Exhibit 10.1

[Execution Version]

REVOLVING CREDIT AND GUARANTY AGREEMENT

dated as of April 25, 2017

among

REV GROUP, INC.,

as BORROWER,

CERTAIN OF ITS SUBSIDIARIES,

as GUARANTOR SUBSIDIARIES,

VARIOUS LENDERS,

ALLY BANK,

as ADMINISTRATIVE AGENT and COLLATERAL AGENT

 

 

 

$350,000,000 Senior Secured Revolving Credit Facilities

 

 

 

BMO HARRIS BANK N.A.

and

ALLY BANK,

as JOINT BOOK RUNNING MANAGERS,

and

JOINT LEAD ARRANGERS



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 1.

 

Definitions and Interpretation

     1  

1.1.

 

Definitions

     1  

1.2.

 

Accounting Terms

     52  

1.3.

 

Certain Calculations

     53  

1.4.

 

Interpretation, etc

     54  

Section 2.

 

Loans and Letters of Credit

     55  

2.1.

 

Revolving Loans

     55  

2.2.

 

Swing Line Loans

     57  

2.3.

 

Issuance of Letters of Credit and Purchase of Participations Therein

     60  

2.4.

 

Pro Rata Shares; Availability of Funds

     66  

2.5.

 

Use of Proceeds

     67  

2.6.

 

Evidence of Debt; Register; Lenders’ Books and Records; Notes

     67  

2.7.

 

Interest on Loans

     68  

2.8.

 

Conversion/Continuation

     70  

2.9.

 

Default Interest

     70  

2.10.

 

Fees

     71  

2.11.

 

Scheduled Payments/Commitment Reductions

     71  

2.12.

 

Voluntary Prepayments/Commitment Reductions

     72  

2.13.

 

Mandatory Prepayments

     73  

2.14.

 

Application of Prepayments/Reductions

     73  

2.15.

 

General Provisions Regarding Payments

     73  

2.16.

 

Ratable Sharing

     75  

2.17.

 

Making or Maintaining Eurodollar Rate Loans

     75  

2.18.

 

Increased Costs; Capital Adequacy

     77  

2.19.

 

Taxes; Withholding, etc.

     79  

2.20.

 

Obligation to Mitigate; Survival

     81  

2.21.

 

Defaulting Lenders

     82  

2.22.

 

Removal or Replacement of a Lender

     83  

2.23.

 

Incremental Commitments

     84  

2.24.

 

Extensions of Loans and Commitments

     85  

Section 3.

 

Conditions Precedent

     88  

3.1.

 

Closing Date

     88  

3.2.

 

Conditions to Each Credit Extension

     92  

Section 4.

 

Representations and Warranties

     93  

4.1.

 

Organization; Requisite Power and Authority; Qualification

     93  

4.2.

 

Capital Stock and Ownership

     93  

4.3.

 

Due Authorization

     93  

4.4.

 

No Conflict

     94  

4.5.

 

Governmental Consents

     94  

4.6.

 

Binding Obligation

     94  

4.7.

 

Historical Financial Statements; Pro Forma Financial Statements

     94  

4.8.

 

Projections

     95  

4.9.

 

No Material Adverse Change

     95  

4.10.

 

Adverse Proceedings, etc

     95  

4.11.

 

Payment of Taxes

     95  

 

i



--------------------------------------------------------------------------------

4.12.

 

Properties

     95  

4.13.

 

Environmental Matters

     96  

4.14.

 

No Defaults

     97  

4.15.

 

Intellectual Property, etc

     97  

4.16.

 

Investment Company Act

     97  

4.17.

 

Margin Stock

     97  

4.18.

 

Employee Matters

     97  

4.19.

 

Employee Benefit Plans

     98  

4.20.

 

Security Interest in Collateral

     98  

4.21.

 

Solvency

     99  

4.22.

 

Compliance with Statutes, etc

     99  

4.23.

 

Disclosure

     99  

4.24.

 

Subordination; Designation of the Credit Documents as “Designated Senior
Indebted-ness”; Etc.

     99  

4.25.

 

Aggregate Borrowing Base Calculation

     100  

4.26.

 

Insurance

     100  

4.27.

 

Anti-Terrorism Laws

     100  

4.28.

 

Use of Proceeds

     100  

4.29.

 

Franchises, etc

     100  

Section 5.

 

Affirmative Covenants

     101  

5.1.

 

Financial Statements and Other Reports

     101  

5.2.

 

Existence

     105  

5.3.

 

Payment of Taxes and Claims

     106  

5.4.

 

Maintenance of Properties

     106  

5.5.

 

Insurance

     106  

5.6.

 

Books and Records; Inspections; Appraisals, etc

     106  

5.7.

 

Annual Lender Meeting

     107  

5.8.

 

Compliance with Laws

     107  

5.9.

 

Environmental

     107  

5.10.

 

Subsidiaries

     109  

5.11.

 

[Reserved]

     110  

5.12.

 

Use of Proceeds

     110  

5.13.

 

Further Assurances

     110  

5.14.

 

Cash Management Systems

     110  

5.15.

 

Landlords’ Agreements, Bailee Letters and Real Estate Purchases

     112  

5.16.

 

[Reserved]

     112  

5.17.

 

Real Estate Assets

     112  

5.18.

 

Designation of Subsidiaries

     114  

Section 6.

 

Negative Covenants

     115  

6.1.

 

Indebtedness

     115  

6.2.

 

Liens

     119  

6.3.

 

Equitable Lien

     122  

6.4.

 

No Further Negative Pledges and Other Restrictions

     123  

6.5.

 

Restricted Junior Payments

     124  

6.6.

 

Restrictions on Subsidiary Distributions

     126  

6.7.

 

Investments

     127  

6.8.

 

Financial Covenant

     129  

6.9.

 

Fundamental Changes; Disposition of Assets; Acquisitions

     129  

6.10.

 

Issuance of Capital Stock

     130  

6.11.

 

Transactions with Shareholders and Affiliates

     131  

 

ii



--------------------------------------------------------------------------------

6.12.

 

Conduct of Business

     131  

6.13.

 

Anti-Terrorism Law; Anti-Money Laundering; Embargoed Person; Foreign Corrupt
Practices Act

     131  

6.14.

 

Payments of Certain Other Debt; Amendments or Modifications of Organizational
Documents and Certain Other Agreements

     132  

6.15.

 

Amendments or Waivers with respect to Certain Indebtedness

     133  

6.16.

 

Fiscal Year

     133  

6.17.

 

No Other “Designated Senior Indebtedness”

     133  

Section 7.

 

Guaranty

     134  

7.1.

 

Guaranty of the Obligations

     134  

7.2.

 

Contribution by Guarantor Subsidiaries

     134  

7.3.

 

Payment by Guarantor Subsidiaries

     135  

7.4.

 

Liability of Guarantor Subsidiaries Absolute

     135  

7.5.

 

Waivers by Guarantor Subsidiaries

     138  

7.6.

 

Guarantor Subsidiaries’ Rights of Subrogation, Contribution, etc

     139  

7.7.

 

Subordination of Other Obligations

     140  

7.8.

 

Continuing Guaranty

     140  

7.9.

 

Authority of Guarantor Subsidiaries or the Borrower

     140  

7.10.

 

Financial Condition of the Borrower and Guarantor Subsidiaries

     140  

7.11.

 

Bankruptcy, etc.

     141  

7.12.

 

Release of Guarantor Subsidiaries

     141  

7.13.

 

Limitation on Guaranteed Obligations

     142  

Section 8.

 

Events of Default

     143  

8.1.

 

Events of Default

     143  

8.2.

 

Right to Cure

     146  

Section 9.

 

Agents

     146  

9.1.

 

Appointment of Agents

     146  

9.2.

 

Powers and Duties

     147  

9.3.

 

General Immunity

     147  

9.4.

 

Agents Entitled to Act as Lender

     148  

9.5.

 

Lenders’ Representations, Warranties and Acknowledgment

     148  

9.6.

 

Right to Indemnity

     149  

9.7.

 

Successor Administrative Agent, Collateral Agent, Swing Line Lender and Issuing
Bank

     149  

9.8.

 

Collateral Documents and Guaranty

     151  

9.9.

 

Reliance

     152  

9.10.

 

Holders

     152  

9.11.

 

Delivery of Information

     152  

9.12.

 

OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENTS; ETC

     152  

Section 10.

 

Miscellaneous

     153  

10.1.

 

Notices

     153  

10.2.

 

Expenses

     153  

10.3.

 

Indemnity

     154  

10.4.

 

Set Off

     155  

10.5.

 

Amendments and Waivers

     155  

10.6.

 

Successors and Assigns; Participations

     158  

10.7.

 

Independence of Covenants

     161  

10.8.

 

Survival of Representations, Warranties and Agreements

     161  

 

iii



--------------------------------------------------------------------------------

10.9.

 

No Waiver; Remedies Cumulative

     162  

10.10.

 

Marshalling; Payments Set Aside

     162  

10.11.

 

Severability

     162  

10.12.

 

Obligations Several; Independent Nature of the Lenders’ Rights

     162  

10.13.

 

Headings

     162  

10.14.

 

APPLICABLE LAW

     162  

10.15.

 

CONSENT TO JURISDICTION

     163  

10.16.

 

WAIVER OF JURY TRIAL

     163  

10.17.

 

Confidentiality

     164  

10.18.

 

Usury Savings Clause

     165  

10.19.

 

Counterparts

     165  

10.20.

 

Patriot Act

     165  

10.21.

 

Effectiveness

     165  

10.22.

 

Qualified Hedging Agreements

     165  

10.23.

 

No Advisory or Fiduciary Responsibility

     166  

10.24.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     167  

 

iv



--------------------------------------------------------------------------------

APPENDICES

 

A

  -   

Commitments

B

  -   

Notice Addresses

SCHEDULES

1.1

  -   

Existing Floor Planning Programs

1.2

  -   

Permitted Foreign Accounts

1.3

  -   

Historical EBITDA

4.2

  -   

Capital Stock and Ownership

4.12

  -   

Real Estate Assets

4.19

  -   

Employee Benefits Plans

4.26

  -   

Insurance

5.14

  -   

Bank Accounts

5.17(iii)

  -   

Exceptions to Mortgage Requirements

6.1

  -   

Existing Indebtedness

6.2

  -   

Existing Liens

6.7(h)

  -   

Existing Investments

6.7(q)

  -   

Existing Loans to Dealers

6.11

  -   

Certain Affiliate Transactions

EXHIBITS

A-1

  -   

Form of Funding Notice

A-2

  -   

Form of Conversion/Continuation Notice

A-3

  -   

Form of Issuance Notice

B-1

  -   

Form of Revolving Loan Note

B-2

  -   

Form of Swing Line Note

C

  -   

Form of Compliance Certificate

D

  -   

Form of Assignment Agreement

E

  -   

Certificate Re: Non-Bank Status

F-1

  -   

Form of Closing Date Certificate

F-2

  -   

Form of Solvency Certificate

G

  -   

Form of Counterpart Agreement

H

  -   

Form of Landlord Waiver and Consent Agreement

I

  -   

Form of Borrowing Base Certificate

J

  -   

Form of Incremental Commitment Agreement

K

  -   

Form of Intercreditor Agreement

L

  -   

Form of Pledge and Security Agreement

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AND GUARANTY AGREEMENT

This REVOLVING CREDIT AND GUARANTY AGREEMENT, dated as of April 25, 2017, is
entered into by and among REV GROUP, INC., a Delaware corporation (the
“Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantor Subsidiaries,
the Lenders (as defined in Section 1.1) party hereto from time to time, ALLY
BANK (“Ally”) and BMO HARRIS BANK N.A. (“BMO”), as Joint Leads Arrangers and
Joint Book Running Managers (collectively, in such capacities, the “Arrangers”),
Ally and BMO, as Co-Collateral Agents (collectively, in such capacities, the
“Co-Collateral Agents”) and Ally, as Administrative Agent (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”)
and as Collateral Agent (together with its permitted successors and assigns in
such capacity, the “Collateral Agent”).

RECITALS:

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.1;

WHEREAS, the Lenders have agreed to extend certain revolving credit facilities
to the Borrower in an aggregate initial principal amount not to exceed
$350,000,000 (as such amount may be increased pursuant to Section 2.23);

WHEREAS, the Borrower has agreed to secure all of its Revolving Obligations by
granting to the Collateral Agent, for the benefit of Revolving Secured Parties,
a First Priority Lien on its Revolving Priority Collateral and a Second Priority
Lien on its Secured Term Loan Priority Collateral; and

WHEREAS, each Guarantor Subsidiary has agreed to guarantee the Revolving
Obligations of the Borrower and to secure each Guarantor Subsidiary’s Guaranteed
Obligations by granting to the Collateral Agent, for the benefit of Revolving
Secured Parties, a First Priority Lien on its Revolving Priority Collateral and
a Second Priority Lien on its Secured Term Loan Priority Collateral.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. Definitions and Interpretation.

1.1.    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Acceptable Floor Planning Program” means the floor planning programs of the
Borrower or any of its Restricted Subsidiaries existing on the Closing Date and
described on Schedule 1.1 and any floor planning program established after the
Closing Date, in either case, pursuant to which a financial institution
reasonably acceptable to the Co-Collateral Agents (each, a “Floor Plan Lender”)
agrees to (i) finance the purchase of Inventory by the Borrower’s or any other
Credit Party’s Dealers and (ii) pay to the Borrower or such other Credit Party
for Accounts arising from sales of Inventory to such Dealers, in each case,
pursuant to documentation in form and substance reasonably satisfactory to the
Co-Collateral Agent.

“Acceptable Letter of Credit” means a standby letter of credit, in form and
substance reasonably acceptable to the Co-Collateral Agents and issued or
confirmed by a bank that is organized under the laws of the United States or a
State thereof, that is acceptable to the Co-Collateral Agents, and that, if
requested by the Co-Collateral Agents, has been delivered to the Collateral
Agent as additional Collateral.



--------------------------------------------------------------------------------

“Account Debtor” means each Person who is obligated on an Account.

“Accounts” means, as to each Credit Party, all of such Credit Party’s “accounts”
as defined in the UCC, whether now owned or hereafter acquired, including all
present and future rights of such Credit Party to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with such a card.

“Acquisition” means the acquisition by the Borrower of Ferrara Fire pursuant to
the Acquisition Agreement.

“Acquisition Agreement” means that certain stock purchase agreement, dated as of
April 25, 2017, among the Borrower, as buyer, Seller and Benjamin W. Yarbrough,
as Seller representative.

“Additional Commitment Fee” as defined in Section 2.23(a).

“Additional Margin” as defined in Section 2.23(a).

“Additional Secured Term Loan Agreement” means any credit agreement pursuant to
which any Additional Secured Term Loans may be issued in accordance with the
terms of this Agreement, as such credit agreement may be amended, restated,
supplemented or modified from time to time in accordance with Section 6.15.

“Additional Secured Term Loan Collateral Agent” means any collateral agent in
respect of the Additional Secured Term Loans.

“Additional Secured Term Loan Documents” means, collectively, the Additional
Secured Term Loan Agreement, the Additional Secured Term Loans, the security
documents granting Liens on the Collateral (subject to the terms of the
Intercreditor Agreement) and the other documents, agreements and instruments
(including purchase agreements) entered into in connection with the issuance of
the Additional Secured Term Loan.

“Additional Secured Term Loan Secured Parties” means the trustee for the
Additional Secured Term Loan, the Additional Secured Term Loan Collateral Agent
and the holders of the Additional Secured Term Loan in each case from time to
time.

“Additional Secured Term Loans” as defined in Section 6.1(q).

“Adjustable Applicable Commitment Fee Percentage” as defined in the definition
of “Applicable Commitment Fee Percentage”.

“Adjustable Applicable Margins” as defined in the definition of “Applicable
Margin”.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, and subject to
availability, a variable rate of interest equal to: (x) (a) the rate of interest
determined by the Administrative Agent at which deposits in Dollars

 

2



--------------------------------------------------------------------------------

are offered for the relevant Interest Period based on information presented on
Reuters Screen LIBOR01 or LIBOR02 (or such other comparable or successor page as
may, in the opinion of the Administrative Agent, replace such page for the
purpose of displaying such rates) as of 11:00 a.m. (London time) on the day
which is two Business Days prior to the first day of such Interest Period;
provided that, if at least two such offered rates appear on the Reuters Screen
LIBOR01 or LIBOR02 (or such other comparable or successor page as may, in the
opinion of the Administrative Agent, replace such page for the purpose of
displaying such rates) in respect of such Interest Period, the arithmetic mean
of all such rates (as determined by the Administrative Agent) will be the rate
used, or (b) if the rate under preceding clause (a) does not appear on such page
or service or if such page or service shall cease to be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays an average ICE Benchmark
Administration Limited Interest Settlement Rate for deposits (for delivery on
the first day of such period) with a term equivalent to such period in Dollars,
determined as of approximately 11:00 A.M. (London time) on such Interest Rate
Determination Date, divided by (y) a percentage equal to 100% minus the then
stated maximum amount of all reserve requirements (including any marginal,
emergency, supplemental, special or other reserves required by applicable law)
applicable to any members of the Federal Reserve System in respect of a
Eurodollar Rate Loan or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D). Notwithstanding anything to the
contrary in the foregoing, if the Adjusted Eurodollar Rate is less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Adjusted Net Worth” as defined in Section 7.2.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (in each case,
whether at law or in equity, or before or by any Governmental Authority,
domestic or foreign) (including any Environmental Claims), whether or not
purportedly on behalf of the Borrower or any of its Restricted Subsidiaries, and
pending or, to the knowledge of the Borrower or any of its Restricted
Subsidiaries, threatened against or affecting the Borrower or any of its
Restricted Subsidiaries or any property of the Borrower or any of its Restricted
Subsidiaries.

“Affected Lender” as defined in Section 2.17(b).

“Affected Loans” as defined in Section 2.17(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise; provided that no Agent, Lender, Lender Counterparty or
Treasury Services Creditor shall be deemed to be an “Affiliate” of any Credit
Party.

“Agent” means the Administrative Agent, the Co-Collateral Agents and the
Collateral Agent.

“Agent Advance” as defined in Section 2.1(c).

“Aggregate Amounts Due” as defined in Section 2.16.

 

3



--------------------------------------------------------------------------------

“Aggregate Borrowing Base” means, as of any date of determination,

(a)    85% of the Eligible Accounts of the Credit Parties at such time; plus

(b)    the lesser of (1) 70% of the Value of the Eligible Inventory of the
Credit Parties at such time and (2) 85% of the appraised Net Orderly Liquidation
Value of the Eligible Inventory of the Credit Parties at such time; plus

(c)    up to $15,000,000 of Qualified Cash; minus

(d)    the aggregate amount of Qualified Hedging Agreement Reserves at such
time; minus

(e)    any other Reserves established or required to be maintained by the
Co-Collateral Agents, in their Permitted Discretion, at such time;

provided that the Aggregate Borrowing Base shall be adjusted on the third
Business Day of each week to reflect the aggregate amount under clause (c) above
as of the last Business Day of the immediately preceding week, as verified by
the Administrative Agent.

Notwithstanding the foregoing, with respect to any Accounts and Inventory
acquired in connection with (a) the Acquisition or the MWA Acquisition or
(b) any Permitted Acquisition or other investment permitted by this Agreement,
(x) to the extent the aggregate value of all such Accounts and Inventory that
have not been subject to a field examination and appraisal do not exceed 25% of
the Aggregate Borrowing Base then in effect, such Accounts and Inventory may be
included in the calculation of the Aggregate Borrowing Base (without any
requirement that such Accounts or Inventory satisfy the requirements of the
definitions of “Eligible Accounts” or “Eligible Inventory”, as applicable);
provided that the advance rates applicable to such Accounts and Inventory will
be 10% less than the Effective Advance Rate otherwise applicable to such type of
asset (as determined by the Co-Collateral Agents in their Permitted Discretion
in a manner consistent with the determination on the Closing Date of the
Effective Advance Rates with respect to the Accounts and Inventory acquired in
connection with the Acquisition and the MWA Acquisition) until the completion of
an appraisal and field examination of such Accounts and Inventory, in each case,
reasonably satisfactory to the Co-Collateral Agents and (y) to the extent the
aggregate value of all such Accounts and Inventory that have not been subject to
a field examination and appraisal exceeds 25% of the Aggregate Borrowing Base
then in effect, such Accounts and Inventory may be included in the calculation
of the Aggregate Borrowing Base (without any requirement that such Accounts or
Inventory satisfy the requirements of the definitions of “Eligible Accounts” or
“Eligible Inventory”, as applicable); provided that the advance rates applicable
to such Accounts and Inventory will be 15% less than the Effective Advance Rate
otherwise applicable to such type of asset (as determined by the Co-Collateral
Agents in their Permitted Discretion in a manner consistent with the
determination on the Closing Date of the Effective Advance Rates with respect to
the Accounts and Inventory acquired in connection with the Acquisition and the
MWA Acquisition) until the completion of an appraisal and field examination of
such Accounts and Inventory, in each case, reasonably satisfactory to the
Co-Collateral Agents; provided further that on the date that the Borrower
delivers a Borrowing Base Certificate demonstrating the aggregate value of all
Accounts and Inventory that have not been subject to a field examination and
appraisal exceeds 25% of the Aggregate Borrowing Base then in effect, the
Co-Collateral Agents and the Borrowers shall immediately commence a field
examination and appraisal with respect to all or such portion of such assets as
they shall mutually determine and shall complete such field examinations and
appraisals within sixty (60) days (or such longer period as the Co-Collateral
Agents shall agree) (and such assets that exceed 25% of the Aggregate Borrowing
Base then in effect may no longer be included in the calculation of the
Aggregate Borrowing Base after such period).

 

4



--------------------------------------------------------------------------------

“Aggregate Deficit Amount” as defined in Section 7.2.

“Aggregate Excess Amount” as defined in Section 7.2.

“Agreement” means this Revolving Credit and Guaranty Agreement, dated as of
April 25, 2017.

“AHYDO Catch-Up Payments” means payments that are intended to exclude a debt
instrument from being treated as an “applicable high yield discount obligation”
as defined in Section 163(i) of the Code.

“Ally” as defined in the preamble hereto.

“ALTA” as defined in Section 5.17(iii).

“Anti-Terrorism Laws” as defined in Section 4.27(a).

“Applicable Commitment Fee Percentage” initially means a percentage per annum
equal to 0.250%. From and after each Start Date to and including the applicable
End Date, the Applicable Commitment Fee Percentage (hereinafter, the “Adjustable
Applicable Commitment Fee Percentage”) shall be that commitment percentage set
forth below opposite the Historical Utilized Commitment for such Start Date, as
determined by the Administrative Agent:

 

Level

  

Historical Utilized Commitment

   Commitment Percentage  

I

   Less than 50% of the Total Commitment as then in effect      0.375 % 

II

   Greater than or equal to 50% of the Total Commitment as then in effect     
0.250 % 

The Adjustable Applicable Commitment Fee Percentage so determined shall apply,
except as set forth in the immediately succeeding sentence, from the relevant
Start Date to and including the applicable End Date. Notwithstanding anything to
the contrary contained above in this definition, (i) from and after the most
recent Incremental Commitment Date for any Incremental Commitment Agreement
pursuant to which the Applicable Commitment Fee Percentage and Adjustable
Applicable Commitment Fee Percentage have been increased above the Applicable
Commitment Fee Percentage and the Adjustable Applicable Commitment Fee
Percentage in effect immediately prior to such Incremental Commitment Date, each
of the Applicable Commitment Fee Percentage and the Adjustable Applicable
Commitment Fee Percentage shall be increased to those respective percentages per
annum set forth in the applicable Incremental Commitment Agreement and (ii) from
and after the Extension, with respect to any Extended Commitments and Extended
Loans, the Applicable Commitment Fee Percentage and Adjustable Applicable
Commitment Fee Percentage specified for such Extended Commitments and Extended
Loans shall be those set forth in the applicable definitive documentation
thereof.

“Applicable Margin” initially means a percentage per annum equal to (i) in the
case of Revolving Loans maintained as (A) Base Rate Loans, 0.75%, and
(B) Eurodollar Rate Loans, 1.75%, and

 

5



--------------------------------------------------------------------------------

(ii) in the case of Swing Line Loans, 0.75%. From and after each Start Date
(commencing with the Start Date that occurs after July 29, 2017) to and
including the applicable End Date, the Applicable Margins for such Loans
(hereinafter, the “Adjustable Applicable Margins”) shall be those set forth
below opposite the Historical Excess Availability for such Start Date, as
determined by the Administrative Agent.

 

Level

  

Historical Excess Availability

   Revolving Loans
Maintained as
Eurodollar Rate Loans     Revolving Loans and Swing
Line Loans Maintained as
Base Rate Loans  

I

   Greater than 66.7% of the Total Commitment as then in effect      1.50 %     
0.50 % 

II

   Less than or equal to 66.7% of the Total Commitment but greater than 33% of
the Total Commitment as then in effect      1.75 %      0.75 % 

III

   Less than or equal to 33% of the Total Commitment as then in effect      2.00
%      1.00 % 

The Historical Excess Availability used in a determination of Adjustable
Applicable Margins shall be determined by the Administrative Agent on or before
the third Business Day following the last day of each Fiscal Quarter of each
Fiscal Year and shall be communicated in writing by the Administrative Agent to
the Borrower and the Lenders, which determination shall be conclusive and
binding upon all parties hereto absent manifest error. The Adjustable Applicable
Margins so determined shall apply, except as set forth in the immediately
succeeding sentence, from the relevant Start Date to and including the
applicable End Date. Notwithstanding anything to the contrary contained above in
this definition, (i) at all times during which there shall exist any Specified
Event of Default, the Adjustable Applicable Margins shall be maintained at Level
III, (ii) from and after the most recent Incremental Commitment Date for any
Incremental Commitment Agreement pursuant to which the Applicable Margins and
Adjustable Applicable Margins have been increased above the Applicable Margins
and the Adjustable Applicable Margins in effect immediately prior to such
Incremental Commitment Date, each of the Applicable Margins and the Adjustable
Applicable Margins shall be increased to those respective percentages per annum
set forth in the applicable Incremental Commitment Agreement, and (iii) from and
after the Extension, with respect to any Extended Loans, the Applicable Margins
and Adjustable Applicable Margins specified for such Extended Loans shall be
those specified in the applicable definitive documentation thereof.

“Arrangers” as defined in the preamble hereto.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition (including by
way of merger) to, or any exchange of property with, any Person (other than
sales or other dispositions to any Credit Party), in one transaction or a series
of transactions, of all or any part of the Borrower’s or any of its Restricted
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, including the Capital Stock of any of the Borrower’s
Subsidiaries, other than (i) inventory and uneconomic, damaged, obsolete or
worn-out assets sold, licensed, leased, transferred or otherwise disposed of in
the ordinary course of business, (ii) sales, licenses, leases, transfers or
other dispositions of inventory, products or accounts receivable in the ordinary
course of business, (iii) sales, licenses, leases, transfers or other
dispositions of other assets for

 

6



--------------------------------------------------------------------------------

aggregate consideration of less than $10,000,000 during any Fiscal Year,
(iv) sales, licenses, leases, transfers or other dispositions permitted pursuant
to Section 6.9(b)(iv), (v) dispositions of assets subject to an event giving
rise to a Recovery Event, (vi) dispositions of cash or Cash Equivalents in the
ordinary course of business and (vii) the licensing of intellectual property in
the ordinary course of business. An “Asset Sale” under this Agreement also shall
include any “Asset Sale” (or similar term) under, and as defined in, the Secured
Term Loan Agreement, any Unsecured Debt Documents, any Additional Secured Term
Loan Agreement or the Refinancing Secured Term Loan Agreement (or any Permitted
Refinancing thereof).

“Asset Sale Proceeds Account” means one or more deposit accounts or securities
accounts holding the proceeds of any sale or other disposition of any Secured
Term Loan Priority Collateral (and only such Collateral) that are required to be
held in such account pursuant to the terms of the Secured Term Loan Agreement,
any Additional Secured Term Loan Agreement and/or the Refinancing Secured Term
Loan Agreement (which accounts and the amounts on deposit therein also shall be
held for the benefit of the Revolving Secured Parties and will be subject to the
terms of the Intercreditor Agreement).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments, modifications
and/or supplements from time to time as may be approved by the Administrative
Agent.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer, treasurer or controller.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Back-Stop Arrangements” means, collectively, Letter of Credit Back-Stop
Arrangements and Swing Line Back-Stop Arrangements.

“Bank Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Bank Letter of Credit” means any stand-by letter of credit issued by a bank
(other than an Issuing Bank) acceptable to and approved by Ally (and supported
by guaranty or risk participation agreement issued by Ally).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Lending Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus  1⁄2 of 1% and (iii) the Adjusted
Eurodollar Rate, as determined for an Interest Period of one month commencing on
such date, plus 1%. For purposes of this definition, the Adjusted Eurodollar
Rate shall be determined using the Adjusted Eurodollar Rate as otherwise
determined by the Administrative Agent in accordance

 

7



--------------------------------------------------------------------------------

with the definition of Adjusted Eurodollar Rate, except that (x) if a given day
is a Business Day, such determination shall be made on such day (rather than two
Business Days prior to the commencement of an Interest Period) or (y) if a given
day is not a Business Day, the Adjusted Eurodollar Rate for such day shall be
the rate determined by the Administrative Agent pursuant to preceding clause
(x) for the most recent Business Day preceding such day. Any change in the Base
Rate due to a change in the Prime Lending Rate, the Federal Funds Effective Rate
or such Adjusted Eurodollar Rate shall be effective on the effective day of such
change in the Prime Lending Rate, the Federal Funds Effective Rate or such
Adjusted Eurodollar Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent, each Issuing Bank, each Lender, each Lender
Counterparty, each Treasury Services Creditor and each Indemnitee.

“Borrower” as defined in the preamble hereto.

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower substantially in the form of Exhibit I, with such amendments,
modifications and/or supplements to form and presentation as the Co-Collateral
Agents may reasonably request from time to time to reflect changes to the
Aggregate Borrowing Base in accordance with the definition thereof and the
definitions of Eligible Accounts and Eligible Inventory, as delivered by the
Borrower pursuant to Section 5.1(l).

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Capacity” means Capacity of Texas, Inc., a Texas corporation.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Balances” means, as of any date of determination, with respect to any
Person, the sum of all of cash on hand and Cash Equivalents held by such Person,
but excluding cash on deposit in any Excluded Accounts.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States

 

8



--------------------------------------------------------------------------------

Government or (b) issued by any agency of the United States the obligations of
which are backed by the full faith and credit of the United States, in each case
maturing within one year after such date; (ii) marketable direct obligations
issued by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case maturing within
one year after such date and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial
paper maturing no more than one year from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-1 from
S&P or at least P-1 from Moody’s; (iv) any repurchase agreements with a term of
not more than seven days entered into by any Person with a bank or trust company
(including any of the Lenders) having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations; (v) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that has Tier 1 capital (as defined in the
regulations of its primary Federal banking regulator) of not less than
$100,000,000; (vi) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s; and (vii) in the case of Foreign Restricted Subsidiaries of the
Borrower only, instruments equivalent to those referred to in clauses
(i) through (vi) above denominated in a foreign currency, which are
substantially equivalent in credit quality and tenor to those referred to above
and customarily used by businesses for short term cash management purposes in
any jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Foreign Restricted Subsidiary of
the Borrower organized in such jurisdiction.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change of Control” means, at any time:

(i)    any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act), other than the Sponsor, (a) shall have acquired beneficial
ownership of more than the greater of (i) 30% on a fully diluted basis of the
voting and/or economic interest in the Capital Stock of the Borrower and
(ii) the percentage of the then outstanding voting and/or economic interest in
the Capital Stock of the Borrower owned “beneficially” by the Sponsor or
(b) shall have obtained the power (whether or not exercised) to elect a majority
of the members of the board of directors (or similar governing body) of the
Borrower; or

(ii)    any “change of control” or similar event shall occur under the Secured
Term Loan, any Unsecured Debt, any Additional Secured Term Loans, the
Refinancing Secured Term Loans, or any Qualified Seller Subordinated Debt that
require the Borrower or any of its Restricted Subsidiaries to tender for or
otherwise give rise to an accelerated repayment of the Secured Term Loan, any
Unsecured Debt, any Additional Secured Term Loans, the Refinancing Secured Term
Loans or any Qualified Seller Subordinated Debt (or any Permitted Refinancing
thereof) or would constitute an “event of default” thereunder (although no
“change of control” or similar event shall be deemed to occur under this
sub-clause (iii) with respect to any Qualified Seller Subordinated Debt unless
the aggregate principal amount of all such Qualified Seller Subordinated Debt
pursuant to which any such “change of control” or similar event shall have
occurred equals or exceeds $30,000,000).

 

9



--------------------------------------------------------------------------------

“Closing Date” means the first date on which the conditions precedent set forth
in Section 3.1 are satisfied or waived in accordance with the terms hereof.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E-1.

“Code” means the U.S. Internal Revenue Code of 1986 and the regulations
promulgated thereunder. Section references to the Code are to the Code as in
effect at the date of this Agreement and any subsequent provisions of the Code
amendatory thereof, supplemental thereto or substituted therefor.

“Collateral” means, collectively, the Revolving Priority Collateral and the
Secured Term Loan Priority Collateral.

“Collateral Agent” as defined in the preamble hereto.

“Co-Collateral Agents” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the IP Security Agreements, the Control Agreements, the Landlord Personal
Property Collateral Access Agreements, if any, the Intercreditor Agreement and
all other instruments, documents and agreements delivered by any Credit Party
pursuant to this Agreement or any of the other Credit Documents in order to, or
purporting to, (a) grant to the Collateral Agent, for the benefit of Revolving
Secured Parties, a Lien on any real, personal or mixed property of that Credit
Party as security for the Revolving Obligations and/or (b) perfect such Liens;
provided, that any cash collateral or other agreements entered into pursuant to
the Back-Stop Arrangements shall constitute “Collateral Documents” solely for
purposes of (x) Section 6.1(a) and (y) the term “Credit Documents” as used in
Sections 4.4, 6.2(a) and 10.2.

“Commitment” means the commitment of a Lender to make or otherwise fund any
Revolving Loan and to acquire participations in Letters of Credit and Swing Line
Loans hereunder and “Commitments” means such commitments of all Lenders in the
aggregate. The amount of each Lender’s Commitment is set forth on Appendix A, in
the Incremental Commitment Agreements or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. In addition, the Commitment of each Lender shall include, subject to the
consent of such Lender, any Extended Commitment of such Lender.

“Commodities Agreement” means any commodity agreement or other similar agreement
or arrangement designed to protect against fluctuations in commodity prices.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Compliance Period” means any period (x) commencing on the date on which
Specified Availability is less than the greater of (i) 10.0% of the lesser of
(A) the Total Commitment as then in effect and (B) the Aggregate Borrowing Base
as then in effect and (ii) $20,000,000 and (y) ending on the first date
thereafter on which Specified Availability has been equal to or greater than the
greater of (i) 10.0% of the lesser of (A) the Total Commitment as then in effect
and (B) the Aggregate Borrowing Base as then in effect and (ii) $20,000,000, in
either case for thirty consecutive days.

 

10



--------------------------------------------------------------------------------

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower and its Restricted Subsidiaries on a consolidated basis equal to:

(i)    the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, (b) Consolidated Interest Expense, (c) provisions
for Tax on the overall net income of the Borrower and its Restricted
Subsidiaries, (d) total depreciation expense, (e) total amortization expense,
(f) other non-cash items, but excluding any amortization of a prepaid cash item
that was paid in a prior period; provided that if any non-cash item referred to
in this clause (f) represents an accrual or reserve for a potential cash item in
any future period, (x) the Borrower may elect not to add-back such non-cash item
in the current period and (y) to the extent the Borrower elects to add-back such
non-cash item, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated Adjusted EBITDA in such future period to such
extent paid, (g) fees and expenses permitted by Section 6.5(b), (h) Transaction
Costs, (i) (1) transaction costs relating to Permitted Acquisitions and
non-ordinary course Investments and dispositions permitted under this Agreement
in an aggregate amount for all add-backs pursuant to this sub-clause (i)(1) not
to exceed $7,500,000 in any Fiscal Year and (2) non-recurring fees, cash charges
and other cash expenses incurred in connection with the issuance of Capital
Stock of the Borrower or non-ordinary course Indebtedness or the extinguishment
of Indebtedness or redemption, retirement or acquisition of Capital Stock of the
Borrower, in each case to the extent permitted under this Agreement, (j) (1)
Restructuring Charges in an aggregate amount not to exceed 10% of Consolidated
Adjusted EBITDA for such period (calculated prior to giving effect to this
clause (i)(j)(1)) and (2) pro forma “run rate” cost savings, operating expense
reductions and synergies that are reasonably identifiable, factually supportable
(it is understood and agreed that “run rate” means the full recurring benefit
for a period that is associated with any action taken, committed to be taken or
expected to be taken) and projected by the Borrower in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Borrower) within 18 months after the end of the period, provided that the
aggregate amount of “run rate” cost savings, operating expense reductions and
synergies added back pursuant to this sub-clause (i)(j)(2) and Section 1.3(e) in
any period shall not exceed 10% of Consolidated Adjusted EBITDA for such period
(with such calculation being made prior to giving effect to this sub-clause
(i)(j)(2)), (k) cash expenses or losses incurred by the Borrower or any of its
Restricted Subsidiaries to the extent insurance proceeds with respect thereto
have been received by the Borrower or such Restricted Subsidiary in cash and
were not included in determining Consolidated Net Income, (l) cash expenses or
losses incurred by the Borrower or any of its Restricted Subsidiaries to the
extent covered by indemnification provisions in any agreement in connection with
a Permitted Acquisition or a sale, disposition or other transaction permitted
under this Agreement and such indemnification proceeds have been received by the
Borrower or such Restricted Subsidiary in cash and were not included in
determining Consolidated Net Income; provided that, in the case of preceding
clauses (b) through (l), such items (x) shall only be added back to the extent
included or deducted in determining Consolidated Net Income for such period and
(y) shall not be added back to the extent applicable to Persons whose income (or
losses) are not included in Consolidated Net Income pursuant to clause (ii) of
the definition thereof); minus

(ii)    non-cash items increasing Consolidated Net Income for such period
(excluding any such non-cash item to the extent it represents the accrual of
revenue or the reversal of reserves taken in any prior period for a potential
cash item that was not previously added back in the calculation of Consolidated
Adjusted EBITDA during a prior period).

Notwithstanding the foregoing, for purposes of determining Consolidated Adjusted
EBITDA under this Agreement for any period that includes a period set forth on
Schedule 1.3, Consolidated Adjusted EBITDA for such period shall be as set forth
on Schedule 1.3 (which amounts, for the avoidance of doubt, shall be subject to
any pro forma or “run rate” adjustments permitted by clause (i)(j)(2) above and
Section 1.03(e) with respect to events occurring following the Closing Date).

 

11



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period, the aggregate amount
of all expenditures of the Borrower and its Restricted Subsidiaries during such
period determined on a consolidated basis that, in accordance with GAAP, are or
required to be included in “purchase of property and equipment” reflected in the
consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries (including, without duplication, the principal amount of all rental
obligations attributable thereto incurred by the Borrower and its Restricted
Subsidiaries under Capital Leases), excluding (i) the purchase price of
Permitted Acquisitions, (ii) the amount of Investments (to the extent otherwise
constituting Consolidated Capital Expenditures) made under Section 6.7(i) and
(iii) purchases made with the proceeds of Asset Sales permitted under
Section 6.9 or insurance coverage or condemnation proceeds.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in cash.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for the Borrower and its Restricted
Subsidiaries on a consolidated basis equal to: (i) Consolidated Cash Interest
Expense (including, for this purpose, any cash interest expense in respect of
Indebtedness of another Person that is guaranteed by the Borrower or any of its
Restricted Subsidiaries); and (ii) scheduled payments of principal on
Indebtedness; provided that for purposes of determining satisfaction of the
Payment Conditions, “Consolidated Fixed Charges” shall also include, without
duplication, all Restricted Junior Payments made in cash during such period
pursuant to Section 6.5(l) and (m).

“Consolidated Interest Expense” means, for any period, the sum of, without
duplication, total interest expense calculated in accordance with GAAP
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Borrower and its Restricted Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Borrower
and its Restricted Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit and net costs under
Hedging Agreements for such period (in each case calculated without regard to
any limitations on payment thereof).

“Consolidated Net Income” means, for any period:

(i)    the net income (or loss) of the Borrower and its Restricted Subsidiaries
on a consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP, excluding

(ii)    (a) the income (or loss) of any Person (other than a Restricted
Subsidiary of the Borrower but including an Unrestricted Subsidiary) in which
any other Person (other than the Borrower or any of its Restricted Subsidiaries)
has an interest, except to the extent of the amount of cash dividends or other
cash distributions actually paid to the Borrower or any of its Restricted
Subsidiaries by such Person in respect of such income during such period (or, in
the case of a loss, the amount of such loss to the extent such loss has been
funded with cash by the Borrower or any of its Restricted Subsidiaries during
such period), (b) the income (or loss) of any Person accrued prior to the date
it becomes a Restricted Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Restricted
Subsidiaries (except to the extent required for any calculation of Consolidated
Adjusted EBITDA on a pro forma basis in accordance with Section 1.3), (c) any
after-tax gains or losses attributable to Asset Sales, insurance or condemnation
payments or returned surplus assets of any Pension

 

12



--------------------------------------------------------------------------------

Plan, (d) the effects of adjustments (including the effects of such adjustments
pushed down to the Borrower and the Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue, Earn-Out Obligations and debt line
items thereof) resulting from the application of purchase accounting, (e) any
income (or loss) from the early extinguishment or conversion of Indebtedness,
(f) any net unrealized gain or loss (after any offset) resulting from
obligations under any Hedging Agreements or other derivative instruments and the
application of ASC 815 and (g) (to the extent not included in clauses (a)
through (f) above) any net extraordinary gains or net extraordinary losses.

“Consolidated Total Debt” means, as at any date of determination, the remainder
of (A) the sum of, without duplication, (i) the aggregate stated balance sheet
amount of all Indebtedness of the Borrower and its Restricted Subsidiaries
determined on a consolidated basis in accordance with GAAP (other than
Indebtedness arising under clauses (vi) and (viii) of the definition thereof),
(ii) the aggregate amount of all non-contingent reimbursement obligations of the
Borrower and its Restricted Subsidiaries in respect of drawn letters of credit,
bank acceptances, bank guarantees and similar arrangements, (iii) the amount of
all obligations of any third Person of the type referred to in preceding clauses
(i) and (ii) of this definition secured by any Lien on any property or asset
owned or held by the Borrower or any of its Restricted Subsidiaries regardless
of whether the obligations secured thereby shall have been assumed by the
Borrower or any of its Restricted Subsidiaries or is non-recourse to the credit
of the Borrower or any of its Restricted Subsidiaries, and (iv) the amount of
all Contingent Obligations of the Borrower and its Restricted Subsidiaries in
respect of the obligations of any third Person of the type referred to in
preceding clauses (i) and (ii) of this definition that is or should be property
classified as a liability on a balance sheet in conformity with GAAP minus
(B) the sum of (i) the aggregate amount of all Unrestricted cash and Cash
Equivalents on hand at the Borrower and the Guarantor Subsidiaries and (ii) the
aggregate amount of all Unrestricted cash and Cash Equivalents on hand at
non-Guarantor Subsidiaries of the Borrower in an amount not to exceed the amount
of Indebtedness of such non-Guarantor Subsidiary which is included in the
calculation of Consolidated Total Debt.

“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any obligations (“Primary Obligations”) of
any other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include (x) endorsements of
instruments for deposit or collection in the ordinary course of business and
(y) obligations arising from any Acceptable Floor Planning Program or any Loss
Pool Agreement, in either such case, if such obligations are not or are not
required to be classified as a liability on a balance sheet in conformity with
GAAP. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

13



--------------------------------------------------------------------------------

“Contribution Percentage” as defined in Section 7.2.

“Control Agreements” means each control agreement executed and delivered by the
Collateral Agent for the benefit of the Revolving Secured Parties, a securities
intermediary or depositary bank and the applicable Credit Party on the Closing
Date and each control agreement to be executed and delivered by the Collateral
Agent, a securities intermediary or depositary bank and the applicable Credit
Party after the Closing Date pursuant to the terms of this Agreement and the
Pledge and Security Agreement, in each case, in form and substance reasonably
satisfactory to the Collateral Agent and with such amendments, modifications
and/or supplements as the Collateral Agent may reasonably request or approve.

“Control Investment Affiliate” means, with respect to any Person, any other
Person that (a) directly or indirectly, is in control of, is controlled by, or
is under common control with, such Person and (b) is organized by such Person
primarily for the purpose of making equity or debt investments in one or more
companies but excluding, for the avoidance of doubt, any portfolio companies of
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Controlled Accounts” means each Bank Account established at a Specified Bank
subject to a Control Agreement into which funds shall be transferred as provided
in Section 5.14.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Core Concentration Account” as defined in Section 5.14(b).

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, each Incremental Commitment Agreement, each Counterpart Agreement,
any documents or certificates executed by the Borrower or any Guarantor
Subsidiary in favor of any Issuing Bank relating to Letters of Credit, and all
other documents, instruments or agreements executed and delivered by a Credit
Party for the benefit of any Agent, any Issuing Bank or any Lender in connection
herewith (in each case as such documents, instruments or agreements may be
amended, restated, supplemented or otherwise modified from time to time).

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means the Borrower and each Guarantor Subsidiary.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Borrower’s and its Restricted
Subsidiaries’ operations.

 

14



--------------------------------------------------------------------------------

“Customer” means the account debtor with respect to any account and/or
prospective purchaser of goods, services or both with respect to any contract or
contract right, and/or any party who enters into or proposes to enter into any
contract or other arrangement with any Credit Party, pursuant to which such
Credit Party is to sell any personal property or perform any services.

“Dealer” means any Person that has entered into a dealer sales and service
agreement or other similar agreement with a Credit Party.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 consecutive months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to the Borrower’s and
each Guarantor Subsidiary’s Accounts during such period (excluding, at the
reasonable discretion of the Co-Collateral Agents, any extraordinary,
non-recurring items), by (b) the Borrower’s and each Guarantor Subsidiary’s
billings with respect to their Accounts during such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one (1) percentage point
(1.00%) for each percentage point by which Dilution is in excess of 5.00%.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Restricted Subsidiary” means any Domestic Subsidiary that is a
Restricted Subsidiary.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof or the District of Columbia.

“Dominion Period” means any period (x) commencing on the date on which Specified
Availability is less than the greater of (i) 10.0% of the lesser of (A) the
Total Commitment as then in effect and (B) the Aggregate Borrowing Base as then
in effect and (ii) $20,000,000, in either case for five consecutive Business
Days and (y) ending on the first date thereafter on which Specified Availability
has been greater than the greater of (i) 10.0% of the lesser of (A) the Total
Commitment as then in effect and (B) the Aggregate Borrowing Base as then in
effect and (ii) $20,000,000 in either case for thirty consecutive days.

“E-One” means E-ONE, Inc., a Delaware corporation.

“Earn-Out Obligations” means obligations of the Borrower or any of its
Restricted Subsidiaries in respect of “earn-outs”, non-compete or other similar
obligations (whether based on revenue or otherwise) arising from a Permitted
Acquisition and payable to the seller or sellers thereof.

 

15



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Advance Rate” means, at any time, (x) with respect to Accounts, the
percentage obtained by dividing (i) the amount included in the calculation of
the Aggregate Borrowing Base pursuant to sub-clause (a) of such definition
(excluding any Accounts that have not been the subject of a field examination or
appraisal) by (ii) the aggregate amount of all of the Accounts of the Credit
Parties (excluding any Accounts that have not been the subject of a field
examination or appraisal), and (y) with respect to Inventory, determined by
category (e.g., raw materials and work-in-process, chassis, finished goods and
spare parts)), the percentage obtained by dividing (i) the amount included in
the calculation of the Aggregate Borrowing Base with respect to such category of
Inventory pursuant to sub-clause (b) of such definition (excluding any Inventory
that has not been the subject of a field examination or appraisal) divided by
(ii) the aggregate value of all of the Inventory of the Credit Parties with
respect to such category (excluding any Inventory that has not been the subject
of a field examination or appraisal).

“Eligible Accounts” means, as at any date of determination, the aggregate amount
of all Accounts (including all Finished Goods Accrued Accounts and Floor Plan
Accounts) of the Credit Parties (excluding any Foreign Subsidiaries that are
Guarantor Subsidiaries) that the Co-Collateral Agents, in their reasonable
credit judgment, deems to be eligible for borrowing purposes. Without limiting
the generality of the foregoing, the following Accounts of such Credit Parties
are not Eligible Accounts:

(i)    Accounts which do not consist of accounts receivable and contract
receivables, each owed to and owned by a Credit Party arising or resulting from
the sale of goods or the rendering of services by such Credit Party;

(ii)    Accounts which, at the date of issuance of the respective invoice
therefor, were payable (x) in the case of Accounts of the Credit Parties (other
than Accounts of Capacity), more than 60 days after the date of issuance and
(y) in the case of Accounts of Capacity, more than 90 days after the date of
issuance;

(iii)    Accounts which remain unpaid (x) in the case of Accounts of the Credit
Parties (other than Accounts of Capacity), for more than 60 days after the due
date specified in the original invoice or for more than 90 days after invoice
date and (y) in the case of Accounts of Capacity, for more than 90 days after
the due date specified in the original invoice or for more than 120 days after
invoice date;

(iv)    Accounts which are otherwise eligible with respect to which the Person
obligated on such Account is owed a credit by a Credit Party (unless such Person
has executed an agreement in favor of the Administrative Agent and in form and
substance satisfactory to the Administrative Agent waiving any right of set-off
or other rights with respect to such credit), but only to the extent of such
credit;

 

16



--------------------------------------------------------------------------------

(v)    Accounts due from a Person whose principal place of business is located
outside the United States or Canada, unless (x) such Account is backed by an
Acceptable Letter of Credit or (y) such Person is disclosed on Schedule 1.2 (as
same may be updated from time to time with the consent of the Co-Collateral
Agents) and such Account is otherwise satisfactory to the Administrative Agent,
in its reasonable discretion; provided that any Account permitted under this
sub-clause (y) may be deemed eligible by the Co-Collateral Agents (in their
reasonable discretion) even if such Account does not meet the requirements set
forth in sub-clauses (ii) and (iii) of this definition, so long as any such
Account does not remain unpaid for more than 120 days after the invoice date;

(vi)    Accounts due from a Person which the Co-Collateral Agents have notified
the Borrower does not have a satisfactory credit standing;

(vii)    Accounts in excess of an aggregate face amount of $20,000,000 with
respect to which the Account Debtor or the Person obligated with respect thereto
is the United States, any state or any municipality, or any department, agency
or instrumentality thereof, unless the applicable Credit Party has, with respect
to such Account, complied with the Federal Assignment of Claims Act of 1940 as
amended (31 U.S.C. Section 3727 et seq.) or any applicable statute or municipal
ordinance of similar purpose and effect;

(viii)    Accounts with respect to which the Person obligated is an Affiliate of
a Credit Party or a director, officer, agent, stockholder, member or employee of
a Credit Party or any of their Affiliates;

(ix)    Accounts due from a Person if more than fifty percent (50%) of the
aggregate amount of Accounts of such Person are ineligible as a result of the
application of sub-clause (iii) of this definition;

(x)    Accounts with respect to which there is any unresolved dispute with the
respective Account Debtor or the Person obligated on such Account (but only to
the extent of such dispute);

(xi)    Accounts evidenced by an instrument or chattel paper;

(xii)    Accounts with respect to which the Collateral Agent, on behalf of
itself and the other Revolving Secured Parties, does not have a valid, First
Priority perfected security interest;

(xiii)    Accounts subject to any Lien except those (x) in favor of the
Collateral Agent, for the benefit of itself and the Secured Parties and (y) in
favor of the Secured Term Loan Collateral Agent and/or the Additional Secured
Term Loan Collateral Agent, so long as such Liens are subject to the
Intercreditor Agreement;

(xiv)    Accounts with respect to which the Account Debtor or the Person
obligated on the Account is the subject of any bankruptcy or other insolvency
proceeding;

(xv)    Accounts due from a Person to the extent that such Accounts exceed in
the aggregate an amount equal to twenty percent (20%) of the aggregate of all
Accounts due to all of the Credit Parties at said date, but only to the extent
of such excess over twenty percent (20%);

 

17



--------------------------------------------------------------------------------

(xvi)    Accounts with respect to which the obligation to pay is conditional or
subject to a repurchase obligation (excluding any repurchase obligation arising
under (x) any repurchase agreement entered into by the Borrower in connection
with an Acceptable Floor Planning Program or (y) repurchase obligations arising
under Applicable Law in favor of the respective Credit Party’s Dealers, but in
either case, only to the extent such Floor Plan Lender or Dealer, as applicable,
has not exercised the right to cause such Credit Party to repurchase any
vehicle) or right to return or with respect to which the goods or services
giving rise to such Accounts have not been delivered (or performed, as
applicable) and accepted by the Account Debtor or the Person obligated on such
Account, including progress billings, bill and hold sales, guarantied sales,
sale or return transactions, sales on approval or consignments;

(xvii)    Accounts which arise from the performance of services, unless such
services have been fully rendered and do not relate to any warranty claim or
obligation;

(xviii)    Accounts with respect to which the Account Debtor has made a deposit
with a Credit Party, but only to the extent of such deposit (including any
interest thereon); provided that, for the avoidance of doubt, to the extent a
deposit has been made by an Account Debtor and such deposit has been netted from
the amount of the Accounts of such Account Debtor included in “Eligible
Accounts” such amount shall not also be reduced from the calculation of the
value of “Eligible Inventory”;

(xix)    Rebate Accounts;

(xx)    Accounts consisting of pre-paid commissions from Dealers;

(xxi)    Accounts with respect to which the Account Debtor or the Person
obligated on Account is a creditor of a Credit Party or a Restricted Subsidiary
thereof (unless such Person has executed an agreement in favor of the Collateral
Agent and in form and substance satisfactory to the Collateral Agent waiving any
right of off-set or other rights with respect to amounts owed to such Person by
such Credit Party or Restricted Subsidiary thereof); provided, however, that any
such Account shall only be ineligible as to that portion of such Account which
is less than or equal to the amount owed by such Credit Party or Restricted
Subsidiary thereof to such Person;

(xxii)    Accounts arising from cash-on-delivery sales and credit card
receivables;

(xxiii)    Accounts including an accrual of any taxes, including sales tax, use
tax, excise tax or similar taxes, but only to the extent of such accrual; and

(xxiv)    Accounts representing any Inventory that has been, or for which a
Credit Party has received or has delivered, as applicable, notice that such
Inventory will be, returned, rejected or repossessed.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund with respect to a Lender (any two or more Related Funds being
treated as a single Eligible Assignee for all purposes hereof), and (ii) any
commercial bank, financial institution, insurance company, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Regulation
D under the Securities Act) and which extends credit or buys loans in the
ordinary course of activities; provided, none of the Borrower, the Sponsor or
any Affiliate of the Borrower or the Sponsor or any Defaulting Lender shall be
an Eligible Assignee.

“Eligible Inventory” means, as at any date of determination, the Value (net of
freight and net of any amounts payable with respect to chassis, taxes, standard
cost overstatements, intercompany profit and similar costs) of all Inventory
owned by the Credit Parties and located in the United States that

 

18



--------------------------------------------------------------------------------

the Co-Collateral Agents, in their reasonable credit judgment, deems to be
eligible for borrowing purposes. Without limiting the generality of the
foregoing, the following Inventory of the Credit Parties is not Eligible
Inventory:

(i)    finished goods which do not meet the specifications of the purchase order
for such goods;

(ii)    Inventory which the Co-Collateral Agents determine is unacceptable for
borrowing purposes due to age, quality, type, category and/or quantity,
including without limitation, Inventory that is obsolete or chassis that have
been owned by a Credit Party for more than 18 months;

(iii)    packaging, shipping materials or supplies consumed in the respective
Credit Party’s business;

(iv)    Inventory with respect to which the Collateral Agent, on behalf of
itself and the Secured Parties, does not have a valid, First Priority perfected
security interest (including to the extent any Inventory is subject to a
certificate of title statute, that the Collateral Agent’s Lien has been noted on
such certificate of title);

(v)    Inventory with respect to which there exists any Lien in favor of any
Person other than the (x) the Collateral Agent, on behalf of itself and the
other Secured Parties and (y) the Secured Term Loan Collateral Agent and/or the
Additional Secured Term Loan Collateral Agent, so long as such Liens are subject
to the Intercreditor Agreement;

(vi)    Inventory produced in violation of the Fair Labor Standards Act and
subject to the so-called “hot goods” provisions contained in Title 29 U.S.C.
215(a)(i) or any replacement statute;

(vii)    unless otherwise agreed to by the Co-Collateral Agents, Inventory
located at a vendor’s location or with a consignee (excluding any such Inventory
under the control of a vendor or consignee with which the Collateral Agent has
received a satisfactory access agreement); provided that in any event Inventory
in possession of a vendor or consignee will be ineligible if such third party is
in possession of less than $100,000 of Inventory;

(viii)    unless otherwise agreed to by the Co-Collateral Agents, Inventory
located with a warehouseman, bailee, processor, Dealer or similar third party,
unless such Person has executed a waiver of interest reasonably satisfactory to
the Administrative Agent; provided that in any event Inventory in possession of
a third party will be ineligible if such third party is in possession of less
than $100,000 of Inventory;

(ix)    unless otherwise agreed to by the Co-Collateral Agents, Inventory in any
location leased by a Credit Party for which the Collateral Agent has not
received a Landlord Personal Property Collateral Access Agreement from each
lessor and sublessor, if applicable, of such location;

(x)    with respect to any chassis or other Inventory subject to a document of
title, the respective Credit Party is not in possession of a manufacturer’s
statement or origin, certificate of origin or other document of title issued in
its name with respect to such chassis or other Inventory;

(xi)    licensed Inventory, unless (i) a Credit Party is the owner of such
license, or (ii) a consent, in form and substance satisfactory to the
Administrative Agent, has been obtained from the licensor of such license with
respect to the Collateral Agent’s security interest in such Inventory;

 

19



--------------------------------------------------------------------------------

(xii)    Inventory subject to a customer deposit, but only to the extent of such
customer deposit (including any interest that may accrue thereon);

(xiii)    leased Inventory; or

(xiv)    finished goods Inventory that is the subject of an Eligible Account as
a result of the definition of Finished Goods Accrued Accounts.

“Embargoed Person” as defined in Section 6.13(c).

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower or any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates or with respect to
which the Borrower or any Restricted Subsidiaries or any of their respective
ERISA Affiliates have current or contingent liability.

“End Date” means, in respect of any Start Date, (a) for the purpose of the
definition of Applicable Commitment Fee Percentage, the last day of the Fiscal
Quarter in which such Start Date occurred, and (b) for the purposes of the
definition of Applicable Margin, the second Business Day immediately following
the last day of the Fiscal Quarter in which such Start Date occurred.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order
(including consent orders) or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Hazardous Material or any actual or alleged
Hazardous Materials Activity; or (iii) in connection with any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.

“Environmental Laws” means any and all foreign or domestic, federal or state (or
any subdivision of either of them) or local statutes, laws (including the common
law), ordinances, orders (including consent orders), rules, regulations,
judgments, treaties, Governmental Authorizations, or any other requirements of
Governmental Authorities relating to or imposing standards of conduct
concerning: (i) environmental matters, including those relating to any Hazardous
Materials Activity; (ii) the Release, generation, use, storage, transportation
or disposal of, or exposure to, Hazardous Materials; (iii) industrial hygiene,
occupational safety and health; (iv) natural resources or natural resource
damages; (v) land use; or (vi) the protection of human, plant or animal health
or welfare, in any manner applicable to the Borrower or any of its Restricted
Subsidiaries or any Facility.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means each “person” (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Restricted Subsidiary of the Borrower
would be deemed to be a “single employer” within the meaning of Section 414(b)
or (c) of the Code, and for the purpose of Section 302 of ERISA and/or
Section 412, 4971, 4977 and/or each “applicable section” under Section 414(t)(2)
of the Code, within the meaning of Section 414(b), (c), (m) or (o) of the Code.
Any former ERISA Affiliate of the Borrower or any of its Restricted Subsidiaries
shall continue to be considered an ERISA Affiliate of the Borrower or any such
Restricted Subsidiaries within the meaning of this definition only to the extent
that the Borrower or such Restricted Subsidiary is reasonably expected to have
any liability with respect thereto under the Code or ERISA.

 

20



--------------------------------------------------------------------------------

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043); (ii) the failure to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Code) or the
failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by the
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Borrower, any
of its Restricted Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which is
reasonably likely to constitute grounds under ERISA for the termination of, or
the appointment by PBGC of a trustee to administer, any Pension Plan; (vi) the
imposition of liability on the Borrower, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) other
than in respect of Ferrara Fire Withdrawal resulting in a current or contingent
liability not exceeding $2,500,000, the withdrawal of the Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by the Borrower, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates of notice from any Multiemployer Plan
that it is in reorganization or insolvency pursuant to Section 4241 or 4245 of
ERISA, or that it intends to terminate or has terminated under Section 4041A or
4042 of ERISA, or the receipt of any notice that a Multiemployer Plan is in
endangered or critical status under Section 432 of the Code or Section 305 of
ERISA; (viii) a Pension Plan has an Unfunded Current Liability which, when added
to the aggregate amount of Unfunded Current Liabilities with respect to all
other Pension Plans, exceeds the aggregate Unfunded Current Liabilities existing
on the Closing Date by $2,500,000 or more; (ix) the failure to operate each
group health plan (as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of
the Code or 45 Code of Federal Regulations Section 160.103) which covers or has
covered employees or former employees of the Borrower or any of its Restricted
Subsidiaries, or any ERISA Affiliate in compliance with the provisions of Part 6
of subtitle B of Title I of ERISA and Section 4980B of the Code and the
regulations promulgated thereunder; (x) the occurrence of an act or omission
which could give rise to the imposition on the Borrower or any of its Restricted
Subsidiaries of fines, penalties, taxes or related charges under Chapter 43 of
the Code or under Section 409, 502(c), (i) or (l), 515, 4201, 4204 or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (xi) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Code) to qualify under Section 401(a) of the Code, or the failure of any
trust forming part of any Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Code; (xii) the imposition of a Lien pursuant to
Section 430(k) or 436(f) of the Code or pursuant to ERISA with respect to any
Pension Plan; or (xiii) a determination that any Pension Plan is, or is expected
to be, considered an at-risk plan within the meaning of Section 430 of the Code
or Section 303 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate Loan” means a Revolving Loan bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

21



--------------------------------------------------------------------------------

“Excess Availability” means, at any time, the amount by which (x) the lesser of
(A) the Total Commitment at such time and (B) the Aggregate Borrowing Base at
such time exceeds (y) the Total Utilization of Revolving Commitments at such
time.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Accounts” means (w) any disbursement deposit account (i) the funds in
which are used solely for the payment of salaries and wages, employee benefits,
workers’ compensation and similar expenses or (ii) that is a zero balance
account, (x) all Bank Accounts established (or otherwise maintained) by the
Borrower or any of the other Credit Parties which are funded by, or on behalf or
for the benefit of, employees of the Borrower or any of its Restricted
Subsidiaries and are to be maintained exclusively for the benefit, directly or
indirectly, of such employees (including Bank Accounts which are employer funded
pension accounts for employees and accounts established to pay taxes for and on
behalf of employee tax liabilities), (y) all other Bank Accounts established (or
otherwise maintained) by the Borrower or any of the other Credit Parties
(excluding Controlled Accounts and the Core Concentration Account) that do not
have cash balances at any time exceeding $1,000,000 in the aggregate for all
such other Bank Accounts and (z) the Asset Sale Proceeds Account.

“Excluded Subsidiary” means (i) any direct or indirect Foreign Subsidiary of the
Borrower, (ii) any wholly-owned Domestic Subsidiary of the Borrower if all of
its assets (other than an immaterial portion thereof) consist of equity (as
determined for United States income tax purposes) of one or more Foreign
Subsidiaries of the Borrower, (iii) any wholly-owned Domestic Subsidiary of a
Foreign Subsidiary of the Borrower (other than a Foreign Subsidiary that is
disregarded as a separate entity for United States income tax purposes), (iv)
any Subsidiary of a Person described in the foregoing clauses (i), (ii) and
(iii), (v) any Immaterial Subsidiary, (vi) any Captive Insurance Subsidiary or
other wholly-owned Domestic Subsidiary of the Borrower to the extent that the
entering into by that Subsidiary of the Guaranty is prohibited by applicable law
or by any Contractual Obligation existing on the Closing Date or at the time
such Subsidiary becomes a Subsidiary (provided that such Contractual Obligation
is not entered into in contemplation of such Subsidiary becoming a Subsidiary)
(including any requirement to obtain the consent of a Governmental Authority or
other third party other than a Credit Party, a Subsidiary thereof, the Sponsor
or any Affiliate thereof) and (vii) any Unrestricted Subsidiary; provided that,
notwithstanding the foregoing, if any Domestic Subsidiary described in preceding
clauses (i) through (vii) becomes (or is required to become) a guarantor or
obligor in respect of any Secured Term Loans, any Additional Secured Loans, any
Refinancing Secured Term Loans or any Unsecured Debt, then such Domestic
Subsidiary shall cease to constitute an Excluded Subsidiary hereunder and shall
take all actions otherwise required to be taken by a Domestic Subsidiary
pursuant to Sections 5.10 and 5.17.

“Excluded Swap Obligation” means, with respect to any Guarantor Subsidiary, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor Subsidiary of, or the grant by such Guarantor Subsidiary of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor Subsidiary’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor Subsidiary or
the grant of the security interest would otherwise have become effective with
respect to such Swap Obligation but for such Guarantor Subsidiary’s failure to
constitute an “eligible contract participant” at such time. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).

 

22



--------------------------------------------------------------------------------

“Excluded Taxes” means (i) Tax on Income, (ii) FATCA Tax, (iii) any withholding
Tax that is imposed on amounts payable to a Lender at the time such Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Credit Parties with respect to such withholding Tax
pursuant to Section 2.19(a), (iv) any Taxes attributable to a Lender’s failure
to comply with Section 2.19(d) and (v) United States federal backup withholding
Taxes imposed under Section 3406 of the Code.

“Executive Order” as defined in Section 4.27(a).

“Existing Credit Agreement” means that certain Revolving Credit and Guaranty
Agreement, dated as of October 21, 2013, among the Borrower and certain
Subsidiaries of the Borrower, as borrowers, the guarantors named therein,
Deutsche Bank AG New York Branch, as agent and as a lender, and the financial
institutions party thereto (as amended, modified and supplemented from time to
time through and including the Closing Date).

“Existing Debt Documents” means (i) the Existing Credit Agreement, (ii) the
Credit and Security Agreement dated as of June 19, 2015 among Ferrara Fire
Apparatus, Inc. and certain related entities and MB Financial, Bank and
(iii) the Senior Subordinated Loan and Investment Agreement dated as of
March 31, 2009 among FFA Holdco, Inc., FFA Acquisition Company, Inc., Ferrara
Fire Apparatus Holding Company, Inc., Ferrara Fire Apparatus, Inc., Merit
Mezzanine Fund IV, L.P. and Merrit Mezzanine Parallel Fund IV, L.P.

“Existing Debt Refinancing” means (x) the repayment in full in cash of all
outstanding loans and notes, together with all accrued but unpaid interest and
fees thereon, and all other obligations (and the termination of all commitments
and letters of credit under the Existing Debt Documents and (y) the termination
and release of all Liens securing the obligations under the Existing Debt
Documents (and all related guaranties).

“Existing Indebtedness” means the pre-existing Indebtedness of the Borrower and
its Restricted Subsidiaries on the Closing Date and described in Schedule 6.1.

“Expenses” means all present and future reasonable expenses incurred by or on
behalf of the Administrative Agent, the Collateral Agent or an Issuing Bank in
connection with this Agreement, any other Credit Document or otherwise in its
capacity as such under any Credit Document, whether incurred heretofore or
hereafter, which expenses shall include, without limitation, the cost of record
searches, the reasonable fees and expenses of attorneys and paralegals, all
reasonable costs and expenses incurred by the Administrative Agent and/or the
Collateral Agent in opening bank accounts, depositing checks, electronically or
otherwise receiving and transferring funds, and any other charges imposed on the
Administrative Agent and/or the Collateral Agent due to insufficient funds of
deposited checks and the standard fee of the Administrative Agent and/or the
Collateral Agent relating thereto, collateral examination fees and expenses,
reasonable fees and expenses of accountants, appraisers or other consultants,
experts or advisors employed or retained by the Administrative Agent and/or the
Collateral Agent, fees and taxes related to the filing of financing statements,
costs of preparing and recording any other Credit Documents, all expenses, costs
and fees set forth in this Agreement and the other Credit Documents, all other
fees and expenses required to be paid pursuant to any other letter agreement and
all fees and expenses incurred in connection with releasing Collateral and the
amendment or termination of any of the Credit Documents.

“Extended Commitment” as defined in Section 2.24(c).

 

23



--------------------------------------------------------------------------------

“Extended Loan” means each Revolving Loan and each Swing Line Loan pursuant to
an Extended Commitment.

“Extended Revolving Commitment Termination Date” means, with respect to any
Extended Loan or Extended Commitment, the agreed upon date occurring after the
Initial Revolving Commitment Termination Date as specified in the definitive
documentation in connection with the respective Extension.

“Extension” as defined in Section 2.24(a).

“Extension Offer” as defined in Section 2.24(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries or any of their
respective predecessors.

“Fair Market Value” means, with respect to any asset (including any Capital
Stock of any Person), the price at which a willing buyer, not an Affiliate of
the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of the Borrower or the Subsidiary of the Borrower selling
such asset.

“FATCA” mean Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“FATCA Tax” means any United States Tax imposed as a result of a Lender’s (or
any financial institution through which any payment is made to such Lender) or
the Administrative Agent’s (A) failure to comply with the applicable
requirements of FATCA in such a way to reduce such Tax to zero, or (B) election
under FATCA to be subject to United States withholding or other Taxes.

“Federal Funds Effective Rate” means, for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the immediately following Business Day by
the Board of Governors of the Federal Reserve System as the Federal Funds Rate
or Federal Reserve Statistical Release H.15(519) entitled “Selected Interest
Rates” or any successor publication of the Federal Reserve System reporting the
Federal Funds Effective Rate or its equivalent or, if such rate is not published
for any Business Day, the average of the quotations for the day of the requested
Loan received by Administrative Agent from three Federal funds brokers of
recognized standing selected by Administrative Agent.

“Ferrara Fire” means FFHA Holdco, Inc., a Delaware corporation.

“Ferrara Fire Material Adverse Effect” means a “Material Adverse Effect” as
defined in the Acquisition Agreement.

“Ferrara Fire Multiemployer Pension Plans” means, individually and collectively,
the Sheet Metal Workers’ National Pension Fund and the Baton Rouge Sheet Metal
Workers Pension Fund.

 

24



--------------------------------------------------------------------------------

“Ferrara Fire Withdrawal” means the withdrawal by the Borrower and its
Restricted Subsidiaries from a Ferrara Fire Multiemployer Pension Plan or the
Sheet Metal Workers’ Local Union No. 214 Health & Welfare Plan.

“Financial Officer” means, as applied to any Person, any individual holding the
position of chief financial officer, treasurer, vice president of finance or
controller.

“Financial Officer” means, as applied to any Person, any individual holding the
position of chief financial officer, treasurer, vice president of finance or
controller.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of the Borrower that such financial statements fairly present,
in all material respects, the financial condition of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments and in the case of interim financial
statements, the absence of footnotes.

“Financial Plan” as defined in Section 5.1(i).

“Finished Goods Accrued Accounts” means, with respect to any calculation of the
Aggregate Borrowing Base, Accounts of E-One that have been generated from the
sale of finished goods to a Customer but that were not invoiced to such Customer
prior to the end of the period covered by the most recent Borrowing Base
Certificate delivered pursuant to Section 5.1(l) and would have been classified
as “Eligible Accounts” had they been so invoiced, so long as such Accounts are
actually invoiced prior to the date such Borrowing Base Certificate is delivered
to the Co-Collateral Agents pursuant to Section 5.1(l).

“First Priority” means, with respect to any Lien purported to be created on any
Collateral pursuant to any Collateral Document, that such Lien is prior in right
to any other Lien thereon, other than Permitted Liens described in (x) clauses
(b) through (f), (i), (j) (l)(ii), (m) and (p) of Section 6.2 applicable to such
Collateral which as a matter of law have priority over the respective Liens on
such Collateral created pursuant to the relevant Collateral Document and
(y) clause (q) of Section 6.2.

“Fiscal Month” means a fiscal month of any Fiscal Year.

“Fiscal Quarter” means the Borrower’s fiscal quarter based on the Borrower’s
accounting cycle, which is a 4-4-5 accounting cycle.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the last Saturday of October of each calendar year.

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period
then ending minus the sum of (a) Consolidated Capital Expenditures (excluding,
without duplication, the Acquisition and any other Consolidated Capital
Expenditures, to the extent financed with any equity proceeds, Capital Stock, or
Indebtedness (other than with proceeds of Revolving Loans and Swing Line Loans)
during such period and (b) the aggregate amount of Taxes on the overall net
income of the Borrower and its Restricted Subsidiaries and actually paid in cash
during such period to (ii) Consolidated Fixed Charges for such four-Fiscal
Quarter period.

 

25



--------------------------------------------------------------------------------

“Flood Hazard Property” means any fee owned Real Estate Asset subject to a
Mortgage in favor of the Collateral Agent, for the benefit of the Revolving
Secured Parties, the improvements on which are located in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards.

“Floor Plan Accounts” means Accounts owed to the Borrower or any other Credit
Party by a Dealer that a Floor Plan Lender has agreed to pay directly to the
Borrower or such other Credit Party on behalf of such Dealer pursuant to an
Acceptable Floor Planning Program.

“Floor Plan Lender” has the meaning assigned to that term in the definition of
“Acceptable Floor Planning Program”.

“Foreign Restricted Subsidiary” means any Foreign Subsidiary that is a
Restricted Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Notice” means a notice substantially in the form of Exhibit A-1,
appropriately completed to specify: (i) the aggregate principal amount of the
Loans to be incurred; (ii) the date of such Loans (which shall be a Business
Day); (iii) whether the Loans being incurred constitute Revolving Loans or Swing
Line Loans; (iv) whether the Loans being incurred are to be initially maintained
as Base Rate Loans or, to the extent permitted hereunder, Eurodollar Rate Loans
and, if Eurodollar Rate Loans, the initial Interest Period to be applicable
thereto; (v) the Aggregate Borrowing Base then in effect; (vi) in the case of a
Loan the proceeds of which are to be utilized to finance, in whole or in part, a
Permitted Acquisition (or to pay any fees and expenses incurred in connection
therewith), the amount of the Total Utilization of Revolving Commitments after
giving effect to such Loan; and (vii) whether the Loans being incurred
constitute Agent Advances (it being understood that the Administrative Agent
shall be under no obligation to make such Agent Advances).

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, approval,
plan, directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor Subsidiary” means (i) each wholly-owned Domestic Subsidiary of the
Borrower (other than any Excluded Subsidiary) and (ii) any other Subsidiary that
is a guarantor or obligor in respect of any Secured Term Loans, any Additional
Secured Term Loans, any Refinancing Secured Term Loans (or any Permitted
Refinancing thereof) or any Unsecured Debt.

 

26



--------------------------------------------------------------------------------

“Guaranty” means the guaranty of each Guarantor Subsidiary set forth in
Section 7.

“Hazardous Materials” means any chemical, compound, constituent, material, waste
or substance, which is prohibited, limited or regulated by any Governmental
Authority or pursuant to any Environmental Law or which may or could pose a
hazard to the health and safety of any Persons or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, future, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.

“Hedging Agreement” means an Interest Rate Agreement, a Currency Agreement or a
Commodities Agreement.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

“Historical Excess Availability” means (a) for the purposes of the definition of
Applicable Margin, in the case of each Start Date, an amount equal to (x) the
sum of each day’s Excess Availability during the most recently ended Fiscal
Quarter divided by (y) the number of days in such Fiscal Quarter, and (b) in the
case of the definition of Payment Conditions, with respect to any action or
proposed action, an amount equal to (i) the sum of each day’s Excess
Availability during the 60 consecutive day period immediately preceding such
action or proposed action divided by (ii) 60. In the case of preceding clause
(b) only, Excess Availability (and the definition of Aggregate Borrowing Base as
used therein) shall be determined on a pro forma basis as if such action or
proposed action and any Loans incurred (or to be incurred), Letters of Credit
issued (or to be issued) or Indebtedness repaid (or to be repaid) in connection
with such action or proposed action had occurred or been incurred, issued or
repaid, as the case may be, and any Eligible Accounts or Eligible Inventory
acquired (or to be acquired) in connection with such action or proposed action
had been acquired, in each case, on the first day of the 60 day period
immediately preceding such action or proposed action, as set forth in an
officer’s certificate executed by the chief financial officer of the Borrower
and delivered to the Co-Collateral Agents.

“Historical Financial Statements” means, as of the Closing Date, (i) in respect
of the Borrower, the audited consolidated financial statements of the Borrower
for its fiscal years ended October 31, 2014, October 31, 2015 and October 29,
2016, together with the consolidated financial statements of the Borrower for
the three-month period ended January 28, 2017, in each case together with a
Financial Officer Certification, and (ii) in respect of Ferrara Fire, (A) the
audited consolidated balance sheet of Ferrara Fire for the fiscal years ended
December 31, 2014, December 31, 2015 and December 31, 2016 and the audited
consolidated statements of income, stockholder’s equity and cash flows for
Ferrara Fire for the twelve-month periods ended December 31, 2014, December 31,
2015 and December 31, 2016 and (B) the unaudited consolidated balance sheet of
Ferrara Fire as of March 31, 2017 and the related unaudited consolidated
statements of income and cash flow for the three-month period ended March 31,
2017.

 

27



--------------------------------------------------------------------------------

“Historical Utilized Commitments” means, on any date of determination, (i) an
amount equal to the sum of each day’s Total Utilization of Revolving Commitments
during the most recently ended Fiscal Quarter divided by (ii) the number of days
in such Fiscal Quarter.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Borrower whose (x) total assets, as of the applicable date of determination, are
less than 1.5% of Total Assets and (y) total revenues for the most recent
twelve-month period do not exceed 1.5% of the total revenues of the Borrower and
the Restricted Subsidiaries (taken as a whole); provided that a Restricted
Subsidiary of the Borrower will not be considered an Immaterial Subsidiary if
it, as of any date, together with all other Immaterial Subsidiaries, has total
assets as of such date in excess of 3% of Total Assets or has total revenues for
the most recent twelvemonth period in excess of 3% of the total revenues of the
Borrower and the Restricted Subsidiaries (taken as a whole).

“Increased Cost Lenders” as defined in Section 2.22.

“Incremental Commitment” means, for any Lender, any commitment by such Lender to
make Revolving Loans pursuant to Section 2.1 as agreed to by such Lender in the
respective Incremental Commitment Agreement delivered pursuant to Section 2.23;
it being understood, however, that on each date upon which an Incremental
Commitment of any Lender becomes effective, such Incremental Commitment of such
Lender shall be added to (and thereafter become a part of) the Commitment of
such Lender for all purposes of this Agreement as contemplated by Section 2.23.

“Incremental Commitment Agreement” means each Incremental Commitment Agreement
in the form of Exhibit J (appropriately completed) executed and delivered in
accordance with Section 2.23.

“Incremental Commitment Date” means each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.23(b).

“Incremental Commitment Request Requirements” means, with respect to any request
for an Incremental Commitment made pursuant to Section 2.23, the satisfaction of
each of the following conditions on the date of such request: (i) no Default or
Event of Default then exists or would result therefrom; and (ii) all of the
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects at such time (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date.

“Incremental Commitment Requirements” means, with respect to any provision of an
Incremental Commitment on a given Incremental Commitment Date, the satisfaction
of each of the following conditions on or prior to the effective date of the
respective Incremental Commitment Agreement: (i) satisfaction of conditions
(i) and (ii) in the definition of “Incremental Commitment Request Requirements”
(to the extent applicable) as of the effective date of such Incremental
Commitment Agreement; (ii) the delivery by the Borrower to the Co-Collateral
Agents of an officer’s certificate executed by the chief financial officer of
the Borrower and certifying as to compliance with preceding clause (i) and
containing the calculations (in reasonable detail), if any, required by
preceding

 

28



--------------------------------------------------------------------------------

clause (i); (iii) the delivery by the Borrower to the Co-Collateral Agents of an
acknowledgement in form and substance reasonably satisfactory to the
Co-Collateral Agents and executed by each Guarantor Subsidiary, acknowledging
that such Incremental Commitment and all subsequent Credit Extensions pursuant
to such Incremental Commitment shall constitute (and be included in the
definition of) “Guaranteed Obligations”; (iv) the delivery by the Borrower to
the Administrative Agent of an opinion or opinions, in form and substance
reasonably satisfactory to the Co-Collateral Agents, from counsel to the Credit
Parties reasonably satisfactory to the Co-Collateral Agents and dated such date,
covering such of the matters set forth in the opinions of counsel delivered to
the Administrative Agent on the Closing Date pursuant to Section 3.1(k) as may
be reasonably requested by the Co-Collateral Agents, and such other matters
incident to the transactions contemplated thereby as the Co-Collateral Agents
may reasonably request; (v) the delivery by each Credit Party to the
Administrative Agent of such other officers’ certificates, board of director (or
equivalent governing body) resolutions and evidence of good standing (to the
extent available under applicable law) as the Co-Collateral Agents shall
reasonably request; (vi) the completion by each Credit Party of such other
actions as the Co-Collateral Agents may reasonably request in connection with
such Incremental Commitment in order to create, continue or maintain the
security interests of the Collateral Agent in the Collateral and the perfection
thereof; and (vii) the incurrence of Revolving Loans in an aggregate principal
amount equal to the Total Commitment (including such Incremental Commitment then
being obtained) shall be permitted at such time under the Intercreditor
Agreement, the Secured Term Loan Agreement, any Unsecured Debt Documents, any
Additional Secured Term Loan Agreement and the Refinancing Secured Term Loan
Agreement.

“Incremental Lender” as defined in Section 2.23(b).

“Indebtedness” means, as applied to any Person, without duplication: (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is or should be properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation (other than trade payables in the ordinary
course of business) owed for all or any part of the deferred purchase price of
property or services (excluding (i) any such obligations incurred under ERISA,
(ii) any deferred compensation arrangements entered into in the ordinary course
of business and (iii) any Earn-Out Obligation until such obligation appears in
the liabilities section of the balance sheet of such Person and is not paid
after becoming due and payable), which purchase price is (a) (except to the
extent disputed in good faith) due more than six months from the date of
incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument; (v) all Indebtedness of another Person secured by
any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; (vi) the face amount of any
letter of credit, bankers’ acceptances, surety and appeal bonds and similar
obligations issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) any Contingent Obligation
of such Person in respect of Indebtedness of another Person; and (viii) all
obligations of such Person in respect of any Interest Rate Agreement, Currency
Agreement and any Commodities Agreement (whether or not entered into for hedging
or speculative purposes). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is directly liable therefore as
a result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the reasonable costs
of any investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any past,

 

29



--------------------------------------------------------------------------------

present or future Hazardous Materials Activity), reasonable expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any reasonable fees or expenses incurred by
Indemnitees in enforcing the indemnity contained in Section 10.3), whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or any other Credit Document or
the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions or the use or intended use of the proceeds
thereof, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); or (ii) any Environmental Claim or any Hazardous
Materials Activity relating to or arising from, directly or indirectly, any
past, present or future activity, operation, land ownership, or practice of the
Borrower or any of its Restricted Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Initial Revolving Commitment Termination Date” means April 25, 2022.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, by and among the Collateral Agent (for and on behalf of the
Revolving Secured Parties) and the Secured Term Loan Collateral Agent (for and
on behalf of the Secured Term Loan Secured Parties), and acknowledged by the
Credit Parties, in the form of Exhibit K, as it may be amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

“Interest Payment Date” means, with respect to (i) any Base Rate Loan, the last
Business Day of each calendar quarter of each year, commencing on the first such
date to occur after the Closing Date, and on the final maturity date of such
Loan; and (ii) any Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Loan and on the final maturity date of such Loan; provided,
in the case of each Interest Period of longer than three months, “Interest
Payment Date” shall also include each date that is three months, or an integral
multiple thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, three or six months (or (a) less than one month in the
Administrative Agent’s discretion or (b) any other period to the extent agreed
to by all Lenders), as selected by the Borrower in the applicable Funding Notice
or Conversion/Continuation Notice, (i) initially, commencing on the Credit Date
or Conversion/Continuation Date thereof, as the case may be, and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) of this definition, end on the last Business Day of
a calendar month, (c) no Interest Period with respect to any portion of the
Revolving Loans shall extend beyond the Revolving Commitment Termination Date
for such Revolving Loans, and (d) unless the Requisite Lenders otherwise agree,
no Interest Period may be selected at a time when an Event of Default is then in
existence.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Borrower’s and its
Restricted Subsidiaries’ operations.

 

30



--------------------------------------------------------------------------------

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Inventory” means, as to a Credit Party, (i) all “inventory” as defined in
Article 9 of the UCC, and (ii) all goods (a) held for sale or lease or to be
furnished under contracts of service or so leased or furnished, all raw
materials, work in process, finished goods, and materials used or consumed in
the manufacture, packing, shipping, advertising, selling, leasing, furnishing or
production of such inventory or otherwise used or consumed in such Person’s
business, (b) in which such Person has an interest in mass or a joint or other
interest or right of any kind, and (c) which are returned to or repossessed by
such Person, (iii) all computer programs embedded in any goods and (iv) all
accessions and products of the foregoing (in each case, regardless of whether
characterized as “inventory” under the UCC).

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Restricted Subsidiaries of, or of a beneficial
interest in, any of the Securities of any other Person; (ii) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by the
Borrower or any Restricted Subsidiary of the Borrower from any Person, of any
Capital Stock of such Person; and (iii) any direct or indirect loan or other
extension of credit, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business that will be treated as a deductible expense
under GAAP) or capital contribution by the Borrower or any of its Restricted
Subsidiaries to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales (including sales of property and services) to that other Person in
the ordinary course of business but excluding accounts receivable that are
current assets and that arose from sales to that other Person in the ordinary
course of business. The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write ups, write downs or write offs
with respect to such Investment.

“IP Security Agreement” means each IP Security Agreement, dated as of the
Closing Date, by and among the Borrower, each Guarantor Subsidiary and the
Collateral Agent.

“Issuance Notice” means an Issuance Notice in the form of Exhibit A-3.

“Issuing Bank” means (i) except as otherwise provided in Section 9.7, Ally as an
Issuing Bank hereunder, together with its permitted successors and assigns in
such capacity, (ii) BMO as an Issuing Bank hereunder, together with its
permitted successors and assigns in such capacity, (iii) any other Lender
reasonably acceptable to the Administrative Agent and the Borrower which agrees
to issue Letters of Credit hereunder and (iv) Ally in its capacity as the issuer
of guarantees or risk participations that cause a bank to issue a Bank Letter of
Credit; provided that, if the Extension is effected in accordance with
Section 2.24, then on the occurrence of the Initial Revolving Commitment
Termination Date, each Issuing Bank shall have the right to resign as such on,
or on any date within 20 Business Days after, the Initial Revolving Commitment
Termination Date, upon not less than 10 days’ prior written notice thereof to
the Borrower and the Administrative Agent and, in the event of any such
resignation and upon the effectiveness thereof, the resigning Issuing Bank shall
retain all of its rights hereunder and under the other Credit Documents as
Issuing Bank with respect to all Letters of Credit theretofore issued (or caused
to be issued) by it (which Letters of Credit shall remain outstanding in
accordance with the terms hereof until their respective expirations) but shall
not be required to issue (or cause the issuance of) any further Letters of
Credit hereunder. Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by one or more Affiliates of such Issuing
Bank (and such Affiliate shall be deemed to be an

 

31



--------------------------------------------------------------------------------

“Issuing Bank” for all purposes of the Credit Documents). If at any time an
Issuing Bank has resigned in such capacity in accordance with Section 9.7 or as
contemplated by the proviso to the immediately preceding sentence, and no
Issuing Banks exist at such time, then no Person shall be an Issuing Bank
hereunder obligated to issue (or cause the issuance of) Letters of Credit unless
and until (and only for so long as) a Lender (or Affiliate of a Lender)
reasonably satisfactory to the Administrative Agent and the Borrower agrees to
act as Issuing Bank hereunder.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Landlord Personal Property Collateral Access Agreement” means, with respect to
a leasehold interest of any Credit Party at which Inventory to be included in
Eligible Inventory is located, a Landlord Waiver and Consent Agreement
substantially in the form of Exhibit H, with such amendments, modifications or
supplements as may be approved by the Co-Collateral Agents.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all payments made by an Issuing Bank (or the bank issuing a Bank Letter of
Credit) pursuant to Letters of Credit that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Pro Rata Share of the aggregate LC Exposure at such time.

“L/C Supportable Obligations” means (i) obligations of the Borrower or any of
its Restricted Subsidiaries with respect to workers compensation, surety bonds
and other similar statutory obligations and (ii) such other obligations of the
Borrower or any of its Restricted Subsidiaries as are reasonably acceptable to
the respective Issuing Bank (and the bank issuing a Bank Letter of Credit, in
the case of a Bank Letter of Credit) and otherwise permitted to exist pursuant
to the terms of this Agreement (other than obligations in respect of (t) any
Qualified Seller Subordinated Debt, (u) any Secured Term Loans, (v) any
Unsecured Debt, (w) any Additional Secured Term Loans, (x) any Refinancing
Secured Term Loans, (y) any other Indebtedness or other obligations that are
subordinated in right of payment to the Obligations and (z) Capital Stock).

“Leasehold Property” means any real property subject to a leasehold interest of
any Credit Party, as lessor or lessee, under any lease, sublease or other
possessory interest in real property, other than any such leasehold interest
designated from time to time by the Co-Collateral Agents in its reasonable
discretion as not being required to be included in the Collateral.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or an Incremental Commitment Agreement.

“Lender Counterparty” means each Lender or Agent under this Agreement or any
Affiliate of any such Lender or Agent that is a counterparty to a Secured
Hedging Agreement (even if the respective Lender or Agent subsequently ceases to
be a Lender or Agent under this Agreement for any reason), together with such
Lender’s, Agent’s or Affiliate’s, as the case may be, successors and assigns.

“Lender Default” means, as to any Lender, (i) the wrongful refusal (which has
not been retracted) of such Lender or the failure of such Lender (which has not
been cured) to make available its portion of any Loan or to fund its portion of
any unreimbursed payment with respect to a Letter of Credit pursuant to Section
2.3(e), in each case, within three Business Days of the date such Loan or the
date such funding was required to be made, as applicable, unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of a determination by such Lender in good faith that

 

32



--------------------------------------------------------------------------------

one or more conditions precedent to funding (which conditions precedent shall be
identified to the Administrative Agent and the Borrower in writing) has not been
satisfied, (ii) such Lender having been deemed insolvent or having become the
subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority (including a Bail-in Action); provided that a Lender Default shall not
be deemed to have occurred solely by virtue of the ownership or acquisition of
any Capital Stock of any Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, or (iii) such Lender having notified the Administrative Agent, the Swing
Line Lender, any Issuing Bank and/or any Credit Party (x) that it does not
intend to comply with its obligations under Sections 2.1, 2.2 or 2.3 in
circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under the respective Section or (y) of the events described
in preceding clause (ii); provided that, for purposes of (and only for purposes
of) Sections 2.2(b)(vii)(b) and 2.3(e) and any documentation entered into
pursuant to the Back-Stop Arrangements (and the term “Defaulting Lender” as used
therein), the term “Lender Default” shall also include, as to any Lender,
(A) any Affiliate of such Lender that has “control” (within the meaning provided
in the definition of “Affiliate”) of such Lender having been deemed insolvent or
having become the subject of a bankruptcy or insolvency proceeding or a takeover
by a regulatory authority, (B) any previously cured “Lender Default” of such
Lender under this Agreement, unless such Lender Default has ceased to exist for
a period of at least 90 consecutive days, (C) any default by such Lender with
respect to its obligations under any other credit facility to which it is a
party and which the Swing Line Lender, any Issuing Bank or the Administrative
Agent believes in good faith has occurred and is continuing, and (D) the failure
of such Lender to make available its portion of any Loan or to fund its portion
of any unreimbursed payment with respect to a Letter of Credit pursuant to
Section 2.3(e) within one Business Day of the date (x) the Administrative Agent
(in its capacity as a Lender) or (y) the Requisite Lenders has or have, as
applicable, funded its or their portion thereof. Any determination by the
Administrative Agent that a Lender Default has occurred under any one or more of
clauses (i) through (iii) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender, subject to
Section 2.21(b), upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, the Swing Line Lender, the Defaulting Lender and
each other Lender.

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by an Issuing Bank pursuant to this Agreement (and includes all Bank
Letters of Credit caused to be issued by Ally).

“Letter of Credit Back-Stop Arrangements” as defined in Section 2.3(a)(II)(b).

“Letter of Credit Sublimit” means the lesser of (i) $35,000,000 and (ii) the
aggregate unused amount of the Total Commitment then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Banks (or the bank issuing a Bank Letter of Credit) and not theretofore
reimbursed by or on behalf of the Borrower.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

 

33



--------------------------------------------------------------------------------

“Loan” means a Revolving Loan and/or a Swing Line Loan and also shall include an
Extended Loan.

“Loss Pool Agreements” means the guarantee agreements of the Borrower or any of
its Restricted Subsidiaries pursuant to which the Borrower or its Restricted
Subsidiaries guarantee indebtedness of customers and/or Dealers.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business operations, properties,
assets or condition (financial or otherwise) of the Borrower and its Restricted
Subsidiaries, taken as a whole, or a substantial portion of the Collateral;
(ii) the impairment (other than as a result of circumstances covered by clause
(i) above) of the ability of any Credit Party to fully and timely perform its
Obligations; (iii) the legality, validity, binding effect or enforceability
against a Credit Party of a Credit Document to which it is a party; or (iv) the
rights and remedies available to, or conferred upon, any Agent or any Lender
under any Credit Document.

“Material Real Estate Asset” means any fee owned Real Estate Asset of any Credit
Party having a Fair Market Value in excess of $3,000,000 that, following a
Mortgaged Property Triggering Event, is subject to (or required to be subject to
under the applicable financing documents) a Lien in favor of the Collateral
Agent, the Secured Term Loan Collateral Agent or any Additional Secured Term
Loan Collateral Agent.

“Maximum Incremental Commitment Amount” means (x) $100,000,000, minus the
aggregate principal amount of Incremental Commitments incurred in reliance on
this clause (x) provided to the Borrower pursuant to Section 2.23 after the
Closing Date plus (y) an amount, if positive, by which the Aggregate Borrowing
Base as then in effect exceeds the aggregate amount of the Total Commitment as
then in effect (immediately prior to giving effect to any Incremental
Commitments incurred in reliance on this clause (y)); provided that no
Incremental Commitments shall be incurred under clause (y) prior to the
incurrence of all Incremental Commitments permitted to be incurred under clause
(x) (it being understood that Incremental Commitments may be incurred under
clauses (x) and (y), in a single transaction by first incurring such Incremental
Commitments pursuant to clause (x) and then calculating the incurrence of any
additional Incremental Commitments under clause (y).

“Minimum Extension Condition” as defined in Section 2.24(d).

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a Mortgage, Deed of Trust or Deed to Secure Debt in form and
substance reasonably satisfactory to the Administrative Agent (with appropriate
deletions and additions for each state in which a Mortgaged Property is
located), as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof.

“Mortgaged Property” means each Material Real Estate Asset encumbered (or
required to be encumbered) by a Mortgage as described in Section 5.17.

 

34



--------------------------------------------------------------------------------

“Mortgaged Property Triggering Event” means the receipt by the Borrower of a
written demand from the Secured Term Loan Collateral Agent or any Additional
Secured Term Loan Collateral Agent (as applicable) that clearly identifies such
demand as a “Material Property Triggering Event Demand Notice”, pursuant to
which such Secured Term Loan Collateral Agent or such Additional Secured Term
Loan Collateral Agent demands that the Material Real Estate Assets identified
therein (which such Material Real Estate Assets shall be identified with
reasonable specificity) are to be subject to “Mortgage” under and as defined in
the Secured Term Loan Agreement in accordance with Section 5.17 of the Secured
Term Loan Agreement or under and as defined in the Additional Secured Term Loan
Agreement in accordance with any provision substantially similar to such
provision in the Secured Term Loan Agreement.

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA with respect to which the Borrower, any Restricted Subsidiary or any
ERISA Affiliate has, or would reasonably be expected to have, any liability
(whether absolute or contingent).

“MWA Acquisition” means the acquisition by REV Recreation Group, Inc. of
substantially all of the assets of Midwest Automotive Designs, LLC, pursuant to
that certain Asset Purchase Agreement dated April 13, 2017.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the
consolidated financial condition and results of operations and the consolidated
liquidity and capital resources of the Borrower and its Subsidiaries for the
applicable Fiscal Quarter or Fiscal Year and for the period from the beginning
of the then current Fiscal Year to the end of such period to which such
financial statements relate.

“National Flood Insurance Program” means the program created by the United
States Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.

“Net Equity Proceeds” means, with respect to each sale or issuance by the
Borrower of its equity or each capital contribution made to the Borrower (other
than, in any case, (i) any sales or issuances to, or any capital contribution
made by, any Subsidiary or Joint Venture of the Borrower or any of its
Subsidiaries or (ii) any sales, issuances or capital contributions made pursuant
to Section 8.2), the cash proceeds received by the Borrower therefrom (net of
underwriting discounts and commissions and other reasonable costs associated
therewith).

“Net Equity Proceeds Amount” means, at any time, an amount equal to the
aggregate Net Equity Proceeds received by the Borrower after the Closing Date,
with the Net Equity Proceeds Amount to be immediately reduced by the sum of
(without duplication) (i) the amount of any Restricted Junior Payments made
pursuant to Section 6.5(f), (ii) the amount of Investments made pursuant to
Section 6.7(p) (or increased by the aggregate amount of any returns on such
Investments), (iii) the amount of Permitted Acquisitions made with Net Equity
Proceeds and (iv) the amount of payments made pursuant to Section 6.14(i)(y).

“Net Orderly Liquidation Value” means (a) the “net orderly liquidation value”
determined by an unaffiliated valuation company acceptable to the Co-Collateral
Agents after performance of an Inventory valuation to be done at the
Co-Collateral Agents’ request and the Borrower’s expense, which shall be net of
the amount estimated by such valuation company for marshalling,

 

35



--------------------------------------------------------------------------------

reconditioning, carrying, and sales expenses designated to maximize the resale
value of such Inventory and assuming that the time required to dispose of such
Inventory is customary with respect to such Inventory; or (b) if no such
Inventory valuation has been requested by the Co-Collateral Agents, the value
customarily attributed to Inventory in the appraisal industry for Inventory of
similar quality and quantity, and similarly dispersed (under similar and
relevant circumstances under standard asset-based lending procedures), at the
time of the valuation, less the amount customarily estimated in the appraisal
industry at the time of any determination for marshalling, recondition,
carrying, and sales expenses designed to maximize the resale value of such
Inventory and assuming that the time required to dispose of such Inventory is
customary with respect to such Inventory (or, at the discretion of the
Co-Collateral Agents in the case of this clause (b), the value of such Inventory
(including amounts properly deducted therefrom as provided above in this clause
(b)) based upon the most recent Inventory appraisal conducted in accordance with
this Agreement and received by the Co-Collateral Agents).

“Net Worth” as defined in Section 7.2.

“Non-Consenting Lender” as defined in Section 2.22.

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

“Non-Extending Lender” as defined in Section 2.22.

“Non-Recourse Debt” means Indebtedness:

(i)    as to which neither the Borrower nor any of its Restricted Subsidiaries
(i) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (ii) is directly or indirectly
liable as a guarantor or otherwise, or (iii) constitutes the lender;

(ii)    no default with respect to which (including any rights that the holders
of the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Borrower or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its stated maturity; and

(iii)    as to which the lenders thereunder have been notified in writing that
they will not have any recourse to the stock or assets of the Borrower or any of
its Restricted Subsidiaries.

“Non-US Lender” as defined in Section 2.19(d).

“Note” means a Revolving Loan Note or a Swing Line Note.

“Notice” means a Funding Notice, an Issuance Notice or a Conversion/
Continuation Notice.

“Notice Date” as defined in Section 2.24(a).

“Obligations” means all obligations (including guaranty obligations) of every
nature of each Credit Party from time to time owed to the Agents (including
former Agents), the Issuing Banks, the Lenders or any of them, under any Credit
Document, whether for principal, premium, interest (including interest which,
but for the filing of a petition in bankruptcy or a similar proceeding with
respect to such Credit Party, would have accrued on any Obligation at the rate
provided for herein, whether or not a claim

 

36



--------------------------------------------------------------------------------

is allowed against such Credit Party for such interest in the related bankruptcy
or similar proceeding), reimbursement of amounts drawn under (and obligations to
cash collateralize) Letters of Credit, fees, expenses (including Expenses),
indemnification (including pursuant to Section 10.3) or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
articles of organization, as amended, and its operating agreement, as amended,
and (v) with respect to any other business entity, the agreement or documents
analogous to any of the foregoing. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between such
Person and the jurisdiction imposing such Tax (other than connections arising
from such Person having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means (x) all present or future stamp, court or documentary,
excise, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Credit Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.22) or participation and (y) any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes.

“Overadvance” as defined in Section 2.1(c).

“Overadvance Loan” means a Revolving Loan made when a Overadvance exists or is
caused by the funding thereof.

“Parent” means any direct or indirect parent company of the Borrower.

“Participant Register” as defined in Section 10.6(g).

“Patriot Act” means the USA PATRIOT Improvement and Reauthorization Act, Title
III of Pub. Law 107-56 (signed into law October 26, 2001).

“Payment Conditions” means that at the time of each action or proposed action
and after giving effect thereto each of the following conditions are satisfied:
(a) no Event of Default shall have occurred and be continuing (or with respect
to Section 6.5(l), no Default or Event of Default shall have occurred and be
continuing); (b) Specified Availability (on the date of such action or proposed
action after giving effect to any Loans incurred (or to be incurred) or Letters
of Credit issued (or to be issued) on such date in connection with such action
or proposed action) and Historical Excess Availability (calculated on a pro
forma basis in accordance with the definition thereof) each shall exceed the
greater of

 

37



--------------------------------------------------------------------------------

(A) 12.5% of the lesser of (i) the Total Commitment as in effect on such date
and (ii) the Aggregate Borrowing Base as then in effect and (B) $25,000,000, (c)
the Fixed Charge Coverage Ratio for the four-Fiscal Quarter period then last
ended for which financial statements have been delivered pursuant to Section
5.1(b) or 5.1(c) calculated on a pro forma basis in accordance with Section 1.3
as if such action or proposed action had occurred on the first day of such
period shall be at least 1.00:1.00; provided that if Specified Availability and
Historical Excess Availability (in each case, on the date of such action or
proposed action after giving effect to any Loans incurred (or to be incurred) or
Letters of Credit issued (or to be issued) on such date in connection with such
action or proposed action) each shall exceed the greater of (A) 17.5% of the
lesser of (i) the Total Commitment as in effect on such date and (ii) the
Aggregate Borrowing Base as in effect on such date and (B) $40,000,000, then
compliance with this clause (c) shall not be required, and (d) the Borrower
shall have delivered to the Co-Collateral Agents a certificate of its chief
financial officer certifying as to compliance with preceding clauses (a) through
(c) (if applicable) and demonstrating (in reasonable detail) the calculations
required by preceding clauses (b) and (c) (if applicable). It being understood
and agreed that for purposes of using the Payment Condition as a condition for
any Investment (including a Permitted Acquisition), any Restricted Junior
Payment or any payment of Indebtedness pursuant to Section 6.14 permitted
pursuant to this Agreement, the calculations of Specified Availability for
purposes of this definition shall include Qualified Cash on the date of such
proposed transaction (as opposed to the Qualified Cash as reflected in the then
current Borrowing Base Certificate) and the Payment Conditions shall be
calculated using such Qualified Cash as of the date of, and after giving effect
to, any such proposed transaction.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a Multiemployer Plan, which is subject to
Title IV of ERISA, and with respect to which the Borrower, any Restricted
Subsidiary or any ERISA Affiliate has, or would reasonably be expected to have,
any liability (whether absolute or contingent).

“Perfection Certificate” means a certificate in form reasonably satisfactory to
the Administrative Agent that provides information with respect to the personal
or mixed property of each Credit Party.

“Permitted Acquisition” means any acquisition by the Borrower or any Guarantor
Subsidiary, whether by purchase, merger or otherwise, of all or any portion of
the assets of, all of the Capital Stock of, or a business line or unit or a
division of, any Person; provided;

(i)    immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;

(ii)    all transactions in connection therewith shall be consummated in
accordance with all applicable laws and in conformity with all applicable
Governmental Authorizations;

(iii)    in the case of the acquisition of Capital Stock, (A) all of the Capital
Stock (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Restricted Subsidiary of the Borrower in connection
with such acquisition shall be owned 100% by the Borrower or a Guarantor
Subsidiary, and such Credit Party shall have taken, or caused to be taken, as of
the date such Person becomes a Restricted Subsidiary of the Borrower, each of
the actions set forth in Sections 5.10 and/or 5.17, as applicable, within the
time frames set forth therein and (B) such Person shall own no Capital Stock of
any other Person (other than de minimis amounts) unless either (x) such Person
owns 100% of the Capital Stock of such other Person or (y) if such Person owns
Capital Stock of any other Person which

 

38



--------------------------------------------------------------------------------

is a non-wholly owned Restricted Subsidiary of such Person, then (1) such Person
shall not have been created or established in contemplation of, or for purposes
of, the respective Permitted Acquisition, (2) any such non-wholly owned
Restricted Subsidiary of such Person shall have been a non-wholly owned
Subsidiary of such Person prior to the date of the respective Permitted
Acquisition and shall not have been created or established in contemplation
thereof and (3) such Person and/or its wholly-owned Subsidiaries own at least
85% of the total value of all the assets owned by such Person and its
Subsidiaries (for purposes of such determination, excluding the value of the
Capital Stock of non-wholly owned Subsidiaries held by such Person and its
wholly-owned Subsidiaries);

(iv)    the Borrower shall have delivered to the Co-Collateral Agents at least
10 Business Days prior to such proposed acquisition (to the extent reasonably
practicable, but in any event at least two Business Days prior thereto) all
material transactional documents (which may be in substantially final form) in
connection therewith;

(v)    any Person or assets or division as acquired in accordance herewith
(x) shall (I) in the case of the acquisition of the Capital Stock of any Person
(including by way of merger), be organized under the laws of the United States,
any state thereof or the District of Columbia and shall conduct substantially
all of its business within the United States and (II) in the case of the
acquisition of assets or a division, shall be substantially located within the
United States and such division shall conduct substantially all of its business
within the United States, provided, however, the aggregate consideration of up
to the greater of $30,000,000 or 3.0% of the Total Assets may be paid in respect
of Permitted Acquisitions that did not satisfy the requirements of sub-clause
(I) or (II) of this clause (v), (y) shall be in same business or lines of
business in which the Borrower and/or its Restricted Subsidiaries are engaged as
of the Closing Date or a business reasonably related thereto and (z) shall have
generated positive Consolidated Adjusted EBITDA (assuming that (A) for purposes
of the definition of “Consolidated Adjusted EBITDA” and the defined terms used
therein, the business, assets or Person acquired in such acquisition is
substituted for the Borrower and its Restricted Subsidiaries and (B) in making
such determination under this sub-clause (z), reasonably anticipated cost
savings and non-recurring costs and charges with respect to such business,
assets or Person for such period may be added (without duplication) to the
extent requested by the Borrower and consented to by the Co-Collateral Agents)
for the twelve-month period most recently ended prior to the date of such
acquisition;

(vi)    the consideration paid or to be paid in connection therewith consists
solely of cash (including proceeds of Revolving Loans or Swing Line Loans),
common Capital Stock of the Borrower, Qualified Preferred Stock of the Borrower,
the issuance, assumption or incurrence of Indebtedness (including deferred
consideration) otherwise permitted by Section 6.1 and/or the
assumption/acquisition of any Indebtedness (calculated at face value) which is
permitted to remain outstanding in accordance with the requirements of
Section 6.1; and

(vii)    the Payment Conditions are satisfied at the time of such acquisition
and after giving pro forma effect thereto; provided, however, to the extent that
the Payment Conditions are not so satisfied at such time, Permitted Acquisitions
which otherwise meet the requirements above in this definition shall be
permitted so long as (I) either (A) the aggregate consideration used to fund any
such Permitted Acquisition (together with all fees, costs and expenses related
thereto) does not exceed the Net Equity Proceeds Amount at such time and such
Permitted Acquisition is consummated substantially contemporaneously with the
receipt of the respective Net Equity Proceeds or (B) the aggregate consideration
paid or to be paid in respect of all Permitted Acquisitions since the Closing
Date (together with all fees, costs and expenses related thereto) shall not
exceed the remainder of (x) $15,000,000 in any Fiscal Year, provided, however,
to the extent that the aggregate of such amounts paid or to be paid in any
Fiscal Year is less than $15,000,000, such excess may be carried forward and
utilized pursuant to this clause (B) in succeeding Fiscal Years so long as no
more than $45,000,000 in the aggregate is utilized

 

39



--------------------------------------------------------------------------------

pursuant to this clause (B) in any Fiscal Year (with amounts in excess of such
$45,000,000 being forfeited) minus (y) the aggregate amount of Permitted
Acquisitions made in such Fiscal Year pursuant to this clause (vii) when the
Payment Conditions were satisfied, (II) the Borrower and its Restricted
Subsidiaries shall be in compliance with the financial covenant set forth in
Section 6.8 (determined as if a Compliance Period is then in existence) on a pro
forma basis after giving effect to such acquisition as of the last day of the
Fiscal Quarter most recently ended (as determined in accordance with
Section 1.4), and (III) the Borrower shall have delivered to the Co-Collateral
Agents at least 10 Business Days prior to such proposed acquisition (to the
extent reasonably practicable, but in any event at least two Business Days prior
thereto) a Compliance Certificate evidencing compliance with Section 6.8
(determined as if a Compliance Period is then in existence), together with all
relevant financial information with respect to such acquired assets, including
the aggregate consideration for such acquisition and, if applicable, any other
information required to demonstrate compliance with Section 6.8.

“Permitted Cure Security” means common Capital Stock of the Borrower or
Qualified Preferred Stock of the Borrower, in either case issued pursuant to
Section 8.2.

“Permitted Discretion” means the reasonable exercise of the Co-Collateral
Agents’ good faith judgment in consideration of any factor which is reasonably
likely to (i) adversely affect the value of any Collateral, the enforceability
or priority of the Liens thereon or the amount that the Administrative Agent and
the Lenders would be likely to receive (after giving consideration to delays in
payment and costs of enforcement) in the liquidation thereof, (ii) suggest that
any collateral report or financial information delivered to the Administrative
Agent, the Co-Collateral Agents or the Lenders by any Person on behalf of the
Borrower or any Guarantor Subsidiary is incomplete, inaccurate or misleading in
any material and adverse respect, or (iii) materially increase the likelihood
that the Administrative Agent and the Lenders would not receive payment in full
in cash for all of the Obligations. In exercising such judgment, the
Co-Collateral Agents may consider such factors already included in or tested by
the definition of Eligible Accounts or Eligible Inventory, as well as any of the
following: (i) changes in collection history and dilution with respect to the
Accounts; (ii) changes in demand for, pricing of, or product mix of Inventory;
(iii) changes in any concentration of risk with respect to any Credit Party’s
Accounts or Inventory; and (iv) any other factors that change the credit risk of
lending to any Credit Party on the security of any Credit Parties’ Accounts or
Inventory. The burden of establishing lack of good faith hereunder shall be on
the Credit Parties.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Refinancing” means, as to any Indebtedness, the Refinancing of such
Indebtedness (“Refinancing Indebtedness”), including successive Refinancings
thereof; provided that, in the case of such Refinancing Indebtedness, the
following conditions are satisfied:

(i)    the weighted average life to maturity of such Refinancing Indebtedness
shall be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced, and the first scheduled principal payment in
respect of such Refinancing Indebtedness shall not be earlier than the first
scheduled principal payment in respect of the Indebtedness being refinanced;

(ii)    the final maturity date of such Refinancing Indebtedness shall not be
earlier than the final maturity date in respect of the Indebtedness being
refinanced;

(iii)    the principal amount of such Refinancing Indebtedness shall be less
than or equal to the principal amount then outstanding of the Indebtedness being
refinanced, plus all accrued and unpaid interest on the Indebtedness being
refinanced and the amount of all accrued and unpaid fees and expenses, including
premiums and penalties, incurred in connection therewith;

 

40



--------------------------------------------------------------------------------

(iv)    the respective obligor or obligors shall be the same (or a subset of the
same) on the Refinancing Indebtedness as on the Indebtedness being refinanced;

(v)    the security, if any, for the Refinancing Indebtedness shall be the same
as that for the Indebtedness being refinanced (except to the extent that less
security is granted to holders of Refinancing Indebtedness);

(vi)    if the Indebtedness being refinanced is subordinated in right of payment
to the Obligations (or the Liens securing such Indebtedness are subordinated to
the Liens securing the Obligations), then such Refinancing Indebtedness shall be
subordinated in right of payment to the Obligations (or the Liens securing such
Refinancing Indebtedness shall be subordinated to the Liens securing the
Obligations, or be unsecured) on terms at least as favorable (taken as a whole)
to the Lenders as those contained in the documentation governing the
Indebtedness being refinanced;

(vii)    the other terms applicable to such Refinancing Indebtedness or, if
applicable, the related guarantees of such Refinancing Indebtedness (including
covenants, events of default, remedies and acceleration rights) shall be
consistent with the then-current “market” terms for the type of Indebtedness
incurred; and

(viii)    upon giving effect to the incurrence of such Refinancing Indebtedness,
no Event of Default exists.

“Permitted Sale-Leaseback Transactions” as defined in Section 6.9(b)(vi).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Phase I Report” means, with respect to any Facility, a report that is in form
and substance reasonably satisfactory to the Co-Collateral Agents that
(i) conforms to the ASTM Standard Practice for Environmental Site Assessments:
Phase I Environmental Site Assessment Process, E 1527-00, (ii) was conducted no
more than two years (or six months if reasonably requested by the Co-Collateral
Agents) prior to the date such report is required to be delivered hereunder, by
one or more environmental consulting firms reasonably satisfactory to the
Co-Collateral Agents, (iii) includes an assessment of asbestos containing
materials at such Facility and (iv) is accompanied by any other information
reasonably requested by the Co-Collateral Agents. All Phase I Reports shall
expressly specify that the report may be relied on by the Administrative Agent
or the Administrative Agent shall have received a reliance letter so stating.

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the Closing Date, by and among the Borrower, each Guarantor Subsidiary and
the Collateral Agent in the form of Exhibit L, as it may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

“Portfolio Interest Exemption” as defined in Section 2.19(d).

“Preferred Stock” means, with respect to any corporation, Capital Stock issued
by such corporation that is entitled to a preference or priority, in respect of
dividends or distribution upon liquidation, over some other class of Capital
Stock issued by such corporation.

 

41



--------------------------------------------------------------------------------

“Prime Lending Rate” means the rate of interest from time to time published by
the Board of Governors of the Federal Reserve System as the “Bank Prime Loan”
rate in Federal Reserve Statistical Release H.15(519) entitled “Selected
Interest Rates” or any successor publication of the Federal Reserve System
reporting the Bank Prime Loan rate or its equivalent. The statistical release
generally sets forth a Bank Prime Loan rate for each Business Day. The
applicable Bank Prime Loan rate for any date not set forth shall be the rate set
forth for the last preceding date. In the event the Board of Governors of the
Federal Reserve System ceases to publish a Bank Prime Loan rate or its
equivalent, the rate for purposes of this definition shall be a variable rate of
interest per annum equal to the highest of the “prime rate”, “reference rate”,
“base rate”, or other similar rate announced from time to time by any of the
three largest banks (based on combined capital and surplus) headquartered in New
York, New York (with the understanding that any such rate may merely be a
reference rate and may not necessarily represent the lowest or best rate
actually charged to any customer by any such bank).

“Principal Office” means, for each of the Administrative Agent, the Swing Line
Lender and each Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office as such Person may from time to time designate
in writing to the Borrower, the Administrative Agent and each Lender.

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Commitment or Revolving Loans of any Lender or any
Letters of Credit issued or participations purchased therein by any Lender or
any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) the Commitment of that Lender by (b) the
Total Commitment; provided that, notwithstanding anything to the contrary
contained herein, the foregoing shall be subject to the express provisions of
Section 2.24; provided further, that in the case of Sections 2.2(b)(vii)(b) and
2.3(a)(II) when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in any such calculation. If the Commitments have
terminated or expired, Pro Rata Shares shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments that occur
thereafter.

“Projections” means the financial projections that were prepared by or on behalf
of the Borrower in connection with the Transactions and delivered to the
Administrative Agent on March 27, 2017.

“Qualified Cash” means (i) during the period commencing on the Closing Date and
ending ninety (90) days following the Closing Date, Unrestricted cash and Cash
Equivalents of the Credit Parties and (y) thereafter, Unrestricted cash and Cash
Equivalents of the Credit Parties that are subject to a First Priority,
perfected security interest in favor of the Collateral Agent and maintained in a
Bank Account subject to a Control Agreement, but excluding, for purposes of
determining the Aggregate Borrowing Base, any cash payment received in respect
of an Eligible Account that has not yet been reduced by the amount of such
payment.

“Qualified Hedging Agreement” as defined in Section 10.22.

“Qualified Hedging Agreement Reserve” means a reserve established by the
Co-Collateral Agents from time to time in respect of a Qualified Hedging
Agreement, which reserve shall be in the amount of the aggregate marked to
market exposure thereunder as calculated from time to time by the Lender
Counterparty party to such Qualified Hedging Agreement in accordance with GAAP
(based on the valuation methodology agreed between the Borrower and the Lender
Counterparty to such Qualified Hedging Agreement) and notified to (and
acknowledged by) the Co-Collateral Agents (A) at the time such Hedging Agreement
is designated as a Qualified Hedging Agreement and (B) from time to time
thereafter, in each case, in accordance with Section 10.22 (it being understood
and agreed that a reserve

 

42



--------------------------------------------------------------------------------

with respect to a Qualified Hedging Agreement (i) may only be decreased below
the marked to market exposure thereunder with the consent of the Lender
Counterparty party to such Qualified Hedging Agreement and the Co-Collateral
Agents and (ii) may only be created or increased at any time that an Event of
Default exists with the consent of the Co-Collateral Agents (in each case in
clauses (i) and (ii) following written notice to the Co-Collateral Agents).

“Qualified Preferred Stock” means any Preferred Stock of the Borrower so long as
the terms of any such Preferred Stock (i) do not mature or contain any mandatory
put, redemption, repayment, sinking fund or other similar provision prior to the
one year anniversary of the latest Revolving Commitment Termination Date then in
effect, (ii) do not require the cash payment of dividends or distributions,
(iii) do not contain any covenants (other than (x) periodic reporting
requirements and (y) other covenants the sole remedy for a breach of which is to
permit the holders thereof to elect, or choose the number of, directors), (iv)
if issued to Persons other than the Sponsor, do not grant the holders thereof
any voting rights except for (x) voting rights required to be granted to such
holders under applicable law and (y) limited customary voting rights on
fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of the Borrower, or liquidations involving the
Borrower, (v) do not provide for the redemption of such Preferred Stock at the
option of the holder thereof, (vi) do not provide that such Preferred Stock is
convertible into, or exchangeable for, Indebtedness or any other Preferred Stock
that is not Qualified Preferred Stock, and (vii) are otherwise reasonably
satisfactory to the Co-Collateral Agents.

“Qualified Seller Subordinated Debt” means unsecured subordinated Indebtedness
of the Borrower that (a) is not subject to any guarantee by any Restricted
Subsidiary of the Borrower (b) does not require the cash payment of interest or
fees to the extent prohibited by the terms of this Agreement, (c) does not
contain any covenants (other than (i) periodic reporting covenants and
(ii) non-financial covenants no more restrictive on the Borrower and its
Restricted Subsidiaries than those contained in the Secured Term Loan Agreement
(whether or not the Secured Term Loan Agreement is in effect at such time)),
provided that, in any event, the terms of such Qualified Seller Subordinated
Debt shall allow for all Indebtedness under this Agreement and all Liens
securing such Indebtedness, (d) does not contain any events of default that are
more restrictive on the Borrower and its Restricted Subsidiaries than those
contained in the Secured Term Loan Agreement (whether or not the Secured Term
Loan Agreement is in effect at such time), (e) has subordination provisions that
are reasonably satisfactory to the Co-Collateral Agents and (f) is otherwise
reasonably satisfactory to the Co-Collateral Agents.

“Real Estate Asset” means, at any time of determination, any interest (fee or
leasehold) then owned, leased or otherwise held or possessed by any Credit Party
in any real property.

“Rebate Accounts” means Accounts owing to a Credit Party from any Account Debtor
representing the respective Credit Party’s proportionate share of any rebates
payable to such Account Debtor by any Person as a result of the sale of
Inventory by such Credit Party to such Account Debtor.

“Recovery Event” means any cash payments or proceeds received by the Borrower or
any of its Restricted Subsidiaries (a) under any casualty insurance policy in
respect of a covered loss thereunder or (b) as a result of the taking of any
assets of the Borrower or any of its Restricted Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.

 

43



--------------------------------------------------------------------------------

“Refinancing Secured Term Loan Agreement” means the credit agreement pursuant to
which any Refinancing Secured Term Loans may be issued in accordance with the
terms of this Agreement, as such credit agreement may be further amended,
restated, supplemented, modified, extended, renewed or replaced from time to
time in accordance with Section 6.15.

“Refinancing Secured Term Loans” as defined in Section 6.1(j).

“Refinancing Secured Term Loan Documents” means any indenture, loan agreement or
other agreement governing the terms of any Refinancing Secured Term Loan.

“Refunded Swing Line Loans” as defined in Section 2.2(b)( v).

“Register” as defined in Section 2.6(b).

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of February 1, 2017 among the persons identified on Schedule A thereto,
the Sponsor and the Borrower.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Date” as defined in Section 2.3(d).

“Related Fund” means any investment fund that is (i) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit and (ii) is administered and managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, seepage, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.

“Relevant Payment” as defined in Section 7.2.

“Relevant Tax Jurisdiction” as defined in the definition of “Tax on Income”.

“Replacement Lender” as defined in Section 2.22.

“Required Mortgaged Property” as defined in Section 5.17(i).

“Requisite Lenders” means, at any time, one or more Non-Defaulting Lenders
having or holding Revolving Exposure and unused Commitments representing more
than 50% of the sum of the aggregate Revolving Exposure and unused Commitments
of all Non-Defaulting Lenders; provided that if there are two or more
Non-Defaulting Lenders who are not Affiliates of one another, then Requisite
Lenders means at least two such Non-Defaulting Lenders who are not Affiliates of
one another.

“Reserves” means (a) reserves established by the Co-Collateral Agents in their
Permitted Discretion from time to time against Eligible Inventory pursuant to
this Agreement (whether pursuant to Section 5.15 or otherwise), (b) reserves
established by the Co-Collateral Agents in their Permitted

 

44



--------------------------------------------------------------------------------

Discretion from time to time against Eligible Inventory, in the full amount
necessary to cover all shipping and other charges for items shipped by boat,
(c) reserves established by the Co-Collateral Agents in their Permitted
Discretion pursuant to specific terms of any of the Credit Documents other than
this Agreement, and (d) such other reserves against (x) Eligible Accounts or
Eligible Inventory of any Credit Party or (y) the Aggregate Borrowing Base, that
the Co-Collateral Agents may, in each case, in their Permitted Discretion,
establish from time to time, including (i) reserves established on account of
any Liens which are (or may be) prior in right to the First Priority Lien of the
Collateral Agent for the benefit of the Revolving Secured Parties, including any
Liens which may be permitted under Section 6.2(q), (ii) Dilution Reserves, and
(iii) reserves established with respect to any Eligible Accounts or Eligible
Inventory acquired by any Credit Party as a result of such Eligible Accounts or
Eligible Inventory not being the subject of a field examination and appraisal
reasonably acceptable to the Co-Collateral Agents. Notwithstanding the
foregoing, the Co-Collateral Agents shall not establish any reserves that
duplicate any reserves or adjustments that have already been taken into account
in determining Eligible Inventory or Eligible Accounts, as applicable.

“Restricted” means cash or Cash Equivalents of the Borrower or any of its
Restricted Subsidiaries that (i) appears (or would be required to appear) as
“restricted” on a consolidated balance sheet of the Borrower or of any such
Restricted Subsidiary, (ii) are subject to any Lien in favor of any Person other
than (x) the Collateral Agent for the benefit of the Revolving Secured Parties,
(y) the Secured Term Loan Collateral Agent for the benefit of the Secured Term
Loan Secured Parties and (z) the Additional Secured Term Loan Collateral Agent
for the benefit of the Additional Secured Term Loan Secured Parties (so long as,
in the case of preceding clauses (y) and (z), the Intercreditor Agreement is in
effect) or (iii) are not otherwise generally available for use by the Borrower
or any of its Restricted Subsidiaries.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Borrower or any of its Restricted Subsidiaries now or hereafter outstanding,
except a dividend payable solely in shares of that class of Capital Stock or
common Capital Stock to the holders of that class, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of the
Borrower or any of its Restricted Subsidiaries now or hereafter outstanding,
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Borrower or any of its Restricted Subsidiaries now or hereafter
outstanding, (iv) any payment of management or similar fees to the Sponsor or
any of its Affiliates, and (v) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, repurchase,
retirement, defeasance (including in substance or legal defeasance), sinking
fund or similar payment (or any offer to do any of the foregoing) with respect
to any Qualified Seller Subordinated Debt and any other Indebtedness which is
subordinated in right of payment and/or of security to the Obligations
(including Indebtedness incurred under Section 6.1(f)).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Restructuring Charges” means any non-recurring fees, charges or other expenses
made or incurred by the Borrower or any of its Restricted Subsidiaries in
connection with any restructuring charges or reserves (which, for the avoidance
of doubt, shall include retention, severance, systems establishment cost,
consulting costs, contract termination costs, including future lease
commitments, and costs to consolidate facilities and relocate employees) that
were deducted in computing Consolidated Net Income.

“REV Brasil” as defined in the definition of “Secured Hedging Agreement”.

 

45



--------------------------------------------------------------------------------

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
Initial Revolving Commitment Termination Date; provided that, with respect to
any Extended Loans and any Extended Commitments, the Revolving Commitment
Termination Date with respect thereto instead shall be the Extended Revolving
Commitment Termination Date, (ii) the date the Commitments are permanently
reduced to zero pursuant to Section 2.12(b) or 2.13, and (iii) the date of the
termination of the Commitments pursuant to Section 8.1.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) the Pro Rata Share of such Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit, and (c) the Pro Rata Share of such Lender in any outstanding Swing Line
Loans.

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).

“Revolving Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, supplemented or otherwise modified from time to time.

“Revolving Obligations” means, collectively, the Obligations, the Treasury
Services Obligations and the Secured Hedging Obligations.

“Revolving Priority Collateral” means, collectively, all of the personal
property in which First Priority Liens are granted (or purported to be granted)
pursuant to the Collateral Documents as security for the Revolving Obligations
and shall include, without limitation, all Accounts and Inventory (and all
proceeds therefrom) of the Borrower and Guarantor Subsidiaries and shall include
all “Revolving Priority Collateral” as defined in the Intercreditor Agreement.

“Revolving Secured Parties” as defined in the Pledge and Security Agreement.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Second Priority” means, with respect to any Lien purported to be created on any
Collateral pursuant to any Collateral Document, that such Lien is prior in right
to any other Lien thereon, other than (x) the First Priority Lien in favor of
the Secured Term Loan Collateral Agent for the benefit of the Secured Term Loan
Secured Parties or the Additional Secured Term Loan Collateral Agent for the
benefit of the Additional Secured Term Loan Secured Parties and (y) Permitted
Liens described in clauses (b) through (f), (j), (l)(ii), (p) and (q) of
Section 6.2 and that such Permitted Liens are permitted to be prior to the Liens
on the respective Collateral in accordance with the definition of “First
Priority” contained herein; provided that in no event shall any such Permitted
Lien be permitted (on a consensual basis other than in the case of Section
6.2(p)) to be junior and subordinate to any Permitted Liens as described in
clause (x) above and senior in priority to the relevant Liens created pursuant
to the Collateral Documents.

“Secured Hedging Agreement” means each Hedging Agreement entered into between a
Credit Party (or REV Brasil Adaptacao Veicular Ltda (“REV Brasil”)) and a Lender
Counterparty, provided that (i) such Hedging Agreement expressly states that
(x) it constitutes a “Secured Hedging Agreement” for purposes of this Agreement
and the other Credit Documents and (y) does not constitute a

 

46



--------------------------------------------------------------------------------

“Secured Hedging Agreement” for purposes of (I) the Secured Term Loan Documents
or any guaranties relating to the Secured Term Loan Documents, (II) the
Refinancing Secured Term Loan Documents or any guaranties relating to the
Refinancing Secured Term Loan Documents or (III) the Additional Secured Term
Loan Documents or any guaranties relating to the Additional Secured Term Loan
Documents, (ii) the Credit Party party thereto (or REV Brasil) and the other
parties thereto shall have delivered to the Co-Collateral Agents a written
notice specifying that such Hedging Agreement (x) constitutes a “Secured Hedging
Agreement” for purposes of this Agreement and the other Credit Documents,
(y) does not constitute a “Secured Hedging Agreement” for purposes of (I) the
Secured Term Loan Documents or any guaranties relating to the Secured Term Loan
Documents, (II) the Refinancing Secured Term Loan Documents or any guaranties
relating to the Refinancing Secured Term Loan Documents or (III) the Additional
Secured Term Loan Documents or any guaranties relating to the Additional Secured
Term Loan Documents and (z) in the case of any Credit Party (or REV Brasil),
that such Hedging Agreement and the obligations of such Credit Party and its
Restricted Subsidiaries thereunder have been, and will be, incurred in
compliance with this Agreement and (iii) on the effective date of such Hedging
Agreement (or, if such Hedging Agreement was in existence on the Closing Date,
within fifteen days of the later of (x) the Closing Date and (y) the date the
financial institution (or its affiliate) party to such Hedging Agreement becomes
a Lender under this Agreement) and from time to time thereafter, at the request
of Co-Collateral Agents, the Borrower and the other parties thereto shall have
notified the Co-Collateral Agents in writing of the aggregate amount of exposure
under such Hedging Agreement.

“Secured Hedging Obligations” means the “Secured Hedging Obligations” as such
term is defined in the Pledge and Security Agreement.

“Secured Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter or other date of determination of:

(i)    Consolidated Total Debt secured by a Lien as of such day; to

(ii)    Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending
on such date (or if such date of determination is not the last day of a Fiscal
Quarter, for the four-Fiscal Quarter period ending as of the most recently
concluded Fiscal Quarter) for which financial statements have been delivered
pursuant to Section 5.1(b) or (c), as the case may be;

provided, however, Consolidated Adjusted EBITDA shall be pro forma for Permitted
Acquisitions as if they had occurred on the first day of the four-Fiscal Quarter
period then ending.

“Secured Term Loan Agreement” means the Term Loan Credit and Guaranty Agreement,
dated as of April 25, 2017, among the Borrower, the Guarantor Subsidiaries and
Ally, as administrative agent and collateral agent, pursuant to which the
Borrower has issued the Secured Term Loans, as such credit agreement may be
amended, restated, supplemented or modified from time to time in accordance with
Section 6.15.

“Secured Term Loan Collateral Agent” means (i) initially, the “Collateral Agent”
as defined in the Secured Term Loan Agreement and (ii) after the refinancing of
the Secured Term Loans, any collateral agent in respect of the Refinancing
Secured Term Loan.

“Secured Term Loan Documents” means, collectively, the Secured Term Loan
Agreement, the Secured Term Loans, the security documents entered into pursuant
to the Secured Term Loan Agreement granting Liens on the Collateral (subject to
the terms of the Intercreditor Agreement) and the other documents, agreements
and instruments (including purchase agreements) entered into in connection with
the incurrence of the Secured Term Loan.

 

47



--------------------------------------------------------------------------------

“Secured Term Loan Priority Collateral” means, collectively, all of the real,
personal and mixed property in which Second Priority Liens are granted (or are
purported to be granted) pursuant to the Collateral Documents as security for
the Revolving Obligations and shall include all “Term Loan Priority Collateral”
as defined in the Intercreditor Agreement (but shall specifically exclude all
Revolving Priority Collateral).

“Secured Term Loans” means the term loans incurred by the Borrower’s pursuant to
the Secured Term Loan Agreement, together with any additional term loans issued
under the Secured Term Loan Agreement after the Closing Date and expressly
permitted hereunder.

“Secured Term Loan Secured Parties” means the administrative agent for the
Secured Term Loans and the holders of the Secured Term Loans in each case from
the time to time and shall include the comparable Persons in respect of any
Refinancing Secured Term Loans.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933.

“Seller” means the stockholders of Ferrara Fire.

“Settlement Date” as defined in Section 2.15(h)(i).

“Shareholders Agreement” means that certain Amended and Restated Shareholder
Agreement dated as of February 1, 2017 among the Borrower and the shareholders
signatory thereto.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit F-2.

“Solvent” means, as of the date of determination, (a) the sum of the assets, at
a fair valuation, of the Credit Parties and their Restricted Subsidiaries taken
as a whole will exceed their respective debts (including contingent
liabilities), (b) the sum of the present fair saleable value of the assets of
the Credit Parties and their Restricted Subsidiaries, taken as a whole, will
exceed their respective debts (including contingent liabilities), (c) the
capital of the Credit Parties and their Restricted Subsidiaries taken as a whole
is not unreasonably small in relation to their businesses as contemplated on the
Closing Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date, and (d) the Credit Parties
and their Restricted Subsidiaries taken as a whole have not incurred and do not
intend to incur, or believe (nor should they reasonably believe) that they will
incur, debts beyond their ability to pay such debts as they become due (whether
at maturity or otherwise). For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified Availability” means as of any date of determination, without
duplication of amounts calculated thereunder, the sum of the Excess Availability
plus Specified Suppressed Availability as at such date.

 

48



--------------------------------------------------------------------------------

“Specified Banks” as defined in Section 5.14(a)(i).

“Specified Default” means (x) any Specified Event of Default and (y) any Event
of Default arising under (I) Section 8.1(c) (solely as it relates to a failure
to comply with Section 5.14) or (II) Section 8.1(d) (solely as it relates to
Section 4.25).

“Specified Equity Contribution” as defined in Section 8.2(a).

“Specified Event of Default” means any Event of Default arising under Section
8.1(a), 8.1(c) (solely as it relates to a failure to comply with Section 6.8),
8.1(e)(x) (solely is it relates to a failure to comply with Section 5.1(l)),
8.1(f) or 8.1(g).

“Specified Suppressed Availability” means an amount, if positive, by which the
Aggregate Borrowing Base as then in effect exceeds the aggregate amount of the
Total Commitment as then in effect; provided that if Specified Suppressed
Availability exceeds an amount equal to 2.5% of the lesser of (A) the Total
Commitment as then in effect and (B) the Aggregate Borrowing Base as then in
effect (such amount, the “Specified Suppressed Availability Cap”), then
Specified Suppressed Availability shall be deemed to be the Specified Suppressed
Availability Cap.

“Sponsor” means AIP, LLC and its Control Investment Affiliates.

“Start Date” means (a) for purposes of the definition of Applicable Commitment
Fee Percentage, the first day of each Fiscal Quarter (commencing with the first
full Fiscal Quarter ending after the Closing Date) and (b) for purposes of the
definition of Applicable Margin, the third Business Day immediately after the
last day of the most recently ended Fiscal Quarter (commencing with the first
full Fiscal Quarter ending after the Closing Date).

“Subject Transaction” as defined in Section 1.3.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share ” of the former Person shall be deemed to be outstanding.

“Supermajority Lenders” means those Lenders which would constitute the Requisite
Lenders under, and as defined in, this Agreement if the reference to “50%”
contained therein were changed to “662/3%”.

“Swap Obligation” means, with respect to any Guarantor Subsidiary, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swing Line Back-Stop Arrangements” as defined in Section 2.2(b)(vii)(b).

 

49



--------------------------------------------------------------------------------

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Pro Rata Share of the aggregate Swing Line Exposure at
such time.

“Swing Line Lender” means Ally in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity; provided
that, if the Extension is effected in accordance with Section 2.24, then on the
occurrence of the Initial Revolving Commitment Termination Date, the Swing Line
Lender at such time shall have the right to resign as Swing Line Lender on, or
on any date within 20 Business Days after, the Initial Revolving Commitment
Termination Date, upon not less than 10 days’ prior written notice thereof to
the Borrower and the Administrative Agent and, in the event of any such
resignation and upon the effectiveness thereof, the Borrower shall repay any
outstanding Swing Line Loans made by the respective entity so resigning and such
entity shall not be required to make any further Swing Line Loans hereunder. If
at any time the Swing Line Lender has resigned in such capacity in accordance
with Section 9.7 or as contemplated by the proviso to the immediately preceding
sentence, then no Person shall be Swing Line Lender hereunder obligated to make
Swing Line Loans unless and until (and only for so long as) a Lender (or
Affiliate of a Lender) reasonably satisfactory to the Administrative Agent and
the Borrower agrees to act as the Swing Line Lender hereunder.

“Swing Line Loan” means a Loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.2.

“Swing Line Note” means a promissory note in the form of Exhibit B-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $30,000,000 and (ii) the unused
amount of the Total Commitment as then in effect.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction, withholding (including backup withholding), assessment, fee or
other charge of any nature imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Tax on Income” means, with respect to a Person, (i) Tax imposed by the
jurisdiction or any subdivision thereof in which that Person is organized or in
which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business (a
“Relevant Tax Jurisdiction”) based on or measured by all or part of the net
income, net profits or gains of that Person (and/or, in the case of a Lender,
its applicable lending office) and (ii) franchise (and similar) Taxes and branch
profit (or similar) Taxes of any such Person (and/or in the case of a Lender,
its Principal Office), in each case (i) imposed by any Relevant Tax Jurisdiction
in lieu of income, profits or gains Taxes, or (ii) that are Other Connection
Taxes.

“Tax Status Certificate” as defined in Section 2.19(d).

“Terminated Lender” as defined in Section 2.22.

“Title Company” as defined in Section 5.17(iii).

“Title Policy” as defined in Section 5.17(iii).

 

50



--------------------------------------------------------------------------------

“Total Assets” means the total consolidated assets of the Borrower and its
Restricted Subsidiaries as set forth on the most recent consolidated balance
sheet of the Borrower.

“Total Commitment” means, at any time, the aggregate Commitments of the Lenders
at such time. The Total Commitment as of the Closing Date is $350,000,000.

“Total Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
or other date of determination of:

(i)    Consolidated Total Debt as of such day; to

(ii)    Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending
on such date (or if such date of determination is not the last day of a Fiscal
Quarter, for the four-Fiscal Quarter period ending as of the most recently
concluded Fiscal Quarter) for which financial statements have been delivered
pursuant to Section 5.1(b) or (c), as the case may be;

provided, however, Consolidated Adjusted EBITDA shall be pro forma for Permitted
Acquisitions as if they had occurred on the first day of the four-Fiscal Quarter
period then ending.

“Total Utilization of Revolving Commitments” means, as of any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing an Issuing Bank (or the bank issuing a
Bank Letter of Credit) for any amount drawn under any Letter of Credit, but not
yet so applied), (ii) the aggregate principal amount of all outstanding Swing
Line Loans, and (iii) the Letter of Credit Usage.

“Transaction Costs” means the fees, costs and expenses (including reasonable
legal fees and expenses) payable by the Borrower or any Subsidiary of the
Borrower in connection with the Transactions.

“Transactions” means, collectively, (i) the consummation of the Existing Debt
Refinancing and the Acquisition, (ii) the execution, delivery and performance by
each Credit Party of the Credit Documents to which it is a party, the incurrence
of Loans (if any) on the Closing Date and the use of proceeds thereof, (iii) the
execution, delivery and performance by each Credit Party of the Secured Term
Loan Agreement and the other Secured Term Loan Documents, the incurrence by the
Borrower of the Secured Term Loans on the Closing Date and the use of the
proceeds thereof and (iv) the payment of all Transaction Costs.

“Transferred Guarantor” as defined in Section 7.12.

“Treasury Services Agreement” as defined in the Pledge and Security Agreement.

“Treasury Services Creditors” as defined in the Pledge and Security Agreement.

“Treasury Services Obligations” as defined in the Pledge and Security Agreement.

“Type of Loan” means (i) with respect to Revolving Loans, a Base Rate Loan or a
Eurodollar Rate Loan, and (ii) with respect to Swing Line Loans, a Base Rate
Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

51



--------------------------------------------------------------------------------

“Unfunded Current Liability” of any Pension Plan means the amount, if any, by
which the value of the accumulated plan benefits under the Pension Plan
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).

“United States” and “U.S.” each means the United States.

“Unrestricted” means cash or Cash Equivalents of the Borrower or any of its
Restricted Subsidiaries that are not Restricted.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
(and subject to the continuing requirements of) Section 5.18 after the Closing
Date. As of the Closing Date, there are no Unrestricted Subsidiaries of the
Borrower.

“Unsecured Debt” as defined in Section 6.1(p).

“Unsecured Debt Documents” means any indenture, loan agreement or other
agreement governing the terms of any Unsecured Debt.

“Value” means, as determined by the Co-Collateral Agents in good faith, with
respect to Eligible Inventory, the lower of (i) cost computed on a first-in
first-out basis in accordance with GAAP or (ii) Fair Market Value.

“wholly-owned” means, as to any Person, (i) any corporation 100% of whose shares
of Capital Stock is at the time owned by such Person and/or one or more
wholly-owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
wholly-owned Subsidiaries of such Person owns 100% of the shares of Capital
Stock at such time (other than, in the case of preceding clauses (i) and (ii),
director’s qualifying shares required under applicable law).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2.    Accounting Terms. (a) Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by the Borrower to the Lenders pursuant to Sections
5.1(a), 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(e), if applicable). For purposes of
determining compliance with the covenant contained in Section 6.8 and the
calculation of the Total Leverage Ratio, the Secured Leverage Ratio and the
Fixed Charge Coverage Ratio, (i) all accounting terms herein shall be
interpreted and all accounting determinations hereunder (in each case, unless
otherwise provided for or defined herein) shall be made in accordance with GAAP
as in effect from time to time and (ii) notwithstanding anything to the contrary
contained herein, all such financial statements shall be prepared, and all such
determinations and calculations shall be calculated, in each case, without
giving effect to any election under FAS 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof; provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend

 

52



--------------------------------------------------------------------------------

Section 6 or any subsection therein (including Section 6.8) or the calculation
of the Total Leverage Ratio, the Secured Leverage Ratio or the Fixed Charge
Coverage Ratio or any related definition to eliminate the effect of any change
in GAAP occurring after the date of this Agreement on the operation of such
covenants (or if the Administrative Agent notifies the Borrower that the
Requisite Lenders wish to amend Section 6 or any subsection therein (including
Section 6.8) or the calculation of the Total Leverage Ratio, the Secured
Leverage Ratio or the Fixed Charge Coverage Ratio or any related definition for
such purpose), then (i) the Borrower and the Co-Collateral Agents shall
negotiate in good faith to agree upon an appropriate amendment to such covenant
and (ii) the Borrower’s compliance with Section 6 and any relevant subsections
therein and the Total Leverage Ratio, the Secured Leverage Ratio and the Fixed
Charge Coverage Ratio shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective until the
earlier of the date on which (A) such notice is withdrawn and (B) Section 6 or
such subsection therein and/or the Total Leverage Ratio, the Secured Leverage
Ratio and/or the Fixed Charge Coverage Ratio are amended in a manner
satisfactory to the Borrower and the Requisite Lenders. For the purposes of
determining compliance under Sections 6.1, 6.2, 6.6, 6.7 and 6.8 with respect to
any amount in a currency other than Dollars, such amount shall be deemed to
equal the Dollar equivalent thereof at the time such amount was incurred or
expended, as the case may be.

(b)    Notwithstanding anything to the contrary contained in paragraph (a) above
or the definition of “Capital Lease,” in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that they were in existence on the date hereof) that would constitute
Capital Leases on the date hereof shall be considered Capital Leases and all
calculations and deliverables under this Agreement or any other Credit Document
shall be made or delivered, as applicable, in accordance therewith (provided
that together with all financial statements delivered to the Administrative
Agent in accordance with the terms of this Agreement after the date of such
accounting change, the Borrower shall deliver a schedule showing the adjustments
necessary to reconcile such financial statement with GAAP as in effect
immediately prior to such accounting change).

1.3.    Certain Calculations.

(a)    With respect to any period during which the Acquisition or MWA
Acquisition has occurred or during which any Permitted Acquisition, Asset Sale,
Investment, acquisition, disposition, merger, amalgamation, consolidation,
discontinued operation or business, designation of a Restricted Subsidiary as an
Unrestricted Subsidiary or re-designation of an Unrestricted Subsidiary as a
Restricted Subsidiary has occurred (each, a “Subject Transaction”), Consolidated
Adjusted EBITDA, the Secured Leverage Ratio, the Total Leverage Ratio, the
components of Consolidated Fixed Charges and Total Assets shall be calculated
with respect to such Subject Transaction that has been made (i) during the
applicable period or (ii) subsequent to the applicable period and prior to or
simultaneously with the event for which the calculation of Consolidated Adjusted
EBITDA, the Secured Leverage Ratio, the Total Leverage Ratio, the components of
Consolidated Fixed Charges or Total Assets is made shall be calculated on a pro
forma basis assuming such Subject Transaction (and any increase or decrease in
EBITDA and the component financial definitions used therein attributable to any
Subject Transaction) had occurred on the first day of the applicable period (or,
in the case of Total Assets, on the last day of the applicable period). In
addition, any Indebtedness incurred or repaid in connection therewith, and any
related transactions, shall be deemed consummated or incurred or repaid at the
beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period).

(b)    In the case of any calculation of the Secured Leverage Ratio, the Total
Leverage Ratio, the Fixed Charge Coverage Ratio, Consolidated Adjusted EBITDA or
Total Assets for any event

 

53



--------------------------------------------------------------------------------

described above that occurs prior to the date on which financial statements have
been (or are required to be) delivered for the Fiscal Quarter ended on or about
April 29, 2017, any such calculation to be made on a “Pro Forma Basis” shall use
the financial statements delivered pursuant to Section 3.1(i) for the Fiscal
Quarter ended on or about January 28, 2017.

(c)    Notwithstanding anything to the contrary set forth in paragraphs (a) and
(b) above, for the avoidance of doubt, when calculating the Fixed Charge
Coverage Ratio for purposes of determining compliance with Section 6.8 (other
than for the purpose of determining pro forma compliance with Section 6.8 as a
condition to taking any action under this Agreement), the events described in
paragraphs (a) and (b) above that occurred subsequent to the end of the
applicable four-Fiscal Quarter period shall not be given pro forma effect.

(d)    Notwithstanding anything to the contrary set forth above in this
Section 1.3 or elsewhere in this Agreement, in the case of any calculation of
the Total Leverage Ratio, the Secured Leverage Ratio, the Fixed Charge Coverage
Ratio, Consolidated Adjusted EBITDA or Total Assets (other than in the case of a
Subject Transaction which shall be calculated in accordance with paragraphs (a),
(b), (c) and (e) in this Section 1.3) that includes any period prior to the
Closing Date, (I) Consolidated Adjusted EBITDA shall be (A) based on the actual
results of the Borrower and its Restricted Subsidiaries for such period
(determined in accordance with the definition of “Consolidated Adjusted EBITDA”
set forth in this Agreement) and (B) determined on a pro forma basis as if the
Acquisition had occurred on the first day of such period, (II) Consolidated
Fixed Charges shall include the actual “fixed charges” for such period
(determined in a manner consistent with the definition of “Consolidated Fixed
Charges” but excluding any scheduled payments of principal in respect of any
Indebtedness repaid in full in connection with the Existing Debt Refinancing)
and (III) the amount of Consolidated Capital Expenditures and Taxes shall be the
amount actually spent or paid in cash during such period.

(e)    Whenever pro forma effect is to be given to a Subject Transaction, the
pro forma calculations may include, for the avoidance of doubt, the amount of
“run rate” cost savings, operating expense reductions and synergies related to
such Subject Transaction that are reasonably identifiable and factually
supportable and projected by the Borrower in good faith to result from actions
that have been taken or with respect to which substantial steps have been taken
or are expected to be taken (in the good faith determination of the Borrower)
within 18 months after such Subject Transaction (calculated on a pro forma basis
as though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period and as if such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period), and any such adjustments shall be included in the initial pro forma
calculations of such financial ratios or tests relating to such Subject
Transaction (and in respect of any subsequent pro forma calculation in which
such Subject Transaction or cost savings, operating expense reductions and
synergies are given pro forma effect) and during any applicable subsequent test
period for any subsequent calculation of such financial ratio and tests;
provided that (i) no amounts shall be added to the extent duplicative of any
amounts that were otherwise added back in computing Consolidated Adjusted EBITDA
(or any other components thereof), whether through a pro forma adjustment or
otherwise with respect to such period and (ii) any increase in Consolidated
Adjusted EBITDA as a result of such cost savings, operating expense reductions
and synergies shall be subject to the limitation set forth in the proviso set
forth in sub-clause (i)(j)(2) of the definition of “Consolidated Adjusted
EBITDA”.

1.4.    Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such

 

54



--------------------------------------------------------------------------------

statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. In computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”. Unless the context otherwise requires
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented and otherwise modified
in accordance with the terms hereof, (ii) any references herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, and (iv) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law.

 

Section 2. Loans and Letters of Credit.

2.1.    Revolving Loans.

(a)    Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans from time to time to the Borrower in an aggregate amount up to but not
exceeding such Lender’s Commitment; provided, that after giving effect to the
making of any Revolving Loans, in no event shall the Total Utilization of
Revolving Commitments exceed the lesser of (i) the Total Commitment then in
effect and (ii) the Aggregate Borrowing Base then in effect. Amounts borrowed
pursuant to this Section 2.1(a) may be repaid and, subject to the terms and
conditions of this Agreement, reborrowed during the Revolving Commitment Period.
Each Lender’s Commitment shall expire on the Revolving Commitment Termination
Date and all Revolving Loans and all other Obligations owed hereunder with
respect to the Revolving Loans and the Commitments of such Lender shall be paid
in full no later than such date.

(b)    Borrowing Mechanics for Revolving Loans.

(i)    Except pursuant to Sections 2.2(b)(v), 2.2(b)(viii) and 2.3(d), Revolving
Loans that are Base Rate Loans shall be made in an aggregate minimum amount of
$150,000 and integral multiples of $50,000 in excess of that amount (or such
lesser amounts as may be necessary pursuant to Sections 2.2(b)(v) and (viii)),
and Revolving Loans that are Eurodollar Rate Loans shall be in an aggregate
minimum amount of $150,000 and integral multiples of $50,000 in excess of that
amount (or such lesser amounts as may be necessary pursuant to Sections
2.2(b)(v) and (viii)).

(ii)    Whenever the Borrower desires that the Lenders make Revolving Loans, the
Borrower shall deliver to the Administrative Agent a fully executed and
delivered Funding Notice (x) no later than 2:00 p.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date in the case of
a Eurodollar Rate Loan and (y) no later than 12:00 (noon) (New York City time)
on the Business Day of the proposed Credit Date in the case of a Base Rate Loan
(including an Agent Advance) (provided that, with respect to any such Funding
Notice to be delivered by the Borrower in respect of the Closing Date, such
Funding Notice shall be delivered no later than 10:00 a.m. (New York City time)
on the Closing Date). Except as otherwise provided herein, a Funding Notice for
a Revolving Loan that is a Eurodollar Rate Loan shall be irrevocable on and
after the related Interest Rate Determination Date, and the Borrower shall be
bound to make a borrowing in accordance therewith.

 

55



--------------------------------------------------------------------------------

(iii)    Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any, and
the applicable interest rate, shall be promptly provided by the Administrative
Agent to each applicable Lender by facsimile.

(iv)    Each Lender shall make the amount of its Revolving Loan available to the
Administrative Agent not later than 1:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of immediately available funds in
Dollars, at the Administrative Agent’s Principal Office. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent shall make the proceeds of such Revolving Loans
available to the Borrower on the applicable Credit Date by causing an amount of
immediately available funds in Dollars equal to the proceeds of all such
Revolving Loans received by the Administrative Agent from the Lenders to be
credited to the account of the Borrower at the Administrative Agent’s Principal
Office or such other account as may be designated in writing to the
Administrative Agent by the Borrower; provided that, if, on the date of any
borrowing of Revolving Loans, any Issuing Bank (or the bank issuing a Bank
Letter of Credit) has made any payment or disbursement under any Letter of
Credit issued by it that has not been reimbursed by the Borrower or there are
Swing Line Loans then outstanding, then the proceeds of such Revolving Loans
shall be applied, first, to the payment in full of any payment or disbursement
under any Letter of Credit that has not been reimbursed by the Borrower, second,
to the payment in full of any such Swing Line Loans, and third, to the Borrower
as otherwise provided above.

(c)    Overadvances. If the Total Utilization of Revolving Commitments exceeds
the Aggregate Borrowing Base (an “Overadvance”) at any time, the excess amount
shall be payable by the Borrower on demand by the Administrative Agent, but all
such Credit Extensions shall nevertheless constitute Obligations secured by the
Collateral and entitled to all benefits of the Credit Documents. The
Administrative Agent may require the Lenders to honor requests for Overadvance
Loans and to forbear from requiring the Borrower to cure an Overadvance, (a)
when no other Event of Default is known to the Administrative Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days, and
(ii) the aggregate amount of all Overadvances and Agent Advances is not known by
the Administrative Agent to exceed 10% of the Aggregate Borrowing Base; and (b)
regardless of whether an Event of Default exists, if the Administrative Agent
discovers an Overadvance not previously known by it to exist, as long as from
the date of such discovery the Overadvance (i) is not increased by more than
$1,500,000, or (ii) does not continue for more than 30 consecutive days;
provided that such Revolving Loans may only be made as Base Rate Loans. In no
event shall Overadvance Loans be required that would cause Total Utilization of
Revolving Commitments to exceed the Total Commitment. Required Lenders may at
any time revoke the Administrative Agent’s authority to make further
Overadvances by written notice to the Administrative Agent. Absent such
revocation, the Administrative Agent’s determination that the funding of
Overadvances is appropriate shall be conclusive. The making of any Overadvance
permitted hereby shall not create nor constitute a Default or Event of Default;
it being understood that the making or continuance of an Overadvance permitted
hereby shall not constitute a waiver by the Administrative Agent or the Lenders
of any then existing Event of Default. In no event shall the Borrower or other
Obligor be permitted to require any Overadvance Loan to be made.

(d)    Agent Advances. In the event that the Borrower is unable to comply with
the conditions precedent to the making of Revolving Loans set forth in Section
3.2(a) (other than clauses (i) and (ii)(x) thereof), the Lenders, subject to the
immediately succeeding two provisos, hereby authorize the Administrative Agent,
for the account of the Lenders, to make Revolving Loans to the Borrower, solely
in the event that the Administrative Agent in its reasonable credit judgment
deems necessary or desirable (A) to preserve or protect the Collateral, or any
portion thereof, (B) to enhance the likelihood of

 

56



--------------------------------------------------------------------------------

repayment of the Obligations or (C) to pay any other amount chargeable to the
Borrower pursuant to the terms of this Agreement, including documented Expenses
and fees which are invoiced in reasonable detail; provided that such Revolving
Loans may only be made as Base Rate Loans (each, an “Agent Advance”), for a
period commencing on the date the Administrative Agent first receives a Funding
Notice requesting an Agent Advance until the earliest of (x) the twentieth
Business Day after such date, (y) the date the Borrower is again able to comply
with the conditions precedent to the making of Revolving Loans, or obtain an
amendment or waiver with respect thereto, and (z) the date the Requisite Lenders
instruct the Administrative Agent to cease making Agent Advances; provided
further, that the Administrative Agent shall not make any Agent Advance to the
extent that at the time of the making of such Agent Advance, (I) the amount of
such Agent Advance when added to the aggregate outstanding amount of all other
Agent Advances and Overadvances at such time, would exceed 10% of the Aggregate
Borrowing Base at such time or (II) the amount of such Agent Advance (after
giving effect thereto) would cause the Revolving Exposure of any Lender to
exceed the amount of such Lender’s Commitment at such time. Agent Advances may
be made by the Administrative Agent in its sole discretion and the Borrower
shall have no right whatsoever to require that any Agent Advances be made,
provided that the Administrative Agent shall promptly notify the Borrower
following the occurrence of an Agent Advance. Agent Advances will be subject to
periodic settlement with the Lenders pursuant to Section 2.15(h).

2.2.    Swing Line Loans.

(a)    Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, the Swing Line Lender hereby agrees
to make Swing Line Loans to the Borrower from time to time in an aggregate
amount up to but not exceeding the Swing Line Sublimit; provided, that after
giving effect to the making of any Swing Line Loan, in no event shall the Total
Utilization of Revolving Commitments exceed the lesser of (i) the Total
Commitment then in effect and (ii) the Aggregate Borrowing Base then in effect.
Swing Line Loans shall be incurred and maintained as Base Rate Loans. Amounts
borrowed pursuant to this Section 2.2 may be repaid and, subject to the terms
and conditions of this Agreement, reborrowed during the Revolving Commitment
Period. The Swing Line Lender’s obligation to make Swing Line Loans hereunder
shall expire on the Revolving Commitment Termination Date and all Swing Line
Loans and all other amounts owed hereunder with respect to the Swing Line Loans
shall be paid in full no later than such date; provided, that, if on the
occurrence of the Initial Revolving Commitment Termination Date (after giving
effect to any repayments of Revolving Loans and any reallocation of Letter of
Credit participations as contemplated in Section 2.3(i)), there shall exist
sufficient unutilized Extended Commitments so that the respective outstanding
Swing Line Loans could be incurred pursuant the Extended Commitments, which will
remain in effect after the occurrence of the Initial Revolving Commitment
Termination Date, then there shall be an automatic adjustment on such date of
the participations in such Swing Line Loans and same shall be deemed to have
been incurred solely pursuant to the Extended Commitments, and such Swing Line
Loans shall not be so required to be repaid in full on the Initial Revolving
Commitment Termination Date.

(b)    Borrowing Mechanics for Swing Line Loans.

(i)    Administrative Agent may (so long as Ally is both the Administrative
Agent and the Swing Line Lender) convert any request by the Borrower for a
Revolving Loan to be maintained as a Base Rate Loan into a request for a Swing
Line Loan.

(ii)    Swing Line Loans shall be made in an aggregate minimum amount of
$100,000 and integral multiples of $25,000 in excess of that amount.

(iii)    Subject to (b)(i) of this Section 2.2, whenever the Borrower desires
that the Swing Line Lender make a Swing Line Loan, the Borrower shall deliver to
the Administrative Agent a Funding Notice no later than 3:00 p.m. (New York City
time) on the proposed Credit Date.

 

57



--------------------------------------------------------------------------------

(iv)    The Swing Line Lender shall make the amount of its Swing Line Loan
available to the Administrative Agent not later than 5:00 p.m. (New York City
time) on the applicable Credit Date by wire transfer of immediately available
funds in Dollars, at the Administrative Agent’s Principal Office. Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such Swing
Line Loans available to the Borrower on the applicable Credit Date by causing an
amount of immediately available funds in Dollars equal to the proceeds of all
such Swing Line Loans received by the Administrative Agent from the Swing Line
Lender to an account as may be designated in writing to the Administrative Agent
by the Borrower.

(v)    With respect to any Swing Line Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.12, the Swing Line Lender may at
any time in its sole and absolute discretion (and shall, at least weekly)
deliver to the Administrative Agent (with a copy to the Borrower), no later than
11:00 a.m. (New York City time) at least one Business Day in advance of the
proposed Credit Date, a notice (which shall be deemed to be a Funding Notice
given by the Borrower) requesting that each Lender make Revolving Loans
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Sections 8.1(f) and
(g) or upon the exercise of any of the remedies provided in the last paragraph
of Section 8.1) that are Base Rate Loans to the Borrower on such Credit Date in
an amount equal to the amount of such Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given which the Swing Line Lender
requests the Lenders to prepay. Promptly after receipt by the Administrative
Agent of such notice, the Administrative Agent shall notify each such Lender
thereof. Anything contained in this Agreement to the contrary notwithstanding,
(1) the proceeds of such Revolving Loans made by the Lenders (other than the
Swing Line Lender) shall be immediately delivered by the Administrative Agent to
the Swing Line Lender (and not to the Borrower) and applied to repay a
corresponding portion of the Refunded Swing Line Loans and (2) on the day such
Revolving Loans are made, the Swing Line Lender’s Pro Rata Share of the Refunded
Swing Line Loans shall be deemed to be paid with the proceeds of a Revolving
Loan made by the Swing Line Lender to the Borrower, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of the Swing
Line Lender but shall instead constitute part of the Swing Line Lender’s
outstanding Revolving Loans to the Borrower and shall be due under the Revolving
Loan Notes issued by the Borrower to the Swing Line Lender. The Borrower hereby
authorizes the Administrative Agent and the Swing Line Lender to charge the
Borrower’s accounts with the Administrative Agent and the Swing Line Lender (up
to the amount available in each such account) in order to immediately pay the
Swing Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by the Lenders, including the Revolving
Loans deemed to be made by the Swing Line Lender, are not sufficient to repay in
full the Refunded Swing Line Loans. If any portion of any such amount paid (or
deemed to be paid) to the Swing Line Lender should be recovered by or on behalf
of the Borrower from the Swing Line Lender in bankruptcy, by assignment for the
benefit of creditors or otherwise, the loss of the amount so recovered shall be
ratably shared among all Lenders in the manner contemplated by Section 2.16.

(vi)    If for any reason Revolving Loans are not made pursuant to Section
2.2(b)(v) in an amount sufficient to repay any amounts owed to the Swing Line
Lender in respect of any outstanding Swing Line Loans on or before the third
(3rd) Business Day after demand for payment thereof by the Swing Line Lender,
each Lender shall be deemed to, and hereby agrees

 

58



--------------------------------------------------------------------------------

to, have purchased a participation in such outstanding Swing Line Loans, and in
an amount equal to its Pro Rata Share of the applicable unpaid amount together
with accrued interest thereon. Upon one Business Days’ notice from the Swing
Line Lender, each Lender shall deliver to the Swing Line Lender an amount equal
to its respective participation in the applicable unpaid amount in same day
funds at the Principal Office of the Swing Line Lender. In the event any Lender
fails to make available to the Swing Line Lender the amount of such Lender’s
participation as provided in this paragraph, the Swing Line Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three Business Days at the overnight Federal Funds
Effective Rate (or at such higher rate customarily used by the Swing Line Lender
for the correction of errors among banks) and thereafter at the interest rate
applicable to Revolving Loans that are maintained as Base Rate Loans.

(vii)    (a) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set off, counterclaim, recoupment, defense or other right which such Lender may
have against the Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever, (B) the occurrence or continuation of a Default or an Event
of Default, (C) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Credit Party, (D)
the amount of the Refunded Swing Line Loans does not comply with the minimum
amounts set forth in Section 2.l(b)(i), (E) any of the conditions specified in
Section 3 are not satisfied, (F) the date of such Refunded Swing Line Loan, (G)
the amount of the Total Utilization of Revolving Commitments at such time, the
Total Commitment then in effect or the Aggregate Borrowing Base then in effect,
(H) any breach of this Agreement or any other Credit Document by any party
hereto or thereto, or (I) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing, and (2) the Swing Line Lender
shall not be obligated to make any Swing Line Loans if it has received written
notice from the Borrower, any other Credit Party or the Requisite Lenders
stating that a Default or an Event of Default exists and is continuing until
such time as the Swing Line Lender shall have received written notice (i) of
rescission of all such notices from the party or parties originally delivering
such notice or notices, (ii) of the waiver of such Default or Event of Default
by the Requisite Lenders or (iii) of Default or Event of Default no longer
continuing or having been cured.

(b)    Notwithstanding anything to the contrary contained in this Agreement, if
any Swing Line Exposure exists at the time a Lender Default exists or occurs
then:

(A)    all or any part of such Swing Line Exposure shall be reallocated (in
whole or in part) among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s LC
Exposure that is allocated pursuant to Section 2.3(a)(II) to the Non-Defaulting
Lenders and Swing Line Exposure does not exceed the total of all Non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 3.2 are
satisfied at such time (it being understood that the Administrative Agent shall
provide the Borrower with the amounts reallocated; provided, that the failure to
provide such notice shall not relieve the Borrower from its obligations set
forth in this Section 2.2(b)(vii)(b)); and

(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, within three Business Days after the Administrative

 

59



--------------------------------------------------------------------------------

Agent has (or the Requisite Lenders have) sent notice to the Borrower that a
Lender has become a Defaulting Lender, the Borrower shall enter into
arrangements satisfactory to the Administrative Agent and the Swing Line Lender
pursuant to which the Borrower shall cash collateralize such Defaulting Lender’s
Swing Line Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above) (such arrangements, the “Swing Line Back-Stop Arrangements”)
for so long as such Swing Line Exposure is outstanding; provided, however, until
such time as such Swing Line Back-Stop Arrangements have been entered into (to
the extent required to be so entered into pursuant to this clause (B)), the
Swing Line Lender shall not be required to fund any Swing Line Loan.

2.3.    Issuance of Letters of Credit and Purchase of Participations Therein.

(a)    Letters of Credit. (I) During the period from the Closing Date until the
30th day before the end of the Revolving Commitment Period, subject to the terms
and conditions hereof, each Issuing Bank agrees to issue (or, in the case of
Bank Letters of Credit, cause the issuance of) Letters of Credit, in an
aggregate amount up to but not exceeding the Letter of Credit Sublimit, for the
account of the Borrower, and for the benefit of (x) in the case of a standby
Letter of Credit, any holder (or any trustee, agent or other similar
representative for any such holders) of L/C Supportable Obligations, and (y) in
the case of a trade Letter of Credit, sellers of goods to the Borrower or any of
its Restricted Subsidiaries; provided:

(i)    each Letter of Credit shall be denominated in Dollars;

(ii)    the initial stated amount of each Letter of Credit shall not be less
than $20,000 or such lesser amount as is acceptable to such Issuing Bank (or, in
the case of Bank Letters of Credit, the bank issuing such Bank Letter of
Credit);

(iii)    after giving effect to such issuance, (x) the Letter of Credit Usage
shall not exceed the Letter of Credit Sublimit and (y) the Total Utilization of
Revolving Commitments shall not exceed the lesser of (A) the Total Commitment
then in effect and (B) the Aggregate Borrowing Base then in effect;

(iv)    in no event shall any standby Letter of Credit have an expiration date
later than the earlier of (1) the fifth Business Day prior to the Revolving
Commitment Termination Date and (2) the date which is one year from the date of
issuance of such standby Letter of Credit; provided that the letter of credit
issued on the Closing Date by Ally to backstop letters of credit issued under
the Existing Credit Agreement may have an initial expiry date that is sixteen
months from the date of issuance;

(v)    in no event shall any trade Letter of Credit have an expiration date
later than the earlier of (1) the fifth day prior to the Revolving Commitment
Termination Date and (2) the date which is 180 days from the date of issuance of
such trade Letter of Credit;

(vi)    in no event shall any Letter of Credit be issued if such Letter of
Credit is otherwise unacceptable to such Issuing Bank in its reasonable
discretion (and, in the case of Bank Letters of Credit, the bank issuing such
Bank Letter of Credit in its reasonable discretion); and

(vii)    all such Letters of Credit shall provide for sight drawings.

 

60



--------------------------------------------------------------------------------

Subject to the foregoing, an Issuing Bank (or, in the case of Bank Letters of
Credit, Ally and the bank issuing such Bank Letter of Credit) may agree that a
standby Letter of Credit will automatically be extended for one or more
successive periods not to exceed one year each, unless such Issuing Bank (or, in
the case of Bank Letters of Credit, Ally and the bank issuing such Bank Letter
of Credit) elects not to extend for any such additional period; provided, that
no Issuing Bank (or, in the case of Bank Letters of Credit, Ally and the bank
issuing such Bank Letter of Credit) shall extend any such Letter of Credit if it
(or, Ally in the case of a Bank Letter of Credit) has received written notice
that an Event of Default has occurred and is continuing at the time such Issuing
Bank (or, in the case of Bank Letters of Credit, Ally and the bank issuing such
Bank Letter of Credit) must elect to allow such extension. In addition,
notwithstanding the foregoing, no Issuing Bank shall be under any obligation to
issue (or, in the case of Bank Letters of Credit, cause the issuance of) any
Letter of Credit if at the time of such issuance:

(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Bank (or, in the
case of Bank Letters of Credit, the bank issuing such Bank Letter of Credit)
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Bank (or, in the case of Bank Letters of Credit, the bank issuing such
Bank Letter of Credit) or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such
Issuing Bank (or, in the case of Bank Letters of Credit, the bank issuing such
Bank Letter of Credit) shall prohibit, or request that such Issuing Bank (or, in
the case of Bank Letters of Credit, the bank issuing such Bank Letter of Credit)
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank (or, in the case of
Bank Letters of Credit, the bank issuing such Bank Letter of Credit) with
respect to such Letter of Credit any restriction or reserve or capital
requirement (for which such Issuing Bank (or, in the case of Bank Letters of
Credit, the bank issuing such Bank Letter of Credit) is not otherwise
compensated hereunder) not in effect with respect to such Issuing Bank (or, in
the case of Bank Letters of Credit, the bank issuing such Bank Letter of Credit)
on the date hereof, or any unreimbursed loss, cost or expense which was not
applicable or in effect with respect to such Issuing Bank(or, in the case of
Bank Letters of Credit, the bank issuing such Bank Letter of Credit) as of the
date hereof and which such Issuing Bank (or, in the case of Bank Letters of
Credit, the bank issuing such Bank Letter of Credit) reasonably and in good
faith deems material to it; or

(ii)    such Issuing Bank shall have received from the Borrower, any other
Credit Party or the Requisite Lenders prior to the issuance of such Letter of
Credit notice of the type described in the third sentence of Section 2.3(b).

(II)    Notwithstanding anything to the contrary contained in this Agreement, if
any LC Exposure exists at the time a Lender Default exists or occurs then:

(a)    all or any part of such LC Exposure shall be reallocated (in whole or in
part) among the Non-Defaulting Lenders in accordance with their respective Pro
Rata Shares but only to the extent (x) the sum of all Non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s LC Exposure and Swing Line
Exposure that is allocated pursuant to Section 2.2(b)(vii)(b) to the
Non-Defaulting Lenders does not exceed the total of all Non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 3.2 are satisfied at
such time (it being understood that the Administrative Agent shall provide the
Borrower with the amounts reallocated; provided, that the failure to provide
such notice shall not relieve the Borrower from its obligations set forth in
this Section 2.3(a)(II));

 

61



--------------------------------------------------------------------------------

(b)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, within three Business Days after the Administrative
Agent has (or the Requisite Lenders have) sent notice to the Borrower that a
Lender has become a Defaulting Lender, the Borrower shall enter into
arrangements satisfactory to the Administrative Agent and the respective Issuing
Banks pursuant to which the Borrower shall cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (a) above) (such arrangements, the “Letter of Credit Back-Stop
Arrangements”) for so long as such LC Exposure is outstanding; provided,
however, until such time as such Letter of Credit Back-Stop Arrangements have
been entered into (to the extent required to be so entered into pursuant to this
clause (b)), no Issuing Bank shall be required to issue, extend or increase (or,
in the case of any Bank Letter of Credit, cause the issuance, extension or
increase of) any Letter of Credit;

(c)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.3(a)(II), the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 2.10
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(d)    if any of the LC Exposure of the Non-Defaulting Lenders is reallocated
pursuant to this Section 2.3(a)(II), then the fees payable to the Lenders
pursuant to Section 2.10 shall be adjusted in accordance with such
Non-Defaulting Lenders’ Pro Rata Share; and

(e)    if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.3(a)(II), then without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, all letter of
credit fees payable under Section 2.10 with respect to such Defaulting Lender’s
LC Exposure shall be payable to such Issuing Bank until such LC Exposure is cash
collateralized or reallocated.

(b)    Notice of Issuance. Whenever the Borrower desires the issuance of a
Letter of Credit, it shall deliver to the Administrative Agent (with a copy to
the respective Issuing Bank) an Issuance Notice no later than 2:00 p.m. (New
York City time) at least three Business Days, or such shorter period as may be
agreed to by such Issuing Bank in any particular instance, in advance of the
proposed date of issuance. The making of each Issuance Notice shall be deemed to
be a representation and warranty by the Borrower to the Lenders that such Letter
of Credit may be issued in accordance with, and will not violate the
requirements of, Section 2.3(a)(I). Unless an Issuing Bank has received notice
from the Borrower, any other Credit Party or the Requisite Lenders before it
issues (or causes the issuance of) a Letter of Credit that one or more of the
conditions specified in Section 3.2 are not then satisfied, or that the issuance
of such Letter of Credit would violate Section 2.3(a)(I), then such Issuing Bank
shall, subject to the terms and conditions of this Agreement, issue (or cause
the issuance of) the requested Letter of Credit for the account of the Borrower
in accordance with such Issuing Bank’s standard operating procedures (or, in the
case of Bank Letters of Credit, the standard operating procedures of the bank
issuing such Bank Letter of Credit). Promptly after the issuance or amendment of
a standby Letter of Credit, the respective Issuing Bank shall notify the
Borrower and the Administrative Agent, in writing, of such issuance or amendment
and such notice shall be accompanied by a copy of such issuance or amendment.
Upon receipt of such notice, the Administrative Agent shall promptly notify each
Lender, in writing, of such Letter of Credit or amendment and if so requested by
a Lender, the Administrative Agent shall furnish such Lender with a copy of such
Letter of Credit or amendment. Each Issuing Bank shall furnish the
Administrative Agent, by facsimile, on the first Business Day of each week with
a report detailing the daily aggregate Letter of Credit outstandings for the
previous week. In the event of any conflict between the terms of a Letter of
Credit or Letter of Credit application and this Agreement, the terms of this
Agreement shall govern and control.

 

62



--------------------------------------------------------------------------------

(c)    Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, no Issuing Bank (or, in the case of Bank Letters of
Credit, the bank issuing such Bank Letter of Credit) shall have any obligation
relative to the other Lenders other than to examine the documents delivered
under such Letter of Credit with reasonable care so as to ascertain whether they
appear on their face to be in accordance with the terms and conditions of such
Letter of Credit. As between the Borrower and each Issuing Bank (or, in the case
of Bank Letters of Credit, the bank issuing such Bank Letter of Credit), the
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by such Issuing Bank (or, in the case of Bank Letters
of Credit, the bank issuing such Bank Letter of Credit), by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, no Issuing Bank (or, in the case of Bank Letters of Credit, the
bank issuing such Bank Letter of Credit) shall be responsible for:

(i)    the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;

(ii)    the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason;

(iii)    failure of the beneficiary of any such Letter of Credit to comply fully
with any conditions required in order to draw upon such Letter of Credit so long
as such conditions are complied with in all material respects;

(iv)    errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex or otherwise, whether or not
they be in cipher;

(v)    errors in interpretation of technical terms;

(vi)    any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof;

(vii)    the misapplication by the beneficiary of any such Letter of Credit of
the proceeds of any drawing under such Letter of Credit; or

(viii)    any consequences arising from causes beyond the control of such
Issuing Bank (or, in the case of Bank Letters of Credit, the bank issuing such
Bank Letter of Credit), including any Governmental Acts;

and none of the above shall affect or impair, or prevent the vesting of, any of
such Issuing Bank’s rights or powers hereunder (or, in the case of Bank Letters
of Credit, the rights and powers of the bank issuing such Bank Letter of
Credit). Without limiting the foregoing and in furtherance thereof, any action
taken or omitted by an Issuing Bank (or, in the case of Bank Letters of Credit,
the bank issuing such Bank Letter of Credit) under or in connection with the
Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of such Issuing Bank (or, in the case of Bank Letters of Credit, the bank
issuing such Bank Letter of Credit) to the Borrower. Notwithstanding anything to
the contrary contained in this Section 2.3(c), the Borrower shall retain any and
all rights it may have against an Issuing Bank (or, in the case of Bank Letters
of Credit, the bank issuing such Bank Letter of Credit) for any liability to the
extent arising solely out of the

 

63



--------------------------------------------------------------------------------

gross negligence or willful misconduct of such Issuing Bank (or, in the case of
Bank Letters of Credit, the bank issuing such Bank Letter of Credit) (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

(d)    Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event an Issuing Bank has determined to honor a drawing under a
Letter of Credit (or, in the case of Bank Letters of Credit, the bank issuing
such Bank Letter of Credit has determined to honor a drawing under a Letter of
Credit), it (or Ally, in the case of a Bank Letter of Credit) shall promptly
notify the Borrower and the Administrative Agent, and the Borrower shall
reimburse such Issuing Bank on or before the Business Day immediately following
the date on which such drawing is honored (the “Reimbursement Date”) in an
amount in Dollars and in immediately available funds equal to the amount of such
honored drawing; provided, anything contained herein to the contrary
notwithstanding, (i) unless the Borrower shall have notified the Administrative
Agent and such Issuing Bank prior to 12:00 p.m. (noon) (New York City time) on
the date such drawing is honored that the Borrower intends to reimburse such
Issuing Bank for the amount of such honored drawing with funds other than the
proceeds of Revolving Loans, the Borrower shall be deemed to have given a timely
Funding Notice to the Administrative Agent requesting the Lenders to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such honored drawing (and the Administrative
Agent shall promptly notify each Lender of such deemed request), and
(ii) subject to satisfaction or waiver of the conditions specified in
Section 3.2, the Lenders shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by the Administrative Agent to reimburse such
Issuing Bank for the amount of such honored drawing; and provided, further, if
for any reason proceeds of Revolving Loans are not received by such Issuing Bank
on the Reimbursement Date in an amount equal to the amount of such honored
drawing, the Borrower shall reimburse such Issuing Bank, on demand, in an amount
in immediately available funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received. Nothing in this Section 2.3(d) shall be deemed to relieve any Lender
from its obligation to make Revolving Loans on the terms and conditions set
forth herein, and the Borrower shall retain any and all rights it may have
against any such Lender resulting from the failure of such Lender to make such
Revolving Loans under this Section 2.3(d).

(e)    Lenders’ Purchase of Participations in Letters of Credit. Immediately
upon the issuance of each Letter of Credit, each Lender shall be deemed to have
purchased, and hereby agrees to irrevocably and unconditionally purchase, from
the respective Issuing Bank, without recourse or warranty, an undivided interest
and participation in such Letter of Credit, any drawings honored thereunder and
the obligations of the Borrower under this Agreement with respect thereto, and
any security therefor or guaranty pertaining thereto in an amount equal to such
Lender’s Pro Rata Share of the maximum amount which is or at any time may become
available to be drawn thereunder. Upon the request of a Lender, each Issuing
Bank shall furnish to such Lender copies of any standby Letter of Credit issued
(or caused to be issued) by it and such other documentation as may be reasonably
requested by such Lender. In the event that the Borrower shall fail for any
reason to reimburse an Issuing Bank as provided in Section 2.3(d), such Issuing
Bank shall promptly notify each Lender of the unreimbursed amount of such
honored drawing and of such Lender’s respective participation therein based on
such Lender’s Pro Rata Share. Each Lender shall make available to the respective
Issuing Bank an amount equal to its respective participation, in Dollars and in
immediately available funds, at the office of such Issuing Bank specified in
such notice, not later than 12:00 p.m. (New York City time) on the first
Business Day (under the laws of the jurisdiction in which such office of such
Issuing Bank is located which is also a Business Day in New York City) after the
date notified by such Issuing Bank. In the event that any Lender fails to make
available to the respective Issuing Bank on such Business Day the amount of such
Lender’s participation in such Letter of Credit as provided in this Section
2.3(e), such

 

64



--------------------------------------------------------------------------------

Issuing Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the overnight Federal
Funds Effective Rate (or at such higher rate customarily used by such Issuing
Bank for the correction of errors among banks) and thereafter at the interest
rate then applicable to Revolving Loans that are maintained as Base Rate Loans.
Nothing in this Section 2.3(e) shall be deemed to prejudice the right of any
Lender to recover from an Issuing Bank any amounts made available by such Lender
to such Issuing Bank pursuant to this Section 2.3(e) in the event that it is
determined that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct on the part of such Issuing Bank (or, in the case of Bank Letters of
Credit, the bank issuing such Bank Letter of Credit) (as determined by a court
of competent jurisdiction in a final and non-appealable decision). In the event
an Issuing Bank shall have been reimbursed by other Lenders pursuant to this
Section 2.3(e) for all or any portion of any drawing honored by such Issuing
Bank under a Letter of Credit, such Issuing Bank shall distribute to each Lender
which has paid all amounts payable by it under this Section 2.3(e) with respect
to such honored drawing such Lender’s Pro Rata Share of all payments
subsequently received by such Issuing Bank from the Borrower in reimbursement of
such honored drawing when such payments are received. Any such distribution
shall be made to a Lender at its primary address set forth below its name on
Appendix B or at such other address as such Lender may request.

(f)    Obligations Absolute. The obligation of the Borrower to reimburse each
Issuing Bank for drawings honored under the Letters of Credit issued (or caused
to be issued) by it and to repay any Revolving Loans made by the Lenders
pursuant to Section 2.3(d) and the obligations of the Lenders under Section
2.3(e) shall be unconditional and irrevocable and shall be paid strictly in
accordance with the terms hereof under all circumstances including any of the
following circumstances:

(i)    any lack of validity or enforceability of any Letter of Credit, this
Agreement or any of the other Credit Documents;

(ii)    the existence of any claim, set off, defense or other right which the
Borrower, any other Credit Party or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), any Issuing Bank (or, in the case of Bank
Letters of Credit, the bank issuing such Bank Letter of Credit), any Lender or
any other Person or, in the case of a Lender, against the Borrower or any other
Credit Party, whether in connection herewith, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between the Borrower or any of its Restricted Subsidiaries and the beneficiary
for which any Letter of Credit was procured);

(iii)    any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(iv)    payment by any Issuing Bank (or, in the case of Bank Letters of Credit,
the bank issuing such Bank Letter of Credit) under any Letter of Credit against
presentation of a draft or other document which does not substantially comply
with the terms of such Letter of Credit;

(v)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or any of its
Restricted Subsidiaries;

(vi)    any breach hereof or any other Credit Document by any party thereto;

 

65



--------------------------------------------------------------------------------

(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing;

(viii)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(ix)    the fact that an Event of Default or a Default shall have occurred and
be continuing;

provided, in each case, that payment by such Issuing Bank (or, in the case of
Bank Letters of Credit, the bank issuing such Bank Letter of Credit) under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Bank (or, in the case of Bank Letters of
Credit, the bank issuing such Bank Letter of Credit) under the circumstances in
question (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

(g)    Indemnification. Without duplication of any obligation of the Borrower
under Section 10.2 or 10.3, in addition to amounts payable as provided herein,
the Borrower hereby agrees to protect, indemnify, pay and save harmless each
Issuing Bank from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and reasonable expenses (including reasonable fees,
expenses and disbursements of counsel) which such Issuing Bank may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by such Issuing Bank (or, in the case of a Bank Letter of
Credit, causing the issuance of such Bank Letter of Credit), other than as a
result of the gross negligence or willful misconduct of such Issuing Bank (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), or (ii) the failure of such Issuing Bank (or, in the case of Bank
Letters of Credit, the bank issuing such Bank Letter of Credit) to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.

(h)    [Reserved].

(i)    Extended Commitments. If the Initial Revolving Commitment Termination
Date shall have occurred at a time when Extended Commitments are in effect, then
such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Lenders to purchase
participations therein and make payments in respect thereof pursuant to this
Section 2.3) under (and ratably participated in by the Lenders under the
applicable tranche pursuant to) the Extended Commitments up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized Extended
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated). Except to the extent of
reallocations of participations pursuant to prior sentence, the occurrence of
the Initial Revolving Commitment Termination Date shall have no effect upon (and
shall not diminish) the percentage participations of the Lenders in any Letter
of Credit issued before the Initial Revolving Commitment Termination Date.

(j)    Trade Letters of Credit. Notwithstanding anything contained in this
Section 2.3, Ally, in its capacity as an Issuing Bank, shall be under no
obligation to issue (or cause the issuance of) any trade Letters of Credit.

2.4.    Pro Rata Shares; Availability of Funds.

(a)    Pro Rata Shares. All Loans shall be made, and all participations
purchased, by the Lenders simultaneously and proportionately to their respective
Pro Rata Shares. It is understood that (i) no Lender shall be responsible for
any default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Commitment

 

66



--------------------------------------------------------------------------------

of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby and (ii) each Lender shall be obligated
to make the Loans provided to be made by it hereunder, regardless of the failure
of any other Lender to make its Loans hereunder.

(b)    Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion
(subject to Section 3.2(a)), but shall not be obligated to, make available to
the Borrower a corresponding amount on such Credit Date. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender,
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Lender together with interest thereon, for each day from
such Credit Date until the date such amount is paid to the Administrative Agent,
at a rate per annum equal to the overnight Federal Funds Effective Rate for the
first three days and at the interest rate otherwise applicable to such Loans for
each day thereafter. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest
thereon for each day from such Credit Date until the date such amount is paid to
the Administrative Agent, at the rate payable hereunder for Base Rate Loans.
Nothing in this Section 2.4(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

2.5.    Use of Proceeds. The proceeds of Loans and Letters of Credit (a) made on
the Closing Date shall be applied by the Borrower to effect the Acquisition and
the Existing Debt Refinancing, to pay Transaction Costs of the Borrower and its
Restricted Subsidiaries and to cash collateralize and/or backstop letters of
credit and (b) made on and after the Closing Date shall be utilized for working
capital and general corporate purposes (including to effect Permitted
Acquisitions and Consolidated Capital Expenditures permitted hereunder);
provided that no proceeds of Swing Line Loans may be used to repay or prepay
outstanding Swing Line Loans. No portion of the proceeds of any Credit Extension
shall be used in any manner that causes or might cause such Credit Extension or
the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or any
other regulation thereof or to violate the Exchange Act.

2.6.    Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided, that the failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitments or the Borrower’s Obligations in respect of any
applicable Loans; and provided, further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

(b)    Register. The Administrative Agent shall, on behalf of the Borrower,
maintain at its Principal Office a copy of each Assignment Agreement delivered
to it as provided in Section 10.6(e) and a register for the recordation of the
names and addresses of the Lenders and the outstanding Commitments and Loans of
each Lender from time to time (the “Register”). The Register shall be

 

67



--------------------------------------------------------------------------------

available for inspection by the Borrower or any Lender (but only as to its own
holdings) at any reasonable time and from time to time upon reasonable prior
notice. The Administrative Agent shall record in the Register the Commitments
and the Loans, and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
the Borrower and each Lender, absent manifest error; provided, that the failure
to make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitments or the Borrower’s Obligations in respect of any Loan.
The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent solely for purposes of maintaining the Register as provided in
this Section 2.6, and the Borrower hereby agrees that, to the extent the
Administrative Agent serves in such capacity, the Administrative Agent and its
officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.”

(c)    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent) at least two Business Days prior to
the Closing Date, or at any time thereafter, the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) on the Closing Date (or, if such notice is delivered after the
Closing Date, promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Revolving Loan or Swing Line Loan, as the case
may be. No failure of any Lender to request or obtain a Note evidencing its
Loans to the Borrower shall affect or in any manner impair the obligations of
the Borrower to pay the Loans (and all related Obligations) incurred by the
Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guarantees therefor provided pursuant to the various Credit Documents. Any
Lender which does not have a Note evidencing its outstanding Loans shall in no
event be required to make the notations otherwise described above in this
Section 2.6(c). At any time when any Lender requests the delivery of a Note to
evidence any of its Loans, the Borrower shall promptly execute and deliver to
the respective Lender the requested Note in the appropriate amount or amounts to
evidence such Loans.

2.7.    Interest on Loans.

(a)    Except as otherwise set forth herein, each Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i)    in the case of Revolving Loans:

(1)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin, each as
in effect from time to time; or

(2)     if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate for the
respective Interest Period plus the Applicable Margin as in effect from time to
time; and

(ii)    in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin, each as in effect from time to time.

(b)    The basis for determining the rate of interest with respect to any Loan
(except Swing Line Loans, which shall be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by the Borrower and notified to the Administrative Agent and the
Lenders pursuant to the applicable Funding Notice or Conversion/Continuation
Notice, as the case may be. If on any day a Loan is outstanding with respect to
which a Funding Notice or Conversion/Continuation Notice has not been delivered
to the Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.

 

68



--------------------------------------------------------------------------------

(c)    In connection with Eurodollar Rate Loans there shall be no more than 10
Interest Periods outstanding at any time (or such greater number as shall be
permitted by the Administrative Agent). In the event the Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event the Borrower fails to specify
an Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice
or Conversion/Continuation Notice, the Borrower shall be deemed to have selected
an Interest Period of one month. As soon as practicable after 10:00 a.m. (New
York City time) on each Interest Rate Determination Date, the Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the Eurodollar Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to the Borrower and
each Lender. Each such determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto.

(d)    Interest payable pursuant to Section 2.7(a) shall be computed (i) in the
case of Base Rate Loans based upon the Prime Lending Rate on the basis of a
365-day or 366-day year, as the case may be, and (ii) in the case of Eurodollar
Rate Loans or Base Rate Loans not based upon the Prime Lending Rate, on the
basis of a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

(e)    Except as otherwise set forth herein, interest on each Loan shall be
payable by the Borrower in arrears on and to (i) each Interest Payment Date
applicable to that Loan, (ii) upon any prepayment of that Loan, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid, and
(iii) at maturity, including final maturity; provided, however, with respect to
any voluntary prepayment of a Base Rate Loan (other than a repayment in full of
Base Rate Loans), accrued interest shall instead be payable on the applicable
Interest Payment Date.

(f)    The Borrower agrees to pay to each Issuing Bank, with respect to drawings
honored under any Letter of Credit issued by it (or caused to be issued by it),
interest on the amount paid by such Issuing Bank in respect of each such honored
drawing from the date such drawing is honored to but excluding the date such
amount is reimbursed by or on behalf of the Borrower at a rate equal to (i) for
the period from the date such drawing is honored to but excluding the applicable
Reimbursement Date, the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a rate
which is 2% per annum in excess of the rate of interest otherwise payable
hereunder with respect to Revolving Loans that are Base Rate Loans.

(g)    Interest payable pursuant to Section 2.7(f) shall be computed on the
basis of a 360-day year for the actual number of days elapsed in the period
during which it accrues, and shall be

 

69



--------------------------------------------------------------------------------

payable on demand or, if no demand is made, on the date on which the related
drawing under a Letter of Credit is reimbursed in full. Promptly upon receipt by
an Issuing Bank of any payment of interest pursuant to Section 2.7(f), such
Issuing Bank shall distribute to each Lender, out of the interest received by
such Issuing Bank in respect of the period from the date such drawing is honored
to but excluding the date on which such Issuing Bank is reimbursed for the
amount of such drawing (including any such reimbursement out of the proceeds of
any Revolving Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit. In the event an Issuing Bank shall have been
reimbursed by the Lenders for all or any portion of such honored drawing, such
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.3(e) with respect to such honored drawing such Lender’s
Pro Rata Share of any interest received by such Issuing Bank in respect of that
portion of such honored drawing so reimbursed by the Lenders for the period from
the date on which such Issuing Bank was so reimbursed by the Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by the Borrower.

2.8.    Conversion/Continuation.

(a)    Subject to Section 2.17 and so long as no Event of Default shall have
occurred and then be continuing (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan), the Borrower shall have the option:

(i)    to convert, on any Business Day, all or any part of any Revolving Loan
equal to $150,000 and integral multiples of $50,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such Eurodollar Rate Loan unless the Borrower shall pay all amounts due under
Section 2.17 in connection with any such conversion; or

(ii)    upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Eurodollar Rate Loan equal to
$150,000 and integral multiples of $50,000 in excess of that amount as a
Eurodollar Rate Loan.

(b)    The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 2:00 p.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed Conversion/Continuation Date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith. The Administrative Agent shall give each Lender prompt notice of any
such proposed conversion affecting any of its Loans.

2.9.    Default Interest. The principal amount of all Loans not paid when due
and, to the extent permitted by applicable law, any interest payments on the
Loans or any fees or other amounts owed hereunder and under any Credit Document
not paid when due, shall thereafter bear interest (including post-petition
interest in any proceeding under the Bankruptcy Code or other applicable
bankruptcy laws whether or not allowed as a claim under the Bankruptcy Code or
other applicable bankruptcy law) payable on demand at a rate per annum equal to
the rate that is 2.0% per annum in excess of the highest interest rate otherwise
then payable hereunder for Base Rate Loans. Payment or acceptance of the
increased rates of interest provided for in this Section 2.9 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Default
or Event of Default or otherwise prejudice or limit any rights or remedies of
any Agent or any Lender.

 

70



--------------------------------------------------------------------------------

2.10.    Fees.

(a)    The Borrower agrees to pay to the Lenders:

(i)    commitment fees equal to (1) the average of the daily difference between
(a) the Total Commitment, and (b) the sum of (x) the aggregate principal amount
of outstanding Revolving Loans plus (y) the Letter of Credit Usage multiplied by
(2) the Applicable Commitment Fee Percentage; and

(ii)    letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (2) the average aggregate daily
maximum amount available to be drawn under all Letters of Credit (regardless of
whether any conditions for drawing could then be met and determined as of the
close of business on any date of determination).

All fees referred to in this Section 2.10(a) shall be paid to the Administrative
Agent at its Principal Office and upon receipt, the Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

(b)    The Borrower agrees to pay directly to each Issuing Bank, for its own
account, the following fees:

(i)    a fronting fee equal to 0.25% per annum (or such other amount as has been
separately been agreed to in writing between the Borrower and such Issuing
Bank), times the average aggregate daily maximum amount available to be drawn
under all Letters of Credit issued (or caused to be issued) by such Issuing Bank
(determined as of the close of business on any date of determination) (but in no
event shall such fronting fee be less than $500 per annum for each Letter of
Credit);

(ii)    such administrative, documentary and processing charges for any
issuance, amendment, transfer or payment of a Letter of Credit as are in
accordance with such Issuing Bank’s standard schedule (or other customary
arrangement) for such charges and as in effect at the time of such issuance,
amendment, transfer or payment, as the case may be; and

(iii)    with respect to any Bank Letter of Credit, any and all fees and
expenses, if any, paid by Ally to the bank issuing any Bank Letter of Credit.

(c)    All fees referred to in Section 2.10(a) and 2.10(b)(i) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on the last Business Day of each
calendar quarter of each year during the Revolving Commitment Period, commencing
on the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date.

(d)    In addition to any of the foregoing fees, the Borrower agrees to pay to
the Agents (or their respective Affiliates) such other fees in the amounts and
at the times separately agreed upon.

2.11.    Scheduled Payments/Commitment Reductions. Revolving Loans and Swing
Line Loans shall be paid in full on the Revolving Commitment Termination Date.

 

71



--------------------------------------------------------------------------------

2.12.    Voluntary Prepayments/Commitment Reductions.

(a)    Voluntary Prepayments.

(i)     Any time and from time to time:

(1)    with respect to Base Rate Loans (other than Swing Line Loans), the
Borrower may prepay any such Base Rate Loans on any Business Day in whole or in
part, in an aggregate minimum amount of $150,000 and integral multiples of
$50,000 in excess of that amount;

(2)    with respect to Eurodollar Rate Loans, subject to Section 2.17(c), the
Borrower may prepay any such Eurodollar Rate Loans on any Business Day in whole
or in part in an aggregate minimum amount of $150,000 and integral multiples of
$50,000 in excess of that amount; and

(3)    with respect to Swing Line Loans, the Borrower may prepay any such Swing
Line Loans on any Business Day in whole or in part in an aggregate minimum
amount of $100,000 and integral multiples of $25,000 in excess of that amount.

(ii)    All such prepayments shall be made:

(1)    upon not less than one Business Day’s prior written or telephonic notice
in the case of Base Rate Loans (other than Swing Line Loans);

(2)    upon not less than three Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans; and

(3)    upon written or telephonic notice on the date of prepayment, in the case
of Swing Line Loans;

in each case given to the Administrative Agent or the Swing Line Lender, as the
case may be, by 2:00 p.m. (New York City time) on the date required and, if
given by telephone, promptly confirmed in writing to the Administrative Agent
(and the Administrative Agent will promptly transmit such telephonic or original
notice for Revolving Loans, as the case may be, by facsimile or telephone
promptly confirmed in writing to each Lender) or the Swing Line Lender, as the
case may be. Upon the giving of any such notice, the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment
date specified therein. Any such voluntary prepayment shall be applied as
specified in Section 2.14(a).

(b)    Voluntary Commitment Reductions.

(i)    The Borrower may, upon not less than three Business Days’ prior written
or telephonic notice confirmed in writing to the Administrative Agent (which
original written or telephonic notice the Administrative Agent will promptly
transmit by facsimile or telephone promptly confirmed in writing to each
applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Total Commitment in
an amount up to the amount by which the Total Commitment exceeds the Total
Utilization of Revolving Commitments at the time of such proposed termination or
reduction; provided, any such partial reduction of the Total Commitment shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $500,000
in excess of that amount.

 

72



--------------------------------------------------------------------------------

(ii)    The Borrower’s notice to the Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the Total
Commitment shall be effective on the date specified in the Borrower’s notice and
shall reduce the Commitment of each Lender proportionately to its Pro Rata Share
thereof.

2.13.    Mandatory Prepayments. The Borrower shall from time to time prepay
first, the Swing Line Loans, and second, the Revolving Loans, and third, to the
extent no Loans are (or remain) outstanding, cash collateralize (in a manner,
and pursuant to arrangements, reasonably satisfactory to the Administrative
Agent and the applicable Issuing Bank) Letters of Credit, in each case to the
extent necessary so that, subject to Section 2.1(c), the Total Utilization of
Revolving Commitments shall not at any time exceed the lesser of (i) the Total
Commitment then in effect and (ii) the Aggregate Borrowing Base as then in
effect; provided, however, such cash collateral shall, so long as no Default or
Event of Default shall have occurred and then be continuing, be returned to the
Borrower upon the Total Utilization of Revolving Commitments becoming less than
the lesser of (x) the Total Commitment then in effect or (y) the Aggregate
Borrowing Base then in effect, other than as a result of providing cash
collateral.

2.14.    Application of Prepayments/Reductions.

(a)    Application of Voluntary Prepayments by Type of Loans. Any prepayment of
any Loan pursuant to Section 2.12(a) shall be applied as follows:

(1)    first, to repay outstanding Swing Line Loans to the full extent thereof;
and

(2)    second, to repay outstanding Revolving Loans to the full extent thereof.

(b)    Application of Prepayments of Loans to Base Rate Loans and Eurodollar
Rate Loans. Any prepayment of Loans shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 2.17(c).

2.15.    General Provisions Regarding Payments.

(a)    All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to the Administrative Agent not later than 12:00 p.m. (New York City
time) on the date due at the Administrative Agent’s Principal Office for the
account of the Lenders; provided, that funds received by the Administrative
Agent after that time on such due date shall be deemed to have been paid by the
Borrower on the next succeeding Business Day.

(b)    All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Base Rate Loans unless such Base Rate Loans are prepaid
or repaid in full) shall be accompanied by payment of accrued interest on the
principal amount being repaid or prepaid.

(c)    The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due to such Lender, including all
fees payable to such Lender with respect thereto, to the extent received by the
Administrative Agent.

 

73



--------------------------------------------------------------------------------

(d)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(e)    Subject to the provisos set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Commitment fees and any Letter of
Credit fees hereunder.

(f)    The Borrower hereby authorizes the Administrative Agent to charge the
Borrower’s accounts with the Administrative Agent in order to cause timely
payment to be made to the Administrative Agent of all principal, Letter of
Credit reimbursements, interest, fees and expenses due hereunder (subject to
sufficient funds being available in its accounts for that purpose).

(g)    The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in immediately available funds prior to
12:00 p.m. (New York City time) on the date when due (or scheduled to be due) to
be a non-conforming payment. Any such payment shall not be deemed to have been
received by the Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day. The
Administrative Agent shall give prompt telephonic notice to the Borrower and
each applicable Lender (confirmed in writing) if any payment is non-conforming.
Any non-conforming payment may constitute or become a Default or an Event of
Default in accordance with the terms of Section 8.1(a). Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.9 from the date such amount was due and payable
until the date such amount is paid in full.

(h)    Agent Advances made pursuant to Section 2.1(d) shall be subject to
periodic settlement as follows:

(i)    The amount of each Lender’s Pro Rata Share of Revolving Loans shall be
computed weekly (or more frequently in the Administrative Agent’s sole
discretion) and shall be adjusted upward or downward on the basis of the amount
of outstanding Revolving Loans as of 5:00 p.m. (New York City time) on the last
Business Day of each week, or such other period specified by the Administrative
Agent (each such date, a “Settlement Date”). The Lenders shall transfer to the
Administrative Agent, or the Administrative Agent shall transfer to the Lenders,
such amounts as are necessary so that (after giving effect to all such
transfers) the amount of Revolving Loans made by each Lender shall be equal to
such Lender’s Pro Rata Share of the aggregate amount of Revolving Loans
outstanding as of such Settlement Date. If a notice from the Administrative
Agent of any such necessary transfer is received by a Lender on or prior to
12:00 Noon (New York City time) on any Business Day, then such Lender shall make
transfers described above in immediately available funds no later than 3:00 p.m.
(New York City time) on the day such notice was received; and if such notice is
received by a Lender after 12:00 Noon (New York City time) on any Business Day,
such Lender shall make such transfers no later than 1:00 p.m. (New York City
time) on the next succeeding Business Day. The obligation of each of the Lenders
to transfer such funds shall be irrevocable and unconditional and without
recourse to, or without representation or warranty by, the Administrative Agent.
Each of the Administrative Agent and each Lender agrees and the Lenders agree to
mark their respective books and records on each Settlement Date to show at all
times the dollar amount of their respective Pro Rata Share of the outstanding
Revolving Loans on such date.

 

74



--------------------------------------------------------------------------------

(ii)    To the extent that the settlement described in preceding clause
(i) shall not yet have occurred with respect to any particular Settlement Date,
upon any repayment of Revolving Loans by the Borrower prior to such settlement,
the Administrative Agent may apply such amounts repaid directly to the amounts
that would otherwise be made available by the Administrative Agent pursuant to
this Section 2.15(h).

(iii)    Because the Administrative Agent on behalf of the Lenders may be
advancing and/or may be repaid Revolving Loans prior to the time when such
Lenders will actually advance and/or be repaid such Revolving Loans, interest
with respect to such Revolving Loans shall be allocated by the Administrative
Agent to each such Lender and the Administrative Agent in accordance with the
amount of such Revolving Loans actually advanced by and repaid to each such
Lender and the Administrative Agent and shall accrue from and including the date
such Revolving Loans are so advanced to but excluding the date such Revolving
Loans are either repaid by the Borrower in accordance with the terms of this
Agreement or actually settled by the Administrative Agent or the applicable
Lender as described in this Section 2.15(h).

2.16.    Ratable Sharing. The Lenders hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify the
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of the Borrower or otherwise (and
whether as a result of any demand, settlement, litigation or otherwise), those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. The Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by the Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder directly by the Borrower.

2.17.    Making or Maintaining Eurodollar Rate Loans.

(a)    Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have reasonably determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto), on any Interest Rate Determination Date with respect to any
Eurodollar Rate Loans, that by reason of circumstances affecting the interbank
Eurodollar

 

75



--------------------------------------------------------------------------------

market adequate and fair means do not exist for ascertaining the interest rate
applicable to such Eurodollar Rate Loans on the basis provided for in the
definition of “Adjusted Eurodollar Rate”, the Administrative Agent shall on such
date give notice (by facsimile or by telephone confirmed in writing) to the
Borrower and each Lender of such determination, whereupon (i) no Revolving Loans
may be made or continued as, or converted to, Eurodollar Rate Loans until such
time as the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Revolving Loans in respect of which such determination was made shall be
deemed to be rescinded by the Borrower.

(b)    Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date any Lender shall have determined (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto but shall be made only after consultation with the Borrower and the
Administrative Agent) that the making, maintaining or continuation of its
Eurodollar Rate Loans (i) has become unlawful as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) has become
impracticable, as a result of contingencies occurring after the date hereof
which materially and adversely affect the interbank Eurodollar market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by facsimile
or by telephone confirmed in writing) to the Borrower and the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each other Lender). Thereafter (1) the obligation of the
Affected Lender to make or continue Revolving Loans as, or to convert Revolving
Loans to, Eurodollar Rate Loans shall be suspended until such notice shall be
withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a Eurodollar Rate Loan then being requested by the
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Affected Lender shall make such Revolving Loan as (or continue such Revolving
Loan as or convert such Revolving Loan to, as the case may be) a Base Rate Loan,
(3) the Affected Lender’s obligation to maintain its outstanding Eurodollar Rate
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Borrower
shall have the option, subject to the provisions of Section 2.17(c), to rescind
such Funding Notice or Conversion/Continuation Notice as to all Lenders by
giving notice (by facsimile or by telephone confirmed in writing) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender). Except
as provided in the immediately preceding sentence, nothing in this Section
2.17(b) shall affect the obligation of any Lender other than an Affected Lender
to make or maintain Revolving Loans as, or to convert Revolving Loans to,
Eurodollar Rate Loans in accordance with the terms hereof.

(c)    Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid by such
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-deployment of such funds but excluding loss of
anticipated profits (including the Applicable Margin))

 

76



--------------------------------------------------------------------------------

which such Lender may sustain: (i) if for any reason (other than a default by
such Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation (including as a result of any of the
events described in Section 2.17(b)); (ii) if any prepayment or other principal
payment of, or any conversion of, any of its Eurodollar Rate Loans occurs on a
date prior to the last day of an Interest Period applicable to that Eurodollar
Rate Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not
made on any date specified in a notice of prepayment given by the Borrower.

(d)    Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e)    Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.17 and under Section 2.18
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (b) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Eurodollar Rate Loans in any manner it
sees fit and the foregoing assumptions shall be utilized only for the purposes
of calculating amounts payable under this Section 2.17 and under Section 2.18.

2.18.    Increased Costs; Capital Adequacy.

(a)    Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include each Issuing
Bank and the Swing Line Lender for purposes of this Section 2.18(a)) shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law): (i) subjects such Lender (or its applicable
lending office) to any additional Tax (other than (I) Excluded Taxes or
(II) Taxes indemnified under Section 2.19) with respect to this Agreement or any
of the other Credit Documents or any of its obligations hereunder or thereunder
or any payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of “Adjusted Eurodollar Rate”); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the interbank Eurodollar market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
the Borrower shall

 

77



--------------------------------------------------------------------------------

promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to the Borrower (with a copy to
the Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 2.18(a), which statement shall be conclusive and binding upon
all parties hereto absent manifest error. Failure or delay on the part of any
Lender, any Issuing Bank or the Swing Line Lender to demand compensation
pursuant to this Section 2.18(a) shall not constitute a waiver of such Lender’s,
such Issuing Bank’s or the Swing Line Lender’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender, an Issuing Bank or the Swing Line Lender pursuant to this Section
2.18(a) for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender, such Issuing Bank or the Swing Line
Lender, as the case may be, notifies the Borrower of the change giving rise to
such increased costs or reductions and of such Lender’s, such Issuing Bank’s or
the Swing Line Lender’s intention to claim compensation therefor (except that,
if the change giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(b)    Capital Adequacy Adjustment. In the event that any Lender (which term
shall include each Issuing Bank and the Swing Line Lender for purposes of this
Section 2.18(b)) shall have determined that the adoption, effectiveness, phase
in or applicability after the Closing Date of any law, rule or regulation (or
any provision thereof) regarding capital adequacy or liquidity, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any guideline, request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on the capital of such Lender or any Person controlling such
Lender as a consequence of, or with reference to, such Lender’s Loans or
Commitments or Letters of Credit, or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, effectiveness, phase in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
Person with regard to capital adequacy), then from time to time, within five
Business Days after receipt by the Borrower from such Lender of the statement
referred to in the next sentence, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
Person on an after tax basis for such reduction. Such Lender shall deliver to
the Borrower (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to the Lender under this Section 2.18(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.
Notwithstanding the foregoing, the Borrower shall not be required to compensate
a Lender, an Issuing Bank or the Swing Line Lender pursuant to this Section
2.18(b) for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender, such Issuing Bank or the Swing Line
Lender, as the case may be, notifies the Borrower of the change giving rise to
such increased costs or reductions and of such Lender’s, such Issuing Bank’s or
the Swing Line Lender’s intention to claim compensation therefor (except that,
if the change giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(c)    Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on

 

78



--------------------------------------------------------------------------------

Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change after the Closing Date in a requirement of law or
governmental rule, regulation or order, regardless of the date enacted, adopted,
issued or implemented for all purposes under or in connection with this
Agreement, in each case to the extent it is the general policy or practice of
the applicable Lender, Issuing Bank or the Swing Line Lender to demand or
request reimbursement therefor from similarly situated borrowers under
comparable syndicated credit facilities.

2.19.    Taxes; Withholding, etc.

(a)    Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding for or on account of, any Tax (other than Excluded Taxes) imposed,
levied, collected, withheld or assessed by or within the United States or any
political subdivision in or of the United States or any other jurisdiction from
or to which a payment is made by or on behalf of any Credit Party or by any
federation or organization of which the United States or any such jurisdiction
is a member at the time of payment.

(b)    Withholding of Taxes. If the Administrative Agent or another withholding
agent is required by law to make any deduction or withholding on account of any
Tax from any sum paid or payable by any Credit Party to the Administrative Agent
or any Lender (which term shall include each Issuing Bank and the Swing Line
Lender for purposes of this Section 2.19(b)) under any of the Credit Documents,
the applicable withholding agent shall make such deductions or withholding and
shall timely pay the full amount deducted and withheld to the relevant
Governmental Authority in accordance with applicable law:

(i)    the sum payable by the applicable Credit Party in respect of which a
deduction or withholding of Tax (other than Excluded Tax) is required by the
Administrative Agent or another withholding agent shall be increased to the
extent necessary to ensure that, after the making of any deduction or
withholding of Taxes (other than Excluded Taxes), the applicable Lender receives
a net sum equal to what it would have received had no such deduction or
withholding for Tax (other than Excluded Taxes) by the Administrative Agent or
another withholding agent been made; and

(ii)    to the extent a payment of Taxes (other than Excluded Taxes) is made by
the Borrower, within 30 days after paying to the applicable Governmental
Authority any amount of Taxes (other than Excluded Taxes) which it was required
by law to deduct or withhold, the Borrower shall deliver to the Administrative
Agent certified copies of Tax receipts (or other evidence reasonably
satisfactory to the Administrative Agent).

(c)    Payment of Other Taxes by the Borrower. Without duplication of other
amounts payable by the Borrower under this Section 2.19, the Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d)    Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not
a United States Person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. federal income tax purposes (a “Non-US Lender”) shall deliver to
the Administrative Agent for transmission to the Borrower, on or prior to the
Closing Date (in the case of each Lender listed on the signature pages hereof on
the Closing Date), prior to the time such Person otherwise becomes a party to
this Agreement (in the case of a Person that becomes a Lender after the Closing
Date), and at such other times as may be

 

79



--------------------------------------------------------------------------------

necessary in the determination of the Borrower or the Administrative Agent (each
in the reasonable exercise of its discretion), whichever of the following is
applicable, (i) two original copies of Internal Revenue Service Form W-8ECI or
W-8BEN (or W-8BEN-E, as applicable) (with respect to a complete exemption under
an income tax treaty) (or any successor forms), properly completed and duly
executed by such Lender, certifying to such Lender’s entitlement as of such date
to a complete exemption from United States withholding tax with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Credit Documents, (ii) in the case of a Non-US Lender claiming
the benefits of the exemption for portfolio interest under Sections 881(c) or
871(h) of the Code (the “Portfolio Interest Exemption”), a certificate, in a
form reasonably satisfactory to the Borrower and the Administrative Agent (a
“Tax Status Certificate”), to the effect that such Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower, within the meaning of Section 881(c)(3)(B) of the
Code or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code, and together with two original copies of Internal Revenue Service
Form W-8BEN (or W-8BEN-E, as applicable) (or any successor form), properly
completed and duly executed by such Lender, and/or (iii) where a Non-US Lender
is treated as a partnership (for U.S. federal income tax purposes) or otherwise
not a beneficial owner (e.g., where such Lender has sold a participation),
Internal Revenue Service Form W-8IMY (or any successor form) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Non-US Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Non-US
Lender on the beneficial owner(s) behalf)). Each Lender that is a “United States
person” (as defined in Section 7701(a)(30) of the Code) for U.S. federal income
tax purposes shall deliver to the Administrative Agent for transmission to the
Borrower and the Administrative Agent shall deliver to the Borrower, on or prior
to the Closing Date (in the case of each Lender listed on the signature pages
hereof on the Closing Date), prior to the time such Person otherwise becomes a
party to this Agreement (in the case of a Person that becomes a Lender after the
Closing Date), and at such other times as may be necessary in the determination
of the Borrower or the Administrative Agent (each in the reasonable exercise of
its discretion), two original copies of Internal Revenue Service Form W-9 (or
any successor form), properly completed and duly executed by such Lender. If a
payment made to a Lender under any Credit Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of the
immediately preceding sentence, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement. Each Lender required to deliver any
forms or certificates with respect to United States federal income tax
withholding matters pursuant to this Section 2.19(d) hereby agrees, from time to
time after the initial delivery by such Lender of such forms or certificates,
whenever a lapse in time or change in circumstances renders such forms or
certificates obsolete or inaccurate in any material respect, that such Lender
shall promptly deliver to the Administrative Agent for transmission to the
Borrower two new original copies of Internal Revenue Service Form W-8BEN (or
W-8BEN-E, as applicable) or W-8ECI, or a Certificate re Non-Bank Status
substantially in the form of Exhibit E and two original copies of Internal
Revenue Service Form W-8BEN (or W-8BEN-E, as applicable) (or any successor
form), or two original copies of Internal Revenue Service Form W-9, as the case
may be, properly completed and duly executed by such Lender, and such other
forms required under the Code and reasonably requested by the Administrative
Agent or the

 

80



--------------------------------------------------------------------------------

Borrower to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States withholding tax with respect to
payments to such Lender under the Credit Documents, or notify the Administrative
Agent and the Borrower of its inability to deliver any such forms or
certificates, in which case, such Lender shall not be required to deliver any
such form or certificate pursuant to this Section 2.19(d).

(e)    Lender Reimbursement of Tax Refunds. If the Borrower pays any additional
amount under this Section 2.19 to a Lender and such Lender determines, in its
sole discretion exercised in good faith, that it has actually received or
realized a tax refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.19 then such Lender shall, to the extent that in its sole
discretion it can do so without prejudice to the retention of the refund and
without any other adverse tax consequences for such Lender, reimburse to the
Borrower at such time as such refund shall have actually been received by such
Lender such amount as such Lender shall, in its sole discretion, have determined
to be equal to the net benefit, after tax, which was obtained by such Lender in
such year as a consequence of the relevant deduction or withholding and as will
leave such Lender in no better or worse position than it would have been in if
the payment of such Tax had not been required; provided, however, that (i) any
Lender may determine, in its sole discretion consistent with the policies of
such Lender, whether to seek a tax refund, (ii) any Taxes that are imposed on a
Lender as a result of a disallowance or reduction (including through the
expiration of any tax credit carryover or carryback of such Lender that
otherwise would not have expired) of any tax refund with respect to which such
Lender has made a payment to the Borrower pursuant to this Section 2.19(e) shall
be treated as a Tax for which the Borrower is obligated to indemnify such Lender
pursuant to this Section 2.19 without any exclusions or defenses, (iii) nothing
in this Section 2.19(e) shall require a Lender to disclose any confidential
information to the Borrower (including its tax returns), and (iv) no Lender
shall be required to pay any amounts pursuant to this Section 2.19(e) at any
time that a Default or an Event of Default exists.

(f)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
(other than Excluded Taxes) attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.6 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

2.20.    Obligation to Mitigate; Survival.

(a)    Each Lender (which term shall include each Issuing Bank and the Swing
Line Lender for purposes of this Section 2.20) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.17, 2.18 or 2.19, it will, to the extent not inconsistent with
any applicable legal or regulatory restrictions, use reasonable efforts to
(a) make, issue, fund or maintain its Credit Extensions, including any Affected
Loans, through another office of such Lender, or (b) take such other measures as
such Lender may deem reasonable, if as

 

81



--------------------------------------------------------------------------------

a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.17, 2.18
or 2.19 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Commitments, Loans or Letters of Credit or the interests
of such Lender; provided, such Lender will not be obligated to utilize such
other office pursuant to this Section 2.20 unless the Borrower agrees to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as described in clause (i) above. A certificate as to the amount of any
such expenses payable by the Borrower pursuant to this Section 2.20 (setting
forth in reasonable detail the basis for requesting such amount) submitted by
such Lender to the Borrower (with a copy to the Administrative Agent) shall be
conclusive absent manifest error. Nothing in this Section 2.20 shall affect or
postpone any of the Obligations or the right of any Lender as provided in
Sections 2.17, 2.18 and 2.19.

(b)    All of the Borrower’s obligations under Sections 2.17, 2.18 and 2.19
shall survive the termination of the Total Commitments and repayment of all
other Obligations hereunder.

2.21.    Defaulting Lenders.

(a)    Anything contained herein to the contrary notwithstanding, in the event
that any Lender is a Defaulting Lender, then (x) with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender” for purposes
of voting on any matters (including the granting of any consents or waivers)
with respect to any of the Credit Documents (other than as expressly provided in
Section 10.5(b)), (y) to the extent permitted by applicable law, (i) any
voluntary prepayment of the Revolving Loans shall, if the Borrower so directs at
the time of making such voluntary prepayment and so long as no Default or Event
of Default then exists, be applied to the Revolving Loans of other Lenders as if
such Defaulting Lender had no Revolving Loans outstanding and the Revolving
Exposure of such Defaulting Lender were zero, and (ii) any mandatory prepayment
of the Revolving Loans (other than at final maturity or upon termination of the
Total Commitment) shall, if the Borrower so directs at the time of making such
mandatory prepayment and so long as no Default or Event of Default then exists,
be applied to the Revolving Loans of other Lenders (but not to the Revolving
Loans of such Defaulting Lender), it being understood and agreed that the
Borrower shall be entitled to retain any portion of any mandatory prepayment of
the Revolving Loans that is not paid to such Defaulting Lender solely as a
result of the operation of the provisions of this clause (y), and (z) such
Defaulting Lender’s Commitment and outstanding Revolving Loans and such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage (unless
allocated to other Lenders as provided in Section 2.3(a)(II)) shall be excluded
for purposes of calculating the Commitment fee payable to the Lenders pursuant
to Section 2.10 in respect of any day when such Lender was a Defaulting Lender,
and such Defaulting Lender shall not be entitled to receive any Commitment fee
pursuant to Section 2.10 with respect to such Defaulting Lender’s Commitment in
respect of any period when such Lender was a Defaulting Lender. No Commitment of
any Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.21, performance by the Borrower of its
obligations hereunder and the other Credit Documents shall not be excused or
otherwise modified as a result of any Defaulting Lender or the operation of this
Section 2.21. The rights and remedies against a Defaulting Lender under this
Section 2.21 are in addition to other rights and remedies which the Borrower may
have against such Defaulting Lender and which the Administrative Agent or any
Lender may have against such Defaulting Lender.

(b)    In the event that the Administrative Agent, the Swing Line Lender, each
Issuing Bank and the Borrower agree that any Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Pro Rata Shares of the Swing Line Exposure and the LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and

 

82



--------------------------------------------------------------------------------

on such date such Lender shall purchase at par such of the Revolving Loans of
the other Lenders (other than Swing Line Loans) or participations in Revolving
Loans as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Revolving Loans or participations in accordance with
its Pro Rata Share. Notwithstanding the fact that any Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, (x) no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender and (y) except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender

2.22.    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an “Increased
Cost Lender”) shall give notice to the Borrower that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.17,
2.18 or 2.19, (ii) the circumstances which have caused such Lender to be an
Affected Lender or which entitle such Lender to receive such payments shall
remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after the Borrower’s request for such withdrawal; or
(b) (i) any Lender is a Defaulting Lender and (ii) such Defaulting Lender shall
fail to cure the default as a result of which it has become a Defaulting Lender
within five Business Days after the Borrower’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), 10.5(c)(i), 10.5(c)(ii) and 10.5(c)(iii), the
consent of the Requisite Lenders shall have been obtained but the consent of one
or more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; or (d) in the case of the rejection (or
deemed rejection) by a Lender of the Extension under Section 2.24(a) (a
“Non-Extending Lender”) which Extension has been accepted under Section 2.24(a)
by the Requisite Lenders, then, with respect to each such Increased Cost Lender,
Defaulting Lender, Non-Consenting Lender or Non-Extending Lender (the
“Terminated Lender”), the Borrower may, by giving written notice to the
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign without recourse, if no Default under Section 8.1(a), 8.1(f)
or 8.1(g) or Event of Default then exists or would exist after giving effect to
such assignment, its outstanding Loans and its Commitments, if any, in full to
one or more Eligible Assignees, none of whom shall constitute a Defaulting
Lender at the time of such replacement and each of whom shall be reasonably
acceptable to the Administrative Agent, each Issuing Bank and the Swing Line
Lender (each a “Replacement Lender”) in accordance with the provisions of
Section 10.6; provided, (1) on the date of such assignment, the Replacement
Lender shall pay to the Terminated Lender an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Terminated Lender, (B) an amount equal to all unreimbursed drawings
that have been funded by such Terminated Lender, together with all then unpaid
interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid, fees owing to such Terminated Lender pursuant
to Section 2.10, (2) on the date of such assignment, the Borrower shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.17(c), 2.18 or
2.19 or otherwise as if it were a prepayment, and (3) (x) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender and (y) in the event such
Terminated Lender is a Non-Extending Lender, each Replacement Lender shall enter
into an Assignment Agreement as required by Section 2.24(b); provided, further,
the Borrower may not make such election with respect to any Terminated Lender
that is also an Issuing Bank unless, prior to the effectiveness of such election
the Borrower shall have caused each outstanding Letter of Credit issued (or
caused to be issued) thereby to be cancelled. Upon the prepayment of all amounts
owing to any Terminated Lender and the termination of such Terminated Lender’s
Commitments, if any, such Terminated Lender shall no longer constitute a
“Terminated Lender” for purposes hereof; provided, any rights of such Terminated
Lender to indemnification hereunder shall survive as to such Terminated Lender.

 

83



--------------------------------------------------------------------------------

2.23.    Incremental Commitments.

(a)    So long as the Incremental Commitment Request Requirements are satisfied
at the time of the delivery of the request referred to below, the Borrower shall
have the right, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld, conditioned or delayed) and in coordination with
the Administrative Agent as to all of the matters set forth below in this
Section 2.23, but without requiring the consent of any of the Lenders, to
request at any time and from time to time after the Closing Date, that one or
more Lenders (and/or one or more other Persons which are Eligible Assignees and
which will become Lenders as provided below) provide Incremental Commitments
and, subject to the applicable terms and conditions contained in this Agreement
and in the respective Incremental Commitment Agreement, make Revolving Loans and
participate in Letters of Credit and Swing Line Loans pursuant thereto, it being
understood and agreed, however, that (i) no Lender shall be obligated to provide
an Incremental Commitment as a result of any such request by the Borrower, and
until such time, if any, as such Lender has agreed in its sole discretion to
provide an Incremental Commitment and executed and delivered to the
Administrative Agent an Incremental Commitment Agreement in respect thereof as
provided in clause (b) of this Section 2.23, such Lender shall not be obligated
to fund any Revolving Loans in excess of its Commitment or participate in any
Letters of Credit or Swing Line Loans in excess of its Pro Rata Share, in each
case as in effect prior to giving effect to such Incremental Commitment provided
pursuant to this Section 2.23, (ii) any Lender (including any Eligible Assignee
who will become a Lender) may so provide an Incremental Commitment without the
consent of any other Lender, (iii) each provision of Incremental Commitments on
a given date pursuant to this Section 2.23 shall be in a minimum aggregate
amount (for all Lenders (including any Eligible Assignee who will become a
lender)) of at least $5,000,000 and in integral multiples of $1,000,000 in
excess thereof, (iv) the aggregate amount of all Incremental Commitments
provided pursuant to this Section 2.23 shall not exceed the Maximum Incremental
Commitment Amount, (v) if the Applicable Commitment Fee Percentage and/or
Applicable Margins with respect to Commitments to be provided or Revolving Loans
to be incurred pursuant to an Incremental Commitment shall be higher in any
respect than those applicable to any other Commitments or Revolving Loans, the
Applicable Commitment Fee Percentage and/or Applicable Margins, as the case may
be, for the other Commitments and Revolving Loans and extensions of credit
hereunder shall be automatically increased as and to the extent needed to
eliminate any deficiencies in accordance with the definition of “Applicable
Commitment Fee Percentage” or “Applicable Margin” contained herein (such
increase, the “Additional Commitment Fee” or “Additional Margin”, as the case
may be), (vi) all Revolving Loans thereunder (and all interest, fees and other
amounts payable thereon) shall be Obligations under this Agreement, and
guaranteed under the Guaranty, on a pari passu basis with all other Obligations
secured by the Pledge and Security Agreement and guaranteed under the Guaranty,
and (vii) each Lender (including any Eligible Assignee who will become a Lender)
agreeing to provide an Incremental Commitment pursuant to an Incremental
Commitment Agreement shall be reasonably satisfactory to the Administrative
Agent, each Issuing Bank and the Swing Line Lender and shall, subject to the
satisfaction of the relevant conditions set forth in this Agreement, participate
in Swing Line Loans and Letters of Credit pursuant to Sections 2.2(b)(vi) and
2.3(e), respectively, and make Revolving Loans as provided in Section 2.1(a), in
each case, under the Total Commitment, and such Revolving Loans shall constitute
Revolving Loans for all purposes of this Agreement and the other applicable
Credit Document.

(b)    At the time of the provision of Incremental Commitments pursuant to this
Section 2.23, (I) the Borrower, each Guarantor Subsidiary, the Administrative
Agent and each such Lender or other Eligible Assignee which agrees to provide an
Incremental Commitment (each, an “Incremental Lender”) shall execute and deliver
to the Administrative Agent an Incremental Commitment

 

84



--------------------------------------------------------------------------------

Agreement, with the effectiveness of such Incremental Lender’s Incremental
Commitment to occur on the date set forth in such Incremental Commitment
Agreement, which date in any event shall be no earlier than the date on which
(w) all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid (including any up-front or arrangement fees
owing to the Administrative Agent (or any affiliate thereof) agreed upon by the
Borrower in writing), (x) all Incremental Commitment Requirements are satisfied,
(y) all other conditions set forth in this Section 2.23 shall have been
satisfied, and (z) all other mutually agreed upon conditions precedent that may
be set forth in such Incremental Commitment Agreement shall have been satisfied
and (II) the Borrower, each Guarantor Subsidiary, the Collateral Agent and each
Incremental Lender (as applicable) shall execute and deliver to the
Administrative Agent and the Collateral Agent such additional Collateral
Documents and/or amendments to the Collateral Documents as the Co-Collateral
Agents may reasonably request which are necessary to ensure that all Revolving
Loans incurred pursuant to the Incremental Commitments and any Additional
Commitment Fee and/or Additional Margin are secured by each relevant Collateral
Document. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Commitment Agreement, and at such time,
(i) the Total Commitment under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Incremental Commitments, (ii) each
Incremental Lender shall constitute a Lender for all purposes of this Agreement
and each other applicable Credit Document, (iii) Appendix A shall be deemed
modified to reflect the revised Commitments of the affected Lenders and (iv) to
the extent requested by any Incremental Lender, Revolving Loan Notes will be
issued, at the expense of the Borrower, to such Incremental Lender in conformity
with the requirements of Section 2.6.

(c)    At the time of any provision of Incremental Commitments pursuant to this
Section 2.23, (I) the Borrower shall, in coordination with the Administrative
Agent, repay outstanding Revolving Loans of certain of the Lenders, and incur
additional Revolving Loans from certain other Lenders (including the Incremental
Lenders), in each case to the extent necessary so that all of the Lenders
participate in each outstanding borrowing of Revolving Loans pro rata on the
basis of their respective Commitments (after giving effect to any increase in
the Total Commitment pursuant to this Section 2.23) and with the Borrower being
obligated to pay to the respective Lenders any costs of the type referred to in
Section 2.17(c) in connection with any such repayment and/or incurrence and
(II) there shall be an automatic adjustment to the participations hereunder in
Letters of Credit and Swing Line Loans held by each Lender so that each such
Lender shares ratably in such participations in accordance with their
Commitments (after giving effect to the establishment of any Incremental
Commitment). The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

2.24.    Extensions of Loans and Commitments.

(a)    Notwithstanding anything to the contrary in this Agreement, subject to
the terms of this Section 2.24, the Borrower may extend the maturity date, and
otherwise modify the terms of the Total Commitment, or any portion thereof
(including by increasing the interest rate or fees payable in respect of any
Loans and/or Commitments, or any portion thereof (and related outstandings) (the
“Extension”) pursuant to a written offer (the “Extension Offer”) made by the
Borrower to all the Lenders, in each case on a pro rata basis (based on their
respective Pro Rata Shares) and on the same terms to each such Lender. In
connection with the Extension, the Borrower will provide notification to the
Administrative Agent (for distribution to the Lenders) of the requested
Extension and new Extended Revolving Commitment Termination Date. In connection
with the Extension, each Lender, acting in its sole and individual discretion,
wishing to participate in the Extension shall, prior to the date (the “Notice
Date”) that is 15 days after delivery of notice by the Administrative Agent to
such Lender, provide the Administrative Agent with a written notice thereof in a
form reasonably satisfactory to the Administrative

 

85



--------------------------------------------------------------------------------

Agent. Any Lender that does not respond to the Extension Offer by the Notice
Date shall be deemed to have rejected such Extension. The Administrative Agent
shall promptly notify the Borrower of each Lender’s determination under this
Section 2.24(a). The election of any Lender to agree to the Extension shall not
obligate any other Lender to so agree. After giving effect to the Extension, the
Commitments so extended shall cease to be a part of the tranche of Commitments
they were a part of immediately prior to the Extension and shall form a new
tranche of Extended Commitments hereunder.

(b)    The Borrower shall have the right to replace each Lender that shall have
rejected (or be deemed to have rejected) the Extension under Section 2.24(a)
with, and add as “Lenders” under this Agreement in place thereof, one or more
Replacement Lenders as provided in Section 2.22; provided that each of such
Replacement Lenders shall enter into an Assignment Agreement pursuant to which
such Replacement Lender shall, effective as of a closing date selected by the
Administrative Agent in consultation with the Borrower (which shall occur no
later than 15 days following the Notice Date and shall occur on the same date as
the effectiveness of the Extension as to Lenders which have consented thereto
pursuant to Section 2.24(a)), undertake the Commitment of such Non-Extending
Lender (and, if any such Replacement Lender is already a Lender, its Commitment
shall be in addition to such Lender’s Commitment hereunder on such date).

(c)    The Extension shall be subject to the following:

(i)    no Default or Event of Default shall have occurred and be continuing at
the time any offering document in respect of the Extension Offer is delivered to
the Lenders and at the time of the Extension;

(ii)    except as to interest rates, utilization fees, unused fees and final
maturity, the Commitment of any Lender extended pursuant to the Extension (the
“Extended Commitment”), and the related outstandings, shall be a Commitment (or
related outstandings, as the case may be) with the same terms as the original
Commitments (and related outstandings); provided that, subject to the provisions
of Sections 2.2(a) and 2.3(i) to the extent dealing with Swing Line Loans and
Letters of Credit which mature or expire after the Initial Revolving Commitment
Termination Date, all Lenders with Commitments and/or Extended Commitments shall
participate in their Pro Rata Share of such Swing Line Loans and Letters of
Credit (and except as provided in Sections 2.2(a) and 2.3(i), without giving
effect to changes thereto on the Initial Revolving Commitment Termination Date
with respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued) and all borrowings under Commitments and repayments thereunder shall be
made by the Borrower from and to Lenders in their respective Pro Rata Shares
(except for (x) payments of interest and fees at different rates on Extended
Commitments (and related outstandings) and (y) repayments required upon any
Revolving Commitment Termination Date of any Commitments or Extended
Commitments);

(iii)    if the aggregate principal amount of Commitments in respect of which
Lenders shall have accepted the Extension Offer shall exceed the maximum
aggregate principal amount of Commitments offered to be extended by the Borrower
pursuant to the Extension Offer, then the Commitments of such Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted the Extension Offer;

(iv)    all documentation in respect of the Extension shall be consistent with
the foregoing, and all written communications by the Borrower generally directed
to Lenders in connection therewith shall be in form and substance consistent
with the foregoing and otherwise reasonably satisfactory to the Administrative
Agent;

 

86



--------------------------------------------------------------------------------

(v)    the Minimum Extension Condition shall be satisfied; and

(vi)    the Extension shall not become effective unless, on the proposed
effective date of the Extension, (x) the Borrower shall deliver to the
Administrative Agent a certificate of an Authorized Officer of each Credit Party
dated the applicable date of the Extension and executed by an Authorized Officer
of such Credit Party certifying and attaching the resolutions adopted by such
Credit Party approving or consenting to the Extension and (y) the conditions set
forth in Sections 3.2(a)(iii) and (iv) shall be satisfied (with all references
in such Sections to any Credit Extension being deemed to be references to the
Extension on the applicable date of the Extension) and the Administrative Agent
shall have received a certificate to that effect dated the applicable date of
the Extension and executed by the chief financial officer of the Borrower.

(d)    With respect to the Extension consummated by the Borrower pursuant to
this Section 2.24, (i) the Extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.12, 2.13, 2.15, 2.16 or 10.4,
(ii) the Extension Offer shall contain a condition (a “Minimum Extension
Condition”) to consummating the Extension that at least 50% of the aggregate
amount of the Commitments in effect immediately prior to the Initial Revolving
Commitment Termination Date (unless another amount is agreed to by the
Administrative Agent) shall be in effect immediately following the Initial
Revolving Commitment Termination Date, (iii) if the amount extended is less than
the Letter of Credit Sublimit, the Letter of Credit Sublimit shall be reduced
upon the date that is five Business Days prior to the Initial Revolving
Commitment Termination Date (to the extent needed so that the Letter of Credit
Sublimit does not exceed the aggregate Commitments which would be in effect
after the Initial Revolving Commitment Termination Date), and, if applicable,
the Borrower and the Guarantor Subsidiaries shall cash collateralize obligations
under any issued Letters of Credit in an amount equal to 100% of the stated
amount of such Letters of Credit, and (iv) if the amount extended is less than
the Swing Line Sublimit, the Swing Line Sublimit shall be reduced upon the date
that is five Business Days prior to the Initial Revolving Commitment Termination
Date (to the extent needed so that the Swing Line Sublimit does not exceed the
aggregate Commitments, which would be in effect after the Initial Revolving
Commitment Termination Date), and, if applicable, the Borrower shall prepay any
outstanding Swing Line Loans. The Administrative Agent and the Lenders hereby
consent to the Extension and the other transactions contemplated by this
Section 2.24 (including, for the avoidance of doubt, payment of any interest or
fees in respect of any Extended Commitments on the such terms as may be set
forth in the Extension Offer) and hereby waive the requirements of any provision
of this Agreement (including Section 2.12, 2.13, 2.15, 2.16 or 10.4) or any
other Credit Document that may otherwise prohibit the Extension or any other
transaction contemplated by this Section 2.24, provided that such consent shall
not be deemed to be an acceptance of the Extension Offer.

(e)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Credit Documents with the
Borrower and the Guarantor Subsidiaries as may be necessary in order to
establish new tranches in respect of Commitments so extended and such technical
amendments as may be necessary in connection with the establishment of such new
tranches in each case on terms consistent with this Section 2.24.
Notwithstanding the foregoing, the Administrative Agent shall have the right
(but not the obligation) to seek the advice or concurrence of the Requisite
Lenders with respect to any matter contemplated by this Section 2.24 and, if the
Administrative Agent seeks such advice or concurrence, the Administrative Agent
shall be permitted to enter into such amendments with the Borrower and the
Guarantor Subsidiaries in accordance with any instructions actually received by
such Requisite Lenders and shall also be entitled to refrain from entering into
such amendments with the Borrower and Guarantor Subsidiaries unless and until it
shall have received such advice or concurrence; provided, however, that whether
or not there has been a request by the Administrative Agent for any such advice
or concurrence, all such amendments entered into with the

 

87



--------------------------------------------------------------------------------

Borrower and the Guarantor Subsidiaries by the Administrative Agent hereunder
shall be binding and conclusive on the Lenders. Without limiting the foregoing,
in connection with the Extension, the respective Credit Parties shall (at their
expense) amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the Extended Revolving Commitment
Termination Date so that such maturity date is extended to the Extended
Revolving Commitment Termination Date (or such later date as may be advised by
local counsel to the Administrative Agent).

In connection with the Extension, the Borrower shall provide the Administrative
Agent at least 10 Business Days’ (or such shorter period as may be agreed by the
Administrative Agent) prior written notice thereof, and shall agree to such
procedures, if any, as may be reasonably established by, or reasonably
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.24.

 

Section 3. Conditions Precedent.

3.1.    Closing Date. The occurrence of the Closing Date and the obligation of
any Lender to make a Credit Extension on the Closing Date are subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions on or before the Closing Date:

(a)    Credit Documents. The Administrative Agent shall have received
counterparts of each Credit Document (including the Intercreditor Agreement),
executed and delivered by each applicable Credit Party and, in the case of the
Intercreditor Agreement, by the Collateral Agent (for and on behalf of the
Revolving Secured Parties) and the Secured Term Loan Collateral Agent (for and
on behalf of the Secured Term Loan Secured Parties).

(b)    Organizational Documents; Incumbency. The Administrative Agent shall have
received:

(i)    copies of each Organizational Document executed and delivered by each
Credit Party, as applicable, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto;

(ii)    signature and incumbency certificates of the officers of such Credit
Party executing the Credit Documents to which it is a party;

(iii)    resolutions of the board of directors or similar governing body of each
Credit Party approving and authorizing the execution, delivery and performance
of this Agreement, the other Credit Documents and the Secured Term Loan
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment;

(iv)    a good standing certificate and bring-down telegrams or facsimiles, if
any, which are reasonably requested by the Administrative Agent, from the
applicable Governmental Authority of each Credit Party’s jurisdiction of
incorporation, organization or formation and, with respect to the Borrower only,
in each jurisdiction in which owns any real property in fee, each dated a recent
date prior to the Closing Date; and

(v)    such other documents as the Administrative Agent may reasonably request.

 

88



--------------------------------------------------------------------------------

(c)    Existing Debt Refinancing; Acquisition; Secured Term Loans.

(i)    On the Closing Date, the Existing Debt Refinancing shall have been, or
substantially concurrent with the issuance of the Secured Term Loan and the
making of the initial Credit Extension hereunder shall be, consummated and the
Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to it, that the matters set forth in this Section 3.1(c)
have been satisfied on the Closing Date, including copies of any pay-off
letters, lien releases, termination statements and other documents evidencing
the termination of all existing security interests in connection with all
Indebtedness being refinanced pursuant to Existing Debt Refinancing.

(ii)    Prior to or substantially concurrently with the incurrence of the
Secured Term Loans and the making of the initial Credit Extension hereunder, the
Acquisition shall have been consummated in accordance with the terms of the
Acquisition Agreement (without giving effect to any amendments, waivers or
consents thereto that are materially adverse to the interests of the Lenders
without the prior written consent of the Agents (such consent not to be
unreasonably withheld, conditioned or delayed)).

(iii)    On or prior to the Closing Date, the Borrower shall have incurred
$75,000,000 in aggregate principal amount of Secured Term Loans and shall have
used the net cash proceeds therefrom, together with the proceeds of the initial
Credit Extension, to consummate the Existing Debt Refinancing and the
Acquisition and to pay Transaction Costs.

(iv)    On or prior to the Closing Date, the Administrative Agent shall have
received true and correct copies, certified as such by an Authorized Officer of
the Borrower, of all Secured Term Loans Documents and such Secured Term Loan
Documents shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Requisite Lenders.

(d)    Adverse Change; Government Authorizations and Consents.

(i)    Except with respect to Ferrara Fire, nothing shall have occurred since
October 29, 2016 which any Agent shall reasonably determine has had, or could
reasonably be expected to have, a Material Adverse Effect.

(ii)    Since December 31, 2016, no Ferrara Fire Material Adverse Effect has
occurred.

(iii)    On or prior to the Closing Date, each Credit Party shall have obtained
all necessary Governmental Authorizations and all material consents of other
Persons, in each case that are reasonably necessary in connection with the
Acquisition and the transactions contemplated by the Credit Documents and the
Secured Term Loan Documents and each of the foregoing shall be in full force and
effect and in form and substance reasonably satisfactory to Agents. All
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose materially adverse conditions on the consummation of the Transactions (or
any material part thereof) or the transactions contemplated by any of the Credit
Documents and the Secured Term Loan Documents to be consummated on the Closing
Date and no judgment, order, injunction or other restraint exists which
prohibits or imposes materially adverse conditions on the consummation of the
Transactions (or any material part thereof) or the transactions contemplated by
any of the Credit Documents or any of the Secured Term Loan Documents.

 

89



--------------------------------------------------------------------------------

(e)    No Litigation. There shall not exist any action, suit, investigation,
litigation or other proceeding, pending or threatened in any court or before any
arbitrator or Governmental Authority with respect to the Transactions or that
has had, or could reasonably be expected to have, (i) a Material Adverse Effect
as to the Borrower and its Restricted Subsidiaries and/or (ii) a Ferrara Fire
Material Adverse Effect.

(f)    [Reserved].

(g)    Personal Property Collateral. In order to create in favor of the
Collateral Agent, for the benefit of the Revolving Secured Parties, a valid,
perfected Second Priority security interest in the personal property consisting
of Secured Term Loan Priority Collateral, and a valid, perfected First Priority
security interest in the personal property consisting of Revolving Priority
Collateral, the Collateral Agent shall have received:

(i)    evidence reasonably satisfactory to the Collateral Agent of the
compliance by each Credit Party with their obligations under the Pledge and
Security Agreement and the other Collateral Documents (including their
obligations to execute and deliver UCC financing statements and originals of
securities, instruments and chattel paper, together with any stock powers and
endorsements related thereto);

(ii)    a completed Perfection Certificate dated the Closing Date and executed
by an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby;

(iii)    opinions of counsel (which counsel shall be reasonably satisfactory to
the Collateral Agent) with respect to the creation, validity and perfection of
the security interests in favor of the Collateral Agent in such Collateral and
such other matters governed by the laws of (x) other than Nevada, each
jurisdiction of organization of each Credit Party and (y) any other jurisdiction
the laws of which provide that perfection of a security interest in Collateral
located in such jurisdiction is by a means other than filing a UCC-1 financing
statement with the Secretary of State (or comparable authority) of the
jurisdiction of organization of the owner of such Collateral and addressed to
the Agents and the Lenders and dated the Closing Date, in each case as the
Collateral Agent may reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent;

(iv)    (A) the results of a recent search, reasonably satisfactory to the
Collateral Agent, of all effective UCC financing statements (or equivalent
filings) made with respect to any personal or mixed property of any Credit Party
in the jurisdictions reasonably requested by the Administrative Agent where such
property is located and each jurisdiction where any Credit Party is incorporated
or organized, together with copies of all such filings disclosed by such search
and (B) UCC termination statements (or similar documents) duly authorized for
filing by all applicable Persons for filing in all applicable jurisdictions as
may be necessary to terminate any effective UCC financing statements (or
equivalent filings) disclosed in such search (other than any such financing
statements in respect of Permitted Liens); and

(v)    evidence that each Credit Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument and made or caused to be made any
other filing and recording (other than as set forth herein) reasonably required
by the Collateral Agent.

 

90



--------------------------------------------------------------------------------

(h)    Borrowing Base Certificate; Liquidity.

(i)    The Administrative Agent shall have received the Borrowing Base
Certificate in the form of Exhibit I , with customary supporting documentation
and supplemental reporting to be agreed upon between the Co-Collateral Agents
and the Borrower.

(ii)    On the Closing Date, after giving effect to Transactions (and the Credit
Extensions hereunder), Excess Availability shall equal or exceed $100,000,000.

(i)    Historical Financial Statements; Pro Forma Financial Statements;
Projections. The Administrative Agent shall have received and be reasonably
satisfied with the (i) Historical Financial Statements, (ii) Projections, (iii)
pro forma consolidated financial statements of the Borrower and its Subsidiaries
and (iv) interim financial statements of each of the Borrower and its
Subsidiaries for each month ended after the date of the last available quarterly
financial statements and at least 30 days prior to the Closing Date.

(j)    Evidence of Insurance. The Collateral Agent shall have received a
certificate from the Credit Parties’ insurance broker or other evidence
reasonably satisfactory to it that all insurance required to be maintained
pursuant to Section 5.5 is in full force and effect, together with endorsements
naming the Collateral Agent, for the benefit of the Revolving Secured Parties,
as additional insured and lender loss payee thereunder to the extent required
under Section 5.5.

(k)    Opinions of Counsel to Credit Parties. The Administrative Agent shall
have received originally executed copies of the favorable written opinions of
Ropes & Gray LLP, counsel for Credit Parties, addressed to the Agents and the
Lenders, as to such other matters as the Administrative Agent and the Collateral
Agent may reasonably request, dated the Closing Date and otherwise in form and
substance reasonably satisfactory to the Agents (and each Credit Party hereby
instructs such counsel to deliver such opinions to the Agents and the Lenders);

(l)    Fees and Expenses. On the Closing Date, all Transaction Costs payable to
the Agents, the Lenders and their respective Affiliates in respect of the
Transactions hereunder and required to be paid on the Closing Date to the extent
invoiced at least two Business Days prior to the Closing Date (except as
otherwise reasonably agreed by the Borrower) shall have been paid by the Credit
Parties.

(m)    Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a Solvency Certificate from the chief financial officer of the
Borrower, dated the Closing Date and addressed to the Administrative Agent and
the Lenders with appropriate attachments and demonstrating that after giving
effect to the consummation of the Transactions, the Credit Parties and their
Restricted Subsidiaries taken as a whole are and will be Solvent.

(n)    Certain Agreements. The Borrower shall have delivered to the
Administrative Agent true and correct copies of the following documents, which
documents shall be in full force and effect on the Closing Date:

(i)    the Shareholders Agreement; and

(ii)    the Registration Rights Agreement.

(o)    Patriot Act. Prior to the Closing Date, the Administrative Agent and the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, in each case, to
the extent reasonably requested in writing at least 10 days prior to the Closing
Date.

 

91



--------------------------------------------------------------------------------

(p)    Officer’s Certificate. The Administrative Agent shall have received an
officer’s certificate dated the Closing Date and executed by an Authorized
Officer of the Borrower certifying that the conditions set forth in Sections
3.1(d), 3.1(e), 3.1(h)(ii), 3.2(a)(iii) and 3.2(a)(iv) have been satisfied.

Each Lender, by delivering and releasing its executed signature page to this
Agreement, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be approved
by any Agent, the Requisite Lenders or the Lenders, as applicable on the Closing
Date.

3.2.    Conditions to Each Credit Extension.

(a)    Conditions Precedent. The obligation of each Lender to make any Loan, or
an Issuing Bank to issue (or cause the issuance of) any Letter of Credit, on any
Credit Date, including the Closing Date, are subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:

(i)    the Administrative Agent shall have received a fully executed and
delivered Funding Notice or Issuance Notice, as the case may be;

(ii)    after making the Credit Extensions requested on such Credit Date, the
Total Utilization of Revolving Commitments shall not exceed the lesser of
(x) the Total Commitment then in effect and (y) the Aggregate Borrowing Base
then in effect;

(iii)    at the time of, and immediately after giving effect to, the applicable
Credit Extension, the representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects on and
as of the applicable Credit Date to the same extent as though made on and as of
that date, it being understood and agreed that (x) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such date;

(iv)    as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute a Default or an Event of Default; and

(v)    on or before the date of issuance of any Letter of Credit, the
Administrative Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as the
respective Issuing Bank (or, in the case of a Bank Letter of Credit, the bank
issuing such Bank Letter of Credit) may reasonably require in connection with
the issuance of such Letter of Credit.

(b)    Notices. Any Notice shall be executed by an Authorized Officer in a
writing delivered to the Administrative Agent pursuant to Section 2.1(b), 2.2(b)
or 2.3(b), as applicable. In lieu of delivering a Notice, the Borrower may give
the Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit, as the
case may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to the Administrative Agent on or before the
applicable date of borrowing, continuation/conversion or issuance. Neither the
Administrative Agent nor any Lender shall incur any liability to the Borrower in
acting upon any telephonic notice referred to above that the Administrative
Agent believes in good faith to have been given by an Authorized Officer or
other person authorized on behalf of the Borrower or for otherwise acting in
good faith.

 

92



--------------------------------------------------------------------------------

The occurrence of the Closing Date and the acceptance of the benefits of each
Credit Extension shall constitute a representation and warranty by each Credit
Party to the Administrative Agent and each Lender that all the conditions
specified in Section 3.1 (with respect to the Closing Date and any Credit
Extensions on the Closing Date) and in this Section 3.2 (with respect to the
Closing Date and any Credit Extensions on or after the Closing Date) and
applicable to the Closing Date and such Credit Extensions are satisfied as of
that time.

 

Section 4. Representations and Warranties.

In order to induce the Agents, the Lenders, the Swing Line Lender and the
Issuing Banks to enter into this Agreement and to make each Credit Extension to
be made hereby, each Credit Party represents and warrants to each Agent, each
Lender, the Swing Line Lender and each Issuing Bank that the following
statements are true and correct on each Credit Date to the extent provided in
Section 3.2(a)(iii) (it being understood and agreed that the representations and
warranties made on the Closing Date are deemed to be made concurrently with (and
giving effect to) the consummation of the Transactions contemplated hereby):

4.1.    Organization; Requisite Power and Authority; Qualification. Each of the
Borrower and its Restricted Subsidiaries:

(a)    is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization;

(b)    has all requisite power and authority to own and operate its properties,
to carry on its business as now conducted and as proposed to be conducted, to
enter into the Credit Documents to which it is a party and to carry out the
transactions contemplated thereby; and

(c)    is qualified to do business and in good standing in every jurisdiction
where its assets are located and wherever necessary to carry out its business
and operations, except in jurisdictions where the failure to be so qualified or
in good standing, individually or in the aggregate, has not had, and could not
be reasonably expected to have, a Material Adverse Effect.

4.2.    Capital Stock and Ownership. The Capital Stock of each of the Borrower
and its Restricted Subsidiaries has been duly authorized and validly issued and
is fully paid and non-assessable. Except as set forth on Schedule 4.2, as of the
Closing Date, there is no existing option, warrant, call, right, commitment or
other agreement to which the Borrower or any of its Restricted Subsidiaries is a
party requiring, and there is no Capital Stock of the Borrower or any of its
Restricted Subsidiaries outstanding which upon conversion or exchange would
require, the issuance by the Borrower or any of its Restricted Subsidiaries of
any additional shares of Capital Stock of the Borrower or any of its Restricted
Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, shares of Capital Stock of
the Borrower or any of its Restricted Subsidiaries. Schedule 4.2 correctly sets
forth the owner of and the ownership interest of each Subsidiary of the Borrower
as of the Closing Date. As of the Closing Date, the Borrower has no Subsidiaries
other than those Subsidiaries listed on Schedule 4.2.

4.3.    Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

 

93



--------------------------------------------------------------------------------

4.4.    No Conflict. The execution, delivery and performance by the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not:

(a)    violate (i) any provision of any law or any governmental rule or
regulation applicable to the Borrower or any of its Restricted Subsidiaries
except where the violation thereof, individually or in the aggregate, has not
had, and could not be reasonably expected to have, a Material Adverse Effect,
(ii) any of the Organizational Documents of the Borrower or any of its
Restricted Subsidiaries, or (iii) any order, judgment or decree of any court or
other agency of government binding on the Borrower or any of its Restricted
Subsidiaries except where the violation thereof, individually or in the
aggregate, has not had, and could not be reasonably expected to have, a Material
Adverse Effect;

(b)    conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material Contractual Obligation of
the Borrower or any of its Restricted Subsidiaries;

(c)    result in or require the creation or imposition of any Lien upon any of
the properties or assets of the Borrower or any of its Restricted Subsidiaries
(other than any Liens created (x) under any of the Credit Documents in favor of
the Collateral Agent, on behalf of Revolving Secured Parties, (y) under the
Secured Term Loans and the Secured Term Loan Documents in favor of the Secured
Term Loan Collateral Agent, on behalf of the Secured Term Loan Secured Parties,
and (z) under the Additional Secured Term Loans and the Additional Secured Term
Loan Documents in favor of the Additional Secured Term Loan Collateral Agent, on
behalf of the Additional Secured Term Loan Secured Parties, and (in the case of
preceding clauses (y) and (z)) subject to the terms of the Intercreditor
Agreement); or

(d)    require any approval of stockholders, members or partners or any approval
or consent of any Person under any Contractual Obligation of the Borrower or any
of its Restricted Subsidiaries, except for such approvals or consents which will
be obtained on or before the Closing Date.

4.5.    Governmental Consents. The execution, delivery and performance by the
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Collateral Agent, the Secured Term Loan Collateral Agent or the Additional
Secured Term Loan Collateral Agent, as applicable, for filing and/or
recordation, as of the Closing Date or as otherwise required thereafter by the
Collateral Documents.

4.6.    Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

4.7.    Historical Financial Statements; Pro Forma Financial Statements. The
Historical Financial Statements were prepared in conformity with GAAP and fairly
present, in all material respects, the financial position, on a consolidated
basis, of the Persons described in such financial statements as at the
respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited

 

94



--------------------------------------------------------------------------------

financial statements, to changes resulting from audit and normal year-end
adjustments and in the case of interim statements, to the absence of footnotes.
The pro forma financial statements of the Borrower and its Subsidiaries
represent good faith estimations of the pro forma financial position of the
Borrower and its Subsidiaries as at April 30, 2017, and the pro forma results of
the operations of the Borrower and its Subsidiaries for the period covered
thereby, and all such pro forma financial statements have been prepared in all
material respects on a basis consistent with the audited Historical Financial
Statements of the Borrower, subject to adjustments and assumptions believed in
good faith by management of the Borrower to be reasonable at the time made and
which remain reasonable as of the Closing Date. As of the Closing Date, neither
the Borrower nor any of its Subsidiaries has any contingent liability or
liability for taxes, long term lease or unusual forward or long term commitment
that is not reflected in the Historical Financial Statements or the notes
thereto and which in any such case is material in relation to the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of the Borrower and its Subsidiaries taken as a whole.

4.8.    Projections. On and as of the Closing Date, the Projections are based on
good faith estimates and assumptions made by the management of the Borrower;
provided, that the Projections are not to be viewed as facts and that actual
results during the period or periods covered by the Projections may differ from
such Projections and that the differences may be material; and provided,
further, as of the Closing Date, management of the Borrower believed that the
Projections were reasonable.

4.9.    No Material Adverse Change. Since October 29, 2016, no event,
circumstance or change has occurred that, individually or in the aggregate, has
had, or could reasonably be expected to have, a Material Adverse Effect.

4.10.    Adverse Proceedings, etc. There are no Adverse Proceedings that,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect. Neither the Borrower nor any of its Restricted
Subsidiaries (a) is in violation of any applicable laws (including Environmental
Laws) that, individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect.

4.11.    Payment of Taxes. Except as otherwise permitted under Section 5.3, all
federal and other material tax returns and reports of the Borrower and its
Subsidiaries required to be filed by any of them have been timely filed, and all
taxes shown on such tax returns to be due and payable and all material
assessments, fees and other governmental charges upon the Borrower and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.
Such tax returns accurately reflect in all material respects all liability for
Tax on the overall net income of the Borrower and its Subsidiaries as a whole
for the periods covered thereby. The Borrower knows of no material proposed tax
assessment against the Borrower or any of its Subsidiaries which is not being
contested by the Borrower or such Subsidiary in good faith and by appropriate
proceedings; provided, such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.

4.12.    Properties.

(a)    Title. Each of the Borrower and its Restricted Subsidiaries has, subject
to Permitted Liens, (i) good and sufficient legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (iii) good title to

 

95



--------------------------------------------------------------------------------

(in the case of all other personal property), all of their respective material
properties and assets. Except for Permitted Liens or as otherwise permitted by
this Agreement, all such properties and assets are free and clear of Liens.

(b)    Real Estate. As of the Closing Date, Schedule 4.12 contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) creating a leasehold
interest of any Credit Party in a Leasehold Property, regardless of whether such
Credit Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment. Each agreement
listed in clause (ii) of the immediately preceding sentence, with respect to
each leased location or public warehouse where any Collateral consisting of
Inventory or equipment or other goods having an aggregate value in excess of
$100,000 is located is, as of the Closing Date, in full force and effect in all
material respects, and with respect to all such agreements, the Borrower does
not have knowledge of any default that has occurred and is continuing thereunder
(except as disclosed to the Administrative Agent by any of the Credit Parties in
writing prior to the Closing Date).

4.13.    Environmental Matters. Except as, individually or in the aggregate, has
not had, or could not reasonably be expected to have, a Material Adverse Effect:

(a)    neither the Borrower nor any of its Restricted Subsidiaries nor any of
their respective past or present Facilities or operations is subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity;

(b)    neither the Borrower nor any of its Restricted Subsidiaries (i) has
received or is aware of, any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or applicable Environmental Laws (including Governmental Authorizations required
by Environmental Laws) with regard to any past or present Facilities or
operations, (ii) has knowledge or reason to believe that any such notice will be
received or is being threatened, (iii) is or has been within the last five years
in non-compliance with any Environmental Laws, including any and all
Governmental Authorizations required by Environmental Laws, or (iv) has assumed
any liability of any other Person under any Environmental Laws;

(c)    neither the Borrower nor any of its Restricted Subsidiaries has either
been notified in writing by a Governmental Authority or by any other Person that
it may be a potentially responsible party under CERCLA or any state law
equivalent or has received any letter or request for information under
Section 104 of CERCLA or any state law equivalent;

(d)    there are and, to each of the Borrower’s and its Restricted Subsidiaries’
knowledge, have been, no facts, circumstances, conditions, occurrences, or
Hazardous Materials Activities which could reasonably be expected to (i) form
the basis of an Environmental Claim against the Borrower or any of its
Restricted Subsidiaries, (ii) cause any Facility to become subject to any Lien,
restriction on ownership, occupancy, use or transferability under any
Environmental Law, or (iii) require any Facility to be upgraded or modified in
order to remain in compliance with current and reasonably foreseeable future
requirements under Environmental Law;

(e)    neither the Borrower nor any of its Restricted Subsidiaries nor, to any
Credit Party’s knowledge, any predecessor of the Borrower or any of its
Restricted Subsidiaries, has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of the Borrower’s or any of its Restricted Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260 270 or any state
equivalent; and

 

96



--------------------------------------------------------------------------------

(f)    no event or condition has occurred or is occurring with respect to the
Borrower or any of its Restricted Subsidiaries relating to any Release of
Hazardous Materials, or any Hazardous Materials Activity.

4.14.    No Defaults. Neither the Borrower nor any of its Restricted
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any,
individually or in the aggregate, has not had, or could not reasonably be
expected to have, a Material Adverse Effect.

4.15.    Intellectual Property, etc. Each of the Borrower and each of its
Restricted Subsidiaries owns or has the right to use all the patents,
trademarks, permits, domain names, service marks, trade names, copyrights,
licenses, franchises, inventions, trade secrets, proprietary information and
know-how of any type, whether or not written (including, but not limited to,
rights in computer programs and databases) and formulas, or rights with respect
to the foregoing, and has obtained assignments of all leases, licenses and other
rights of whatever nature, used in the present conduct of its business, without
any known conflict with the rights of others which, or the failure to own or
have which, as the case may be, that has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

4.16.    Investment Company Act. Neither the Borrower nor any of its Restricted
Subsidiaries is subject to regulation under the Investment Company Act of 1940.
Neither the Borrower nor any of its Restricted Subsidiaries is, or is required
to be registered as, a “registered investment company” or a company “controlled”
by a “registered investment company” or a “principal underwriter” of a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940.

4.17.    Margin Stock. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Loans made to, and no Letter of
Credit issued for the account of, the Borrower will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates, or is inconsistent
with, the provisions of Regulation T, U or X of said Board of Governors.

4.18.    Employee Matters. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that, individually or in
the aggregate, has had, or could reasonably be expected to have, a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
the Borrower or any of its Restricted Subsidiaries, or to the knowledge of the
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against the Borrower or any
of its Restricted Subsidiaries or to the knowledge of the Borrower, threatened
against any of them, (b) no strike or work stoppage in existence or to the
knowledge of the Borrower threatened involving the Borrower or any of its
Restricted Subsidiaries, (c) to the knowledge of the Borrower, no union
representation question existing with respect to the employees of the Borrower
or any of its Restricted Subsidiaries and, to the knowledge of the Borrower, no
union organization activity that is taking place, (d) no equal employment
opportunity charges or other claims of employment discrimination are pending or,
to the knowledge of the Borrower, threatened against any of them, and (e) no
wage and hour department investigation has been made of the Borrower except
(with respect to any matter specified in clause (a), (b), (c), (d) or (e) above,
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

4.19.    Employee Benefit Plans. The Borrower and each of its Restricted
Subsidiaries are in compliance with all applicable provisions and requirements
of ERISA and the Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan, except such non-compliances
that, either individually or in the aggregate, has not had, or could not
reasonably be expected to have, a Material Adverse Effect. Each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service covering all
tax law changes prior to the Economic Growth and Tax Relief Reconciliation Act
of 2001 or is comprised of a master or prototype plan that has received a
favorable opinion letter from the IRS indicating that such Employee Benefit Plan
is so qualified and nothing has occurred subsequent to the issuance of such
determination letter which would reasonably be expected to cause such Employee
Benefit Plan to lose its qualified status, except such non-compliances that,
either individually or in the aggregate, has not had, or could not reasonably be
expected to have, a Material Adverse Effect. No liability to the PBGC (other
than required premium payments), the Internal Revenue Service, any Employee
Benefit Plan (other than the payment of benefits in the ordinary course) or any
trust established under Title IV of ERISA has been or is expected to be incurred
by the Borrower, any of its Restricted Subsidiaries or any of their respective
ERISA Affiliates, except such liabilities that, individually or in the
aggregate, as could not reasonably be expected to have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur, except
such ERISA Events (individually or in the aggregate) as could not reasonably be
expected to have a Material Adverse Effect. Except to the extent required under
Section 4980B of the Code or similar state laws or as set forth on Schedule
4.19, no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of the
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates, except such non-compliances that, either individually or in the
aggregate, has not had, or could not reasonably be expected to have, a Material
Adverse Effect. The Borrower, each of its Restricted Subsidiaries and each of
their ERISA Affiliates have complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and are not in “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan, except for any such non-compliances or “defaults” as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

4.20.    Security Interest in Collateral. The provisions of the Collateral
Documents are effective, upon execution and delivery thereof, to create in favor
of the Collateral Agent, for the benefit of the Revolving Secured Parties, a
legal, valid and enforceable security interest in all right, title and interest
of the respective Credit Parties in the Collateral described therein, and the
Collateral Agent, for the benefit of the Revolving Secured Parties, will have a
perfected (if and to the extent perfection is required by the relevant
Collateral Document) security interest in all right, title and interest in all
of the personal property Collateral described therein (with the priority each
Lien is expressed to have within the relevant Collateral Document), subject to
no other Liens other than Permitted Liens, (i) when financing statements and
other filings in appropriate form are filed in the respective jurisdiction of
organization of each Credit Party and in the United States Patent and Trademark
Office and United States Copyright Office, as required by the Pledge and
Security Agreement, with respect to which, and to the extent, a security
interest may be perfected by such filings, and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the relevant
Collateral Document) (to the extent intended to be created thereby and to the
extent such perfection is governed by the laws of the United States, any state
thereof or the District of Columbia).

 

98



--------------------------------------------------------------------------------

4.21.    Solvency. The Credit Parties and their respective Restricted
Subsidiaries, taken as a whole, are and, upon the incurrence of any Obligations
by the Borrower on any date on which this representation and warranty is made
(or deemed made), will be, Solvent.

4.22.    Compliance with Statutes, etc. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any Governmental Authorizations issued under such Environmental Laws with
respect to any such Real Estate Asset or the operations of the Borrower or any
of its Restricted Subsidiaries), except such non-compliance that, individually
or in the aggregate, has not had, or could not reasonably be expected to result
in, a Material Adverse Effect.

4.23.    Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Credit Party to any Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Credit
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, pro forma financial
information and information of a general economic or industry nature, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material and that no assurance can be given that the projected
results will be realized.

4.24.    Subordination; Designation of the Credit Documents as “Designated
Senior Indebted-ness”; Etc.

(a)    (i) The subordination provisions contained in the documents (including
indentures) governing the Qualified Seller Subordinated Debt and any guarantees
of such Qualified Seller Subordinated Debt are, or when issued, will be,
enforceable against the Credit Parties party thereto and the holders of such
Indebtedness, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability, and (ii) all Obligations of the Credit Parties (to the extent
they are obligors with respect to the Qualified Seller Subordinated Debt or any
guarantees of such Qualified Seller Subordinated Debt) hereunder and in the
other Credit Documents are, or when issued will be, covered by and included in
the definitions of “Senior Debt” (or any comparable definitions) and “Designated
Senior Debt” (or any comparable definitions) included in the respective
subordination provisions contained in the documentation governing the Qualified
Seller Subordinated Debt and any guarantees of such Qualified Seller
Subordinated Debt. In addition, at the time of issuance of any Qualified Seller
Subordinated Debt, each Credit Party hereby designates the Revolving Obligations
under this Agreement as “Designated Senior Debt” for the purposes of the
definition of “Designated Senior Debt” (or any comparable definition) contained
in the Qualified Seller Subordinated Debt (or the documentation therefor) and
any guarantees of such Qualified Seller Subordinated Debt.

(b)    All incurrences of Loans and issuances of Letters of Credit as permitted
under this Agreement are, and when incurred or issued will be, permitted under
(and shall give rise to no breach or violation of any of) the Secured Term Loan
Agreement, the Unsecured Debt, the Unsecured Debt Documents, the Additional
Secured Term Loan Agreement, the Refinancing Secured Term Loan Agreement and the
Qualified Seller Subordinated Debt (and the documentation therefor).

 

99



--------------------------------------------------------------------------------

4.25.    Aggregate Borrowing Base Calculation. The calculation by the Borrower
of the Aggregate Borrowing Base as set forth in the most recent Borrowing Base
Certificate delivered to the Co-Collateral Agents and the valuation thereunder
is complete and accurate as of the date of such Borrowing Base Certificate.

4.26.    Insurance. Schedule 4.26 sets forth a true and complete listing of all
material insurance maintained by the Borrower and its Restricted Subsidiaries as
of the Closing Date, with the amounts insured (and any deductibles) set forth
therein.

4.27.    Anti-Terrorism Laws.

(a)    Neither the Borrower nor any of its Subsidiaries is in violation (other
than immaterial unknowing or unintentional violations) of any legal requirement
relating to any laws with respect to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001 (the “Executive Order”) and the Patriot
Act. Neither the Borrower nor any of its Subsidiaries and, to the knowledge of
the Borrower, no agent of the Borrower or any of its Subsidiaries acting on
behalf of the Borrower or any of its Subsidiaries, as the case may be, is any of
the following:

(i)    a Person that is listed in the annex to, or it otherwise subject to the
provisions of, the Executive Order;

(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;

(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v)    a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication of such list.

(b)    Neither the Borrower nor any of its Subsidiaries and, to the knowledge of
the Borrower, no agent of the Borrower or any of its Subsidiaries acting on
behalf of the Borrower or any of its Subsidiaries, as the case may be,
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of a Person described in Section
4.27(a), (ii) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

4.28.    Use of Proceeds. All proceeds of the Loans and all Letters of Credit
issued hereunder will be used solely for the purposes set forth in Section 2.5.

4.29.    Franchises, etc. The Borrower and each of its Restricted Subsidiaries
has all franchises and certificates, free from burdensome restrictions, that are
necessary for the ownership, maintenance and

 

100



--------------------------------------------------------------------------------

operation of its properties and assets, except as, individually or in the
aggregate, has not had or could not reasonably be expected to have, a Material
Adverse Effect, and neither the Borrower nor any Restricted Subsidiary is in
violation of any thereof that, individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect.

 

Section 5. Affirmative Covenants.

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations (other than indemnities and
similar contingent obligations not then due and payable) and cancellation or
expiration of all Letters of Credit (or the provision of cash collateral or a
back-stop letter of credit therefor issued by a bank satisfactory to the
Administrative Agent and the applicable Issuing Bank, and in each case in an
amount equal to at least 105% of the aggregate amount of all outstanding Letters
of Credit at such time and otherwise satisfactory to the Administrative Agent
and the applicable Issuing Bank thereof), such Credit Party shall perform, and
shall cause each of its Restricted Subsidiaries to perform, all covenants in
this Section 5.

5.1.    Financial Statements and Other Reports. The Borrower will deliver to the
Administrative Agent and the Co-Collateral Agents (and the Administrative Agent
shall promptly deliver to each Lender):

(a)    Monthly Reports. Solely during a Dominion Period, within thirty days
after the end of each of the first two Fiscal Months of each Fiscal Quarter,
which Fiscal Month ended while a Dominion Period was in effect, the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such Fiscal
Month and the related consolidated statements of operations and cash flows of
the Borrower and its Subsidiaries for such Fiscal Month and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Month,
in each case setting forth in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year in reasonable detail, together
with a Financial Officer Certification;

(b)    Quarterly Financial Statements. Within 45 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year (commencing with the Fiscal
Quarter ending on or about April 30, 2017), the consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter setting forth in comparative form the corresponding figures for
the corresponding periods of the previous Fiscal Year in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;

(c)    Annual Financial Statements. Within 90 days after the end of each Fiscal
Year, (i) the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such Fiscal Year and the related consolidated statements of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for such Fiscal Year, together with a Financial Officer
Certification and a Narrative Report with respect thereto, and (ii) a report
thereon of RSM LLP or other independent certified public accountants of
recognized national standing selected by the Borrower (which report shall be
unqualified as to going concern or like qualification or exception (other than
with respect to, or disclosure or an exception or qualification solely resulting
from, (i) the impending Revolving Commitment Termination Date occurring within
12 months of such audit or any prospective Default under Section 6.8, (ii) any
upcoming maturity date under any Indebtedness of the Borrower and its
Subsidiaries occurring within 12 months of such audit or (iii) any prospective
or actual default of the financial covenant set forth in Section 6.8 hereof or
in the Secured Term Loan Agreement or any Refinancing Secured Term Loan
Agreement) and scope of audit, and shall state that such consolidated financial
statements fairly present,

 

101



--------------------------------------------------------------------------------

in all material respects, the consolidated financial position of the Borrower
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards);

(d)    Compliance Certificate. Together with each delivery of financial
statements pursuant to Sections 5.1(b) and 5.1(c), a duly executed and completed
Compliance Certificate (which Compliance Certificate shall demonstrate (in
reasonable detail) the Fixed Charge Coverage Ratio for the four-Fiscal Quarter
period then last ended determined as if a Compliance Period is then in effect);

(e)    Statements of Reconciliation.

(i)    After Change in Accounting Principles. If, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited Historical Financial Statements of the Borrower for the Fiscal Year
ended October 29, 2016, the consolidated financial statements of the Borrower
and its Subsidiaries delivered pursuant to Section 5.1(b) or 5.1(c) will differ
in any material respect from the consolidated financial statements that would
have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to the Co-Collateral Agents;

(ii)    Unrestricted Subsidiaries. Together with each set of consolidated
financial statements referred to in Sections 5.1(a), 5.1(b) and 5.1(c), (A) the
related consolidated financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements (it being agreed
that no such consolidated financial statements shall be required to be audited)
and (B) a list identifying each Subsidiary of the Borrower as either a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate or confirming that there is no change in such
information since the later of the Closing Date and the date of the last such
list delivered pursuant to this clause (e)(ii).

(f)    Notice of Default. Promptly upon any Authorized Officer of the Borrower
or any other Credit Party obtaining knowledge:

(i)    of any condition or event that constitutes a Default or an Event of
Default or that notice has been given to the Borrower with respect thereto;

(ii)    that any Person has given any notice to the Borrower or any of its
Restricted Subsidiaries or taken any other action with respect to any event or
condition that constitutes a Default or an Event of Default under Section
8.1(b); or

(iii)    of the occurrence of any condition, event or change that has caused or
evidences, or could reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Effect;

a certificate of an Authorized Officer of the Borrower specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action the Credit
Parties have taken, are taking and propose to take with respect thereto;

 

102



--------------------------------------------------------------------------------

(g)    Notice of Litigation. Promptly upon any Authorized Officer of the
Borrower obtaining knowledge of (i) the institution of, or non-frivolous threat
in writing of, any Adverse Proceeding not previously disclosed in writing (in
reasonable detail) by any Credit Party to the Administrative Agent or (ii) any
material development in any Adverse Proceeding that, in the case of either
preceding clause (i) or (ii) (individually or in the aggregate), has had, or
could be reasonably expected to have, a Material Adverse Effect, or seeks to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated hereby, written
notice thereof together with such other information as may be reasonably
available to the Borrower or any of its Restricted Subsidiaries to enable the
Agents and the Lenders and their counsel to evaluate such matters;

(h)    ERISA. (i) Promptly, and, in any event, within 10 days after, the
Borrower or any of its Restricted Subsidiaries knows or has reason to know of
the occurrence of any ERISA Event (except to the extent that such ERISA Event,
individually or in the aggregate, has not had or could not reasonably be
expected to have a Material Adverse Effect), a written notice specifying the
full details as to the nature of such occurrence, what action the Borrower or
any of its Restricted Subsidiaries or any ERISA Affiliates is required to take,
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto; and (ii) upon the Administrative
Agent’s request, copies of (1) any records, documents or other information
required to be furnished by the Borrower, any of its Restricted Subsidiaries or
any ERISA Affiliates to the PBGC with respect to any Pension Plan, (2) any
material notices or communications received by the Borrower, any of its
Restricted Subsidiaries or any ERISA Affiliate with respect to any Employee
Benefit Plan, or received from any government agency or plan administrator or
sponsor or trustee with respect to any Multiemployer Plan and (3) copies of such
other documents or governmental reports or filings related to any Employee
Benefit Plan, other than a Multiemployer Plan (including without limitation any
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Borrower or any of its Restricted Subsidiaries with the Department of
Labor or any other governmental agency);

(i)    Financial Plan. Within 60 days after the beginning of each Fiscal Year
(commencing with the Fiscal Year ending October 28, 2017), a consolidated plan
and financial forecast (each a “Financial Plan”) for each of the 12 Fiscal
Months of such Fiscal Year prepared in reasonable detail, including (in each
case) a forecasted consolidated balance sheet and forecasted consolidated
statements of operations and cash flows of the Borrower and its Restricted
Subsidiaries for each such Fiscal Month of such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based;

(j)    Insurance Report. As soon as practicable and in any event by no later
than 10 Business Days after the annual renewal date, a summary report in form
and substance reasonably satisfactory to the Co-Collateral Agents outlining all
material insurance coverage maintained as of the date of such report by the
Borrower and its Restricted Subsidiaries and all material insurance coverage
planned to be maintained by the Borrower and its Restricted Subsidiaries in the
immediately succeeding Fiscal Year;

(k)    Notice of Compliance Period or Dominion Period. Promptly (and, in any
event, within three Business Days) upon any Authorized Officer of the Borrower
obtaining knowledge of (i) the commencement of a Compliance Period or Dominion
Period, or (ii) the termination of a Compliance Period or Dominion Period,
written notice thereof;

 

103



--------------------------------------------------------------------------------

(l)    Borrowing Base Certificate. (v) On the Closing Date, (w) within 20 days
after the last day of each Fiscal Month ending after the Closing Date, (x) by
5:00 p.m. (New York City time) on the third Business Day of each week
(a) following the occurrence and during the continuance of a Specified Default
or (b) during the continuance of a Dominion Period, in each case, on a weekly
basis until, as applicable, such Specified Default is cured or waived in
accordance with the terms of this Agreement or such Dominion Period has
terminated, (y) within three Business Days after the consummation of any Asset
Sale in respect of any Eligible Accounts and/or Eligible Inventory that are
(or would have otherwise been) included in computation of the Aggregate
Borrowing Base (including the sale of any Capital Stock of any Credit Party or
any Restricted Subsidiary ceasing to be a Credit Party, in either case, to the
extent such entity owns any Eligible Accounts or Eligible Inventory) and
(z) within three Business Days after any Recovery Event occurs which decreases
the Eligible Inventory that are (or would have otherwise been) included in
computation of the Aggregate Borrowing Base, a Borrowing Base Certificate, which
shall be prepared (A) in the case of the initial Borrowing Base Certificate, as
of March 25, 2017, (B) as of the last day of the preceding Fiscal Month, in the
case of each subsequent Borrowing Base Certificate delivered in accordance with
preceding sub-clause (w), (C) as of the last Business Day of the preceding
calendar week, in the case of each subsequent Borrowing Base Certificate
delivered in accordance with the preceding sub-clause (x), (D) as of the last
day of the preceding Fiscal Month calculated on a pro forma basis after giving
effect to such Asset Sale and setting forth the value of the Eligible Accounts
and Eligible Inventory previously included in the Aggregate Borrowing Base and
disposed of in such Asset Sale, in the case of each Borrowing Base Certificate
delivered in accordance with preceding sub-clause (y), and (E) as of the last
day of the preceding Fiscal Month calculated on a pro forma basis after giving
effect to such Recovery Event and setting forth the value of the Eligible
Inventory previously included in the Aggregate Borrowing Base and subject to
such Recovery Event, in the case of each Borrowing Base Certificate delivered in
accordance with preceding sub-clause (z), together with, in each case, any
additional schedules and other information that the Co-Collateral Agents may
reasonably request;

(m)    [Reserved].

(n)    [Reserved].

(o)    Information Regarding Collateral. Within 30 days of the occurrence of any
of the following, written notice of any change (i) in any Credit Party’s
organizational name, (ii) in any Credit Party’s identity or organizational
structure, (iii) in any Credit Party’s jurisdiction of organization or (iv) in
any Credit Party’s Federal Taxpayer Identification Number or organizational
identification number (if any). The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC (or will be made within 30 days of such change) or otherwise that
are required in order for the Collateral Agent (for the benefit of the Revolving
Secured Parties) to continue at all times following such change to have a valid,
legal and perfected First Priority security interest in all the Revolving
Priority Collateral and a valid, legal and perfected Second Priority security
interest in all the Secured Term Loan Priority Collateral, and for the
Collateral Agent at all times following such change to have such valid, legal
and perfected security interests as contemplated in the Collateral Documents.
The Borrower and each other Credit Party also agree promptly to notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed or taken and of any damage, destruction or taking resulting in
Recovery Event proceeds in excess of $2,500,000;

(p)    Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(c), the Borrower shall deliver to the Collateral Agent an
officer’s certificate executed by an Authorized Officer of the Borrower either
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Closing Date or the date of the then
most recent certificate delivered pursuant to this Section 5.1(p), as
applicable, or identifying such changes;

 

104



--------------------------------------------------------------------------------

(q)    Patriot Act. Promptly following the Administrative Agent’s or any
Lender’s request therefor, all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its on-going obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

(r)    Other Information. (i) Promptly upon their becoming available, copies of:

(A)    all financial statements, reports, notices and proxy statements sent or
made available generally by the Borrower to its security holders acting in such
capacity or by any Restricted Subsidiary of the Borrower to its security holders
other than the Borrower or another Restricted Subsidiary of the Borrower or to
any holders (or any agent, trustee or other representative thereof) of any
material Indebtedness of the Borrower or any of its Restricted Subsidiaries;

(B)    all regular and periodic reports and all registration statements and
prospectuses, if any, filed by the Borrower or any of its Restricted
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any Governmental Authority or private regulatory authority; and

(C)    such other information and data with respect to the Borrower or any of
its Restricted Subsidiaries as from time to time may be reasonably requested by
the Co-Collateral Agents.

Documents required to be delivered pursuant to this Section 5.1 may be delivered
electronically, and if so delivered, shall be deemed to have been delivered on
the date on which such documents are delivered to the Administrative Agent for
posting by the Administrative Agent on any Credit Parties’ behalf on DebtX or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided, however, that (x) such Credit
Party shall not be required to deliver paper copies of such documents to the
Administrative Agent or any Lender unless the Administrative Agent or any Lender
shall have specifically requested paper copies and (y) such Credit Party shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the delivery of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by any Credit Party with any such
request for delivery.

Notwithstanding the foregoing, the obligations in paragraphs (b) and (c) of this
Section 5.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Borrower’s (or Parent’s), as
applicable, Form 10-K or 10-Q, as applicable, filed with the Securities and
Exchange Commission; provided further that to the extent such information is in
lieu of information required to be provided under Section 5.1(c), such materials
are accompanied by a report of an independent certified public accountants as
set forth in clause (ii) of such Section 5.1(c).

5.2.    Existence. Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Restricted Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights,
franchises, licenses and Governmental Authorizations relating to its business;
provided, no Credit Party nor any of its Restricted Subsidiaries shall be
required to preserve any such right, franchise, license or Governmental
Authorization if the loss thereof, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

105



--------------------------------------------------------------------------------

5.3.    Payment of Taxes and Claims. Each Credit Party will, and will cause each
of its Restricted Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for material sums that have
become due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any material penalty or fine shall
be incurred with respect thereto; provided, no such Tax (or any penalties or
fines accruing with respect thereto) or claim need be paid if it is being
contested in good faith by appropriate proceedings diligently conducted, so long
as (a) adequate reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim.

5.4.    Maintenance of Properties. Each Credit Party will, and will cause each
of its Restricted Subsidiaries to, in all material respects, (i) maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties used or useful in the business
of the Borrower and its Restricted Subsidiaries and (ii) from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof.

5.5.    Insurance. The Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Borrower and its Restricted
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case as determined by the Borrower in good faith and in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, each Credit Party
will maintain or cause to be maintained, to the extent required by applicable
law (including any applicable bank regulatory law to the extent a Mortgage is
(or is required to be) given on the respective Flood Hazard Property), flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors of
the Federal Reserve System. Not later than 90 days after the Closing Date (or
the date any such insurance is obtained, in the case of insurance obtained after
the Closing Date), each such policy of insurance shall (i) name the Collateral
Agent, on behalf of the Revolving Secured Parties, as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Collateral Agent, that names the
Collateral Agent, on behalf of the Revolving Secured Parties, as the lender loss
payee thereunder and provides for at least 10 days’ prior written notice to the
Collateral Agent of any cancellation of such policy.

5.6.    Books and Records; Inspections; Appraisals, etc. Each Credit Party will,
and will cause each of its Restricted Subsidiaries to, keep proper books and
records and accounts with respect to its business and activities (including with
respect to all Inventory and Accounts) in which full, true and correct entries
are maintained which permit the preparation by the Borrower and its Restricted
Subsidiaries of financial statements in accordance with GAAP. Subject to the
limitations set forth in the immediately succeeding sentence, each Credit Party
will, and will cause each of its Restricted Subsidiaries to, permit any
authorized representatives designated by the Administrative Agent, the
Co-Collateral Agents or the Collateral Agent to visit and inspect any of the
properties of any Credit Party and

 

106



--------------------------------------------------------------------------------

any of its respective Restricted Subsidiaries, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent public accountants, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested. Each Credit Party will permit any authorized representatives
designated by the Co-Collateral Agents, including a third party appraiser and/or
third party consultant, to conduct (at the Credit Parties’ expense and at the
Co-Collateral Agents’ request), once per Fiscal Year (or two times per Fiscal
Year if, at any time during such Fiscal Year, Specified Availability is less
than 20.0% of the lesser of (x) the Total Commitment as in effect on such date
and (ii) the Aggregate Borrowing Base as then in effect for five consecutive
Business Days), complete appraisals, audits and/or other examination of all
books, records, Inventory and Accounts of the Credit Parties, each such audit
and appraisal to be in scope and substance reasonably satisfactory to the
Co-Collateral Agents all upon reasonable notice and at such reasonable times as
may reasonably be requested, or, upon the occurrence and continuance of a
Specified Default, at any time at the request of (and as frequently as may be
requested by) the Co-Collateral Agents; provided that any appraisal, audit
and/or other examination conducted by the Co-Collateral Agents (or its agents)
in connection with a Permitted Acquisition or other Investment permitted by this
Agreement shall not reduce the number of appraisals, audits and/or other
examinations that the Co-Collateral Agents may conduct under this Section 5.6.

5.7.    Annual Lender Meeting. The Borrower will, upon the reasonable request of
the Co-Collateral Agents, participate in a meeting (or a conference call in lieu
thereof) of the Administrative Agent and the Lenders once during each Fiscal
Year to be held at the Borrower’s corporate offices (or at such other location
as may be agreed to by the Borrower and the Administrative Agent) at such time
as may be agreed to by the Borrower and the Administrative Agent.

5.8.    Compliance with Laws. Each Credit Party will comply, and will cause each
of its Restricted Subsidiaries and all other Persons, if any, on or occupying
any Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

5.9.    Environmental.

(a)    Environmental Disclosure. The Borrower will deliver to the Administrative
Agent:

(i)    as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports (including any Phase
I Reports) of any kind or character, whether prepared by personnel of the
Borrower or any of its Restricted Subsidiaries or by independent consultants,
Governmental Authorities or any other Persons, with respect to material
environmental matters at any Facility or with respect to any material
Environmental Claims;

(ii)    promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any Governmental
Authority under any applicable Environmental Laws (or any Governmental
Authorization issued thereunder) other than any Release (A) that occurred in the
ordinary course of business and in material compliance with Environmental Law,
or (B) that could not reasonably result in an Environmental Claim that could
reasonably be expected to have a Material Adverse Effect, (2) any remedial
action taken by the Borrower, any of its Restricted Subsidiaries or any other
Person in response to (A) any Hazardous Materials Activities the existence or
occurrence of which could reasonably result in

 

107



--------------------------------------------------------------------------------

one or more Environmental Claims having, or reasonably be expecting to have,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, could reasonably
result in a Material Adverse Effect, and (3) the Borrower’s or any of its
Restricted Subsidiaries’ discovery of any occurrence or condition on any
Facility or real property adjoining or in the vicinity of any Facility that
could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect;

(iii)    as soon as reasonably practicable following the sending or receipt
thereof by the Borrower or any of its Restricted Subsidiaries, a copy of any and
all written communications with respect to (1) any Environmental Claims that,
individually or in the aggregate, could reasonably result in a Material Adverse
Effect, and (2) any request for information from any Governmental Authority that
suggests such Governmental Authority is investigating whether the Borrower or
any of its Restricted Subsidiaries may be potentially responsible for any
Hazardous Materials Activity which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; provided that in any
event the Borrower shall deliver to the Administrative Agent all notices
received by the Borrower or any of its Restricted Subsidiaries from any
Governmental Authority under, or pursuant to, CERCLA which identify the Borrower
or any of its Restricted Subsidiaries as potentially responsible parties for
material remediation costs or which otherwise notify the Borrower or any of its
Restricted Subsidiaries of potential material liability under CERCLA;

(iv)    prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by the Borrower or any of its
Restricted Subsidiaries that could reasonably be expected to (A) expose the
Borrower or any of its Restricted Subsidiaries to, or result in, Environmental
Claims that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (B) affect the ability of the Borrower
or any of its Restricted Subsidiaries to maintain in full force and effect all
material Governmental Authorizations required under any Environmental Laws for
their respective operations and (2) any proposed action to be taken by the
Borrower or any of its Restricted Subsidiaries to modify current operations in a
manner that could reasonably be expected to subject the Borrower or any of its
Restricted Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and

(v)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Co-Collateral Agents in relation
to any matters disclosed pursuant to this Section 5.9(a).

(b)    Hazardous Materials Activities. Each Credit Party will, at its sole cost
and expense, promptly take or cause to be taken, and will cause each of its
Restricted Subsidiaries promptly to take or cause to be taken, any and all
actions reasonably necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party or its Restricted Subsidiaries that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (ii) reasonably effectuate remediation of any Hazardous
Materials in, on, under or from any Facility or otherwise related to any
Hazardous Material Activity that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect when such
remediation is either (A) required under any Environmental Law or (B) reasonably
requested by the Co-Collateral Agents in writing, and (iii) make an appropriate
response to any Environmental Claim against such Credit Party or any of its
Restricted Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

108



--------------------------------------------------------------------------------

(c)    Environmental Covenants. Each Credit Party will take or cause to be
taken, and will cause each of its Restricted Subsidiaries to take or cause to be
taken, such actions as reasonably necessary to ensure that: (a) all uses and
operations on or of any Facility shall be in compliance with all Environmental
Laws and Governmental Authorizations issued pursuant thereto, except to the
extent that any such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; (b) they keep or
cause all Facilities to be free and clear of any material Lien imposed pursuant
to Environmental Laws; (c) they conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, except to the extent that the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; (d) there shall be no Releases of Hazardous Materials in, on,
under or from any Facility that could be reasonably likely to result in an
Environmental Claim that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; and (e) there shall be no Hazardous
Materials in, on, or under any Facility, except to the extent that the presence
of such Hazardous Materials could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

5.10.    Subsidiaries. In the event that any Person after the Closing Date
either (x) becomes a wholly-owned Domestic Subsidiary of the Borrower (other
than an Excluded Subsidiary) or (y) is required to become a Guarantor Subsidiary
pursuant to clause (ii) of the definition thereof, the Borrower will, at its
expense, (a) promptly cause such Domestic Subsidiary to become a Guarantor
Subsidiary hereunder and a Grantor under the Pledge and Security Agreement and
Intercreditor Agreement by executing and delivering to the Administrative Agent
and the Collateral Agent a Counterpart Agreement, (b) take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Sections 3.1(b), 3.1(g), 3.1(j), 5.14(a)(iii) and 5.17; provided that any action
set forth in Sections 3.1(g)(i) (except with respect to delivery of UCC
financing statements and originals of securities), 3.1(g)(ii), 3.1(g)(v) and
5.17 shall be permitted to be taken within 30 days (subject to extensions in the
reasonable discretion of the Administrative Agent) and that any action set forth
in Section 5.14(a)(iii) shall be permitted to be taken within 90 days (subject
to extensions in the reasonable discretion of the Administrative Agent, in each
case, following the date of such event and (c) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the Lenders, of counsel for
the Credit Parties to the Administrative Agent as to such matters set forth in
this Section 5.10 as the Administrative Agent may reasonably request. In the
event that any Person becomes a Foreign Subsidiary of the Borrower, and the
ownership interests of such Foreign Subsidiary are owned by a Credit Party, such
Credit Party will take all of the actions referred to in Section 3.1(g)
necessary to grant and to perfect a Second Priority Lien in favor of the
Collateral Agent, for the benefit of the Revolving Secured Parties, under the
Pledge and Security Agreement; provided that any action set forth in Sections
3.1(g)(i) (except with respect to delivery of UCC financing statements and
originals of securities), 3.1(g)(ii) and 3.1(g)(v) shall be permitted to be
taken within 30 days (subject to extensions in the reasonable discretion of the
Administrative Agent) following the date of such event; provided, further, that
in no event shall the ownership interests of any Excluded Asset (as defined in
the Pledge and Security Agreement) be pledged. With respect to each such
Subsidiary, the Borrower shall promptly send to the Administrative Agent written
notice setting forth with respect to such Person (i) the date on which such
Person became a Subsidiary of the Borrower, and (ii) all of the data required to
be set forth in Schedule 4.2 with respect to all Subsidiaries of the Borrower;
provided, such written notice shall be deemed to supplement Schedule 4.2 for all
purposes hereof. Notwithstanding anything to the contrary contained above in
this Section 5.10 (but subject to Section 5.14), actions required by the
applicable Credit Party to

 

109



--------------------------------------------------------------------------------

perfect the Collateral Agent’s security interest on behalf of the Revolving
Secured Parties in any personal property Collateral shall not be required to be
taken by any Credit Party to the extent that (I) the Borrower has made a
reasonable request therefor to the Administrative Agent, (II) the perfection of
such security interest cannot be accomplished by filing a UCC financing
statement, a filing in the U.S. Patent and Trademark Office or the U.S.
Copyright Office and/or delivery of such Collateral to the Collateral Agent,
(III) the Administrative Agent has reasonably determined that the incremental
costs of perfecting the security interest with respect thereto materially
exceeds the practical benefits of the perfected security interest afforded
thereby and (IV) no such steps are being taken to perfect such security
interests in respect of the Secured Term Loans or the Additional Secured Term
Loans.

5.11.    [Reserved].

5.12.    Use of Proceeds. The Borrower will use the proceeds of the Loans and
Letters of Credit issued hereunder only as provided in Section 2.5.

5.13.    Further Assurances. At any time or from time to time upon the request
of the Co-Collateral Agents, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Co-Collateral Agents or the Collateral Agent may reasonably
request to ensure that the Obligations are guaranteed by the Guarantor
Subsidiaries and are secured by substantially all of the assets of the Credit
Parties and all of the outstanding Capital Stock of the Borrower and its
Restricted Subsidiaries (subject to limitations contained in the Credit
Documents) for the purposes of implementing or effectuating the provisions of
this Agreement and the other Credit Documents, or of renewing the rights of the
Revolving Secured Parties with respect to the Collateral as to which the
Collateral Agent, for the ratable benefit of the Revolving Secured Parties, has
a perfected Lien pursuant hereto or thereto, including filing any financing or
continuation statements under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby or by the
other Credit Documents.

5.14.    Cash Management Systems. (a) (i) Each of Credit Parties will, along
with the Collateral Agent and certain financial institutions selected by the
Borrower and reasonably acceptable to the Co-Collateral Agents (the “Specified
Banks”), enter into on or prior to the 90th day after the Closing Date (as such
time may be extended by the Administrative Agent in its reasonable discretion at
the request of the Borrower) and shall thereafter maintain Control Agreements
with respect to all Bank Accounts (other than Excluded Accounts) maintained or
otherwise established, directly or indirectly, by the Credit Parties. From and
after the 90th day after the Closing Date, all amounts received by the Credit
Parties and any Specified Bank on behalf of any of the Credit Parties in respect
of any of their Accounts, in addition to all other cash received from any other
source, shall upon receipt be deposited into a Controlled Account.

(ii)    As of the Closing Date, all of the Bank Accounts of Credit Parties
(including Controlled Accounts and Excluded Accounts) and the applicable
Specified Bank therefore are set forth on Schedule 5.14.

(iii)    The Borrower will, and will cause each of the other Credit Parties to,
ensure at all times from and after the 90th day after the Closing Date (as such
time may be extended as provided above) that all Bank Accounts (other than
Excluded Accounts), whether existing on the Closing Date or thereafter created
or opened, are subject to Control Agreements.

(b)    Upon the terms and subject to the conditions set forth in the Control
Agreements, after the occurrence and during the continuance of any of a Dominion
Period, a Default or an Event of Default, all amounts held in all Controlled
Accounts of the Credit Parties shall be wired by the close of business on each
Business Day (and each Control Agreement shall require same after delivery of
notice

 

110



--------------------------------------------------------------------------------

thereof from the Administrative Agent or the Collateral Agent to the Borrower
and the other parties to such Control Agreement) directly into a core
concentration account maintained with a Specified Bank and subject to a Control
Agreement (the “Core Concentration Account”).

(c)    So long as no Dominion Period, Default or Event of Default then exists,
the Credit Parties shall be permitted to transfer cash from their Controlled
Accounts (including the Core Concentration Account) to or among one or more of
their other Bank Accounts to be used for working capital and general corporate
purposes or otherwise in the ordinary course of business.

(d)    At any time that a Dominion Period is in effect or that a Default or an
Event of Default exists and is continuing, except as otherwise provided herein,
all immediately available funds received by the Administrative Agent from the
Core Concentration Account or any other Controlled Account shall be distributed
and applied on a daily basis by the close of business on each Business Day in
the following order (in each case, to the extent the Administrative Agent has
actual knowledge of the amounts owing or outstanding as described below and any
applications otherwise required to be applied pursuant to the terms of the
respective Collateral Document): (1) first, to the payment (on a ratable basis)
of any outstanding Expenses actually due and payable to the Administrative Agent
and/or the Collateral Agent under any of the Credit Documents; (2) second, to
the extent all amounts referred to in preceding clause (1) have been paid in
full, to pay (on a ratable basis) all outstanding Expenses actually due and
payable to the Issuing Banks under any of the Credit Documents; (3) third, to
the extent all amounts referred to in preceding clauses (1) and (2) have been
paid in full, to pay (on a ratable basis) all accrued and unpaid interest
actually due and payable on the Loans and all Agent Advances and all accrued and
unpaid fees actually due and payable to the Agents, the Issuing Banks and the
Lenders pursuant to Section 2.10; (4) fourth, to the extent all amounts referred
to in preceding clauses (1) through (3), inclusive, have been paid in full, to
repay (on a ratable basis) the outstanding principal amount of Swing Line Loans
(whether or not then due and payable) and all accrued and unpaid interest
thereon; (5) fifth, to the extent all amounts referred to in preceding clauses
(1) through (4), inclusive, have been paid in full, to repay (on a ratable
basis) the outstanding principal amount of Agent Advances (whether or not then
due and payable) and all accrued and unpaid interest thereon; (6) sixth, to the
extent all amounts referred to in preceding clauses (1) through (5), inclusive,
have been paid in full, to repay (on a ratable basis) the outstanding principal
amount of Revolving Loans (whether or not then due and payable) and all accrued
and unpaid interest thereon and outstanding unreimbursed drawings under any
Letters of Credit; (7) seventh, to the extent all amounts referred to in
preceding clauses (1) through (6), inclusive, have been paid in full, but only
if a Default or an Event of Default has occurred and is continuing, to cash
collateralize (on a ratable basis) all outstanding Letters of Credit issued
(such cash collateral to be held by the Administrative Agent while a Default or
an Event of Default exists in a cash collateral account to be established by,
and under the sole dominion and control of, the Administrative Agent and applied
to the Obligations of the Borrower to the Issuing Banks and/or the Lenders in
respect of any unreimbursed drawings under any Letters of Credit made under any
such Letters of Credit); (8) eighth, to the extent all amounts referred to in
preceding clauses (1) through (7), inclusive, have been paid in full, to pay (on
a ratable basis) all other outstanding Obligations then due and payable to the
Agents and the Lenders under any of the Credit Documents; and (9) ninth, to the
extent all amounts referred to in preceding clauses (1) through (8), inclusive,
have been paid in full, the balance, if any, to the Borrower to be used for any
purpose not prohibited under this Agreement.

(e)    After the end of each month, the Administrative Agent shall send the
Borrower and each Lender a statement accounting for the charges, loans, advances
and other transactions occurring among and between the Administrative Agent, the
Lenders, the Issuing Bank and the Borrower during that month. The monthly
statements shall, absent manifest error, be final, conclusive and binding on the
Borrower and the Lenders.

 

111



--------------------------------------------------------------------------------

5.15.    Landlords’ Agreements, Bailee Letters and Real Estate Purchases. Each
Credit Party will use its commercially reasonable efforts to obtain a Landlord
Personal Property Collateral Access Agreement or bailee letter, as applicable,
from the lessor of each leased property or bailee with respect to any warehouse,
processor or converter facility or other location where any material amount of
Collateral consisting of Inventory or equipment or other goods is stored or
located, which agreement or letter shall (unless otherwise agreed to in writing
by the Co-Collateral Agents) contain a waiver or subordination of all Liens or
claims that the landlord or bailee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to the Co-Collateral Agents. With respect to such locations or warehouse space
leased as of the Closing Date and thereafter, in each case with Collateral in
excess of $100,000 is stored or located, if the Collateral Agent has not
received a Landlord Personal Property Collateral Access Agreement or bailee
letter as of the Closing Date (or, if later, as of the date such location is
leased), any Eligible Inventory at that location shall, in the Co-Collateral
Agents’ reasonable discretion, be subject to such Reserves as may be established
by the Co-Collateral Agents in their Permitted Discretion. Each Credit Party
will timely and fully pay and perform its obligations in all material respects
under all leases and other agreements with respect to each leased location or
public warehouse where any Collateral consisting of Inventory or equipment or
other goods having an aggregate value in excess of $100,000 is located except to
the extent that the same are being contested in good faith. Notwithstanding the
foregoing, no Credit Party shall be required to pay any consideration to obtain
any Landlord Personal Property Collateral Access Agreement or bailee letter, as
applicable (other than the reasonable fees and expenses of counsel). In no event
shall the failure to obtain any Landlord Personal Property Collateral Access
Agreement or bailee letter, as applicable, constitute a Default or an Event of
Default so long as such Credit Party has used its commercially reasonable
efforts to obtain same as required above.

5.16.    [Reserved].

5.17.    Real Estate Assets. Following the occurrence of a Mortgaged Property
Triggering Event, in order to create in favor of the Collateral Agent, for the
benefit of the Revolving Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected Second Priority Lien and security
interest in such Material Real Estate Assets, the Borrower and each applicable
Guarantor Subsidiary shall deliver to the Collateral Agent, unless otherwise
waived by the Co-Collateral Agents:

(i)    fully executed and notarized Mortgages and corresponding UCC-1 fixture
filings, in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each Material Real Estate Asset subject to
a Mortgaged Property Triggering Event (collectively, the “Required Mortgaged
Properties”);

(ii)    opinions of counsel (which counsel shall be reasonably satisfactory to
the Collateral Agent) in each state in which a Required Mortgaged Property is
located addressed to the Collateral Agent and the Lenders with respect to the
enforceability and perfection of the Mortgages to be recorded in such state and
other matters customarily included in such opinions, and opinions of counsel for
the Borrower or a Guarantor Subsidiary, as applicable, regarding due
authorization, execution and delivery of the Mortgages, in each case in form and
substance reasonably satisfactory to the Co-Collateral Agents;

(iii)    (A) American Land Title Association (“ALTA”) mortgagee title insurance
policies or unconditional commitments therefor issued by one or more title
companies reasonably satisfactory to the Collateral Agent (the “Title Company”)
with respect to each Required Mortgaged Property (each, a “Title Policy” and
collectively, the “Title Policies”), in amounts not less than the fair market
value of each Required Mortgaged Property as reasonably estimated by the
Borrower in good faith and insuring the Collateral Agent that each Mortgage

 

112



--------------------------------------------------------------------------------

creates a valid and enforceable second priority mortgage lien on the Required
Mortgaged Property subject thereto subject to Permitted Encumbrances (as defined
in the Mortgages). Each Title Policy shall be in form and substance reasonably
satisfactory to the Collateral Agent and shall include, to the extent available
on a commercially reasonable basis in the applicable jurisdiction, supplemental
endorsements (including endorsements relating to future advances under this
Agreement and the other Credit Documents), usury, first loss, tax parcel,
subdivision, zoning, contiguity, variable rate, doing business, public road
access, survey, environmental lien, mortgage tax and so-called comprehensive
coverage over covenants and restrictions and for any other matters that the
Collateral Agent in its discretion may reasonably request, including affirmative
insurance over any matter and such reinsurance and/or co-insurance as the
Collateral Agent shall reasonably request. No Title Policy shall include the
“standard” title exceptions, the “standard” survey exception (except where such
standard survey exception cannot be removed under the rules of a particular
jurisdiction) or an exception for any mechanics’ lien (except with respect to
the properties set forth on Schedule 5.17(iii) attached hereto; provided that
the Borrower shall exercise commercially reasonable efforts to remove the
exception for any mechanics’ liens). The Borrower and each applicable Guarantor
Subsidiary shall also deliver on or prior to the execution of a Mortgage with
respect to a Required Mortgaged Property, a recent title report issued by the
Title Company with respect to such Required Mortgaged Property, and copies of
all recorded documents listed as exceptions to title or otherwise referred to
therein (to the extent not previously delivered), each in form and substance
reasonably satisfactory to the Collateral Agent and (B) evidence reasonably
satisfactory to the Collateral Agent that such Credit Party has paid or has made
satisfactory arrangements for such payment to the Title Company or to the
appropriate Governmental Authorities all expenses and premiums of the Title
Company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgages and filing
the fixture filings for each Required Mortgaged Property in the appropriate real
estate records (it being understood that if a mortgage tax will be owed on the
entire amount of the indebtedness evidenced hereby, then, to the extent
permitted by, and in accordance with, applicable law, the amount of such
mortgage tax shall be calculated based on the lesser of (x) the amount of the
indebtedness allocated to the applicable Required Mortgaged Property and (y) the
estimated fair market value of the Required Mortgaged Property at the time the
Mortgage is entered into and determined in a manner reasonably acceptable to the
Collateral Agent and the Borrower, which in the case of preceding clause
(y) will result in a limitation of the indebtedness secured by the Mortgage to
such amount); and has delivered to the Title Company all affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a “gap” indemnification) as reasonably required to
induce the Title Company to issue each Title Policy;

(iv)    either (A) a copy of the existing survey of each Required Mortgaged
Property, together with a “no-change” affidavit, if such are acceptable to the
Title Company and sufficient for the Title Company to remove all standard survey
exceptions (except where such standard survey exceptions cannot be removed under
the rules of a particular jurisdiction) from the Title Policy relating to such
Required Mortgaged Property and issue the endorsements required pursuant to the
provisions of preceding clause (iii) or (B) a survey of each Required Mortgaged
Property (and all improvements thereon) (I) prepared by a surveyor or engineer
licensed to perform surveys in the state, commonwealth or applicable
jurisdiction where such Required Mortgaged Property is located, (II) dated not
earlier than six months prior to the date of delivery thereof unless there shall
have occurred within six months prior to such date of delivery any exterior
construction on the site of such Required Mortgaged Property, in which event
such survey shall be dated after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than twenty days prior to such date of

 

113



--------------------------------------------------------------------------------

delivery, (III) certified by the surveyor (in a manner reasonably acceptable to
the Collateral Agent) to the Collateral Agent and the Title Company,
(IV) complying in all respects with the minimum detail requirements of the ALTA
as such requirements are in effect on the date of preparation of such survey,
and (V) sufficient for the Title Company to remove all standard survey
exceptions (except where such standard survey exceptions cannot be removed under
the rules of a particular jurisdiction) from the Title Policy relating to such
Required Mortgaged Property and issue the endorsements required pursuant to the
provisions of preceding clause (iii) and deliver to the Title Company all
customary title and survey affidavits or zoning reports as may be reasonable to
cause the Title Company to issue the Title Policies;

(v)    to the extent reasonably requested by the Collateral Agent, (A) copies of
all leases, licenses or other instruments creating a possessory interest in the
Required Mortgaged Properties and (B) such consents, approvals, amendments,
supplements, estoppels, tenant subordination agreements or other instruments as
necessary to consummate the transactions and as are necessary to issue the Title
Policies; provided that obtaining any third party documents under this clause
(B) shall be subject to the exercise of commercially reasonable efforts;
provided further that no subordination agreements shall be required with respect
to leases or subleases that are permitted by Section 6.2(k)(ii) hereof unless
such subordination agreements are required to be delivered pursuant to the
Secured Term Loan Agreement or have been delivered to the Secured Term Loan
Collateral Agent;

(vi)    flood certificates covering each Required Mortgaged Property in form and
substance reasonably acceptable to the Collateral Agent, certified to the
Collateral Agent in its capacity as such and certifying whether or not each such
Required Mortgaged Property is located in a flood hazard zone by reference to
the applicable FEMA map; and

(vii)    to the extent the improvements on a Required Mortgaged Property are
located in a special flood hazard zone, the Borrower and each applicable
Guarantor Subsidiary shall deliver evidence of flood insurance with respect to
each Flood Hazard Property that is located in a community that participates in
the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System,
in form and substance reasonably satisfactory to the Collateral Agent.

The foregoing documents and instruments shall be delivered to the Collateral
Agent concurrently with the delivery of the documents and instruments required
under the Secured Term Loan Agreement and the Additional Secured Term Loan
Agreement (if applicable) with respect to such Material Real Estate Assets
subject to such Mortgage Property Triggering Event.

5.18.    Designation of Subsidiaries. (a) The board of directors of the Borrower
may at any time designate any Restricted Subsidiary formed or acquired after the
Closing Date as an Unrestricted Subsidiary or designate (or re-designate, as the
case may be) any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation (or re-designation), no
Default or Event of Default shall have occurred and be continuing (including
after giving effect to the reclassification of Investments in, Indebtedness of
and Liens on, the applicable Restricted Subsidiary or Unrestricted Subsidiary),
(ii) after such designation (or re-designation), the Borrower would be in pro
forma compliance with the financial covenant set forth in Section 6.8
(determined as if a Compliance Period is then in existence), (iii) any
Restricted Subsidiary previously designated as an Unrestricted Subsidiary may
not be re-designated as an Unrestricted Subsidiary, (iv) the status of any such
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary shall at all
times be the same under this Agreement, the Secured Term Loan Documents, the
Additional Secured Term Loan Documents, the Refinancing Secured Term Loan
Documents, the Unsecured Debt Documents and the documents

 

114



--------------------------------------------------------------------------------

governing any Qualified Seller Subordinated Debt (and, in each case, any
Permitted Refinancing in respect thereof), (v) no Unrestricted Subsidiary shall
at any time own any Capital Stock of the Borrower or its Restricted
Subsidiaries, (vi) no Unrestricted Subsidiary shall at any time hold any
Indebtedness of, or any Lien on any property or assets of, the Borrower or any
of its Restricted Subsidiaries, (vii) no Unrestricted Subsidiary at any time
shall have any Indebtedness other than Non-Recourse Debt, (viii) neither the
Borrower nor any of its Restricted Subsidiaries has any direct or indirect
obligation (x) to subscribe for additional Capital Stock of any Unrestricted
Subsidiary or (y) to maintain or preserve such Unrestricted Subsidiary’s
financial condition or to cause such Unrestricted Subsidiary to achieve any
specific levels of operating results and (ix) all Investments in an Unrestricted
Subsidiary only may be made if the Payment Conditions are satisfied. The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value as determined by the board of directors of the Borrower
in good faith of the Borrower’s or its Subsidiary’s (as applicable) Investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute, at the time of designation, the incurrence of any
Indebtedness or Liens of such Subsidiary existing at such time and a return on
any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value as determined by
the board of directors of the Borrower in good faith at the date of such
designation of the Borrower’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary. The re-designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall be deemed to be the creation of a Restricted
Subsidiary for purposes of Section 5.10, and such re-designated Restricted
Subsidiary shall be required to comply with the provisions set forth therein (to
the extent applicable).

(b)    Any designation (or re-designation, as the case may be) of a Subsidiary
of the Borrower as an Unrestricted Subsidiary will be evidenced to the
Administrative Agent by delivery of a certificate from an Authorized Officer of
the Borrower to the Administrative Agent (i) attaching a certified copy of a
resolution of the board of directors of the Borrower giving effect to such
designation, (ii) certifying that such designation (or re-designation, as the
case may be) complies with the provisions of this Section 5.18 and was permitted
by this Agreement, including Sections 6.1, 6.2 and 6.7, as applicable, and
(iii) demonstrating in reasonable detail the calculations required by preceding
clause (a).

 

Section 6. Negative Covenants.

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than indemnities and
similar contingent obligations not then due and payable) and cancellation or
expiration of all Letters of Credit (or the provision of cash collateral or a
back-stop letter of credit therefor issued by a bank satisfactory to the
Administrative Agent and the applicable Issuing Bank, and in each case in an
amount equal to at least 105% of the aggregate amount of all outstanding Letters
of Credit at such time and otherwise satisfactory to the Administrative Agent
and the applicable Issuing Bank thereof), each such Credit Party shall perform,
and shall cause each of its Restricted Subsidiaries to perform, all covenants in
this Section 6.

6.1.    Indebtedness. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:

(a)    the Obligations;

(b)    Indebtedness of any Credit Party owing to any other Credit Party;
provided, all such Indebtedness shall be unsecured and subordinated in right of
payment to the payment in full of the Revolving Obligations pursuant to the
terms of an intercompany subordination agreement that is reasonably satisfactory
to the Co-Collateral Agents;

 

115



--------------------------------------------------------------------------------

(c)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries arising from (i) agreements providing for indemnification,
adjustment of purchase price, earnouts or similar obligations, or
(ii) guarantees or letters of credit, surety bonds or performance bonds securing
the performance of the Borrower or any such Restricted Subsidiary pursuant to
such agreements, in connection with any transaction not expressly prohibited by
this Agreement;

(d)    Indebtedness which may be deemed to exist pursuant to any completion
guarantees, performance bonds, surety bonds, bonds securing the performance of
statutory obligations, appeal bonds or similar obligations (in each case,
exclusive of obligations for the payment of borrowed money) incurred in the
ordinary course of business by the Borrower or any of its Restricted
Subsidiaries;

(e)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries to a bank or other financial institution in respect of customary
netting services and overdraft protections, cash management services and
otherwise in connection with deposit accounts maintained for Borrower or any of
its Restricted Subsidiaries in the ordinary course of business and in respect of
other banking products or services requested by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

(f)    Indebtedness of the Borrower to finance the repurchase price of the
Borrower’s Capital Stock from current or former employees, officers or
directors, members of management and consultants or any of their respective
estates, heirs, family members, spouse or former spouse, domestic partner or
former domestic partner of the Borrower or any of its Restricted Subsidiaries in
an aggregate principal amount not to exceed $5,000,000 at any time outstanding;
provided such Indebtedness is unsecured, not guaranteed by any Restricted
Subsidiary of the Borrower and subordinated to the Revolving Obligations on
terms and conditions reasonably acceptable to the Co-Collateral Agents;

(g)    (i) subject to the limitations set forth in Section 6.7(j), guarantees by
the Borrower and any Guarantor Subsidiary of Indebtedness of (x) the Borrower or
any Guarantor Subsidiary, in each case with respect to Indebtedness otherwise
permitted to be incurred by the Borrower or any Guarantor Subsidiary pursuant to
this Section 6.1, and (y) any Restricted Subsidiary of the Borrower that is not
a Credit Party, in each case with respect to Indebtedness otherwise permitted to
be incurred by any Restricted Subsidiary of the Borrower that is not a Credit
Party pursuant to this Section 6.1 (unless, in either such case, such
Indebtedness is not otherwise permitted to be guaranteed by this Agreement),
provided that if any such Indebtedness is subordinated, such guarantees shall
also be subordinated to the same extent and (ii) guarantees by Restricted
Subsidiaries of the Borrower that are not Credit Parties of Indebtedness of any
other Restricted Subsidiaries of the Borrower that are not Credit Parties, in
each case with respect to Indebtedness otherwise permitted to be incurred by
such Restricted Subsidiaries of the Borrower that are not Credit Parties under
this Agreement;

(h)    Existing Indebtedness described in Schedule 6.1 (as reduced by any
permanent repayments of principal thereof made after the Closing Date), but not
any extensions, renewals, refinancings or replacements of such Indebtedness
except for Permitted Refinancings and extensions of any such Indebtedness;

(i)    Indebtedness of the Borrower or any of its Restricted Subsidiaries with
respect to (x) Capital Leases, (y) purchase money Indebtedness and (z) Permitted
Refinancings of the foregoing; provided, that (I) the aggregate principal amount
of all Indebtedness permitted by this clause (i) shall not exceed the greater of
$50,000,000 and 5.0% of Total Assets at any one time outstanding and (II) to the
extent that any such Indebtedness is secured, such liens are otherwise incurred
in accordance with Section 6.2(m);

 

116



--------------------------------------------------------------------------------

(j)    (x) the Secured Term Loan in an aggregate principal amount not to exceed
$82,500,000 plus 110% of the aggregate principal amount of any incremental term
loan facility made available under Section 2.23 of the Secured Term Loan
Agreement (as in effect on the Closing Date) and (y) senior secured debt
securities (or secured term loans) issued by the Borrower in connection with a
Permitted Refinancing of any indebtedness incurred under this clause (j) in full
or in part (the “Refinancing Secured Term Loans”) (as reduced by any repayments
or prepayments of principal of such Refinancing Secured Term Loans made after
the issuance thereof);

(k)    Indebtedness of the Borrower or any of its Restricted Subsidiaries under
Hedging Agreements or any Commodities Agreement entered into for the purpose of
hedging risks associated with the Borrower’s and its Restricted Subsidiaries’
operations, provided that no such Hedging Agreement or Commodities Agreement
shall be entered into for speculative purposes;

(l)    Indebtedness of Foreign Restricted Subsidiaries of the Borrower
consisting of local lines of credit incurred in the ordinary course of business
of such Foreign Restricted Subsidiaries in an aggregate principal amount not to
exceed at any time the U.S. dollar equivalent of the greater of $20,000,000 and
2.0% of Total Assets;

(m)    (i) Indebtedness of Restricted Subsidiaries of the Borrower that are not
Credit Parties owing to other Restricted Subsidiaries of the Borrower that are
not Credit Parties, (ii) Indebtedness of any Restricted Subsidiary of the
Borrower that is not a Credit Party owing to the Borrower or any Guarantor
Subsidiary to the extent permitted by Section 6.7(j), and (iii) Indebtedness of
the Borrower or any Guarantor Subsidiary owing to any Restricted Subsidiary of
the Borrower that is not a Credit Party, so long as in the case of preceding
clause (iii), all such Indebtedness shall be unsecured and subordinated in right
of payment to the payment in full of the Revolving Obligations pursuant to the
terms of the applicable promissory notes or an intercompany subordination
agreement that, in any such case, is reasonably satisfactory to the
Co-Collateral Agents;

(n)    (i) Indebtedness assumed in Permitted Acquisitions (including any
Permitted Refinancings thereof) not exceed the greater of $50,000,000 and 5.0%
of Total Assets in the aggregate at any time outstanding, provided that (x) any
such assumed Indebtedness was not incurred in connection with, or anticipation
or contemplation of, such Permitted Acquisition and (y) any such Indebtedness
does not constitute debt for borrowed money, it being understood and agreed that
purchase money Indebtedness and Capital Leases shall not constitute debt for
borrowed money for purposes of this clause (y) and (ii) to the extent
constituting Indebtedness, Earn-Out Obligations of the Borrower or any of its
Restricted Subsidiaries;

(o)    other Indebtedness of the Borrower and its Restricted Subsidiaries in an
aggregate outstanding principal amount not to exceed at any time the greater of
$25,000,000 and 2.5% of Total Assets;

(p)    unsecured debt securities (or unsecured institutional term loans) of the
Borrower (“Unsecured Debt”); provided, that (i)(A) the terms of such Unsecured
Debt shall not contain any cross-default provisions (other than for material
non-payment at final maturity (or otherwise substantially the same as set forth
in the Secured Term Loan Agreement)), but may include a cross-acceleration
provision, (B) the Unsecured Debt shall not be guaranteed by any Restricted
Subsidiary of the Borrower other than a Guarantor Subsidiary, (C) no portion of
the principal of the Unsecured Debt shall be scheduled to be redeemed,
repurchased or otherwise repaid or prepaid (other than as a result of a change
of control, customary offers upon asset sales, acceleration, AHYDO Catch-Up
Payments or such other provision as shall be customary for comparable high-yield
debt securities and institutional term loans) prior to the one year anniversary
of the latest Revolving Commitment Termination Date then in effect and (D) the

 

117



--------------------------------------------------------------------------------

Unsecured Debt, and the terms thereof, shall (x) be customary for unsecured high
yield debt securities or institutional term loans for similar issuers and
(y) shall not include any financial performance “maintenance” covenants (whether
stated as a covenant, default or otherwise), although “incurrence-based”
financial tests may be included and (ii) after giving effect to the incurrence
of such Indebtedness represented thereby, (I) the Borrower and its Restricted
Subsidiaries shall be in pro forma compliance with the financial covenant set
forth in Section 6.8 (determined as if a Compliance Period is then in
existence), (II) the Total Leverage Ratio calculated as of the last day of the
most recently ended Fiscal Quarter, determined on a pro forma basis giving
effect to the incurrence of such Unsecured Debt, shall be no greater than
4.50:1.00 and (III) no Default or Event of Default shall exist or would result
therefrom, and any Permitted Refinancings thereof;

(q)    secured debt securities of the Borrower (or secured institutional term
loans related thereto) (“Additional Secured Term Loans”); provided, that (i)(A)
the terms of such Additional Secured Term Loans shall not contain any
cross-default provisions (other than for material non-payment at final maturity
(or otherwise substantially the same as set forth in the Secured Term Loan
Agreement)), but may include a cross-acceleration provision, (B) the terms of
the Additional Secured Term Loans shall not contain any financial maintenance
covenants (or other than those that are substantially the same as those set
forth in the Secured Term Loan Agreement), (C) the Additional Secured Term Loans
shall not be secured by any asset of the Borrower or any of its Restricted
Subsidiaries other than Collateral of the Borrower and any Guarantor Subsidiary
(but otherwise subject to the Intercreditor Agreement) and shall not be
guaranteed by any Restricted Subsidiary of the Borrower other than a Guarantor
Subsidiary, (D) the final maturity date of any Additional Secured Term Loan
shall not be earlier than the latest Revolving Commitment Termination Date then
in effect, and (E) the terms of such Refinancing Secured Term Loans (other than
as provided in preceding clauses (A) through (D)) shall be customary for secured
term loans for similar issuers based on then prevailing market conditions and
(ii) after giving effect to the incurrence of such Indebtedness represented
thereby, (I) the Borrower and its Restricted Subsidiaries shall be in pro forma
compliance with the financial covenant set forth in Section 6.8 (determined as
if a Compliance Period is then in existence), (II) the Secured Leverage Ratio
calculated as of the last day of the most recently ended Fiscal Quarter,
determined on a pro forma basis giving effect to the incurrence of such secured
Indebtedness, shall be no greater than 4.00:1.00 and (II) no Default or Event of
Default shall exist or would result therefrom, and any Permitted Refinancings
thereof;

(r)    guarantees and other obligations in respect of Indebtedness and other
obligations of Dealers (or customers of the Borrower or Dealers), when taken
together with all Investments made pursuant to Section 6.7(t) that are at the
time outstanding, not to exceed the greater of $50,000,000 and 5.0% of Total
Assets;

(s)    Indebtedness in respect of any bankers’ acceptance, bank guarantee,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business and not supporting other Indebtedness in an
aggregate amount at any time outstanding not to exceed the greater of
$25,000,000 and 2.5% of Total Assets;

(t)    obligations under incentive, non-compete, consulting, deferred
compensation or other similar arrangements incurred by the Borrower or its
Restricted Subsidiaries in the ordinary course of business;

(u)    Indebtedness incurred in connection with the financing of insurance
premiums;

(v)    Indebtedness owed to (including obligations in respect of letters of
credit, bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, securing unemployment insurance, other social
security laws or regulation or similar obligations or

 

118



--------------------------------------------------------------------------------

legislation securing unemployment insurance, health, disability or other
employee benefits, or property, casualty or liability insurance, self-insurance
or other similar obligations or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims, or letters of credit in
the nature of a security deposit (or similar deposit or security) given to a
lessor under an operating lease of real property under which such Person is
lessee;

(w)    to the extent constituting Indebtedness, customary deposits and advance
payments (including progress premiums) received in the ordinary course of
business;

(x)    with respect to the Borrower only, Qualified Seller Subordinated Debt
issued solely as consideration for Permitted Acquisitions, provided that, other
than with respect to any additional principal amounts resulting from the accrual
of pay-in-kind interest or accretion of original issue discount, no Default or
Event of Default shall exist or would result therefrom, and any Permitted
Refinancings thereof.

For purposes of determining compliance with this Section 6.1: (i) in the event
that an item of Indebtedness (or portion thereof) meets the criteria of more
than one of the categories of permitted Indebtedness described above, the
Borrower, in its sole discretion, will classify and may reclassify such item of
Indebtedness (or portion thereof) and will only be required to include the
amount and type of such Indebtedness in one of the above clauses; and (ii) at
the time of incurrence or issuance or at the time of any reclassification, the
Borrower will be entitled to divide and classify (or reclassify) an item of
Indebtedness in more than one of the types of Indebtedness described in this
Section 6.1.

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness will not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.1.

6.2.    Liens. No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset (real or personal,
tangible or intangible) of any kind (including any document or instrument in
respect of goods or accounts receivable) of the Borrower or any of its
Restricted Subsidiaries, whether now owned or hereafter acquired, or any income
or profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC of any State or
under any similar recording or notice statute, except:

(a)    (w) Liens in favor of the Collateral Agent for the benefit of the
Revolving Secured Parties granted pursuant to any Credit Document, (x) Liens on
Collateral in favor of the Secured Term Loan Collateral Agent for the benefit of
the Secured Term Loan Secured Parties granted pursuant to any Secured Term Loan
Documents, as in effect on the Closing Date and as amended, supplemented or
modified from time to time in accordance with the terms of the Intercreditor
Agreement, (y) Liens on Collateral in favor of the Additional Secured Term Loan
Collateral Agent for the benefit of the Additional Secured Term Loan Secured
Parties granted pursuant to the Additional Secured Term Loan and related
collateral documents, as in effect at the time of the issuance of such
Additional Secured Term Loans and as amended, supplemented or modified from time
to time in accordance with the terms of the Intercreditor Agreement and
(z) Liens on Collateral in favor of the Secured Term Loan Collateral Agent for
the benefit of the Secured Term Loan Secured Parties granted pursuant to the
Refinancing Secured Term Loans and related collateral documents, as in effect at
the time of the issuance of such Refinancing Secured Term Loans and as amended,
supplemented or modified from time to time in accordance with the terms of the
Intercreditor Agreement, provided that, in the case of preceding sub-clauses
(x), (y) and (z), any such Liens and the rights and remedies with respect
thereto are at all times subject to the Intercreditor Agreement;

 

119



--------------------------------------------------------------------------------

(b)    inchoate Liens for Taxes not then due or, if due, if obligations with
respect to such Taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, which proceedings have
the effect of preventing, staying or postponing the forfeiture or sale of the
property or assets subject to such Lien and so long as such adequate reserves or
other appropriate and adequate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;

(c)    statutory Liens of landlords (or contract Liens of landlords entered into
in the ordinary course and for which there is no default by any Credit Party or
any Restricted Subsidiary), banks (and rights of set-off), carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) or
436(f) of the Code or by ERISA), in each case incurred in the ordinary course of
business (and which do not secure Indebtedness for borrowed money) (i) for
amounts not yet overdue or (ii) for amounts that are overdue and that are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the property or assets subject to
such statutory or contractual Lien and so long as such adequate reserves or
other appropriate and adequate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;

(d)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, employment or unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (in each
case, exclusive of obligations for the payment of borrowed money or other
Indebtedness), so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;

(e)    easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Restricted Subsidiaries and do not materially
interfere with the conduct of the business of the Borrower and its Restricted
Subsidiaries taken as a whole;

(f)    any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder and any restriction, lien or encumbrance that the
interest or title of such lessor or sublessor may be subject to;

(g)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder, provided that the aggregate amount of
all cash subject to all Liens permitted by this Section 6.2(g) shall not at any
time exceed $10,000,000;

(h)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

120



--------------------------------------------------------------------------------

(j)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property, in each case not securing Indebtedness and not materially interfering
with the conduct of the business of the Borrower and its Restricted Subsidiaries
taken as a whole;

(k)    (i) licenses of copyrights, patents, trademarks and other intellectual
property rights granted by the Borrower or any of its Restricted Subsidiaries in
the ordinary course of business and not interfering in any material respect with
the ordinary conduct of the business of the Borrower or such Restricted
Subsidiary; provided that such licenses do not prevent the granting of any Liens
on such assets pursuant to the terms of the Pledge and Security Agreement or any
other Collateral Document, and (ii) leases or subleases entered into by the
Borrower or any of its Restricted Subsidiaries, as lessor lessee, in respect of
property which is not fundamental to the operation of the business in the
ordinary course of business;

(l)    Liens (i) described in Schedule 6.2 or (ii) with respect to Real Estate
Assets described on a Title Policy delivered pursuant to Section 5.17(iii);

(m)    Liens securing Indebtedness permitted pursuant to Section 6.1(i);
provided, (i) in the case of sub-clause (x) thereof (or sub-clause (z) thereof
with respect thereto), such Liens only serve to secure the payment of
Indebtedness arising under such Capital Leases and the Lien encumbering the
asset giving rise to the obligations in respect thereof does not encumber any
other asset of the Borrower or any of its Restricted Subsidiaries, and (ii) in
the case of sub-clause (y) thereof (or sub-clause (z) thereof with respect
thereto), any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness and such Lien shall have been placed on such acquired asset
at the time of the acquisition thereof by the Borrower or such Restricted
Subsidiary or within 120 days thereafter to secure Indebtedness incurred to pay
(or reimburse) all or a portion of the purchase price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of any
such asset;

(n)    Liens securing Indebtedness of Foreign Restricted Subsidiaries permitted
pursuant to Section 6.1(l), provided that such Liens only attach to the assets
of Foreign Restricted Subsidiaries;

(o)    Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Restricted Subsidiary of the Borrower in existence
at the time such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition (together with any after-acquired property of the same type of such
Restricted Subsidiary to the extent that the terms of any such existing security
arrangements provide for the same, but determined without giving effect to the
merger of any such Restricted Subsidiary with and into the Borrower or any of
its other Restricted Subsidiaries), provided that (x) any Indebtedness that is
secured by such Liens is permitted to exist under Section 6.1(n), (y) such Liens
are not incurred in connection with, or in contemplation or anticipation of,
such Permitted Acquisition and (z) such Liens do not attach to the Revolving
Priority Collateral;

(p)    Liens securing judgments for the payment of money in respect of which the
Borrower or any of its Restricted Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings (except to the extent giving rise to an Event of Default under
Section 8.1(h));

(q)    Liens that are contractual rights of setoff on cash deposits, in each
case granted in the ordinary course of business in favor of a bank or other
financial institution with which the applicable accounts are maintained, and
(i) relating to the establishment of depository relations by the Borrower and/or
any of its Restricted Subsidiaries not given in connection with the issuance or
incurrence of

 

121



--------------------------------------------------------------------------------

Indebtedness or (ii) pertaining to pooled deposit and/or sweep accounts of the
Borrower and/or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries; provided, in either case such
Liens only secure amounts owing to such bank or other financial institution with
respect to the foregoing arrangements;

(r)    Liens on documents of title and the property covered thereby securing
Indebtedness in respect of trade, commercial and documentary letters of credit;

(s)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(t)    Liens securing obligations in respect of letters of credit, bankers’
acceptances, bank guarantees and similar instruments permitted under Section
6.1(s);

(u)    Liens arising by operation of law or contract on insurance policies and
the proceeds thereof to secure premiums thereunder, and Liens, pledges and
deposits in the ordinary course of business secure liability for premiums or
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers;

(v)    (i) Liens on Securities in Joint Ventures or Unrestricted Subsidiaries
securing obligations of such joint ventures (or of the Borrower or any
Restricted Subsidiary for any joint venture partner) or Unrestricted
Subsidiaries and (ii) customary rights of first refusal and tag, drag, put, call
and similar rights in joint venture agreements or similar agreements; and

(w)    other Liens on assets of the Borrower or any of its Restricted
Subsidiaries securing Indebtedness; provided that (i) such Liens shall not be on
any Revolving Priority Collateral or any fee owned Real Estate Asset of a Credit
Party and (ii) the aggregate amount of the Indebtedness and other obligations
secured thereby, does not, in either case, exceed the greater of $40,000,000 and
4.0% of Total Assets at any time.

With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms, accretion
of original issue discount or liquidation preference and increases in the amount
of Indebtedness outstanding solely as a result of fluctuations in the exchange
rate of currencies or increases in the value of property securing Indebtedness.

For purposes of determining compliance with this Section 6.2, (x) a Lien need
not be incurred solely by reference to one clause under this Section 6.2 but may
be incurred under any combination of such clauses (including in part under one
such clause and in part under any other such clause) and (y) in the event that a
Lien (or any portion thereof) meets the criteria of one or more of such clause,
the Borrower shall, in its sole discretion, classify or reclassify such Lien (or
any portion thereof) in any manner that complies with this Section 6.2.

6.3.    Equitable Lien. If any Credit Party or any of its Restricted
Subsidiaries shall incur, create or assume, directly or indirectly, any Lien
upon any of its properties or assets (a) of a kind or nature comparable to the
Secured Term Loan Priority Collateral, whether now owned or hereafter acquired,

 

122



--------------------------------------------------------------------------------

other than Permitted Liens, it shall make or cause to be made effective
provisions whereby the Revolving Obligations will be secured by such Lien
equally and ratably with any and all other Indebtedness (other than the Secured
Term Loans or any Additional Secured Term Loans or Refinancing Secured Term
Loans which shall retain a First Priority Lien on such properties or assets)
secured thereby as long as any such Indebtedness shall be so secured and (b) of
a kind or nature comparable to the Revolving Priority Collateral, whether now
owned or hereafter acquired, other than Permitted Liens, it shall make or cause
to be made effective provisions whereby the Revolving Obligations will be
secured by such Lien equally and ratably with any and all other Indebtedness
(other than the Secured Term Loans, any Additional Secured Term Loans or the
Refinancing Secured Term Loans which shall retain a Second Priority Lien on such
properties or assets) secured thereby as long as any such Indebtedness shall be
so secured; provided, notwithstanding the foregoing, this covenant shall not be
construed as a consent by the Requisite Lenders to the creation or assumption of
any such Lien not otherwise permitted hereby.

6.4.    No Further Negative Pledges and Other Restrictions. No Credit Party
shall, nor shall any Credit Party permit any of its Restricted Subsidiaries to,
enter into any agreement prohibiting, directly or indirectly, the incurrence,
creation or assumption of any Lien upon any properties or assets of the Borrower
or any of its Restricted Subsidiaries, whether now owned or hereafter acquired,
except with respect to:

(a)    applicable law;

(b)    this Agreement and the other Credit Documents;

(c)    the Secured Term Loan Documents or any document evidencing the Additional
Secured Term Loans or the Refinancing Secured Term Loans (provided that such
restrictions are no less favorable to the Lenders in any material respects than
those contained in the Secured Term Loan Agreement);

(d)    restrictions on cash and other deposits of customers of the Borrower and
its Restricted Subsidiaries under contracts entered into in the ordinary course
of business;

(e)    restrictions contained in agreements with respect to Indebtedness
incurred by Restricted Subsidiaries of the Borrower that are not Credit Parties
in accordance with this Agreement (provided that such restrictions are limited
to the property or assets of such Restricted Subsidiary and its Restricted
Subsidiaries);

(f)    restrictions contained in the Unsecured Debt Documents provided that such
restrictions are no less favorable to the Lenders in any material respect than
those contained in comparable high yield senior unsecured debt securities for
similar issuers;

(g)    restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements (in each case, in which the Borrower or any of its Restricted
Subsidiaries has any leasehold interest or is the licensee, as the case may be)
entered into in the ordinary course of business (provided that such restrictions
are limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses or similar agreements, as the case may
be);

(h)    specific property subject to Liens permitted to be incurred under
Section 6.2 and restrictions in the agreements relating thereto that limit the
right of the Borrower or any of its Restricted Subsidiaries to dispose of or
transfer the assets subject to such Liens;

 

123



--------------------------------------------------------------------------------

(i)    provisions limiting the disposition or distribution of assets or property
in joint venture agreements, sale-leaseback agreements, stock sale agreements
and other similar agreements, which limitation is applicable only to the assets
that are the subject of such agreements;

(j)    any encumbrance or restriction in connection with an acquisition of
property, so long as such encumbrance or restriction relates solely to the
property so acquired and was not created in connection with, or in contemplation
or anticipation of, such acquisition;

(k)    restrictions imposed by customary provisions in joint venture agreements,
partnership agreements, limited liability company organizational governance
documents, joint venture agreements and other similar agreements (in each case,
in which the Borrower or any of its Restricted Subsidiaries is a partner,
limited liability member, joint venture party or similar principal interested
party, as the case may be) that restrict the transfer of ownership interests in
such partnership, limited liability company, joint venture or similar Person;
and

(l)    restrictions contained in agreements existing at the time any Person
becomes a Restricted Subsidiary of the Borrower pursuant to a Permitted
Acquisition, so long as such agreement was not entered in connection with, or in
contemplation or anticipation of, such Person becoming a Restricted Subsidiary.

6.5.    Restricted Junior Payments. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any Restricted
Junior Payment (or any sum therefor) except that:

(a)    so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, the Borrower may purchase or redeem
Capital Stock of the Borrower or Parent (including, in each case, related stock
appreciation rights or similar securities) held by then present or former
directors, officers or employees of the Borrower or Parent or any of its
Restricted Subsidiaries or by any Pension Plan upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Pension Plan or any other agreement under which such shares of stock or
related rights were issued; provided that the aggregate amount of such purchases
or redemptions under this clause (a) shall not exceed (x) $10,000,000 in any
Fiscal Year plus the unused portion of such amount from the immediately
preceding Fiscal Year and (y) $40,000,000 in the aggregate; provided further,
that the Borrower may carry over and make in the two immediately subsequent
Fiscal Years, in addition to the amounts permitted for such Fiscal Year, the
amount of such repurchases, redemptions or other acquisitions or retirements for
value permitted to have been made but not made in the two immediately preceding
Fiscal Years;

(b)    so long as no Default under Section 8.1(a), 8.1(f) or 8.1(g) or Event of
Default shall exist or be caused thereby, the Borrower may pay expenses and
other amounts due to the Sponsor as set forth in the Shareholders Agreement;
provided that (i) such expenses and other amounts accrue during such Fiscal Year
and are not payable in advance and (ii) any expenses and other amounts payable
which are not paid to the Sponsor as a result of the occurrence and continuation
of a Default under Section 8.1(a), 8.1(f) or 8.1(g) or an Event of Default may
subsequently be paid in full at such time as no such Default or Event of Default
shall then be continuing (or would be caused thereby);

(c)    (x) any Restricted Subsidiary of the Borrower may pay cash dividends or
other cash distributions to the Borrower or any wholly-owned Restricted
Subsidiary of the Borrower which is its parent company and (y) any
non-wholly-owned Restricted Subsidiary of the Borrower may pay cash dividends or
other cash distributions to its equity holders generally so long as the Borrower
or its

 

124



--------------------------------------------------------------------------------

Restricted Subsidiary which owns the equity interest in the Restricted
Subsidiary paying such dividend or distribution receives at least its
proportionate share thereof (based upon its relative holding of the equity
interests in the Restricted Subsidiary paying such dividend or distribution);

(d)    the Borrower may pay regularly scheduled dividends on its Qualified
Preferred Stock pursuant to the terms thereof solely through the issuance of
additional shares of such Qualified Preferred Stock and/or shares of common
Capital Stock of the Borrower (but not in cash); provided that in lieu of
issuing additional shares of such Qualified Preferred Stock and/or common
Capital Stock of the Borrower as dividends, the Borrower may increase the
liquidation preference of the shares of Qualified Preferred Stock in respect of
which such dividends have accrued;

(e)    the Borrower may pay all interest on any Qualified Seller Subordinated
Debt solely through the issuance of additional Qualified Seller Subordinated
Debt of such Credit Party, common Capital Stock of the Borrower, Qualified
Preferred Stock of the Borrower or through the accretion of any original issue
discount or any combination of the foregoing; provided, however, so long as no
Default or Event of Default then exists or would result therefrom and such
payment otherwise would be permitted to be paid at such time by the
subordination provisions of such Qualified Seller Subordinated Debt, the
Borrower may pay such interest in cash;

(f)    the Borrower and its Restricted Subsidiaries may make Restricted Junior
Payments so long as (i) no Event of Default then exists or would result
therefrom, (ii) the aggregate amount of all Restricted Junior Payments made
pursuant to this clause (f) shall not exceed the Net Equity Proceeds Amount at
such time and (iii) such Restricted Junior Payments are made substantially
contemporaneously with the receipt of the respective Net Equity Proceeds;

(g)    so long as no Specified Event of Default has occurred and is continuing,
following any public offering of the Borrower’s common stock pursuant to an
effective registration statement filed with the United States Securities and
Exchange Commission (including the initial public offering of the Borrower), the
Borrower and its Restricted Subsidiaries may make Restricted Junior Payments in
an amount up to 6.0% per annum of the net cash proceeds received by the Borrower
from such public offerings (including the initial public offering of the
Borrower);

(h)    the Borrower and its Restricted Subsidiaries may make Restricted Junior
Payments deemed to occur upon the exercise of stock options or warrants if such
Securities represent a portion of the exercise price of such option or warrant;

(i)    the Borrower and its Restricted Subsidiaries may make Restricted Junior
Payments to purchase or redeem fractional shares (or cash payments in lieu
thereof) of Securities in connection with the exercise of warrants, options,
other rights to acquire Securities or other securities convertible or
exchangeable for Securities;

(j)    the Borrower and its Restricted Subsidiaries may make Restricted Junior
Payments in respect of withholding or similar Taxes payable by any future,
present or former officers, directors, employees, members of management or
consultants of Parent or the Borrower or any of its Restricted Subsidiaries (or
the estate, hers, family members, spouse or former spouse, domestic partner or
former domestic partner and any repurchases of Securities in consideration of
such payments including demand repurchases in connection with the exercise of
stock options;

(k)    the Borrower and its Restricted Subsidiaries may make Restricted Junior
Payments within 60 days after the date of declaration thereof, if at the date of
declaration, such Restricted Junior Payment would have complied with the
provisions of this Agreement;

 

125



--------------------------------------------------------------------------------

(l)    so long as the Payment Conditions are satisfied both before and after
making any Restricted Junior Payment in reliance on this Section 6.5(l), the
Borrower and its Restricted Subsidiaries may make additional Restricted Junior
Payments not otherwise permitted under this Section 6.5; and

(m)    so long as no Event of Default has occurred and is continuing, the
Borrower and its Restricted Subsidiaries may make up to $15,000,000 in
Restricted Junior Payments in any Fiscal Year.

6.6.    Restrictions on Subsidiary Distributions. Except as provided (x) in this
Agreement, (y) in the Secured Term Loan Agreement, the Refinancing Secured Term
Loan Agreement, any Additional Secured Term Loan Agreement or any Unsecured Debt
Documents, or (z) with respect to encumbrances or restrictions on the ability of
any Foreign Restricted Subsidiary of the Borrower only, in any documentation
evidencing the local lines of credit of Foreign Restricted Subsidiaries
expressly permitted by Section 6.1(l), no Credit Party shall, nor shall it
permit any of its Restricted Subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Restricted Subsidiary of the Borrower to:

(a)    pay dividends or make any other distributions on any of such Restricted
Subsidiary’s Capital Stock owned by the Borrower or any other Restricted
Subsidiary of the Borrower;

(b)    repay or prepay any Indebtedness owed by such Restricted Subsidiary to
the Borrower or any other Restricted Subsidiary of the Borrower;

(c)    make loans or advances to the Borrower or any other Restricted Subsidiary
of the Borrower; or

(d)    transfer any of its property or assets to the Borrower or any other
Restricted Subsidiary of the Borrower; other than restrictions:

(i)    in agreements evidencing Indebtedness permitted by Section 6.1(i) that
impose restrictions on the property so acquired or leased;

(ii)    by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements (in each case, in which the Borrower or any of its Restricted
Subsidiaries has a leasehold interest, is a licensee, is a joint venture party
or is a similar principal interested party, as the case may be) entered into in
the ordinary course of business;

(iii)    that are or were created by virtue of any transfer of, or any agreement
to transfer or put option or equivalent disposal right with respect to any sale
or other disposition of, property, assets or Capital Stock of Restricted
Subsidiaries of the Borrower not otherwise prohibited under this Agreement;
provided that such restrictions are not applicable to any property, assets or
Capital Stock other than the property, assets or Capital Stock of the respective
Restricted Subsidiary;

(iv)    in any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Borrower or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Capital
Stock was incurred in connection with, or in contemplation or anticipation of,
such acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired; provided that, in the case of
Indebtedness, such Indebtedness was permitted by Section 6.1 to be incurred;

 

126



--------------------------------------------------------------------------------

(v)    in any agreement for the sale or other disposition of a Restricted
Subsidiary permitted by Section 6.9 that restricts distributions by that
Restricted Subsidiary pending the sale or other disposition;

(vi)    in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Capital Stock of a Person other than on a pro rata basis;

(vii)    on the ability of any Guarantor Subsidiary, any Foreign Restricted
Subsidiary or, provided that such encumbrances or restrictions will not
materially affect the Borrower’s ability to make anticipated payments on any
Loans (as determined in good faith by the board of directors of the Borrower),
any Domestic Restricted Subsidiary that is not a Guarantor Subsidiary, to make
dividends or other distributions resulting from the operation of payment
defaults and reasonable financial covenants contained in documentation governing
Indebtedness of such Guarantor Subsidiary, Foreign Restricted Subsidiary or
Domestic Restricted Subsidiary permitted to be incurred under this Agreement;
and

(viii)    that are otherwise permitted by Section 6.4.

6.7.    Investments. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person, including without limitation any Restricted Subsidiary or Joint
Venture, except:

(a)    Investments in cash and Cash Equivalents, provided that during any time
that Revolving Loans or Swing Line Loans are outstanding, the aggregate amount
of Cash Balances held by the Credit Parties shall not exceed $30,000,000 in the
aggregate for any period of fifteen consecutive Business Days, unless such cash
and Cash Equivalents are being held for any investment or any other use
permitted by this Agreement (excluding working capital purposes and other
transactions in the ordinary course of business);

(b)    (i) equity Investments owned as of the Closing Date in any Restricted
Subsidiary and (ii) cash equity Investments made after the Closing Date in any
Credit Party by any other Credit Party;

(c)    Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors, (ii) consisting
of deposits, prepayments and other credits to suppliers or customers made in the
ordinary course of business of the Borrower and its Restricted Subsidiaries and
(iii) in any Securities received in satisfaction or partial satisfaction in
connection with defaulted receivables;

(d)    intercompany loans, advances and guarantees to the extent permitted under
Section 6.1;

(e)    Consolidated Capital Expenditures (other than Consolidated Capital
Expenditures constituting Permitted Acquisitions);

(f)    loans and advances to directors, officers, independent contractors and
employees of the Borrower and its Restricted Subsidiaries (i) made in the
ordinary course of business in connection with the relocation of such directors,
officers, independent contractors or employees, (ii) made in the ordinary course
of business of the Borrower or any Restricted Subsidiary in an aggregate
principal amount not to exceed at any one time outstanding $1,000,000 or
(iii) to finance the purchase by such

 

127



--------------------------------------------------------------------------------

person of Capital Stock of the Borrower (or any parent company thereof) or any
of its Restricted Subsidiaries; provided that the aggregate amount of loans or
advances made pursuant to this clause (iii) shall not exceed $1,000,000 in any
Fiscal Year;

(g)    (i) Investments to the extent constituting Permitted Acquisitions and
(ii) Investments then held by any Person acquired in a Permitted Acquisition to
the extent that such Investments were not made in contemplation or anticipation
of, or in connection with, such Permitted Acquisition;

(h)    Investments described in Schedule 6.7(h);

(i)    so long as no Default or Event of Default then exists or would result
therefrom, other Investments by the Borrower and its Restricted Subsidiaries in
an aggregate amount not to exceed at any time outstanding the greater of
$30,000,000 and 2.0% of Total Assets;

(j)    (x) so long as no Default or Event of Default then exists or would result
therefrom, Investments (including guaranties) by the Borrower or any Guarantor
Subsidiary in Restricted Subsidiaries of the Borrower that are not Credit
Parties in an aggregate amount not to exceed at any time outstanding the greater
of $37,500,000 and 3.75% of Total Assets, (y) Investments (including guaranties)
in Restricted Subsidiaries of the Borrower that are not Credit Parties by other
Restricted Subsidiaries of the Borrower that are not Credit Parties and
(z) subject to Section 6.1(m)(iii) in the case of intercompany loans or
advances, Investments (including guaranties) in the Borrower or any Guarantor
Subsidiary by any Restricted Subsidiary of the Borrower that is not a Credit
Party;

(k)    Investments received in lieu of cash in connection with sales and other
dispositions of assets (including sales or other dispositions of obsolete,
damaged or uneconomic inventory, but excluding sales or other dispositions of
other inventory whether or not in the ordinary course of business), including
Asset Sales expressly permitted by Section 6.9;

(l)    Investments to the extent constituting Restricted Junior Payments
permitted under Section 6.5;

(m)    notes from employees of the Borrower and its Restricted Subsidiaries in
connection with such employees’ acquisition of shares of Capital Stock of the
Borrower so long as no cash is actually advanced by the Borrower or any of its
Restricted Subsidiaries in connection with the acquisition of such Capital
Stock;

(n)    Investments consisting of Hedging Agreements permitted hereunder;

(o)    Investments consisting of the contribution of Capital Stock of a
Restricted Subsidiary of the Borrower that is not a Credit Party to any other
Restricted Subsidiary of the Borrower that is not a Credit Party in exchange for
Indebtedness (to the extent otherwise permitted under Section 6.1) or Capital
Stock of such other Restricted Subsidiary, or any combination thereof;

(p)    the Borrower and its Restricted Subsidiaries may make Investments so long
as (i) no Event of Default then exists or would result therefrom, (ii) the
aggregate amount of all Investments made pursuant to this clause (p) shall not
exceed the Net Equity Proceeds Amount at such time and (iii) such Investments
are made substantially contemporaneously with the receipt of the respective Net
Equity Proceeds;

(q)    loans to Dealers outstanding on the Closing Date and set forth in
Schedule 6.7(q);

 

128



--------------------------------------------------------------------------------

(r)    [Reserved];

(s)    the Borrower and its Restricted Subsidiaries may make any Investment in
reliance on this Section 6.7(s) so long as the Payment Conditions are satisfied
both before and after giving effect to such Investments; and

(t)    loans or advances to Dealers, when taken together with all guarantees
provided pursuant to Section 6.1(r) that are at the time outstanding, not to
exceed the greater of $50,000,000 and 5.0% of Total Assets.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under Section 6.5.

6.8.    Financial Covenant. During any Compliance Period, the Borrower shall not
permit (i) the Fixed Charge Coverage Ratio for any four-Fiscal Quarter period
for which financial statements are delivered pursuant to Section 5.1(b) or
5.1(c), as applicable, during such Compliance Period to be less than 1.00:1.00
and (ii) the Fixed Charge Coverage Ratio for each four-Fiscal Quarter period
ending during such Compliance Period to be less than 1.00:1.00.

6.9.    Fundamental Changes; Disposition of Assets; Acquisitions.

(a)    No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, enter into any transaction of merger or consolidation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), except (i) any Restricted Subsidiary of the Borrower may be merged
or consolidated with or into the Borrower or any other Restricted Subsidiary of
the Borrower (provided, that in the case of a merger or consolidation involving
(A) the Borrower, then the Borrower shall be the surviving or continuing Person,
(B) a Guarantor Subsidiary, then a Guarantor Subsidiary shall be the surviving
or continuing Person, or (C) a wholly-owned Restricted Subsidiary, then, unless
preceding sub-clause (A) or (B) applies, a wholly-owned Restricted Subsidiary
shall be the surviving or continuing Person), (ii) any Restricted Subsidiary of
the Borrower may be liquidated, wound up or dissolved so long as (except in the
case of an Immaterial Subsidiary) if the Person being liquidated, wound up or
dissolved is (A) a Credit Party, it shall have first transferred all or
substantially all of its assets to another Credit Party, and (B) a wholly-owned
Restricted Subsidiary, it shall have first transferred all or substantially all
of its assets to a Credit Party or another wholly-owned Restricted Subsidiary
and (iii) any Restricted Subsidiary of the Borrower may be merged or
consolidated, or liquidated, wound up or dissolved in connection with any sale
or disposition permitted pursuant to Section 6.9(b)(vii).

(b)    No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, convey, sell, lease or sub-lease (as lessor or sub-lessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, except:

(i)    any sale, lease, sub-lease, transfer or other disposition, in one
transaction or a series of transactions, to the Borrower or any Restricted
Subsidiary of the Borrower (provided, that if the transferor is (A) a Credit
Party, the transferee is another Credit Party, and (B) a wholly-owned Foreign
Subsidiary, the transferee is a Credit Party or another wholly-owned Foreign
Subsidiary);

(ii)    sales or other dispositions of assets that do not constitute Asset
Sales;

 

129



--------------------------------------------------------------------------------

(iii)    disposals of obsolete, worn out or uneconomic property;

(iv)    sales and other dispositions of property to the extent such property
constitutes an Investment permitted by clauses (a), (c), (k), (m) and (n) of
Section 6.7 provided that, in the case of such clause (a), such sales or other
dispositions are at Fair Market Value and for cash received at the time of the
closing of such sale or other disposition;

(v)    sales and other dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof in the ordinary course of
business and not as part of any financing transaction or bulk sale;

(vi)    sale-leaseback transactions with respect to any property (excluding
Revolving Priority Collateral) (collectively, the “Permitted Sale-Leaseback
Transactions”), in each case so long as (A) each such sale-leaseback transaction
is an arm’s-length transaction and the Borrower or such Restricted Subsidiary,
as the case may be, receives at least the Fair Market Value thereof, (B) the
total consideration received by the Borrower or such Restricted Subsidiary is
cash and is paid at the time of the closing of such sale, and (C) the Payment
Conditions are satisfied both before and after giving effect to such Permitted
Sale-Leaseback Transaction;

(vii)    Asset Sales by the Borrower and its Restricted Subsidiaries (other than
(x) pursuant to a sale-leaseback transaction and (y) a sale of all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries
taken as a whole), in each case so long as (A) the Payment Conditions are
satisfied both before and after giving effect to such Asset Sale, (B) the
consideration received for such Asset Sale shall be in an amount at least equal
to the Fair Market Value of the assets subject to such Asset Sale, (C) no less
than 75% of such consideration shall be paid in cash at the time of the closing
of the respective Asset Sale, (D) a pro forma Borrowing Base Certificate is
delivered in accordance with (but only to the extent required by) sub-clause
(y) of Section 5.1(l) and (E) such Asset Sale shall not include any Capital
Stock of any Restricted Subsidiary of the Borrower unless all of the Capital
Stock of such Restricted Subsidiary is sold in accordance with this clause
(vii); and

(viii)    sales and other dispositions of accounts receivable that do not
constitute Eligible Accounts, so long as (A) the aggregate amount of such sales
and dispositions does not exceed $20,000,000 in any Fiscal Year and (B) 100% of
the consideration shall be paid in cash at the time of the closing of the
respective sale or disposition.

(c)    No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory, materials, supplies and equipment, intellectual
property, contract acquisition costs and capital expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:

(i)    Permitted Acquisitions; and

(ii)    Investments made in accordance with Section 6.7.

6.10.    Issuance of Capital Stock. The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, issue any Capital Stock (including by way
of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, capital stock or other Capital Stock to any Person
other than (i) for transfers and replacements of then outstanding shares of
capital stock or other

 

130



--------------------------------------------------------------------------------

Capital Stock, (ii) for stock splits, stock dividends and issuances which do not
decrease the percentage ownership of the Borrower and its Restricted
Subsidiaries (taken as a whole) in any class of the capital stock or other
Capital Stock of such Restricted Subsidiary of the Borrower, (iii) common
Capital Stock and, in the case of the Borrower, any warrants, rights or options
to purchase or other arrangements or rights to acquire such common Capital Stock
of the Borrower, (iv) in the case of the Borrower, Qualified Preferred Stock,
(v) in the case of Restricted Subsidiaries of the Borrower, Preferred Stock
issued (x) to any Credit Party or (y) other than Preferred Stock issued by a
Credit Party, to any wholly-owned Restricted Subsidiary thereof, (vi) in the
case of Foreign Restricted Subsidiaries of the Borrower, to qualify directors to
the extent required by applicable law and for other nominal share issuances to
Persons other than the Borrower and its Restricted Subsidiaries to the extent
required under applicable law, and (vii) issuances by Restricted Subsidiaries of
the Borrower which are newly created or acquired in accordance with the terms of
this Agreement.

6.11.    Transactions with Shareholders and Affiliates. No Credit Party shall,
nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of the Borrower, other than in the ordinary course
of business and on terms and conditions that are no less favorable in any
material respect to the Borrower or that Restricted Subsidiary, as the case may
be, than those that might be obtained at the time from a Person who is not such
a holder or Affiliate; provided, the foregoing restriction shall not apply to
(a) any transaction between or among the Borrower and any Guarantor Subsidiary
to the extent such transaction is otherwise permitted by this Agreement,
(b) reasonable and customary fees paid to non-officer members of the board of
directors (or similar governing body) of the Borrower and its Restricted
Subsidiaries, (c) compensation, employment and severance arrangements for
directors, officers, independent contractors and other employees of the Borrower
and its Restricted Subsidiaries entered into in the ordinary course of business,
(d) transactions described in Schedule 6.11 and any amendments thereto that are
not less favorable to the Credit Parties taken as a whole as those provided for
in the original agreements (it being understood that if the Borrower delivers to
the Administrative Agent a certificate of an Authorized Officer together with a
reasonably detailed description of the terms of such amendments stating that the
Borrower has determined in good faith that such terms satisfy the foregoing
requirement, then such amendments shall be deemed to satisfy the foregoing
requirement), (e) Restricted Junior Payments made under Section 6.5, (f) fees,
expenses and indemnification payments made to the Sponsor and its Affiliates
under the Registration Rights Agreement, (g) transactions permitted among the
Borrower and its Restricted Subsidiaries under Sections 6.1(f) and 6.1(m) and
6.7, (h) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, consulting
employment agreements, stock options and stock ownership plans in the ordinary
course of business and approved by the board of the Borrower or the applicable
Restricted Subsidiary and (i) employment and severance arrangements entered into
in the ordinary course of business between any Credit Party and any employee
thereof.

6.12.    Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, engage in any
business other than the businesses engaged in by such Credit Party on the
Closing Date and similar or related businesses.

6.13.    Anti-Terrorism Law; Anti-Money Laundering; Embargoed Person; Foreign
Corrupt Practices Act.

(a)    The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, (i) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in Section 4.27(a), (ii) deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or any other Anti-Terrorism Law, or (iii) engage
in or conspire to engage in any transaction that

 

131



--------------------------------------------------------------------------------

violates, or attempts to violate, any of the material prohibitions set forth in
any Anti-Terrorism Law (and the Borrower shall deliver to the Lenders any
certification or other evidence reasonably requested from time to time by any
Lender, confirming the Borrower’s and its Subsidiaries’ compliance with this
Section 6.13).

(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
cause or permit any of the funds of the Borrower or any of its Subsidiaries that
are used to repay the Loans to be derived from any unlawful activity with the
result that the making of the Loans would be in violation of any applicable law.

(c)    The Borrower will not, and will not permit any of its Subsidiaries to,
cause or permit (x) any of the funds or properties of the Borrower or any of its
Subsidiaries that are used to repay the Loans to constitute property of, or be
beneficially owned directly or indirectly by, any Person subject to sanctions or
trade restrictions under United States law (“Embargoed Person” or “Embargoed
Persons”) that is identified on (1) the “List of Specially Designated Nationals
and Blocked Persons” maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or any applicable law promulgated thereunder, with the result
that the investment in the Borrower or any of its Subsidiaries (whether directly
or indirectly) is prohibited by any applicable law, or the Loans made by the
Lenders would be in violation of any applicable law, or (2) the Executive Order,
any related enabling legislation or any other similar Executive Orders or
(y) any Embargoed Person to have any direct or indirect interest, in the
Borrower or any of its Subsidiaries, with the result that the investment in the
Borrower or any of its Subsidiaries (whether directly or indirectly) is
prohibited by any applicable law or the Loans are in violation of any applicable
law.

(d)    No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

6.14.    Payments of Certain Other Debt; Amendments or Modifications of
Organizational Documents and Certain Other Agreements. No Credit Party shall,
nor shall it permit any of its Restricted Subsidiaries to:

(i)    make (or give any notice with respect to) any voluntary or optional
prepayment, redemption, retirement, defeasance or acquisition prior to the
scheduled maturity thereof in any manner with respect to any Secured Term Loan,
Additional Secured Term Loan, Refinancing Secured Term Loan, Unsecured Debt or
any Permitted Refinancing of any of the foregoing, in each case, except for,
(w) AHYDO Catch-Up Payments, (x) refinancings of the Secured Term Loans,
Additional Secured Term Loans, Refinancing Secured Term Loans, Unsecured Debt
and any Permitted Refinancing thereof to the extent permitted by Section 6.1,
(y) any prepayment on, or redemption or acquisition for value of, any Secured
Term Loans, Additional Secured Term Loans, Refinancing Secured Term Loans or
Unsecured Debt so long as (i) no Event of Default then exists or would result
therefrom, (ii) the aggregate amount of all such payments made pursuant to this
clause (y) shall not exceed the Net Equity Proceeds Amount at such time and
(iii) such payments are made substantially contemporaneously with the receipt of
the respective Net Equity Proceeds, and (z) any prepayment on, or redemption or
acquisition for value of, any Secured Term Loans, Additional Secured Term Loans,
Refinancing Secured Term Loans or Unsecured Debt not otherwise permitted under
this Section 6.14, so long as the Payment Conditions are satisfied both before
and after giving effect to such prepayment, redemption or acquisition for value;

 

132



--------------------------------------------------------------------------------

(ii)    amend or modify, or permit the amendment or modification of, any
provision of its Organizational Documents (including any agreement entered into
by it with respect to its capital stock or other Capital Stock (including any
Qualified Preferred Stock)) if the result thereof would, as determined in good
faith by the Borrower, have an adverse effect in any material respect on the
rights of the Lenders (it being understood that any modification of any such
Organizational Document would not have an adverse effect on the Lenders if such
modification is made to effectuate a transaction otherwise permitted by the term
of this Agreement); or

(iii)    amend, modify or change any provision of the Shareholders Agreement or
enter into any a new shareholders agreement or similar agreement without the
prior written consent of the Co-Collateral Agents (such consent not to be
unreasonably withheld, conditioned or delayed), unless any such amendment,
modification, change or new agreement could not, as determined in good faith by
the Borrower, reasonably be expected to be adverse to the interests of the
Lenders in any material respect.

6.15.    Amendments or Waivers with respect to Certain Indebtedness. No Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to, amend or
otherwise change the terms of any Unsecured Debt or any Qualified Seller
Subordinated Debt (or any document related to any of the foregoing), or make any
payment consistent with an amendment thereof or change thereto, if the effect of
such amendment or change is to increase the interest rate on Unsecured Debt or
Qualified Seller Subordinated Debt, change (to earlier dates) any dates upon
which payments of principal or interest are due thereon, change any event of
default or condition to an event of default with respect to the Unsecured Debt
or Qualified Seller Subordinated Debt (other than to eliminate any such event of
default or increase any grace period related thereto or otherwise make such
event of default or condition less restrictive or burdensome to the Borrower and
its Restricted Subsidiaries), change the redemption, prepayment or defeasance
provisions of the Unsecured Debt or Qualified Seller Subordinated Debt in a
manner adverse to the Borrower, any of its Restricted Subsidiaries and/or the
Lenders, change the subordination provisions of the Qualified Seller
Subordinated Debt (or of any guaranty thereof), or if the effect of such
amendment or change, together with all other amendments or changes made, is to
increase materially the obligations of the obligor thereunder or to confer any
additional rights or remedies on the holders of such Unsecured Debt or Qualified
Seller Subordinated Debt (or a trustee or other representative on their behalf)
which would, as determined in good faith by the Borrower, be materially adverse
to any Credit Party, any Restricted Subsidiary thereof or the Lenders; provided,
however, no amendment, modification or other change shall be made to any of the
terms of the Unsecured Debt or Qualified Seller Subordinated Debt to the extent
that any such change shall otherwise be inconsistent with the requirements of
this Agreement.

6.16.    Fiscal Year. No Credit Party shall change its Fiscal Year end from the
last Saturday of October; provided, however, that the Borrower may, upon written
notice to the Administrative Agent, change its Fiscal Year, in which case, the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in Fiscal Year.

6.17.    No Other “Designated Senior Indebtedness”. No Credit Party shall
designate, or permit the designation of, any Indebtedness (other than (i) under
this Agreement, the other Credit Documents, (ii) the Indebtedness under the
Secured Term Loan Agreement and (iii) any Additional Secured Term Loans), as
“Designated Senior Debt” or “Designated Senior Indebtedness” or a comparable
term evidencing such designation for the purposes of the definition of the same
or the subordination provisions contained in any Qualified Seller Subordinated
Debt without the prior written consent of the Co-Collateral Agents.

 

133



--------------------------------------------------------------------------------

Section 7. Guaranty.

7.1.    Guaranty of the Obligations. Subject to the provisions of Section 7.2,
the Guarantor Subsidiaries jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent for the ratable benefit of
the Beneficiaries the due and punctual payment and performance in full of all
Revolving Obligations when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) or any other provision of the Bankruptcy Code) and the
due performance and compliance by the Borrower and each other Credit Party with
all of the terms, conditions, covenants and agreements contained herein, in each
other Credit Document, in each Secured Hedging Agreement and in each Treasury
Services Agreement (collectively, the “Guaranteed Obligations”); provided, that
Guaranteed Obligations shall not include Excluded Swap Obligations. This
Guaranty shall be binding upon each Guarantor Subsidiary and its successors and
assigns and shall inure to the benefit of the Beneficiaries and their successors
and assigns.

7.2.    Contribution by Guarantor Subsidiaries. All Guarantor Subsidiaries
desire to allocate among themselves, in a fair and equitable manner, their
obligations arising under this Guaranty. Accordingly, at any time a payment in
respect of the Guaranteed Obligations is made under this Guaranty, the right of
contribution of each Guarantor Subsidiary against each other Guarantor
Subsidiary shall be determined as provided in the immediately following
sentence, with the right of contribution of each Guarantor Subsidiary to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor Subsidiary that results in the aggregate
payments made by such Guarantor Subsidiary in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment exceeding such
Guarantor Subsidiary’s Contribution Percentage (as defined below) of the
aggregate payments made by all Guarantor Subsidiaries in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment (such
excess, the “Aggregate Excess Amount”), each such Guarantor Subsidiary shall
have a right of contribution against each other Guarantor Subsidiary who has
made payments in respect of the Guaranteed Obligations to and including the date
of the Relevant Payment in an aggregate amount less than such other Guarantor
Subsidiary’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantor Subsidiaries in
respect of the Guaranteed Obligations (the aggregate amount of such deficit, the
“Aggregate Deficit Amount”) in an amount equal to (x) a fraction the numerator
of which is the Aggregate Excess Amount of such Guarantor Subsidiary and the
denominator of which is the Aggregate Excess Amount of all Guarantor
Subsidiaries multiplied by (y) the Aggregate Deficit Amount of such other
Guarantor Subsidiary. A Guarantor Subsidiary’s right of contribution pursuant to
the preceding sentences shall arise at the time of each computation, subject to
adjustment to the time of each computation; provided that no Guarantor
Subsidiary may take any action to enforce such right until the Guaranteed
Obligations (other than any inchoate indemnification or reimbursement
obligations for which no claim has been asserted) have been irrevocably paid in
full in cash and the Total Commitment and all Letters of Credit have been
terminated, it being expressly recognized and agreed by all parties hereto that
any Guarantor Subsidiary’s right of contribution arising pursuant to this
Section 7.2 against any other Guarantor Subsidiary shall be expressly junior and
subordinate to such other Guarantor Subsidiary’s obligations and liabilities in
respect of the Guaranteed Obligations and any other obligations owing under this
Guaranty. As used in this Section 7.2: (i) each Guarantor Subsidiary’s
“Contribution Percentage” shall mean the percentage obtained by dividing (x) the
Adjusted Net Worth (as defined below) of such Guarantor Subsidiary by (y) the
aggregate Adjusted Net Worth of all Guarantor Subsidiaries; (ii) the

 

134



--------------------------------------------------------------------------------

“Adjusted Net Worth” of each Guarantor Subsidiary shall mean the greater of
(x) the Net Worth (as defined below) of such Guarantor Subsidiary and (y) zero;
and (iii) the “Net Worth” of each Guarantor Subsidiary shall mean the amount by
which the fair saleable value of such Guarantor Subsidiary’s assets on the date
of any Relevant Payment exceeds its existing debts and other liabilities
(including contingent liabilities, but without giving effect to any Guaranteed
Obligations arising under this Guaranty or any guaranteed obligations arising
under any guaranty of the Secured Term Loans, any Additional Secured Term Loans,
the Refinancing Secured Term Loans, any Unsecured Debt or any Qualified Seller
Subordinated Debt) on such date. Notwithstanding anything to the contrary
contained above, any Guarantor Subsidiary that is released from this Guaranty
pursuant to Section 7.12 shall thereafter have no contribution obligations, or
rights, pursuant to this Section 7.2, and at the time of any such release, if
the released Guarantor Subsidiary had an Aggregate Excess Amount or an Aggregate
Deficit Amount, same shall be deemed reduced to $0, and the contribution rights
and obligations of the remaining Guarantor Subsidiaries shall be recalculated on
the respective date of release (as otherwise provided above) based on the
payments made hereunder by the remaining Guarantor Subsidiaries. All parties
hereto recognize and agree that, except for any right of contribution arising
pursuant to this Section 7.2, each Guarantor Subsidiary who makes any payment in
respect of the Guaranteed Obligations shall have no right of contribution or
subrogation against any other Guarantor Subsidiary in respect of such payment
until all of the Guaranteed Obligations (other than any inchoate indemnification
or reimbursement obligations for which no claim has been asserted) have been
irrevocably paid in full in cash. Each of the Guarantor Subsidiaries recognizes
and acknowledges that the rights to contribution arising hereunder shall
constitute an asset in favor of the party entitled to such contribution. In this
connection, each Guarantor Subsidiary has the right to waive its contribution
right against any Guarantor Subsidiary to the extent that after giving effect to
such waiver such Guarantor Subsidiary would remain solvent, in the reasonable
determination of the Requisite Lenders. Each Guarantor Subsidiary is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.

7.3.    Payment by Guarantor Subsidiaries. Subject to Section 7.2, the Guarantor
Subsidiaries hereby jointly and severally agree, in furtherance of the foregoing
and not in limitation of any other right which any Beneficiary may have at law
or in equity against any Guarantor Subsidiary by virtue hereof, that upon the
failure of any Credit Party to pay any of the Guaranteed Obligations when and as
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) or
any other provision of the Bankruptcy Code), the Guarantor Subsidiaries will
upon demand pay, or cause to be paid, in cash, to the Administrative Agent for
the ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for any such Credit Party becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy, insolvency, receivership or similar proceeding) and all
other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4.    Liability of Guarantor Subsidiaries Absolute. Each Guarantor Subsidiary
agrees that its obligations hereunder are irrevocable, absolute, independent and
unconditional, constitute primary obligations of such Guarantor Subsidiary and
not a contract of surety to the maximum extent permitted by law, and to the
extent permitted by applicable law shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations. In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor Subsidiary
agrees as follows:

(a)    this Guaranty is a guaranty of payment when due and not of
collectability; this Guaranty is a primary obligation of each Guarantor
Subsidiary and not merely a contract of surety;

 

135



--------------------------------------------------------------------------------

(b)    the obligations of each Guarantor Subsidiary hereunder are independent of
the obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor Subsidiary) of the obligations of the Borrower,
and a separate action or actions may be brought and prosecuted against such
Guarantor Subsidiary whether or not any action is brought against the Borrower
or any of such other guarantors and whether or not the Borrower is joined in any
such action or actions;

(c)    payment by any Guarantor Subsidiary of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor Subsidiary’s liability for any portion of the Guaranteed Obligations
which has not been paid. Without limiting the generality of the foregoing, if
the Administrative Agent is awarded a judgment in any suit brought to enforce
any Guarantor Subsidiary’s covenant to pay a portion of the Guaranteed
Obligations, such judgment shall not be deemed to release such Guarantor
Subsidiary from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor Subsidiary, limit, affect, modify or abridge
any other Guarantor Subsidiary’s liability hereunder in respect of the
Guaranteed Obligations;

(d)    any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor Subsidiary’s liability hereunder, from time to time may:

(i)    renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed Obligations
(including any increase or decrease in the principal amount thereof);

(ii)    settle, compromise, release or discharge, or accept or refuse any offer
of performance with respect to, or substitutions for, the Guaranteed Obligations
or any agreement relating thereto and/or subordinate the payment of the same to
the payment of any other obligations;

(iii)    request and accept other guarantees of the Guaranteed Obligations and
take and hold security for the payment hereof or the Guaranteed Obligations;

(iv)    release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Guaranteed Obligations, any other guarantees of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor Subsidiary) with respect to the Guaranteed Obligations;

(v)    enforce and apply any security now or hereafter held by or for the
benefit of such Beneficiary in respect hereof or the Guaranteed Obligations and
direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor Subsidiary against the Borrower or any
security for the Guaranteed Obligations; and

(vi)    exercise any other rights available to it under the Credit Documents,
the Secured Hedging Agreements or the Treasury Services Agreements; and

 

136



--------------------------------------------------------------------------------

(e)    this Guaranty and the obligations of the Guarantor Subsidiaries hereunder
shall be valid and enforceable and, to the extent permitted by applicable law,
shall not be subject to any reduction, limitation, impairment, discharge or
termination for any reason (other than payment in full of the Guaranteed
Obligations), including the occurrence of any of the following, whether or not
any Guarantor Subsidiary shall have had notice or knowledge of any of them:

(i)    any failure or omission to assert or enforce or agreement or election not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or otherwise, of the exercise or enforcement of, any claim or demand or
any right, power or remedy (whether arising under the Credit Documents, at law,
in equity or otherwise) with respect to the Guaranteed Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Guaranteed Obligations;

(ii)    any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Credit Documents, the Secured
Hedging Agreements, the Treasury Services Agreements or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof, such Credit Document, such Secured Hedging Agreement or such
Treasury Services Agreement or any agreement relating to such other guaranty or
security;

(iii)    the Guaranteed Obligations, or any agreement relating thereto, at any
time being found to be illegal, invalid or unenforceable in any respect;

(iv)    the application of payments received from any source (other than
payments received pursuant to the other Credit Documents or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of Indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations;

(v)    any Beneficiary’s consent to the change, reorganization or termination of
the corporate structure or existence of the Borrower or any of its Restricted
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations;

(vi)    any failure to perfect or continue perfection of a security interest in
any Collateral which secures any of the Guaranteed Obligations;

(vii)    any defenses, set-offs or counterclaims which the Borrower may allege
or assert against any Beneficiary in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and

(viii)    any other act or thing or omission (including the events set forth in
Sections 7.11 and 8.1(f) and 8.1(g)), or delay to do any other act or thing,
which may or might in any manner or to any extent vary the risk of any Guarantor
Subsidiary as an obligor in respect of the Guaranteed Obligations.

 

137



--------------------------------------------------------------------------------

7.5.    Waivers by Guarantor Subsidiaries. Each Guarantor Subsidiary hereby
waives, for the benefit of Beneficiaries, to the fullest extent permitted by
applicable law:

(a)    any right to require any Beneficiary, as a condition of payment or
performance by such Guarantor Subsidiary, to (i) proceed against the Borrower,
any other guarantor (including any other Guarantor Subsidiary) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from the Borrower, any such other guarantor or any other Person, (iii)
proceed against or have resort to any balance of any Bank Account or credit on
the books of any Beneficiary in favor of the Borrower or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever;

(b)    any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of the Borrower or any other Guarantor Subsidiary
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of the Borrower
or any other Guarantor Subsidiary from any cause other than payment in full in
cash of the Guaranteed Obligations;

(c)    any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;

(d)    any defense based upon any Beneficiary’s errors or omissions in the
administration of the Guaranteed Obligations, except behavior which amounts to
bad faith;

(e)    (i) any principles or provisions of law, statutory or otherwise, which
are or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor Subsidiary’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Guarantor Subsidiary’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto;

(f)    notices, demands, presentments, protests, notices of protest, notices of
dishonor, notice of the existence, creation or incurrence of any new or
additional liability and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or under any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any Credit
Extension to the Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof;

(g)    any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof;

(h)    all rights and benefits under Section 580a, 580b, 580d and 726 of the
California Code of Civil Procedure and all rights and benefits which might
otherwise be available to such Guarantor Subsidiary under Sections 2809, 2810,
2815, 2819, 2821, 2839, 2845, 2848, 2849, 2850, 2899 and 3433 of the California
Civil Code; and

(i)    its rights of subrogation and reimbursement and any other rights and
defenses available to such Guarantor Subsidiary by reason of Sections 2787 to
2855, inclusive, of the California Civil Code, including (1) any defenses such
Guarantor Subsidiary may have to this Guaranty by reason of an election of
remedies by the Revolving Secured Parties and (2) any rights or defenses such
Guarantor Subsidiary may have by reason of protection afforded to the Borrower
or any other Credit Party pursuant to the anti-deficiency or other laws of
California limiting or discharging the Borrower’s or such other Credit Party’s
indebtedness, including Section 580a, 580b, 580d or 726 of the California Code
of Civil Procedure. In furtherance of such provisions, each Guarantor Subsidiary
hereby waives all rights and

 

138



--------------------------------------------------------------------------------

defenses arising out of an election of remedies by the Revolving Secured
Parties, even though that election of remedies, such as a non-judicial
foreclosure, destroys such Guarantor Subsidiary’s rights of subrogation and
reimbursement against the Borrower or any other Credit Party by the operation of
Section 580d of the California Code of Civil Procedure or otherwise.

Each Guarantor Subsidiary hereby acknowledges and affirms that it understands
that to the extent the Guaranteed Obligations are secured by Real Property
located in the State of California, such Guarantor shall be liable for the full
amount of the liability hereunder notwithstanding any foreclosure on such Real
Property by trustee sale or any other reason impairing such Guarantor
Subsidiary’s or any Revolving Secured Party’s right to proceed against the
Borrower, any other Credit Party or any other guarantor of the Guaranteed
Obligations. Each Guarantor Subsidiary further warrants and agrees that each of
the waivers set forth in this Section 7.5 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

7.6.    Guarantor Subsidiaries’ Rights of Subrogation, Contribution, etc. Until
the Guaranteed Obligations (other than any inchoate indemnification or
reimbursement obligations for which no claim has been asserted) shall have been
paid in full and the Commitments shall have terminated and all Letters of Credit
shall have expired or been cancelled or cash collateralized (in a manner, and
pursuant to arrangements, reasonably satisfactory to the Administrative Agent
and the applicable Issuing Bank (including the provision of cash collateral or a
back-stop letter of credit from a bank satisfactory to the Administrative Agent
and the applicable Issuing Bank, in either case equal to 105% of the of the
Letter of Credit Usage with respect to all such Letters of Credit)), each
Guarantor Subsidiary hereby waives any claim, right or remedy, direct or
indirect, that such Guarantor Subsidiary now has or may hereafter have against
the Borrower or any other Guarantor Subsidiary or any of its assets in
connection with this Guaranty or the performance by such Guarantor Subsidiary of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor Subsidiary now has or may hereafter have
against the Borrower with respect to the Guaranteed Obligations, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against the Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
(other than any inchoate indemnification or reimbursement obligations for which
no claim has been asserted) shall have been paid in full and the Commitments
shall have terminated in full and all Letters of Credit shall have expired or
been cancelled or cash collateralized (in a manner, and pursuant to
arrangements, reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank (including the provision of cash collateral equal to
105% of the of the Letter of Credit Usage with respect to all such Letters of
Credit)), each Guarantor Subsidiary shall withhold exercise of any right of
contribution such Guarantor Subsidiary may have against any other guarantor
(including any other Guarantor Subsidiary) of the Guaranteed Obligations,
including any such right of contribution as contemplated by Section 7.2. Each
Guarantor Subsidiary further agrees that, to the extent the waiver or agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor Subsidiary may have
against the Borrower or against any collateral or security, and any rights of
contribution such Guarantor Subsidiary may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against the Borrower, to all right, title and interest any Beneficiary may
have in any such collateral or security, and to any right any Beneficiary may
have against such other guarantor. If any amount shall be paid to any Guarantor
Subsidiary on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Guaranteed Obligations (other than
inchoate indemnification or reimbursement obligations for which no claims has
been asserted) shall not have been

 

139



--------------------------------------------------------------------------------

finally and paid in full, the Commitments shall not have terminated in full and
all Letters of Credit shall not have expired or been cancelled or cash
collateralized (in a manner, and pursuant to arrangements, reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank
(including the provision of cash collateral equal to 105% of the of the Letter
of Credit Usage with respect to all such Letters of Credit)), such amount shall
be held in trust for the Administrative Agent on behalf of Beneficiaries and
shall forthwith be paid over to the Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.

7.7.    Subordination of Other Obligations. Any Indebtedness of the Borrower or
any Guarantor Subsidiary now or hereafter held by and owing to any Guarantor
Subsidiary (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and any such Indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for the Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to the Administrative Agent for
the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof. Prior to
the transfer by any Guarantor Subsidiary of any note or negotiable instrument
evidencing any indebtedness of the Borrower or any other Credit Party to such
Guarantor Subsidiary, such Guarantor Subsidiary shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination.

7.8.    Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled. Each Guarantor Subsidiary hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations. No failure or delay on the part of any
Beneficiary in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise of any
right, power or privilege.

7.9.    Authority of Guarantor Subsidiaries or the Borrower. It is not necessary
for any Beneficiary to inquire into the capacity or powers of any Guarantor
Subsidiary or the Borrower or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

7.10.    Financial Condition of the Borrower and Guarantor Subsidiaries. Any
Credit Extension may be made to the Borrower or continued from time to time, in
each case without notice to or authorization from any Guarantor Subsidiary
regardless of the financial or other condition of the Borrower or any other
Guarantor Subsidiary at the time of any such grant or continuation is entered
into, as the case may be. No Beneficiary shall have any obligation to disclose
or discuss with any Guarantor Subsidiary its assessment, or any Guarantor
Subsidiary’s assessment, of the financial condition of the Borrower or any other
Guarantor Subsidiary. Each Guarantor Subsidiary has adequate means to obtain
information from the Borrower and each other Guarantor Subsidiary on a
continuing basis concerning the financial condition of the Borrower and the
other Guarantor Subsidiaries and their respective abilities to perform their
respective obligations under the Credit Documents, the Secured Hedging
Agreements and the Treasury Services Agreements, and each Guarantor Subsidiary
assumes the responsibility for being and keeping informed of the financial
condition of the Borrower and the other Guarantor Subsidiaries and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor Subsidiary hereby waives and relinquishes any duty on the part of
any Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of the Borrower and any other Guarantor Subsidiary now
known or hereafter known by any Beneficiary.

 

140



--------------------------------------------------------------------------------

7.11.    Bankruptcy, etc.

(a)    So long as any Guaranteed Obligations remain outstanding, no Guarantor
Subsidiary shall, without the prior written consent of the Administrative Agent
acting pursuant to the instructions of the Requisite Lenders, commence or join
with any other Person in commencing any bankruptcy, reorganization or insolvency
case or proceeding of or against the Borrower or any other Guarantor Subsidiary.
The obligations of the Guarantor Subsidiaries hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
restructuring, receivership, reorganization, liquidation or arrangement of the
Borrower or any other Guarantor Subsidiary or by any defense which the Borrower
or any other Guarantor Subsidiary may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b)    Each Guarantor Subsidiary acknowledges and agrees that any interest on
any portion of the Guaranteed Obligations which accrues after the commencement
of any case or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of the Guarantor Subsidiaries and the
Beneficiaries that the Guaranteed Obligations which are guaranteed by the
Guarantor Subsidiaries pursuant hereto should be determined without regard to
any rule of law or order which may relieve the Borrower of any portion of such
Guaranteed Obligations. The Guarantor Subsidiaries will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

(c)    In the event that all or any portion of the Guaranteed Obligations are
paid by the Borrower, the obligations of Guarantor Subsidiaries hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise (and whether as a result of any demand,
settlement, litigation or otherwise), and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.

7.12.    Release of Guarantor Subsidiaries. If, in compliance with the terms and
provisions of the Credit Documents, (i) all or substantially all of the Capital
Stock of any Guarantor Subsidiary is sold or otherwise transferred to a Person
or Persons none of which is a Credit Party in a transaction permitted hereunder
or (ii) any Guarantor Subsidiary ceases to be a wholly-owned Domestic Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder (any such Guarantor Subsidiary, and any
Guarantor Subsidiary referred to in clause (i), a “Transferred Guarantor”), such
Transferred Guarantor shall, upon the consummation of such sale or transfer or
other transaction (but subject to the proviso below), be automatically released
from its obligations under this Agreement (including under Section 10.3) and the
other Credit Documents, including its obligations to pledge and grant any
Collateral owned by it pursuant to any Collateral Document and, in the case of a
sale of all or substantially all of the Capital Stock of the Transferred
Guarantor, the pledge of such Capital Stock to the Collateral Agent pursuant to
the Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Administrative Agent such certifications or
documents as the Administrative Agent shall reasonably request, the Collateral
Agent shall take such actions as are necessary to effect each release described
in this Section 7.12 in accordance with the relevant provisions of the
Collateral Documents; provided, however, that the release of any Guarantor
Subsidiary from its obligations under this Agreement if such Guarantor
Subsidiary becomes a non-wholly-owned Domestic Restricted Subsidiary shall only
be permitted if at the time such Guarantor Subsidiary becomes a non-wholly-owned

 

141



--------------------------------------------------------------------------------

Domestic Restricted Subsidiary (1) no Default or Event of Default shall have
occurred and be outstanding, (2) after giving pro forma effect to such release
and the consummation of the transaction that causes such Person to be a
non-wholly-owned Domestic Restricted Subsidiary, the Borrower is deemed to have
made a new Investment in such Person for purposes of Section 6.7 (as if such
Person were then newly acquired) and such Investment is permitted pursuant to
Section 6.7 (other than Sections 6.7(b)(i) and 6.7(h)) at such time and (3) an
Authorized Officer of the Borrower certifies to the Administrative Agent
compliance with preceding clauses (1) and (2); provided, further, that no such
release shall occur if such Guarantor Subsidiary continues to be a guarantor in
respect of any Secured Term Loans, Additional Secured Term Loans, Refinancing
Secured Term Loans, Unsecured Debt or any Permitted Refinancing in respect of
any of the foregoing.

When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied
(other than contingent obligations as to which no claim has been asserted,
Treasury Services Obligations and obligations pursuant to Secured Hedging
Obligations), and no Letter of Credit remains outstanding (except any Letter of
Credit the outstanding amount of which the Obligations related thereto has been
cash collateralized or for which a backstop letter of credit reasonably
satisfactory to the applicable Issuing Bank has been put in place in an amount
equal to 105% of the amount of such Letter of Credit), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.

7.13.    Limitation on Guaranteed Obligations. Each Guarantor Subsidiary and
each Beneficiary (by its acceptance of the benefits hereof) hereby confirms that
it is its intention that the guaranty set forth in this Section 7 not constitute
a fraudulent transfer or conveyance for purposes of the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act of any similar Federal or state law. To
effectuate the foregoing intention, each Guarantor Subsidiary and each
Beneficiary (by its acceptance of the benefits of the guaranty set forth in this
Section 7) hereby irrevocably agrees that the Guaranteed Obligations guaranteed
by such Guarantor Subsidiary shall be limited to such amount as will, after
giving effect to such maximum amount and all other (contingent or otherwise)
liabilities of such Guarantor Subsidiary that are relevant under such laws (it
being understood that it is the intention of the parties to this Guaranty and
the parties to any guaranty of the Unsecured Debt, any Qualified Seller
Subordinated Debt, the Secured Term Loans, the Refinancing Secured Term Loans or
the Additional Secured Term Loans, as the case may be, that, to the maximum
extent permitted under applicable laws, the liabilities in respect of the
guarantees of the Unsecured Debt, any Qualified Seller Subordinated Debt, the
Secured Term Loans, the Refinancing Secured Term Loans or the Additional Secured
Term Loans, as the case may be, shall not be included for the foregoing purposes
and that, if any reduction is required to the amount guaranteed by any Guarantor
Subsidiary hereunder and with respect to the Subordinated Notes, any Qualified
Seller Subordinated Debt, the Secured Term Loans, the Refinancing Secured Term
Loans or the Additional Secured Term Loans, as the case may be, that its
guarantee of amounts owing in respect of the Unsecured Debt, any Qualified
Seller Subordinated Debt, the Secured Term Loans, the Refinancing Secured Term
Loans or the Additional Secured Term Loans, as the case may be, shall first be
reduced) and after giving effect to any rights to contribution pursuant to any
agreement providing for an equitable contribution among such Guarantor
Subsidiary and the other Guarantor Subsidiaries, result in the Guaranteed
Obligations of such Guarantor Subsidiary in respect of such maximum amount not
constituting a fraudulent transfer or conveyance.

 

142



--------------------------------------------------------------------------------

Section 8. Events of Default.

8.1.    Events of Default. If any one or more of the following conditions or
events shall occur:

(a)    Failure to Make Payments When Due. Failure by the Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to any Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five days after the
date due thereof; or

(b)    Default in Other Agreements. (i) Failure of any Credit Party or any of
their respective Restricted Subsidiaries to pay when due any principal of or
interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in an
individual or aggregate principal amount of $30,000,000 or more, in each case
beyond the grace period, if any, provided therefor; (ii) other than in respect
of Indebtedness referred to in sub-clause (b)(iii) below, breach or default by
any Credit Party with respect to any other term of (1) one or more items of
Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, that
Indebtedness to become or be declared due and payable (or redeemable), or to
require the prepayment, redemption, repurchase or defeasance of, or to cause the
Borrower or any Restricted Subsidiary of the Borrower to make any offer to
prepay, redeem, repurchase or defease that Indebtedness (other than an asset
sale proceeds offer with respect to the Secured Term Loans, any Unsecured Debt,
any Additional Secured Term Loans or the Refinancing Secured Term Loans to the
extent otherwise permitted hereunder), prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or (iii) any
Event of Default (as defined in the Secured Term Loan Agreement, any Unsecured
Debt Documents, any Additional Secured Term Loan Agreement, any Refinancing
Secured Term Loan Agreement or any Qualified Seller Subordinated Debt (or any
documentation therefor) shall occur under the Secured Term Loan Agreement, any
Unsecured Debt Documents, any Additional Secured Term Loan Agreement, any
Refinancing Secured Term Loan Agreement or any Qualified Seller Subordinated
Debt (or any documentation therefor); provided that any Event of Default (as
defined in the Secured Term Loan Agreement, any Unsecured Debt Documents, any
Additional Secured Term Loan Agreement, any Refinancing Secured Term Loan
Agreement or any Qualified Seller Subordinated Debt (or any documentation
therefor)) arising thereunder as a result of a default under a financial
covenant set forth therein (including, with respect to the Secured Term Loan
Agreement, the financial covenant set forth in Section 6.8 thereof) shall not
constitute an Event of Default hereunder unless (x) it continues without being
cured or waived for ninety (90) consecutive days after the financial statements
for the applicable period have been delivered (or were required to be delivered)
to the Administrative Agent or (y) the holders of such Indebtedness (A) declare
such Indebtedness to be due and payable (or redeemable), require the prepayment,
redemption, repurchase or defeasance of, or require the Borrower or any
Restricted Subsidiary of the Borrower to make any offer to prepay, redeem,
repurchase or defease such Indebtedness or (B) exercise any rights and remedies
against the Borrower or any of its Restricted Subsidiaries available under
Secured Term Loan Agreement, any Unsecured Debt Documents, any Additional
Secured Term Loan Agreement, any Refinancing Secured Term Loan Agreement or any
Qualified Seller Subordinated Debt (or any documentation therefor); or

(c)    Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 5.1(f), Section 5.2
(solely with respect to the Credit Parties), Section 5.14 or Section 6; or

(d)    Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Restricted Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect (or in any respect if any such representation or warranty is already
qualified by materiality) as of the date made or deemed made; or

 

143



--------------------------------------------------------------------------------

(e)    Other Defaults Under Credit Documents. Any Credit Party shall default
(x) in the performance or compliance with any term contained in Section 5.1(a),
Section 5.1(b), Section 5.1(c), Section 5.1(d) or Section 5.1(l) and such
default shall not have been remedied or waived within five Business Days or
(y) in the performance of or compliance with any other term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other provision of this Section 8.1, and such default shall not have been
remedied or waived within 30 days after the earlier of (i) an Authorized Officer
of any Credit Party becoming aware of such default or (ii) receipt by the
Borrower of notice from the Co-Collateral Agents or the Requisite Lenders of
such default; or

(f)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against the Borrower or any of its Restricted Subsidiaries
(other than its Immaterial Subsidiaries) under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over the Borrower or any of its Restricted
Subsidiaries (other than its Immaterial Subsidiaries), or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of the Borrower or any of its Restricted Subsidiaries (other than its
Immaterial Subsidiaries) for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of the Borrower or any of its
Restricted Subsidiaries (other than its Immaterial Subsidiaries), and any such
event described in this clause (ii) shall continue for 60 days without having
been dismissed, bonded or discharged; or

(g)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) The Borrower or
any of its Restricted Subsidiaries shall have an order for relief entered with
respect to it or shall commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or the Borrower or any of its Restricted Subsidiaries
shall make any assignment for the benefit of creditors; or (ii) the Borrower or
any of its Restricted Subsidiaries shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the board of directors (or similar governing body) of the Borrower or any of
its Restricted Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

(h)    Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in any individual case or in the
aggregate at any time an amount of $30,000,000 or more (in either case to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has not denied coverage) shall be entered or
filed against the Borrower or any of its Restricted Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of 60 days (or in any event later than five days prior to the date
of any proposed sale thereunder); or

 

144



--------------------------------------------------------------------------------

(i)    Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in liability of the Borrower or any of its Restricted Subsidiaries,
including through any joint and several liability with any of their respective
ERISA Affiliates, that individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; or

(j)    Change of Control. A Change of Control shall occur; or

(k)    Guarantees, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty of any Guarantor
Subsidiary for any reason, other than the satisfaction in full in cash of all
Revolving Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or any
Guarantor Subsidiary shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full in cash of the Revolving
Obligations in accordance with the terms hereof or any action or inaction taken
by the Collateral Agent) or shall be declared null and void, or the Collateral
Agent shall not have or shall cease to have valid and perfected Liens in any
Collateral (other than an immaterial portion thereof) purported to be covered by
the Collateral Documents with the priorities required by the relevant Collateral
Document, in each case for any reason, or (iii) any Credit Party shall contest
the validity or enforceability of any Credit Document in writing or deny in
writing that it has any further liability, including with respect to future
advances by the Lenders, under any Credit Document to which it is a party or
(iv) the Loans shall cease to constitute “Designated Senior Indebtedness” or
“Designated Senior Debt” (or a comparable term evidencing such designation, if
any) under the subordination provisions of any Qualified Seller Subordinated
Debt or shall be invalidated or otherwise cease to be legal, valid and binding
obligations of the parties thereto, enforceable in accordance with their terms;

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g) with respect to the Borrower, automatically, and (2) upon the
occurrence and during the continuance of any other Event of Default, at the
request of (or with the consent of) the Requisite Lenders, upon notice to the
Borrower by the Administrative Agent, (A) the Commitments, if any, of each
Lender and the obligation of the Swing Line Lender to lend Swing Line Loans and
each Issuing Bank to issue (or cause the issuance of) any Letter of Credit shall
immediately terminate; (B) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, (II) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations;
provided, the foregoing shall not affect in any way the obligations of the
Lenders under Section 2.2(b)(v) or Section 2.3(e); (C) the Administrative Agent
may, subject to the Intercreditor Agreement, cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents; (D) the Administrative Agent shall direct the Borrower to immediately
pay (and the Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Section 8.1(f) or 8.1(g), to
immediately pay) to the Administrative Agent such additional amounts of cash, to
be held as security for the Borrower’s reimbursement Obligations in respect of
Letters of Credit then outstanding, equal to the Letter of Credit Usage at such
time; and (E) the Administrative Agent and the Collateral Agent shall be
authorized and expressly permitted to exercise all other rights and remedies
available to it under the Credit Documents or applicable law.

 

145



--------------------------------------------------------------------------------

8.2.    Right to Cure.

(a)    Notwithstanding anything to the contrary contained in Section 8.1, in the
event that the Borrower fails to comply with the requirements of Section 6.8,
until the expiration of the 10th Business Day subsequent to the due date for
delivery of the Compliance Certificate for the applicable Fiscal Quarter
pursuant to Section 5.1(d), the Borrower shall have the right to issue Permitted
Cure Securities for cash or otherwise receive cash contributions to the capital
of the Borrower. Such amounts shall be added to Consolidated Adjusted EBITDA
(such amount a “Specified Equity Contribution”) solely for purposes of
determining compliance with Section 6.8 for the Fiscal Quarter immediately
preceding the Fiscal Quarter in which such cash proceeds are so received by the
Borrower and applicable subsequent periods which include such Fiscal Quarter and
not for any other purpose under this Agreement (including not for the purpose of
calculating the Net Equity Proceeds Amount or any calculations testing pro forma
compliance with the financial covenant set forth in Section 6.8 (whether in
connection with the Payment Conditions or otherwise) or the Total Leverage Ratio
or Secured Leverage Ratio). If after giving effect to the foregoing
recalculation, the Borrower shall then be in compliance with the requirements of
Section 6.8, then the Borrower shall be deemed to have satisfied the
requirements of Section 6.8 as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of Section 6.8 which had occurred
shall be deemed cured for all purposes of the Credit Documents.

(b)    Notwithstanding anything herein to the contrary, (i) in no event shall
the Borrower be entitled to exercise the right described in clause (a) above in
more than two Fiscal Quarters during any period of four consecutive Fiscal
Quarters, (ii) in no event may the right described in clause (a) above be
exercised more than four times in the aggregate during the Revolving Commitment
Period, (iii) the amount of any Specified Equity Contribution received during a
Fiscal Quarter and added to Consolidated Adjusted EBITDA for the immediately
preceding Fiscal Quarter shall be no greater than the amount required to cause
the Borrower to be in compliance with Section 6.8 in such immediately preceding
Fiscal Quarter, (iv) there shall be no pro forma reduction in indebtedness
(whether directly or indirectly by way of netting) with the proceeds of any
Specified Equity Contribution for purposes of determining compliance with
Section 6.8 during any period in which such Specified Equity Contribution is
included in the calculation of Consolidated Adjusted EBITDA, (v) to the extent
that any Specified Equity Contribution is used to repay Indebtedness, such
Indebtedness shall not be deemed to have been repaid for purposes of calculating
the Fixed Charge Coverage Ratio, the Total Leverage Ratio or the Secured
Leverage Ratio for the period with respect to which such Compliance Certificate
applies or any other Compliance Certificate including such period, and (vi) no
Lender or Issuing Bank shall be required to make any Credit Extension hereunder
if an Event of Default under Section 6.8 has occurred and is continuing during
the 10 Business Day period during which the Borrower may exercise its right
under Section 8.2(a) unless and until the Specified Equity Contribution is
actually received by the Borrower.

 

Section 9. Agents.

9.1.    Appointment of Agents. Ally and BMO are hereby irrevocably appointed the
Co-Collateral Agents hereunder and under the other Credit Documents, and each
Lender also hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note also shall be deemed irrevocably to authorize, the
Co-Collateral Agents to act as its agent in accordance with the terms hereof and
the other Credit Documents. Ally is hereby irrevocably appointed the
Administrative Agent hereunder and under the other Credit Documents and each
Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, the
Administrative Agent to act as its agent in accordance with the terms hereof and
the other Credit Documents. Ally also is hereby irrevocably appointed the
Collateral Agent hereunder and under the other Credit Documents, and each Lender
also hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note also shall be deemed irrevocably to authorize, the
Collateral Agent to act as its agent in accordance with the terms hereof and the
other Credit Documents. Each Agent hereby agrees

 

146



--------------------------------------------------------------------------------

to act upon the express conditions contained herein and the other Credit
Documents, as applicable. Except for Section 9.7, the provisions of this
Section 9 are solely for the benefit of the Agents and the Lenders and no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of the Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for the Borrower or any of its Subsidiaries. Each of the Administrative
Agent, Co-Collateral Agents and the Collateral Agent, without consent of or
notice to any party hereto, may assign any and all of its rights or obligations
hereunder to any of its Affiliates.

9.2.    Powers and Duties.

(a)    Each Lender irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
such Agent by the terms hereof and thereof, together with such powers, rights
and remedies as are reasonably incidental thereto. Each Agent shall have only
those duties and responsibilities that are expressly specified herein and in the
other Credit Documents. Each Agent may exercise such powers, rights and remedies
and perform such duties by or through its officers, directors, agents, employees
or affiliates. The duties of the Agents shall be mechanical and administrative
in nature. The Agents shall not have, by reason hereof or any of the other
Credit Documents, a fiduciary relationship in respect of any Lender. Nothing
herein or any of the other Credit Documents, expressed or implied, is intended
to or shall be so construed as to impose upon any Agent any obligations in
respect hereof or any of the other Credit Documents except as expressly set
forth herein or therein.

(b)    Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Arrangers are named as such for recognition
purposes only, and in their capacity as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby; it being
understood and agreed that the Arrangers shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 9.6, and 10.3. Without
limitation of the foregoing, the Arrangers shall not, solely by reason of this
Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

(c)    Notwithstanding anything to the contrary set forth herein, all
determinations of the Co-Collateral Agents, as the case may be, under this
Agreement and the other Credit Documents shall be made jointly by the
Co-Collateral Agents, provided that, in the event that the Co-Collateral Agents
cannot agree on any matter to be determined by them, the determination shall be
made by the individual Co-Collateral Agent asserting the most conservative
credit judgment or declining to permit the requested action for which consent is
being sought by the applicable Credit Party. This provision shall be binding
upon any successor to a Co-Collateral Agent.

9.3.    General Immunity.

(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to the Lenders or by or on behalf of any Credit
Party to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Revolving Obligations, nor shall any

 

147



--------------------------------------------------------------------------------

Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Loans or as
to the existence or possible existence of any Default or Event of Default or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, the Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
Letter of Credit Usage or the component amounts thereof.

(b)    Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees, affiliates, representatives or agents shall be liable to
the Lenders for any action taken or omitted by any Agent under or in connection
with any of the Credit Documents except to the extent caused by such Agent’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). If an Agent requests
instructions from the Requisite Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, such Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Credit Documents or from the exercise of any power, discretion
or authority vested in it hereunder or thereunder unless and until such Agent
shall have received written instructions in respect thereof from the Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from the Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it, and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of the
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).

9.4.    Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender”, “Requisite Lender”,
“Supermajority Lender” or any similar terms shall, unless the context clearly
otherwise indicates, include each Agent in its individual capacity. Any Agent
and its Affiliates may accept deposits from, lend money to, own securities of,
and generally engage in any kind of banking, lending, trust, financial advisory
or other business with the Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrower or any of its Subsidiaries for services in
connection herewith and otherwise without having to account for the same to the
Lenders.

9.5.    Lenders’ Representations, Warranties and Acknowledgment. Each Lender
represents and warrants that it has made its own independent investigation of
the financial condition and affairs of the Borrower and its Subsidiaries in
connection with Credit Extensions hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Borrower and
its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of the Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders.

 

148



--------------------------------------------------------------------------------

9.6.    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party (and without limiting any Credit
Party’s obligation to do so), for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Agent in exercising its powers, rights and remedies or performing its
duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). If any indemnity furnished
to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s Pro Rata Share thereof; and provided, further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.

9.7.    Successor Administrative Agent, Collateral Agent, Swing Line Lender and
Issuing Bank.

(a)    The Administrative Agent may resign at any time by giving thirty days’
prior written notice thereof to the Lenders and to the Borrower; upon any such
notice of resignation, the Requisite Lenders shall have the right, with the
consent of the Borrower (which consent shall not be unreasonably withheld,
conditioned or delayed, provided that such consent shall not be required if a
Specified Event of Default has occurred and is continuing), to appoint a
successor Administrative Agent. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Credit Documents, and (ii) take such other
actions as may be necessary or appropriate in connection with the assignment to
such successor Administrative Agent, whereupon such retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
hereunder. Any resignation of the Administrative Agent pursuant to this
Section 9.7 shall also constitute the resignation of (i) the Administrative
Agent as agent for the Borrower under Section 2.6(b) and (ii) of Ally or its
successor as the Collateral Agent and a Co-Collateral Agent, and any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become (A) the successor agent for the Borrower
under Section 2.6(b), (B) the successor Collateral Agent and Co-Collateral Agent
for all purposes hereunder and under the other Credit Documents and such
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent and
Co-Collateral Agent under this Agreement and the other Credit Documents, and the
retiring Collateral Agent under this Agreement and the other Credit Documents
shall promptly (x) transfer to such successor Collateral Agent all sums,
Securities and other items of Collateral held under this Agreement or the other
Credit

 

149



--------------------------------------------------------------------------------

Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement or the other Credit Documents, and
(y) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Credit Documents, whereupon such retiring Collateral Agent shall be
discharged from its duties and obligations under this Agreement and the other
Credit Documents. Any Co-Collateral Agent may resign at any time by giving
notice thereof to the Lenders and the Borrower. Upon any such resignation, if no
other Co-Collateral Agent exists at such time (or if such resigning
Co-Collateral Agent is BMO), the Requisite Lenders shall have the right to
appoint a successor Co-Collateral Agent, subject to approval by the Borrower
(not to be unreasonably withheld), provided that such consent shall not be
required if a Specified Event of Default has occurred and is continuing. After
any retiring Co-Collateral Agent’s or Collateral Agent’s resignation under this
Agreement and the other Credit Documents, the provisions of this Section 9 and
the other Credit Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Agreement or the other Credit Documents
while it was the Co-Collateral Agent or Collateral Agent, as the case may be,
hereunder or thereunder. Any resignation of the Administrative Agent pursuant to
this Section shall also constitute the resignation of Ally or its successor as
Swing Line Lender and an Issuing Bank (in which case Ally shall not be required
to make any additional Swing Line Loans or issue (or cause the issuance of) any
further Letters of Credit, but shall maintain all of its rights as Swing Line
Lender or an Issuing Bank, as the case may be, with respect to any Swing Line
Loans made by it or any Letters of Credit issued (or caused to be issued) by it
prior to date of such resignation), and any successor Administrative Agent
appointed pursuant to this Section 9 shall, upon its acceptance of such
appointment, become the successor Swing Line Lender and a successor Issuing Bank
for all purposes hereunder. In such event (a) the Borrower shall prepay any
outstanding Swing Line Loans made by the retiring Administrative Agent in its
capacity as Swing Line Lender, (b) upon such prepayment, the retiring
Administrative Agent and Swing Line Lender shall surrender any Swing Line Note
held by it to the Borrower for cancellation, and (c) the Borrower shall issue,
if so requested by the successor Administrative Agent and Swing Line Lender, a
new Swing Line Note to the successor Administrative Agent and Swing Line Lender,
in the principal amount of the Swing Line Loan Sublimit then in effect and with
other appropriate insertions.

(b)    If a successor Administrative Agent shall not have been so appointed
within the thirty-day period described in Section 9.7(a), the Administrative
Agent, with the consent of the Borrower (which consent shall not be unreasonably
withheld, conditioned or delayed, provided that such consent shall not be
required if a Specified Event of Default has occurred and is continuing), shall
then appoint a successor Administrative Agent who shall serve as the
Administrative Agent hereunder and under the other Credit Documents until such
time, if any, as the Requisite Lenders appoint a successor Administrative Agent
as provided above.

(c)    If no successor Administrative Agent has been appointed pursuant to
Sections 9.7(a) and (b) by the 40th day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Requisite Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Requisite Lenders appoint
a successor Administrative Agent as provided above; provided that the Collateral
Agent shall act as gratuitous bailee and as a non-fiduciary agent for the
Revolving Secured Parties for the purposes of perfecting the security interest
of the Revolving Secured Parties until such time as a successor Collateral Agent
is appointed.

(d)    Any successor Administrative Agent appointed under this Section 9.7 shall
be a “U.S. person” and a “financial institution” within the meaning of Treasury
Regulation Section 1.1441-1.

 

150



--------------------------------------------------------------------------------

9.8.    Collateral Documents and Guaranty.

(a)    Agents under Collateral Documents and Guaranty. Each Lender hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Lenders, to be the agent for
and representative of the Lenders with respect to the Guaranty, the Collateral
and the Collateral Documents. Subject to Section 10.5, without further written
consent or authorization from the Lenders, the Administrative Agent or the
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) release any Lien for the benefit of the Revolving Secured
Parties (A) encumbering any item of Collateral that is the subject of a sale or
other disposition of assets to a Person other than the Borrower or any of its
Subsidiaries permitted hereby or to which the Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 10.5) have
otherwise consented or (B) upon the termination of the Total Commitment and
payment in full in cash of all Obligations (other than contingent
indemnification and reimbursement Obligations not then due and payable) and
expiration or termination of all Letters of Credit (other than Letters of Credit
that have been cash collateralized or back-stopped pursuant to arrangements
satisfactory to the Administrative Agent and the applicable Issuing Bank in an
amount equal to 105% of the Letter of Credit Usage with respect to such Letters
of Credit) shall have been made, (ii) release any Guarantor Subsidiary from the
Guaranty pursuant to Section 7.12 or with respect to which the Requisite Lenders
(or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented or (iii) to take any action with respect
to any Collateral or Collateral Documents which may be necessary to perfect and
maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Collateral Documents.

(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Credit Documents to the contrary notwithstanding, the
Administrative Agent, the Collateral Agent and each Lender hereby agree that (i)
no Lender or other Beneficiaries shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under the Collateral
Documents may be exercised solely by the Administrative Agent or the Collateral
Agent, as applicable, on behalf of the Lenders, other Beneficiaries or the
Revolving Secured Parties, as applicable, in accordance with the terms of this
Agreement and the Collateral Documents, and (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Collateral Agent or any Lender may be the purchaser of any or all of
such Collateral at any such sale and the Collateral Agent, as agent for and
representative of the Revolving Secured Parties (but not any Lender or the
Lenders in its or their respective individual capacities unless the Requisite
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale; provided that nothing in this
Section 9.8(b) shall limit any Lender’s rights under Section 10.4.

(c)    The Collateral Agent shall have no obligation whatsoever to the Lenders
or to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant to the Collateral Documents have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Collateral Agent in this Section 9.8 or in any of the Collateral Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Collateral Agent may act in any manner it
may deem appropriate, in its sole discretion, given the Collateral Agent’s own
interest in the Collateral as one of the Lenders and that the Collateral Agent
shall have no duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

151



--------------------------------------------------------------------------------

9.9.    Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

9.10.    Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

9.11.    Delivery of Information. The Administrative Agent and Co-Collateral
Agents shall not be required to deliver to any Lender originals or copies of any
documents, instruments, notices, communications or other information received by
the Administrative Agent or Co-Collateral Agents from any Credit Party or any
Subsidiary of such Credit Party, the Requisite Lenders, any Lender or any other
Person under or in connection with this Agreement or any other Credit Document
except (i) as specifically provided in this Agreement or any other Credit
Document and (ii) as specifically requested from time to time in writing by any
Lender with respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Administrative Agent or
Co-Collateral Agent at the time of receipt of such request and then only in
accordance with such specific request.

9.12.    OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENTS; ETC.

(a)    EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE
CREATED ON THE COLLATERAL PURSUANT TO THE CREDIT DOCUMENTS AND THE SECURED TERM
LOAN DOCUMENTS, WHICH LIENS SHALL BE SUBJECT TO TERMS AND CONDITIONS OF THE
INTERCREDITOR AGREEMENT. PURSUANT TO THE EXPRESS TERMS OF THE INTERCREDITOR
AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND ANY OF THE CREDIT DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

(b)    EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE
LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.

(c)    THE PROVISIONS OF THIS SECTION 9.12 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS

 

152



--------------------------------------------------------------------------------

AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS
AND REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF,
AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY
REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT.

 

Section 10. Miscellaneous.

10.1.    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to a Credit Party,
the Collateral Agent, Co-Collateral Agents, the Administrative Agent, the Swing
Line Lender or an Issuing Bank, shall be sent to such Person’s address as set
forth on Appendix B or in the other relevant Credit Document, and in the case of
any Lender, the address as indicated on Appendix B or otherwise indicated to the
Administrative Agent in writing. Each notice hereunder shall be in writing and
may be personally served, emailed, telexed or sent by facsimile or United States
mail or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of email, facsimile or telex, or three Business Days after depositing it
in the United States mail with postage prepaid and properly addressed; provided,
no notice to any Agent shall be effective until received by such Agent.

10.2.    Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Borrower agrees to pay promptly (a) all the reasonable
out-of-pocket costs and expenses of the Administrative Agent, the Collateral
Agent and their respective Affiliates in connection with the Transactions and
the preparation of the Credit Documents and any consents, amendments, waivers or
other modifications thereto; (b) all the reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Collateral Agent and their respective
Affiliates in connection with furnishing all opinions by counsel for the
Borrower and the other Credit Parties; (c) the reasonable fees and out-of-pocket
expenses and disbursements of a single primary counsel to the Administrative
Agent, the Collateral Agent and their respective Affiliates (including the
reasonable fees and disbursements of Hahn & Hessen LLP) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested from time to time by any of the Borrower,
any other Credit Party, any Agent or any Lender (or any of their respective
agents, accountants, consultants, appraisers, attorneys, employees, officers or
other representatives); (d) all the costs and reasonable out-of-pocket expenses
of creating and perfecting Liens in favor of the Collateral Agent, for the
benefit of Revolving Secured Parties, including filing and recording fees,
expenses, stamp, intangible or documentary taxes (without duplication of other
amounts payable by the Borrower under Section 2.19), search fees, title
insurance premiums and reasonable fees, expenses and disbursements of counsel to
the Collateral Agent and of counsel providing any opinions that the Collateral
Agent or the Requisite Lenders may request in respect of the Collateral or the
Liens created pursuant to the Collateral Documents; (e) all the reasonable and
documented out-of-pocket costs, fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers; (f) all the reasonable
out-of-pocket costs and expenses (including the reasonable fees, expenses and
disbursements of any appraisers, consultants, advisors and agents employed or
retained by the Collateral Agent and its counsel) in connection with the custody
or preservation of any of the Collateral; (g) all other reasonable out-of-pocket
costs and expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates in connection with their due diligence efforts and the
syndication of the Loans and Commitments and the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated hereby and thereby; and
(h) after the occurrence of a Default or an Event of Default, all reasonable
out-of-pocket costs and expenses, including reasonable attorneys’ fees and
out-of-pocket expenses and costs of

 

153



--------------------------------------------------------------------------------

settlement, incurred by any Agent, any Issuing Bank and the Lenders in enforcing
any Revolving Obligations of or in collecting any payments due from any Credit
Party hereunder or under the other Credit Documents by reason of such Default or
Event of Default (including in connection with the sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the Guaranty)
or in connection with any refinancing or restructuring of the Revolving
Obligations and the other credit or financing arrangements provided or otherwise
contemplated hereunder or under any other Credit Documents in the nature of a
“work out” or pursuant to any insolvency or bankruptcy cases or proceedings;
provided, that the Credit Parties shall not be required to pay the fees and
expenses of more than one primary counsel (and one local counsel in each
relevant jurisdiction) for the Lenders (together with such additional counsel as
may be reasonably or prudently required by any Lender due to any actual or
perceived conflicts of interest which could be reasonably likely to arise from
the retention of a single counsel for the Lenders) other than the Administrative
Agent (who shall be entitled to be paid the fees and expenses of its counsel
notwithstanding the foregoing).

10.3.    Indemnity.

(a)    In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, each Credit
Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent, each Issuing Bank and each Lender
and their respective Affiliates and the officers, partners, directors, trustees,
employees, agents, advisors, representatives of each of the foregoing and their
respective successors (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision). To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them. Payments under this Section 10.3 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims, or
damages arising from any non-Tax claim.

(b)    To the extent permitted by applicable law, no Credit Party or Indemnitee
shall have any liability for special, indirect, incidental, exemplary,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, arising
out of, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor; provided
that nothing in this clause (b) shall limit the indemnification obligation of
any Credit Party in respect of any Indemnified Liabilities incurred or paid by
an Indemnitee to a third party and for any out-of-pocket expenses.

(c)    No Credit Party will, without the prior written consent of the affected
Indemnitee (which consent will not be unreasonably withheld, conditioned or
delayed), settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not any Indemnitee is a
party thereto) unless such settlement, compromise, consent or termination (i)
includes an unconditional release of each Indemnitee from all liability arising
out of such action, suit or proceeding and (ii) does not include a statement as
to, or an admission of, fault, culpability or a failure to act by or on behalf
of such Indemnitee.

 

154



--------------------------------------------------------------------------------

10.4.    Set Off.

(a)    In addition to any rights now or hereafter granted under applicable law
(including Section 151 of the New York Debtor and Creditor Law) and not by way
of limitation of any such rights, upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent, the Collateral Agent, each
Issuing Bank, and each Lender is hereby authorized by each Credit Party at any
time or from time to time, without presentment, demand, protest or other notice
of any kind to any Credit Party or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by the Administrative Agent,
the Collateral Agent, such Issuing Bank or such Lender including by any branches
and agencies of the Administrative Agent, the Collateral Agent or such Lender
wherever located to or for the credit or the account of any Credit Party against
and on account of the obligations and liabilities of any Credit Party to the
Administrative Agent, the Collateral Agent, such Issuing Bank or such Lender
hereunder, the Letters of Credit and participations therein and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto, the Letters of Credit and participations therein or with
any other Credit Document, irrespective of whether or not (a) the Administrative
Agent, the Collateral Agent, such Issuing Bank or such Lender shall have made
any demand hereunder or (b) the principal of or the interest on the Loans or any
amounts in respect of the Letters of Credit or any other amounts due hereunder
or under the other Credit Documents shall have become due and payable (whether
pursuant to Section 2 or otherwise) and although such obligations and
liabilities, or any of them, may be contingent or unmatured.

(b)    NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS
OR ANY OTHER REVOLVING OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR
TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE
ANY PROVISION OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT UNLESS IT IS TAKEN
WITH THE CONSENT OF THE REQUISITE LENDERS OR APPROVED IN WRITING BY THE
ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND
726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA
CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY
OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE
COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER REVOLVING
OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OF ANY SUCH
RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUISITE LENDERS OR APPROVAL OF THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY
FOR THE BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.

10.5.    Amendments and Waivers.

(a)    Requisite Lenders’ Consent. Subject to Sections 10.5(b), 10.5(c), 10.5(d)
and 10.5(e), no amendment, modification, termination or waiver of any provision
of the Credit Documents, or consent to any departure by any Credit Party
therefrom, shall in any event be effective without the written

 

155



--------------------------------------------------------------------------------

concurrence of the Requisite Lenders (it being understood that the
establishment, modification or elimination of Reserves and, subject to Section
10.5(c)(vii), adjustment, establishment and elimination of criteria for Eligible
Accounts and Eligible Inventory, in each case by the Co-Collateral Agents in
accordance with the terms hereof, will not be deemed such an amendment or
modification).

(b)    Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender, except that, for the purposes of succeeding
clauses (i) through (viii), or to the extent such Defaulting Lender is treated
materially disproportionately to other Lenders that are not Defaulting Lenders,
a Defaulting Lender shall have a separate vote to the extent otherwise provided
therein) that would be directly affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

(i)    extend the scheduled final maturity of any Loan or Note (except
extensions expressly permitted in Section 2.24);

(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii)    extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date (except extensions expressly permitted in
Section 2.24);

(iv)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9) or
any fee payable hereunder or any other amount payable under any Credit Document;

(v)    reduce or forgive the amount due and payable of any such interest, fees
or other amounts, or extend the time for payment of any such interest (other
than interest payable pursuant to Section 2.9) or fees;

(vi)    reduce or forgive the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;

(vii)    amend, modify, terminate or waive any provision of Section 10.5(a),
this Section 10.5(b) or Section 10.5(c) (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Loans and Commitments on the Closing Date);

(viii)    amend any provision of Section 2.16 or amend the definitions of
“Requisite Lenders” or “Pro Rata Share” other than as contemplated by Section
2.24 (it being understood that, with the consent of the Requisite Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Requisite Lenders and Pro Rata Share on substantially
the same basis as the extensions of Loans and Commitments are included on the
Closing Date);

(ix)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

(x)    amend Section 2.24 the effect of which is to extend the final maturity of
the Commitment of any Lender without its consent; and

 

156



--------------------------------------------------------------------------------

(xi)    increase, or postpone the scheduled date of expiration of, any
Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender; provided, no amendment, modification or waiver of any
condition precedent, covenant, Default or Event of Default shall constitute an
increase in any Commitment of any Lender.

(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i)    release all or substantially all of the Collateral or all or
substantially all of the value of the Guaranty provided by the Guarantor
Subsidiaries except as expressly provided in the Credit Documents without the
consent of all Lenders;

(ii)    amend the priority of payments set forth in Section 5.14(d) hereof or in
Section 7.2 of the Pledge and Security Agreement without the consent of all
Lenders;

(iii)    except as expressly provided in the Credit Documents, subordinate the
Liens granted for the benefit of the Lenders in respect of the Collateral
without the consent of all Lenders;

(iv)    amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of the Swing
Line Lender;

(v)    amend, modify, terminate or waive any obligation of the Lenders relating
to the purchase of participations in Letters of Credit as provided in Section
2.3(e) without the written consent of the Administrative Agent and of each
Issuing Bank or otherwise alter any rights or obligations of an Issuing Bank
with respect to Letters of Credit without the consent of such Issuing Bank;

(vi)    amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof or of any other Credit
Document as the same applies to the rights or obligations of any Agent, in each
case without the consent of such Agent; and

(vii)    without the consent of Supermajority Lenders, (w) increase the advance
rates applicable to the Aggregate Borrowing Base over those in effect on the
Closing Date (it being understood that the establishment, modification or
elimination of Reserves and, subject to this Section 10.5(c)(vii), adjustment,
establishment and elimination of criteria for Eligible Accounts and Eligible
Inventory, in each case by the Co-Collateral Agents in accordance with the terms
hereof, will not be deemed such an increase in advance rates), (x) amend the
definition of Supermajority Lenders (it being understood that, with the consent
of the Requisite Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of Supermajority Lenders on
substantially the same basis as the extensions of Loans and Commitments are
included on the Closing Date), (y) amend or expand any of the following
definitions, in each case the effect of which would be to increase the amounts
available for borrowing hereunder: Aggregate Borrowing Base, Eligible Accounts,
Eligible Inventory and Qualified Cash (including, in each case, the defined
terms used therein) (it being understood that the establishment, modification or
elimination of Reserves, in each case by the Co-Collateral Agents in accordance
with the terms hereof, will not be deemed to require a Supermajority Lender
consent) or (z) increase the percentage of any Aggregate Borrowing Base for
which Agent Advances may be made pursuant to Section 2.1(c) or Overadvances may
be made pursuant to Section 2.1(d).

 

157



--------------------------------------------------------------------------------

(d)    [Reserved].

(e)    Notwithstanding anything to the contrary contained in this Section 10.5,
(i) if at any time after the Closing Date, the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical nature, in each case, in any provision of the Credit Documents,
then the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Document, (ii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersede the
unanimous consent provisions set forth herein; (iii) the Requisite Lenders shall
determine whether or not to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders; and (iv) the Administrative Agent and the
Borrower, without the consent of either Requisite Lenders or all Lenders, (A)
may execute amendments to this Agreement and the other Credit Documents add one
or more Incremental Commitment to this Agreement pursuant to Section 2.23 and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Credit Documents with the Commitments and Loans and
the accrued interest and fees in respect thereof and to include appropriately
the Lenders holding such credit facilities in any determination of the Requisite
Lenders and (B) may execute amendments contemplated by Section 2.24 in
connection with any Extended Commitment.

(f)    Execution of Amendments, etc. The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.6.    Successors and Assigns; Participations.

(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of the Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders and Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Register. The Borrower, the Administrative Agent and the Lenders shall
deem and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans (including Notes issued in
connection with such Commitments and Loans) listed therein for all purposes
hereof, and no assignment or transfer of the rights to the principal of, and the
interest in, any such Commitment or Loan (including Notes issued in connection
with such Commitments and Loans) shall be effective, in each case, unless and
until an Assignment Agreement effecting the assignment or transfer thereof shall
have been delivered to and accepted by the Administrative Agent and recorded in
the Register as provided in Section 10.6(e). Prior to such recordation, all
amounts owed with respect to the applicable Commitment or Loan shall be owed to
the

 

158



--------------------------------------------------------------------------------

Lender listed in the Register as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans. This Section 10.6(b) shall be construed so
that the Obligations (including the Notes) are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code. The Borrower agrees to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Administrative
Agent in performing its duties under Section 2.6(b).

(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it:

(i)    to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to the Administrative
Agent (whether pursuant to Section 10.6(e) or otherwise); and

(ii)    to any Person meeting the criteria of clause (ii) of the definition of
the term of “Eligible Assignee” and, in the case of assignments of Revolving
Loans or Commitments to any such Person (except in the case of assignments made
by or to Ally), consented to by each of the Borrower, the Administrative Agent,
the Swing Line Lender and each Issuing Bank (such consent (A) not to be
(x) unreasonably withheld, conditioned or delayed, or (y) in the case of the
Borrower, required at any time an Event of Default under Section 8.1(a), 8.1(f)
or 8.1(g) shall have occurred and then be continuing and (B) in the case of the
Borrower, except for any assignment to any Person that is a competitor of the
Borrower, shall be deemed to have been given if the Borrower has not responded
to a request for consent within 10 Business Days after the making of such
request); provided, each such assignment pursuant to this Section 10.6(c)(ii)
shall be in an aggregate amount of not less than $5,000,000 (or such lesser
amount as may be agreed to by the Borrower and the Administrative Agent or as
shall constitute the aggregate amount of the Commitments and Revolving Loans of
the assigning Lender) with respect to the assignment of the Commitments and
Revolving Loans.

(d)    Mechanics. The assigning Lender and the assignee thereof (i) shall
execute and deliver to the Administrative Agent an Assignment Agreement, and
such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters that may be necessary for the
assignee to establish any available exemption from, or reduction of, any Taxes,
as described in Section 2.19(d) and (ii) shall pay to the Administrative Agent,
together with the delivery of the documents in preceding clause (i), a
processing fee of $3,500. To the extent that an assignment of all or any portion
of a Lender’s Commitments and related outstanding Obligations pursuant to this
Section 10.6 would, at the time of such assignment, result in increased costs
under Section 2.18 or 2.19 from those being charged by the respective assigning
Lender prior to such assignment, then the Borrower shall not be obligated to pay
such increased costs (although the Borrower, in accordance with and pursuant to
the other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).

(e)    Notice of Assignment. Upon its receipt of a duly executed and completed
Assignment Agreement (and any forms, certificates or other evidence required by
this Agreement in connection therewith), together with the processing fee
referred to in Section 10.6(d), the Administrative Agent shall record the
information contained in such Assignment Agreement in the Register, shall give
prompt notice thereof to the Borrower and shall maintain a copy of such
Assignment Agreement.

 

159



--------------------------------------------------------------------------------

(f)    Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, (x) each Issuing Bank shall continue to have all
rights and obligations thereof with respect to Letters of Credit issued (or
caused to be issued) by it until the cancellation or expiration of such Letters
of Credit and the reimbursement of any amounts drawn thereunder and (y) such
assigning Lender shall continue to be entitled to the benefit of all indemnities
hereunder as specified herein with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder); (iii) the
Commitments shall be modified to reflect the Commitment of such assignee and any
Commitment of such assigning Lender, if any; and (iv) if any such assignment
occurs after the issuance of any Note hereunder, the assigning Lender shall,
upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Notes to the Administrative Agent for
cancellation, and thereupon the Borrower shall issue and deliver new Notes, if
so requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(g)    Participations. Each Lender shall have the right at any time to sell one
or more participations to any Person (other than the Borrower or any of its
Subsidiaries or any of their respective Affiliates) in all or any part of its
Commitments, Loans or in any other Obligation; provided that although any Lender
may transfer, assign or grant participations in its rights hereunder, such
Lender shall remain a “Lender” for all purposes hereunder (and may not transfer
or assign all or any portion of its Commitments and related Obligations
hereunder except as provided in Section 10.6(c)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder. The
holder of any such participation shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (i) extend the final scheduled maturity of any
Loan, Note or Letter of Credit (unless such Letter of Credit is not extended
beyond the Revolving Commitment Termination Date) in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any post
default increase in interest rates) or reduce the principal amount thereof (it
being understood that any amendment or modification to the financial definitions
in this Agreement or to Section 1.2 shall not constitute a reduction in the rate
of interest or fees payable hereunder), or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitments shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under the Collateral
Documents (except as expressly provided in the Credit Documents) or all or
substantially all of the value of the Guaranty provided by the Guarantor
Subsidiaries, in each case, supporting the Loans hereunder in which such
participant is participating. The Borrower agrees that each participant shall be
entitled to the benefits of Sections 2.17(c), 2.18 and 2.19 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
clause (c) of this Section 10.6; provided, (i) a participant shall not be
entitled to receive any greater payment under Section 2.18 or 2.19 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the

 

160



--------------------------------------------------------------------------------

participation to such participant is made with the Borrower’s prior written
consent and (ii) a participant shall not be entitled to the benefits of
Section 2.19 unless the Borrower is notified of the participation sold and the
participant agrees, for the benefit of the Borrower, to comply with Section 2.19
as though it were a Lender (it being understood that the documentation required
under Section 2.19(d) shall be delivered to the participating Lender). To the
extent permitted by law, each participant also shall be entitled to the benefits
of Section 10.4 as though it were a Lender, provided that such participant
agrees to be subject to Section 2.16 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that, no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. This Section 10.6(g) shall be construed
so that the participant’s interest in the Loans or other obligations under the
Credit Documents are at all times maintained in “registered form” within the
meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as the Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(h)    Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, (i) any Lender may, without the consent of the
Borrower or the Administrative Agent, assign and/or pledge all or any portion of
its Loans, the other Obligations owned by or owed by or to such Lender, and its
Notes, if any, to secure obligations of such Lender including to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank and (ii) any Lender may, without the consent of the
Borrower or the Administrative Agent, assign and/or pledge all or any portion of
its Loans, the other Obligations owned by or owed to such Lender, and its Notes,
if any, to secure obligations of such Lender to any holders of obligations owed,
or securities issued, by such Lender as collateral security for such obligations
or securities, or to any trustee for, or any other representative of such
holders; provided, no Lender, as between the Borrower and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge, and provided, further, in no event shall the applicable Federal
Reserve Bank, pledgee or trustee be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder.

10.7.    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8.    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2
and 10.3 and the second sentence of Section 10.10 and the agreements of the
Lenders set forth in Sections 2.16, 9.3(b) and 9.6 shall survive the payment of
the Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination hereof.

 

161



--------------------------------------------------------------------------------

10.9.    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, any Issuing Bank or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to each Agent, each
Issuing Bank and each Lender hereby are cumulative and shall be in addition to
and independent of all rights, powers and remedies existing by virtue of any
statute or rule of law or in any of the other Credit Documents. Any forbearance
or failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy. No notice to or demand on any Credit Party in any case shall
entitle any Credit Party to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender to any other or
further action in any circumstances without notice or demand.

10.10.    Marshalling; Payments Set Aside. Neither any Agent, any Issuing Bank
nor any Lender shall be under any obligation to marshal any assets in favor of
any Credit Party or any other Person or against or in payment of any or all of
the Obligations. To the extent that any Credit Party makes a payment or payments
to the Administrative Agent, an Issuing Bank (or to the Administrative Agent, on
behalf of such Issuing Bank) or the Lenders (or to the Administrative Agent, on
behalf of the Lenders), or the Administrative Agent or the Revolving Secured
Parties enforce any security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause or otherwise (and whether as a result of any demand,
settlement, litigation or otherwise), then, to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor or related thereto, shall be revived and continued
in full force and effect as if such payment or payments had not been made or
such enforcement or setoff had not occurred.

10.11.    Severability. In case any provision in or obligation hereunder or
under any Note shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

10.12.    Obligations Several; Independent Nature of the Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out herefrom and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

10.13.    Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

10.14.    APPLICABLE LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS
OTHERWISE PROVIDED IN ANY MORTGAGE, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

162



--------------------------------------------------------------------------------

10.15.    CONSENT TO JURISDICTION.

(a)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT SHALL (EXCEPT AS PROVIDED BELOW) BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, BOROUGH OF
MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, EACH CREDIT PARTY HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS. EACH CREDIT PARTY HEREBY FURTHER IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH CREDIT PARTY,
AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
CREDIT PARTY. EACH CREDIT PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO SUCH CREDIT PARTY AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE
BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH CREDIT
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN, HOWEVER, SHALL
AFFECT THE RIGHT OF ANY AGENT, ANY ISSUING BANK, ANY LENDER OR THE HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER
JURISDICTION.

(b)    EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

10.16.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE

 

163



--------------------------------------------------------------------------------

SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR TO ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

10.17.    Confidentiality. Each Agent and each Lender will use its commercially
reasonable efforts not to disclose without the prior consent of the Borrower any
Non-public information regarding the Borrower and its Subsidiaries and their
businesses identified as such by the Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s or
Lender’s (as applicable) customary procedures for handling confidential
information of such nature, it being understood and agreed by each Credit Party
that, in any event, a Lender may make (i) disclosures of such information
(including any Non-public customer information regarding the creditworthiness of
the Borrower and its Subsidiaries) to Affiliates of such Lender and to such
Lender’s and such Lender’s Affiliates’ directors, officers, employees, agents
and advisors (and to other persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.17), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by such Lender of any Loans or any participations
therein or by any direct or indirect contractual counterparties (or the
professional advisors thereto) in Secured Hedging Agreements (provided, such
counterparties and advisors are advised of and agree to be bound by the
provisions of this Section 10.17), (iii) disclosures to any rating agency when
required by it, (iv) disclosures required or requested by any Governmental
Authority or representative thereof or by the NAIC or pursuant to legal or
judicial process or proceeding; provided, unless specifically prohibited by
applicable law or court order, each Lender shall make reasonable efforts to
notify the Borrower of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority) for disclosure of any such Non-public
information prior to disclosure of such information, (v) disclosures of any such
information that becomes publicly available other than by virtue of a breach of
this Section 10.17 by the respective Lender or any of its Affiliates,
(vi) disclosures of any such information to the extent such information is
received by such Lender from a third party that is not to its knowledge subject
to confidentiality obligations to the Borrower or any of its Subsidiaries,
(vii) disclosures of any such information to the extent that such information is
independently developed by such Lender or any Affiliate of such Lender,
(viii) disclosures with the prior consent of the Borrower and (ix) disclosures
in connection with the exercise of any remedies hereunder or under any other
Credit Document or any action or proceeding relating to this Agreement or any
other Credit Document or to enforce any of its rights or remedies under this
Agreement or under any other Credit Document.

 

164



--------------------------------------------------------------------------------

10.18.    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding principal amount of the Loans made
hereunder or be refunded to the Borrower.

10.19.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument. A
set of counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent. Delivery of an executed counterpart to
this Agreement or any other Credit Document by facsimile transmission or by
electronic mail in pdf format shall be as effective as delivery of a manually
executed counterpart hereof.

10.20.    Patriot Act. Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to each Agent and each
Lender. Each Credit Party hereby acknowledges and agrees that the Agents shall
be permitted to share any or all such information with the Lenders.

10.21.    Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
the Borrower and the Administrative Agent of written or telephonic notification
of such execution and authorization of delivery thereof. The Administrative
Agent will give the Borrower and each Lender prompt written notice of
effectiveness.

10.22.    Qualified Hedging Agreements.

(a)    At any time prior to or within (i) 15 days after any Credit Party (or REV
Brasil) enters into any Hedging Agreement with a Lender Counterparty, (ii) in
the case of Hedging Agreements with a Lender Counterparty in effect on the
Closing Date, 15 days of the Closing Date or (iii) in the case of Hedging
Agreements with a financial institution that is not a Lender Counterparty on the
Closing Date, within 15 days of such financial institution (or its affiliate)
becoming a Lender hereunder, if the applicable Credit Party (or the Borrower, on
behalf of REV Brasil) and Lender Counterparty desire that the monetary
obligations in respect of such Hedging Agreement be treated pari passu with the
Obligations with respect to the priority of payment of proceeds of the
Collateral as provided in the waterfall provisions set forth in the Pledge and
Security Agreement, the Borrower may notify the Administrative

 

165



--------------------------------------------------------------------------------

Agent in writing (which notice the Administrative Agent shall promptly provide
to the Collateral Agent and the Co-Collateral Agents) (to be acknowledged by the
Administrative Agent, the Collateral Agent and Co-Collateral Agents) that such
Hedging Agreement is to be a “Qualified Hedging Agreement”.

(b)    Until such time as the Borrower delivers (and the Administrative Agent,
the Collateral Agent and Co-Collateral Agents acknowledge) such notice as
described above, such Hedging Agreement shall not constitute a Qualified Hedging
Agreement. The parties hereto understand and agree that the provisions of this
Section 10.22 are made for the benefit of the Lenders and their Affiliates which
become parties to Hedging Agreements, and agree that any amendments or
modifications to the provisions of this Section 10.22 shall not be effective
with respect to any Hedging Agreement entered into prior to the date of the
respective amendment or modification of this Section 10.22 (without the written
consent of the relevant parties thereto). Notwithstanding any such designation
of a Hedging Agreement as a Qualified Hedging Agreement, no provider or holder
of any such Qualified Hedging Agreement (in its capacity as such) shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider of such agreements or the Revolving Obligations owing
thereunder, nor shall their consent be required (other than in their capacities
as a Lender to the extent applicable) for any matter hereunder or under any of
the other Credit Documents, including as to any matter relating to the
Collateral or the release of Collateral or Guarantor Subsidiaries. The
Administrative Agent, the Collateral Agent and the Co-Collateral Agents accept
no responsibility and shall have no liability for the calculation of the
exposure owing by the Credit Parties under any such Qualified Hedging Agreement,
and shall be entitled in all cases to rely on the applicable Lender Counterparty
and the applicable Credit Party to such agreement for the calculation thereof.
Such Lender Counterparty and the applicable Credit Party, party to any such
agreement each agrees to provide the Administrative Agent, the Collateral Agent
and the Co-Collateral Agent with the calculations of all such exposures and
reserves, if any, from time to time, including at such times as the
Administrative Agent, the Collateral Agent or the Co-Collateral Agents shall
reasonably request, and in any event, not less than monthly (unless otherwise
agreed to by the Administrative Agent, the Collateral Agent and the
Co-Collateral Agents).

10.23.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Collateral Agent, the Co-Collateral Agents and the Arrangers are arms-length
commercial transactions between the Borrower, each other Credit Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Collateral Agent, the Co-Collateral Agents and the Arrangers, on the other hand,
(B) each of the Borrower and each other Credit Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower and each other Credit Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, the Collateral Agent, the Co-Collateral Agents and the
Arrangers are, and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Credit Party or any of their respective Affiliates, or any other Person and
(B) none of the Administrative Agent, the Collateral Agent, the Co-Collateral
Agents or the Arrangers has any obligation to the Borrower, any other Credit
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (iii) the Administrative Agent, the Collateral
Agent, the Co-Collateral Agents and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Credit Parties and
their respective Affiliates, and none of the Administrative Agent, the
Collateral Agent, the Co-Collateral Agents or the Arrangers have any obligation
to disclose any of such interests to

 

166



--------------------------------------------------------------------------------

the Borrower, any other Credit Party or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Borrower and the other Credit
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, the Collateral Agent, the Co-Collateral Agents and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.24.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank]

 

167



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

REV GROUP, INC., as Borrower By:  

/s/ Dean J. Nolden

Name:   Dean J. Nolden Title:   Treasurer & Chief Financial Officer CAPACITY OF
TEXAS, INC. CHAMPION BUS, INC. COLLINS BUS CORPORATION COLLINS I HOLDING CORP.
COLLINS INDUSTRIES, INC. COMPRESSED AIR SYSTEMS, INC.* ELDORADO MOBILITY, INC.
ELDORADO NATIONAL (CALIFORNIA), INC. ELDORADO NATIONAL (KANSAS), INC. E-ONE,
INC. FERRARA FIRE APPARATUS, INC. FERRARA FIRE APPARATUS HOLDING COMPANY, INC.
FFA ACQUISITION COMPANY, INC. FFA HOLDCO, INC. GENERAL COACH AMERICA, INC.
GOLDSHIELD FIBERGLASS, INC. GOSHEN COACH INC. HALCORE GROUP, INC. HORTON
ENTERPRISES, INC. KME GLOBAL, LLC KME HOLDINGS, LLC KME RE HOLDINGS, LLC KOVATCH
MOBILE EQUIPMENT CORP. MOBILE PRODUCTS, INC. REV AMBULANCE GROUP ORLANDO, INC.
REV FINANCIAL SERVICES LLC REV INSURANCE SOLUTIONS LLC REV PARTS, LLC REV
RECREATION GROUP, INC. REV RECREATION GROUP FUNDING, INC. REV RENEGADE LLC REV
RENEGADE HOLDINGS CORP. REV RTC, INC., as Guarantor Subsidiaries By:  

/s/ Dean J. Nolden

Name:   Dean J. Nolden Title:   Treasurer & Chief Financial Officer

 

 

* A Pennsylvania corporation with entity number 2886396.

 

Signature Page to ABL Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Joint Lead Arranger, Joint Book-Running Manager,
Co-Collateral Agent and a Lender By:  

/s/ Michael Scolaro

Name:   Michael Scolaro Title:   Managing Director

 

Signature Page to ABL Credit Agreement



--------------------------------------------------------------------------------

ALLY BANK, as a Joint Lead Arranger, Joint Book-Running Manager, Administrative
Agent, Collateral Agent, Co-Collateral Agent and a Lender By:  

/s/ Eric S. Miller

Name:   Eric S. Miller Title:   Authorized Signatory

 

Signature Page to ABL Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE REVOLVING CREDIT AND GUARANTY AGREEMENT, DATED AS OF THE
DATE FIRST WRITTEN ABOVE, AMONG REV GROUP, INC. AND CERTAIN OF ITS SUBSIDIARIES
PARTY THERETO FROM TIME TO TIME AS GUARANTOR SUBSIDIARIES, THE LENDERS PARTY
THERETO FROM TIME TO TIME, AND ALLY BANK, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT NAME OF INSTITUTION: [                                         ] By:  
                                                                                
           Name:   Title:  

 

Signature Page to ABL Credit Agreement



--------------------------------------------------------------------------------

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

Commitments

 

Lender

   Commitment  

Ally Bank

   $ 275,000,000  

BMO Harris Bank N.A.

   $ 75,000,000     

 

 

 

Total

   $ 350,000,000     

 

 

 

 

Appendix A - 1



--------------------------------------------------------------------------------

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

REV GROUP, INC.

EACH GUARANTOR SUBSIDIARY

REV Group, Inc.

c/o AIP IV, LLC

330 Madison Avenue, 28th Floor

New York, NY 10017

Attention: Paul Bamatter

Facsimile: (212) 627-2372

Email: paul@americanindustrial.com

and

REV Group, Inc.

4776 New Broad St., Suite 200

Orlando, Florida 32814

Attention:                    

Facsimile: (407) 228-2872

Email:                                         

with a copy to

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Steven R. Rutkovsky

Facsimile: (646) 728 1529

Email: steven.rutkovsky@ropesgray.com

ALLY BANK,

as Administrative Agent, Collateral Agent, Co-Collateral Agent

Swing Line Lender and a Lender

Ally Bank

300 Park Avenue, 4th Floor

New York, New York 10022

Attention:   SFD Portfolio Manager

Facsimile:   (212) 884-7693

Email: Joseph.Skaferowsky@ally.com

With a copy to:

Ally Bank

300 Park Avenue, 4th Floor

New York, New York 10022

Attention:   Legal Services/SFD

Facsimile:   (212) 884-7189

Email: Jorge.Wagner@ally.com

 

Appendix B - 1



--------------------------------------------------------------------------------

and

Hahn & Hessen LLP

488 Madison Avenue

New York, New York 10022

Attention: Daniel M. Ford

Facsimile: (212) 478-7400

Email: dford@hahnhessen.com

BMO HARRIS BANK N.A.,

as Co-Collateral Agent and a Lender

BMO Harris Bank N.A.

111 West Monroe Street, ABL/20 East

Chicago, Illinois 60603

Attention:    Peggy Jackson

Facsimile:    (312) 765-1641

Email:    peggy.jackson@bmo.com

With a copy to:

BMO Harris Bank N.A.

111 West Monroe Street, ABL/20 East

Chicago, Illinois 60603

Attention:    Kathy Waggoner

Facsimile:    (312) 765-1641

Email:    kathy.waggoner@bmo.com

 

Appendix B - 2



--------------------------------------------------------------------------------

EXHIBIT A-1 TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

FORM OF FUNDING NOTICE

Dated             , 201  

Ally Bank

300 Park Avenue, 4th Floor

New York, NY 10022

Attn: Relationship Manager – Rev Group

Ladies and Gentlemen:

Reference is made to the Revolving Credit and Guaranty Agreement, dated as of
April 25, 2017 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among REV GROUP, INC., a Delaware
corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER party thereto
from time to time, as Guarantor Subsidiaries, the Lenders party thereto from
time to time, and ALLY BANK (“Ally”) and BMO HARRIS BANK N.A. (“BMO”), as Joint
Leads Arrangers and Joint Book Running Managers, Ally and BMO, as Co-Collateral
Agents and Ally, as Administrative Agent (together with its permitted successors
and assigns in such capacity, the “Administrative Agent”) and as Collateral
Agent (together with its permitted successors and assigns in such capacity, the
“Collateral Agent”).

Pursuant to Sections 2.1 and/or 2.2 of the Revolving Credit Agreement, the
Borrower desires that Lenders and/or the Swing Line Lender, as applicable, make
the following Loans to the Borrower in accordance with the applicable terms and
conditions of the Revolving Credit Agreement on [             , 201  ] (the
“Credit Date”):

 

1.   Revolving Loans    $[        ,        ,        ]    ☐   Base Rate Loans
[not constituting an Agent Advance] [constituting an Agent Advance]:   
$[        ,        ,        ]    ☐   Eurodollar Rate Loans, with an Initial
Interest Period of [one] [three] [six] [or such other period to the extent
agreed to by all Lenders] [or less than one month to the extent agreed by the
Administrative Agent] Month(s):       2.   Swing Line Loans:   
$[        ,        ,        ]   



--------------------------------------------------------------------------------

The Borrower hereby certifies that:

(i)    after making the Credit Extensions requested on the Credit Date (together
with all other Credit Extensions requested by the Borrower on such Credit Date),
the Total Utilization of Revolving Commitments shall not exceed the lesser of:
(A) the Total Commitment then in effect and (B) the Aggregate Borrowing Base
then in effect;

(ii)    at the time of, and immediately after giving effect to, the Credit
Extensions requested pursuant to this Funding Notice, the representations and
warranties contained in the Revolving Credit Agreement and in the other Credit
Documents are true and correct in all material respects on and as of the Credit
Date to the same extent as though made on and as of such date, it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date are true and correct in all material respects
only as of such specified date and (y) any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language is
true and correct in all respects as of any such date); [and]

(iii)    as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the Credit Extension contemplated by this
Funding Notice that would constitute a Default or an Event of Default [●][    ;
and]

[(iv)    after giving effect to the requested Credit Extensions on the Credit
Date, the Total Utilization of Revolving Commitments is $        .]1

[Signature Page Follows]

 

 

1  To be included only if the proceeds of Loans requested hereby are to be
utilized to finance, in whole or in part, a Permitted Acquisition (or to pay any
fees and expenses in connection therewith).

 

2



--------------------------------------------------------------------------------

Yours Truly,

 

REV GROUP, INC.

By:  

 

Name:   Title:  

 

Signature Page to Funding Notice



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

FORM OF CONVERSION/CONTINUATION NOTICE

Dated              , 201  

Ally Bank

300 Park Avenue, 4th Floor

New York, NY 10022

Attn: Relationship Manager – Rev Group

Ladies and Gentlemen:

Reference is made to the Revolving Credit and Guaranty Agreement, dated as of
April 25, 2017 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among REV GROUP, INC., a Delaware
corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER party thereto
from time to time, as Guarantor Subsidiaries, the Lenders party thereto from
time to time, and ALLY BANK (“Ally”) and BMO HARRIS BANK N.A. (“BMO”), as Joint
Leads Arrangers and Joint Book Running Managers, Ally and BMO, as Co-Collateral
Agents and Ally, as Administrative Agent (together with its permitted successors
and assigns in such capacity, the “Administrative Agent”) and as Collateral
Agent (together with its permitted successors and assigns in such capacity, the
“Collateral Agent”).

Pursuant to Section 2.8 of the Revolving Credit Agreement, the Borrower desires
to convert or to continue the following Revolving Loans, each such conversion
and/or continuation to be effective as of               , 201  :

 

$[    ,    ,    ]

   Eurodollar Rate Loans, originally made on              , 201  , to be
continued with an Interest Period of [one] [three] [six] month(s) [or such other
period to the extent agreed to by all Lenders] [or less than one month to the
extent agreed by the Administrative Agent].

$[    ,    ,    ]

   Base Rate Loans, originally made on              , 201  , to be converted to
Eurodollar Rate Loans with an Interest Period of [one] [three] [six] month(s)
[or such other period to the extent agreed to by all Lenders] [or less than one
month to the extent agreed by the Administrative Agent].

$[    ,    ,    ]

   Eurodollar Rate Loans, originally made on              , 201  , to be
converted to Base Rate Loans.



--------------------------------------------------------------------------------

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

The Borrower hereby certifies that as of the date hereof, in the case of a
conversion to, or continuation of, a Eurodollar Rate Loan, no event has occurred
and is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default.

 

REV GROUP, INC. By:                                        
                                                      Name:   Title:  

 

Signature Page to Conversion/Continuation Notice



--------------------------------------------------------------------------------

EXHIBIT A-3 TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

FORM OF ISSUANCE NOTICE

Dated              , 201  

Ally Bank

300 Park Avenue, 4th Floor

New York, NY 10022

Attn: Relationship Manager – Rev Group

[[                    ], as Issuing Bank

under the Revolving Credit Agreement

 

                                                                 

                                                                 

                                                                 ]

Attention:    [                                         ]

Ladies and Gentlemen:

Reference is made to the Revolving Credit and Guaranty Agreement, dated as of
April 25, 2017 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among REV GROUP, INC., a Delaware
corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER party thereto
from time to time, as Guarantor Subsidiaries, the Lenders party thereto from
time to time, and ALLY BANK (“Ally”) and BMO HARRIS BANK N.A. (“BMO”), as Joint
Leads Arrangers and Joint Book Running Managers, Ally and BMO, as Co-Collateral
Agents and Ally, as Administrative Agent (together with its permitted successors
and assigns in such capacity, the “Administrative Agent”) and as Collateral
Agent (together with its permitted successors and assigns in such capacity, the
“Collateral Agent”).

Pursuant to Section 2.3 of the Revolving Credit Agreement, the Borrower desires
a [standby] [trade] Letter of Credit to be issued for the account of the
undersigned in accordance with the terms and conditions of the Revolving Credit
Agreement on [             , 201  ] (the “Credit Date”) in an aggregate face
amount of $[    ,    ,        ].

The beneficiary of the requested Letter of Credit will be
[                    ], and such Letter of Credit will be in support of
[                    ] and will have a stated expiration date of
[                    ].

Attached hereto for the requested Letter of Credit is either (i) the verbatim
text of such proposed Letter of Credit, or (ii) a description of the proposed
terms and conditions of such Letter of Credit, including a precise description
of any documents to be presented by the beneficiary which, if presented by the
beneficiary prior to the expiration date of such Letter of Credit, would require
the Issuing Bank to make payment under such Letter of Credit.



--------------------------------------------------------------------------------

The Borrower hereby certifies that:

(i)    after issuing such Letter of Credit requested on the Credit Date
(together with all other Credit Extensions requested by the Borrower on such
Credit Date), (x) the Letter of Credit Usage shall not exceed the Letter of
Credit Sublimit and (y) the Total Utilization of Revolving Commitments shall not
exceed the lesser of (A) the Total Commitment then in effect and (B) the
Aggregate Borrowing Base then in effect;

(ii)    at the time of, and immediately after giving effect to the issuance of
the Letter of Credit requested pursuant to this Issuance Notice, the
representations and warranties contained in the Revolving Credit Agreement and
in the other Credit Documents are true and correct in all material respects on
and as of such Credit Date to the same extent as though made on and as of such
date, it being understood and agreed that (x) any representation or warranty
which by its terms is made as of a specified date are true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified by “materiality”, “Material Adverse Effect” or
similar language is true and correct in all respects as of any such date); and

(iii)    as of such Credit Date, no event has occurred and is continuing or
would result from the consummation of the issuance of the Letter of Credit
contemplated by this Issuance Notice that would constitute a Default or an Event
of Default.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Your Truly, REV GROUP, INC. By:                                        
                                                     Name:   Title:  

 

Signature Page to Issuance Notice



--------------------------------------------------------------------------------

EXHIBIT B-1 TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

FORM OF REVOLVING LOAN NOTE

$[    ,    ,    ]

New York, New York

             , 201  

FOR VALUE RECEIVED, REV GROUP, INC., a Delaware corporation (the “Borrower”),
promises to pay [NAME OF LENDER] or its registered assigns (“Payee”), on or
before the Revolving Commitment Termination Date, the lesser of (a) [DOLLARS]
($[    ,    ,    ]) and (b) the unpaid principal amount of all advances made by
Payee to the Borrower as Revolving Loans under the Revolving Credit Agreement
referred to below.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Revolving Credit and Guaranty Agreement, dated as of April 25, 2017 (as it may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Revolving Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among REV GROUP, INC., a Delaware corporation (the “Borrower”), CERTAIN
SUBSIDIARIES OF THE BORROWER party thereto from time to time, as Guarantor
Subsidiaries, the Lenders party thereto from time to time, and ALLY BANK
(“Ally”) and BMO HARRIS BANK N.A. (“BMO”), as Joint Leads Arrangers and Joint
Book Running Managers, Ally and BMO, as Co-Collateral Agents and Ally, as
Administrative Agent (together with its permitted successors and assigns in such
capacity, the “Administrative Agent”) and as Collateral Agent (together with its
permitted successors and assigns in such capacity, the “Collateral Agent”).

This Note is one of the “Revolving Loan Notes” referred to in the Revolving
Credit Agreement and is entitled to the benefits thereof (to which reference is
hereby made for a more complete statement of the terms and conditions under
which the Revolving Loans evidenced hereby were made and are to be repaid) and
of the other Credit Documents. This Note is secured by the Collateral Documents
and is entitled to the benefits of the Guaranty.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the Principal Office of Administrative Agent or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Revolving Credit Agreement. Unless and until an Assignment Agreement effecting
the assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, the Borrower,
each Agent and the Lenders shall be entitled to deem and treat Payee as the
owner and holder of this Note and the obligations evidenced hereby. Payee hereby
agrees, by its acceptance hereof, that before disposing of this Note or any part
hereof it will make a notation hereon of all principal payments



--------------------------------------------------------------------------------

previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make, or any error in making, a notation of any
payment made on this Note shall not limit or otherwise affect the obligations of
the Borrower hereunder with respect to payments of principal of or interest on
this Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, in each case as provided in the Revolving Credit Agreement on or
prior to the Revolving Commitment Termination Date, in whole or in part, and
Revolving Loans may be converted from one Type of Revolving Loan into another
Type of Revolving Loan to the extent provided in the Revolving Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Revolving Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Revolving Credit Agreement.

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, as provided in the Revolving Credit Agreement, incurred in the
collection and enforcement of this Note. The Borrower and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest,
demand, notice of every kind and, to the full extent permitted by law, the right
to plead any statute of limitations as a defense to any demand hereunder.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

REV GROUP, INC. By:                                        
                                                            Name: Title:

 

Signature Page to Revolving Note



--------------------------------------------------------------------------------

TRANSACTIONS ON

REVOLVING LOAN NOTE

 

Borrower

 

Date

 

Amount of

Revolving

Loan Made

This Date

 

Amount of

Principal Paid

This Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made by

                   



--------------------------------------------------------------------------------

EXHIBIT B-2 TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

FORM OF SWING LINE NOTE

$[    ,    ,    ]

        ,      201  

FOR VALUE RECEIVED, REV GROUP, INC., a Delaware corporation (the “Borrower”),
promises to pay to [NAME OF LENDER], as Swing Line Lender (“Payee”), on or
before the Revolving Commitment Termination Date, the lesser of (a) [        ]
DOLLARS ($    ,    ,    ]) and (b) the unpaid principal amount of all advances
made by Payee to the Borrower as Swing Line Loans under the Revolving Credit
Agreement referred to below.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Revolving Credit and Guaranty Agreement, dated as of April 25, 2017 (as it may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Revolving Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among REV GROUP, INC., a Delaware corporation (the “Borrower”), CERTAIN
SUBSIDIARIES OF THE BORROWER party thereto from time to time, as Guarantor
Subsidiaries, the Lenders party thereto from time to time, and ALLY BANK
(“Ally”) and BMO HARRIS BANK N.A. (“BMO”), as Joint Leads Arrangers and Joint
Book Running Managers, Ally and BMO, as Co-Collateral Agents and Ally, as
Administrative Agent (together with its permitted successors and assigns in such
capacity, the “Administrative Agent”) and as Collateral Agent (together with its
permitted successors and assigns in such capacity, the “Collateral Agent”).

This Note is the “Swing Line Note” referred to in the Revolving Credit Agreement
and is entitled to the benefits thereof (to which reference is hereby made for a
more complete statement of the terms and conditions under which the Swing Line
Loans evidenced hereby were made and are to be repaid) and of the other Credit
Documents. This Note is secured by the Collateral Documents and is entitled to
the benefits of the Guaranty.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the Principal Office of Swing Line Lender or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the
Revolving Credit Agreement.

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, in each case as provided in the Revolving Credit Agreement on or
prior to the Revolving Commitment Termination Date, in whole or in part.



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect as provided in the Revolving Credit Agreement.

The terms of this Note are subject to amendment only in the manner as provided
in the Revolving Credit Agreement.

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, as provided in the Revolving Credit Agreement, incurred in the
collection and enforcement of this Note. The Borrower and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest,
demand, notice of every kind and, to the full extent permitted by law, the right
to plead any statute of limitations as a defense to any demand hereunder.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

REV GROUP, INC. By:                                        
                                                             Name:   Title:  

 

Signature Page to Swing Line Note



--------------------------------------------------------------------------------

TRANSACTIONS ON SWING LINE NOTE

 

Borrower

 

Date

 

Amount of

Swing Line

Loan Made

This Date

 

Amount of

Principal Paid

This Date

 

Outstanding

Principal

Balance This Date

 

Notation

Made by

                   



--------------------------------------------------------------------------------

EXHIBIT C TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

FORM OF COMPLIANCE CERTIFICATE1

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1. I am the Chief Financial Officer of Rev Group, Inc., a Delaware corporation
(the “Company”).

 

2. I have reviewed the terms of that certain Revolving Credit and Guaranty
Agreement, dated as of April 25, 2017 (as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among the Company,
CERTAIN SUBSIDIARIES OF THE BORROWER party thereto from time to time, as
Guarantor Subsidiaries, the Lenders party thereto from time to time, and ALLY
BANK (“Ally”) and BANK OF MONTREAL (“BMO”), as Joint Lead Arrangers and Joint
Book Running Managers, Ally and BMO, as Co-Collateral Agents and Ally as
Administrative Agent and Collateral Agent, and I have made, or have caused to be
made under my supervision, a review in reasonable detail of the transactions and
condition of the Company and its Restricted Subsidiaries during the accounting
period covered by the attached financial statements.

 

3. No Default or Event of Default has occurred or is continuing during or at the
end of the accounting period covered by the attached financial statements (the
“Financial Statement Period”) or as of the date of this Certificate[, except as
set forth in a separate attachment, if any, to this Certificate, describing in
reasonable detail, the nature of the condition or event, the period during which
it has existed and the action which the Company has taken, is taking, or
proposes to take with respect to each such condition or event].

 

 

1  The annex attached to this Exhibit C shall be updated as necessary to reflect
any amendment, restatement, extension, supplement or other modification to the
Revolving Credit Agreement. Notwithstanding the foregoing, in the event of any
discrepancy between any annex attached to this Exhibit C and the corresponding
terms of the Revolving Credit Agreement, the corresponding terms of the
Revolving Credit Agreement shall replace such annex mutatis mutandis.



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in Annex
A attached hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered as of the date hereof pursuant to
Section 5.1(d) of the Revolving Credit Agreement.

 

REV GROUP, INC. By:                                        
                                                      Name:   Title:   Chief
Financial Officer

Signature Page to Compliance Certificate



--------------------------------------------------------------------------------

ANNEX A TO EXHIBIT C TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy]

(the “Financial Statement Date”).

 

1.    Consolidated Adjusted EBITDA:       (a)    (i)    Consolidated Net
Income:2    $[    ,    ,    ]       (ii)    Consolidated Interest Expense:   
$[    ,    ,    ]       (iii)    provisions for Tax on the overall net income of
the Company and its Restricted Subsidiaries:    $[    ,    ,    ]       (iv)   
total depreciation expense:    $[    ,    ,    ]       (v)    total amortization
expense:    $[    ,    ,    ]       (vi)    other non-cash items, but excluding
any amortization of a prepaid cash item that was paid in a prior period;
provided that if any non-cash item referred to in this clause (vi) represents an
accrual or reserve for a potential cash item in any future period, (x) the
Company may elect not to add-back such non-cash item in the current period and
(y) to the extent the Company elects to add-back such non-cash item, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated Adjusted EBITDA in such future period to such extent paid   
$[    ,    ,    ]       (vii)    fees and expenses permitted by Section 6.5(b)
of the Revolving Credit Agreement:    $[    ,    ,    ]       (viii)   
Transaction Costs:    $[    ,    ,    ]

 

 

2  See item 4 below.

 

Annex A to Exhibit C-1-3



--------------------------------------------------------------------------------

      (ix)    (1) transaction costs relating to Permitted Acquisitions and
non-ordinary course Investments and dispositions permitted under the Revolving
Credit Agreement, in an aggregate amount for all add-backs pursuant to this
clause (ix)(1) not to exceed $7,500,000 in any Fiscal Year and (2) non-recurring
fees, cash charges and other cash expenses incurred in connection with the
issuance of Capital Stock of the Company or non-ordinary course Indebtedness or
the extinguishment of Indebtedness or redemption, retirement or acquisition of
Capital Stock of the Company, in each case to the extent permitted under the
Revolving Credit Agreement:    $[    ,    ,    ]       (x)    Restructuring
Charges in an aggregate amount not to exceed 10% of Consolidated Adjusted EBITDA
for the Financial Statement Period (calculated prior to giving effect to this
clause (x)):    $[    ,    ,    ]       (xi)    pro forma “run rate” cost
savings, operating expense reductions and synergies that are reasonably
identifiable, factually supportable (it is understood and agreed that “run rate”
means the full recurring benefit for a period that is associated with any action
taken, committed to be taken or expected to be taken) and projected by the
Company in good faith to result from actions that have been taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Company) within 18 months after the end
of the period, provided that the aggregate amount of “run rate” cost savings,
operating expense reductions and synergies added back pursuant to this
sub-clause (xi) and Section 1.3(e) of the Revolving Credit Agreement in any
period shall not exceed 10% of Consolidated Adjusted EBITDA for such period
(with such calculation being made prior to giving effect to this sub-clause
(xi)),    $[    ,    ,    ]

 

Annex A to Exhibit C-1-4



--------------------------------------------------------------------------------

      (xii)    cash expenses or losses incurred by the Company or any of its
Restricted Subsidiaries to the extent insurance proceeds with respect thereto
have been received by the Company or such Restricted Subsidiary in cash and were
not included in determining Consolidated Net Income:    $ [    ,    ,     ]    
   (xiii)    cash expenses or losses incurred by the Company or any of its
Restricted Subsidiaries to the extent covered by indemnification provisions in
any agreement in connection with a Permitted Acquisition or a sale, disposition
or other transaction permitted under the Revolving Credit Agreement and such
indemnification proceeds have been received by the Company or such Restricted
Subsidiary in cash and were not included in determining Consolidated Net Income:
   $ [    ,    ,     ]3    

(b)

   non-cash items increasing Consolidated Net Income for the Financial Statement
period (excluding any such non-cash item to the extent it represents the accrual
of revenue or the reversal of reserves taken in any prior period for a potential
cash item that was not previously added back in the calculation of Consolidated
Adjusted EBITDA during a prior period):    $ [    ,    ,     ]    

(c)

   Consolidated Adjusted EBITDA [Sum of Items 1(a)(i) through 1(a)(xiii) – Item
1(b)]:4    $ [    ,    ,     ] 

 

 

3  In the case of clauses (a)(ii) through (a)(xiii) above, such items (x) shall
only be added to the extent included or deducted in determining Consolidated Net
Income for the Financial Statement Period and (y) shall not be added back to the
extent applicable to Persons whose income (or losses) are not included in
Consolidated Net Income pursuant to clause (ii) of the definition thereof in the
Revolving Credit Agreement.

4  Notwithstanding the foregoing, for purposes of determining Consolidated
Adjusted EBITDA under the Revolving Credit Agreement for any period that
includes a period set forth below, Consolidated Adjusted EBITDA for such period
shall be as set forth below (which amounts, for the avoidance of doubt, shall be
subject to any pro forma or “run rate” adjustments permitted by clause (xi)
above and Section 1.03(e) of the Revolving Credit Agreement with respect to
events occurring following the Closing Date):

 

Fiscal Quarter Ending on or about

   Consolidated Adjusted EBITDA  

April 30, 2016

   $ 40,711,000  

July 31, 2016

   $ 40,561,000  

October 31, 2016

   $ 48,262,000  

January 31, 2017

   $ 28,246,000  

 

Annex A to Exhibit C-1-5



--------------------------------------------------------------------------------

2.    Consolidated Cash Interest Expense:       (a)       Consolidated Interest
Expense for such period:    $[    ,    ,    ]    (b)       Consolidated Interest
Expense for such period not payable in cash:    $[    ,    ,    ]    (c)      
Consolidated Cash Interest Expense [Item 2(a) – Item 2(b)]:    $[    ,    ,    ]
3.    Consolidated Fixed Charges:       (a)       Consolidated Cash Interest
Expense (including, for this purpose, any cash interest expense in respect of
Indebtedness of another Person that is guaranteed by the Company or any of its
Restricted Subsidiaries):    $[    ,    ,    ]    (b)       scheduled payments
of principal on Indebtedness:5    $[    ,    ,    ]    (c)       Consolidated
Fixed Charges [Item 3(a) + Item 3(b)]:    $[    ,    ,    ] 4.    Consolidated
Net Income:       (a)       the net income (or loss) of the Company and its
Restricted Subsidiaries on a consolidated basis for the Financial Statement
Period taken as a single accounting period determined in conformity with GAAP:
   $[    ,    ,    ]

 

5  Provided that for purposes of determining satisfaction of the Payment
Conditions, “Consolidated Fixed Charges” shall also include, without
duplication, all Restricted Junior Payments made in cash during such period
pursuant to Section 6.5(l) and (m) of the Revolving Credit Agreement.

 

Annex A to Exhibit C-1-6



--------------------------------------------------------------------------------

   (b)    (i)    the income (or loss) of any Person (other than a Restricted
Subsidiary of the Company but including an Unrestricted Subsidiary) in which any
other Person (other than the Company or any of its Restricted Subsidiaries) has
an interest, except to the extent of the amount of cash dividends or other cash
distributions actually paid to the Company or any of its Restricted Subsidiaries
by such Person in respect of such income during the Financial Statement Period
(or, in the case of a loss, the amount of such loss to the extent such loss has
been funded with cash by the Company or any of its Restricted Subsidiaries
during the Financial Statement Period):    $[    ,    ,    ]       (ii)    the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of the Company or is merged into or consolidated with the Company or
any of its Restricted Subsidiaries or that Person’s assets are acquired by the
Company or any of its Restricted Subsidiaries (except to the extent required for
any calculation of Consolidated Adjusted EBITDA on a pro forma basis in
accordance with Section 1.3 of the Revolving Credit Agreement):   
$[    ,    ,    ]       (iii)    any after-tax gains or losses attributable to
Asset Sales, insurance or condemnation payments or returned surplus assets of
any Pension Plan:    $[    ,    ,    ]       (iv)    the effects of adjustments
(including the effects of such adjustments pushed down to the Company and the
Restricted Subsidiaries) in such Person’s consolidated financial statements
pursuant to GAAP (including in the inventory, property and equipment, software,
goodwill, intangible assets, in-process research and development, deferred
revenue, Earn-Out Obligations and debt line items thereof) resulting from the
application of purchase accounting:    $[    ,    ,    ]

 

Annex A to Exhibit C-1-7



--------------------------------------------------------------------------------

      (v)    any income (or loss) from the early extinguishment or conversion of
Indebtedness:    $[    ,    ,    ]       (vi)    any net unrealized gain or loss
(after any offset) resulting from obligations under any Hedging Agreements or
other derivative instruments and the application of ASC 815:   
$[    ,    ,    ]       (vii)   

to the extent not included in clauses (b)(i)

through (vi) above, any net extraordinary gains or net extraordinary losses:

   $[    ,    ,    ]    (c)    Consolidated Net Income [Item 4(a) – Item 4(b)]:
   $[    ,    ,    ] 5.    Fixed Charge Coverage Ratio:       (a)   
Consolidated Adjusted EBITDA for the four-Fiscal Quarter period then ending:   
$[    ,    ,    ]    (b)    Consolidated Capital Expenditures:6   
$[    ,    ,    ]    (c)    aggregate amount of Taxes on the overall net income
of the Company and its Restricted Subsidiaries and actually paid in cash during
such four-Fiscal Quarter period:    $[    ,    ,    ]    (d)    Consolidated
Fixed Charges for such four-Fiscal Quarter period:    $[    ,    ,    ]    (e)
   Fixed Charge Coverage Ratio [(Item 5(a) – Item 5(b) – Item 5(c)) / Item
5(d)]:        .    :1.00       Relevant four-Fiscal Quarter period:    1.00:1.00

 

 

6  Excluding, without duplication, the Acquisition and any other Consolidated
Capital Expenditures, to the extent financed with any equity proceeds, Capital
Stock, or Indebtedness (other than with proceeds of Revolving Loans and Swing
Line Loans).

 

Annex A to Exhibit C-1-8



--------------------------------------------------------------------------------

EXHIBIT D TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [the][each]
Assignor identified in item 1 below ([the][each, an] “Assignor”) and [the][each]
Assignee identified in item 2 below ([the][each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of such [Assignees][and
Assignors] hereunder are several and not joint.] Capitalized terms used but not
defined herein shall have the meanings given to them in the Revolving Credit
Agreement identified below (as it may be amended, restated, amended and
restated, supplemented and/or otherwise modified from time to time, the
“Revolving Credit Agreement”), receipt of a copy of which is hereby acknowledged
by [the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the][each] Assignee, and [the][each] Assignee hereby irrevocably
purchases and assumes from [the][each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Revolving Credit Agreement, as of
the Effective Date inserted by the Administrative Agent as contemplated below,
the interest in and to all of [the][each] Assignor’s rights and obligations
under the Revolving Credit Agreement and any other documents or instruments
delivered pursuant thereto that represents the amount and percentage interest
identified below of all of the [respective] Assignor’s outstanding rights and
obligations under the Total Commitment identified below (including Letters of
Credit and Swing Line Loans) ([the][each, an] “Assigned Interest”). [Each][Such]
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and the Revolving Credit Agreement,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

   3.    Borrower:    REV GROUP, INC. 4.    Administrative Agent:    ALLY BANK,
as the administrative agent under the Revolving Credit Agreement.



--------------------------------------------------------------------------------

5.    Revolving Credit Agreement:    The Revolving Credit and Guaranty
Agreement, dated as of April 25, 2017 (as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”), by and among REV GROUP, INC., a Delaware
corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER party thereto
from time to time, as Guarantor Subsidiaries, the Lenders party thereto from
time to time, and ALLY BANK (“Ally”) and BMO HARRIS BANK N.A. (“BMO”), as Joint
Leads Arrangers and Joint Book Running Managers, Ally and BMO, as Co-Collateral
Agents and Ally, as Administrative Agent (together with its permitted successors
and assigns in such capacity, the “Administrative Agent”) and as Collateral
Agent (together with its permitted successors and assigns in such capacity, the
“Collateral Agent”). 6.    Assigned Interest:   

 

Assignor

   Assignee      Aggregate Amount of
Commitment/
Revolving Loans
for all Lenders      Amount of
Commitment/
Revolving Loans
Assigned      Percentage Assigned of
Commitment/Revolving
Loans  

            

                       $                   $                        % 

            

                       $                   $                          % 

            

                       $                   $                          % 

Effective Date:             , 201   [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7. Notice and Wire Instructions

 

[NAME OF ASSIGNOR]   [NAME OF ASSIGNEE] Notices:       Notices:    

 

     

 

 

 

     

 

 

 

     

 

  Attention:       Attention:   Telecopier:       Telecopier:

 

2



--------------------------------------------------------------------------------

With a copy to:     With a copy to:  

 

     

 

 

 

     

 

 

 

     

 

 

Attention:

Telecopier:

     

Attention:

Telecopier:

 

Wire Instructions:     Wire Instructions

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:                                        
                                                      Name:   Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

By:                                        
                                                      Name:   Title:  

 

Signature Page to Assignment and Assumption Agreement



--------------------------------------------------------------------------------

[Consented to and] Accepted:

ALLY BANK,

as Administrative Agent

By:                                        
                                              Name:   Title:   By:  
                                                                               
    Name:   Title:   [Consented to: REV GROUP, INC. By:  
                                                                              
      Name:   Title: 1  

 

 

1  Insert as provided in Section 10.6(c)(ii) of the Revolving Credit Agreement.

 

Signature Page to Assignment and Assumption Agreement



--------------------------------------------------------------------------------

ANNEX 1 TO EXHIBIT D TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1.    Representations and Warranties.

1.1    [The][Each] Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of [the][its] Assigned Interest, (ii) [the][its] Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any
Credit Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Revolving Credit Agreement, any other
Credit Document or any other instrument or document delivered pursuant thereto,
other than this Assignment (herein collectively the “Credit Documents”), or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower or any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

1.2    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Revolving Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Revolving Credit Agreement,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Revolving Credit Agreement and the other Credit Documents as a Lender
thereunder and, to the extent of [the][its] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Revolving
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision, and (v) if it is a Non US Lender, attached to
this Assignment is any tax documentation required to be delivered by it pursuant
to the terms of the Revolving Credit Agreement, duly completed and executed by
the Assignee; (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][each] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at that time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender; and (c) appoints and authorizes each of the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Revolving Credit Agreement and
the other Credit Documents as are delegated to or otherwise conferred upon the
Administrative Agent or the Collateral Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto.

 

Annex 1 to Exhibit D - 1



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][each] Assignor
for amounts which have accrued to but excluding the Effective Date and to
[the][each] Assignee for amounts which have accrued from and after the Effective
Date.

3.    Effect of Assignment. Upon the delivery of a fully executed original
hereof to the Administrative Agent, as of the Effective Date, (i) [the][each]
Assignee shall be a “Lender” under the Revolving Credit Agreement and, to the
extent provided in this Assignment, have the rights and obligations of a Lender
thereunder and under the other Credit Documents and (ii) [the][each] Assignor
shall, to the extent provided in this Assignment, relinquish its rights (other
than any rights which survive the termination of the Revolving Credit Agreements
under Section 10.8 of the Revolving Credit Agreement) and be released from its
obligations under the Revolving Credit Agreement and the other Credit Documents.

4.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the law of the State of New York.

 

Annex 1 to Exhibit D-1-2



--------------------------------------------------------------------------------

EXHIBIT E TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

FORM OF CERTIFICATE RE: NON-BANK STATUS

Reference is hereby made to the Revolving Credit and Guaranty Agreement, dated
as of April 25, 2017 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among REV GROUP, INC., a Delaware
corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER party thereto
from time to time, as Guarantor Subsidiaries, the Lenders party thereto from
time to time, and ALLY BANK (“Ally”) and BMO HARRIS BANK N.A. (“BMO”), as Joint
Leads Arrangers and Joint Book Running Managers, Ally and BMO, as Co-Collateral
Agents and Ally, as Administrative Agent (together with its permitted successors
and assigns in such capacity, the “Administrative Agent”) and as Collateral
Agent (together with its permitted successors and assigns in such capacity, the
“Collateral Agent”). Pursuant to Section 2.19(d) of the Revolving Credit
Agreement, the undersigned hereby certifies that:

(A)    it is the sole record and beneficial owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate,

(B)    it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”),

(C)    it is not a “10 percent shareholder” of the Company, within the meaning
of Section 881(c)(3)(B) of the Code, and

(D)    it is not a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code.

The undersigned shall promptly notify the Company and the Administrative Agent
in writing if any of the representations and warranties made herein are no
longer true and correct.

 

[NAME OF FINANCIAL INSTITUTION] By:                                       
                                                        Name:   Title:  

Date:             , 201  



--------------------------------------------------------------------------------

EXHIBIT F-1 TO

[REVOLVING CREDIT] [TERM LOAN] AND GUARANTY AGREEMENT]

FORM OF CLOSING DATE CERTIFICATE

[            ], 2017

The undersigned, being the [chairman/chief executive officer/president/vice
president/chief financial officer] of REV GROUP, INC., a corporation organized
and existing under the laws of the State of Delaware (the “Company”), hereby
certifies on behalf of the Company (and not in his or her individual capacity)
as follows:

1.    This certificate is delivered pursuant to Sections 3.1(n) and 3.1(p) of
each of (i) the Revolving Credit and Guaranty Agreement, dated as of April 25,
2017 (as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Revolving Credit Agreement”, by and
among the Company, as Borrower, CERTAIN SUBSIDIARIES OF THE COMPANY party
thereto from time to time, as Guarantor Subsidiaries, the Lenders party thereto
from time to time, and ALLY BANK (“Ally”), and BMO HARRIS BANK N.A. (“BMO”), as
Joint Lead Arrangers and Joint Book Running Managers, and Ally and BMO as
Co-Collateral Agents, and Ally as Administrative Agent and Collateral Agent; and
(ii) the Term Loan and Guaranty Agreement, dated as of April 25, 2017 (as it may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Term Loan Agreement”), by and among the Company, as
Borrower, CERTAIN SUBSIDIARIES OF THE COMPANY party thereto from time to time,
as Guarantor Subsidiaries, the Lenders party thereto from time to time, and
Ally, as Sole Lead Arranger and Sole Book Running Manager, and Ally as
Administrative Agent and Collateral Agent. Capitalized terms used herein shall
have the meanings assigned to such terms in the Revolving Credit Agreement and
the Term Loan Agreement, as the context requires.

2.    I have reviewed the terms of the Revolving Credit Agreement and Term Loan
Agreement and the definitions and provisions contained in the Revolving Credit
Agreement and Term Loan Agreement, and in my opinion I have made, or have caused
to be made under my supervision, such examination or investigation as is
necessary to enable me to express an informed opinion as to the matters referred
to herein.

3.    Based upon my review and examination described in paragraph (2) above, I
certify, as the [chairman/chief executive officer/president/vice president/chief
financial officer] of the Company and not in my personal capacity, that:

(i)    as of the Closing Date, and immediately after giving effect to the Credit
Extensions made on the date hereof, the representations and warranties contained
in the Revolving Credit Agreement, the Term Loan Agreement and each of the other
Credit Documents are true, correct and complete in all material respects on and
as of the Closing Date to the same extent as though made on and as of such date,
it being understood and agreed that (x) any representation or warranty which by
its terms is made as of a specified date are true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language is true and correct in all respects as of any such date); and



--------------------------------------------------------------------------------

(ii)    as of the Closing Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute a Default or an Event of Default.

4.    The conditions set forth in Sections 3.1(d) and 3.1(e) of each of the
Revolving Credit Agreement and the Term Loan Agreement have been satisfied and
the condition set forth in Section 3.1(h)(ii) of the Revolving Credit Agreement
and 3.1(h) of the Term Loan Agreement, respectively, has been satisfied.

5.    Attached as Annex A hereto is a true and correct copy of the Shareholders
Agreement required to be delivered to the Administrative Agent pursuant to
Section 3.1(n)(i) of each of the Revolving Credit Agreement and the Term Loan
Agreement.

6.    Attached as Annex B hereto is a true and correct copy of the Registration
Rights Agreement required to be delivered to the Administrative Agent pursuant
to Section 3.1(n)(ii) of each of the Revolving Credit Agreement and the Term
Loan Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date first written
above.

 

REV GROUP, INC. By:                                        
                                                      Name:   Title:  

 

Signature Page to Closing Date Certificate



--------------------------------------------------------------------------------

EXHIBIT F-2 TO

[REVOLVING CREDIT] [TERM LOAN] AND GUARANTY AGREEMENT]

FORM OF SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders

party to the Revolving Credit Agreement and the

Term Loan Agreement referred to below:

I, the Chief Financial Officer of REV GROUP, INC., a Delaware corporation (the
“Company”), do hereby certify on behalf of the Company, solely in my capacity as
the Chief Financial Officer of the Company and not in my individual capacity,
that:

1.    This Certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 3.1(m) of each of (i) the Revolving Credit and Guaranty
Agreement, dated as of April 25, 2017 (as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”), by and among the Company, as Borrower, CERTAIN
SUBSIDIARIES OF THE COMPANY party thereto from time to time, as Guarantor
Subsidiaries, the Lenders party thereto from time to time, and ALLY BANK
(“Ally”), and BMO HARRIS BANK N.A. (“BMO”), as Joint Lead Arrangers and Joint
Book Running Managers, and Ally and BMO as Co-Collateral Agents, and Ally as
Administrative Agent and Collateral Agent; and (ii) the Term Loan and Guaranty
Agreement, dated as of April 25, 2017 (as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), by and among the Company, as Borrower, CERTAIN SUBSIDIARIES OF
THE COMPANY party thereto from time to time, as Guarantor Subsidiaries, the
Lenders party thereto from time to time, and Ally, as Sole Lead Arranger and
Sole Book Running Manager, and Ally as Administrative Agent and Collateral
Agent. Capitalized terms used herein shall have the meanings assigned to such
terms in the Revolving Credit Agreement and the Term Loan Agreement, as the
context requires.

2.    In my role as the Chief Financial Officer of the Company, I have reviewed
the terms of the Revolving Credit Agreement, the Term Loan Agreement and each of
the other Credit Documents (together with the definitions contained therein or
otherwise applicable thereto), the Historical Financial Statements, Projections
and pro forma financial statements of the Company and its Subsidiaries delivered
to the Agents pursuant to the Revolving Credit Agreement and the Term Loan
Agreement on or prior to the Closing Date, and it is my good faith belief that I
have made, or have caused to be made under my supervision, such examination or
investigation as is necessary to enable me to express an informed opinion as to
the matters referred to herein (including, without limitation, making such
inquiries of such other officers of the Company and/or its Subsidiaries who have
responsibility for financial and accounting matters as I have deemed appropriate
for purposes of the opinion).

3.    Based upon my review and examination described in paragraph (2) above,
after giving effect to the consummation of the Transactions on the date hereof
(including the incurrence of Indebtedness on the date hereof under the Revolving
Credit Agreement and the Term Loan Agreement):

(a)    the sum of the assets, at a fair valuation, of the Credit Parties and
their Restricted Subsidiaries, taken as a whole, will exceed their respective
debts (including contingent liabilities);



--------------------------------------------------------------------------------

(b)    the sum of the present fair saleable value of the assets of the Credit
Parties and their Restricted Subsidiaries, taken as a whole, will exceed their
respective debts (including contingent liabilities);

(c)    the capital of the Credit Parties and their Restricted Subsidiaries,
taken as a whole, is not unreasonably small in relation to their businesses as
contemplated on the Closing Date and reflected in the Projections or with
respect to any transaction contemplated or undertaken after the Closing Date;
and

(d)    the Credit Parties and their Restricted Subsidiaries, taken as a whole,
have not incurred and do not intend to incur, or believe (or should they
reasonably believe) that they will incur, debts beyond their ability to pay such
debts as they become due (whether at maturity or otherwise).

For purposes of this paragraph (3), the amount of any contingent liability at
any time is computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date first set
forth above.

 

REV GROUP, INC. By:                                        
                                                      Name:   Title:   Chief
Financial Officer

 

Signature Page to Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT G TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

FORM OF COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated as of              , 201   (this “Counterpart
Agreement”) is delivered pursuant to that certain Revolving Credit and Guaranty
Agreement, dated as of April 25, 2017 (as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among REV GROUP,
INC., a Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE
BORROWER party thereto from time to time, as Guarantor Subsidiaries, the Lenders
party thereto from time to time, and ALLY BANK (“Ally”) and BMO HARRIS BANK N.A.
(“BMO”), as Joint Leads Arrangers and Joint Book Running Managers, Ally and BMO,
as Co-Collateral Agents and Ally, as Administrative Agent (together with its
permitted successors and assigns in such capacity, the “Administrative Agent”)
and as Collateral Agent (together with its permitted successors and assigns in
such capacity, the “Collateral Agent”).

SECTION 1.    Pursuant to Section 5.10 of the Revolving Credit Agreement, the
undersigned hereby:

(a)    agrees that this Counterpart Agreement may be attached to the Revolving
Credit Agreement and that by the execution and delivery hereof, the undersigned
becomes a Guarantor Subsidiary under the Revolving Credit Agreement and agrees
to be bound by all of the terms thereof;

(b)    represents and warrants that each of the representations and warranties
set forth in the Revolving Credit Agreement and each other Credit Document and
applicable to the undersigned is true and correct in all material respects, both
before and after giving effect to this Counterpart Agreement on the date hereof,
it being understood and agreed that (x) any representation or warranty which by
its terms is made as of a specified date are true and correct in all material
respects only as of such specified date and (y) any representation and warranty
is true and correct in all material respects as of such earlier date (it being
understood and agreed that any representation or warranty that is qualified by
“materiality”, “Material Adverse Effect” or similar language is true and correct
in all respects as of any such date);

(c)    represents and warrants that no event has occurred or is continuing as of
the date hereof, or will result from the transactions contemplated hereby on the
date hereof, that would constitute a Default or an Event of Default;

(d)    agrees, on a joint and several basis with the other Guarantor
Subsidiaries, to irrevocably and unconditionally guaranty the due and punctual
payment in full of, and the due performance and compliance with, all of the
Guaranteed Obligations, in each case when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Section 7 of the Revolving Credit Agreement;



--------------------------------------------------------------------------------

(e)    (i) agrees that this Counterpart Agreement may be attached to the Pledge
and Security Agreement, (ii) agrees that the undersigned will comply with all
the terms and conditions of the Pledge and Security Agreement as if it were an
original signatory thereto, (iii) grants to the Collateral Agent, for the
benefit of the Revolving Secured Parties (as such term is defined in the Pledge
and Security Agreement), a security interest in all of the undersigned’s right,
title and interest in and to all Collateral (as such term is defined in the
Pledge and Security Agreement) of the undersigned, in each case whether now or
hereafter existing or in which the undersigned now has or hereafter acquires an
interest and wherever the same may be located and (iv) delivers to Collateral
Agent supplements to all schedules attached to the Pledge and Security
Agreement. All such Collateral shall be deemed to be part of the “Collateral”
and hereafter subject to each of the terms and conditions of the Pledge and
Security Agreement; and

(f)    (i) agrees that simultaneously with the execution of this Counterpart
Agreement, it is executing and delivering a joinder agreement to the
Intercreditor Agreement and (ii) agrees that the undersigned will comply with
all the terms and conditions of the Intercreditor Agreement as if it were an
original signatory thereto.

SECTION 2.    The undersigned agrees from time to time, upon the reasonable
request of Administrative Agent, to take such additional actions and to execute
and deliver such additional documents and instruments as Administrative Agent
may reasonably request to effect the transactions contemplated by, and to carry
out the intent of, this Counterpart Agreement. Neither this Counterpart
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except by an instrument in writing signed by the party (including, if
applicable, any party required to evidence its consent to or acceptance of this
Counterpart Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought. Any notice or other communication herein
required or permitted to be given shall be given pursuant to Section 10.1 of the
Revolving Credit Agreement, and all for purposes thereof, the notice address of
the undersigned shall be the address as set forth on the signature page hereof.
In case any provision in or obligation under this Counterpart Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY] By:                                        
                                                      Name:   Title:   Chief
Financial Officer

 

Notices:  

 

 

 

 

 

  Attention:  

 

  Telecopier:  

 

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

ALLY BANK,

as Administrative Agent and Collateral Agent

By:                                       
                                                      Name:   Title:   By:  
                                                                              
            Name:   Title:    

 

Signature Page to Counterpart Agreement



--------------------------------------------------------------------------------

EXHIBIT H TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

FORM OF LANDLORD WAIVER AND CONSENT AGREEMENT

LANDLORD’S WAIVER AND CONSENT

This LANDLORD WAIVER AND CONSENT (this “Agreement”) is dated as of             ,
20[    ], and entered into by                      (“Landlord”), to and for the
benefit of ALLY BANK, as administrative agent and collateral agent under the
Revolving Credit Agreement (as defined below) (in such capacity, the “Agent”).

RECITALS

WHEREAS, Landlord is the owner of that certain property located at
                                         the (“Premises”), has entered or
intends to enter into a lease transaction (the “Lease”) with
                                         (the “Company”) pursuant to which the
Company has or will acquire a leasehold interest in all or a portion of the
Premises; and

WHEREAS, the Company has entered into or intends to enter into a Revolving
Credit and Guaranty Agreement, dated as of April 25, 2017 (as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Revolving Credit Agreement”), by and among [the Company] [Rev Group,
Inc., a Delaware corporation (the “Borrower”)], as borrower, certain other
subsidiaries of [the Borrower (including the Company)] [the Company] party
thereto from time to time, as guarantor subsidiaries (collectively, and together
with [the Borrower] [the Company], individually, each, an “Obligor,” and
collectively, the “Obligors”), the lenders party thereto from time to time
(individually, each an “Obligee,” and collectively, the “Obligees”), ALLY BANK
(“Ally”), BMO HARRIS BANK N.A. (“BMO”), as Joint Leads Arrangers and Joint Book
Running Managers, Ally and BMO, as Co-Collateral Agents and Ally, as
Administrative Agent (together with its permitted successors and assigns in such
capacity, the “Administrative Agent”) and as Collateral Agent (together with its
permitted successors and assigns in such capacity, the “Collateral Agent”) and
certain other financial institutions from time to time party thereto as agents,
pursuant to which the Company has executed or intends to execute a security
agreement and other collateral documents, pursuant to which each Obligor has
granted or intends to grant to the Agent for its benefit, and for the ratable
benefit of the Obligees, a security interest and lien in certain real property
and tangible and intangible personal property of such Obligor, including,
without limitation, accounts, goods, inventory, machinery, fixtures and
equipment, together with all additions, substitutions, replacements and
improvements to, and the products and proceeds of the foregoing (collectively,
the “Collateral”);

WHEREAS, all or a portion of the Collateral may from time to time be located at
the Premises or may become wholly or partially affixed to the Premises; and

WHEREAS, the Agent has requested that Landlord execute this Agreement as a
condition to the financing arrangements under the Revolving Credit Agreement;



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of any financial accommodation extended by the
Agent and the Obligees to the Obligors at any time, and other good and valuable
consideration the receipt and sufficiency of which Landlord hereby acknowledges,
Landlord hereby agrees as follows:

SECTION 1.    A description of the Lease and any amendments and modifications
thereto is attached hereto as Exhibit A. The Lease has not been amended,
restated, amended and restated, supplemented or otherwise modified except as set
forth on Exhibit A annexed hereto and is in full force and effect as of the date
hereof. Landlord certifies that (a) Landlord is the landlord under the Lease,
(b) to the knowledge of Landlord, there is no defense, offset, claim or
counterclaim by or in favor of Landlord against Tenant under the Lease or
against the obligations of Landlord under the Lease, (c) no notice of default
has been given under or in connection with the Lease which has not been cured,
and Landlord has no knowledge of the occurrence of any existing default under or
in connection with the Lease and (d) except as disclosed to the Agent, no
portion of the Premises is encumbered in any way by any deed of trust or
mortgage lien or ground or superior lease.

SECTION 2.    The Collateral may be stored, utilized and/or installed at the
Premises and shall not be deemed a fixture or part of the real estate but shall
at all times be considered personal property, whether or not any of the
Collateral becomes so related to the real estate that an interest therein arises
under real estate law. Landlord acknowledges the Agent shall have the right to
file and record Uniform Commercial Code financing statements against the
Collateral.

SECTION 3.    Until such time as the obligations of the Obligors to the Agent
and the Obligees are paid in full, Landlord disclaims any interest in the
Collateral, whether created by statute, contract (including the Lease) or by
common law, agrees not to distrain or levy upon any of the Collateral or to
assert any claim, lien or demand against the Collateral for any reason and
agrees that any rights it may have in or to the Collateral, no matter how
arising (to the extent not otherwise effectively waived pursuant to this
paragraph), shall be subordinate to the rights of the Agent in respect thereof.

SECTION 4.    The Agent, any Obligee or their respective representatives may
enter upon the Premises at any reasonable time during normal business hours to
inspect or remove the Collateral, and may advertise and conduct public auctions
or private sales of the Collateral at the Premises, in each case without
liability of the Agent or such Obligee to Landlord; provided however, that the
Agent or such Obligee, as applicable, shall promptly repair, at their expense,
any physical damage (other than ordinary wear and tear) to the Premises actually
caused by said removal by the Agent or such Obligee. The Agent and the Obligees
shall not be liable for any diminution in value of the Premises caused by the
absence of Collateral actually removed or by any necessity of replacing the
Collateral.

SECTION 5.    Landlord shall not interfere with any sale of the Collateral, by
public auction or otherwise, conducted by or on behalf of the Agent or the
Obligees on the Premises.

SECTION 6.    Landlord agrees to provide the Agent with written notice of any
default or claimed default by the Company under the Lease, and prior to the
termination of the Lease, to permit the Agent and the Obligees the same
opportunity to cure or cause to be cured such default

 

2



--------------------------------------------------------------------------------

as is granted to the Company under the Lease; provided, however that the Agent
and the Obligees shall have at least 30 days following receipt of said notice to
cure such default; provided, further that if a non-monetary default cannot
reasonably be cured by the Agent within such 30 day period, the Agent shall have
such additional period of time as shall be reasonably necessary to cure such
non-monetary default so long as the Agent commences such curative measures
within such 30 day period and thereafter proceed diligently to complete such
curative measures. Landlord will permit the Agent and the Obligees to remain on
the Premises for a period of up to 120 days following receipt by the Agent of
written notice from Landlord that Landlord is or intends to be in possession and
control of the Premises, or the Lease has expired or been terminated, during
such time the Agent shall have the right, but not the obligation, to enter the
Premises to sell the Collateral (at public or private sale) or cause the
Collateral to be removed from the Premises, subject, however, to the payment to
Landlord by the Agent and/or the Obligees of the basic rent due under the Lease
for the period of occupancy by such Agent and such Obligees, pro-rated on per
diem basis determined on a 30 day month. The Agent’s and the Obligees’ right to
occupy the Premises under the preceding sentence shall be extended for the time
period such Agent and such Obligee are prohibited from selling the Collateral
due to the imposition of the automatic stay by the filing of bankruptcy
proceedings by or against any Obligor. The Agent and the Obligees shall not
assume nor be liable for any unperformed or unpaid obligations of the Company
under the Lease.

SECTION 7.    Landlord shall send to the Agent a copy of any notice received by
Landlord of a breach or default under any other lease, mortgage, deed of trust,
security agreement or other instrument to which Landlord is a party which may
affect Landlord’s rights in, or possession of, the Premises.

SECTION 8.    This Agreement shall inure to the benefit of the Agent, the
Obligees and their respective successors and assigns and shall be binding upon
Landlord, its heirs, assigns, representatives and successors. Landlord will
disclose the terms and provisions of this Agreement to any purchaser or
successor to Landlord’s interest in the Premises.

SECTION 9.    All notices to the Agent hereunder shall be in writing, sent by
certified mail or by overnight delivery service, and shall be addressed to such
Agent at the following address: 300 Park Avenue, 4th Floor, New York, New York
10022, Attention: Relationship Manager – Rev Group.

SECTION 10.    This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and shall be construed in accordance with, the
laws of the State of New York.

SECTION 11.    The provisions of this agreement shall continue in effect until
Landlord shall have received the written certification from the Agent that all
amounts advanced under the Revolving Credit Agreement have been paid in full.

SECTION 12.    The Agent may, without in any way affecting or limiting this
Agreement, and without notice to Landlord, amend, restate, amend and restate,
supplement, or otherwise modify from time to time, the Revolving Credit
Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 13.    Delivery of an executed signature page of this Agreement by
facsimile, PDF or other electronic transmission will be effective as delivery of
a manually executed signature page.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

Dated this      day of             , 20    .

 

LANDLORD: [                                         ] By:  
                                                                               
          Name:   Title:  

 

Signature Page to Landlord’s Waiver and Consent



--------------------------------------------------------------------------------

AGENT: ALLY BANK, as Agent By:                                        
                                                    Name:   Title:   By:  
                                                                               
          Name:   Title:  

 

Agreed and Consented to by: COMPANY: [                                         ]
By:                                        
                                                Name:   Title:  

 

Signature Page to Landlord’s Waiver and Consent



--------------------------------------------------------------------------------

EXHIBIT A

[DESCRIPTION OF LEASE]

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT I TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

FORM OF BORROWING BASE CERTIFICATE

The undersigned hereby certifies that:

(1)    I am the duly elected chief financial officer of Rev Group, Inc., a
Delaware corporation (the “Company”).

(2)    In accordance with Section 5.1(l) of that certain Revolving Credit and
Guaranty Agreement, dated as of April 25, 2017, as amended, restated, amended
and restated, supplemented or otherwise modified from time to time to the date
hereof (said Revolving Credit and Guaranty Agreement, as so amended, restated,
amended and restated supplemented or otherwise modified, being the “Revolving
Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among the Company, as Borrower,
CERTAIN SUBSIDIARIES OF THE BORROWER party thereto from time to time, as
Guarantor Subsidiaries, the Lenders party thereto from time to time, and ALLY
BANK (“Ally”), BMO HARRIS BANK N.A. (“BMO”), as Joint Leads Arrangers and Joint
Book Running Managers, Ally and BMO, as Co-Collateral Agents and Ally, as
Administrative Agent (together with its permitted successors and assigns in such
capacity, the “Administrative Agent”) and as Collateral Agent (together with its
permitted successors and assigns in such capacity, the “Collateral Agent”),
attached hereto as Annex 1 is a true and accurate calculation in all material
respects of the Aggregate Borrowing Base as of             , 20    , determined
in accordance with the requirements of the Revolving Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of              , 201  .

 

By:                                        
                                                      Name:   Title:  

 

Signature Page to Borrowing Base Certificate



--------------------------------------------------------------------------------

EXHIBIT J TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

FORM OF INCREMENTAL COMMITMENT AGREEMENT

[Name(s) of Lender(s)]

[Date]

REV GROUP, INC.

[ADDRESS]

 

Re: Incremental Commitments

Ladies and Gentlemen:

Reference is made to the Revolving Credit and Guaranty Agreement, dated as of
April 25, 2017 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among REV GROUP, INC., a Delaware
corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER party thereto
from time to time, as Guarantor Subsidiaries, the Lenders party thereto from
time to time, and ALLY BANK (“Ally”), BMO HARRIS BANK N.A. (“BMO”), as Joint
Leads Arrangers and Joint Book Running Managers, Ally and BMO, as Co-Collateral
Agents and Ally, as Administrative Agent (together with its permitted successors
and assigns in such capacity, the “Administrative Agent”) and as Collateral
Agent (together with its permitted successors and assigns in such capacity, the
“Collateral Agent”).

Each Lender (each an “Incremental Lender”) party to this letter agreement (this
“Agreement”) hereby severally agrees to provide the Incremental Commitment set
forth opposite its name on Annex I attached hereto (for each such Incremental
Lender, its “Incremental Commitment”). Each Incremental Commitment provided
pursuant to this Agreement shall be subject to all of the terms and conditions
set forth in the Revolving Credit Agreement, including, without limitation,
Sections 2.1 and 2.23 thereof.

Each Incremental Lender, the Borrower and the Administrative Agent acknowledge
and agree that the Incremental Commitments provided pursuant to this Agreement
shall constitute Incremental Commitments and, upon the Agreement Effective Date
(as hereinafter defined), the Incremental Commitment of each Incremental Lender
shall become, or in the case of an existing Lender, shall be added to (and
thereafter become a part of), the Commitment of such Incremental Lender. Each
Incremental Lender, the Borrower and the Administrative Agent further agree
that, with respect to the Incremental Commitment provided by each Incremental
Lender pursuant to this Agreement, such Incremental Lender shall receive from
the Borrower such upfront fees, and/or other fees, if any, as may be separately
agreed to in writing with the Borrower and the Administrative Agent, all of
which fees shall be due and payable to such Incremental Lender on the terms and
conditions set forth in each such separate agreement.



--------------------------------------------------------------------------------

Furthermore, each of the parties to this Agreement hereby agree to the terms and
conditions set forth on Annex I hereto in respect of each Incremental Commitment
provided pursuant to this Agreement.

Each Incremental Lender party to this Agreement, to the extent not already a
party to the Revolving Credit Agreement as a Lender thereunder, (i) confirms
that it is an Eligible Assignee, (ii) confirms that it has received a copy of
the Revolving Credit Agreement and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Revolving
Credit Agreement, (iii) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Revolving Credit
Agreement and the other Credit Documents, (iv) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Revolving Credit Agreement and
the other Credit Documents as are delegated to the Administrative Agent and the
Collateral Agent, as the case may be, by the terms thereof, together with such
powers as are reasonably incidental thereto, (v) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Revolving Credit Agreement and the other Credit Documents are required to be
performed by it as a Lender, and (vi) in the case of each Incremental Lender
organized under the laws of a jurisdiction outside the United States, attaches
the forms and/or Certificate Re: Non-Bank Status referred to in Section
2.19(d)(ii) of the Revolving Credit Agreement, certifying as to its entitlement
as of the date hereof to a complete exemption from United States withholding
taxes with respect to all payments to be made to it by the Borrower under the
Revolving Credit Agreement and the other Credit Documents.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Lender, the Administrative Agent, each Issuing Bank, the Swing Line
Lender, the Borrower and each Guarantor Subsidiary, (ii) the delivery to the
Administrative Agent of a fully executed counterpart (including by way of
facsimile or other electronic transmission) hereof, (iii) the payment of any
fees then due and payable in connection herewith and (iv) the satisfaction of
any other conditions precedent set forth in Section 3 of Annex I hereto (such
date, the “Agreement Effective Date”), each Incremental Lender party hereto
(i) shall be obligated to make the Revolving Loans provided to be made by it as
provided in this Agreement on the terms, and subject to the conditions, set
forth in the Revolving Credit Agreement and in this Agreement and (ii) to the
extent provided in this Agreement, shall have the rights and obligations of a
Lender thereunder and under the other applicable Credit Documents.

The Borrower acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental Commitments provided hereby
including, without limitation, all Revolving Loans made pursuant thereto, and
(ii) all such Obligations (including all such Revolving Loans) shall be entitled
to the benefits of the Pledge and Security Agreement, the other Collateral
Documents and the Guaranty.

Each Guarantor Subsidiary acknowledges and agrees that all Obligations with
respect to the Incremental Commitments provided hereby and all Revolving Loans
made pursuant thereto

 

2



--------------------------------------------------------------------------------

shall (i) be fully guaranteed pursuant to the Guaranty as, and to the extent,
provided therein and in the Revolving Credit Agreement and (ii) be entitled to
the benefits of the Credit Documents as, and to the extent, provided therein and
in the Revolving Credit Agreement.

Attached hereto as Annex II is the officer’s certificate required to be
delivered pursuant to clause (ii) of the definition of “Incremental Commitment
Requirements” appearing in Section 1.1 of the Revolving Credit Agreement
certifying that the conditions set forth in clause (i) of the definition of
“Incremental Commitment Requirements” appearing in Section 1.1 of the Revolving
Credit Agreement have been satisfied (together with calculations demonstrating
same (where applicable) in reasonable detail).

[Attached hereto as Annex III [is an opinion] [are opinions] of [insert name or
names of counsel, including in-house counsel, who will be delivering opinions],
counsel to the respective Credit Parties, delivered pursuant to clause (iv) of
the definition of “Incremental Commitment Requirements” appearing in Section 1.1
of the Revolving Credit Agreement.]

[Attached hereto as Annex IV are true and correct copies of officers’
certificates, board of director resolutions and good standing certificates of
the Credit Parties required, and as requested by the Administrative Agent, to be
delivered pursuant to clause (v) of the definition of “Incremental Commitment
Requirements” appearing in Section 1.1 of the Revolving Credit Agreement.]

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on              ,         . If you do not so accept this Agreement by
such time, our Incremental Commitments set forth in this Agreement shall be
deemed canceled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 10.5
of the Revolving Credit Agreement.

In the event of any conflict between the terms of this Agreement and those of
the Revolving Credit Agreement, the terms of the Revolving Credit Agreement
shall control.

*        *         *

 

3



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

Very truly yours, [NAME OF EACH INCREMENTAL LENDER] By:  
                                                                               
            Name:   Title:  

 

Agreed and Accepted

this      day of             , 201  :

REV GROUP, INC.,

as Borrower

By:                                        
                                                Name:   Title:  

ALLY BANK,

as Administrative Agent

By:                                        
                                                Name:   Title:   By:  
                                                                               
      Name:   Title:  

 

Signature Page to Incremental Commitment Agreement



--------------------------------------------------------------------------------

[NAME OF EACH ISSUING BANK],

as [an] [the] Issuing Bank

By:                                        
                                                Name:   Title:  

ALLY BANK,

as Swing Line Lender

By:                                        
                                                Name:   Title:  

 

Signature Page to Incremental Commitment Agreement



--------------------------------------------------------------------------------

Each Guarantor Subsidiary acknowledges and agrees to each the foregoing
provisions of this Incremental Commitment Agreement and to the incurrence of the
Revolving Loans to be made pursuant thereto.

 

[EACH GUARANTOR SUBSIDIARY], as a Guarantor Subsidiary By:  
                                                                               
      Name:   Title:  

 

Signature Page to Incremental Commitment Agreement



--------------------------------------------------------------------------------

ANNEX I TO EXHIBIT J TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

TERMS AND CONDITIONS FOR INCREMENTAL COMMITMENT AGREEMENT

Dated as of             , 201  

 

1. Name of the Borrower: Rev Group, Inc.

 

2. Incremental Commitment amounts (as of the Agreement Effective Date):

 

Names of Incremental Lenders

   Amount of Incremental Commitment                 

Total:

           

 

3. Applicable Commitment Fee Percentage:

 

4. Applicable Margin:

 

5. Other Conditions Precedent:

 

Annex I to Exhibit J



--------------------------------------------------------------------------------

ANNEX II TO EXHIBIT J TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

FORM OF OFFICER’S CERTIFICATE

[            , 201  ]

The undersigned, being the Chief Financial Officer of REV GROUP, INC., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), hereby certifies on behalf of the Company (and not in his or her
individual capacity) as follows:

1.    Reference is made to the Revolving Credit and Guaranty Agreement, dated as
of April 25, 2017 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among the Company, as Borrower, CERTAIN
SUBSIDIARIES OF THE BORROWER party thereto from time to time, as Guarantor
Subsidiaries, the Lenders party thereto from time to time, and ALLY BANK
(“Ally”), and BMO HARRIS BANK N.A. (“BMO”), as Joint Leads Arrangers and Joint
Book Running Managers, Ally and BMO, as Co-Collateral Agents and Ally, as
Administrative Agent (together with its permitted successors and assigns in such
capacity, the “Administrative Agent”) and as Collateral Agent (together with its
permitted successors and assigns in such capacity, the “Collateral Agent”).

2.    I have reviewed the terms of the Revolving Credit Agreement and the
definitions and provisions contained in the Revolving Credit Agreement, and in
my opinion I have made, or have caused to be made under my supervision, such
examination or investigation as is necessary to enable me to express an informed
opinion as to the matters referred to herein.

3.    Based upon my review and examination described in paragraph (2) above,
I certify, as the Chief Financial Officer of the Company and not in my personal
capacity, that:

(i)    As of the date hereof, the representations and warranties contained in
the Revolving Credit Agreement and in the other Credit Documents are true and
correct in all material respects on and as of the date hereof to the same extent
as though made on and as of such date, it being understood and agreed that
(x) any representation or warranty which by its terms is made as of a specified
date are true and correct in all material respects only as of such specified
date and (y) any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language is true and correct
in all respects as of any such date); and

(ii)    as of the date hereof, no event has occurred and is continuing or would
result from the Incremental Commitment[s] contemplated hereby that would
constitute a Default or an Event of Default.

4.    To the extent applicable, attached hereto as Schedule I are the
calculations required by paragraph (3) above.

[Signature Page Follows]

 

Annex II to Exhibit J - 1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of the date first written
above.

 

REV GROUP, INC. By:                                        
                                                      Name:   Title:   Chief
Financial Officer

 

Annex II to Exhibit J - 2



--------------------------------------------------------------------------------

ANNEX III TO EXHIBIT J TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

Legal Opinion[s] for Incremental Commitment[s] Request

 

Annex III to Exhibit J



--------------------------------------------------------------------------------

EXHIBIT K TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

ABL INTERCREDITOR AGREEMENT

dated as of

April 25, 2017,

among

ALLY BANK,

as Revolving Collateral Agent,

ALLY BANK,

as Term Collateral Agent,

and

EACH ADDITIONAL PARI PASSU OBLIGATIONS AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

Definitions

     2  

1.1

 

Defined Terms

     2  

1.2

 

Construction

     17  

1.3

 

Terms Defined in UCC

     17  

SECTION 2.

 

Lien Priorities

     18  

2.1

 

Relative Priorities

     18  

2.2

 

Prohibition on Contesting Liens or Obligations

     18  

2.3

 

No New Liens

     19  

2.4

 

Cooperation in Designating Collateral

     20  

2.5

 

Changes in Revolving Obligations, Term Obligations, Etc.

     20  

SECTION 3.

 

Exercise of Remedies

     21  

3.1

 

Exercise of Remedies by Term Collateral Agent

     21  

3.2

 

Exercise of Remedies by Revolving Collateral Agent

     22  

3.3

 

Exclusive Enforcement Rights

     23  

3.4

 

Claimholders Permitted Actions

     24  

3.5

 

Retention of Proceeds

     26  

3.6

 

Non-Interference

     27  

3.7

 

Inspection and Access Rights

     27  

3.8

 

Sharing of Information and Access

     30  

3.9

 

Tracing of and Priorities in Proceeds

     30  

3.10

 

Consent to License to Use Intellectual Property

     31  

SECTION 4.

 

Proceeds

     31  

4.1

 

Application of Proceeds

     31  

4.2

 

Turnover

     32  

4.3

 

No Subordination of the Relative Priority of Claims

     33  

SECTION 5.

 

Releases; Dispositions; Other Agreements

     33  

5.1

 

Releases

     33  

5.2

 

Insurance

     36  

5.3

 

Amendments; Refinancings

     37  

5.4

 

Bailee for Perfection

     38  

5.5

 

When Discharge of Obligations Deemed to Not Have Occurred

     41  

5.6

 

Injunctive Relief

     42  

SECTION 6.

 

Insolvency Proceedings

     42  

6.1

 

Financing

     42  

6.2

 

Sales

     45  

6.3

 

Relief from the Automatic Stay

     46  

6.4

 

Adequate Protection

     46  

6.5

 

Section 506(c) of the Bankruptcy Code

     48  

 

i



--------------------------------------------------------------------------------

6.6

 

Section 1111(b) of the Bankruptcy Code

     48  

6.7

 

Avoidance Issues

     49  

6.8

 

Plan of Reorganization

     49  

6.9

 

Separate Grants of Security and Separate Classification

     49  

6.10

 

Post-Petition Interest

     50  

SECTION 7.

 

Reliance; Waivers; Etc.

     51  

7.1

 

Reliance

     51  

7.2

 

No Warranties or Liability

     51  

7.3

 

No Waiver of Lien Priorities

     52  

7.4

 

Obligations Unconditional

     55  

SECTION 8.

 

Representations and Warranties

     56  

8.1

 

Representations and Warranties of Each Collateral Agent

     56  

SECTION 9.

 

Miscellaneous

     56  

9.1

 

Conflicts

     56  

9.2

 

Effectiveness; Continuing Nature of this Agreement; Severability

     56  

9.3

 

Amendments; Waivers

     57  

9.4

 

Information Concerning Financial Condition of Certain Entities

     59  

9.5

 

Subrogation

     59  

9.6

 

SUBMISSION TO JURISDICTION; WAIVERS

     60  

9.7

 

Notices

     61  

9.8

 

Further Assurances

     61  

9.9

 

APPLICABLE LAW

     61  

9.10

 

Binding on Successors and Assigns

     62  

9.11

 

Headings

     62  

9.12

 

Counterparts

     62  

9.13

 

No Third Party Beneficiaries

     62  

9.14

 

Provisions Solely to Define Relative Rights

     62  

9.15

 

Specific Performance

     62  

9.16

 

ABL Intercreditor Agreement Acknowledgement

     62  

 

ii



--------------------------------------------------------------------------------

This ABL INTERCREDITOR AGREEMENT is dated as of April 25, 2017, and entered into
by and among ALLY BANK (“Ally”), in its capacity as collateral agent under the
Revolving Loan Documents, including its successors and assigns in such capacity
from time to time (the “Revolving Collateral Agent”), on behalf of itself and
the other Revolving Claimholders, ALLY BANK, in its capacity as collateral agent
under the Term Documents, including its successors and assigns in such capacity
from time to time (the “Term Collateral Agent”), on behalf of itself and the
other Term Claimholders, and each ADDITIONAL PARI PASSU OBLIGATIONS AGENT that,
in each case, shall have become a party hereto pursuant to Section 9.3(b).

RECITALS

REV Group, Inc., a Delaware corporation (the “Borrower”), the Guarantors (as
defined in the Revolving Credit Agreement) (the “Revolving Guarantors”), the
lenders from time to time party thereto, Ally, as administrative agent (in such
capacity, the “Revolving Agent”) and, Ally as collateral agent (in such
capacity, the “Revolving Collateral Agent”) and the other banks, financial
institutions and other parties thereto, have entered into that certain Revolving
Credit and Guaranty Agreement, dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified or replaced
from time to time, the “Revolving Credit Agreement”), providing for a revolving
credit facility;

The Borrower, the Guarantors (as defined in the Term Credit Agreement) (the
“Term Guarantors”) , the lenders from time to time party thereto, Ally, as
administrative agent (in such capacity, the “Term Agent”) and, Ally as
collateral agent (in such capacity, the “Term Collateral Agent”) and the other
banks, financial institutions and other parties thereto, have entered into a
Term Loan Credit and Guaranty Agreement dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified or replaced
from time to time, the “Term Credit Agreement”), pursuant to which Term Loans
will be made;

The obligations of the Borrower and the Revolving Guarantors under the Revolving
Credit Agreement are to be secured (i) on a first priority basis, by Liens on
the Revolving Priority Collateral of the Borrower and the Revolving Guarantors
and (ii) on a second priority basis, by Liens on the Term Priority Collateral of
the Borrower and the Revolving Guarantors;

The obligations of the Borrower and the Term Guarantors under the Term Credit
Agreement are to be secured (i) on a first priority basis, by Liens on the Term
Priority Collateral of the Borrower and the Term Guarantors and (ii) on a second
priority basis, by Liens on the Revolving Priority Collateral of the Borrower
and the Term Guarantors;

The Revolving Loan Documents and the Term Documents provide, among other things,
that the Revolving Claimholders and the Term Claimholders shall set forth in
this Agreement their respective rights and remedies with respect to the
Collateral and certain other matters; and

The Revolving Collateral Agent, on behalf of itself and the other Revolving
Claimholders, and the Term Collateral Agent, on behalf of itself and the other
Term Claimholders, have agreed to the intercreditor and other provisions set
forth in this Agreement.

The Borrower and the other Grantors have acknowledged (but are not, for the
avoidance of doubt, parties hereto) the intercreditor and other provisions set
forth in this Agreement.



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

SECTION 1. Definitions.

1.1    Defined Terms. As used in the Agreement, the following terms shall have
the following meanings:

“Accounts” means (i) all “accounts,” as such term is defined in the UCC and
(ii) all other rights to payment of money or funds, whether or not earned by
performance, (a) for inventory that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) owed by a credit card issuer or by a credit card processor resulting from
purchases by customers using credit or debit cards issued by such issuer in
connection with the transactions described in clauses (a) and (b) above, whether
such rights to payment constitute payment intangibles, letter-of-credit rights
or any other classification of property, or are evidenced in whole or in part by
instruments, chattel paper, general intangibles or documents.

“Additional Pari Passu Obligations” means Indebtedness of the Grantors incurred
following the date of this Agreement (together with all obligations in respect
of such Indebtedness, including all principal, premium, interest, fees,
attorney’s fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Additional Pari Passu Obligations Agreement (including, in each case, all
Post-Petition Interest accruing on or after the commencement of any Insolvency
Proceeding at the rate provided in the relevant Additional Pari Passu
Obligations Agreement, whether or not a claim for such Post-Petition Interest is
allowed or allowable in any such Insolvency Proceeding)) to the extent (a) such
Indebtedness (and such other obligations in respect of such Indebtedness) is
secured by Liens on the Collateral ranking pari passu in priority with the Term
Liens and the Liens on the Collateral securing other Additional Pari Passu
Obligations, subject to clause (b) below, pursuant to the terms of the Pari
Passu Lien Intercreditor Agreement (without regard to the control of remedies),
and such Indebtedness (and such other obligations in respect of such
Indebtedness) is permitted by the terms of the Revolving Credit Agreement, the
Term Credit Agreement and each other Additional Pari Passu Obligations Agreement
then in effect, (b) prior to the Discharge of Term Obligations, the Additional
Pari Passu Obligations Agent, on behalf of the holders of such Indebtedness, is
a party to and bound by the Pari Passu Lien Intercreditor Agreement and (c) the
Grantors have granted Liens on the Collateral to secure such Indebtedness (and
such other obligations in respect of such Indebtedness) (it being agreed that
Incremental Term Loans shall not constitute Additional Pari Passu Obligations).

 

2



--------------------------------------------------------------------------------

“Additional Pari Passu Obligations Agent” means any Person appointed to act as
trustee, collateral agent or a similar representative for the holders of
Additional Pari Passu Obligations pursuant to any Additional Pari Passu
Obligations Agreement.

“Additional Pari Passu Obligations Agreement” means the indenture, credit
agreement or other definitive agreement under which any Additional Pari Passu
Obligations are incurred.

“Agreement” means this ABL Intercreditor Agreement.

“Ally” has the meaning set forth in the preamble to this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Bankruptcy Court” means any court of competent jurisdiction supervising any
Insolvency Proceeding.

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning set forth in the recitals to this Agreement.

“Business Day” means any day except Saturday, Sunday and any day which shall be
in New York, New York or the place of payment, a legal holiday or a day on which
banking institutions in New York, New York, are authorized or required by law to
remain closed.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding, for the avoidance of doubt, any indebtedness
convertible into or exchangeable for any of the foregoing.

“Cash Collateral” has the meaning set forth in Section 6.1.

“Claimholders” means the Revolving Claimholders and the Term Claimholders, or
any of them, as the context may require. Any references herein to “related”
Claimholders of any Collateral Agent shall mean, with respect to the Revolving
Collateral Agent, the Revolving Claimholders and, with respect to the Term
Collateral Agent, the Term Claimholders.

“Class” refers to either (a) the Revolving Collateral Agent, the Revolving
Claimholders, the Revolving Obligations, the Revolving Priority Collateral, the
Revolving Credit Agreement, the Revolving Collateral Documents and the other
Revolving Loan Documents, on the one hand, as opposed to (b) the Term Collateral
Agent, the Term Claimholders, the Term Obligations, the Term Priority
Collateral, the Term Credit Agreement, the Term Collateral Documents and the
other Term Documents, on the other hand.

 

3



--------------------------------------------------------------------------------

“Collateral” means all of the assets of any Grantor, now existing or hereafter
acquired, whether real, personal or mixed, that constitute Revolving Collateral
or Term Collateral.

“Collateral Agent” means the Term Collateral Agent or the Revolving Collateral
Agent, as the context may require.

“Collateral Documents” means the Revolving Collateral Documents and the Term
Collateral Documents, or any of them, as the context may require.

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether a Grantor is licensee or licensor
thereunder).

“Copyrights” means all United States and foreign copyrights (including community
designs), whether now or hereafter owned by or exclusively licensed to any
Grantor, including copyrights in Software and databases, and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
not registered, and, with respect to any and all of the foregoing (a) all
extensions and renewals thereof, (b) all rights corresponding thereto throughout
the world, (c) all rights to sue for past, present and future infringements
thereof, and (d) all Proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages and proceeds of suit.

“Credit Documents” means the Revolving Loan Documents and the Term Documents, or
any of them, as the context may require.

“DIP Financing” has the meaning set forth in Section 6.1(a).

“Discharge of Revolving Obligations” means, except to the extent otherwise
expressly provided in Sections 5.5 and 6.7:

(a)    the payment in full in cash of all the Revolving Obligations (other than
Secured Hedging Obligations, Treasury Management Obligations, undrawn amounts in
respect of outstanding Letters of Credit and inchoate or contingent
indemnification obligations), including any Post-Petition Interest at the rate
provided for in the Revolving Loan Documents;

(b)    the termination or expiration of all commitments, if any, to extend
credit that would constitute (prior to such termination or expiration) Revolving
Obligations;

(c)    the termination or cash collateralization (in an amount equal to not more
than 105% of the aggregate undrawn amount and in the manner required by the
Revolving Credit Agreement or otherwise on terms and conditions reasonably
satisfactory to the Revolving Agent and the applicable Revolving Issuing Banks)
of all outstanding Letters of Credit (or backstopping of such Letters of Credit
by delivery of a standby letter of credit reasonably satisfactory to (and issued
by a financial institution reasonably satisfactory to) the Revolving Agent and
the applicable Revolving Issuing Banks, in the amount of required cash
collateral);

(d)    the payment in full (giving effect to any netting arrangements) in cash
of all Treasury Management Obligations and Secured Hedging Obligations
constituting Revolving

 

4



--------------------------------------------------------------------------------

Obligations, to the extent due and payable, including any interest, fees and
other charges accruing during any Insolvency Proceeding at the rate provided for
in the applicable documentation (whether or not allowed or allowable as a claim
in such Insolvency Proceeding), and the termination or expiration of all
commitments, if any, in respect of Treasury Management Obligations and Secured
Hedging Obligations that constitute Revolving Obligations; and

(e)    the cash collateralization or back-stopping of (or letter of credit
support for) any inchoate or contingent Revolving Obligations (including
indemnification obligations) not yet due and payable but for which a claim has
been asserted in writing under any Revolving Loan Documents, in each case on
terms and conditions reasonably acceptable to the Revolving Collateral Agent.

“Discharge of Term Obligations” means, except to the extent otherwise expressly
provided in Sections 5.5 and 6.7:

(f)    (i) the payment in full in cash of all Term Obligations (other than
inchoate or contingent indemnification obligations), including any Post-Petition
Interest at the rate provided for in the Term Documents, or (ii) the
satisfaction and discharge of the Term Credit Agreement in accordance with its
terms (other than obligations that expressly survive such satisfaction and
discharge in accordance with the terms of the Term Credit Agreement);

(g)    the termination or expiration of all commitments, if any, to extend
credit that would (prior to such termination or expiration) constitute Term
Obligations; and

(h)    the cash collateralization or back-stopping of (or letter of credit
support for) any inchoate or contingent Term Obligations (including
indemnification obligations) not yet due and payable but for which a claim has
been asserted in writing under any Term Documents, in each case on terms and
conditions reasonably acceptable to the Term Collateral Agent.

“Disposition” or “Dispose” means the sale, assignment, transfer, license (as
licensor), lease (as lessor), exchange, or other disposition (including any sale
and leaseback transaction) of any Collateral.

“Enforcement Notice” means a written notice delivered by any Collateral Agent to
the other Collateral Agent stating that a Revolving Default or a Term Default,
as applicable, has occurred and is continuing and that an Exercise of Secured
Creditor Remedies has commenced or is about to be commenced with respect to the
Revolving Priority Collateral or the Term Priority Collateral, as applicable.

“Enforcement Period” means the period of time following the receipt by any
Collateral Agent of an Enforcement Notice from the other Collateral Agent and
continuing until the earliest of (a) (i) in case of an Enforcement Period
commenced by the Term Collateral Agent, the Discharge of Term Obligations and
(ii) in the case of an Enforcement Period commenced by the Revolving Collateral
Agent, the Discharge of Revolving Obligations, (b) the Revolving Collateral
Agent or the Term Collateral Agent, as applicable, agreeing in writing to
terminate the Enforcement Period initiated by such Collateral Agent and (c) the
date on which the Revolving Default or the Term Default, as applicable, that was
the subject of the Enforcement Notice relating to such Enforcement Period has
been cured to the satisfaction of the Revolving Collateral Agent or the Term
Collateral Agent, as applicable, or waived in writing in accordance with the
requirements of the applicable Credit Documents.

 

5



--------------------------------------------------------------------------------

“Exercise any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means (a) the taking of any action (or joining with any other Person
(other than the other Collateral Agent to the extent provided in Section 3.4(i))
in taking any action) to enforce any Lien in respect of the Collateral,
including the institution of any foreclosure proceedings, the giving of notice
of any public or private sale or other Disposition pursuant to Article 8 or
Article 9 of the UCC or other applicable law or any action to vacate, obtain
relief from or modify a stay or other injunction restricting any such
enforcement or any other exercise of rights or remedies with respect to any
Collateral described in this definition, (b) the exercise of (or joining with
any other Person (other than the other Collateral Agent to the extent provided
in Section 3.4(i)) in exercising) any right or remedy provided to a secured
creditor under the Revolving Loan Documents or the Term Documents (including, in
either case, any delivery of any notice to otherwise seek to obtain payment
directly from any account debtor of any Grantor or the taking of any action or
the exercise of any right or remedy in respect of the set off or recoupment
against any Collateral or proceeds of any Collateral), under applicable law, at
equity, in an Insolvency Proceeding or otherwise, including credit bidding or
otherwise the acceptance of any Collateral in full or partial satisfaction of a
Lien, (c) the sale, assignment, transfer, lease, license, or other Disposition
of all or any portion of the Collateral, by private or public sale or any other
means, (d) the solicitation of bids from third parties to conduct the
liquidation of any Collateral, (e) the engagement or retention of sales brokers,
marketing agents, investment bankers, accountants, appraisers, auctioneers, or
other third parties for the purposes of valuing, marketing, or Disposing of, any
Collateral, or (f) the exercise of any other enforcement right relating to any
Collateral (including the exercise of any voting rights relating to any Capital
Stock constituting Collateral) whether under the Revolving Loan Documents, the
Term Documents, under applicable law, in equity, in an Insolvency Proceeding, or
otherwise; it being acknowledged and agreed that none of the following will
constitute an Exercise of Secured Creditor Remedies for purposes of this
Agreement: (i) unless a Revolving Default has occurred and is continuing and the
Revolving Collateral Agent or any other Revolving Lenders have ceased the
extensions of credit in the ordinary course of business under the Revolving
Credit Agreement, the exercise of cash dominion by the Revolving Collateral
Agent over the Deposit Accounts of any Grantor that constitute Revolving
Priority Collateral and application of funds in connection therewith against the
Revolving Obligations pursuant to the provisions of the Revolving Loan
Documents, (ii) the imposition of a default rate or late fee, (iii) the filing
of a proof of claim or a statement of interest in any Insolvency Proceeding and
(iv) the acceleration of the Term Obligations or the Revolving Obligations.

“Exigent Circumstances” means (a) an exercise by another lender of any
Enforcement Action or (b) an event or circumstance that materially and
imminently threatens the ability of any Collateral Agent to realize upon all or
a material part of the Collateral, such as, without limitation, fraudulent
removal, concealment, or abscondment thereof, destruction (other than to the
extent covered by insurance) or material waste thereof.

“GAAP” has the meaning set forth in the Term Credit Agreement or the Revolving
Credit Agreement, as applicable.

 

6



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
the federal, state, provincial and local governments of Australia, Canada or any
other nation, any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government.

“Grantors” means the Term Grantors and the Revolving Grantors.

“Incremental Term Loans” means “Incremental Term Loans,” as defined in the Term
Credit Agreement.

“Indebtedness” means all obligations that constitute “Indebtedness” within the
meaning of the Revolving Credit Agreement or “Indebtedness” within the meaning
of the Term Credit Agreement, as applicable.

“Insolvency Proceeding” means:

(a)    any voluntary or involuntary petition, case or proceeding under the
Bankruptcy Code with respect to any Grantor;

(b)    any other voluntary or involuntary insolvency or bankruptcy petition,
case, action, proposal or proceeding, or any similar petition, case or
proceeding (including receiverships, interim receiverships, arrangements of
debt, liquidations, reorganizations, administrations or recapitalizations) under
any Bankruptcy Law (including, without limitation, applicable provisions of
corporations legislation) with respect to any Grantor or with respect to a
material portion of its assets or the claims of its creditors;

(c)    the inability of any Grantor or admission in writing by any Grantor of
its inability to pay its debts generally as they become due;

(d)    the appointment of a receiver, interim receiver, monitor, trustee,
liquidator, administrator, administrative receiver, conservator, custodian,
compulsory manager, Controller or other similar person with respect to any
Grantor or with respect to a material portion of its assets;

(e)    any liquidation, dissolution, administration, corporate arrangement or
reorganization or winding up of any Grantor whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy; or

(f)    any assignment for the benefit of creditors or any other marshaling of
assets and liabilities for creditors of any Grantor or other similar arrangement
in respect of such Grantor’s creditors generally.

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Software, the Trademarks, the
Trademark Licenses, the Trade Secrets and the Trade Secret Licenses.

 

7



--------------------------------------------------------------------------------

“Junior Claimholders” means, as to any Collateral, the Claimholders whose Liens
on such Collateral are junior and subordinate to the Liens of the other
Claimholders on such Collateral pursuant to the terms of this Agreement. The
parties hereto acknowledge that the Revolving Claimholders are the Junior
Claimholders with respect to the Term Priority Collateral and the Term
Claimholders are the Junior Claimholders with respect to the Revolving Priority
Collateral, and that, accordingly, any reference herein to the “Junior
Claimholders” shall be construed as a reference to the Revolving Claimholders
insofar as the Term Priority Collateral is concerned and to the Term
Claimholders insofar as the Revolving Priority Collateral is concerned.

“Letters of Credit” means the letters of credit issued (or deemed issued) and
outstanding under the Revolving Credit Agreement.

“Lien” means any lien (statutory or otherwise), mortgage, pledge, assignment,
security interest, hypothecation, charge, or encumbrance of any kind (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust,
or other preferential arrangement having the practical effect of any of the
foregoing.

“Mortgage” means each mortgage, deed of trust, deed to secure debt, charge or
debenture pursuant to which a Grantor grants to (a) the Revolving Collateral
Agent, for the benefit of the Revolving Claimholders, Liens upon the real estate
Collateral owned or leased by such Grantor, as security for the Revolving
Obligations or (b) the Term Collateral Agent, for the benefit of the Term
Claimholders, Liens upon the real estate Collateral owned or leased by such
Grantor, as security for the Term Obligations.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization the
provisions of which are inconsistent with, or are in contravention of, the
relative Lien priorities or the other provisions of this Agreement, including
any Plan of Reorganization that purports to re-order (whether by subordination,
invalidation or otherwise) or otherwise disregard, in whole or part, the
provisions of this Agreement (including the relative Lien priorities of
Section 2.1).

“Obligations” means the Revolving Obligations and the Term Obligations, or any
of them, as the context requires.

“Pari Passu Lien Intercreditor Agreement” has the meaning set forth in the Term
Credit Agreement.

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether a Grantor is licensee or licensor thereunder).

“Patents” means all patents (whether United States or foreign) in or to which
any Grantor now has or hereafter has any right, title or interest therein and
certificates of invention, or similar industrial property rights (including,
without limitation, all Canadian industrial designs), and applications for any
of the foregoing, including (a) all reissues, divisions, continuations
(including continuations-in-part and improvements thereof), extensions,
renewals, and reexaminations thereof, (b) all rights corresponding thereto
throughout the world, (c) all inventions, discoveries, designs and improvements
described therein, (d) all rights to sue for

 

8



--------------------------------------------------------------------------------

past, present and future infringements thereof, (e) all licenses, claims,
damages, and proceeds of suit arising therefrom, and (f) all Proceeds of the
foregoing, including licenses, royalties, income, payments, claims, damages, and
proceeds of suit.

“Person” means any natural person, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority, or any other entity.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation
or winding-up, agreement for composition, deed of company arrangement, scheme of
arrangement or other type of dispositive plan of arrangement or restructuring
proposed in or in connection with any Insolvency Proceeding.

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

“Post-Petition Interest” means interest (including interest accruing at the
default rate specified in the applicable Credit Documents), fees, expenses and
other charges that pursuant to the Revolving Loan Documents or the Term
Documents, as the case may be, continue to accrue after the commencement of any
Insolvency Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under any Bankruptcy Law or in any such
Insolvency Proceeding.

“Recovery” has the meaning set forth in Section 6.7.

“Refinance” means, in respect of any Indebtedness or other Obligations, to
refinance or replace, or to issue other Indebtedness or Obligations in exchange
or replacement for such Indebtedness or such Obligations, in whole or in part,
whether with the same or different lenders, arrangers and/or agents.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Refinancing Indebtedness” means the Indebtedness or other Obligations resulting
from the Refinancing of any other Indebtedness or other Obligations.

“Revolving Agent” has the meaning set forth in the recitals to this Agreement.

“Revolving Claimholders” means the Revolving Agent, the Revolving Collateral
Agent, the Revolving Lenders, the Revolving Issuing Banks and the other holders
of Revolving Obligations (including any such holders that are Treasury
Management Creditors or Secured Hedging Creditors).

“Revolving Collateral” means any and all assets of any Grantor, now existing or
hereafter acquired, whether real, personal or mixed, subject, or purported under
the terms of any Revolving Collateral Document to be subject, to any Lien
securing any Revolving Obligations.

“Revolving Collateral Agent” has the meaning set forth in the preamble to this
Agreement.

 

9



--------------------------------------------------------------------------------

“Revolving Collateral Documents” means the Revolving Security Agreements, the
Mortgages granted to the Revolving Collateral Agent and any other agreement,
document, or instrument pursuant to which a Lien is granted or purported to be
granted on any assets of any Grantor to secure any Revolving Obligation or under
which rights or remedies with respect to any such Lien are governed.

“Revolving Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“Revolving Default” means any “Event of Default”, as such term is defined in the
Revolving Credit Agreement.

“Revolving Grantors” means the Borrower, the Revolving Guarantors, and each
other Subsidiary of Borrower that may from time to time have created or
purported to create any Lien on all or any part of its assets to secure any
Revolving Obligation.

“Revolving Guarantors” has the meaning set forth in the recitals to this
Agreement.

“Revolving Issuing Banks” means the Persons that shall have issued Letters of
Credit under the Revolving Credit Agreement.

“Revolving Lenders” means the “Lenders”, as defined in the Revolving Credit
Agreement.

“Revolving Lien” means all Liens on the Revolving Collateral securing the
Revolving Obligations, whether created under the Revolving Collateral Documents
or acquired by possession, statute (including any judgment lien), operation of
law, subrogation or otherwise and whether or not created following the
commencement of any Insolvency Proceeding, now or hereafter held by or on behalf
of the Revolving Collateral Agent or any other Revolving Claimholders, or any
agent or trustee therefor.

“Revolving Loan Documents” means the Revolving Credit Agreement, the Revolving
Collateral Documents and each of the other agreements, documents and instruments
executed pursuant thereto, and any other document or instrument (including any
Treasury Management Agreement and Secured Hedging Agreement) executed or
delivered at any time in connection with any Revolving Obligations.

“Revolving Obligations” means, collectively, the “Secured Obligations”, as such
term is defined in the Revolving Security Agreement, whether now existing or
arising hereafter, including (a) all principal, premium, interest, fees,
attorney’s fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Revolving Loan Document (including, in each case, all Post-Petition Interest
accruing on or after the commencement of any Insolvency Proceeding at the rate
provided in the relevant Revolving Loan Document, whether or not a claim for
such Post-Petition Interest is allowed or allowable in any such Insolvency
Proceeding) and (b) all Treasury Management Obligations and Secured Hedging
Obligations to the extent constituting such “Secured Obligations”, whether now
existing or arising hereafter.

 

10



--------------------------------------------------------------------------------

“Revolving Priority Collateral” means all of the following assets that
constitute Collateral, whether now owned or hereafter acquired and wherever
located (and any analogous property and assets (however defined) in any relevant
jurisdiction):

(a)    all Accounts (other than Accounts arising under agreements for the
Disposition of Term Priority Collateral described in clauses (a) through (f) of
the definition of such term);

(b)    all Payment Intangibles (including corporate and other tax refunds),
other than any Payment Intangibles that represent tax refunds in respect of or
otherwise relate to the Term Priority Collateral (with such exclusion to include
Payment Intangibles arising under agreements for the Disposition of Term
Priority Collateral described in clauses (a) through (f) of the definition of
such term);

(c)    all Chattel Paper (including all Electronic Chattel Paper and all
Tangible Chattel Paper) to the extent evidencing, governing or otherwise
relating to any of the items constituting Revolving Priority Collateral under
clause (a) or (b) above or (d) below;

(d)    all Inventory;

(e)    all Deposit Accounts, Securities Accounts and Commodity Accounts (in each
case, other than the Term Priority Accounts) and all Money, Financial Assets,
cash equivalents and other assets contained in, or credited to, and all
Securities Entitlements arising from, any such Deposit Accounts, Securities
Accounts or Commodity Accounts (in each case, except to the extent constituting
identifiable Proceeds of Term Priority Collateral);

(f)    to the extent evidencing, governing, securing or otherwise relating to
any of the items constituting Revolving Priority Collateral under clauses (a)
through (e) above, all General Intangibles (excluding (i) Intellectual Property
(but subject to the rights of the Revolving Collateral Agent under Section
3.10), (ii) Indebtedness (or any evidence thereof) between or among Borrower or
any of its Subsidiaries and (iii) any Capital Stock), Instruments (including
Promissory Notes), Documents, insurance policies (including business
interruption insurance and regardless of whether the Revolving Collateral Agent
is the loss payee thereof) and Commercial Tort Claims (in each case, except to
the extent constituting identifiable Proceeds of Term Priority Collateral);

(g)    all collateral and guarantees given by any other Person with respect to
any of the foregoing;

(h)    all Supporting Obligations (including Letter-of-Credit Rights) and all
Proceeds of any of the foregoing; and

(i)    all books and Records to the extent relating to any of the foregoing
(including customer lists, files, correspondence, tapes, computer programs,
printouts and computer records).

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the term “Revolving Priority Collateral” shall
not include any assets referred to in clauses (a), (b) and (c) of the definition
of the term “Term Priority Collateral”.

“Revolving Security Agreement” means the Pledge and Security Agreement, dated as
of the date hereof, among the Revolving Grantors party thereto and the Revolving
Collateral Agent.

“Revolving Standstill Period” has the meaning set forth in Section 3.2(a).

“Secured Hedging Agreement” means “Secured Hedging Agreement,” as defined in the
Revolving Credit Agreement.

“Secured Hedging Creditor” means each Person to whom any Secured Hedging
Obligations are owed.

“Secured Hedging Obligations” means “Secured Hedging Obligations,” as defined in
the Revolving Security Agreement.

“Senior Claimholders” means, as to any Collateral, the Claimholders whose Liens
on such Collateral are senior to the Liens of the Claimholders of the other
Class on such Collateral pursuant to the terms of this Agreement. The parties
hereto acknowledge that the Revolving Claimholders are the Senior Claimholders
with respect to the Revolving Priority Collateral and the Term Claimholders are
the Senior Claimholders with respect to the Term Priority Collateral, and that,
accordingly, any reference herein to the “Senior Claimholders” shall be
construed as a reference to the Revolving Claimholders insofar as the Revolving
Priority Collateral is concerned and to the Term Claimholders insofar as the
Term Priority Collateral is concerned.

“Senior Collateral Agent” means, as to any Collateral, the Collateral Agent
whose Liens on such Collateral, held by it for its benefit and the benefit of
its related Claimholders, are senior to the Liens on such Collateral held by the
Collateral Agent of the other Class, for its benefit and the benefit of its
related Claimholders. The parties hereto acknowledge that the Revolving
Collateral Agent is the Senior Collateral Agent with respect to the Revolving
Priority Collateral and the Term Collateral Agent is the Senior Collateral Agent
with respect to the Term Priority Collateral, and that, accordingly, any
reference herein to the “Senior Collateral Agent” shall be construed as a
reference to the Revolving Collateral Agent insofar as the Revolving Priority
Collateral is concerned and to the Term Collateral Agent insofar as the Term
Priority Collateral is concerned.

“Senior Liens” means (a) with respect to the Revolving Priority Collateral or
the Term Liens on the Revolving Priority Collateral, the Revolving Liens on such
Collateral, and (b) with respect to the Term Priority Collateral or the
Revolving Liens on the Term Priority Collateral, the Term Liens on such
Collateral, and, in each case, any Liens incurred in connection with any
Refinancing of Senior Obligations that are deemed to be Senior Liens under
Section 5.5.

 

12



--------------------------------------------------------------------------------

“Senior Obligations” means, with respect to any Collateral or any Liens thereon,
any Obligations that are secured by Senior Liens on such Collateral.

“Senior Priority Collateral” means (a) with respect to the Revolving Collateral
Agent and any other Revolving Claimholders, all Revolving Priority Collateral
and (b) with respect to the Term Collateral Agent and any other Term
Claimholders, all Term Priority Collateral.

“Software” means computer programs, object code, source code and supporting
documentation, including “software” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, and computer programs that
may be construed as included in the definition of “goods” in the UCC, all
licensed rights to the foregoing, and all media on which any such programs,
code, documentation or associated data may be stored.

“Subsidiary” of a Person means any corporation, partnership, limited liability
company, association, joint venture or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of the
person or persons (whether directors, managers, trustees or other persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the Subsidiaries of
such Person or a combination thereof; provided that in determining the
percentage of ownership interests of any Person controlled by another Person, no
ownership interest in the nature of a “qualifying share” of the former Person
shall be deemed to be outstanding.

“Term Claimholders” means the Term Collateral Agent, and the holders from time
to time of any other Term Obligations outstanding at such time.

“Term Collateral” means any and all assets of any Grantor, now existing or
hereafter acquired, whether real, personal or mixed, subject, or purported under
the terms of any Term Collateral Document to be subject, to any Lien securing
any Term Obligations.

“Term Collateral Agent” has the meaning set forth in the preamble to this
Agreement.

“Term Collateral Documents” means the Term Security Agreement, the Mortgages
granted to the Term Collateral Agent and any other agreement now existing or
entered into after the date hereof pursuant to which a Lien is granted or
purported to be granted on any assets of any Grantor to secure any Term
Obligations or under which rights or remedies with respect to any such Lien are
governed.

“Term Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“Term Default” means any “Event of Default”, as such term is defined in the Term
Documents.

“Term DIP Financing” has the meaning set forth in Section 6.1(b).

 

13



--------------------------------------------------------------------------------

“Term Documents” means the Term Credit Agreement, the Term Collateral Documents,
and each of the other agreements, documents and instruments executed pursuant
thereto, and any other document or instrument executed or delivered at any time
in connection with any Term Obligations.

“Term Grantors” means the Borrower, the Term Guarantors, and each other
Subsidiary of Borrower that may from time to time have created or purported to
create any Lien on all or any part of its assets to secure any Term Obligation.

“Term Guarantors” has the meaning set forth in the recitals to this Agreement.

“Term Lien” means all Liens on the Term Collateral securing the Term
Obligations, whether created under the Term Collateral Documents or acquired by
possession, statute (including any judgment lien), operation of law, subrogation
or otherwise and whether or not created following the commencement of any
Insolvency Proceeding, now or hereafter held by or on behalf of the Term
Collateral Agent or any other Term Claimholders, or any agent or trustee
therefor.

“Term Obligations” means the “Secured Obligations” as that term is defined in
the Term Security Agreement, whether now existing or arising hereafter,
including all principal, premium, interest, fees, attorney’s fees, costs,
charges, expenses, reimbursement obligations, indemnities, guarantees, and all
other amounts payable under or secured by any Term Document (including, in each
case, all Post-Petition Interest accruing on or after the commencement of any
Insolvency Proceeding at the rate provided in the relevant Term Document,
whether or not a claim for such Post-Petition Interest is allowed or allowable
in any such Insolvency Proceeding).

“Term Security Agreement” means the Pledge and Security Agreement, dated as of
the date hereof, among the Term Grantors party thereto and the Term Collateral
Agent.

“Term Priority Accounts” means any Deposit Accounts or Securities Accounts that
are required to be established pursuant to the Term Documents for purposes of
exclusively holding identifiable Proceeds of the Term Priority Collateral.

“Term Priority Collateral” means all of the following assets that constitute
Collateral, whether now owned or hereafter acquired and wherever located (and
any analogous property and assets (however defined) in any relevant
jurisdiction):

(a)    all Equipment and all real property and interests therein (including both
fee and leasehold interests) and all Fixtures;

(b)    all Intellectual Property (other than any computer programs that
constitute inventory pursuant to Section 1.3 and subject to the rights of the
Revolving Collateral Agent under Section 3.10);

(c)    all Capital Stock and other Investment Property (other than Investment
Property constituting Revolving Priority Collateral under clause (e) of the
definition of such term);

 

14



--------------------------------------------------------------------------------

(d)    except to the extent constituting Revolving Priority Collateral under
clause (f) of the definition of such term, all Instruments, Documents and
General Intangibles (including all Indebtedness between or among Borrower and
any of its Subsidiaries);

(e)    except to the extent constituting Revolving Priority Collateral under
clause (f) of the definition of such term, all Commercial Tort Claims;

(f)    all Term Priority Accounts and all Money, Financial Assets, Securities
Entitlements or other assets contained in, or credited to, or arising from any
such Term Priority Account (in each case, except to the extent constituting
identifiable Proceeds of Revolving Priority Collateral);

(g)    all other Collateral not constituting Revolving Priority Collateral;

(h)    all insurance policies relating to Term Priority Collateral (regardless
of whether the Term Collateral Agent is the loss payee thereof), but, for the
avoidance of doubt, excluding business interruption insurance;

(i)    all collateral and guarantees given by any other Person with respect to
any of the foregoing;

(j)    all Supporting Obligations (including Letter-of-Credit Rights) and all
Proceeds of any of the foregoing; and

(k)    all books and Records to the extent relating to any of the foregoing.

Notwithstanding the foregoing, the term “Term Priority Collateral” shall not
include any assets referred to in clauses (a), (b), (c), (d) and (e) of the term
“Revolving Priority Collateral”.

“Term Standstill Period” has the meaning set forth in Section 3.1(a).

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether a Grantor is licensee or licensor
thereunder).

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how in which any Grantor now has or hereafter
has any right, title or interest therein, whether or not any of the foregoing
has been reduced to a writing or other tangible form, including all documents
and things embodying, incorporating, or referring in any way to any of the
foregoing, including (a) any secretly held existing engineering or other data,
information, production procedures and other know-how relating to the design
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business of any Grantor worldwide, (b) the right to
sue for past, present and future misappropriation or other violation thereof,
and (c) all Proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether a Grantor is licensee or licensor
thereunder).

 

15



--------------------------------------------------------------------------------

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, trade dress, other source or business identifiers, designs and general
intangibles of a like nature, and all registrations and applications for any of
the foregoing in which any Grantor now has or hereafter has any right, title or
interest, including (a) all extensions or renewals of any of the foregoing,
(b) all of the goodwill of the business connected with the use of and symbolized
by the foregoing, (c) the right to sue for past, present and future infringement
or dilution of or unfair competition with any of the foregoing or for any injury
to goodwill, and (d) all Proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages, and proceeds of suit.

“Treasury Management Agreement” means each agreement which evidences any
Treasury Management Obligations or under which any Treasury Management
Obligations arise.

“Treasury Management Creditor” means each Person to whom any Treasury Management
Obligations are owed.

“Treasury Management Obligations” means “Treasury Management Obligations,” as
defined in the Revolving Security Agreement.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in the State of New York or, when
the context implies, the Uniform Commercial Code as in effect from time to time
in any other applicable jurisdiction.

“Use Period” means, with respect to any Term Priority Collateral, the period
commencing on the later of (a) the date on which the Revolving Collateral Agent
(or any Revolving Claimholder acting with the consent of the Revolving
Collateral Agent) commences an Enforcement Period in connection with any
Revolving Priority Collateral and (b) the date on which the Revolving Collateral
Agent delivers, in accordance with Section 3.7, a written notice to the Term
Collateral Agent electing to exercise its access rights pursuant to Section 3.7
with respect to such Term Priority Collateral, and ending, with respect to any
Term Priority Collateral, on the earliest to occur of (i) the 180th day after
the date (the “Initial Access Date”) on which the Revolving Collateral Agent, or
its designee, initially obtains the ability to take physical possession of,
remove, or otherwise control physical access to, or actually uses, the Revolving
Priority Collateral located on such Term Priority Collateral, (ii) the date on
which all or substantially all of the Revolving Priority Collateral located on
such Term Priority Collateral is removed, sold, collected or liquidated and
(iii) the termination of such Enforcement Period. If any stay or other order
that prohibits the Revolving Collateral Agent or the other Revolving
Claimholders from commencing and continuing to Exercise any Secured Creditor
Remedies or from liquidating or selling the Revolving Priority Collateral has
occurred by the operation of law or has been entered by a court of competent
jurisdiction after the Initial Access Date, the 180-day period referred to in
clause (i) above shall be tolled during the pendency of any such stay or other
order and the Use Period, to the extent the expiration thereof is to be
determined by reference to clause (i) above, shall be extended by a
corresponding number of days, provided that if, after the lifting of such stay
or other order, fewer than 90 days shall remain in the Use Period, then the Use
Period shall be extended so that the Revolving Collateral Agent and the other
Revolving Claimholders have 90 days remaining in the Use Period upon lifting of
the stay or other order.

 

16



--------------------------------------------------------------------------------

1.2    Construction. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine, and neuter forms. The words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” The term “or” shall be construed to have, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” Unless the
context requires otherwise:

(a)    except as otherwise provided herein, any definition of or reference to
any agreement, instrument, or other document herein shall be construed as
referring to such agreement, instrument, or other document as from time to time
amended, restated, amended and restated, supplemented or otherwise modified;

(b)    any reference herein to any Person shall be construed to include such
Person’s successors and assigns;

(c)    the words “herein”, “hereof”, and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;

(d)    all references herein to Sections and Annexes shall be construed to refer
to Sections and Annexes of this Agreement;

(e)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, real, personal or mixed, including cash, securities, accounts,
and contract rights;

(f)    any references to a clause shall, unless otherwise identified, refer to
the appropriate clause within the same Section in which such reference occurs;
and

(g)    any references to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law.

1.3    Terms Defined in UCC. Terms defined in the UCC that are not otherwise
defined in this Agreement are used herein as defined in Articles 8 or 9 of the
UCC in effect in the State of New York from time to time (including, as if such
terms were capitalized in Article 8 or 9 of the UCC, the following terms:
“Account Debtor”, “Chattel Paper”, “Commodity Account”, “Commercial Tort
Claims”, “Deposit Account”, “Document”, “Electronic Chattel Paper”, “Equipment”,
“Financial Asset”, “Fixtures”, “General Intangible” (except that such term shall
include (i) all interest rate or currency protection or hedging arrangements,
all licenses, permits, concessions and authorizations and all Intellectual
Property (in each case, regardless of whether characterized as General
Intangibles under the UCC), “Goods” (except that such term shall include all
Equipment and Inventory (in each case, regardless of whether characterized as
Goods under the UCC)), “Instrument”, “Inventory” (except that such term shall
include all computer programs embedded in any Inventory that are included in the
definition of Goods under the UCC (in each case, regardless of whether
characterized as Inventory under the UCC), but not, for the avoidance of doubt,
any other Intellectual Property), “Investment Property”, “Letter-of-Credit
Right”, “Money”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”,
“Records”, “Securities Accounts”, “Securities Entitlement”, “Supporting
Obligation”, “Tangible Chattel Paper” and “Uncertificated Securities”).

 

17



--------------------------------------------------------------------------------

SECTION 2. Lien Priorities.

2.1    Relative Priorities. (a) Notwithstanding (i) the date, time, method,
manner, or order of grant, attachment, or perfection of any Revolving Lien or
any Term Lien on any Collateral (including, in each case, irrespective of
whether any such Revolving Lien or Term Lien is granted (or secures Obligations
relating to the period) before or after the commencement of any Insolvency
Proceeding), (ii) any contrary provision of the UCC or any other applicable law
or of the Revolving Loan Documents or the Term Documents, as applicable, (iii)
any defect or deficiencies in, or failure to attach or perfect, any Revolving
Lien or any Term Lien or (iv) any other circumstance whatsoever, each of the
Term Collateral Agent and the Revolving Collateral Agent, on behalf of itself
and its related other Claimholders, hereby agree that:

(A)    any Revolving Lien on any Revolving Priority Collateral, regardless of
how or when acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be senior in all respects and prior to any Term
Lien on any Revolving Priority Collateral;

(B)    any Term Lien on any Term Priority Collateral, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Revolving Lien on
any Term Priority Collateral;

(C)    any Term Lien on any Revolving Priority Collateral, regardless of how or
when acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to any
Revolving Lien on any Revolving Priority Collateral; and

(D)    any Revolving Lien on any Term Priority Collateral, regardless of how or
when acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to any
Term Lien on any Term Priority Collateral.

(b)    The priority and subordination of Liens provided for in this Agreement
(i) shall continue to be effective with respect to any part of the Collateral
from and after the date hereof whether such Liens are avoided or otherwise
declared, or ruled to be, invalid, unenforceable, void or not allowed by a court
of competent jurisdiction or otherwise, and whether as a result of any action
taken by the Term Collateral Agent or the Revolving Collateral Agent, as
applicable, or any failure by any such Person to take any action with respect to
any financing statement (including any amendment to or continuation thereof),
mortgage or other perfection document, or otherwise and (ii) are intended to be
effective whether or not such Liens are subordinated to any Lien securing any
other obligation of the Issuers, any other Grantor or any other Person.

2.2    Prohibition on Contesting Liens or Obligations. Each of the Term
Collateral Agent, for itself and on behalf of each other Term Claimholder, and
the Revolving Collateral

 

18



--------------------------------------------------------------------------------

Agent, for itself and on behalf of each other Revolving Claimholder, agrees that
it and its related Claimholders will not (and hereby waive any right to),
directly or indirectly, contest or question the validity or enforceability of,
or support any other Person in contesting or questioning the validity or
enforceability of, in any proceeding (including any Insolvency Proceeding): (a)
the existence, priority, validity, extent, perfection or enforceability of any
Revolving Lien or any Term Lien, (b) the priority, validity, extent or
enforceability of any Obligations, including the allowability or priority of any
Obligations in any Insolvency Proceeding; or (c) the relative rights and duties
of the Claimholders granted and/or established in this Agreement; provided,
however that nothing in this Agreement shall be construed to prevent or impair
the rights of the Revolving Collateral Agent, any other Revolving Claimholder,
the Term Collateral Agent or any other Term Claimholder to enforce the terms of
this Agreement, including the provisions of this Agreement relating to the
priority and subordination of the Liens securing the Revolving Obligations and
the Term Obligations, as applicable.

2.3    No New Liens. (a) Whether or not any Insolvency Proceeding has been
commenced by or against any Grantor, the parties hereto agree, subject to
Section 6 and any differences set forth in the Revolving Collateral Documents or
the Term Collateral Documents, as applicable (as in effect on the date hereof),
that:

(i)    no Grantor shall grant any additional Liens under any Term Collateral
Document on any asset to secure any Term Obligation unless such Grantor also
grants a Lien on such asset to secure the Revolving Obligations concurrently
with the grant of a Lien thereon in favor of the Term Collateral Agent in
accordance with the relative Lien priorities set forth in this Agreement, and

(ii)    no Grantor shall grant any additional Liens under any Revolving
Collateral Documents on any asset to secure any Revolving Obligations unless
such Grantor also grants a Lien on such asset to secure the Term Obligations
concurrently with the grant of a Lien thereon in favor of the Revolving
Collateral Agent in accordance with the relative Lien priorities set forth in
this Agreement,

provided that the foregoing shall not apply to (i) Liens on any asset of any
Grantor granted to secure Obligations of any Class if such asset is expressly
excluded from the grant of a security interest by such Grantor pursuant to the
Collateral Documents of the other Class, (ii) any cash collateral provided
pursuant to Section 2.3 of the Revolving Credit Agreement in connection with any
Letters of Credit issued thereunder and (iii) additional Liens on any asset of
any Grantor granted to secure Obligations of any Class if, prior to such grant,
such Grantor has offered in writing to grant a Lien on such asset to secure
Obligations of the other Class and the Collateral Agent of such other Class has
affirmatively declined in writing to accept such Lien or has failed to respond
to such offer within 30 days thereof, in which case such Collateral Agent shall
be deemed to have declined to accept such Lien; and provided further that the
attachment of any previously granted Lien to any after acquired property of the
type covered by such Lien immediately prior thereto shall not be deemed to be an
acceptance of an additional Lien for the purposes of this Section 2.3.

 

19



--------------------------------------------------------------------------------

(b)    To the extent that the provisions of Section 2.3(a) are not complied with
for any reason, (i) without limiting any other rights and remedies available to
the Revolving Collateral Agent or the other Revolving Claimholders, the Term
Collateral Agent, on behalf of the Term Claimholders, agrees that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of Section 2.3(a) shall be subject to Section 4.2 and
the Term Collateral Agent also shall hold and be deemed to have held such Liens
for the benefit of the Revolving Collateral Agent and the other Revolving
Claimholders subject to the provisions set forth herein (but may maintain a lien
with respect to the applicable Collateral subject to the priority set forth
herein), and (ii) without limiting any other rights and remedies available to
the Term Collateral Agent or the other Term Claimholders, the Revolving
Collateral Agent, on behalf of the Revolving Claimholders, agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of Section 2.3(a) shall be subject to Section 4.2
and the Revolving Collateral Agent also shall hold and be deemed to have held
such Liens for the benefit of the Term Collateral Agent and the other Term
Claimholders subject to the provisions set forth herein (but may maintain a lien
with respect to the applicable Collateral subject to the priority set forth
herein).

2.4    Cooperation in Designating Collateral. In furtherance of Section 9.8,
each of the Revolving Collateral Agent, for itself and on behalf of the other
Revolving Claimholders, and the Term Collateral Agent, for itself and on behalf
of the other Term Claimholders, agrees that it and its related Claimholders
will, subject to the other provisions of this Agreement, upon request by the
Revolving Collateral Agent or the Term Collateral Agent, cooperate in good faith
(and will direct their counsel to cooperate in good faith) from time to time in
order to determine the specific items included in the Revolving Priority
Collateral and the Term Priority Collateral, as the case may be, and the steps
taken to perfect the Revolving Liens or the Term Liens, as the case may be, and
the identity of the respective parties obligated under the Revolving Loan
Documents and the Term Documents, as the case may be.

2.5    Changes in Revolving Obligations, Term Obligations, Etc. The Term
Claimholders acknowledge that the aggregate amount of Revolving Obligations
secured by the Revolving Priority Collateral may, subject to the limitations set
forth in Term Credit Agreement (as in effect on the date hereof), be increased.
All or a portion of the Revolving Obligations secured by the Revolving Priority
Collateral consists or may consist of Indebtedness that is revolving in nature,
and the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed and such Indebtedness
may, subject to the limitations set forth in the Term Credit Agreement (as in
effect on the date hereof), be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, refinanced or otherwise amended or
modified from time to time, all without affecting the subordination of the Term
Liens on the Revolving Priority Collateral or the provisions of this Agreement
defining the relative rights of the parties hereto. The Revolving Claimholders
acknowledge that the aggregate amount of Term Obligations secured by the Term
Priority Collateral may, subject to the limitations set forth in the Revolving
Credit Agreement (as in effect on the date hereof), be increased and such
Indebtedness may, subject to the limitations set forth in the Revolving Credit
Agreement (as in effect on the date hereof), be increased, extended, renewed,
replaced, restated, supplemented, restructured, repaid, refunded, refinanced or
otherwise amended or modified from time to time, all without affecting the
subordination of the Revolving Liens on the Term Priority Collateral or the
provisions of this Agreement defining the

 

20



--------------------------------------------------------------------------------

relative rights of the parties hereto. Subject to Section 5.3 hereof, the Lien
priorities provided for in this Agreement will not be altered or otherwise
affected by any amendment, modification, supplement, extension, increase,
replacement, renewal, restatement or refinancing of either the Revolving
Obligations or the Term Obligations, by the release of any Collateral or of any
guarantees securing any secured obligations or by any action that any
representative or secured party may take or fail to take in respect of any
Collateral.

 

SECTION 3. Exercise of Remedies.

3.1    Exercise of Remedies by Term Collateral Agent. Until the Discharge of
Revolving Obligations has occurred, whether or not any Insolvency Proceeding has
been commenced by or against any Grantor, the Term Collateral Agent, for itself
and on behalf of the other Term Claimholders, agrees that the Term Claimholders:

(a)    will not exercise or seek to exercise any rights or remedies with respect
to any Revolving Priority Collateral (including any Exercise of Secured Creditor
Remedies with respect to any Revolving Priority Collateral); provided, however,
that the Term Collateral Agent for itself and on behalf of the other Term
Claimholders may exercise any or all such rights or remedies (including any
Exercise of Secured Creditor Remedies with respect to any Revolving Priority
Collateral) after the passage of a period of at least 180 days after the date on
which the Revolving Collateral Agent received written notice from the Term
Collateral Agent, acting in accordance with the terms of the Term Documents,
that the maturity of the Term Obligations has been accelerated following a Term
Default; provided, further, however, that notwithstanding anything to the
contrary contained herein, in no event will the Term Collateral Agent or any
other Term Claimholder exercise any rights or remedies with respect to the
Revolving Priority Collateral if, notwithstanding the expiration of such 180-day
period, the Revolving Collateral Agent or any other Revolving Claimholder (x)
shall have commenced and is diligently pursuing the exercise of its rights or
remedies with respect to all or a material portion of the Revolving Priority
Collateral (prompt written notice of such exercise to be given to the Term
Collateral Agent by the Revolving Collateral Agent, provided that the failure to
give such notice shall not affect the Revolving Collateral Agent’s or any other
Revolving Claimholders’ rights hereunder) or (y) shall have been stayed by
operation of law or any court order from pursuing any such exercise of remedies
(during which time the 180-day period shall be tolled) (the period during which
the Term Collateral Agent and the other Term Claimholders may not pursuant to
this Section 3.1(a) exercise any rights or remedies with respect to the
Revolving Priority Collateral, the “Term Standstill Period”);

(b)    subject to their rights under Section 3.1(a), will not directly or
indirectly contest, protest, or object to or hinder, limit, delay, or otherwise
interfere with any Exercise of Secured Creditor Remedies by the Revolving
Collateral Agent or any other Revolving Claimholder with respect to any
Revolving Priority Collateral;

(c)    will have no right to direct the Revolving Collateral Agent or any other
Revolving Claimholder to Exercise any Secured Creditor Remedies with respect to
any Revolving Priority Collateral or to take any other action under the
Revolving Loan Documents with respect to any Revolving Priority Collateral; and

 

21



--------------------------------------------------------------------------------

(d)    subject to their rights under Section 3.1(a), will not object to (and
hereby waive any and all claims with respect to) the forbearance by the
Revolving Collateral Agent or the other Revolving Claimholders from Exercising
any Secured Creditor Remedies with respect to any Revolving Priority Collateral;

provided, however, that, in each case under this Section 3.1, the Term Liens
shall remain on any Proceeds (other than those Proceeds properly applied to the
Revolving Obligations in accordance with Section 4.1(a)) resulting from actions
taken by the Revolving Collateral Agent or any other Revolving Claimholder with
respect to the Revolving Priority Collateral (subject to the relative Lien
priorities described in Section 2).

3.2    Exercise of Remedies by Revolving Collateral Agent. Until the Discharge
of Term Obligations has occurred, whether or not any Insolvency Proceeding has
been commenced by or against any Grantor, the Revolving Collateral Agent, for
itself and on behalf of the other Revolving Claimholders, agrees that the
Revolving Claimholders:

(a)    will not exercise or seek to exercise any rights or remedies with respect
to any Term Priority Collateral (including any Exercise of Secured Creditor
Remedies with respect to any Term Priority Collateral); provided, however, that
the Revolving Collateral Agent for itself and on behalf of the other Revolving
Claimholders, may exercise any or all such rights or remedies (including any
Exercise of Secured Creditor Remedies with respect to any Term Priority
Collateral) after the passage of a period of at least 180 days after the date on
which the Term Collateral Agent received written notice from the Revolving
Collateral Agent, acting in accordance with the terms of the Revolving
Collateral Documents, that the maturity of the Revolving Obligations has been
accelerated following a Revolving Default; provided, further, however, that
notwithstanding anything to the contrary contained herein, in no event will the
Revolving Collateral Agent or any other Revolving Claimholder exercise any
rights or remedies with respect to the Term Priority Collateral if,
notwithstanding the expiration of such 180-day period, the Term Collateral Agent
or any Term Claimholder (x) shall have commenced and is diligently pursuing the
exercise of its rights or remedies with respect to all or a material portion of
the Term Priority Collateral (prompt written notice of such exercise to be given
to the Revolving Collateral Agent by the Term Collateral Agent, provided that
the failure to give such notice shall not affect the Term Collateral Agent’s or
any other Term Claimholders’ rights hereunder) or (y) shall have been stayed by
operation of law or any court order from pursuing any such exercise of remedies
(during which time the 180-day period shall be tolled) (the period during which
the Revolving Collateral Agent and the other Revolving Claimholders may not
pursuant to this Section 3.2(a) exercise any rights or remedies with respect to
the Term Priority Collateral, the “Revolving Standstill Period”);

(b)    subject to their rights under Section 3.2(a), will not directly or
indirectly contest, protest, or object to or hinder, limit, delay, or otherwise
interfere with any Exercise of Secured Creditor Remedies by the Term Collateral
Agent or any other Term Claimholder with respect to any Term Priority
Collateral;

(c)    will have no right to direct the Term Collateral Agent to Exercise any
Secured Creditor Remedies with respect to any Term Priority Collateral or to
take any other action under the Term Documents with respect to any Term Priority
Collateral; and

 

22



--------------------------------------------------------------------------------

(d)    subject to their rights under Section 3.2(a), will not object to (and
hereby waives any and all claims with respect to) the forbearance by the Term
Collateral Agent or any other Term Claimholder from the Exercise of Secured
Creditor Remedies with respect to any Term Priority Collateral;

provided, however, that, in each case under this Section 3.2, the Revolving
Liens shall remain on any Proceeds (other than those Proceeds properly applied
to the Term Obligations in accordance with Section 4.1(b)) resulting from
actions taken by the Term Collateral Agent or any other Term Claimholder with
respect to the Term Priority Collateral (subject to the relative Lien priorities
described in Section 2).

3.3    Exclusive Enforcement Rights. (a) Until the Discharge of Revolving
Obligations has occurred and except as provided in Sections 3.1(a) and 3.4,
whether or not any Insolvency Proceeding has been commenced by or against any
Grantor, the Revolving Collateral Agent shall have the exclusive right to
Exercise any Secured Creditor Remedies with respect to the Revolving Priority
Collateral without any consultation with or the consent of the Term Collateral
Agent or any other Term Claimholder; provided, further that the Term Liens shall
remain on any Proceeds (other than those properly applied to the Revolving
Obligations in accordance with Section 4.1(a)) resulting from actions taken by
the Revolving Collateral Agent or any other Revolving Claimholder with respect
to the Revolving Priority Collateral (subject to the relative Lien priorities
described in Section 2).

(b)    Until the Discharge of Term Obligations has occurred and except as
provided in Sections 3.2(a) and 3.4, whether or not any Insolvency Proceeding
has been commenced by or against any Grantor, the Term Collateral Agent shall
have the exclusive right to Exercise any Secured Creditor Remedies with respect
to the Term Priority Collateral without any consultation with or the consent of
the Revolving Collateral Agent or any other Revolving Claimholder; provided,
further, that the Revolving Liens shall remain on any Proceeds (other than those
properly applied to the Term Obligations in accordance with Section 4.1(b))
resulting from actions taken by the Term Collateral Agent or any other Term
Claimholder with respect to the Term Priority Collateral (subject to the
relative Lien priorities described in Section 2).

(c)    In connection with any Exercise of Secured Creditor Remedies with respect
to any of its Senior Priority Collateral, each of the Term Collateral Agent, the
other Term Claimholders, the Revolving Collateral Agent and the other Revolving
Claimholders may enforce the provisions of the Term Collateral Documents or
Revolving Collateral Documents, as applicable, and exercise rights, powers and
remedies thereunder, all in such order and in such manner as it may determine in
the exercise of its sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by any Senior Claimholder to Dispose of its
Senior Priority Collateral upon foreclosure, to incur expenses in connection
with such Disposition, and to exercise with respect to its Senior Priority
Collateral all the rights and remedies of a secured creditor under applicable
law.

 

23



--------------------------------------------------------------------------------

3.4    Claimholders Permitted Actions. Anything to the contrary in Sections 3.1,
3.2 and 3.3 notwithstanding, each of the Term Collateral Agent, the other Term
Claimholders, the Revolving Collateral Agent and the other Revolving
Claimholders may, but shall not be obligated to:

(a)    if an Insolvency Proceeding has been commenced by or against any Grantor,
file a proof of claim or statement of interest with respect to the Term
Collateral or the Revolving Collateral, as the case may be, or otherwise with
respect to the Term Obligations or the Revolving Obligations, as the case may
be, in each case, in a manner not inconsistent with the priority status of the
Liens under the terms of this Agreement;

(b)    take any action (not adverse to the priority status of the Liens on the
Senior Priority Collateral of the Collateral Agent and other Claimholders of the
other Class, or the rights of the Collateral Agent or any other Claimholders of
the other Class to Exercise any Secured Creditor Remedies) in order to create,
perfect, preserve, protect or prove (but, subject to Section 3.1(a) or 3.2(a),
as the case may be, not enforce) its Lien on its Term Collateral or Revolving
Collateral, as the case may be, in each case, to the extent not inconsistent
with the terms of this Agreement;

(c)    file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding, or other pleading made by
any Person objecting to or otherwise seeking the disallowance of its claims or
any claims of the other Claimholders of its Class or the avoidance of any Liens
on any Collateral securing any Obligations of its Class, in each case, to the
extent not inconsistent with the terms of this Agreement;

(d)    file any pleadings, objections, motions or agreements that assert rights
or interests available to unsecured creditors of the Grantors arising under
Bankruptcy Law or other applicable law, in each case not inconsistent with or
prohibited by the terms of this Agreement; provided that any judgment Lien
obtained in connection therewith shall be subject to the relative Lien
priorities set forth in this Agreement;

(e)    vote on any Plan of Reorganization, file any proof of claim and make
other filings and make any arguments and motions, in each case to the extent not
inconsistent with the terms of this Agreement (including Section 6.8(b));

(f)    exercise any of its other rights or remedies referred to in
Section 3.1(a) or 3.2(a), as the case may be, after the expiration of the Term
Standstill Period or Revolving Standstill Period, as applicable, or in
Section 3.7 or 3.8 to the extent permitted thereby;

(g)    make a cash bid on all or any portion of its Term Collateral or Revolving
Collateral, as applicable, in any foreclosure proceeding or action (or any
similar proceeding or action under the law of the relevant jurisdiction);

(h)    make a credit bid on all or any portion of its Term Collateral or
Revolving Collateral, as applicable, provided that any Senior Obligations
secured by Senior Liens on such Collateral are discharged prior to or in
connection with any such credit bid;

(i)    join in (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to the Senior Priority Collateral of the other Class initiated by any
Claimholder of the other Class to the extent that any such action could not
reasonably be expected, in any material respect, to restrain, hinder, limit,
delay for any material period or otherwise interfere with the Exercise of
Secured Creditor

 

24



--------------------------------------------------------------------------------

Remedies by the Claimholders of the other Class (it being understood that
(i) with respect to Revolving Priority Collateral, neither the Term Collateral
Agent nor any other Term Claimholder shall be entitled to receive any Proceeds
thereof unless otherwise expressly permitted herein and (ii) with respect to the
Term Priority Collateral, neither the Revolving Collateral Agent nor any other
Revolving Claimholder shall be entitled to receive any Proceeds thereof unless
otherwise expressly permitted herein);

(j)    engage or retain consultants, valuation firms, appraisers, investment
bankers and accountants, and perform or engage third parties to perform audits,
examinations and appraisals of any Collateral, for the sole purpose of valuing
such Collateral and not for the purpose of marketing or conducting a Disposition
of such Collateral; provided, however, that the Junior Claimholders with respect
to any Collateral shall not take any of the foregoing actions if such actions
would interfere or hinder in any material respect with the enforcement by the
Senior Claimholders with respect to such Collateral of their Senior Liens; and

(k)    commence, or join in filing of a petition for the commencement of, any
involuntary Insolvency Proceeding of the type described in clause (a), (b) or
(d) of the definition of such term or exercise any of its rights during any
Insolvency Proceeding to the extent expressly permitted by Section 6.

Except as otherwise set forth in this Agreement (including Sections 3.1(a),
3.2(a), 3.3 and 6 and any other provision hereof prohibiting or restricting any
Claimholder from taking various actions or making various objections), each Term
Claimholder and each Revolving Claimholder shall have any and all rights and
remedies it may have as a creditor (including as an unsecured creditor) under
any applicable law, including the right to the Exercise of Secured Creditor
Remedies; provided, however, that the Exercise of Secured Creditor Remedies with
respect to the Collateral (and any judgment Lien obtained in connection
therewith or otherwise) shall be subject to the Lien priorities set forth herein
and to the provisions of this Agreement. The Revolving Collateral Agent and the
other Revolving Claimholders may enforce the provisions of the Revolving Loan
Documents, the Term Collateral Agent and the other Term Claimholders may enforce
the provisions of the Term Documents and the Collateral Agents and the other
Claimholders may Exercise any Secured Creditor Remedies, all in such order and
in such manner as they may determine in the exercise of their sole discretion,
consistent with the terms of this Agreement (including Sections 2, 3 and 6) and
mandatory provisions of applicable law; provided, however, that the Revolving
Collateral Agent agrees to provide to the Term Collateral Agent and the Term
Collateral Agent agrees to provide to the Revolving Collateral Agent (x) an
Enforcement Notice prior to its Exercise of Secured Creditor Remedies and
(y) copies of any notices that it is required under applicable law to deliver to
the Grantors; provided further, however, that the Revolving Collateral Agent’s
failure to provide copies of any such notices to the Term Collateral Agent shall
not impair any of the Revolving Collateral Agent’s or other Revolving
Claimholders’ rights hereunder or under any of the Revolving Loan Documents and
the Term Collateral Agent’s failure to provide copies of any such notices to the
Revolving Collateral Agent shall not impair any of the Term Collateral Agent’s
or any other Term Claimholders’ rights hereunder or under any of the Term
Documents. Each of the Term Collateral Agent, for itself and on behalf of each
other Term Claimholder, and the Revolving Collateral Agent, for itself and on
behalf of each other Revolving Claimholder, agrees that it and its related
Claimholders will not institute any suit or other proceeding or assert in any
suit,

 

25



--------------------------------------------------------------------------------

Insolvency Proceeding or other proceeding any claim, in the case of the Term
Collateral Agent and each other Term Claimholder, against either the Revolving
Collateral Agent or any other Revolving Claimholder, and in the case of the
Revolving Collateral Agent and each other Revolving Claimholder, against either
the Term Collateral Agent or any other Term Claimholder, seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to, any action taken or omitted to be taken by such Person with respect
to the Collateral which is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken. Nothing in this Agreement shall prohibit the receipt by the Term
Collateral Agent or any Term Claimholder of the required payments of interest,
principal and other amounts owed in respect of the Term Obligations so long as
such receipt is not the direct or indirect result of the exercise by the Term
Collateral Agent or any Term Claimholder of rights or remedies with respect to
Revolving Priority Collateral or enforcement in contravention of this Agreement
of any Lien held by any of them. Nothing in this Agreement shall prohibit the
receipt by the Revolving Collateral Agent or any Revolving Claimholder of the
required payments of interest, principal and other amounts owed in respect of
the Revolving Obligations so long as such receipt is not the direct or indirect
result of the exercise by the Revolving Collateral Agent or any Revolving
Claimholder of rights or remedies with respect to Term Priority Collateral or
enforcement in contravention of this Agreement of any Lien held by any of them.

3.5    Retention of Proceeds.

(a)    The Term Claimholders shall not be permitted to retain any proceeds of
Revolving Priority Collateral in connection with any Exercise of Secured
Creditor Remedies in any circumstance unless and until the Discharge of
Revolving Obligations has occurred, and any such proceeds received or retained
in any other circumstance will be subject to Section 4.2.

(b)    The Revolving Claimholders shall not be permitted to retain any proceeds
of Term Priority Collateral in connection with any Exercise of Secured Creditor
Remedies in any circumstance unless and until the Discharge of Term Obligations
has occurred, and any such proceeds received or retained in any other
circumstance will be subject to Section 4.2.

(c)    Notwithstanding anything contained in this Agreement to the contrary, in
the event of any Disposition or series of related Dispositions that includes
Revolving Priority Collateral and Term Priority Collateral where the aggregate
sales price is not allocated between the Revolving Priority Collateral and the
Term Priority Collateral being Disposed (including in connection with or as a
result of the sale of the Capital Stock of a Grantor), solely for purposes of
this Agreement, the portion of the aggregate sales price determined to be
Proceeds of the Revolving Priority Collateral on the one hand and Proceeds of
the Term Priority Collateral on the other hand shall be allocated as mutually
determined by the Revolving Collateral Agent and the Term Collateral Agent
negotiating in a reasonable manner.

 

26



--------------------------------------------------------------------------------

3.6    Non-Interference. Subject to Sections 3.1, 3.2, 3.3, 3.4(i), and 6.4(b),
each of the Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, and the Revolving Collateral Agent, for itself and on behalf of
the other Revolving Claimholders, hereby:

(a)    agrees that it and its related Claimholders will not, directly or
indirectly, knowingly take any action that would restrain, hinder, limit, delay,
or otherwise interfere with any Exercise of Secured Creditor Remedies by the
Claimholders of the other Class with respect to any Senior Priority Collateral
of such other Class, or that is otherwise prohibited hereunder, including any
Disposition of any Senior Priority Collateral of such other Class, whether by
foreclosure or otherwise;

(b)    waives any and all rights it or its related Claimholders may have as a
junior lien creditor or otherwise to object to the manner in which the
Claimholders of the other Class seek to enforce or collect any Obligations of
such other Class (subject to the terms of this Agreement insofar as any such
enforcement or collection relates to the Collateral constituting Junior Priority
Collateral of such other Class) or to enforce or realize their Senior Liens on
any Senior Priority Collateral of such other Class, regardless of whether any
action or failure to act by or on behalf of any Claimholders of such other
Class is adverse to the interest of it or its related Claimholders;

(c)    agrees that it and its related Claimholders will not knowingly take or
cause to be taken any action the purpose or effect of which is, or could be, to
make any Junior Lien that it or any of its related Claimholders has on any
Collateral equal with, or to give it or its related Claimholders any preference
or priority relative to, any Senior Lien on such Collateral;

(d)    agrees it will have no right to (i) direct the other Collateral Agent or
any holder of any Obligations secured by any Senior Priority Collateral to
exercise any right, remedy or power with respect to such Senior Priority
Collateral or (ii) consent to the exercise by the other Collateral Agent or any
holder of any Obligations secured by the Senior Priority Collateral of any
right, remedy or power with respect to such Senior Priority Collateral;

(e)    agrees it will not seek, and will waive any right, to have any Senior
Priority Collateral or any part thereof of the other Class marshaled upon any
foreclosure or other Disposition of such Senior Priority Collateral; and

(f)    will not attempt, directly or indirectly, whether by judicial proceedings
(including in any Insolvency Proceeding) or otherwise, to challenge the
enforceability of any provision of this Agreement.

3.7    Inspection and Access Rights.

(a)    If the Term Collateral Agent, or any agent or representative of the Term
Collateral Agent, shall, after any Term Default, obtain possession or physical
control of any of the Term Priority Collateral, the Term Collateral Agent shall
promptly notify the Revolving Collateral Agent in writing of that fact, and the
Revolving Collateral Agent shall, within thirty (30) Business Days thereafter,
notify the Term Collateral Agent in writing as to whether the Revolving
Collateral Agent desires to exercise its access rights under this Section 3.7
with respect to such Term Priority Collateral. Upon delivery of such notice by
the Revolving Collateral Agent to the Term Collateral Agent, the parties shall
confer in good faith to coordinate with respect to the Revolving Collateral
Agent’s exercise of such access rights. Consistent with the definition of “Use
Period,” access rights may apply to differing parcels of real properties at
differing times, in which case, a differing Use Period will apply to each such
property.

 

27



--------------------------------------------------------------------------------

(b)    Without limiting any rights the Revolving Collateral Agent or any other
Revolving Claimholder may otherwise have under applicable law or by agreement
and whether or not the Term Collateral Agent or any other Term Claimholder has
commenced and is continuing to Exercise any Secured Creditor Remedies of the
Term Claimholders, in the event the Term Collateral Agent, or any agent or
representative of the Term Collateral Agent, shall have obtained possession or
physical control of any Term Priority Collateral and the Revolving Collateral
Agent shall have delivered the written notice of its intent to exercise its
access rights under this Section 3.7 as provided in Section 3.7(a), then the
Revolving Collateral Agent or any other Person (including any Revolving
Claimholder) acting with the consent, or on behalf, of the Revolving Collateral
Agent shall have the right, subject to the rights of any landlords under any
leased real properties, and the Term Collateral Agent and the other Term
Claimholders will reasonably cooperate in connection therewith, at the sole cost
and expense of the Revolving Collateral Agent and the other Revolving
Claimholders and upon reasonable advance written notice to the Term Collateral
Agent, during the Use Period (i) during normal business hours on any Business
Day, to access Revolving Priority Collateral that (A) is stored or located in or
on, (B) has become an accession with respect to (within the meaning of
Section 9-335 of the UCC), or (C) has been commingled with (within the meaning
of Section 9-336 of the UCC) any such Term Priority Collateral, and (ii) access,
on a non-exclusive basis, any such Term Priority Collateral (including Equipment
(including any processors, computers and other machinery related to the storage
or processing of records, documents or files), Fixtures, Intellectual Property,
General Intangibles and real property), for purposes of (A) assembling and
storing the Revolving Priority Collateral and completing the processing of and
turning into finished goods of any Revolving Priority Collateral consisting of
work-in process, (B) selling any or all of the Revolving Priority Collateral
located on such Term Priority Collateral, whether in bulk, in lots or to
customers in the ordinary course of business or otherwise, (C) removing any or
all of the Revolving Priority Collateral located on such Term Priority
Collateral, or (D) taking reasonable actions to protect, secure and otherwise
enforce the rights of the Revolving Collateral Agent and the other Revolving
Claimholders in and to the Revolving Priority Collateral, provided that if the
Revolving Collateral Agent conducts a public auction or private sale of the
Revolving Priority Collateral at any of the real properties subject to a
Mortgage that constitutes Term Priority Collateral, the Revolving Collateral
Agent shall provide the Term Collateral Agent with two (2) Business Days’
advance written notice and use reasonable efforts to hold such auction or sale
in a manner which would not unduly disrupt the Term Collateral Agent’s or any
other Term Claimholder’s use of such real properties. The Term Collateral Agent
may not sell, assign or otherwise transfer the Term Priority Collateral prior to
the expiration of the Use Period unless the purchaser, assignee or transferee
thereof agrees in writing to be bound by the provisions of this Section 3.7.

(c)    During the period of actual occupation, use and/or control by the
Revolving Collateral Agent or any other Revolving Claimholder (or their
respective employees, agents, advisers and representatives) of any Term Priority
Collateral pursuant to Section 3.7(b), the Revolving Collateral Agent and the
other Revolving Claimholders shall be obligated to promptly repair at their
expense any actual physical damage (but not any diminution in value) to such
Term Priority Collateral or other assets or property on which such Term Priority
Collateral

 

28



--------------------------------------------------------------------------------

is located resulting from such occupancy, use or control, and to leave such Term
Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear excepted.
In the event, and only in the event, that in connection with its use of some or
all of the premises constituting Term Priority Collateral, the Revolving
Collateral Agent requires the services of any employees of Borrower or any of
its Subsidiaries, the Revolving Collateral Agent shall pay directly to any such
employees the appropriate, allocated wages of such employees, if any, during the
time periods that the Revolving Collateral Agent requires their services to the
extent not paid for by Borrower or any of its Subsidiaries. Notwithstanding the
foregoing, in no event shall the Revolving Collateral Agent or the other
Revolving Claimholders have any liability to the Term Collateral Agent or the
other Term Claimholders pursuant to this Section 3.7 as a result of any
condition (including any environmental condition, claim or liability) on or with
respect to the Term Priority Collateral or other assets or property on which
such Term Priority Collateral is located existing prior to the date of the
exercise by the Revolving Collateral Agent or the other Revolving Claimholders
of their rights under this Section 3.7 and the Revolving Collateral Agent and
the other Revolving Claimholders shall have no duty or liability to maintain the
Term Priority Collateral in a condition or manner better than that in which it
was maintained prior to the use thereof by the Revolving Collateral Agent or any
other Revolving Claimholders, or for any diminution in the value of the Term
Priority Collateral that results from ordinary wear and tear resulting from the
use of the Term Priority Collateral by the Revolving Collateral Agent or any
other Revolving Claimholders in the manner and for the time periods specified
under this Section 3.7. Without limiting the rights granted in this Section 3.7,
the Revolving Collateral Agent and the Revolving Claimholders shall reasonably
cooperate with the Term Collateral Agent and the other Term Claimholders in
connection with any efforts made by the Term Collateral Agent and the other Term
Claimholders to sell the Term Priority Collateral.

(d)    The Revolving Collateral Agent and the other Revolving Claimholders shall
not be obligated to pay any amounts to the Term Collateral Agent or the other
Term Claimholders (or any Person claiming by, through or under the Term
Claimholders, including any purchaser of the Term Priority Collateral) or to
Borrower or its Subsidiaries for or in respect of the use by the Revolving
Collateral Agent and the other Revolving Claimholders of the Term Priority
Collateral pursuant to this Section 3.7; provided that (i) the Revolving
Collateral Agent and the other Revolving Claimholders shall be obligated to pay
any utility, rental, lease, real property taxes or similar charges and payments
owed by the applicable Grantor to third parties that accrue during the Use
Period in respect of such Term Priority Collateral, or that arise as a result of
such use of such Term Priority Collateral, in either case to the extent not paid
for by the Grantors, and (ii) the Revolving Collateral Agent and the other
Revolving Claimholders shall be obligated to reimburse the Term Collateral Agent
and the other Term Claimholders for their reasonable out-of-pocket costs and
expenses incurred as a result of the Term Collateral Agent and the other Term
Claimholders providing access and use of the Term Priority Collateral to the
Revolving Collateral Agent or any other Revolving Claimholder (or any other
Person acting with the consent, or on behalf, of any of the foregoing) at the
written request of the Revolving Collateral Agent as contemplated by Section
3.7(b).

(e)    The Revolving Claimholders shall (i) use the Term Priority Collateral in
accordance with applicable law; and (ii) pay, indemnify and hold the Term
Collateral Agent, the other Term Claimholders and each of their respective
officers, agents, directors and employees

 

29



--------------------------------------------------------------------------------

harmless from and against any third party liability resulting from the Revolving
Collateral Agent’s or any other Revolving Claimholders’ or any of their
respective agents, representatives or invitees’, occupancy, use or control of
the Term Priority Collateral as set forth in this Section 3.7 (ordinary wear and
tear excepted).

(f)    The Term Collateral Agent and the other Term Claimholders shall use
commercially reasonable efforts to not hinder or obstruct the Revolving
Collateral Agent and the other Revolving Claimholders from exercising the rights
described in Section 3.7(b).

(g)    Subject to the terms hereof, the Term Collateral Agent may advertise and
conduct public auctions or private sales of the Term Priority Collateral,
without the involvement of or interference by any Revolving Claimholder or
liability to any Revolving Claimholder, as long as, in the case of an actual
sale, the respective purchaser assumes and agrees to the obligations of the Term
Collateral Agent and the other Term Claimholders under this Section 3.7.

3.8    Sharing of Information and Access. Subject to the confidentiality
limitations imposed by law or contract (other than any contract to the extent
the confidentiality provisions of such contract are for the benefit of any
Grantor), in the event that the Revolving Collateral Agent shall, in the
exercise of its rights under the Revolving Collateral Documents or otherwise,
receive possession or control of any books and records (whether in the form of a
writing or stored in any data equipment or data record in the physical
possession of the Revolving Collateral Agent) of any Grantor which contain
information identifying or pertaining to the Term Priority Collateral, the
Revolving Collateral Agent shall, upon written request from the Term Collateral
Agent and as promptly as practicable thereafter, either make available to the
Term Collateral Agent such books and records for inspection and duplication or
provide to the Term Collateral Agent copies thereof. Subject to the
confidentiality limitations imposed by law or contract (other than any contract
to the extent the confidentiality provisions of such contract are for the
benefit of any Grantor), in the event that the Term Collateral Agent shall, in
the exercise of its rights under the Term Collateral Documents or otherwise,
receive possession or control of any books and records (whether in the form of a
writing or stored in any data equipment or data record in the physical
possession of the Term Collateral Agent) of any Grantor which contain
information identifying or pertaining to any of the Revolving Priority
Collateral, the Term Collateral Agent shall, upon written request from the
Revolving Collateral Agent and as promptly as practicable thereafter, either
make available to the Revolving Collateral Agent such books and records for
inspection and duplication or provide the Revolving Collateral Agent copies
thereof.

3.9    Tracing of and Priorities in Proceeds. The Revolving Collateral Agent,
for itself and on behalf of the other Revolving Claimholders, and the Term
Collateral Agent, for itself and on behalf of the other Term Claimholders,
further agree that until the earlier of an issuance of any Enforcement Notice by
such Claimholder or a bankruptcy or insolvency constituting a Term Default or a
bankruptcy or insolvency constituting a Revolving Default, as applicable, then
exists, any proceeds of Collateral, whether or not deposited under control
agreements, which are used by any Grantor to acquire other property which is
Collateral shall not (solely as between the Claimholders) be treated as Proceeds
of Collateral for purposes of determining the relative Lien priorities in the
Collateral which was so acquired.

 

30



--------------------------------------------------------------------------------

3.10    Consent to License to Use Intellectual Property. The Term Collateral
Agent (a) consents to the grant by any Grantor to the Revolving Collateral Agent
of a non-exclusive royalty-free license to use any Intellectual Property of such
Grantor that is subject to a Lien held by the Term Collateral Agent and
(b) grants, in its capacity as a Claimholder and to the extent of its rights and
interests therein, to the Revolving Collateral Agent a non-exclusive
royalty-free license to use any Intellectual Property constituting Term Priority
Collateral that is subject to a Senior Lien held by the Term Collateral Agent,
in each case in connection with the Exercise of Secured Creditor Remedies of any
Lien held by the Revolving Collateral Agent upon any Inventory or other
Revolving Priority Collateral and to the extent the use of such Intellectual
Property is necessary or appropriate, in the good faith opinion of the Revolving
Collateral Agent, to process, ship, produce, store, complete, supply, lease,
sell or otherwise dispose of any such Inventory or other Revolving Priority
Collateral in any lawful manner in connection with such Exercise of Secured
Creditor Remedies. The Term Collateral Agent may not sell, assign or otherwise
transfer the Term Priority Collateral prior to the expiration of the Use Period
unless the purchaser, assignee or transferee thereof agrees in writing to be
bound by the provisions of this Section 3.10.

 

SECTION 4. Proceeds.

4.1    Application of Proceeds.

(a)    Prior to the Discharge of Revolving Obligations, whether or not any
Insolvency Proceeding has been commenced by or against any Grantor, any
Revolving Priority Collateral or Proceeds thereof received in connection with
any Exercise of Secured Creditor Remedies (including as a result of any
collection, sale, foreclosure or other realization or distribution of or in
respect of any Revolving Priority Collateral (whether or not expressly
characterized as such) or in any Insolvency Proceeding) shall be delivered to
the Revolving Collateral Agent, for the benefit of the Revolving Claimholders,
and shall be applied or further distributed by the Revolving Collateral Agent to
or on account of the Revolving Obligations in such order, if any, as is
specified in the relevant Revolving Collateral Documents or as a court of
competent jurisdiction may otherwise direct. Upon the occurrence of the
Discharge of Revolving Obligations, the Revolving Collateral Agent shall deliver
to the Term Collateral Agent, for the benefit of the Term Claimholders, any
Revolving Priority Collateral and Proceeds of Revolving Priority Collateral
received or delivered to it pursuant to the preceding sentence, in the same form
as received, with any necessary endorsements, to be applied by the Term
Collateral Agent to the Term Obligations in such order as is specified in the
Term Collateral Documents or as a court of competent jurisdiction may otherwise
direct.

(b)    Prior to the Discharge of Term Obligations, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, any Term Priority
Collateral or Proceeds thereof received in connection with any Exercise of
Secured Creditor Remedies (including as a result of any collection, sale,
foreclosure or other realization or distribution of or in respect of any Term
Priority Collateral (whether or not expressly characterized as such) or in any
Insolvency Proceeding) shall be delivered to the Term Collateral Agent, for the
benefit of the Term Claimholders, and shall be applied or further distributed by
the Term Collateral Agent to or on account of the Term Obligations in such
order, if any, as is specified in the relevant Term Collateral Documents or as a
court of competent jurisdiction may otherwise direct. Upon the

 

31



--------------------------------------------------------------------------------

occurrence of Discharge of Term Obligations, the Term Collateral Agent shall
deliver to the Revolving Collateral Agent, for the benefit of the Revolving
Claimholders, any Term Priority Collateral and Proceeds of Term Priority
Collateral received or delivered to it pursuant to the preceding sentence, in
the same form as received, with any necessary endorsements, to be applied by the
Revolving Collateral Agent to the Revolving Obligations in such order as is
specified in the Revolving Collateral Documents or as a court of competent
jurisdiction may otherwise direct.

(c)    If any Exercise of Secured Creditor Remedies with respect to the
Collateral produces non-cash proceeds, then such non-cash proceeds shall,
subject to Section 4.2, be held by the Collateral Agent that conducted such
Exercise of Secured Creditor Remedies and/or sold for cash prior to the
application of the proceeds thereof as additional Collateral and, at such time
as such non-cash proceeds are monetized, shall be applied as set forth above.

4.2    Turnover. So long as the Discharge of Senior Obligations with respect to
any Collateral has not occurred, whether or not any Insolvency Proceeding has
been commenced by or against any Grantor, if (a) any Junior Claimholder of any
Class receives any Collateral that is subject to any Senior Lien or any Proceeds
of any such Collateral, or any other payment in connection with or on account of
such Collateral, (i) in connection with the enforcement or exercise of any right
or remedy (including any right of set off) relating to such Collateral, the
transfer of such Collateral or Proceeds to any Junior Claimholder by any Person
holding a Lien on such Collateral that is subordinate to the Junior Lien on such
Collateral, or proceeds of any insurance policy claim or of any condemnation or
similar proceeding (or any deed in lieu of condemnation) in respect of such
Collateral or (ii) as a distribution or recovery in any Insolvency Proceeding,
(b) any Junior Claimholder receives, in contravention of Section 2.3 or any
other provision of this Agreement, any Collateral of the type that would not
constitute Senior Priority Collateral of such Junior Claimholder, or any
Proceeds of any such Collateral, or any other payment in connection with or on
account of such Collateral, or (c) any Junior Claimholder receives any
additional Collateral referred to in Section 6.4 that pursuant to such Section
is subject to the provisions of this Section 4.2, or any Proceeds of such
additional Collateral, or any other payment in connection with or on account of
such additional Collateral, then, in each case, such Collateral or Proceeds
thereof, or such other payment, shall be segregated and held in trust and
forthwith, to the extent not prohibited by applicable law, shall be transferred
or paid over to the Senior Collateral Agent for the benefit of the Senior
Claimholders in the same form as received, with any necessary endorsements, for
application in accordance with Section 4.1 (to the extent required), or as a
court of competent jurisdiction may otherwise direct; provided, however, (x) in
the case of any Proceeds of Term Priority Collateral received by the Revolving
Collateral Agent or any other Revolving Claimholder in connection with a
Disposition of Term Priority Collateral by any Grantor, if a Grantor or the Term
Collateral Agent does not provide prior written notice of such Disposition to
the Revolving Collateral Agent specifying the amount and source of such Proceeds
and the Revolving Collateral Agent does not otherwise have actual knowledge that
such Proceeds are proceeds of Term Priority Collateral, neither the Revolving
Collateral Agent nor any other Revolving Claimholder shall have any obligation
to transfer or pay over any Proceeds of such Disposition to the Term Collateral
Agent and (y) in the case of any Proceeds of Revolving Priority Collateral
received by the Term Collateral Agent or any other Term Claimholder in
connection with a Disposition of Revolving Priority Collateral by any Grantor,
if a Grantor or the Revolving Collateral Agent does not provide prior written
notice of

 

32



--------------------------------------------------------------------------------

such Disposition to the Term Collateral Agent specifying the amount and source
of such Proceeds and a Responsible Officer (as defined in the Term Credit
Agreement) of the Term Collateral Agent does not otherwise have actual knowledge
that such Proceeds are proceeds of Revolving Priority Collateral, neither the
Term Collateral Agent nor any other Term Claimholder shall have any obligation
to pay over any Proceeds of such Disposition to the Revolving Collateral Agent.
Until the Discharge of Revolving Obligations occurs, the Term Collateral Agent,
for itself and on behalf of the other Term Claimholders, hereby irrevocably
constitutes and appoints the Revolving Collateral Agent and any officer or agent
of the Revolving Collateral Agent, with full power of substitution, as its true
and lawful attorney in fact with full irrevocable power and authority in the
place and stead of the Term Collateral Agent or the other Term Claimholders, as
the case may be, or in the Revolving Collateral Agent’s own name, from time to
time in the Revolving Collateral Agent’s discretion exercised in good faith, for
the purpose of carrying out the terms of this Section 4.2 with respect to
Revolving Priority Collateral, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 4.2 with respect to Revolving Priority
Collateral. Until the Discharge of Term Obligations occurs, the Revolving
Collateral Agent, for itself and on behalf of the other Revolving Claimholders,
hereby irrevocably constitutes and appoints the Term Collateral Agent and any
officer or agent of the Term Collateral Agent, with full power of substitution,
as its true and lawful attorney in fact with full irrevocable power and
authority in the place and stead of the Revolving Collateral Agent or the other
Revolving Claimholders, as the case may be, or in the Term Collateral Agent’s
own name, from time to time in the Term Collateral Agent’s discretion exercised
in good faith, for the purpose of carrying out the terms of this Section 4.2
with respect to Term Priority Collateral, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 4.2 with respect to Term Priority
Collateral.

4.3    No Subordination of the Relative Priority of Claims. Anything to the
contrary contained herein notwithstanding, the subordination of the Liens of
Term Claimholders to the Liens of Revolving Claimholders on the Revolving
Priority Collateral and of the Liens of Revolving Claimholders to the Liens of
Term Claimholders on the Term Priority Collateral as set forth herein is with
respect to the priority of the respective Liens held by or on behalf of them
only and shall not constitute a subordination of the Term Obligations to the
Revolving Obligations or the Revolving Obligations to the Term Obligations.

 

SECTION 5. Releases; Dispositions; Other Agreements.

5.1    Releases.

(a)    If, in connection with the Exercise of Secured Creditor Remedies by the
Revolving Collateral Agent with respect to Revolving Priority Collateral as
provided for in Section 3 (including any Disposition of any Revolving Priority
Collateral by any Grantor with the consent of the Revolving Collateral Agent
acting in accordance with the terms of the Revolving Collateral Documents), the
Revolving Collateral Agent, for itself and on behalf of the other Revolving
Claimholders, releases any of its Revolving Liens on any part of the Revolving
Priority Collateral, then the Term Liens of the Term Collateral Agent on such
Revolving Priority Collateral shall be automatically, unconditionally, and
simultaneously released; provided, however, that, to the extent the Proceeds of
such Revolving Priority Collateral are not applied to

 

33



--------------------------------------------------------------------------------

reduce Revolving Obligations in accordance with Section 4.1(a), the Term
Collateral Agent shall retain a Lien on such Proceeds in accordance with the
terms of this Agreement. The Term Collateral Agent, for itself or on behalf of
the other Term Claimholders, promptly shall execute and deliver to the Revolving
Collateral Agent such termination or amendment statements, releases, and other
documents as the Revolving Collateral Agent may reasonably request in writing to
effectively confirm such release, at the cost and expense of the Issuers and
without the consent or direction of any other Term Claimholders.

(b)    If, in connection with the Exercise of Secured Creditor Remedies by the
Term Collateral Agent with respect to Term Priority Collateral as provided for
in Section 3 (including any Disposition of any Term Priority Collateral by any
Grantor with the consent of the Term Collateral Agent acting in accordance with
the terms of the Term Documents), the Term Collateral Agent, for itself and on
behalf of the other Term Claimholders, releases any of its Term Liens on any
part of the Term Priority Collateral, then the Revolving Liens of the Revolving
Collateral Agent on such Term Priority Collateral shall be automatically,
unconditionally, and simultaneously released; provided, however, that, to the
extent the Proceeds of such Term Priority Collateral are not applied to reduce
Term Obligations in accordance with Section 4.1(b), the Revolving Collateral
Agent shall retain a Lien on such Proceeds in accordance with the terms of this
Agreement. The Revolving Collateral Agent, for itself or on behalf of the other
Revolving Claimholders, promptly shall execute and deliver to the Term
Collateral Agent such termination or amendment statements, releases, and other
documents as the Term Collateral Agent may reasonably request to effectively
confirm such release (it being understood that the Term Collateral Agent shall
not be obligated to request any such termination or amendment statements,
releases or other documents), at the cost and expense of the Grantors and
without the consent or direction of any other Revolving Claimholders.

(c)    If, in connection with any Disposition of any Revolving Priority
Collateral permitted under the terms of the Revolving Loan Documents and not
prohibited under the terms of the Term Documents, the Revolving Collateral
Agent, for itself and on behalf of the other Revolving Claimholders, releases
any of its Revolving Liens on the portion of the Revolving Priority Collateral
that is the subject of such Disposition, other than (i) in connection with the
Discharge of Revolving Obligations or (ii) after the occurrence and during the
continuance of any Term Default, then the Term Liens of the Term Collateral
Agent on such Collateral shall be automatically, unconditionally, and
simultaneously released; provided, that to the extent the Proceeds of such
Revolving Priority Collateral are not applied to reduce Revolving Obligations in
accordance with Section 4.1(a), the Term Collateral Agent shall retain a Lien on
such Proceeds in accordance with the terms of this Agreement. The Term
Collateral Agent, for itself or on behalf of the other Term Claimholders,
promptly shall execute and deliver to the Revolving Collateral Agent such
termination or amendment statements, releases, and other documents as the
Revolving Collateral Agent may reasonably request to effectively confirm such
release, at the cost and expense of the Grantors and without the consent or
direction of any other Term Claimholders. The Term Liens on the Revolving
Priority Collateral that otherwise would have been released pursuant to the
first sentence of this paragraph (c) but for the application of subclause
(ii) in such sentence will be automatically, unconditionally and simultaneously
released when such Term Default and all other Term Defaults cease to exist.

 

34



--------------------------------------------------------------------------------

(d)    If, in connection with any Disposition of any Term Priority Collateral
permitted under the terms of the Term Documents and not prohibited under the
terms of the Revolving Loan Documents, the Term Collateral Agent, for itself and
on behalf of the other Term Claimholders, releases any of its Term Liens on the
portion of the Term Priority Collateral that is the subject of such Disposition,
other than (i) in connection with the Discharge of Term Obligations or
(ii) after the occurrence and during the continuance of any Revolving Default,
then the Revolving Liens of the Revolving Collateral Agent on such Collateral
shall be automatically, unconditionally, and simultaneously released; provided
that to the extent the Proceeds of such Term Priority Collateral are not applied
to reduce Term Obligations in accordance with Section 4.1(b), the Revolving
Collateral Agent shall retain a Lien on such Proceeds in accordance with the
terms of this Agreement. The Revolving Collateral Agent, for itself or on behalf
of the other Revolving Claimholders, promptly shall execute and deliver to the
Term Collateral Agent such termination or amendment statements, releases, and
other documents as the Term Collateral Agent may reasonably request to
effectively confirm such release (it being understood that the Term Collateral
Agent shall not be obligated to request any such termination or amendment
statements, releases or other documents), at the cost and expense of the
Grantors and without the consent or direction of any other Revolving
Claimholders. The Revolving Liens on the Term Priority Collateral that otherwise
would have been released pursuant to the first sentence of this paragraph
(d) but for the application of subclause (ii) in such sentence will be
automatically, unconditionally and simultaneously released when such Revolving
Default and all other Revolving Defaults cease to exist.

(e)    Until the Discharge of Revolving Obligations occurs, the Term Collateral
Agent, for itself and on behalf of the other Term Claimholders, hereby
irrevocably constitutes and appoints the Revolving Collateral Agent and any
officer or agent of the Revolving Collateral Agent, with full power of
substitution, as its true and lawful attorney in fact with full irrevocable
power and authority in the place and stead of the Term Collateral Agent or the
other Term Claimholders, as the case may be, or in the Revolving Collateral
Agent’s own name, from time to time as elected by the Revolving Collateral Agent
in good faith, for the purpose of carrying out the terms of this Section 5.1
with respect to Revolving Priority Collateral, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1 with respect to
Revolving Priority Collateral, including any endorsements or other instruments
of transfer or release.

(f)    Until the Discharge of Revolving Obligations occurs, to the extent that
the Revolving Claimholders (i) have released any Lien on Revolving Priority
Collateral and any such Lien is later reinstated or (ii) obtain any new Lien on
assets constituting Revolving Priority Collateral from Grantors, then, subject
to the proviso contained in Section 2.3, the Term Claimholders shall be granted
a Lien on any such Revolving Priority Collateral, subject to the relative Lien
priorities set forth in Section 2.1.

(g)    Until the Discharge of Term Obligations occurs, the Revolving Collateral
Agent, for itself and on behalf of the other Revolving Claimholders, hereby
irrevocably constitutes and appoints the Term Collateral Agent and any officer
or agent of the Term Collateral Agent, with full power of substitution, as its
true and lawful attorney in fact with full irrevocable power and authority in
the place and stead of the Revolving Collateral Agent or the other Revolving
Claimholders, as the case may be, or in the Term Collateral Agent’s own name,

 

35



--------------------------------------------------------------------------------

from time to time as elected by the Term Collateral Agent in accordance with the
Term Documents, for the purpose of carrying out the terms of this Section 5.1
with respect to Term Priority Collateral, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 5.1 with respect to Term Priority
Collateral, including any endorsements or other instruments of transfer or
release.

(h)    Until the Discharge of Term Obligations occurs, to the extent that the
Term Claimholders (i) have released any Lien on Term Priority Collateral and any
such Lien is later reinstated or (ii) obtain any new Liens on assets
constituting Term Priority Collateral from Grantors, then, subject to the
proviso contained in Section 2.3, the Revolving Claimholders shall be granted a
Lien on any such Term Priority Collateral, subject to the relative Lien
priorities set forth in Section 2.1.

5.2    Insurance.

(a)    Unless and until the Discharge of Revolving Obligations has occurred:
(i) the Revolving Collateral Agent and the other Revolving Claimholders shall
have the sole and exclusive right, subject to the rights of the Grantors under
the Revolving Loan Documents, to adjust and settle any claim under any insurance
policy covering the Revolving Priority Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) in respect of the Revolving
Priority Collateral; and (ii) all proceeds of any such insurance policy and any
such award (or any payments with respect to a deed in lieu of condemnation) if
in respect of Revolving Priority Collateral, shall be paid, subject to the
rights of the Grantors under the Revolving Loan Documents, first, to the
Revolving Collateral Agent, until the Discharge of Revolving Obligations,
second, to the Term Collateral Agent, until the Discharge of Term Obligations,
and third, to the owner of the subject property, such other Person as may be
entitled thereto, or as a court of competent jurisdiction may otherwise direct.

(b)    Unless and until the Discharge of Term Obligations has occurred: (i) the
Term Collateral Agent and the other Term Claimholders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Term Documents,
to adjust and settle any claim under any insurance policy covering the Term
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) in respect of the Term Priority Collateral; and (ii) all proceeds
of any such insurance policy and any such award (or any payments with respect to
a deed in lieu of condemnation) if in respect of Term Priority Collateral, shall
be paid, subject to the rights of Grantors under the Term Documents, first, to
Term Collateral Agent, until the Discharge of Term Obligations, second, to the
Revolving Collateral Agent, until the Discharge of Revolving Obligations, and
third, to the owner of the subject property, such other Person as may be
entitled thereto, or as a court of competent jurisdiction may otherwise direct.

Notwithstanding anything contained in this Agreement to the contrary, in the
event that any proceeds are derived from any insurance policy that covers
Revolving Priority Collateral and Term Priority Collateral where the allocation
of proceeds is not stipulated between Revolving Priority Collateral and Term
Priority Collateral, then solely for purposes of this Agreement, the

 

36



--------------------------------------------------------------------------------

portion of the aggregate proceeds determined to be proceeds of the Revolving
Priority Collateral on the one hand and Term Priority Collateral on the other
hand shall be allocated as mutually determined by the Revolving Collateral Agent
and the Term Collateral Agent negotiating in a reasonable manner. If any
insurance claim includes both Revolving Priority Collateral and Term Priority
Collateral, the insurer will not settle such claim separately with respect to
Revolving Priority Collateral and Term Priority Collateral, and if the Revolving
Collateral Agent and the Term Collateral Agent are unable after negotiating in
good faith to agree on the settlement for such claim, each Collateral Agent may
apply to a court of competent jurisdiction to make a determination as to the
settlement of such claim, and the court’s determination shall be binding upon
the parties. If the Collateral Agent or any other Claimholder of any
Class shall, at any time, receive any proceeds of any such insurance policy or
any such award or payment in contravention of this Section 5.2, it shall pay
such proceeds over to the Collateral Agent of the other Class in accordance with
the terms of Section 4.2.

5.3    Amendments; Refinancings.

(a)    The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, acknowledges and agrees that the Revolving Loan Documents may be
amended, restated, amended and restated, supplemented, or otherwise modified in
accordance with their terms (or replaced in connection with a Refinancing of the
Revolving Obligations (or portions thereof)) and the Revolving Obligations may
be Refinanced, in each case without notice to, or the consent of, the Term
Collateral Agent or the other Term Claimholders, all without affecting the lien
subordination or other provisions of this Agreement; provided, however, that, in
the case of a Refinancing, the holders of such Refinancing Indebtedness (if such
Refinancing Indebtedness is intended to be (and under the Term Documents is
permitted to be) secured by the Revolving Priority Collateral on a basis that is
senior to the Term Liens thereon and by the Term Priority Collateral on a basis
that is junior to the Term Liens thereon), and the collateral agent (or similar
representative) of such holders, bind themselves to the terms of this Agreement
pursuant to an amendment effected in accordance with Section 9.3; provided
further, that any such amendment, restatement, amendment and restatement,
replacement, supplement, modification, or Refinancing shall not (i) result in a
Term Default and (ii) be inconsistent with or in violation of this Agreement.

For the avoidance of doubt, the sale or other transfer of any Revolving
Obligations is not restricted by this Agreement but the provisions of this
Agreement shall be binding on all of the Claimholders.

(b)    The Revolving Collateral Agent, for itself and on behalf of the other
Revolving Claimholders, acknowledges and agrees that the Term Documents may be
amended, restated, amended and restated, supplemented, or otherwise modified in
accordance with their terms (or replaced in connection with a Refinancing of the
Term Obligations) and the Term Obligations may be Refinanced, in each case
without notice to, or the consent of, the Revolving Collateral Agent or the
other Revolving Claimholders, all without affecting the lien subordination or
other provisions of this Agreement; provided, however, that, in the case of a
Refinancing, the holders of such Refinancing Indebtedness (if such Refinancing
Indebtedness is intended to be (and under the Revolving Loan Documents is
permitted to be) secured by the Term Priority Collateral on a basis that is
senior to the Revolving Liens thereon and by the

 

37



--------------------------------------------------------------------------------

Revolving Priority Collateral on a basis that is junior to the Revolving Liens
thereon), and the collateral agent (or similar representative) of such holders,
bind themselves to the terms of this Agreement pursuant to an amendment effected
in accordance with Section 9.3; provided further, however, that any such
amendment, restatement, amendment and restatement, replacement, supplement,
modification, or Refinancing shall not (i) result in a Revolving Default or (ii)
be inconsistent with or in violation of this Agreement.

For the avoidance of doubt, the sale or other transfer of any Term Obligations
is not restricted by this Agreement but the provisions of this Agreement shall
be binding on all of the Claimholders.

(c)    So long as the Discharge of Revolving Obligations has not occurred, each
Term Collateral Document shall include the following language (or similar
language acceptable to the Revolving Collateral Agent): “Notwithstanding
anything herein to the contrary, the Liens and security interests granted to
Ally Bank, as Term Collateral Agent, pursuant to this Agreement in any
Collateral and the exercise of any right or remedy by Ally Bank, as Term
Collateral Agent, with respect to any Collateral hereunder are subject to the
provisions of the ABL Intercreditor Agreement, dated as of April 25, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified or
replaced from time to time, the “ABL Intercreditor Agreement”), among Ally Bank,
as Revolving Collateral Agent, Ally Bank, as Term Collateral Agent and each
Additional Pari Passu Obligations Agent (as defined in the ABL Intercreditor
Agreement) from time to time party thereto. In the event of any conflict between
the terms of the ABL Intercreditor Agreement and the terms of this Agreement,
the terms of the ABL Intercreditor Agreement shall govern and control.”

(d)    So long as the Discharge of Term Obligations has not occurred, each
Revolving Collateral Document shall include the following language (or similar
language acceptable to the Term Collateral Agent): “Notwithstanding anything
herein to the contrary, the liens and security interests granted to the
Revolving Collateral Agent pursuant to this Agreement in any Collateral and the
exercise of any right or remedy by the Revolving Collateral Agent with respect
to any Collateral hereunder, are subject to the provisions of the ABL
Intercreditor Agreement, dated as of April 25, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified or replaced from time
to time, the “ABL Intercreditor Agreement”), among Ally Bank, as Revolving
Collateral Agent, Ally Bank, as Term Collateral Agent and each Additional Pari
Passu Obligations Agent (as defined in the ABL Intercreditor Agreement) from
time to time party thereto. In the event of any conflict between the terms of
the ABL Intercreditor Agreement and the terms of this Agreement, the terms of
the ABL Intercreditor Agreement shall govern and control.”

5.4    Bailee for Perfection.

(a)    The Revolving Collateral Agent and the Term Collateral Agent each agree
to hold or control that part of the Collateral that is in its possession or
control (or in the possession or control of its agents or bailees) (such
Collateral, which may include Collateral subject to deposit account control
agreements or security account control agreements, being referred to as the
“Pledged Collateral”), as gratuitous bailee for the benefit of and on behalf of
and as a non-fiduciary agent for the Term Collateral Agent or the Revolving
Collateral Agent, as applicable (such bailment and agency being intended, among
other things, to satisfy the

 

38



--------------------------------------------------------------------------------

requirements of Sections 8-301(a)(2), 9-313(c), 9-104, 9-105, 9-106, and 9-107
of the UCC), solely for the purpose of perfecting the security interest granted
under the Term Documents or the Revolving Loan Documents, as applicable, subject
to the terms and conditions of this Section 5.4. The Term Collateral Agent and
the other Term Claimholders hereby appoint the Revolving Collateral Agent as
their gratuitous bailee (for the benefit of and on behalf of the Term
Claimholders) and non-fiduciary agent for the purposes of perfecting their
security interest in all Pledged Collateral in which the Revolving Collateral
Agent has a perfected security interest under the UCC. The Revolving Collateral
Agent and the other Revolving Claimholders hereby appoint the Term Collateral
Agent as their gratuitous bailee (for the benefit of and on behalf of the
Revolving Claimholders) and non-fiduciary agent for the purposes of perfecting
their security interest in all Pledged Collateral in which the Term Collateral
Agent has a perfected security interest under the UCC. Each of the Revolving
Collateral Agent and the Term Collateral Agent hereby accept such appointments
pursuant to this Section 5.4(a) and acknowledges and agrees that it shall act
for the benefit of and on behalf of the Claimholders of the other Class with
respect to any Pledged Collateral and that any proceeds received by the
Revolving Collateral Agent or the Term Collateral Agent, as the case may be,
under any Pledged Collateral shall be applied in accordance with Section 4.
Unless and until the Discharge of Revolving Obligations has occurred, the Term
Collateral Agent agrees to promptly notify the Revolving Collateral Agent of any
Pledged Collateral constituting Revolving Priority Collateral held or controlled
by it (or its agents or bailees, other than the Revolving Collateral Agent) or
actually known by a Responsible Officer (as defined in the Term Credit
Agreement) of the Term Collateral Agent to be held or controlled by any other
Term Claimholders, and at any time prior to the Discharge of Revolving
Obligations, the Term Collateral Agent and each other Term Claimholder agrees to
deliver to the Revolving Collateral Agent any such Pledged Collateral held by
it, together with any necessary endorsements (or otherwise allow the Revolving
Collateral Agent to obtain control of such Pledged Collateral). Unless and until
the Discharge of Term Obligations has occurred, the Revolving Collateral Agent
agrees to promptly notify the Term Collateral Agent in writing of any Pledged
Collateral constituting Term Priority Collateral held or controlled by it (or
its agents or bailees, other than the Term Collateral Agent) or actually known
by it to be held by any other Revolving Claimholders, and at any time prior to
the Discharge of Term Obligations, the Revolving Collateral Agent and each other
Revolving Claimholder agrees to deliver to the Term Collateral Agent any such
Pledged Collateral held by it, together with any necessary endorsements (or
otherwise allow the Term Collateral Agent to obtain control of such Pledged
Collateral).

(b)    Subject to the terms of this Agreement, until the Discharge of Revolving
Obligations has occurred, the Revolving Collateral Agent shall be entitled to
deal with the Revolving Priority Collateral in accordance with the terms of the
Revolving Loan Documents as if the Liens of the Term Collateral Agent under the
Term Documents thereon did not exist and, other than as is necessary to ensure
the validity of its Liens and security interests and, without prejudice to the
rights of the Term Collateral Agent under Sections 3.1 and 3.4, the Term
Collateral Agent will not deliver or require any Term Grantor to deliver any
notice or direction to any third party (including, without limitation, any bank,
insurance company or contract counterparty) or seek to enter into any direct
agreement with any such third party to the extent that such third party’s
involvement relates to any Revolving Priority Collateral. The rights of the Term
Collateral Agent in respect of any Revolving Priority Collateral shall at all
times be subject to the terms of this Agreement.

 

39



--------------------------------------------------------------------------------

(c)    Subject to the terms of this Agreement, until the Discharge of Term
Obligations has occurred, the Term Collateral Agent shall be entitled to deal
with the Term Priority Collateral in accordance with the terms of the Term
Documents as if the Liens of the Revolving Collateral Agent under the Revolving
Loan Documents thereon did not exist and, other than as is necessary to ensure
the validity of its Liens and security interests and, without prejudice to the
rights of the Revolving Collateral Agent under Sections 3.2 and 3.4, the
Revolving Collateral Agent will not deliver or require any Revolving Grantor to
deliver any notice or direction to any third party (including, without
limitation, any bank, insurance company or contract counterparty) or seek to
enter into any direct agreement with any such third party to the extent that
such third party’s involvement relates to any Term Priority Collateral. The
rights of the Revolving Collateral Agent in respect of any Term Priority
Collateral shall at all times be subject to the terms of this Agreement.

(d)    The Revolving Collateral Agent shall have no obligation whatsoever to the
Term Collateral Agent or any other Term Claimholder to ensure that the Pledged
Collateral is genuine or owned by any of Grantors or to preserve rights or
benefits of any Person except as expressly set forth in this Section 5.4. The
Term Collateral Agent shall have no obligation whatsoever to the Revolving
Collateral Agent or any other Revolving Claimholder to ensure that the Pledged
Collateral is genuine or owned by any of Grantors or to preserve rights or
benefits of any Person except as expressly set forth in this Section 5.4. The
duties or responsibilities of the Revolving Collateral Agent under this Section
5.4 shall be limited solely to holding or controlling the Pledged Collateral as
bailee and non-fiduciary agent in accordance with this Section 5.4 and
delivering the Pledged Collateral upon a Discharge of Revolving Obligations as
provided in paragraph (f) of this Section 5.4. The duties or responsibilities of
the Term Collateral Agent under this Section 5.4 shall be limited solely to
holding or controlling the Pledged Collateral as bailee and non-fiduciary agent
in accordance with this Section 5.4 and delivering the Pledged Collateral upon a
Discharge of Term Obligations as provided in paragraph (g) of this Section 5.4.

(e)    The Revolving Collateral Agent acting pursuant to this Section 5.4 shall
not have by reason of the Revolving Collateral Documents, the Term Collateral
Documents, this Agreement, or any other document a fiduciary relationship in
respect of the Term Collateral Agent or any other Term Claimholder. The Term
Collateral Agent acting pursuant to this Section 5.4 shall not have by reason of
the Revolving Collateral Documents, the Term Collateral Documents, this
Agreement, or any other document a fiduciary relationship in respect of the
Revolving Collateral Agent or any other Revolving Claimholder. The Term
Collateral Agent, for itself and on behalf of the Term Claimholders, hereby
waives and releases the Revolving Collateral Agent from all claims and
liabilities arising pursuant to the Revolving Collateral Agent’s roles under
this Section 5.4 as gratuitous bailee and non-fiduciary agent with respect to
the Revolving Priority Collateral that is Pledged Collateral. The Revolving
Collateral Agent, for itself and on behalf of the Revolving Claimholders, hereby
waives and releases the Term Collateral Agent from all claims and liabilities
arising pursuant to the Term Collateral Agent’s roles under this Section 5.4 as
gratuitous bailee and non-fiduciary agent with respect to the Term Priority
Collateral that is Pledged Collateral.

(f)    Upon the Discharge of Revolving Obligations, the Revolving Collateral
Agent (i) shall deliver or cause to be delivered the remaining Pledged
Collateral (if any) in its

 

40



--------------------------------------------------------------------------------

possession or in the possession of its agents or bailees (other than the Term
Collateral Agent), together with any necessary endorsements, first, to the Term
Collateral Agent to the extent Term Obligations remain outstanding as confirmed
in writing by the Term Collateral Agent acting in accordance with the Term
Documents, and, to the extent that the Term Collateral Agent confirms no Term
Obligations are outstanding, second, to the applicable Grantor to the extent no
Revolving Obligations or Term Obligations that are secured by such Pledged
Collateral remain outstanding (in each case, so as to allow such Person to
obtain possession or control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct and (ii) will cooperate with the
Term Collateral Agent and such Grantor, as the case may be, in assigning
(without recourse to or warranty by the Revolving Collateral Agent or any other
Revolving Claimholder or agent or bailee thereof) control over any other
Revolving Priority Collateral under its control. At such time, the Revolving
Collateral Agent further agrees to take all other action reasonably requested in
writing by the Term Collateral Agent at the sole cost and expense of the
Grantors (including amending any outstanding control agreements) to enable the
Term Collateral Agent to obtain a first priority security interest in the
Collateral.

(g)    Upon the Discharge of Term Obligations, the Term Collateral Agent
(i) shall deliver the remaining Pledged Collateral (if any) in its possession or
in the possession of its agents or bailees (other than the Revolving Collateral
Agent) together with any necessary endorsements, first, to the Revolving
Collateral Agent to the extent the Revolving Obligations remain outstanding as
confirmed in writing by the Revolving Collateral Agent acting in accordance with
the Revolving Loan Documents, and, to the extent that the Revolving Collateral
Agent confirms no Revolving Obligations are outstanding, second, to the
applicable Grantor to the extent no Revolving Obligations or Term Obligations
that are secured by such Pledged Collateral remain outstanding (in each case, so
as to allow such Person to obtain possession or control of such Pledged
Collateral) or as a court of competent jurisdiction might otherwise direct and
(ii) will cooperate with the Revolving Collateral Agent and such Grantor, as the
case may be, in assigning (without recourse to or warranty by the Term
Collateral Agent or any other Term Claimholder or agent or bailee thereof)
control over any other Term Priority Collateral under its control. At such time,
the Term Collateral Agent further agrees to take all other action reasonably
requested in writing by the Revolving Collateral Agent at the sole cost and
expense of the Issuers (including amending any outstanding control agreements)
to enable the Revolving Collateral Agent to obtain a first priority security
interest in the Collateral.

5.5    When Discharge of Obligations Deemed to Not Have Occurred.

(a)    If the Grantors enter into any Refinancing of the Revolving Obligations
with Indebtedness permitted under the Term Documents that is intended to be (and
under the Term Documents is permitted to be) secured by the Revolving Priority
Collateral on a basis that is senior to the Term Liens thereon and by the Term
Priority Collateral on a basis that is junior to the Term Liens thereon, then a
Discharge of Revolving Obligations shall be deemed not to have occurred for all
purposes of this Agreement, and the Refinancing Indebtedness in respect of such
Revolving Obligations shall be treated as Revolving Obligations for all purposes
of this Agreement, including for purposes of the relative Lien priorities and
rights in respect of Collateral set forth herein, and the collateral agent (or
similar representative) in respect of the obligations under such Refinancing
shall be the Revolving Collateral Agent for all purposes of this Agreement;
provided, however, that the holders of such Refinancing Indebtedness, and the
collateral agent (or similar representative) of such holders, bind themselves to
the terms of this Agreement pursuant to an amendment effected in accordance with
Section 9.3.

 

41



--------------------------------------------------------------------------------

(b)    If the Grantors enter into any Refinancing of the Term Obligations with
Indebtedness permitted under the Revolving Loan Documents that is intended to be
(and under the Revolving Loan Documents is permitted to be) secured by the Term
Priority Collateral on a basis that is senior to the Revolving Liens thereon and
by the Revolving Priority Collateral on a basis that is junior to the Revolving
Liens thereon, then a Discharge of Term Obligations shall be deemed not to have
occurred for all purposes of this Agreement, and the Refinancing Indebtedness in
respect of such Term Obligations shall be treated as Term Obligations for all
purposes of this Agreement, including for purposes of the relative Lien
priorities and rights in respect of Collateral set forth herein, and the
collateral agent (or similar representative) in respect of the obligations under
such Refinancing shall be the Term Collateral Agent for all purposes of this
Agreement; provided, however, that the holders of such Refinancing Indebtedness,
and the collateral agent (or similar representative) of such holders, bind
themselves to the terms of this Agreement pursuant to an amendment effected in
accordance with Section 9.3.

5.6    Injunctive Relief. The Revolving Collateral Agent, for itself and on
behalf of the other Revolving Claimholders, and the Term Collateral Agent, for
itself and on behalf of the other Term Claimholders, agree that should any
Claimholder in any way take, attempt to, or threaten to take any action contrary
to terms of this Agreement with respect to the Collateral, or fail to take any
action required by this Agreement, the Term Collateral Agent, the Revolving
Collateral Agent or any other Claimholder, as the case may be, may obtain relief
against such Claimholder by injunction, specific performance, or other
appropriate equitable relief, it being understood and agreed that
(a) non-breaching Claimholders’ damages from such actions may at that time be
difficult to ascertain and may be irreparable, and (b) each Claimholder waives
any defense that other Claimholders can demonstrate damage and/or be made whole
by the awarding of damages. The Revolving Collateral Agent, for itself and on
behalf of the other Revolving Claimholders, and the Term Collateral Agent, for
itself and on behalf of the other Term Claimholders, hereby irrevocably waive
any defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by the Revolving Collateral Agent or the other Revolving
Claimholders or the Term Collateral Agent or the other Term Claimholders, as the
case may be.

 

SECTION 6. Insolvency Proceedings.

6.1    Financing.

(a)    Until the Discharge of Revolving Obligations, if any Grantor shall be
subject to any Insolvency Proceeding and the Revolving Collateral Agent consents
to the use of cash collateral (as such term is defined in Section 363(a) of the
Bankruptcy Code or any comparable provision of any other applicable Bankruptcy
Law; herein, “Cash Collateral”) under Section 363(b) of the Bankruptcy Code (or
any comparable provision of any other Bankruptcy Law) constituting Revolving
Priority Collateral or consents to permit any Grantor to obtain financing
provided by any one or more Revolving Claimholders or any other Person under
Section 364 of the Bankruptcy Code (or any comparable provision of any other
Bankruptcy Law) secured at least in part by a Lien on such Revolving Priority
Collateral that is (i) senior to

 

42



--------------------------------------------------------------------------------

or pari passu with the Revolving Liens on the Revolving Priority Collateral and
(ii) junior to the Term Liens on the Term Priority Collateral (such financing, a
“DIP Financing”), and if the Grantors desire to obtain authorization from the
applicable Bankruptcy Court to use such Cash Collateral or to obtain such DIP
Financing, then the Term Collateral Agent, for itself and on behalf of the other
Term Claimholders, agrees that the Term Claimholders will consent (and hereby
are deemed to have consented to), and will not object to or oppose, or support
any other Person objecting to or opposing, such use of such Cash Collateral or
such DIP Financing (except to the extent provided in Section 6.4) and, to the
extent the Revolving Liens are subordinated to or pari passu with any new Liens
securing such DIP Financing, the Term Collateral Agent, for itself and on behalf
of the other Term Claimholders, will subordinate (and hereby subordinates) the
Term Liens on the Revolving Priority Collateral (x) to the Liens thereon
securing such DIP Financing, (y) to all adequate protection Liens on the
Revolving Priority Collateral granted to the Revolving Collateral Agent and (z)
to any “carve out” from, or security or charge on, the Revolving Priority
Collateral agreed to by the Revolving Collateral Agent for United States Trustee
fees and professional fees to the extent consistent with the other provisions of
this Agreement; provided that (A) the Term Collateral Agent and the other Term
Claimholders shall retain the Term Liens on the Collateral and, as to the Term
Priority Collateral only, the Term Liens shall have the same priority as existed
prior to the commencement of the Insolvency Proceeding and any Lien on the Term
Priority Collateral securing such DIP Financing shall be junior and subordinate
to the Term Liens on the Term Priority Collateral, (B) all Liens on Revolving
Priority Collateral securing any such DIP Financing shall be senior to or pari
passu with the Revolving Liens on the Revolving Priority Collateral, (C) the
interest rate, fees and advance rate of any such DIP Financing are commercially
reasonable under the circumstances, (D) any such Cash Collateral use or DIP
Financing does not compel any Grantor to seek confirmation of a specific Plan of
Reorganization for which all or substantially all of the material terms are set
forth in the Cash Collateral order or DIP Financing documentation, (E) any Cash
Collateral order or DIP Financing documentation does not expressly require the
liquidation of the Collateral prior to a default under the Cash Collateral order
or DIP Financing documentation, (F) to the extent that the Revolving Collateral
Agent or any other Revolving Claimholders are granted adequate protection in the
form of a Lien on Collateral arising after the commencement of the Insolvency
Proceeding, the Term Claimholders are also granted a Lien on such additional
Collateral with the relative priority set forth in Section 2.1 (and the
Revolving Collateral Agent and the other Revolving Claimholders will be deemed
to have consented to, and will raise no objection to or support any other Person
objecting to or contesting, any motion by any Term Claimholder to receive, or
the granting of, such a Lien), and (G) the terms of such DIP Financing or Cash
Collateral order do not require any Term Claimholders to extend additional
credit pursuant to such DIP Financing or Cash Collateral order. If the Revolving
Claimholders or any other Person offer to provide DIP Financing that meets the
requirements set forth in clauses (A) through (G) above, and if the Grantors
desire to obtain authorization from the applicable Bankruptcy Court to obtain
such DIP Financing, the Term Collateral Agent agrees, on behalf of itself and
the other Term Claimholders, that no Term Claimholder shall, directly or
indirectly, provide, offer to provide, or support any financing competing with
the DIP Financing, including a Term DIP Financing. The foregoing provisions of
this Section 6.1(a) shall not restrict the Term Collateral Agent or any other
Term Claimholders from objecting to or opposing any provision in any Cash
Collateral order or DIP Financing documentation relating to any provision or
content of a Plan of Reorganization.

 

43



--------------------------------------------------------------------------------

(b)    Until the Discharge of Term Obligations, if any Grantor shall be subject
to any Insolvency Proceeding and the Term Collateral Agent consents to the use
of Cash Collateral under Section 363(b) of the Bankruptcy Code (or any
comparable provision of any other Bankruptcy Law) constituting Term Priority
Collateral or consents to permit any Grantor to obtain financing provided by any
one or more Term Claimholders or any other Person under Section 364 of the
Bankruptcy Code (or any comparable provision of any other Bankruptcy Law)
secured at least in part by a Lien on such Term Priority Collateral that is (i)
senior to or pari passu with the Term Liens on the Term Priority Collateral and
(ii) junior to the Revolving Liens on the Revolving Priority Collateral (such
financing, a “Term DIP Financing”), and if the Grantors desire to obtain
authorization from the applicable Bankruptcy Court to use such Cash Collateral
or to obtain such Term DIP Financing, then the Revolving Collateral Agent, for
itself and on behalf of the other Revolving Claimholders, agrees that the
Revolving Claimholders will consent (and hereby are deemed to have consented
to), and will not object to or oppose, or support any other Person objecting to
or opposing, such use of such Cash Collateral or such Term DIP Financing (except
to the extent provided in Section 6.4) and, to the extent the Term Liens are
subordinated to or pari passu with any new Liens securing such Term DIP
Financing, the Revolving Collateral Agent, for itself and on behalf of the other
Revolving Claimholders, will subordinate (and hereby subordinates) the Revolving
Liens on the Term Priority Collateral (x) to the Liens thereon securing such
Term DIP Financing, (y) to all adequate protection Liens on the Term Priority
Collateral granted to the Term Collateral Agent and (z) to any “carve out” from,
or security or charge on, the Term Priority Collateral agreed to by the Term
Collateral Agent for United States Trustee fees and professional fees to the
extent consistent with the other provisions of this Agreement; provided that
(A) the Revolving Collateral Agent and the other Revolving Claimholders shall
retain the Revolving Liens on the Collateral and, as to the Revolving Priority
Collateral only, the Revolving Liens shall have the same priority as existed
prior to the commencement of the Insolvency Proceeding and any Lien on the
Revolving Priority Collateral securing such Term DIP Financing shall be junior
and subordinate to the Revolving Liens on the Revolving Priority Collateral, (B)
all Liens on Term Priority Collateral securing any such Term DIP Financing shall
be senior to or pari passu with the Term Liens on the Term Priority Collateral,
(C) the interest rate, fees and advance rate of any such Term DIP Financing are
commercially reasonable under the circumstances, (D) any such Cash Collateral
use or Term DIP Financing does not compel any Grantor to seek confirmation of a
specific Plan of Reorganization for which all or substantially all of the
material terms are set forth in the Cash Collateral order or Term DIP Financing
documentation, (E) any Cash Collateral order or Term DIP Financing documentation
does not expressly require the liquidation of the Collateral prior to a default
under the Cash Collateral order or Term DIP Financing documentation, (F) to the
extent that the Term Collateral Agent or any other Term Claimholders are granted
adequate protection in the form of a Lien on Collateral arising after the
commencement of the Insolvency Proceeding, the Revolving Claimholders are also
granted a Lien on such additional Collateral with the relative priority set
forth in Section 2.1 (and the Term Collateral Agent and the other Term
Claimholders will be deemed to have consented to, and will raise no objection to
or support any other Person objecting to or contesting, any motion by any
Revolving Claimholder to receive, or the granting of, such a Lien), and (G) the
terms of such Term DIP Financing or Cash Collateral order do not require any
Revolving Claimholders to extend additional credit pursuant to such Term DIP
Financing or Cash Collateral order. If the Term Claimholders or any other Person
offer to provide Term DIP Financing that meets the requirements set forth in

 

44



--------------------------------------------------------------------------------

clauses (A) through (G) above and DIP Financing is not provided as set forth in
Section 6.1(a), and if the Grantors desire to obtain authorization from the
applicable Bankruptcy Court to obtain such Term DIP Financing, the Revolving
Collateral Agent agrees, on behalf of itself and the other Revolving
Claimholders, that no Revolving Claimholder shall, directly or indirectly,
provide, offer to provide, or support any financing competing with the Term DIP
Financing, including a DIP Financing. The foregoing provisions of this Section
6.1(b) shall not restrict the Revolving Collateral Agent or any other Revolving
Claimholder from objecting to or opposing any provision in any Cash Collateral
order or Term DIP Financing documentation relating to any provision or content
of a Plan of Reorganization.

(c)    The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, agrees that, with respect to any Cash Collateral use or DIP
Financing that meets the requirements of Section 6.1(a), no Term Claimholder
will request adequate protection in connection with its rights as a holder of
Liens on the Revolving Priority Collateral, except as expressly agreed by the
Revolving Collateral Agent or as permitted by Section 6.4(b)(ii). The Revolving
Collateral Agent, for itself and on behalf of the other Revolving Claimholders,
agrees that, with respect to any Cash Collateral use or Term DIP Financing that
meets the requirements of Section 6.1(b), no Revolving Claimholder will request
adequate protection in connection with its rights as a holder of Liens on the
Term Priority Collateral, except as expressly agreed by the Term Collateral
Agent or as permitted by Section 6.4(b)(ii).

(d)    All Revolving Liens granted to the Revolving Collateral Agent or any
other Revolving Claimholder, and all Term Liens granted to the Term Collateral
Agent or any other Term Claimholders, in any Insolvency Proceeding, whether as
adequate protection or otherwise, are intended by the parties to be and shall be
deemed to be subject to the Lien priorities set forth in Section 2.1 and the
other terms and conditions of this Agreement.

(e)    The Term Collateral Agent, for itself and the other Term Claimholders,
and the Revolving Collateral Agent, for itself and the other Revolving
Claimholders, waives any claim it or its related Claimholders may hereafter have
against any Claimholder of the other Class arising out of any cash collateral or
financing arrangement, and any related grant of a security interest in the
Senior Priority Collateral of such Claimholder of the other Class, made in
accordance with this Section 6.1 in any Insolvency Proceeding.

6.2    Sales. Subject to Section 3.7, the Term Collateral Agent, for itself and
on behalf of the other Term Claimholders, and the Revolving Collateral Agent,
for itself and on behalf of the other Revolving Claimholders, agrees that the
Term Claimholders or the Revolving Claimholders, as the case may be, will
consent to (and hereby are deemed to have consented to), and will not object or
oppose (or support any Person in objecting to or opposing), a motion to Dispose
of any Senior Priority Collateral of the other Class free and clear of any Liens
or other claims in favor of such other party under Section 363 of the Bankruptcy
Code (or any comparable provision of any other Bankruptcy Law), including any
motion for approval of bidding procedures in connection therewith or any other
related or ancillary matters, if the requisite Revolving Claimholders under the
Revolving Credit Agreement or the requisite Term Claimholders under the Term
Credit Agreement, as the case may be, have consented to such Disposition of such
assets comprising Senior Priority Collateral, so long as the Liens of the Term
Claimholders or the Revolving Claimholders, as the case may be, on such assets
attach to the

 

45



--------------------------------------------------------------------------------

proceeds thereof subject to the relative Lien priorities set forth in this
Agreement and such motion does not impair the rights of the Term Claimholders or
the Revolving Claimholders, as the case may be, under Section 363(k) of the
Bankruptcy Code (or any comparable provision of any other Bankruptcy Law) (so
long as the right of the Term Claimholders to offset their Term Obligations
against the purchase price for any Revolving Priority Collateral exists only
after the Discharge of Revolving Obligations and the right of the Revolving
Claimholders to offset their Revolving Obligations against the purchase price
for any Term Priority Collateral exists only after the Discharge of Term
Obligations).

6.3    Relief from the Automatic Stay.

(a)    Until the Discharge of Revolving Obligations has occurred, the Term
Collateral Agent, on behalf of itself and the other Term Claimholders, agrees
that the Term Claimholders will not (i) seek (or support any other Person
seeking) relief from or modification of the automatic stay or any other stay in
any Insolvency Proceeding in respect of the Revolving Priority Collateral
without the prior written consent of the Revolving Collateral Agent or
(ii) object to (or support any other Person objecting to) a motion for relief
from or modification of the automatic stay or any other stay in any Insolvency
Proceeding in respect of the Revolving Priority Collateral by the Revolving
Collateral Agent or any other Revolving Claimholder.

(b)    Until the Discharge of Term Obligations has occurred, the Revolving
Collateral Agent, on behalf of itself and the other Revolving Claimholders,
agrees that the Revolving Claimholders will not (i) seek (or support any other
Person seeking) relief from or modification of the automatic stay or any other
stay in any Insolvency Proceeding in respect of the Term Priority Collateral
without the prior written consent of the Term Collateral Agent or (ii) object to
(or support any other Person objecting to) a motion for relief from or
modification of the automatic stay or any other stay in any Insolvency
Proceeding in respect of the Term Priority Collateral by the Term Collateral
Agent or any other Term Claimholder.

6.4    Adequate Protection.

(a)    In any Insolvency Proceeding, the Revolving Collateral Agent, for itself
and on behalf of the other Revolving Claimholders, and the Term Collateral
Agent, for itself and on behalf of the other Term Claimholders, agree that the
Revolving Claimholders or the Term Claimholders, as the case may be, will not
object to or oppose (or support any other Person objecting to or opposing)
(i) any motion or other request for adequate protection by (x) the Term
Collateral Agent or any other Term Claimholder, with respect to the Term
Priority Collateral, prior to the Discharge of Term Obligations or (y) the
Revolving Collateral Agent or any other Revolving Claimholder, with respect to
the Revolving Priority Collateral, prior to the Discharge of Revolving
Obligations, as the case may be, or (ii) any objection claiming a lack of
adequate protection by (x) the Term Collateral Agent or any other Term
Claimholder, with respect to the Term Priority Collateral, prior to the
Discharge of Term Obligations, or (y) the Revolving Collateral Agent or any
other Revolving Claimholder, with respect to the Revolving Priority Collateral,
prior to the Discharge of Revolving Obligations, as the case may be.

 

46



--------------------------------------------------------------------------------

(b)    In any Insolvency Proceeding:

(i)    The Term Collateral Agent and the other Term Claimholders may seek
adequate protection with respect to their rights in the Term Priority
Collateral, and the Revolving Collateral Agent and the other Revolving
Claimholders may seek adequate protection with respect to their rights in the
Revolving Priority Collateral.

(ii)    Notwithstanding anything in this Section 6 to the contrary, (A) to the
extent that the Term Collateral Agent or any other Term Claimholders are granted
adequate protection in the form of an additional or replacement Lien on assets
of the same type as the Term Priority Collateral, the Revolving Claimholders
shall be permitted to seek a junior Lien on such Collateral subject to the
relative Lien priority set forth in Section 2.1 (and neither the Term Collateral
Agent nor any other Term Claimholder shall object to or oppose (or support any
other Person objecting to or opposing) any motion by any Revolving Claimholder
to receive such a Lien), and (B) to the extent that the Revolving Collateral
Agent or any other Revolving Claimholders are granted adequate protection in the
form of an additional or replacement Lien on assets of the same type as the
Revolving Priority Collateral, the Term Claimholders shall be permitted to seek
a junior Lien on such Collateral subject to the relative Lien priority set forth
in Section 2.1 (and neither the Revolving Collateral Agent nor any other
Revolving Claimholder shall object to or oppose (or support any other Person
objecting to or opposing) any motion by any Term Claimholder to receive such a
Lien).

(iii)    If any Revolving Claimholder seeks or requires (or is otherwise
granted) adequate protection of its Revolving Liens on the Term Priority
Collateral in the form of an additional or replacement Lien on assets of the
same type as the Term Priority Collateral, then the Revolving Collateral Agent,
for itself and on behalf of the Revolving Claimholders, agrees that the Term
Collateral Agent shall be entitled to be granted an additional or replacement
Lien on such assets as adequate protection of its senior interest in the Term
Priority Collateral and that the additional or replacement Lien thereon of the
Revolving Collateral Agent or any other Revolving Claimholder shall be
subordinated and junior to all Liens thereon of the Term Collateral Agent on the
same basis as the Revolving Liens are subordinated to the Term Liens with
respect to the Term Priority Collateral under Section 2.1; provided that, to the
extent the Term Collateral Agent is not granted such adequate protection in the
applicable form, any such additional or replacement Lien and any amounts
recovered by or distributed to the Revolving Collateral Agent or any other
Revolving Claimholder pursuant to or as a result of such Lien shall be subject
to Section 4.2.

(iv)    If any Term Claimholder seeks or requires (or is otherwise granted)
adequate protection of its Term Liens on the Revolving Priority Collateral in
the form of an additional or replacement Lien on assets of the same type as the
Revolving Priority Collateral, then the Term Collateral Agent, for itself and on
behalf of the Term Claimholders, agrees that the Revolving Collateral Agent
shall be entitled to be granted an additional or replacement Lien on such assets
as adequate protection of its senior interest in the Revolving

 

47



--------------------------------------------------------------------------------

Priority Collateral and that the additional or replacement Lien thereon of the
Term Collateral Agent or any other Term Claimholder shall be subordinated and
junior to Liens thereon of the Revolving Collateral Agent on the same basis as
the Term Liens are subordinated to the Revolving Liens with respect to the
Revolving Priority Collateral under Section 2.1; provided that, to the extent
the Revolving Collateral Agent is not granted such adequate protection in the
applicable form, any such additional or replacement Lien and any amounts
recovered by or distributed to the Term Collateral Agent or any other Term
Claimholder pursuant to or as a result of such Lien shall be subject to Section
4.2.

(v)    Except as expressly set forth in Sections 6.1, 6.2 and 6.3 and this
Section 6.4, nothing herein shall limit the rights of the Term Collateral Agent
or any other Term Claimholder, or the rights of the Revolving Collateral Agent
or any other Revolving Claimholder, (A) to seek adequate protection with respect
to their rights in the Collateral in any Insolvency Proceeding (including
adequate protection in the form of a cash payment, periodic cash payments or
otherwise from the proceeds of their Senior Priority Collateral) or (B) to
object to any such request for adequate protection by the Collateral Agent or
any other Claimholder of the other Class.

6.5    Section 506(c) of the Bankruptcy Code. Until the Discharge of Revolving
Obligations, the Term Collateral Agent, on behalf of itself and the Term
Claimholders, agrees that none of them shall assert or enforce (or support any
Person asserting or enforcing) any claim under Section 506(c) of the Bankruptcy
Code (or any comparable provision of other applicable Bankruptcy Law) pari passu
with or senior to the Liens on the Revolving Priority Collateral securing the
Revolving Obligations for costs or expenses of preserving or disposing any
Revolving Priority Collateral. Until the Discharge of Term Obligations, the
Revolving Collateral Agent, on behalf of itself and the Revolving Claimholders,
agrees that none of them shall assert or enforce (or support any Person
asserting or enforcing) any claim under Section 506(c) of the Bankruptcy Code
(or any comparable provision of other applicable Bankruptcy Law) pari passu with
or senior to the Liens on the Term Priority Collateral securing the Term
Obligations for costs or expenses of preserving or disposing any Term Priority
Collateral.

6.6    Section 1111(b) of the Bankruptcy Code. The Term Collateral Agent, for
itself and on behalf of the other Term Claimholders, and the Revolving
Collateral Agent, for itself and on behalf of the other Revolving Claimholders,
agrees that neither it nor its related Claimholders shall object to or oppose
(or support any other Person objecting to or opposing), or take any other action
to impede, in any Insolvency Proceeding, the right of any Claimholder of the
other Class to make an election under Section 1111(b)(2) of the Bankruptcy Code
(or any comparable provision of any other Bankruptcy Law) with respect to the
Senior Priority Collateral of such Claimholder of the other Class. The Term
Collateral Agent, for itself and the other Term Claimholders, and the Revolving
Collateral Agent, for itself and the other Revolving Claimholders, waives any
claim it or its related Claimholders may hereafter have against any Claimholder
of the other Class arising out of the election by such Claimholder of the other
Class of the application of Section 1111(b)(2) of the Bankruptcy Code (or any
comparable provision of any other Bankruptcy Law) with respect to the Senior
Priority Collateral of such Claimholder of the other Class.

 

48



--------------------------------------------------------------------------------

6.7    Avoidance Issues. If any Claimholder is required in any Insolvency
Proceeding or otherwise to turn over, disgorge or otherwise pay to the estate of
any Grantor any amount paid in respect of the Revolving Obligations or the Term
Obligations, as the case may be (a “Recovery”), then such Claimholder shall be
entitled to a reinstatement of the Revolving Obligations or the Term
Obligations, as the case may be, with respect to all such recovered amounts, and
all rights, interests, priorities and privileges recognized in this Agreement
shall apply with respect to any such reinstated Revolving Obligations or Term
Obligations, as the case may be. If this Agreement shall have been terminated
prior to such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the parties hereto from such date
of reinstatement. This Section 6.7 shall survive the termination of this
Agreement.

6.8    Plan of Reorganization.

(a)    If, in any Insolvency Proceeding, debt obligations of any reorganized
Grantor secured by Liens upon any property of the reorganized Grantor are
distributed or reinstated (in whole or in part) pursuant to a Plan of
Reorganization, both on account of the Revolving Obligations and on account of
the Term Obligations, then, to the extent the debt obligations distributed on
account of the Revolving Obligations and on account of the Term Obligations are
secured by Liens upon the same property, the relative Lien priorities and other
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such Plan of Reorganization and will apply with like
effect to the Liens securing such debt obligations.

(b)    The Revolving Collateral Agent, for itself and on behalf of the other
Revolving Claimholders, and the Term Collateral Agent, for itself and on behalf
of the other Term Claimholders, agrees that neither it nor its related
Claimholders shall (i) take or support any other Person in taking any action
that is inconsistent with the relative Lien priorities or other provisions of
this Agreement or (ii) propose, vote for, or otherwise support directly or
indirectly any Non-Conforming Plan of Reorganization (and, in the event of any
such proposal, vote or other support of a Non-Conforming Plan of Reorganization
by a Claimholder of any Class, the Collateral Agent of the other Class shall be
entitled to have any such proposal, vote or support changed or withdrawn).

6.9    Separate Grants of Security and Separate Classification. The Revolving
Collateral Agent, for itself and on behalf of the other Revolving Claimholders,
and the Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, acknowledges and agrees that (a) the respective grants of Liens
pursuant to the Revolving Collateral Documents and the Term Collateral Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Collateral, (i) the Term Obligations
are fundamentally different from the Revolving Obligations and (ii) the
Revolving Obligations are fundamentally different from the Term Obligations and,
in each case, must be separately classified in any Plan of Reorganization
proposed or confirmed (or approved) in any Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the Revolving Claimholders and the
Term Claimholders in respect of the Collateral constitute claims of the same
class (rather than at least two separate classes of secured claims with the
relative Lien priorities described in

 

49



--------------------------------------------------------------------------------

Section 2.1), then the Revolving Collateral Agent, for itself and on behalf of
the other Revolving Claimholders, and the Term Collateral Agent, for itself and
on behalf of the other Term Claimholders, hereby acknowledge and agree that all
distributions from the Collateral shall be made as if such claims were of two
separate classes of junior and senior claims (with the effect being that, to the
extent that (x) the aggregate value of the Revolving Priority Collateral is
sufficient (for this purpose ignoring all claims or Liens held by the Term
Claimholders thereon), the Revolving Claimholders shall be entitled to receive,
in addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of Post-Petition
Interest that is available from the Revolving Priority Collateral, before any
distribution is made in respect of the Term Obligations with respect to the
Revolving Priority Collateral, with the Term Collateral Agent, for itself and on
behalf of the other Term Claimholders, agreeing to turn over to the Revolving
Collateral Agent amounts otherwise received or receivable by any of them with
respect to the Revolving Priority Collateral to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries on the Term Obligations, and (y) the aggregate
value of the Term Priority Collateral is sufficient (for this purpose ignoring
all claims or Liens held by the Revolving Claimholders thereon), the Term
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Interest that is available from the
Term Priority Collateral, before any distribution is made in respect of the
Revolving Obligations with respect to the Term Priority Collateral, with the
Revolving Collateral Agent, for itself and on behalf of the other Revolving
Claimholders, agreeing to turn over to the Term Collateral Agent amounts
otherwise received or receivable with respect to such Term Priority Collateral
by any of them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries on the Revolving Obligations).

6.10    Post-Petition Interest.

(a)    The Revolving Collateral Agent, for itself and on behalf of the other
Revolving Claimholders, agrees that none of them shall object to or oppose (or
support any other Person objecting to or opposing) any claim by the Term
Collateral Agent or any other Term Claimholder for allowance in any Insolvency
Proceeding of Term Obligations consisting or alleged to consist of Post-Petition
Interest to the extent of the value of the Term Liens on the Term Priority
Collateral (without regard to the existence of the Revolving Liens thereon) or
on the Revolving Priority Collateral (after taking into account the Revolving
Liens thereon).

(b)    The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, agrees that none of them shall object to or oppose (or support any
other Person objecting to or opposing) any claim by the Revolving Collateral
Agent or any other Revolving Claimholder for allowance in any Insolvency
Proceeding of Revolving Obligations consisting or alleged to consist of
Post-Petition Interest to the extent of the value of the Revolving Liens on the
Revolving Priority Collateral (without regard to the existence of the Term Liens
thereon) or on the Term Priority Collateral (after taking into account the Term
Liens thereon).

 

50



--------------------------------------------------------------------------------

SECTION 7. Reliance; Waivers; Etc.

7.1    Reliance. Other than any reliance on the terms of this Agreement, the
Revolving Collateral Agent, on behalf of itself and the other Revolving
Claimholders, acknowledges that they have, independently and without reliance on
the Term Collateral Agent or any other Term Claimholder, and based on documents
and information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Revolving Loan Documents and be bound by the
terms of this Agreement, and that they will continue to make their own credit
decision in taking or not taking any action under the Revolving Loan Documents
or this Agreement. Other than any reliance on the terms of this Agreement, the
Term Collateral Agent, on behalf of itself and the other Term Claimholders,
acknowledges that they have, independently and without reliance on the Revolving
Collateral Agent or any other Revolving Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Term Documents and be bound by the terms of
this Agreement, and that they will continue to make their own credit decision in
taking or not taking any action under the Term Documents or this Agreement (it
being understood that nothing herein shall impose any duty upon the Term
Collateral Agent or Trustee to make a credit decision).

7.2    No Warranties or Liability. The Revolving Collateral Agent, on behalf of
itself and the other Revolving Claimholders, acknowledges and agrees that,
except as set forth in Sections 8 and 9.6(b), neither the Term Collateral Agent
nor any other Term Claimholder has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability, or enforceability of any of the Term Documents,
the ownership of any Collateral, or the perfection or priority of any Liens
thereon. Except as otherwise expressly provided herein, the Term Collateral
Agent and the other Term Claimholders will be entitled to manage and supervise
the Term Documents in accordance with applicable law and as they may otherwise,
in their sole discretion, deem appropriate. The Term Collateral Agent, on behalf
of itself and the other Term Claimholders, acknowledges and agrees that, except
as set forth in Sections 8 and 9.6(b), neither the Revolving Collateral Agent
nor any other Revolving Claimholder has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability, or enforceability of any of the
Revolving Loan Documents, the ownership of any Collateral, or the perfection or
priority of any Liens thereon. Except as otherwise expressly provided herein,
the Revolving Claimholders will be entitled to manage and supervise the
Revolving Loan Documents in accordance with applicable law and as they may
otherwise, in their sole discretion, deem appropriate. Except as expressly
provided herein, the Term Collateral Agent and the other Term Claimholders shall
have no duty to the Revolving Collateral Agent or any other Revolving
Claimholders, and the Revolving Collateral Agent and the other Revolving
Claimholders shall have no duty to the Term Collateral Agent and the other Term
Claimholders, to act or refrain from acting in a manner that allows, or results
in, the occurrence or continuance of a default or an event of default under any
agreements with any Grantor (including the Revolving Loan Documents and the Term
Documents), regardless of any knowledge thereof which they may have or be
charged with. The Revolving Collateral Agent, on behalf of itself and the other
Revolving Claimholders, acknowledges and agrees that the Term Collateral Agent
may, but shall have no obligation to, take all actions it determines necessary
or advisable to perfect or continue the perfection of the Term Liens on any
Collateral, and the Term Collateral Agent shall not be

 

51



--------------------------------------------------------------------------------

liable for any lapse of perfection or for maintaining perfection. The Term
Collateral Agent, on behalf of itself and the other Term Claimholders,
acknowledges and agrees that the Revolving Collateral Agent may, but shall have
no obligation to, take all actions it determines necessary or advisable to
perfect or continue the perfection of the Revolving Liens on any Collateral, and
the Revolving Collateral Agent shall not be liable for any lapse of perfection
or for maintaining perfection.

7.3    No Waiver of Lien Priorities.

(a)    No right of the Revolving Collateral Agent or any other Revolving
Claimholder to enforce any provision of this Agreement or any Revolving Loan
Document shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of any Grantor or by any act or failure to act by the
Revolving Collateral Agent or any other Revolving Claimholder or by any
noncompliance by any Person with the terms, provisions, and covenants of this
Agreement, any of the Revolving Loan Documents or any of the Term Documents,
regardless of any knowledge thereof which the Revolving Collateral Agent or any
other Revolving Claimholder may have or be otherwise charged with. No right of
the Term Collateral Agent or any other Term Claimholder to enforce any provision
of this Agreement or any Term Document shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any Grantor
or by any act or failure to act by the Term Collateral Agent or any other Term
Claimholder or by any noncompliance by any Person with the terms, provisions,
and covenants of this Agreement, any of the Term Documents or any of the
Revolving Loan Documents, regardless of any knowledge thereof which the Term
Collateral Agent or any other Term Claimholder may have or be otherwise charged
with.

(b)    Without in any way limiting the generality of Section 7.3(a), but subject
to any rights of the Grantors under the Revolving Loan Documents and the Term
Documents and subject to the provisions of Section 5.3(a), the Revolving
Collateral Agent and any other Revolving Claimholder may, at any time and from
time to time in accordance with the Revolving Loan Documents and/or applicable
law, without the consent of, or notice to, the Term Collateral Agent or any
other Term Claimholder, without incurring any liabilities to the Term Collateral
Agent or any other Term Claimholder and without impairing or releasing the
relative Lien priorities and other benefits provided in this Agreement (even if
any right of subrogation or other right or remedy of the Term Collateral Agent
or the other Term Claimholders is affected, impaired, or extinguished thereby)
do any one or more of the following:

(i)    make loans and advances to any Grantor, issue, guaranty or obtain letters
of credit for account of any Grantor or otherwise extend credit to any Grantor,
in any amount and on any terms, whether pursuant to a commitment or as a
discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

(ii)    change the manner, place, or terms of payment of, or change or extend
the time of payment of, or amend, renew, exchange, increase, or alter the terms
of, any of the Revolving Obligations or any guarantee thereof or any other
liability of any Grantor, or any liability incurred directly or indirectly in
respect thereof (including any increase in or extension of the Revolving
Obligations,

 

52



--------------------------------------------------------------------------------

without any restriction as to the amount, tenor, or terms of any such increase
or extension) or otherwise amend, renew, exchange, extend, modify, or supplement
in any manner any Revolving Liens, the Revolving Obligations, or any of the
Revolving Loan Documents;

(iii)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner (subject to the terms hereof) and in any order any part
of the Revolving Priority Collateral or any liability of any Grantor to the
Revolving Claimholders or any liability incurred directly or indirectly in
respect thereof;

(iv)    settle or compromise any Revolving Obligation or any other liability of
any Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Revolving Obligations) in any manner or
order that is not inconsistent with the terms of this Agreement; and

(v)    exercise or delay in or refrain from exercising any right or remedy
against any Grantor or any other Person, elect any remedy and otherwise deal
freely with any Grantor or any Revolving Priority Collateral and any security
and any guarantor or any liability of any Grantor to any Revolving Claimholders
or any liability incurred directly or indirectly in respect thereof;

provided that the foregoing shall not (x) limit or otherwise affect in any way
any Grantor’s obligations or liabilities under the Term Documents to the extent
any of the foregoing constitutes a violation of any of the Term Documents or
(y) limit the restrictions set forth in Section 5.3(a) or be deemed to be a
waiver by the Term Collateral Agent or any other Term Claimholder of any
liability of, or any claim against, the Revolving Collateral Agent or any other
Revolving Claimholder arising on account of any such violation.

(c)    Except as otherwise provided herein, the Term Collateral Agent, for
itself and on behalf of the other Term Claimholders, agrees that the Revolving
Collateral Agent and the other Revolving Claimholders shall have no liability to
the Term Collateral Agent and the other Term Claimholders, and the Term
Collateral Agent and the other Term Claimholders hereby waive any claim against
the Revolving Collateral Agent or any other Revolving Claimholder, arising out
of any and all actions which the Revolving Collateral Agent or any other
Revolving Claimholder may, pursuant to the terms hereof, take, permit or omit to
take with respect to:

(i)    the Revolving Loan Documents (other than this Agreement);

(ii)    the collection of the Revolving Obligations; or

(iii)    the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise Dispose of, any
Revolving Priority Collateral.

 

53



--------------------------------------------------------------------------------

The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, agrees that the Revolving Collateral Agent and the other Revolving
Claimholders have no duty to them in respect of the maintenance or preservation
of the Revolving Priority Collateral, the Revolving Obligations, or otherwise
(other than the obligations of the Revolving Claimholders under this Agreement).

(d)    Without in any way limiting the generality of Section 7.3(a), but subject
to any rights of the Grantors under the Revolving Loan Documents and the Term
Documents and subject to the provisions of Section 5.3(b), the Term Collateral
Agent and any other Term Claimholder may, at any time and from time to time in
accordance with the Term Documents and/or applicable law, without the consent
of, or notice to, the Revolving Collateral Agent or any other Revolving
Claimholder, without incurring any liabilities to the Revolving Collateral Agent
or any other Revolving Claimholder and without impairing or releasing the
relative Lien priorities and other benefits provided in this Agreement (even if
any right of subrogation or other right or remedy of the Revolving Collateral
Agent or the other Revolving Claimholders is affected, impaired, or extinguished
thereby) do any one or more of the following:

(i)    make loans and advances to any Grantor, issue, guaranty or obtain letters
of credit for account of any Grantor or otherwise extend credit to any Grantor,
in any amount and on any terms, whether pursuant to a commitment or as a
discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

(ii)    change the manner, place, or terms of payment of, or change or extend
the time of payment of, or amend, renew, exchange, increase, or alter, the terms
of any of the Term Obligations or any guarantee thereof or any other liability
of any Grantor, or any liability incurred directly or indirectly in respect
thereof (including any increase in or extension of the Term Obligations, without
any restriction as to the amount, tenor, or terms of any such increase or
extension) or otherwise amend, renew, exchange, extend, modify, or supplement in
any manner any Term Liens, the Term Obligations, or any of the Term Documents;

(iii)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner (subject to the terms hereof) and in any order any part
of the Term Priority Collateral or any liability of any Grantor to the Term
Claimholders or any liability incurred directly or indirectly in respect
thereof;

(iv)    settle or compromise any Term Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Term Obligations) in any manner or
order that is not inconsistent with the terms of this Agreement; and

(v)    exercise or delay in or refrain from exercising any right or remedy
against any Grantor or any other Person, elect any remedy and otherwise deal
freely with any Grantor or any Term Priority Collateral and any security and any
guarantor or any liability of any Grantor to any Term Claimholders or any
liability incurred directly or indirectly in respect thereof;

 

54



--------------------------------------------------------------------------------

provided that the foregoing shall not (x) limit or otherwise affect in any way
any Grantor’s liability under the Revolving Loan Documents to the extent any of
the foregoing constitutes a violation of any of the Revolving Loan Documents or
(y) limit the restrictions set forth in Section 5.3(b) or be deemed to be a
waiver by the Revolving Collateral Agent or any other Revolving Claimholder of
any liability of, or any claim against, the Term Collateral Agent or any other
Term Claimholder arising on account of any such violation.

(e)    Except as otherwise provided herein, the Revolving Collateral Agent, for
itself and on behalf of the other Revolving Claimholders, agrees that the Term
Collateral Agent and the other Term Claimholders shall have no liability to the
Revolving Collateral Agent and the other Revolving Claimholders, and the
Revolving Collateral Agent and the other Revolving Claimholders hereby waive any
claim against the Term Collateral Agent or any other Term Claimholder, arising
out of any and all actions which the Term Collateral Agent or any other Term
Claimholder may, pursuant to the terms hereof, take, permit or omit to take with
respect to:

(i)    the Term Documents (other than this Agreement);

(ii)    the collection of the Term Obligations; or

(iii)    the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise Dispose of, any
Term Priority Collateral.

The Revolving Collateral Agent, for itself and on behalf of the other Revolving
Claimholders, agrees that the Term Collateral Agent and the other Term
Claimholders have no duty to them in respect of the maintenance or preservation
of the Term Priority Collateral, the Term Obligations, or otherwise (other than
the obligations of the Term Claimholders under this Agreement).

(f)    Until the Discharge of Term Obligations or the Discharge of Revolving
Obligations, as the case may be, has occurred, the Revolving Collateral Agent,
on behalf of itself and the other Revolving Claimholders, and the Term
Collateral Agent, on behalf of itself and the other Term Claimholders, agrees
that neither it nor its related Claimholders shall assert, and hereby waive, to
the fullest extent permitted by law, any right to demand, request, plead, or
otherwise assert, or otherwise claim the benefit of, any marshaling, appraisal,
valuation, or other similar right that may otherwise be available under
applicable law with respect to the Senior Priority Collateral of the other
Class or any other similar rights a junior secured creditor may have under
applicable law.

7.4    Obligations Unconditional. All rights, interests, agreements and
obligations of the Revolving Collateral Agent and the other Revolving
Claimholders and the Term Collateral Agent and the other Term Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:

(a)    any lack of validity or enforceability of any Revolving Loan Documents or
any Term Documents;

 

55



--------------------------------------------------------------------------------

(b)    except as otherwise expressly set forth in this Agreement, any change in
the time, manner, or place of payment of, or in any other terms of, all or any
of the Revolving Obligations or Term Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any Revolving Loan Document or
any Term Document;

(c)    except as otherwise expressly set forth in this Agreement, any exchange
of any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Obligations or Term
Obligations or any guarantee thereof;

(d)    the commencement of any Insolvency Proceeding; or

(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the Revolving
Collateral Agent, any other Revolving Claimholder or any Revolving Obligations
or the Term Collateral Agent, any other Term Claimholder or any Term Obligations
in respect of this Agreement.

 

SECTION 8. Representations and Warranties.

8.1    Representations and Warranties of Each Collateral Agent. The Revolving
Collateral Agent and the Term Collateral Agent each represents and warrants to
the other that it has been authorized by Revolving Lenders or the holders of
Term Obligations, as applicable, under the Revolving Credit Agreement or the
Term Credit Agreement, as applicable, to enter into this Agreement and that this
Agreement has been duly executed and delivered by it.

 

SECTION 9. Miscellaneous.

9.1    Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any of the Revolving Loan Documents or any of
the Term Documents, the provisions of this Agreement shall govern and control.

9.2    Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the Revolving
Collateral Agent and the Term Collateral Agent. This is a continuing agreement
of Lien subordination (as opposed to debt or claim subordination), and the
Claimholders of any Class may continue, at any time and without notice to the
Collateral Agent or the other Claimholders of the other Class, to extend credit
and other financial accommodations to or for the benefit of any Grantor
constituting Revolving Obligations or Term Obligations, as the case may be, in
reliance hereon. The Revolving Collateral Agent, on behalf of itself and the
other Revolving Claimholders, and the Term Collateral Agent, on behalf of itself
and the other Term Claimholders, hereby waive any right any of them may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency Proceeding. Consistent with, but not in
limitation of, the preceding sentence, the Revolving Collateral Agent, on behalf
of itself and the other Revolving Claimholders, and the Term Collateral Agent,
on behalf of itself and the other Term Claimholders, irrevocably acknowledge
that this Agreement constitutes a “subordination agreement” within the meaning
of both New York law and Section 510(a) of the Bankruptcy

 

56



--------------------------------------------------------------------------------

Code or any comparable provision of any other applicable Bankruptcy Law and is
intended to be and shall be interpreted to be enforceable to the maximum extent
permitted pursuant to applicable non-Bankruptcy Law. Any provision of this
Agreement that is prohibited or unenforceable shall not invalidate the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. All references to any Grantor shall include such Grantor as
debtor and debtor in possession and any receiver, manager or trustee for such
Grantor in any Insolvency Proceeding. This Agreement shall automatically
terminate and be of no further force and effect (a) with respect to the
Revolving Collateral Agent, the other Revolving Claimholders, and the Revolving
Obligations, on the date that the Discharge of Revolving Obligations has
occurred, and (b) with respect to the Term Collateral Agent, the other Term
Claimholders and the Term Obligations on the date that the Discharge of Term
Obligations has occurred.

9.3    Amendments; Waivers.

(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 9.3(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b)    Neither this Agreement nor any provision hereof may be waived, amended or
otherwise modified except pursuant to an agreement or agreements in writing
entered into by the Revolving Collateral Agent and the Term Collateral Agent;
provided that no such agreement shall by its terms amend, modify or otherwise
affect the rights or obligations of any Grantor without such Grantor’s prior
written consent; provided further that:

(i)    in connection with any Refinancing contemplated by Section 5.3, the
Revolving Collateral Agent and the Term Collateral Agent shall enter (and are
hereby authorized to enter without the consent of any other Claimholder), at the
written request and expense of the Grantors, into such amendments or other
modifications of this Agreement as are reasonably necessary to add the new
collateral agent (or similar representative) in respect of such Refinancing
Indebtedness as a party hereto and to provide such new collateral agent (or
similar representative), and the other holders of such Refinancing Indebtedness,
the rights and obligations hereunder of the Collateral Agent in respect of, or
the holders of, the Indebtedness or other Obligations being Refinanced and to
otherwise reflect such Refinancing (and in connection therewith to provide for
technical modifications to this Agreement to facilitate the foregoing), it being
the intent that such amendments or other modifications (x) establish that the
Liens on any Collateral securing any Refinancing Indebtedness will have the same
priorities

 

57



--------------------------------------------------------------------------------

relative to the Liens on such Collateral securing Obligations of the other
Class as the Liens that secured the Indebtedness being Refinanced had
immediately prior to such Refinancing and (y) provide to the parties benefited
by the Liens on any Collateral securing such Refinancing Indebtedness the same
rights and obligations relative to the parties holding Liens on such Collateral
securing Obligations of the other Class as the parties that were benefited by
the Liens that secured such Indebtedness or other Obligations being Refinanced
had immediately prior to such Refinancing;

(ii)    in connection with the incurrence of any Additional Pari Passu
Obligations, the Revolving Collateral Agent and the Term Collateral Agent shall
enter (and are hereby authorized to enter without the consent of any other
Claimholder), at the written request and expense of the Grantors, into such
amendments or other modifications of this Agreement as are reasonably necessary
to add an Additional Pari Passu Obligations Agent as a party hereto, to provide
such Additional Pari Passu Obligations Agent and the other holders of such
Additional Pari Passu Obligations rights and obligations hereunder substantially
identical to those of the Term Collateral Agent and the other Term Claimholders
(subject, with respect to Exercise of Secured Creditor Remedies and certain
other rights set forth herein, to the allocation of control between the Term
Claimholders and the holders of such Additional Pari Passu Obligations in the
manner agreed by them) and otherwise to treat such Additional Pari Passu
Obligations and any Liens on any assets of Borrower or any of its Subsidiaries
securing such Additional Pari Passu Obligations in a manner that is
substantially identical to the treatment hereunder of the Term Obligations and
the Term Liens, and in connection therewith to provide for technical
modifications to this Agreement to facilitate the foregoing.

(c)    Notwithstanding the terms of Section 9.3(b), in the event that the Term
Collateral Agent has not commenced the actions contemplated by Section 9.3(b)(i)
or 9.3(b)(ii) in connection with any permitted Refinancing of the Revolving
Obligations or the Term Obligations or the incurrence of any Additional Pari
Passu Obligations, as applicable, within 10 Business Days after the delivery by
the Borrower to the Term Collateral Agent of a written request to do so, then,
unless the Term Collateral Agent has provided written notice to the Borrower
(without any obligation by the Term Collateral Agent to provide any such notice)
and the Revolving Collateral Agent within such 10 Business Days’ period setting
forth in reasonable detail the basis for its determination that it is not
required to take such action in accordance with Section 9.3(b)(i) or 9.3(b)(ii),
as applicable, the Revolving Collateral Agent, without the consent of the Term
Collateral Agent, is authorized to amend or otherwise modify this Agreement in
the manner set forth in Section 9.3(b)(i) or 9.3(b)(ii), as applicable; provided
that such Refinancing or Additional Pari Passu Obligations, as applicable (and
any Liens relating thereto), are permitted under the Term Documents then extant.

(d)    Notwithstanding the terms of Section 9.3(b), in the event that the
Revolving Collateral Agent does not take the actions contemplated by Section
9.3(b)(i) or 9.3(b)(ii) in connection with any permitted Refinancing of the
Revolving Obligations or the Term Obligations or the incurrence of any
Additional Pari Passu Obligations, as applicable,

 

58



--------------------------------------------------------------------------------

within 10 Business Days after the delivery by the Borrower to the Revolving
Collateral Agent of a written request to do so, then, unless the Revolving
Collateral Agent has provided written notice to the Borrower and the Term
Collateral Agent within such 10 Business Days’ period setting forth in
reasonable detail the basis for its determination that it is not required to
take such action in accordance with Section 9.3(b)(i) or 9.3(b)(ii), as
applicable, the Term Collateral Agent, without the consent of the Revolving
Collateral Agent, is authorized to amend or otherwise modify this Agreement in
the manner set forth in Section 9.3(b)(i) or 9.3(b)(ii), as applicable; provided
that such Refinancing or Additional Pari Passu Obligations, as applicable (and
any Liens relating thereto), are permitted under the Revolving Loan Documents
then extant.

9.4    Information Concerning Financial Condition of Certain Entities. The
Revolving Claimholders, on the one hand, and the Term Claimholders, on the other
hand, shall in each case be responsible for keeping themselves informed of
(a) the financial condition of Borrower and its Subsidiaries and all endorsers
and/or guarantors of the Revolving Obligations or the Term Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the Revolving
Obligations or the Term Obligations. The Revolving Collateral Agent and the
other Revolving Claimholders shall have no duty to advise the Term Collateral
Agent or any other Term Claimholder of information known to it or them regarding
such condition or any such circumstances or otherwise. The Term Collateral Agent
and the other Term Claimholders shall have no duty to advise the Revolving
Collateral Agent or any other Revolving Claimholder of information known to it
or them regarding such condition or any such circumstances or otherwise. In the
event the Revolving Collateral Agent or any other Revolving Claimholders, or the
Term Collateral Agent or any other Term Claimholders, undertakes at any time or
from time to time to provide any such information to any other party to this
Agreement, it or they shall be under no obligation (i) to make, and the
Revolving Collateral Agent and the other Revolving Claimholders, or the Term
Collateral Agent and the other Term Claimholders, as the case may be, shall not
be required to make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness, or validity
of any such information so provided, (ii) to provide any additional information
or to provide any such information on any subsequent occasion, (iii) to
undertake any investigation or (iv) to disclose any information, which pursuant
to accepted or reasonable commercial practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

9.5    Subrogation. (a) With respect to any payments or distributions in cash,
property, or other assets that the Term Collateral Agent or any other Term
Claimholders pay over to the Revolving Collateral Agent or any other Revolving
Claimholders under the terms of this Agreement, the Term Collateral Agent and
the other Term Claimholders shall be subrogated to the rights of the Revolving
Collateral Agent and the other Revolving Claimholders and (b) with respect to
any payments or distributions in cash, property, or other assets that the
Revolving Collateral Agent or any other Revolving Claimholders pay over to the
Term Collateral Agent or the other Term Claimholders under the terms of this
Agreement, the Revolving Collateral Agent and the other Revolving Claimholders
shall be subrogated to the rights of the Term Collateral Agent and the other
Term Claimholders; provided, however, that each of the Revolving Collateral
Agent, for itself and the other Revolving Claimholders, and the Term Collateral
Agent, for itself and the other Term Claimholders, agrees not to assert or
enforce any such rights of subrogation it or they may acquire as a result of any
payment hereunder until the Discharge of Revolving Obligations or Discharge of
Term Obligations, as applicable, has occurred. Any

 

59



--------------------------------------------------------------------------------

payments or distributions in cash, property or other assets received by the
Revolving Collateral Agent or any other Revolving Claimholders that are paid
over to the Term Collateral Agent or any other Term Claimholders pursuant to
this Agreement shall not reduce any of the Revolving Obligations. Any payments
or distributions in cash, property or other assets received by the Term
Collateral Agent or any other Term Claimholders that are paid over to the
Revolving Collateral Agent or any other Revolving Claimholders pursuant to this
Agreement shall not reduce any of the Term Obligations. Notwithstanding the
foregoing provisions of this Section 9.5, none of the Revolving Claimholders
shall have any claim against any of the Term Claimholders for any impairment of
any subrogation rights herein granted to the Revolving Claimholders, and none of
the Term Claimholders shall have any claim against any of the Revolving
Claimholders for any impairment of any subrogation rights herein granted to the
Term Claimholders.

9.6    SUBMISSION TO JURISDICTION; WAIVERS.

(a)    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY COLLATERAL AGENT OR ANY
OTHER CLAIMHOLDER OUT OF OR RELATING TO THIS AGREEMENT SHALL BE BROUGHT
EXCLUSIVELY IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE, COUNTY AND CITY OF NEW YORK, BOROUGH OF MANHATTAN. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH COLLATERAL AGENT, FOR ITSELF AND ITS RELATED
CLAIMHOLDERS, IRREVOCABLY:

(i)    AGREES THAT THE ONLY NECESSARY PARTIES TO ANY AND ALL JUDICIAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE THE PARTIES
HERETO, EXCEPT WHERE IN ANY SUCH JUDICIAL PROCEEDING RELIEF (INCLUDING
INJUNCTIVE RELIEF OR THE RECOVERY OF MONEY) IS BEING SOUGHT DIRECTLY AGAINST OR
FROM A PERSON THAT IS NOT A PARTY. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, NONE OF THE REVOLVING CLAIMHOLDERS (OTHER THAN THE REVOLVING
COLLATERAL AGENT) OR THE TERM CLAIMHOLDERS (OTHER THAN THE TERM COLLATERAL
AGENT) SHALL BE NECESSARY OR OTHERWISE APPROPRIATE PARTIES TO ANY SUCH JUDICIAL
PROCEEDINGS, UNLESS IN SUCH JUDICIAL PROCEEDING SUMS ARE BEING SOUGHT TO BE
RECOVERED DIRECTLY FROM SUCH PERSONS, INCLUDING PURSUANT TO SECTION 4.2, OR THE
PROVISIONS OF THIS AGREEMENT ARE SOUGHT TO BE ENFORCED DIRECTLY AGAINST SUCH
PERSONS.

(ii)    ACCEPTS GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE OF SUCH
COURTS; AND

(iii)    WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.

(b)    EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED
CLAIMHOLDERS, HEREBY WAIVES ITS AND THEIR RESPECTIVE

 

60



--------------------------------------------------------------------------------

RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
UNDER THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH
COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS,
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT AND THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT. EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED
CLAIMHOLDERS, FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
9.6(b) AND EXECUTED BY THE REVOLVING COLLATERAL AGENT AND THE TERM COLLATERAL
AGENT), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS, OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

9.7    Notices. All notices to the Revolving Claimholders permitted or required
under this Agreement shall also be sent to the Revolving Collateral Agent. All
notices to the Term Claimholders permitted or required under this Agreement
shall also be sent to the Term Collateral Agent. Unless otherwise specifically
provided herein, any notice hereunder shall be in writing and may be personally
served or sent by facsimile or United States mail or courier service or
electronic mail and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
facsimile or electronic mail, or 3 Business Days after depositing it in the
United States mail with postage prepaid and properly addressed. For the purposes
hereof, the addresses of the parties hereto shall be as is set forth on Annex 1.
The Term Collateral Agent shall provide written notice to the Revolving
Collateral Agent of the Discharge of Term Obligations, and the Revolving
Collateral Agent shall provide written notice to the Term Collateral Agent of
the Discharge of Revolving Obligations.

9.8    Further Assurances. Each of the Revolving Collateral Agent and the Term
Collateral Agent agrees to take such further action and shall execute (without
recourse or warranty) and deliver such additional documents and instruments (in
recordable form, if requested in writing) as the Revolving Collateral Agent or
the Term Collateral Agent, as the case may be, may request, acting in accordance
with the Revolving Loan Documents or the Term Documents, as applicable, to
effectuate the terms of and the relative Lien priorities contemplated by this
Agreement, all at the expense of the Grantors.

9.9    APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

61



--------------------------------------------------------------------------------

9.10    Binding on Successors and Assigns. This Agreement shall be binding upon
the Revolving Collateral Agent, the other Revolving Claimholders, the Term
Collateral Agent, the other Term Claimholders, and their respective successors
and assigns.

9.11    Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

9.12    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile transmission or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

9.13    No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of the Revolving Claimholders and the Term Claimholders. Other than with
respect to Sections 5.3(a), 5.3(b), 5.4, 7.3, 9.3(b), 9.3(c) and 9.3(d), which
shall also inure to the benefit of the Borrower, in no event shall any Grantor
be a third party beneficiary of this Agreement.

9.14    Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Revolving Collateral Agent and the other Revolving Claimholders,
on the one hand, and the Term Collateral Agent and the other Term Claimholders,
on the other hand (other than Sections 5.3(a), 5.3(b), 5.4, 7.3, 9.3(b), 9.3(c)
and 9.3(d), under which the Borrower shall be a third party beneficiary). Other
than Sections 5.3(a), 5.3(b), 5.4, 7.3, 9.3(b), 9.3(c) and 9.3(d), which shall
also inure to the benefit of the Borrower, no Grantor or any other creditor
thereof shall have any rights hereunder and no Grantor may rely on the terms
hereof. Nothing in this Agreement shall impair, as between the Grantors and the
Revolving Collateral Agent and the other Revolving Claimholders, or as between
the Grantors and the Term Collateral Agent and the other Term Claimholders, the
obligations of the Grantors to pay principal, interest, fees and other amounts
as provided in the Revolving Loan Documents and the Term Documents,
respectively.

9.15    Specific Performance. Each of the Revolving Collateral Agent and the
Term Collateral Agent may demand specific performance of this Agreement. Without
limiting the generality of the foregoing or of the other provisions of this
Agreement, in seeking specific performance in any Insolvency Proceeding, the
Revolving Collateral Agent or the Term Collateral Agent may seek such or any
other relief as if it were the “holder” of the claims of the Claimholders of the
other Class under Section 1126(a) of the Bankruptcy Code or any comparable
provision of any other applicable Bankruptcy Law or otherwise had been granted
an irrevocable power of attorney by the Claimholders of the other Class.

9.16    ABL Intercreditor Agreement Acknowledgement. Reference is made to the
ABL Intercreditor Agreement Acknowledgement, in substantially the form of
Exhibit A hereto,

 

62



--------------------------------------------------------------------------------

(i) executed and delivered in respect of this Agreement on the date hereof by
each Grantor that is a Grantor on the date hereof and (ii) which shall be
executed and delivered after the date hereof, by each Subsidiary of Borrower
that becomes a Grantor after the date hereof.

[Signature Pages Follow]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ALLY BANK,

as Revolving Collateral Agent

By:  

 

Name:   Title:   Authorized Signatory ALLY BANK, as Term Collateral Agent By:  

 

Name:   Title:   Authorized Signatory

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX 1

Notice Addresses

(a)    if to Ally, as Revolving Collateral Agent, at:

Ally Bank

300 Park Avenue, 4th Floor

New York, New York 10022

Attention: SFD Portfolio Manager (REV Group)

Facsimile: (212) 884-7692

Email: eric.miller@ally.com

With a copy to

Ally Bank

300 Park Avenue, 4th Floor

New York, New York 10022

Attention: Legal Services - SFD

Facsimile: (212) 884-7693

Email: jorge.wagner@ally.com

and

Hahn & Hessen LLP

488 Madison Avenue

New York, NY 10022

Attention: Daniel M. Ford

Facsimile: (212) 478-7400

Email: dford@hahnhessen.com

(b)    if to the Term Collateral Agent, at:

Ally Bank

300 Park Avenue, 4th Floor

New York, New York 10022

Attention: SFD Portfolio Manager (REV Group)

Facsimile: (212) 884-7692

Email: eric.miller@ally.com

With a copy to

Ally Bank

300 Park Avenue, 4th Floor

New York, New York 10022

Attention: Legal Services - SFD

Facsimile: (212) 884-7693

Email: jorge.wagner@ally.com

 

Annex 1-1



--------------------------------------------------------------------------------

and

Hahn & Hessen LLP

488 Madison Avenue

New York, NY 10022

Attention: Daniel M. Ford

Facsimile: (212) 478-7400

Email: dford@hahnhessen.com

 

Annex 1-2



--------------------------------------------------------------------------------

Exhibit A

ABL INTERCREDITOR AGREEMENT ACKNOWLEDGMENT

1.    Acknowledgement. Each of REV Group, Inc. (“Borrower”) and each of the
undersigned Subsidiaries of Borrower (together with Borrower, collectively , the
“Grantors”) in this “Acknowledgement” acknowledges that it has received a copy
of the ABL Intercreditor Agreement dated as of April 25, 2017, among Ally Bank,
as Revolving Collateral Agent, Ally Bank, as Term Collateral Agent and each
Additional Pari Passu Obligations Agent (the “ABL Intercreditor Agreement”) as
in effect on the date hereof, and consents thereto, agrees to recognize all
rights granted thereby to the Revolving Collateral Agent, the other Revolving
Claimholders, the Term Collateral Agent and the other Term Claimholders, and
agrees that it shall not do any act or perform any obligation which is not in
accordance with the agreements set forth in the ABL Intercreditor Agreement as
in effect on the date hereof (and, to the extent such Grantor has been notified
of the terms of any amendment, as amended or otherwise modified pursuant
thereto). Each of the Grantors further acknowledges and agrees that (a) other
than with respect to Sections 5.3(a), 5.3(b), 5.4, 7.3, 9.3(b), 9.3(c) and
9.3(d) of the ABL Intercreditor Agreement, under which the Borrower is third
party beneficiary, no Grantor is a beneficiary or third party beneficiary of the
ABL Intercreditor Agreement, (b) no Grantor has any rights under the ABL
Intercreditor Agreement, and no Grantor may rely on the terms of the ABL
Intercreditor Agreement, in each case other than Sections 5.3(a), 5.3(b), 5.4,
7.3, 9.3(b), 9.3(c) and 9.3(d) of the ABL Intercreditor Agreement, which also
inure to the benefit of the Borrower, and (c) nothing in the ABL Intercreditor
Agreement shall impair, as between the Grantors and the Revolving Collateral
Agent and the other Revolving Claimholders, or as between the Grantors and the
Term Collateral Agent and the other Term Claimholders, the obligations of the
Grantors to pay principal, interest, fees and other amounts as provided in the
Revolving Loan Documents or the Term Documents, respectively.

2.    Notices. The address of the Grantors for purposes of all notices and other
communications hereunder and under the ABL Intercreditor Agreement is:

REV Group, Inc.

c/o AIP IV, LLC

330 Madison Avenue, 28th Floor

New York, NY 10017

Attention: Paul Bamatter

Facsimile: (212) 627-2372

Email: paul@americanindustrial.com

And

REV Group, Inc.

4776 New Broad St., Suite 200

Orlando, Florida 32814

Attention:

Facsimile: (407) 228-2872

Email:

 

Exhibit A-1



--------------------------------------------------------------------------------

With a copy to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

Attention: Steven R. Rutkovsky

Facsimile: (646) 728 1529

Email: steven.rutkovsky@ropesgray.com

Any notice or other communication hereunder or under the ABL Intercreditor
Agreement shall be in writing and may be personally served or sent by facsimile
or United States mail or courier service or electronic mail and shall be deemed
to have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of facsimile or electronic mail, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed.

3.    Counterparts. This Acknowledgement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one document. Delivery of an executed signature
page to this Acknowledgement by facsimile transmission or by email as a “.pdf”
or “.tif” attachment shall be as effective as delivery of a manually signed
counterpart of this Acknowledgement.

4.    Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.    Credit Document. This Acknowledgement shall constitute a Revolving Loan
Document and a Term Document.

6.    Miscellaneous. The provisions of Section 9.6 of the ABL Intercreditor
Agreement will apply with like effect to this Acknowledgement, mutatis mutandis
as though the references therein to the Revolving Collateral Agent or the Term
Collateral Agent refer instead to each Grantor. The Revolving Collateral Agent,
the other Revolving Claimholders, the Term Collateral Agent and the other Term
Claimholders are the intended beneficiaries of this Acknowledgement. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned
thereto in the ABL Intercreditor Agreement.

[Remainder of Page Intentionally Blank.]

 

Exhibit A-2



--------------------------------------------------------------------------------

ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:

 

BORROWER: REV GROUP, INC. By:                                        
                                                      Name:   Title:  

 

[Signature Page to Intercreditor Agreement Acknowledgement]



--------------------------------------------------------------------------------

GUARANTORS: CAPACITY OF TEXAS, INC. CHAMPION BUS, INC. COLLINS BUS CORPORATION
COLLINS I HOLDING CORP. COLLINS INDUSTRIES, INC. COMPRESSED AIR SYSTEMS, INC.
ELDORADO MOBILITY, INC. ELDORADO NATIONAL (CALIFORNIA), INC. ELDORADO NATIONAL
(KANSAS), INC. E-ONE, INC. FERRARA FIRE APPARATUS, INC. FERRARA FIRE APPARATUS
HOLDING COMPANY, INC. FFA ACQUISITION COMPANY, INC. FFA HOLDCO, INC. GENERAL
COACH AMERICA, INC. GOLDSHIELD FIBERGLASS, INC. GOSHEN COACH INC. HALCORE GROUP,
INC. HORTON ENTERPRISES, INC. KME GLOBAL, LLC KME HOLDINGS, LLC KME RE HOLDINGS,
LLC KOVATCH MOBILE EQUIPMENT CORP. MOBILE PRODUCTS, INC. REV AMBULANCE GROUP
ORLANDO, INC. REV FINANCIAL SERVICES LLC REV INSURANCE SOLUTIONS LLC REV PARTS,
LLC REV RECREATION GROUP, INC. REV RECREATION GROUP FUNDING, INC. REV RENEGADE
LLC REV RENEGADE HOLDINGS CORP. REV RTC, INC. By:  
                                                                               
            Name:   Title:  

 

[Signature Page to Intercreditor Agreement Acknowledgement]



--------------------------------------------------------------------------------

EXHIBIT L TO

REVOLVING CREDIT AND GUARANTY AGREEMENT

 

 

 

PLEDGE AND SECURITY AGREEMENT

dated as of April 25, 2017

among

REV GROUP, INC.,

as the Borrower,

EACH OF THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO

and

ALLY BANK,

as the Revolving Collateral Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 1.

 

Definitions

     2  

1.1.

 

General Definitions

     2  

1.2.

 

Definitions; Interpretation

     13  

1.3.

 

Schedules

     13  

Section 2.

 

Grant of Security

     14  

2.1.

 

Grant of Security

     14  

2.2.

 

Certain Limited Exclusions

     14  

Section 3.

 

Security for Obligations; Grantors Remain Liable

     15  

3.1.

 

Security for Secured Obligations

     15  

3.2.

 

Continuing Liability Under Collateral

     15  

Section 4.

 

Representations and Warranties and Covenants

     16  

4.1.

 

Generally

     16  

4.2.

 

Equipment and Inventory

     19  

4.3.

 

Receivables

     20  

4.4.

 

Investment Related Property

     22  

4.5.

 

Letter of Credit Rights

     30  

4.6.

 

Intellectual Property

     30  

4.7.

 

Commercial Tort Claims

     34  

Section 5.

 

Further Assurances; Additional Grantors

     34  

5.1.

 

Further Assurances

     34  

5.2.

 

Additional Grantors

     36  

Section 6.

 

Revolving Collateral Agent Appointed Attorney-In-Fact

     37  

6.1.

 

Power of Attorney

     37  

6.2.

 

No Duty on the Part of Collateral Agent or Secured Parties

     38  

Section 7.

 

Remedies

     38  

7.1.

 

Generally

     38  

7.2.

 

Application of Proceeds

     41  

7.3.

 

Sales on Credit

     44  

7.4.

 

Investment Accounts

     44  

7.5.

 

Investment Related Property

     44  

7.6.

 

Intellectual Property

     45  

7.7.

 

Cash Proceeds

     47  

Section 8.

 

Revolving Collateral Agent; Agreement among Agents

     47  

8.1.

 

The Revolving Collateral Agent

     47  

8.2.

 

Intercreditor Arrangements Incorporated By Reference

     48  

Section 9.

 

Continuing Security Interest; Transfer of Loans

     48  

Section 10.

 

Termination or Release

     48  

Section 11.

 

Standard of Care Collateral Agent May Perform

     49  

 

i



--------------------------------------------------------------------------------

Section 12.

 

Amendment; Waiver

     49  

Section 13.

 

Miscellaneous

     50  

Section 14.

 

Reinstatement

     50  

Section 15.

 

Intercreditor Agreement

     50  

 

ii



--------------------------------------------------------------------------------

SCHEDULES

Schedule 4.1

 

General Information

Schedule 4.2

 

Location of Equipment and Inventory

Schedule 4.4

 

Investment Related Property

Schedule 4.5

 

Description of Letters of Credit

Schedule 4.6

 

Intellectual Property

Schedule 4.7

 

Commercial Tort Claims

Schedule 16

 

Post Closing Obligations

EXHIBITS

Exhibit A

 

Pledge Supplement

Exhibit B

 

Grant of Security Interest in Trademarks

Exhibit C

 

Grant of Security Interest in Copyrights

Exhibit D

 

Grant of Security Interest in Patents

Exhibit E

 

Supplement to the Pledge and Security Agreement

 

iii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of April 25, 2017 (this
“Agreement”), among REV GROUP, INC., a Delaware corporation (the “Borrower”),
and EACH OF THE OTHER UNDERSIGNED GRANTORS (as herein defined), whether as an
original signatory hereto or as an Additional Grantor (as herein defined), and
ALLY BANK (“Ally”), as collateral agent for the Revolving Secured Parties (as
herein defined) (in such capacity, together with its successors and assigns, the
“Revolving Collateral Agent”).

RECITALS:

WHEREAS, reference is made to that certain Revolving Credit and Guaranty
Agreement, dated as of the date hereof (as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”), by and among the Borrower, CERTAIN OTHER
SUBSIDIARIES OF THE BORROWER from time to time party thereto, as Guarantor
Subsidiaries, the lenders from time to time party thereto (the “Revolving
Lenders”), Ally, as administrative agent (in such capacity and together with its
successors and assigns in such capacity, the “Revolving Administrative Agent”),
Ally, as collateral agent (in such capacity and together with its successors and
assigns in such capacity, “Revolving Collateral Agent” and, together with the
Revolving Lenders, the Swing Line Lender, the Issuing Banks, the Revolving
Administrative Agent and each other Agent, collectively, the “Revolving Lender
Secured Parties”);

WHEREAS, various Grantors have entered into, or may at any time and from time to
time on or after the Closing Date enter into (or guaranty the obligations of
another Grantor or any of its Restricted Subsidiaries under), one or more
Secured Hedging Agreements with one or more Lender Counterparties (collectively,
the “Secured Hedging Creditors”);

WHEREAS, one or more Grantors and any Revolving Lender or any Agent (and/or one
or more of their respective banking affiliates), in each case designated to the
Revolving Administrative Agent in writing by the Borrower as a provider of
Treasury Services (as defined below) (collectively, the “Treasury Services
Creditors” and, together with the Revolving Lender Secured Parties and the
Secured Hedging Creditors, collectively, the “Revolving Secured Parties”), have
entered into, or may at any time and from time to time on or after the Closing
Date enter into (or guaranty the obligations of another Grantor or any of its
Restricted Subsidiaries under), arrangements to provide treasury, depositary or
cash management services (including without limitation, overnight overdraft
services) to the Borrower and its Restricted Subsidiaries, and automated
clearinghouse transfers of funds (collectively, “Treasury Services,” and with
any written agreement evidencing such arrangements, as amended, restated,
amended and restated, modified, supplemented, replaced or refinanced from time
to time, herein called a “Treasury Services Agreement”), where such Treasury
Services Agreements may be evidenced by standard account terms of the Treasury
Services Creditor;

WHEREAS, in consideration of the extensions of credit and other accommodations
of the Revolving Lenders as set forth in the Revolving Credit Agreement and to
induce the Secured Hedging Creditors to enter into the Secured Hedging
Agreements and the Treasury Services Creditors to provide the Treasury Services,
each Grantor has agreed to secure such Grantor’s obligations under the Credit
Documents, the Secured Hedging Agreements and the Treasury Services Agreements
as set forth herein; and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and the Revolving Collateral Agent
agree as follows:

 

Section 1. Definitions.

1.1.    General Definitions. In this Agreement, the following terms shall have
the following meanings:

“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

“Accounts” shall mean all “accounts” as such term is defined in Article 9 of the
UCC, whether now owned or hereafter acquired, including, without limitation, all
present and future rights of a Grantor to payment of a monetary obligation,
whether or not earned by performance, which is not evidenced by Chattel Paper or
an Instrument, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, (c) for a secondary obligation incurred or to be incurred, or (d)
arising out of the use of a credit or charge card or information contained on or
for use with such a card.

“Additional Grantors” shall have the meaning assigned in Section 5.2.

“Agent” shall have the meaning given to such term in the Revolving Credit
Agreement.

“Agreement” shall have the meaning set forth in the preamble hereto.

“Ally” shall have the meaning set forth in the recitals hereto.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Borrower” shall have the meaning set forth in the preamble hereto.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“Cash Proceeds” shall mean all Proceeds of any Collateral received by any
Grantor consisting of cash and checks.

“Chattel Paper” shall mean all “chattel paper” as such term is defined in
Article 9 of the UCC, including, without limitation, all “electronic chattel
paper” and all “tangible chattel paper”, as each such term is defined in Article
9 of the UCC.

 

2



--------------------------------------------------------------------------------

“Collateral” shall mean all of each Grantor’s right, title and interest in, to
and under each of the following, wherever located and whether now owned or
hereafter acquired by such Grantor or in which such Grantor now holds or
hereafter acquires any interest: (i) all Accounts; (ii) all Equipment, Goods,
Inventory and Fixtures; (iii) all Documents, Instruments and Chattel Paper; (iv)
all Letters of Credit and Letter of Credit Rights; (v) all Investment Related
Property; (vi) all Intellectual Property; (vii) the Commercial Tort Claims
described on Schedule 4.7; (viii) all General Intangibles; (ix) all cash, Cash
Equivalents and all Deposit Accounts; (x) all Supporting Obligations; (xi) all
books and records relating to the Collateral; (xii) all Receivables; and
(xiii) all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing, in each case, whether or not physically delivered to the Revolving
Collateral Agent pursuant to this Agreement, whether now owned or hereafter
acquired by such Grantor or to which any Grantor may obtain rights; provided,
however, that “Collateral” shall not include any Excluded Assets and this
Agreement shall not be applicable to any Excluded Assets; provided, further,
that if and when any property shall cease to be an Excluded Asset, a Lien on and
security interest in such property shall be deemed granted therein and the
provisions of this Agreement shall automatically apply to such property.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Commercial Tort Claims” shall mean all “commercial tort claims” as such term is
defined in Article 9 of the UCC asserted by any Grantor or in which any Grantor
has any rights, including, without limitation, all commercial tort claims listed
on Schedule 4.7.

“Commodities Accounts” (i) shall mean all “commodity accounts” as such term is
defined in Article 9 of the UCC and (ii) shall include, without limitation, all
of the commodity accounts listed on Schedule 4.4 under the heading “Commodities
Accounts”.

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether a Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.6(B).

“Copyrights” shall mean all United States and foreign copyrights (including
community designs), whether now or hereafter owned by or exclusively licensed to
any Grantor, including but not limited to copyrights in Software and databases,
and all Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or not registered, and, with respect to any and all of the
foregoing: (i) all registrations and applications therefor including, without
limitation, registrations and applications referred to in Schedule 4.6(A), (ii)
all extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages and proceeds
of suit.

 

3



--------------------------------------------------------------------------------

“Credit Document Obligations” shall have the meaning given to the term
“Obligations” in the Revolving Credit Agreement.

“Deposit Accounts” (i) shall mean all “deposit accounts” as such term is defined
in Article 9 of the UCC and (ii) shall include, without limitation, all of the
deposit accounts listed on Schedule 4.4 under the heading “Deposit Accounts”.

“Discharge of Revolving Obligations” shall have the meaning given to such term
in the Intercreditor Agreement.

“Discharge of Term Obligations” shall have the meaning given to such term in the
Intercreditor Agreement.

“Documents” shall mean all “documents” as such term is defined in Article 9 of
the UCC.

“Equipment” shall mean all “equipment” as such term is defined in Article 9 of
the UCC, and in any event, shall include, but not be limited to, (x) all
machinery, equipment, furnishings, appliances, furniture, fixtures, tools and
vehicles now or hereafter owned by any Grantor (in each case, regardless of
whether characterized as equipment under the UCC) and (y) any and all
accessions, substitutions, replacements or additions of any of the foregoing,
all parts thereof, wherever located, whether or not at any time of determination
incorporated or installed therein or attached thereto, and all replacements
therefor, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto, wherever located, now or
hereafter existing, including any fixtures.

“Excluded Assets” shall have the meaning given to such term in Section 2.2.

“Federal Assignment of Claims Act” shall mean the Federal Assignment of Claims
Act of 1940, as in effect from time to time (31 U.S.C. Section 3727 et seq. and
41 U.S.C. Sub-Section 15 et seq.)

“General Intangibles” (i) shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC, including “payment intangibles” also as such
term is defined in Article 9 of the UCC and (ii) shall include, without
limitation, all interest rate or currency protection or hedging arrangements,
all tax refunds, all licenses, permits, concessions and authorizations and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).

“Goods” (i) shall mean all “goods” as such term is defined in Article 9 of the
UCC and (ii) shall include, without limitation, all Inventory and Equipment (in
each case, regardless of whether characterized as goods under the UCC).

“Grantor” shall mean the Borrower and each other Grantor that is a party hereto.

“Governmental Authority Account Debtors” shall have the meaning set forth in
Section 4.3(a)(ii).

 

4



--------------------------------------------------------------------------------

“Hedging Agreement” shall have the meaning given to such term in the Revolving
Credit Agreement.

“Insolvency Proceeding” shall have the meaning given to such term in the
Intercreditor Agreement.

“Instruments” shall mean all “instruments” as such term is defined in Article 9
of the UCC.

“Intellectual Property” shall mean, collectively, the Software, Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, the Trade Secrets and the Trade Secret Licenses.

“Intercreditor Agreement” shall have the meaning given to such term in the
Revolving Credit Agreement.

“Inventory” shall mean: (i) all “inventory” as such term is defined in Article 9
of the UCC and (ii) (a) all goods held for sale or lease or to be furnished
under contracts of service or so leased or furnished, all raw materials, work in
process, finished goods, and materials used or consumed in the manufacture,
packing, shipping, advertising, selling, leasing, furnishing or production of
such inventory or otherwise used or consumed in any Grantor’s business, (b) all
goods in which any Grantor has an interest in mass or a joint or other interest
or right of any kind, (c) all goods which are returned to or repossessed by any
Grantor, (d) all computer programs embedded in any goods and (e) all accessions
and products of the foregoing (in each case, regardless of whether characterized
as “inventory” under the UCC).

“Investment Accounts” shall mean all Securities Accounts, Commodities Accounts
and Deposit Accounts (other than Excluded Accounts).

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, Investment Accounts and certificates of
deposit.

“Issuing Bank” shall have the meaning given to such term in the Revolving Credit
Agreement.

“JPM” shall mean JPMorgan Chase Bank, N.A.

“Lender Counterparty” shall have the meaning given to such term in the Revolving
Credit Agreement.

“Letter of Credit Right” shall mean “letter-of-credit right” as such term is
defined in Article 9 of the UCC.

“Material Receivable” shall have the meaning set forth in Section 4.3(b)(iv).

 

5



--------------------------------------------------------------------------------

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether a Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.6(D).

“Patents” shall mean all patents (whether United States or foreign) in or to
which any Grantor now has or hereafter has any right, title or interest therein
and certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including, but not limited to: (i) each
patent and patent application referred to in Schedule 4.6(C), (ii) all reissues,
divisions, continuations (including, but not limited to, continuations in-part
and improvements thereof), extensions, renewals, and reexaminations thereof,
(iii) all rights corresponding thereto throughout the world, (iv) all
inventions, discoveries, designs and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, (vi) all
licenses, claims, damages, and proceeds of suit arising therefrom, and (vii) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

“Permitted Sale” shall mean those sales, transfers or assignments permitted by
the Revolving Credit Agreement.

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean all Indebtedness owed to a Grantor, including, without
limitation, all Indebtedness described on Schedule 4.4(A) under the heading
“Pledged Debt”, issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests and all rights and
privileges of any Grantor with respect to any of the foregoing.

“Pledged LLC Interests” shall mean (as limited by Section 2.2) all interests in
any limited liability company owned by a Grantor, including, without limitation,
all limited liability company interests listed on Schedule 4.4(A) under the
heading “Pledged LLC Interests” and the certificates, if any, representing such
limited liability company interests and any interest of a Grantor on the books
and records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests.

“Pledged Partnership Interests” shall mean (as limited by Section 2.2) all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership, in each such case, owned by a Grantor,
including, without limitation, all partnership interests listed on Schedule
4.4(A) under the heading “Pledged Partnership Interests” and the certificates,
if any, representing such partnership interests and any interest of a Grantor on
the books and

 

6



--------------------------------------------------------------------------------

records of such partnership or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such partnership interests.

“Pledged Stock” shall mean (as limited by Section 2.2) all shares of capital
stock owned by a Grantor, including, without limitation, all shares of capital
stock described on Schedule 4.4(A) under the heading “Pledged Stock” and the
certificates, if any, representing such shares and any interest of a Grantor in
the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.

“Pledged Trust Interests” shall mean (as limited by Section 2.2) all interests
in a Delaware business trust or other trust owned (whether legally or
beneficially) by a Grantor including, without limitation, all trust interests
listed on Schedule 4.4(A) under the heading “Pledged Trust Interests” and the
certificates, if any, representing such trust interests and any interest of a
Grantor on the books and records of such trust or on the books and records of
any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests.

“Primary Obligations” shall have the meaning assigned in Section 7.2(b).

“Pro Rata Share” shall have the meaning assigned in Section 7.2(b).

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall also include, but not be limited to, (i) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to the
Revolving Collateral Agent, the Term Collateral Agent or any Grantor from time
to time with respect to any of the Collateral, (ii) any and all payments (in any
form whatsoever) made or due and payable to any Grantor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting under color of any Governmental Authority), (iii) payments
or distributions made with respect to any Investment Related Property,
(iv) whatever is receivable or received when Collateral or proceeds are sold,
leased, licensed, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary and (v) any and all other amounts from
time to time paid or payable under or in connection with any of the Collateral.

“Qualified Hedging Agreement” shall have the meaning given to such term in the
Revolving Credit Agreement.

“Qualified Hedging Obligations” shall mean, with respect to a Secured Hedging
Agreement that is a Qualified Hedging Agreement, Secured Hedging Obligations
under such Secured Hedging Agreement; provided that, at any time, the aggregate
amount of the Qualified

 

7



--------------------------------------------------------------------------------

Hedging Obligations with respect to such Secured Hedging Agreement shall not
exceed the aggregate Qualified Hedging Agreement Reserve in respect of such
Secured Hedging Agreement at such time (as such amount is reduced by the
aggregate amount of payments in respect of such Qualified Hedging Obligations
pursuant to Section 7.2); provided further that if the aggregate amount of
Qualified Hedging Obligations with respect to such Secured Hedging Agreement
(determined without giving effect to the immediately preceding proviso) at any
time exceeds the aggregate Qualified Hedging Agreement Reserve in respect of
such Secured Hedging Agreement at such time (as such amount is reduced by the
aggregate amount of payments in respect of such Qualified Hedging Obligations
pursuant to Section 7.2), then such excess amount shall constitute other Secured
Hedging Obligations (and, accordingly, Tertiary Obligations) hereunder.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible (including Payment Intangibles) or
Investment Related Property, together with all of a Grantor’s rights, if any, in
any goods or other property giving rise to such right to payment and all
Collateral Support and Supporting Obligations related thereto and all
Receivables Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of a Grantor or
any computer bureau or agent from time to time acting for a Grantor or
otherwise, (iii) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors or
secured parties, and certificates, acknowledgments, or other writings,
including, without limitation, lien search reports, from filing or other
registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or non-written forms of information
related in any way to the foregoing or any Receivable.

“Record” shall have the meaning specified in Article 9 of the UCC.

“Representative” shall have the meaning assigned in Section 7.2(e).

“Required Secured Parties” shall mean at any time when any Credit Document
Obligations or Letters of Credit are outstanding or any Commitments under the
Revolving Credit Agreement exist, the Requisite Lenders (or, to the extent
provided in Section 10.5 of the Revolving Credit Agreement, (a) the
Supermajority Lenders or (b) each of the Lenders).

“REV Brasil” shall mean REV Brasil Adaptacao Veicular Ltda.

“REV Brasil Hedging Obligations” shall mean the obligations of REV Brasil
described in the proviso to the definition of “Secured Hedging Obligations”.

 

8



--------------------------------------------------------------------------------

“REV Brasil Treasury Services Obligations” shall mean the obligations of REV
Brasil described in the proviso to the definition of “Treasury Services
Obligations”.

“Revolving Administrative Agent” shall have the meaning set forth in the
recitals hereto.

“Revolving Collateral Agent” shall have the meaning set forth in the preamble
hereto.

“Revolving Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“Revolving Lender” shall have the meaning set forth in the recitals hereto.

“Revolving Lender Secured Parties” shall have the meaning set forth the recitals
hereto.

“Revolving Priority Collateral” shall have the meaning given to such term in the
Intercreditor Agreement.

“Revolving Secured Parties” shall have the meaning set forth in the recitals
hereto.

“Secondary Obligations” shall have the meaning assigned in Section 7.2(b).

“Secured Hedging Agreement” shall have the meaning given to such term in the
Revolving Credit Agreement.

“Secured Hedging Creditors” shall have the meaning provided in the recitals of
this Agreement; provided that for the avoidance of doubt JPM (and/or one or more
of its affiliates) shall be Secured Hedging Creditors with respect to the REV
Brasil Hedging Obligations.

“Secured Hedging Obligations” shall mean all obligations, liabilities and
indebtedness (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Grantor at the rate
provided for in the respective documentation, whether or not a claim for
post-petition interest is allowed in any such proceeding) owing by any Grantor
to the Secured Hedging Creditors, now existing or hereafter incurred under,
arising out of or in connection with any Secured Hedging Agreement, whether such
Secured Hedging Agreement is now in existence or hereinafter arising (including,
without limitation, in the case of a Grantor that is a Guarantor Subsidiary, all
obligations, liabilities and indebtedness of such Grantor under the Guaranty in
respect of the Secured Hedging Agreements), and the due performance and
compliance by such Grantor with all of the terms, conditions and agreements
contained in each such Secured Hedging Agreement; provided, that,
notwithstanding the foregoing, so long as JPM is a Lender, Secured Hedging
Obligations shall include up to $1,500,000 of obligations, liabilities and
indebtedness (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the

 

9



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization or similar proceeding at the rate
provided for in the respective documentation, whether or not such interest is
allowed in any such proceeding) owing by REV Brasil to JPM (and/or one or more
of its affiliates) in respect of Secured Hedging Agreements entered into between
JPM (and/or one or more of its affiliates) and REV Brasil.

“Secured Obligations” shall mean and include, as to any Grantor, all of the
following:

(i)    the Credit Document Obligations;

(ii)    the Secured Hedging Obligations;

(iii)    the Treasury Services Obligations;

(iv)    any and all sums advanced by the Revolving Collateral Agent in order to
preserve the Collateral or preserve its security interest in the Collateral; and

(v)    in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Grantor referred to in clauses
(i), (ii) and (iii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Revolving Collateral Agent of its rights hereunder, together
with reasonable attorneys’ fees and out-of-pocket expenses and court costs;

it being acknowledged and agreed that (x) the “Secured Obligations” shall
include extensions of credit or incurrence of indebtedness of the types
described above, whether outstanding on the date of this Agreement or extended
or incurred from time to time after the date of this Agreement and (y) the
“Secured Obligations” shall in no event include any Excluded Swap Obligation.

“Secured Parties” shall mean the Revolving Secured Parties and the Term Secured
Parties.

“Securities” shall mean all “securities” as such term is defined in Article 8 of
the UCC, any stock, shares, partnership interests, voting trust certificates,
certificates of interest or participation in any profit sharing agreement or
arrangement, options, warrants, bonds, debentures, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.

“Securities Accounts” (i) shall mean all “securities accounts” as such term is
defined in Article 8 of the UCC and (ii) shall include, without limitation, all
of the securities accounts listed on Schedule 4.4(A) under the heading
“Securities Accounts”.

“Securities Entitlements” shall mean all “securities entitlements” as such term
is defined in Article 8 of the UCC.

 

10



--------------------------------------------------------------------------------

“Software” shall mean computer programs, object code, source code and supporting
documentation, including “software” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, including software referred
to in Schedule 4.6(H), and computer programs that may be construed as included
in the definition of “goods” in the UCC, all licensed rights to the foregoing,
and all media on which any such programs, code, documentation or associated data
may be stored.

“Supplement to the Pledge and Security Agreement” shall mean an agreement
substantially in the form of Exhibit G hereto.

“Supporting Obligation” shall mean all “supporting obligations” as such term is
defined in Article 9 of the UCC.

“Term Collateral Agent” shall have the meaning assigned to the term “Term
Collateral Agent” in the Intercreditor Agreement.

“Term Obligations” shall have the meaning given to such term in the
Intercreditor Agreement.

“Term Priority Collateral” shall have the meaning given to such term in the
Intercreditor Agreement.

“Term Secured Parties” shall have the meaning assigned to the term “Term
Claimholders” in the Intercreditor Agreement.

“Term Security Agreement” shall have the meaning given to such term in the
Intercreditor Agreement.

“Tertiary Obligations” shall have the meaning assigned in Section 7.2(b).

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether a Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.6(G).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how, to which any Grantor now has or hereafter
has any right, title or interest therein, whether or not any of the foregoing
has been reduced to a writing or other tangible form, including all documents
and things embodying, incorporating, or referring in any way to any of the
foregoing, including but not limited to: (i) any secretly held existing
engineering or other data, information, production procedures and other know-how
relating to the design manufacture, assembly, installation, use, operation,
marketing, sale and/or servicing of any products or business of any Grantor
worldwide, (ii) the right to sue for past, present and future misappropriation
or other violation thereof, and (iii) all Proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages, and
proceeds of suit.

 

11



--------------------------------------------------------------------------------

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether a Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.6(F).

“Trademarks” shall mean all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, trade dress, other source or business identifiers, designs and general
intangibles of a like nature, and all registrations and applications for any of
the foregoing, to which any Grantor now has or hereafter has any right, title or
interest therein, including, but not limited to: (i) the registrations and
applications referred to in Schedule 4.6(E), (ii) all extensions or renewals of
any of the foregoing, (iii) all of the goodwill of the business connected with
the use of and symbolized by the foregoing, (iv) the right to sue for past,
present and future infringement or dilution of or unfair competition with any of
the foregoing or for any injury to goodwill, and (v) all Proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

“Treasury Services” shall have the meaning provided in the recitals of this
Agreement.

“Treasury Services Agreement” shall have the meaning provided in the recitals of
this Agreement.

“Treasury Services Creditors” shall have the meaning provided in the recitals of
this Agreement; provided that for the avoidance of doubt JPM (and/or one or more
of its affiliates) shall be Treasury Services Creditors with respect to the REV
Brasil Treasury Services Obligations.

“Treasury Services Obligations” shall mean all obligations, liabilities and
indebtedness (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding at the rate provided for in the
respective documentation, whether or not such interest is allowed in any such
proceeding) owing by any Grantor to each Treasury Services Creditor with respect
to Treasury Services, whether now in existence or hereafter arising in each case
under any Treasury Services Agreement (including without limitation, in the case
of a Grantor that is a Guarantor Subsidiary, all obligations, liabilities and
indebtedness of such Grantor under the Guaranty in respect of the Treasury
Services Obligations); provided, that, notwithstanding the foregoing, so long as
JPM is a Lender, Treasury Services Obligations shall include up to $1,500,000 of
obligations, liabilities and indebtedness (including, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding at the rate provided for in the respective documentation, whether or
not such interest is allowed in any such proceeding) owing by REV Brasil to JPM
(and/or one or more of its banking affiliates) in respect of Treasury Services
(including, bank guarantees).

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Revolving Collateral Agent’s and

 

12



--------------------------------------------------------------------------------

the Revolving Secured Parties’ security interest in any item or portion of the
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.

“United States” shall mean the United States of America.

1.2.    Definitions; Interpretation. All capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Revolving Credit Agreement or,
if not defined therein, in the UCC. References to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, as the case may be, of
this Agreement unless otherwise specifically provided. Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. Unless the context otherwise requires
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented and otherwise modified
in accordance with the terms hereof, (ii) any references herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) any reference to any law, including the UCC, shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law and (v) the words “assets” and
“property” shall be deemed to have the same meaning and to refer to all the
tangible and intangible, whether real or personal (or mixed), assets and
properties.

1.3.    Schedules. References to any Schedules hereunder shall refer to the
Schedules as attached to this Agreement on the Closing Date as well as to any
written amendment, supplement or modifications to the information contained in
such Schedules, including but not limited to, any amendment, supplement or
modification effected by delivery of written notice pursuant to Section 5.1(o)
of the Revolving Credit Agreement and/or delivery of the annual collateral
verification pursuant to Section 5.1(p) of the Revolving Credit Agreement, and
the representations and warranties made in this Agreement on any Credit Date
shall be deemed to be qualified by the information contained in any such
amendment, supplement or modification.

 

13



--------------------------------------------------------------------------------

Section 2. Grant of Security.

2.1.    Grant of Security.

(a)    Each Grantor hereby grants to the Revolving Collateral Agent, for the
benefit of the Revolving Secured Parties, a continuing lien on and security
interest in all of such Grantor’s right, title and interest in, to and under the
Collateral.

(b)    Notwithstanding anything to the contrary in this Agreement, to the extent
any provision of this Agreement excludes any assets from the scope of the
Collateral, or from any requirement to take any action to perfect any security
interest in favor of the Revolving Collateral Agent in the Collateral, the
representations, warranties and covenants made by the Grantors in this Agreement
or the Revolving Credit Agreement with respect to the creation, perfection or
priority (as applicable) of the security interest granted in favor of the
Revolving Collateral Agent (including, without limitation, this Section 2.1)
shall be deemed not to apply to such excluded assets.

2.2.    Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the security interests granted under Section 2.1
attach to (a) any right, title or interest in any permit, lease, license,
contract or agreement held by any Grantor or to which any Grantor is a party or
any of its right, title or interest thereunder to the extent, but only to the
extent, that such a grant would, under the terms of such permit, lease, license,
contract or agreement, result in a breach of the terms of, or constitute a
default under or result in the termination of or give rise to a right on the
part of the parties thereto other than the Borrower and its Subsidiaries to
terminate, any permit, lease, license, contract or agreement held by such
Grantor or to which such Grantor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the UCC (or any successor provisions) of any relevant jurisdiction
or any other applicable law (including Title 11 of the United States Code) or
principles of equity); provided that immediately upon the ineffectiveness, lapse
or termination of any such provision, such right, title or interest in such
permit, lease, license, contract or agreement shall cease to be excluded from
the Collateral under this Section 2.2; (b) any “intent to use” Trademark
application until such time as an amendment to allege use or statement of use in
respect thereof has been accepted by the United States Patent and Trademark
Office, at which time such Trademark shall cease to be excluded from the
Collateral under this Section 2.2; (c) any property or asset to the extent that
the grant of a security interest in such property or asset is prohibited by any
applicable law or requires a consent not obtained of any governmental authority
pursuant to applicable law; (d) without limiting clause (k) below, prior to the
Discharge of Term Obligations, those assets that would constitute Term Priority
Collateral but as to which the Term Collateral Agent shall not have required a
lien or security interest for so long as the Term Obligations are outstanding;
provided, however, that such assets shall automatically cease to be excluded
from Collateral under this Section 2.2 at any time the Term Collateral Agent
does require a lien or security interest therein to secure the Term Obligations;
(e) Capital Stock of any Person (other than a wholly-owned Subsidiary or a
Guarantor Subsidiary) the pledge of which would violate a contractual obligation
of the Borrower or any other Grantor to the owners (other than the Borrower and
its Subsidiaries) of the other Capital Stock of such Person that is binding on
or relating to such Capital Stock and is existing on the Closing Date or at the
time such Capital Stock is acquired by the applicable Grantor (provided that
such contractual obligation is not entered into in contemplation of the
acquisition of such Capital Stock); (f) Capital Stock of any Immaterial
Subsidiary or Unrestricted Subsidiary (until such time, if at all, as such
Immaterial Subsidiary or Unrestricted Subsidiary ceases to constitute an
Immaterial Subsidiary or Unrestricted Subsidiary, as applicable, under the

 

14



--------------------------------------------------------------------------------

Revolving Credit Agreement); (g) any of the outstanding voting Capital Stock of
a Foreign Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code, in excess of 65% of all classes of Capital
Stock of such Foreign Subsidiary entitled to vote; (h) Capital Stock of any
wholly-owned Domestic Subsidiary if all of its assets (other than an immaterial
portion thereof) consist of Capital Stock of one or more Foreign Subsidiaries
that are “controlled foreign corporations” within the meaning of Section 957 of
the Code, in excess of 65% of all classes of Capital Stock of such wholly-owned
Domestic Subsidiary entitled to vote; (i) Margin Stock; (j) any leasehold
interests of any Grantor in real property as a lessee (but not any Collateral
located thereon); (k) any fee interest in any owned real property except as
required by Section 5.17 of the Revolving Credit Agreement; (l) any Equipment of
the Borrower or any Grantor that is subject to a purchase money lien or capital
lease permitted under the Revolving Credit Agreement to the extent the documents
relating to such purchase money lien or capital lease would not permit such
Equipment to be subject to the Liens created under the Collateral Documents;
provided, that immediately upon the ineffectiveness, lapse or termination of any
such restriction, such Equipment shall cease to be excluded from the Collateral
under this Section 2.2; (m) any aircraft or any trucks, trailers, tractors,
service vehicles, automobiles, rolling stock or other registered mobile
equipment or equipment covered by certificates of title ownership of the
Borrower or any Grantor (except, in each case, to the extent that a security
interest therein may be perfected by the filing of a UCC financing statement)
(the assets referred to in clauses (a) through (m) above being collectively
referred to as the “Excluded Assets”); provided, however, that Collateral shall
include (x) any Proceeds, substitutions or replacements of any of the assets
referred to in the foregoing clauses (a) through (m) (unless such Proceeds,
substitutions or replacements would constitute assets referred to in clauses
(a) through (m)) and (y) any asset which secures any of the Term Obligations.
Notwithstanding anything to the contrary contained in this Agreement, no Grantor
shall be required to deliver control agreements, or confer perfection by
“control” over any Excluded Accounts.

 

Section 3. Security for Obligations; Grantors Remain Liable.

3.1.    Security for Secured Obligations. This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including interest
and fees accruing during the pendency of any bankruptcy, insolvency,
receivership, or other similar proceeding, regardless of whether allowed or
allowable in such proceeding and the payment of amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code (and any successor provision thereof)), of all Secured
Obligations.

3.2.    Continuing Liability Under Collateral. Notwithstanding anything herein
to the contrary, (i) each Grantor shall remain liable for all obligations under
the Collateral and nothing contained herein is intended or shall be a delegation
of duties to the Revolving Collateral Agent, the Revolving Administrative Agent
or any other Revolving Secured Party, (ii) each Grantor shall remain liable
under each of the agreements included in the Collateral, including, without
limitation, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests, to perform in all material respects all of the obligations
undertaken by it thereunder all in accordance with and pursuant to the terms and
provisions thereof and neither the Revolving Collateral Agent, the Revolving
Administrative Agent nor any other Revolving Secured Party

 

15



--------------------------------------------------------------------------------

shall have any obligation or liability under any of such agreements by reason of
or arising out of this Agreement or any other document related thereto nor shall
the Revolving Collateral Agent, the Revolving Administrative Agent nor any other
Revolving Secured Party have any obligation to make any inquiry as to the nature
or sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including any agreements relating to Pledged Partnership Interests
or Pledged LLC Interests, and (iii) the exercise by the Revolving Collateral
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral.

 

Section 4. Representations and Warranties and Covenants.

4.1.    Generally.

(a)    Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:

(i)    it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, will continue to own or have such
rights in each item of the Collateral, free and clear of any and all Liens,
rights or claims of all other Persons, including, without limitation, Liens
arising as a result of such Grantor becoming bound (as a result of merger or
otherwise) as debtor under a security agreement entered into by another Person,
other than Permitted Liens;

(ii)    it has indicated on Schedule 4.1(A) (or on the most recent Perfection
Certificate delivered by such Grantor): (v) the type of organization of such
Grantor, (w) the jurisdiction of organization of such Grantor, (x) its federal
taxpayer identification number, if any, (y) its organizational identification
number, if any, and (z) the jurisdiction where the chief executive office or its
sole place of business is, and for the one-year period preceding the date hereof
has been, located;

(iii)    the exact legal name of such Grantor is as set forth on Schedule 4.1(A)
(or on the most recent Perfection Certificate delivered by such Grantor) and it
has not done, in the five (5) years prior to the Closing Date, business under
any other name (including any trade name or fictitious name) except for those
names set forth on Schedule 4.1(B) (or on the most recent Perfection Certificate
delivered by such Grantor);

(iv)    except as provided on Schedule 4.1(C) (or on the most recent Perfection
Certificate delivered by such Grantor), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) within the five (5) years prior to the Closing Date (or, with
respect to any such change to its jurisdiction of organization, within the four
month period prior to (x) the Closing Date or (y) the date of delivery of the
most recent Perfection Certificate delivered by such Grantor);

 

16



--------------------------------------------------------------------------------

(v)    upon the filing of all UCC financing statements naming each Grantor as
“debtor” and the Revolving Collateral Agent as “secured party” and describing
the Collateral in the governmental, municipal or other filing offices set forth
opposite such Grantor’s name on Schedule 4.1(D), the security interests granted
to the Revolving Collateral Agent for the benefit of the Revolving Secured
Parties in the Collateral hereunder will constitute (i) valid and perfected
First Priority Liens for the benefit of the Revolving Secured Parties (subject
in the case of priority only to Permitted Liens (other than the Lien in favor of
the Term Collateral Agent for the benefit of the Term Secured Parties)) on all
of the Revolving Priority Collateral, and (ii) valid and perfected Second
Priority Liens for the benefit of the Revolving Secured Parties (subject in
priority only to Permitted Liens) on all of the Collateral that constitutes Term
Priority Collateral, in each case to the extent that such security interests can
be perfected under the UCC by the filing of a financing statement;

(vi)    to the extent such security interest can be perfected under the UCC, or,
in the case of clause (4) below, the U.S. Copyright Act, without limiting the
representation and warranty in clause (v) above, upon (1) delivery to the
Revolving Collateral Agent of all Chattel Paper, Instruments, certificated
Pledged Equity Interests and Pledged Debt constituting Collateral; (2) execution
of control agreements in form and substance reasonably satisfactory to the
Revolving Collateral Agent), establishing the “control” by the Revolving
Collateral Agent with respect to each Securities Account and Deposit Account
(other than Excluded Accounts) in accordance with Section 4.4.4 or as otherwise
provided in Section 5.14 of the Revolving Credit Agreement, (3) consent of the
issuer with respect to Letter of Credit Rights that are not Supporting
Obligations, (4) the recordation of a copyright security agreement in the form
of Exhibit E hereto with the United States Copyright Office and (5) the
recordation of intellectual property security agreements in the forms of Exhibit
B and Exhibit D hereto with the United States Patent and Trademark Office, the
security interests granted to the Revolving Collateral Agent in such Collateral
hereunder constitute (i) valid, perfected and, in the case of Patents,
Trademarks and Copyrights, properly noticed, First Priority Liens for the
benefit of the Revolving Secured Parties on all of the foregoing constituting
Revolving Priority Collateral, and (ii) valid, perfected and, in the case of
Patents, Trademarks and Copyrights, properly noticed, Second Priority Liens for
the benefit of the Revolving Secured Parties on all of the foregoing
constituting Term Priority Collateral;

(vii)    all actions, filings, notices, registrations and recordings and all
material consents, in each case as are necessary for the exercise by the
Revolving Collateral Agent of the voting or other rights provided for in this
Agreement or the exercise of remedies, in accordance with the terms of the
Intercreditor Agreement, in respect of the Collateral, have been taken, made or
obtained;

(viii)    other than the financing statements filed in favor of the Revolving
Collateral Agent, no effective UCC financing statement, fixture filing or other
instrument similar in effect under any applicable law covering all or any part
of the Collateral is on file in any filing or recording office except for
(i) financing statements for which proper termination statements have been or
are being delivered to the Revolving Collateral Agent for filing and
(ii) financing statements filed in connection with Permitted Liens;

 

17



--------------------------------------------------------------------------------

(ix)    no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for
either (i) the pledge or grant by any Grantor of the Liens purported to be
created in favor of the Revolving Collateral Agent hereunder or (ii) the
exercise by the Revolving Collateral Agent, in accordance with the terms of the
Intercreditor Agreement, of any rights or remedies in respect of any Collateral
(whether specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings and actions contemplated by clauses
(v) and (vi) above, (B) as may be required, in connection with the disposition
of any Investment Related Property, by laws generally affecting the offering and
sale of Securities, (C) as may be required in connection with the disposition of
any Collateral, title to which is recorded or registered with a Governmental
Authority or other regulatory body and (D) with respect to any Collateral
consisting of Accounts and General Intangibles, payable or owing by any
Governmental Authority or other regulatory body;

(x)    all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects;

(xi)    none of the Collateral constitutes, or is the Proceeds of, “farm
products” (as defined in the UCC);

(xii)    it does not own any “as extracted collateral” (as defined in the UCC)
or any timber to be cut; and

(xiii)    such Grantor has been duly organized as an entity of the type as set
forth opposite such Grantor’s name on Schedule 4.1(A) solely under the laws of
the jurisdiction as set forth opposite such Grantor’s name on Schedule 4.1(A)
and remains duly existing as such. Such Grantor has not filed any certificates
of domestication, transfer or continuance in any other jurisdiction.

(b)    Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i)    except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, except Permitted Liens, and such Grantor shall use commercially
reasonable efforts to defend the Collateral against all Persons at any time
claiming any interest therein (other than any such claim with respect to
Permitted Liens or an immaterial portion of the Collateral);

(ii)    it shall not produce, use, expressly permit or otherwise permit (to its
knowledge) any Collateral to be used in violation of any provision of this
Agreement or in any material respect unlawfully or in violation of any
applicable statute, regulation or ordinance or any material policy of insurance
covering the Collateral;

(iii)    except with respect to any transaction permitted under the Revolving
Credit Agreement which results in such Grantor ceasing to be a Credit Party, it
shall not change such Grantor’s name, identity, corporate structure (e.g., by
merger, consolidation, change in corporate form or otherwise), sole place of
business, chief executive office, type of

 

18



--------------------------------------------------------------------------------

organization or jurisdiction of organization or establish any trade names unless
it shall have (a) notified the Revolving Collateral Agent in writing, by
executing and delivering to the Revolving Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all supplements to Schedules thereto, within thirty (30) days following any
such change or establishment (unless the Revolving Collateral Agent, in its
reasonable discretion, consents to a longer period of notice), identifying such
new proposed name, identity, corporate structure, sole place of business (or
principal residence if such Grantor is a natural person), chief executive
office, jurisdiction of organization or trade name and providing such other
information in connection therewith as the Revolving Collateral Agent may
reasonably request and (b) taken all actions reasonably requested by the
Revolving Collateral Agent to maintain the continuous validity, perfection and
the same or better priority of the Revolving Collateral Agent’s security
interest in the Collateral intended to be granted and agreed to hereby;

(iv)    it shall not take or permit any action which could reasonably be
expected to impair the Revolving Collateral Agent’s rights in the Collateral
other than Permitted Sales and the granting of Permitted Liens; and

(v)    it shall not sell, transfer or assign (by operation of law or otherwise)
any Collateral except for Permitted Sales.

4.2.    Equipment and Inventory.

(a)    Representations and Warranties. Each Grantor represents and warrants, on
the Closing Date and on each Credit Date that any Goods with an aggregate fair
market value in excess of $200,000 on the Closing Date or thereafter, as of the
most recent date on which annual financial statements were required to be
provided under Section 5.1(c) of the Revolving Credit Agreement, are kept at the
locations listed on Schedule 4.2 and on each Credit Date, that any Goods now or
hereafter produced by any Grantor included in the Collateral have been and will
be produced in compliance with the requirements of the Fair Labor Standards Act,
as amended, except for any such non-compliances which would not reasonably be
expected to have a Material Adverse Effect.

(b)    Covenants and Agreements. Each Grantor covenants and agrees that:

(i)    it shall (x) notify the Revolving Collateral Agent in writing annually
and at such other times as the Revolving Collateral Agent may reasonably request
(but in no event, so long as no Event of Default has occurred and is then
continuing, more than two times per Fiscal Year) by executing and delivering to
the Revolving Collateral Agent the annual collateral verification required by
Section 5.1(p) of the Revolving Credit Agreement or an amendment or supplement
to Schedule 4.2, as applicable, of any change in location of any Equipment or
Inventory or any Document evidencing any Equipment or Inventory, identifying
such new locations and providing such other information in connection therewith
as the Revolving Collateral Agent may reasonably request and (y) take all
actions necessary to maintain the continuous validity, perfection and the same
or better priority of the Revolving Collateral Agent’s security interest in the
Collateral intended to be granted and agreed to hereby, or to enable the
Revolving Collateral Agent to exercise and enforce its rights and remedies
hereunder (subject to the terms of the Intercreditor Agreement), with respect to
such Equipment and Inventory;

 

19



--------------------------------------------------------------------------------

(ii)    it shall keep correct and accurate records of the Inventory, as is
customarily maintained under similar circumstances by Persons of established
reputation engaged in similar business;

(iii)    it shall not deliver any Document evidencing any Equipment and
Inventory to any Person other than (x) the issuer of such Document to claim the
Goods evidenced therefor, (y) the Revolving Collateral Agent and (z) with
respect to Equipment prior to the Discharge of Term Obligations, the Term
Collateral Agent;

(iv)    if any Equipment or Inventory in excess of $200,000, individually, or
$2,000,000 in the aggregate, is in possession or control of any third party
(other than, prior to the Discharge of Term Obligations, Equipment in the
possession of the Term Collateral Agent), each Grantor shall notify the third
party of the Revolving Collateral Agent’s security interest therein and use its
commercially reasonable efforts in obtaining an acknowledgment from the third
party that it is holding such Equipment and Inventory for the benefit of the
Revolving Collateral Agent; and

(v)    it shall notify the Revolving Collateral Agent promptly and in any event
within thirty (30) days of any Inventory or Equipment in excess of $200,000
individually or $2,000,000 in the aggregate that is or comes into the possession
of an issuer of a negotiable document of title (as defined in Section 7-104 of
the UCC) therefor, and shall, at the request of the Revolving Collateral Agent
(in accordance with the terms of the Intercreditor Agreement), deliver any
negotiable document of title evidencing or governing such Inventory or Equipment
to the Revolving Collateral Agent, or establish the Revolving Collateral Agent’s
control over any electronic negotiable documents of title; provided, however,
that prior to the Discharge of Term Obligations such Grantor may satisfy this
requirement with respect to negotiable documents of title relating to Equipment
by causing the Term Collateral Agent to obtain possession or control thereof.

4.3.    Receivables.

(a)    Representations and Warranties. Each Grantor represents and warrants, on
the Closing Date and on each Credit Date, that:

(i)    each Material Receivable arose from bona fide transactions in the
ordinary course of business;

(ii)    with respect to any Receivable with the government of the United States,
any agency or instrumentality thereof, any state or municipality or any foreign
sovereign (collectively, the “Governmental Authority Account Debtors”) with a
face amount in excess of $20,000,000 and which are included in Eligible
Accounts, each applicable Grantor has complied with the Federal Assignment of
Claims Act or any applicable statute or municipal ordinance of similar purpose
and effect. No Material Receivable requires the consent of the Account Debtor in
respect thereof in connection with the pledge hereunder, except any consent
which has been obtained; and

 

20



--------------------------------------------------------------------------------

(iii)    no Material Receivable is evidenced by, or constitutes, an Instrument
or Chattel Paper which has not been delivered to, or otherwise subjected to the
control of, the Revolving Collateral Agent or Term Collateral Agent (as
applicable), to the extent required by, and in accordance with, Section 4.3(c).

(b)    Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i)    it shall keep and maintain at its own cost and expense accurate and
complete records of the Receivables as are customarily maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses;

(ii)    it shall mark conspicuously, in form and manner reasonably satisfactory
to the Revolving Collateral Agent, all Chattel Paper and Instruments evidencing
Material Receivables (other than any delivered to the Revolving Collateral Agent
or Term Collateral Agent (as applicable) as provided herein), with an
appropriate reference to the fact that each of the Revolving Collateral Agent
and the Term Collateral Agent has a security interest therein;

(iii)    it shall perform in all material respects all of its obligations with
respect to the Receivables;

(iv)    other than in the ordinary course of business or as permitted by the
Revolving Credit Agreement, it shall not amend, modify, terminate or waive any
provision of any Receivable in excess of $500,000 individually for any invoice
or $2,000,000 in the aggregate for any Receivable (“Material Receivable”) in any
manner which could reasonably be expected to have a Material Adverse Effect on
the value of such Material Receivable as Collateral. Other than in the ordinary
course of business, and except as otherwise provided in subsection (v) below,
after the occurrence and during the continuation of an Event of Default, such
Grantor shall not (1) grant any extension or renewal of the time of payment of
any Material Receivable, (2) compromise or settle any dispute, claim or legal
proceeding with respect to any Material Receivable for less than the total
unpaid balance thereof, (3) release, wholly or partially, any Person liable for
the payment thereof, or (4) allow any credit or discount thereon;

(v)    except as otherwise provided in this subsection, each Grantor may
continue to collect all amounts due or to become due to such Grantor under the
Receivables and any Supporting Obligation and may exercise each right it may
have under any Receivable, any Supporting Obligation or Collateral Support, in
each case, at its own expense; provided however, at any time following the
occurrence and during the continuation of an Event of Default, the Revolving
Collateral Agent may (but shall not be obligated to), subject to the terms of
the Intercreditor Agreement: (1) direct the Account Debtors under any
Receivables to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Revolving Collateral Agent; (2) notify, or require
any Grantor to notify, each Person maintaining a lockbox or similar arrangement
to which Account Debtors under any Receivables have been directed to make
payment to remit all amounts representing collections on checks and other
payment items from time to time sent to or deposited in such lockbox or other
arrangement directly to the Revolving Collateral Agent; and (3) enforce, at the
expense of such Grantor,

 

21



--------------------------------------------------------------------------------

collection of any such Receivables and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Revolving Collateral Agent notifies any Grantor
that it has elected to collect the Receivables in accordance with the preceding
sentence, any payments of Receivables received by such Grantor shall be promptly
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Revolving Collateral Agent if required, in a Securities Account
or Deposit Account subject to a control agreement in form and substance
reasonably satisfactory to the Revolving Collateral Agent, and until so turned
over, all amounts and proceeds (including checks and other instruments) received
by such Grantor in respect of the Receivables, any Supporting Obligation or
Collateral Support shall be received in trust for the benefit of the Revolving
Collateral Agent hereunder and shall be segregated from other funds of such
Grantor and such Grantor shall not adjust, settle or compromise the amount or
payment of any Receivable, or release wholly or partly any Account Debtor or
obligor thereof, or allow any credit or discount thereon; and

(vi)    except as it shall determine otherwise in the ordinary course of
business, it shall use commercially reasonable efforts to keep in full force and
effect any Supporting Obligation or Collateral Support relating to any
Receivable.

(c)    Delivery and Control of Receivables. With respect to any Material
Receivable that is evidenced by, or constitutes, Chattel Paper or Instruments,
each Grantor shall cause each originally executed copy thereof to be delivered
to the Revolving Collateral Agent (or its agent or designee) appropriately
indorsed to the Revolving Collateral Agent or indorsed in blank within the later
of (x) ninety (90) days after the Closing Date and (y) thirty (30) days of such
Grantor acquiring rights therein (or such later date as may be agreed in writing
by the Revolving Collateral Agent in its reasonable discretion). With respect to
any Material Receivable which would constitute “electronic chattel paper” under
Article 9 of the UCC, each Grantor shall take all steps necessary to give the
Revolving Collateral Agent control over such Receivables (within the meaning of
Section 9-105 of the UCC) within the later of (i) ninety (90) days after the
Closing Date and (ii) thirty (30) days of such Grantor acquiring rights therein
(or such later date as may be agreed in writing by the Revolving Collateral
Agent in its reasonable discretion). Any Receivable not otherwise required to be
delivered or subjected to the control of the Revolving Collateral Agent in
accordance with this subsection (c) shall be delivered or subjected to such
control upon reasonable request of the Revolving Collateral Agent.

4.4.    Investment Related Property.

4.4.1    Investment Related Property Generally.

(a)    Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i)    in the event it acquires rights in any Investment Related Property after
the date hereof, it shall deliver to the Revolving Collateral Agent, no less
frequently than on an annual basis, a completed Pledge Supplement, substantially
in the form of Exhibit A, together with all supplements to Schedules thereto,
reflecting such new Investment Related Property and all other Investment Related
Property. Notwithstanding the foregoing, it is understood and

 

22



--------------------------------------------------------------------------------

agreed that the applicable security interest of the Revolving Collateral Agent
shall attach to all Investment Related Property immediately upon any Grantor’s
acquisition of rights therein and shall not be affected by the failure of any
Grantor to deliver a supplement to Schedule 4.4 as required hereby;

(ii)    except as provided in the next sentence, in the event such Grantor
receives any dividends, interest or distributions on any Investment Related
Property, or any securities or other property upon the merger, consolidation,
liquidation or dissolution of any issuer of any Investment Related Property,
then (a) such dividends, interest or distributions and securities or other
property shall be included in the definition of “Collateral” without further
action and (b) such Grantor shall, subject to the terms of the Intercreditor
Agreement, promptly take all steps reasonably necessary or otherwise reasonably
requested by the Revolving Collateral Agent to ensure the validity, perfection
and priority of the security interest purported to be granted hereby to the
Revolving Collateral Agent in such Investment Related Property, and the control
of the Revolving Collateral Agent over such Investment Related Property
(including, without limitation, delivery thereof to the Revolving Collateral
Agent), and pending any such action such Grantor shall be deemed to hold such
dividends, interest, distributions, securities or other property in trust for
the benefit of the Revolving Collateral Agent and shall segregate such
dividends, distributions, Securities or other property from all other property
of such Grantor; provided, further, however, that to the extent that any such
Investment Related Property constitutes Term Priority Collateral, prior to the
Discharge of Term Obligations, the Grantor shall satisfy the requirements of
this subsection relating to delivery and control by establishing such control
and delivering such property to, and registering as owner of any uncertificated
securities, the Term Collateral Agent in accordance with the terms of the Term
Security Agreement and the Intercreditor Agreement. Notwithstanding the
foregoing, so long as no Event of Default shall have occurred and be continuing
and the Revolving Collateral Agent has not instructed the Grantors in writing
otherwise, the Revolving Collateral Agent authorizes each Grantor to retain all
cash dividends and distributions and all payments of interest; and

(iii)    each Grantor consents to the grant by each other Grantor of a security
interest in all Investment Related Property to the Revolving Collateral Agent.

(b)    Delivery and Control. Each Grantor agrees that with respect to any
Investment Related Property in which it currently has rights, it shall comply
with the provisions of this Section 4.4.1(b) on or before the Closing Date and
with respect to any Investment Related Property hereafter acquired by such
Grantor it shall comply with the provisions of this Section 4.4.1(b) within the
later of (i) ninety (90) days after the Closing Date and (ii) thirty (30) days
of acquiring rights therein (or such later date as may be agreed in writing by
the Revolving Collateral Agent in its reasonable discretion), in each case in
form and substance reasonably satisfactory to the Revolving Collateral Agent.
With respect to any Investment Related Property that is represented by a
certificate or that is an “instrument” (other than any Investment Related
Property credited to a Securities Account) it shall cause such certificate or
instrument to be delivered to the Revolving Collateral Agent, indorsed in blank
by an “effective indorsement” (as defined in Section 8-107 of the UCC),
regardless of whether such certificate constitutes a “certificated security” for
purposes of the UCC. With respect to any Investment Related Property that is an
“uncertificated security” as defined in Section 8-102 of the UCC (other than any
“uncertificated securities” credited to a Securities Account) each Grantor shall
cause any

 

23



--------------------------------------------------------------------------------

issuer of such uncertificated securities to execute and deliver a control
agreement with respect to such uncertificated securities in form and substance
reasonably satisfactory to the Revolving Collateral Agent, pursuant to which
such issuer agrees to comply (subject to the provisions thereof) with the
Revolving Collateral Agent’s instructions with respect to such uncertificated
security without further consent by such Grantor, provided, however, that to the
extent that any such Investment Related Property constitutes Term Priority
Collateral, prior to the Discharge of Term Obligations, the Grantor shall
satisfy the requirements of this subsection (b) relating to delivery and control
by establishing such control and delivering such property to the Term Collateral
Agent in accordance with the terms of the Term Security Agreement and the
Intercreditor Agreement.

(c)    Voting and Distributions.

(i)    So long as no Event of Default shall have occurred and be continuing and
no notice shall be given pursuant to clause (ii) below:

(1)    except as otherwise provided under the covenants and agreements relating
to Investment Related Property in this Agreement, the Revolving Credit Agreement
or the Intercreditor Agreement, each Grantor shall be entitled to exercise or
refrain from exercising any and all voting and other consensual rights
pertaining to the Investment Related Property or any part thereof for any
purpose not inconsistent with the terms of this Agreement, the Revolving Credit
Agreement or the Intercreditor Agreement; it being understood, however, that
neither the voting by such Grantor of any Pledged Equity Interests for, or such
Grantor’s consent to, the election of directors (or similar governing body) at a
regularly scheduled annual or other meeting of stockholders or with respect to
incidental matters at any such meeting, nor such Grantor’s consent to or
approval of any action otherwise permitted under this Agreement, the Revolving
Credit Agreement or the Intercreditor Agreement, shall be deemed inconsistent
with the terms of this Agreement, the Revolving Credit Agreement or the
Intercreditor Agreement within the meaning of this Section 4.4.1(c)(i)(1), and
no notice of any such voting or consent need be given to the Revolving
Collateral Agent; and

(2)    the Revolving Collateral Agent shall promptly execute and deliver (or
cause to be executed and delivered) to each Grantor, at such Grantor’s sole cost
and expense, all proxies, and other instruments as such Grantor may from time to
time reasonably request in writing for the purpose of enabling such Grantor to
exercise the voting and other consensual rights when and to the extent which it
is entitled to exercise pursuant to clause (1) above;

 

24



--------------------------------------------------------------------------------

(ii)    Following the occurrence and during the continuance of an Event of
Default and upon one Business Days prior notice from the Revolving Collateral
Agent to the Grantors that their rights under this Section 4.4.1(c) are being
suspended:

(A)    all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall, upon notice to such Grantor by the Revolving
Collateral Agent (provided that no such notice shall be required in the case of
an Event of Default under Section 8.1(f) or (g) of the Revolving Credit
Agreement), cease and all such rights shall thereupon become vested in the
Revolving Collateral Agent who shall, subject to the terms of the Intercreditor
Agreement, thereupon have the right, subject to the terms of the Intercreditor
Agreement, to exercise such voting and other consensual rights; and

(B)    in order to permit the Revolving Collateral Agent to exercise the voting
and other consensual rights which it may be entitled to exercise pursuant hereto
and to the Intercreditor Agreement, and to receive all dividends and other
distributions which it may be entitled to receive hereunder: (1) each Grantor
shall, upon notice to such Grantor by the Revolving Collateral Agent (provided
that no such notice shall be required in the case of an Event of Default under
Section 8.1(f) or (g) of the Revolving Credit Agreement), promptly execute and
deliver (or cause to be executed and delivered) to the Revolving Collateral
Agent all proxies, dividend payment orders and other instruments as the
Revolving Collateral Agent may from time to time reasonably request and (2) each
Grantor acknowledges that the Revolving Collateral Agent may, subject to the
terms of the Intercreditor Agreement, utilize the power of attorney set forth in
Section 6.1.

4.4.2    Pledged Equity Interests.

(a)    Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:

(i)    Schedule 4.4(A) sets forth under the headings “Pledged Stock”, “Pledged
LLC Interests”, “Pledged Partnership Interests” and “Pledged Trust Interests”,
respectively, all of the Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Trust Interests owned by any Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such Schedule, all of which is true, accurate and complete as of
the Closing Date or thereafter, as of the most recent date on which annual
financial statements were required to be provided under Section 5.1(c) of the
Revolving Credit Agreement;

(ii)    except as set forth on Schedule 4.4(B), it has not acquired any majority
equity interests of another entity or substantially all the assets of another
entity within the five (5) years prior to the Closing Date;

(iii)    it is the record and beneficial owner of the Pledged Equity Interests
free of all Liens, rights or claims of other Persons other than Permitted Liens
and there are no

 

25



--------------------------------------------------------------------------------

outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests;

(iv)    no material consent of any Person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or Second Priority status of the security interest of the Revolving
Collateral Agent in any Pledged Equity Interests or the exercise, subject to the
terms of the Intercreditor Agreement, by the Revolving Collateral Agent of the
voting or other rights provided for in this Agreement or the exercise, subject
to the terms of the Intercreditor Agreement, of remedies in respect thereof;

(v)    except as otherwise set forth in Schedule 4.4, none of the Pledged Equity
Interests issued by any Grantor or any Restricted Subsidiary thereof are or
represent interests in issuers that: (a) are registered as investment companies
or (b) are dealt in or traded on securities exchanges or markets; and

(vi)    all of the Pledged Equity Interests existing on the date hereof have
been, and to the extent any Pledged Equity Interests are hereafter issued, such
Pledged Equity Interests will be, upon such issuance, duly authorized, validly
issued and fully paid and non-assessable to the extent applicable.

(b)    Covenants and Agreements. Each Grantor hereby covenants and agrees that:

(i)    unless otherwise permitted under the Revolving Credit Agreement, without
the prior written consent of the Revolving Collateral Agent (which consent shall
not be unreasonably withheld, delayed or conditioned), it shall not vote to
enable or take any other action to: (a) amend or terminate any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents in any way that adversely affects the
validity, perfection or priority of the Revolving Collateral Agent’s security
interest except for Permitted Liens and Permitted Sales, (b) permit any issuer
of any Pledged Equity Interest that is a Grantor or a Restricted Subsidiary
thereof to issue any additional stock, partnership interests, limited liability
company interests or other equity interests of any nature or to issue securities
convertible into or granting the right of purchase or exchange for any stock or
other equity interest of any nature of such issuer unless such stock or
interests is pledged hereunder, (c) permit any issuer of any Pledged Equity
Interest that is a Restricted Subsidiary to dispose of all or a material portion
of its assets, (d) waive any default under or breach of any terms of any
organizational document relating to the issuer of any Pledged Equity Interest or
the terms of any Pledged Debt that would, individually or in the aggregate,
cause a Material Adverse Effect, or (e) cause any Restricted Subsidiary of the
Borrower that is an issuer of any Pledged Partnership Interests or Pledged LLC
Interests which are not securities (for purposes of the UCC) on the date hereof
to elect or otherwise take any action to cause such Pledged Partnership
Interests or Pledged LLC Interests to be treated as securities for purposes of
the UCC; provided, however, notwithstanding the foregoing, if any issuer of any
Pledged Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (e), such Grantor shall promptly
notify the Revolving Collateral Agent in writing of

 

26



--------------------------------------------------------------------------------

any such election or action and, in such event, shall take all steps reasonably
requested by the Revolving Collateral Agent to establish the Revolving
Collateral Agent’s “control” thereof (including those steps described in Section
4.4.1(b) hereof), provided, however, to the extent that any such Investment
Related Property constitutes Term Priority Collateral, prior to the Discharge of
Term Obligations, the Grantor shall satisfy the requirements of this subsection
relating to delivery and control by establishing such control and delivering
such property to, and registering as owner of any uncertificated securities, the
Term Collateral Agent in accordance with the terms of the Term Security
Agreement and the Intercreditor Agreement;

(ii)    it shall comply with all of its obligations under any partnership
agreement or limited liability company agreement relating to Pledged Partnership
Interests or Pledged LLC Interests and shall enforce all of its rights with
respect to any Investment Related Property, except to the extent that the
noncompliance or non-enforcement of which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

(iii)    it consents to the grant by each other Grantor of a security interest
in all Investment Related Property to the Revolving Collateral Agent and,
without limiting the foregoing, following the occurrence and during the
continuance of an Event of Default and subject to the terms of the Intercreditor
Agreement, consents to (x) the transfer of any Pledged Partnership Interest and
any Pledged LLC Interest to the Revolving Collateral Agent or its nominee and
(y) the substitution of the Revolving Collateral Agent or its nominee as a
partner in any partnership or as a member in any limited liability company with
all the rights and powers related thereto; and

(iv)    it shall notify the Revolving Collateral Agent in writing, by executing
and delivering to the Revolving Collateral Agent a completed Pledge Supplement,
substantially in the form of Exhibit A, together with all Supplements or
Schedules thereto, promptly if any issuer of Pledged LLC Interests or Pledged
Partnership Interests that is a Grantor or a Restricted Subsidiary thereof has
opted to be treated as securities under the UCC of any jurisdiction.

4.4.3    Pledged Debt.

(a)    Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and each Credit Date, that Schedule 4.4(A) sets
forth under the heading “Pledged Debt” all of the Pledged Debt owned by any
Grantor as of the Closing Date or, thereafter, as of the most recent date on
which annual financial statements were required to be provided under Section
5.1(c) of the Revolving Credit Agreement, and all of such Pledged Debt has been
duly authorized, authenticated or issued, and delivered and is the legal, valid
and binding obligation of the issuers thereof and is not in default and
constitutes all of the issued and outstanding inter-company Indebtedness owned
by such Grantor;

(b)    Covenants and Agreements. Each Grantor hereby covenants and agrees that
it shall notify the Revolving Collateral Agent of any default under any Pledged
Debt that has caused or could reasonably be expected to cause, either in any
individual case or in the aggregate, a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

4.4.4    Investment Accounts.

(a)    Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and each Credit Date, that:

(i)    Schedule 4.4(A) sets forth under the headings “Securities Accounts” and
“Commodities Accounts”, respectively, all of the Securities Accounts and
Commodities Accounts in which each Grantor has an interest as of the Closing
Date or, thereafter, as of the most recent date on which annual financial
statements were required to be provided under Section 5.1(c) of the Revolving
Credit Agreement. Each Grantor is the sole entitlement holder of each such
Securities Account and Commodity Account, and such Grantor has not consented to,
and is not otherwise aware of, any Person (other than the Revolving Collateral
Agent pursuant hereto and the securities intermediary or commodities
intermediary, as applicable, to the extent such securities intermediary or
commodities intermediary is deemed to have “control” under applicable law)
having “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over, or any other interest in, any such Securities Account or Commodity Account
or securities or other property credited thereto;

(ii)    Schedule 4.4(A) sets forth under the headings “Deposit Accounts” all of
the Deposit Accounts in which each Grantor has an interest as of the Closing
Date or, thereafter, as of the most recent date on which annual financial
statements were required to be provided under Section 5.1(c) of the Revolving
Credit Agreement. Each Grantor is the sole account holder of each such Deposit
Account and such Grantor has not consented to, and is not otherwise aware of,
any Person (other than the Revolving Collateral Agent pursuant hereto, the Term
Loan Collateral Agent or the applicable depository bank to the extent such
depository bank is deemed to have “control” under applicable law) having either
sole dominion and control (within the meaning of common law) or “control”
(within the meanings of Section 9-104 of the UCC) over, or any other interest
in, any such Deposit Account or any money or other property deposited therein;
and

(iii)    Each Grantor has taken all actions reasonably requested by the
Revolving Collateral Agent, including those specified in Section 4.4.4(b), to,
within the time frames set forth herein: (a) establish the Revolving Collateral
Agent’s “control” (within the meanings of Sections 8-106 and 9 106 of the UCC)
over any portion of the Investment Related Property constituting Certificated
Securities or Uncertificated Securities, Securities Accounts, Securities
Entitlements or Commodities Accounts (each as defined in the UCC) (other than
Excluded Accounts), (b) establish the Revolving Collateral Agent’s “control”
(within the meaning of Section 9-104 of the UCC) over all Deposit Accounts
(other than Excluded Accounts) and (c) deliver all Instruments to the Revolving
Collateral Agent, provided, however, that to the extent that any such
Instruments or Investment Related Property constitutes Term Priority Collateral,
prior to the Discharge of Term Obligations, such Grantor shall satisfy the
requirements of this subsection relating to delivery and control by establishing
such control and delivering such property to, and registering as owner of any
uncertificated securities, the Term Collateral Agent in accordance with the
terms of the Term Security Agreement and Intercreditor Agreement.

 

28



--------------------------------------------------------------------------------

(b)    Delivery and Control.

(i)    With respect to any Investment Related Property consisting of Securities
Accounts or Securities Entitlements (other than Excluded Accounts), within the
later of (x) ninety (90) days after the Closing Date and (y) ninety (90) days
after the creation or acquisition thereof (or such later date as may be agreed
in writing by the Revolving Collateral Agent in its reasonable discretion), it
shall cause the securities intermediary maintaining such Securities Account or
Securities Entitlement to enter into a control agreement in form and substance
reasonably satisfactory to the Revolving Collateral Agent) pursuant to which it
shall agree to comply (subject to the provisions thereof) with the Revolving
Collateral Agent’s “entitlement orders” without further consent by such Grantor.
With respect to any Investment Related Property consisting of Commodities
Accounts (other than Excluded Accounts), within the later of (x) ninety (90)
days after the Closing Date and (y) ninety (90) days after the creation or
acquisition thereof (or such later date as may be agreed in writing by the
Revolving Collateral Agent in its reasonable discretion), it shall cause the
commodities intermediary maintaining such Commodities Account to enter into an
agreement in form and substance reasonably satisfactory to the Revolving
Collateral Agent pursuant to which the Revolving Collateral Agent (subject to
the provisions thereof) shall have “control” (within the meaning of
Section 9-106 of the UCC) over such Commodities Account. With respect to any
Investment Related Property that is a Deposit Account (other than Excluded
Accounts), subject to Section 5.14 of the Revolving Credit Agreement, within the
later of (x) ninety (90) days after the Closing Date and (y) ninety (90) days
after the creation or acquisition thereof (or such later date as may be agreed
in writing by the Revolving Collateral Agent in its reasonable discretion), it
shall cause the depositary institution maintaining such account to enter into a
control agreement in form and substance reasonably satisfactory to the Revolving
Collateral Agent), pursuant to which the Revolving Collateral Agent (subject to
the provisions thereof) shall have “control” (within the meaning of Section 9
104 of the UCC) over such Deposit Account. Notwithstanding anything to the
contrary contained in this Section 4.4.4(b)(i), to the extent that any such
Investment Related Property constitutes Term Priority Collateral, prior to the
Discharge of Term Obligations, each applicable Grantor shall satisfy the
requirements of this subsection by establishing the control of the Term
Collateral Agent over such Investment Account in accordance with the terms of
the Term Security Agreement and the Intercreditor Agreement. Subject to
Section 5.14 of the Revolving Credit Agreement, each Grantor shall have entered
into such control agreement or agreements with respect to: (i) any Securities
Accounts, Securities Entitlements, Commodities Accounts or Deposit Accounts
(other than Excluded Accounts) that exist on the Closing Date, as of or prior to
the Closing Date (or such later time as provided in the two preceding sentences)
and (ii) any other Securities Accounts, Securities Entitlements, Commodities
Accounts or Deposit Accounts (other than Excluded Accounts) that are created or
acquired after the Closing Date, within the later of (x) ninety (90) days after
the Closing Date and (y) ninety (90) days after the deposit or transfer of any
such Securities Entitlements or funds (or such later date as may be agreed in
writing by the Revolving Collateral Agent in its reasonable discretion), whether
constituting moneys or investments, into such Securities Accounts, Commodities
Accounts or Deposit Accounts; and

(ii)    Upon the occurrence and during the continuance of an Event of Default,
in addition to the foregoing, (x) if any issuer of any Investment Related
Property is located in a jurisdiction outside of the United States, if requested
by Revolving Collateral Agent, each Grantor shall take such additional actions
(including, without limitation, causing the issuer to register the pledge on its
books and records or making such filings or recordings, in each case

 

29



--------------------------------------------------------------------------------

as may be reasonably requested by the Revolving Collateral Agent, under the laws
of such issuer’s jurisdiction) to insure the validity, perfection and priority
purported to be granted hereby of the security interest of the Revolving
Collateral Agent, (y) the Revolving Collateral Agent shall have the right,
without notice to any Grantor, but subject to the terms of the Intercreditor
Agreement, to transfer all or any portion of the Investment Related Property to
its name or the name of its nominee or agent and (z) the Revolving Collateral
Agent shall have the right at any time, without notice to any Grantor, to
exchange any certificates or instruments representing any Investment Related
Property for certificates or instruments of smaller or larger denominations.

4.5.    Letter of Credit Rights.

(a)    Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that:

(i)    all Letter of Credit Rights pertaining to letters of credit to which such
Grantor has rights as of the Closing Date, or thereafter, as of the most recent
date on which annual financial statements were required to be provided under
Section 5.1(c) of the Revolving Credit Agreement, are listed on Schedule 4.5
hereto (or on the most recent Perfection Certificate delivered by each Grantor);
and

(ii)    it has obtained the consent of each issuer of any letter of credit with
a stated amount in excess of $3,000,000 to the assignment of the proceeds of the
letter of credit to the Revolving Collateral Agent.

(b)    Covenants and Agreements. Each Grantor hereby covenants and agrees that
with respect to any Letter of Credit Rights pertaining to letters of credit
described in clause (a)(ii) above hereafter arising it shall promptly and in no
event later than thirty (30) days of its obtaining rights in such Letter of
Credit Rights use its commercially reasonable efforts to obtain the consent of
the issuer thereof to the assignment of the proceeds of such letter of credit to
the Revolving Collateral Agent and shall deliver to the Revolving Collateral
Agent a completed Pledge Supplement, substantially in the form of Exhibit A,
together with all supplements to Schedules thereto.

4.6.    Intellectual Property.

(a)    Representations and Warranties. Except as disclosed on Schedule 4.6(I),
each Grantor hereby represents and warrants, on the Closing Date and on each
Credit Date, that:

(i)    Schedule 4.6 sets forth a true and complete list of (i) all registered
Trademarks, registered Copyrights and registered Patents and all applications to
register any of the foregoing owned by such Grantor and (ii) all Patent
Licenses, Trademark Licenses, Trade Secret Licenses, Copyright Licenses and
Software material to any line of business of the Grantors as of the Closing Date
or thereafter, as of the most recent date on which annual financial statements
were required to be provided under Section 5.1(c) of the Revolving Credit
Agreement, except for “shrink-wrap” licenses, “click-through” agreement, website
terms of use, end-user agreements and licenses for “off-the-shelf” or
commercially available software involving aggregate payments in any fiscal year
of an amount less than $10,000;

 

30



--------------------------------------------------------------------------------

(ii)    it is the sole owner of the entire right, title, and interest in and to
all Intellectual Property listed on Schedule 4.6 that it purports to own and
owns or has the valid right to use Intellectual Property used in or necessary to
conduct its business, free and clear of all Liens, except where failure to own
or possess the right to use, individually or in the aggregate, has not had, and
could not reasonably be likely to have, a Material Adverse Effect;

(iii)    all Intellectual Property is subsisting and has not been adjudged
invalid or unenforceable, in whole or in part, and each Grantor has performed
all acts and has paid all renewal, maintenance, and other fees and taxes
required to maintain each and every registration and application of Copyrights,
Patents and Trademarks in full force and effect; except where failure to
maintain, individually or in the aggregate, has not had, and could not
reasonably be likely to have, a Material Adverse Effect;

(iv)    no holding, decision, or judgment has been rendered in any action or
proceeding before any court or administrative authority challenging the validity
of, such Grantor’s right to register, or such Grantor’s rights to own or use,
any Intellectual Property and no such action or proceeding is pending or,
threatened except where such action or proceeding, individually or in the
aggregate, has not had, and could not reasonably be likely to have, a Material
Adverse Effect;

(v)    all registrations and applications for Copyrights, Patents and Trademarks
are standing in the name of each Grantor, and none of the Trademarks, Patents,
Copyrights or Trade Secrets has been licensed by any Grantor to any Affiliate or
third party, except as disclosed in Schedule 4.6(B), (D), (F), or (G);

(vi)    except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Grantor uses adequate
standards of quality in the manufacture, distribution, and sale of all products
sold and in the provision of all services rendered under or in connection with
all Trademarks and Trademark Licenses and has taken all action necessary to
insure that all licensees of the Trademarks and Trademark Licenses owned by such
Grantor use such adequate standards of quality;

(vii)    the conduct of such Grantor’s business does not infringe upon or
otherwise violate any trademark, patent, copyright, trade secret or other
intellectual property right owned or controlled by any third party, individually
or in the aggregate, in a manner reasonably likely to result in a Material
Adverse Effect; no written or other claim has been made that the use of any
Intellectual Property or any Trademark, work of authorship or technology owned
or used by Grantor violates the asserted rights of any third party except as
listed on Schedule 4.6, and except as, individually or in the aggregate, could
not be reasonably expected to result in a Material Adverse Effect;

(viii)    no third party is infringing upon or otherwise violating any rights in
any Intellectual Property owned by such Grantor, in a manner reasonably likely
to result in a Material Adverse Effect;

(ix)    except as, individually or in the aggregate, could not be reasonably
expected to result in a Material Adverse Effect, no settlements or consents,
covenants not to sue, nonassertion assurances, or releases have been entered
into by Grantor or exist to which Grantor is bound that adversely affect
Grantor’s rights to own or use any Intellectual Property; and

 

31



--------------------------------------------------------------------------------

(x)    such Grantor has not made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale, transfer or
agreement of any Intellectual Property that has not been terminated or released.
There is no effective financing statement or other document or instrument now
executed, or on file or recorded in any public office, granting a security
interest in or otherwise encumbering any part of the Intellectual Property,
other than (x) the financing statements filed in favor of the Revolving
Collateral Agent and the Term Collateral Agent, (y) Permitted Liens or
(z) otherwise disclosed on Schedule 4.6.

(b)    Covenants and Agreements. Each Grantor hereby covenants and agrees as
follows:

(i)    it shall not do any act or omit to do any commercially unreasonable act
whereby any of the Intellectual Property which, in its reasonable business
judgment, is material to any line of business of the Grantors may lapse, or
become abandoned, dedicated to the public, or unenforceable, or which would
adversely affect the validity, grant, or enforceability of the security interest
granted therein;

(ii)    it shall not, with respect to any Trademarks which are material to any
line of business of the Grantors, as determined in its reasonable business
judgment, cease the use of any of such Trademarks or fail to maintain the level
of the quality of products sold and services rendered under any of such
Trademark at a level at least substantially consistent with the quality of such
products and services as of the date hereof, and such Grantor shall take all
steps reasonably necessary to insure that licensees of such Trademarks use such
consistent standards of quality;

(iii)    it shall, at its own expense, within thirty (30) days of the creation
or acquisition of any copyrightable work which is material to any line of
business of the Grantors, apply to register the Copyright in the United States
Copyright Office except for works with respect to which such Grantor has
determined with the exercise of its commercially reasonable judgment that it
shall not so apply; it shall promptly notify the Revolving Collateral Agent if
it knows or has reason to know that any item of the Intellectual Property that
is material to any line of business of the Grantors may become (a) abandoned or
dedicated to the public or placed in the public domain, (b) invalid or
unenforceable, or (c) subject to any adverse determination or development
(including the institution of proceedings) in any action or proceeding in the
United States Patent and Trademark Office, the United States Copyright Office,
any state registry, any foreign counterpart of the foregoing, or any court;
except for works with respect to which such Grantor has reasonably determined
are of diminishing value and not used in or needed for the conduct of its
business;

(iv)    it shall, at its own expense, take all reasonable steps in the United
States Patent and Trademark Office, the United States Copyright Office, any
state registry or any foreign counterpart of the foregoing, to maintain any
registration of each Trademark, Patent, and Copyright owned by such Grantor and
material to any line of business of the Grantors which is now included in the
Intellectual Property including, but not limited to, those items on Schedule
4.6(A),

 

32



--------------------------------------------------------------------------------

(C) and (E) except for Intellectual Property that such Grantor has reasonably
determined are of diminishing value and not used in or needed for the conduct of
its business or where failure to take such action, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect;

(v)    in the event that any Intellectual Property owned by or exclusively
licensed to such Grantor that is of significant value or is material to any line
of business of the Grantors is, to such Grantor’s knowledge, infringed,
misappropriated, or diluted by a third party, such Grantor shall promptly take
all reasonable actions to stop such infringement, misappropriation, or dilution
and protect its rights in such Intellectual Property including, but not limited
to, the initiation of a suit for injunctive relief and to recover damages
(except for Intellectual Property that such Grantor has reasonably determined
are of diminishing value and not used in or needed for the conduct of such line
of business); such Grantor shall also notify in writing Revolving Collateral
Agent of the name and address of such third party, as well as any pertinent
information reasonably requested by the Revolving Collateral Agent regarding the
infringement, misappropriation, or dilution;

(vi)    it shall report to the Revolving Collateral Agent (i) the filing of any
application to register any Intellectual Property with the United States Patent
and Trademark Office, the United States Copyright Office, or any state registry
or foreign counterpart of the foregoing (whether such application is filed by
such Grantor or through any agent, employee, licensee, or designee thereof),
(ii) the acquisition of any such application or registration by purchase or
assignment, and (iii) the registration of any Intellectual Property by any such
office, in each case by executing and delivering to the Revolving Collateral
Agent (A) a completed Pledge Supplement, substantially in the form of Exhibit A,
together with all supplements to Schedules thereto; and (B) a grant of security
in the Intellectual Property substantially in the form of Exhibit B, Exhibit C,
or Exhibit D, as applicable, within thirty (30) days of such submission or
acquisition or as soon as legally permissible, and promptly file such grant with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable; provided, that for the avoidance of doubt, any
Intellectual Property or rights therein acquired by any Grantor after the date
hereof shall constitute Collateral as if such would have constituted Collateral
at the time of execution hereof and be subject to the lien and security interest
created by this Agreement without further action by any party;

(vii)    it shall promptly execute and deliver within thirty (30) days to the
Revolving Collateral Agent at such Grantor’s expense, a certificate or other
indicia of ownership where a registration of Intellectual Property is issued
hereafter as a result of any application now or hereafter pending, and execute,
deliver and record any document required to acknowledge, confirm, register,
record, or perfect the Revolving Collateral Agent’s interest in any part of the
Intellectual Property, whether now owned or hereafter acquired;

(viii)    except with the prior consent of the Revolving Collateral Agent (such
consent not to be unreasonably withheld, delayed or conditioned) or as permitted
under the Revolving Credit Agreement, no Grantor shall execute, and there will
not be on file in any public office, any financing statement or other document
or instruments (other than financing statements, documents or instruments filed
in respect of Permitted Liens) and no Grantor shall sell, assign, transfer,
license, grant any option or create or suffer to exist any Lien upon or with
respect to the Intellectual Property, except for (1) the Lien created by and
under this Agreement and the other Credit Documents and (2) Permitted Liens;

 

33



--------------------------------------------------------------------------------

(ix)    take all steps reasonably necessary to protect the secrecy of all Trade
Secrets, including, without limitation, entering into confidentiality agreements
with employees and labeling and restricting access to secret information and
documents, except as, individually or in the aggregate, could not be reasonably
expected to result in a Material Adverse Effect;

(x)    it shall take all steps reasonably necessary to use proper statutory
notice in connection with its use of any of the Intellectual Property, except
as, individually or in the aggregate, could not be reasonably expected to result
in a Material Adverse Effect; and

(xi)    subject to the next sentence, it shall continue to collect, at its own
expense, all amounts due or to become due to such Grantor in respect of the
Intellectual Property or any portion thereof. In connection with such
collections, each Grantor may take (and, at the Revolving Collateral Agent’s
reasonable direction (subject to the terms of the Intercreditor Agreement),
shall take) such action as such Grantor or the Revolving Collateral Agent may
deem reasonably necessary or advisable to enforce collection of such amounts.
Notwithstanding the foregoing, the Revolving Collateral Agent shall have the
right (subject to the terms of the Intercreditor Agreement) at any time to
notify, or require any Grantor to notify, any obligors with respect to any such
amounts of the existence of the security interest created hereby;

provided with respect to sub-clauses (i) through (x) above, nothing in this
Agreement shall prevent any Grantor from discontinuing the use or maintenance of
any Article 9 Collateral consisting of a Patent, Trademark or Copyright, or
require any Grantor to pursue any claim of infringement, misappropriation or
dilution, if (x) such Grantor so reasonably determines in its good business
judgment and (y) it is not prohibited by the Revolving Credit Agreement.

4.7.    Commercial Tort Claims.

(a)    Representations and Warranties. Each Grantor hereby represents and
warrants, on the Closing Date and on each Credit Date, that Schedule 4.7 (or on
the most recent Perfection Certificate delivered by such Grantor) sets forth all
Commercial Tort Claims of each Grantor in excess of $2,000,000, individually, or
$10,000,000, in the aggregate, as of the Closing Date, or thereafter, as of the
most recent date on which annual financial statements were required to be
provided under Section 5.1(c) of the Revolving Credit Agreement; and

(b)    Covenants and Agreements. Each Grantor hereby covenants and agrees that
with respect to any Commercial Tort Claim in excess of $2,000,000, individually,
or $10,000,000, in the aggregate, hereafter arising it shall promptly and in no
event later than thirty (30) days (or such later date as agreed in writing by
the Revolving Collateral Agent in its reasonable discretion) of it acquiring
rights in such Commercial Tort Claims deliver to the Revolving Collateral Agent
a completed Pledge Supplement, substantially in the form of Exhibit A, together
with all supplements to Schedules thereto, identifying such new Commercial Tort
Claims and granting to the Revolving Collateral Agent a security interest
therein and in the Proceeds thereof.

 

34



--------------------------------------------------------------------------------

Section 5. Further Assurances; Additional Grantors.

5.1.    Further Assurances.

(a)    Each Grantor agrees that from time to time, at the expense of such
Grantor, it shall promptly execute and deliver all further instruments and
documents, and take all further action that the Revolving Collateral Agent may
reasonably request, in order to create and/or maintain the validity, perfection
or priority of and protect any security interest granted hereby or to enable the
Revolving Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral or Mortgaged Property, subject to the
terms of the Intercreditor Agreement. Without limiting the generality of the
foregoing, each Grantor shall:

(i)    file such financing or continuation statements, or amendments thereto,
and execute and deliver such other agreements, instruments, endorsements, powers
of attorney or notices as the Revolving Collateral Agent may reasonably request,
in order to perfect and preserve the security interests granted or purported to
be granted hereby;

(ii)    take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, executing and filing a grant of
security in the Intellectual Property substantially in the form of Exhibit B,
Exhibit C, or Exhibit D, as applicable, at the United States Patent and
Trademark Office, the United States Copyright Office, the various Secretaries of
State, and the foreign counterparts on any of the foregoing; and

(iii)    take all actions necessary or required under the Federal Assignment of
Claims Act or any applicable statute or municipal ordinance of similar purpose
and effect in connection with any Receivables in respect of Governmental
Authority Account Debtors with a face amount in excess of $20,000,000 and which
are included in Eligible Accounts.

; provided, however, that notwithstanding anything to the contrary, the
Revolving Collateral Agent shall have no obligation to make any request
permitted by this Section 5.1(a) and shall have no liability to the Revolving
Secured Parties in connection with any such request or its failure to make any
such request.

(b)    Each Grantor hereby authorizes, at such Grantor’s expense, the Revolving
Collateral Agent to file a Record or Records, including, without limitation,
financing or continuation statements, and amendments thereto, in any
jurisdictions and with any filing offices as the Revolving Collateral Agent may
determine, in its sole discretion, are necessary to perfect the security
interest granted to the Revolving Collateral Agent herein. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Revolving Collateral Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the Collateral granted to the Revolving Collateral
Agent herein, including, without limitation, describing such property as “all
assets” or “all personal property”, “whether now owned or hereafter acquired” or
similar expressions.

 

35



--------------------------------------------------------------------------------

(c)    In addition, each Grantor, at such Grantor’s expense, hereby ratifies and
approves the authorization of the Revolving Collateral Agent to file, for the
benefit of the Revolving Secured Parties, any financing statements which may
have been filed prior to the date hereof by the Revolving Collateral Agent with
respect to the Collateral. In the event that the description of the Collateral
in any such financing statement includes assets that do not constitute
Collateral, the filing of such financing statement shall nonetheless be deemed
authorized by such Grantor to the extent of the Collateral included in such
description, and any such inaccuracy in such financing statement shall not
render the financing statement ineffective as to any of the Collateral. Each
Grantor, at such Grantor’s expense, irrevocably and unconditionally authorizes
the Revolving Collateral Agent to adopt (but the Revolving Collateral Agent
shall have no duty to adopt) on its behalf any symbol required for
authenticating any electronic filing. Nothing contained herein shall be
construed to in any manner limit any other authorization by any Grantor of the
filing of financing statements by or on such Grantor’s behalf or for the benefit
of the Revolving Secured Parties.

(d)    Each Grantor hereby authorizes the Revolving Collateral Agent to modify
this Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule 4.6 to include reference to any right, title
or interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.

(e)    Each Grantor agrees that, in the event any Grantor takes any action to
grant or perfect a Lien in favor of the Term Collateral Agent in any assets,
such Grantor shall also take such action to grant or perfect a Lien (subject to
the Intercreditor Agreement) in favor of the Revolving Collateral Agent to
secure the Secured Obligations, whether or not such action was requested by the
Revolving Collateral Agent.

5.2.    Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Supplement to the Pledge and Security
Agreement. Upon delivery of any such Supplement to the Pledge and Security
Agreement in substantially the form of Exhibit G hereto to the Revolving
Collateral Agent, notice of which is hereby waived by the Grantors, each
Additional Grantor shall be a Grantor and shall be as fully a party hereto as if
such Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of Revolving Collateral Agent not to cause any Restricted Subsidiary of
the Borrower to become an Additional Grantor hereunder. This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder. Any Additional Grantor shall, substantially contemporaneously with
its execution and delivery of a Supplement to Pledge and Security Agreement,
execute an acknowledgment to the Intercreditor Agreement in substantially the
form attached to the Intercreditor Agreement and deliver such acknowledgement(s)
to the Revolving Collateral Agent.

 

36



--------------------------------------------------------------------------------

Section 6. Revolving Collateral Agent Appointed Attorney-In-Fact.

6.1.    Power of Attorney. To the fullest extent permitted by law, each Grantor
hereby irrevocably appoints the Revolving Collateral Agent (such appointment
being coupled with an interest) as such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, the Revolving Collateral Agent or otherwise, from time to time in the
Revolving Collateral Agent’s discretion to take any action and to execute any
instrument that the Revolving Collateral Agent may, subject to the terms of the
Intercreditor Agreement, deem reasonably necessary or advisable to accomplish
the purposes of this Agreement, the other Credit Documents and the Intercreditor
Agreement, including, without limitation, the following:

(a)    upon the occurrence and during the continuance of any Event of Default,
to obtain and adjust insurance required to be maintained by such Grantor or paid
to the Revolving Collateral Agent pursuant to the Revolving Credit Agreement;

(b)    upon the occurrence and during the continuance of any Event of Default,
to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral or Mortgaged Property;

(c)    upon the occurrence and during the continuance of any Event of Default,
to receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d)    upon the occurrence and during the continuance of any Event of Default,
to file any claims or take any action or institute any proceedings that the
Revolving Collateral Agent may reasonably request for the collection of any of
the Collateral or otherwise to enforce the rights of the Revolving Collateral
Agent with respect to any of the Collateral or Mortgaged Property;

(e)    to prepare and file any UCC financing statements against or continuations
thereof, or amendments thereto, such Grantor as debtor;

(f)    to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in the Intellectual Property in the name of such Grantor as debtor;

(g)    upon the occurrence and during the continuance of an Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, actions to pay or discharge taxes or Liens (other than Permitted
Liens) levied or placed upon or threatened against the Collateral, the legality
or validity thereof and the amounts necessary to discharge the same to be
determined by the Revolving Collateral Agent in its sole discretion, any such
payments made by the Revolving Collateral Agent to become obligations of such
Grantor to the Revolving Collateral Agent, due and payable immediately without
demand; and

 

37



--------------------------------------------------------------------------------

(h)    upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral or Mortgaged Property as fully and
completely as though the Revolving Collateral Agent were the absolute owner
thereof for all purposes, and to do, at the Revolving Collateral Agent’s option
(but not obligation) and such Grantor’s expense, at any time or from time to
time, all acts and things that the Revolving Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Revolving
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

6.2.    No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Revolving Collateral Agent hereunder are solely to protect the
interests of the Revolving Secured Parties in the Collateral and Mortgaged
Property and shall not impose any duty upon the Revolving Collateral Agent, the
Revolving Administrative Agent or any other Revolving Secured Party to exercise
any such powers. The Revolving Collateral Agent, the Revolving Administrative
Agent and the other Revolving Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final non-appealable judgment).

 

Section 7. Remedies.

7.1.    Generally.

(a)    If any Event of Default shall have occurred and be continuing, the
Revolving Collateral Agent may (but shall not be obligated to) exercise in
respect of the Collateral, in addition to all other rights and remedies provided
for herein, the other Credit Documents or otherwise available to it at law or in
equity but subject to the terms of the Intercreditor Agreement, all the rights
and remedies of the Revolving Collateral Agent on default under the UCC (whether
or not the UCC applies to the affected Collateral) to collect, enforce or
satisfy any Secured Obligations then owing, whether by acceleration or
otherwise, and also may to the fullest extent permitted by applicable law, but
subject to the terms of the Intercreditor Agreement, pursue any of the following
separately, successively or simultaneously:

(i)    require any Grantor to, and each Grantor hereby agrees that it shall at
its expense and promptly upon request of the Revolving Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Revolving
Collateral Agent and make it available to the Revolving Collateral Agent at a
place to be designated by the Revolving Collateral Agent that is reasonably
convenient to both parties;

(ii)    personally, or by agents or attorneys, enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process;

(iii)    prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the

 

38



--------------------------------------------------------------------------------

extent the Revolving Collateral Agent deems appropriate and while the Collateral
shall be so stored, provide such security and maintenance services as shall be
commercially reasonable to protect the same and to preserve and maintain them in
good condition;

(iv)    without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Revolving Collateral Agent’s offices or elsewhere, for cash,
on credit or for future delivery, at such time or times and at such price or
prices and upon such other terms as the Revolving Collateral Agent may deem
commercially reasonable; and

(v)    apply any monies constituting Collateral or proceeds thereof in
accordance with the provision of Section 7.2.

(b)    Subject to the terms of the Intercreditor Agreement, the Revolving
Collateral Agent or any other Revolving Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent the portion
of the Collateral being privately sold is of a kind that is customarily sold on
a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Revolving Collateral Agent,
as collateral agent for and representative of the Revolving Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale made in accordance with the UCC, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the Revolving Collateral Agent at such sale. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten Business Days’ notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Revolving Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Revolving Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Grantor agrees
that it would not be commercially unreasonable for the Revolving Collateral
Agent to dispose of the Collateral or any portion thereof by using Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets. Each Grantor hereby waives (to the extent
permitted by applicable law) any claims against the Revolving Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Revolving Collateral Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree. If the proceeds of any sale or other disposition of the Collateral are
insufficient to pay all the Secured Obligations, the Grantors shall remain
liable for the deficiency and the reasonable fees and out-of-pocket expenses of
any attorneys employed by the Revolving Collateral Agent to collect such
deficiency. Each Grantor agrees to do or cause to be done all such other acts
and things as may be reasonably necessary to make such disposition or
dispositions of all or any portion of the Collateral valid and binding and in
compliance with any and all applicable laws, regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
Governmental

 

39



--------------------------------------------------------------------------------

Authorities, domestic or foreign, having jurisdiction over any such sale or
sales, all at such Grantor’s expense. Each Grantor further agrees that a breach
of any of the covenants contained in this Section will cause irreparable injury
to the Revolving Collateral Agent, that the Revolving Collateral Agent has no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section shall be specifically
enforceable against such Grantor, and such Grantor hereby waives (to the extent
permitted by applicable law) and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
default has occurred giving rise to the Secured Obligations becoming due and
payable prior to their stated maturities. Nothing in this Section shall in any
way alter the rights of the Revolving Collateral Agent hereunder.

(c)    The Revolving Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Revolving Collateral Agent may specifically
disclaim or modify any warranties of title or the like. This procedure will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral.

(d)    The Revolving Collateral Agent shall have no obligation to marshal any of
the Collateral.

(e)    Except as otherwise provided in this Agreement, EACH GRANTOR HEREBY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL HEARING
IN CONNECTION WITH THE REVOLVING COLLATERAL AGENT’S TAKING POSSESSION OR THE
REVOLVING COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES, and each Grantor hereby further waives, to the extent
permitted by law:

(i)    all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Revolving
Collateral Agent’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision);

(ii)    all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Revolving Collateral Agent’s
rights hereunder; and

(iii)    all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Grantor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Grantor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Grantor.

 

40



--------------------------------------------------------------------------------

7.2.    Application of Proceeds.

(a)    Subject to the terms of the Intercreditor Agreement, whether or not any
Insolvency Proceeding has been commenced by or against any Grantor, all proceeds
received by the Revolving Collateral Agent (or, to the extent any other
Collateral Document requires proceeds of collateral thereunder, which
constitutes Revolving Priority Collateral, to be applied in accordance with the
provisions of this Agreement, the pledgee, assignee, mortgagee or other
corresponding party under such other Collateral Document) upon any sale, any
collection from, or other realization upon all or any part of, the Collateral
(whether or not expressly characterized as such), or in any Insolvency
Proceeding, together with all other moneys received by the Revolving Collateral
Agent hereunder (or, to the extent any other Collateral Document requires
proceeds of collateral thereunder, which constitutes Collateral, to be applied
in accordance with the provisions of this Agreement, the pledgee, assignee,
mortgagee or other corresponding party under such other Collateral Document)
with respect thereto, shall be applied in full or in part by the Revolving
Collateral Agent against the Secured Obligations in the following order of
priority:

(i)    first, to the payment of all amounts owing to the Revolving Collateral
Agent of the type described in clauses (iv) and (v) of the definition of
“Secured Obligations”;

(ii)    second, to the extent proceeds remain after the application pursuant to
preceding clause (i), to all amounts (including Agent Advances (to the extent
not settled with the Revolving Lenders pursuant to Section 2.15(h) of the
Revolving Credit Agreement) and Expenses) owing to the Revolving Administrative
Agent in its capacity as such;

(iii)    third, to the extent proceeds remain after the application pursuant to
preceding clauses (i) and (ii), to the payment of all amounts (including
Expenses) owing to any Issuing Bank in its capacity as such;

(iv)    fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), an amount equal to the outstanding Primary
Obligations shall be paid to the Revolving Secured Parties as provided in
Section 7.2(e), with each such Revolving Secured Party receiving an amount equal
to its outstanding Primary Obligations or, if the proceeds are insufficient to
pay in full all such Primary Obligations, its Pro Rata Share of the amount
remaining to be distributed;

(v)    fifth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iv), an amount equal to the outstanding Secondary
Obligations shall be paid to the Revolving Secured Parties as provided in
Section 7.2(e), with each such Revolving Secured Party receiving an amount equal
to its outstanding Secondary Obligations or, if the proceeds are insufficient to
pay in full all such Secondary Obligations, its Pro Rata Share of the amount
remaining to be distributed;

 

41



--------------------------------------------------------------------------------

(vi)    sixth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (v), inclusive, an amount equal to the outstanding
Tertiary Obligations shall be paid to the Revolving Secured Parties as provided
in Section 7.2(e), with each such Revolving Secured Party receiving an amount
equal to its outstanding Tertiary Obligations or, if the proceeds are
insufficient to pay in full all such Tertiary Obligations, its Pro Rata Share of
the amount remaining to be distributed; and

(vii)    seventh, to the extent proceeds remain after the application pursuant
to preceding clauses (i) through (vi), inclusive, and following the termination
of this Agreement pursuant to Section 10 hereof, to the relevant Grantor or to
whomever may be lawfully entitled to receive such surplus.

(b)    For purposes of this Agreement: (i) “Pro Rata Share” shall mean, when
calculating a Revolving Secured Party’s portion of any distribution or amount,
that amount (expressed as a percentage) equal to a fraction the numerator of
which is the then unpaid amount of such Revolving Secured Party’s Primary
Obligations, Secondary Obligations or Tertiary Obligations, as the case may be,
and the denominator of which is the then outstanding amount of all Primary
Obligations, Secondary Obligations or Tertiary Obligations of the respective
Revolving Secured Parties, as the case may be; (ii) “Primary Obligations” shall
mean (x) in the case of the Credit Document Obligations, all principal of, and
premium, fees and interest on, all Loans, all payments or disbursements made by
an Issuing Bank under any Letter of Credit issued by it for the account of a
Borrower and not reimbursed by such Borrower (and all interest thereon), the
maximum amount available to be drawn under (and the obligation to cash
collateralize) all outstanding Letters of Credit (in each case determined
without regard to whether any conditions to drawing could then be met) and all
fees payable pursuant to the Revolving Credit Agreement and (y) all Qualified
Hedging Obligations (other than indemnities, fees (including, without
limitation, reasonable attorneys’ fees) and similar obligations and
liabilities); (iii) “Secondary Obligations” shall mean all Secured Obligations
other than Primary Obligations and Tertiary Obligations; and (iv) “Tertiary
Obligations” shall mean (x) all Secured Hedging Obligations under Secured
Hedging Agreements that are not Qualified Hedging Obligations and (y) all
Treasury Services Obligations under Treasury Services Agreements.

(c)    When payments to Revolving Secured Parties are based upon their
respective Pro Rata Shares (other than in respect of Tertiary Obligations), the
amounts received by such Revolving Secured Parties hereunder shall be applied
(for purposes of making determinations under this Section 7.2 only) (i) first,
to their Primary Obligations and (ii) second, to their Secondary Obligations. If
any payment to any Revolving Secured Party of its Pro Rata Share of any
distribution would result in overpayment to such Revolving Secured Party, such
excess amount shall instead be distributed in respect of the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of the other Revolving
Secured Parties, with each Revolving Secured Party whose Primary Obligations or
Secondary Obligations, as the case may be, have not been paid in full to receive
an amount equal to such excess amount multiplied by a fraction the numerator of
which is the unpaid Primary Obligations or Secondary Obligations, as the case
may be, of such Revolving Secured Party and the denominator of which is the
unpaid Primary Obligations or Secondary Obligations, as the case may be, of all
Revolving Secured Parties entitled to such distribution.

 

42



--------------------------------------------------------------------------------

(d)    Each of the Revolving Secured Parties, by their acceptance of the
benefits hereof and of the other Collateral Documents, agrees and acknowledges
that if the Revolving Secured Parties receive a distribution on account of
undrawn amounts with respect to Letters of Credit issued under the Revolving
Credit Agreement (which shall only occur after all outstanding Loans under the
Revolving Credit Agreement and all payments or disbursements made by an Issuing
Bank under any Letter of Credit issued by it for the account of a Borrower and
required to be reimbursed by such Borrower have been paid in full), such amounts
shall be paid to the Revolving Administrative Agent under the Revolving Credit
Agreement and held by it, for the equal and ratable benefit of the Revolving
Secured Parties, as cash security for the repayment of Credit Document
Obligations owing to the Revolving Secured Parties as such. If any amounts are
held as cash security pursuant to the immediately preceding sentence, then upon
the termination of all outstanding Letters of Credit under the Revolving Credit
Agreement, and after the application of all such cash security to the repayment
of all Credit Document Obligations owing to the Revolving Secured Parties after
giving effect to the termination of all such Letters of Credit, if there remains
any excess cash, such excess cash shall be returned by the Revolving
Administrative Agent to the Revolving Collateral Agent for distribution in
accordance with Section 7.2(a).

(e)    Subject to the terms of the Intercreditor Agreement, all payments
required to be made hereunder shall be made (x) if to the Revolving Secured
Parties (other than Secured Hedging Creditors and Treasury Services Creditors),
to the Revolving Administrative Agent for the account of the Revolving Secured
Parties and (y) if to the Secured Hedging Creditors or the Treasury Services
Creditors, to the trustee, paying agent or other similar representative (each, a
“Representative”) for the Secured Hedging Creditors or the Treasury Services
Creditors, as applicable, or, in the absence of such a Representative, directly
to the Secured Hedging Creditors or the Treasury Services Creditors, as
applicable.

(f)    For purposes of applying payments received in accordance with this
Section 7.2, the Revolving Collateral Agent shall be entitled to rely upon the
Revolving Administrative Agent and (ii) the Representative or, in the absence of
such a Representative, upon the Secured Hedging Creditors and the Treasury
Services Creditors, as applicable, for a determination (which the Revolving
Administrative Agent, each Representative, the Secured Hedging Creditors and the
Treasury Services Creditors agree (or shall agree) to provide upon request of
the Revolving Collateral Agent) of the outstanding Primary Obligations,
Secondary Obligations or Tertiary Obligations owed to the Revolving Secured
Parties, Secured Hedging Creditors or the Treasury Services Creditors, as the
case may be. Unless it has received written notice from a Revolving Secured
Party or a Secured Hedging Creditor to the contrary, the Revolving
Administrative Agent and each Representative, in furnishing information pursuant
to the preceding sentence, and the Revolving Collateral Agent, in acting
hereunder, shall be entitled to assume that no Secondary Obligations are
outstanding. Unless it has written notice from a Secured Hedging Creditor or a
Treasury Services Creditor to the contrary, the Collateral Agent, in acting
hereunder, shall be entitled to assume that no Secured Hedging Agreements or
Treasury Services Agreements are in existence.

(g)    It is understood that the Grantors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral or Mortgaged Property and the aggregate amount of the Secured
Obligations.

 

43



--------------------------------------------------------------------------------

(h)    It is understood and agreed by each Grantor and each Revolving Secured
Party that the Revolving Collateral Agent shall have no liability for any
determinations made by it in this Section 7.2 (including, without limitation, as
to whether given Collateral constitutes Term Priority Collateral or Revolving
Priority Collateral), in each case except to the extent resulting from the gross
negligence or willful misconduct of the Revolving Collateral Agent (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). Each Grantor and each Revolving Secured Party also agrees that the
Revolving Collateral Agent may (but shall not be required to), at any time and
in its sole discretion, and with no liability resulting therefrom, petition a
court of competent jurisdiction regarding any application of Collateral or
Mortgaged Property in accordance with the requirements hereof and of the
Intercreditor Agreement, and the Revolving Collateral Agent shall be entitled to
wait for, and may conclusively rely on, any such determination.

(i)    For the avoidance of doubt, this Section 7.2 shall survive the Discharge
of Term Obligations.

7.3.    Sales on Credit. If the Revolving Collateral Agent sells any of the
Collateral upon credit, each Grantor will be credited only with payments
actually made by purchaser and received by the Revolving Collateral Agent and
applied to indebtedness of the purchaser. In the event the purchaser fails to
pay for the Collateral, the Revolving Collateral Agent may resell the Collateral
and each Grantor shall be credited with proceeds of the sale.

7.4.    Investment Accounts. Subject to Section 5.14 of the Revolving Credit
Agreement, if any Event of Default shall have occurred and be continuing, the
Revolving Collateral Agent may, subject to the terms of the Intercreditor
Agreement, apply the balance from any Investment Account or instruct the bank,
commodities intermediary or securities intermediary, as applicable, at which any
Investment Account is maintained to pay the balance of any Investment Account to
or for the benefit of the Revolving Collateral Agent. Subject to Section 5.14 of
the Revolving Credit Agreement, unless an Event of Default shall have occurred
and is continuing or as otherwise provided in the Revolving Credit Agreement,
the Revolving Collateral Agent agrees not to instruct any bank, commodities
intermediary or securities intermediary, as applicable, in which any Investment
Account is maintained as provided in the immediately preceding sentence.

7.5.    Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Revolving Collateral Agent may be compelled, with respect
to any sale of all or any part of the Investment Related Property conducted
without prior registration or qualification of such Investment Related Property
under the Securities Act and/or such state securities laws, to limit purchasers
to those who will agree, among other things, to acquire the Investment Related
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Revolving Collateral Agent shall have no obligation to engage in public
sales and no obligation to delay the sale of any Investment Related

 

44



--------------------------------------------------------------------------------

Property for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it. If the Revolving Collateral Agent
determines, subject to the terms of the Intercreditor Agreement, to exercise its
right to sell any or all of the Investment Related Property, upon written
request, each Grantor shall and shall cause each issuer of any Pledged Equity
Interests to be sold hereunder, each partnership and each limited liability
company from time to time to furnish to the Revolving Collateral Agent all such
information as the Revolving Collateral Agent may request in order to determine
the number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Revolving Collateral Agent
in exempt transactions under the Securities Act and the rules and regulations of
the Securities and Exchange Commission thereunder, as the same are from time to
time in effect.

7.6.    Intellectual Property.

(a)    Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default, but subject to
the terms of the Intercreditor Agreement:

(i)    the Revolving Collateral Agent shall have the right (but not the
obligation) to bring suit or otherwise commence any action or proceeding in the
name of any Grantor, the Revolving Collateral Agent or otherwise, in the
Revolving Collateral Agent’s sole discretion, to enforce any Intellectual
Property, in which event such Grantor shall, at the request of the Revolving
Collateral Agent, do any and all lawful acts and execute any and all documents
required by the Revolving Collateral Agent in aid of such enforcement and such
Grantor shall promptly, upon demand, reimburse and indemnify the Revolving
Collateral Agent as provided in the Revolving Credit Agreement in connection
with the exercise of its rights under this Section, and, to the extent that the
Revolving Collateral Agent shall elect not to bring suit to enforce any
Intellectual Property as provided in this Section, each Grantor agrees to use,
in its reasonable business judgment, all reasonable measures, whether by action,
suit, proceeding or otherwise, to prevent the infringement or other violation of
any of such Grantor’s rights in the Intellectual Property that is material to
the business by others and for that purpose agrees to diligently maintain any
action, suit or proceeding against any Person so infringing as shall be
reasonably necessary to prevent such infringement or violation;

(ii)    upon written demand from the Revolving Collateral Agent, or exercise of
its rights under Section 7.6(c)(ii), each Grantor shall grant, assign, convey or
otherwise transfer to the Revolving Collateral Agent an absolute assignment of
all of such Grantor’s right, title and interest in and to the Intellectual
Property and shall execute and deliver to the Revolving Collateral Agent such
documents as are reasonably necessary or appropriate to carry out the intent and
purposes of this Agreement; and

(iii)    the Revolving Collateral Agent shall have the right to notify, or
require each Grantor to notify, any obligors with respect to amounts due or to
become due to such Grantor in respect of the Intellectual Property, of the
existence of the security interest created herein, to direct such obligors to
make payment of all such amounts directly to the Revolving Collateral Agent,
and, upon such notification and at the expense of such Grantor,

 

45



--------------------------------------------------------------------------------

(A)    to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done; and

(B)    such Grantor shall not adjust, settle or compromise the amount or payment
of any such amount or release wholly or partly any obligor with respect thereto
or allow any credit or discount thereon.

(iv)    the Revolving Collateral Agent may (but shall not be obligated to), by
written notice to the relevant Grantor, take any or all of the following
actions: (A) declare the entire right, title, and interest of such Grantor in
the Intellectual Property vested in the Revolving Collateral Agent in order to
collect, enforce, or satisfy the Secured Obligations, in which event such right,
title, and interest shall immediately vest in the Revolving Collateral Agent for
the benefit of the Revolving Secured Parties, in which case the Collateral Agent
shall be entitled to exercise the power of attorney referred to in Section
7.6(c)(ii) hereof to execute, cause to be acknowledged and notarized and to
record said absolute assignment with the applicable agency; (B) take and
practice or sell the Intellectual Property; (C) take and use or sell the
goodwill of such Grantor’s business symbolized by the Trademarks and the right
to carry on the business and use the assets of such Grantor in connection with
which the Trademarks have been used; and (D) direct such Grantor to refrain, in
which event such Grantor shall refrain, from using the Intellectual Property
directly or indirectly, and such Grantor shall execute such further documents as
the Revolving Collateral Agent may reasonably request further to confirm this
and to transfer ownership of the Intellectual Property and registrations and any
pending applications in the United States Copyright Office, United States Patent
and Trademark Office, equivalent office in a state of the United States or a
foreign jurisdiction or applicable domain name registrar to the Revolving
Collateral Agent for the benefit of the Revolving Secured Parties.

(b)    If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Revolving Collateral Agent of any rights,
title and interests in and to the Intellectual Property shall have been
previously made in accordance with the terms hereof and of the Intercreditor
Agreement and shall have become absolute and effective, and (iv) the Secured
Obligations shall not have become immediately due and payable, upon the written
request of any Grantor, the Revolving Collateral Agent shall promptly execute
and deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to the Revolving
Collateral Agent as aforesaid, subject to any disposition thereof that may have
been made by the Revolving Collateral Agent; provided, after giving effect to
such reassignment, the Revolving Collateral Agent’s security interest granted
pursuant hereto, as well as all other rights and remedies of the Revolving
Collateral Agent granted hereunder, shall continue to be in full force and
effect; and provided further, the rights, title and interests so reassigned
shall be free and clear of any other Liens granted by or on behalf of the
Revolving Collateral Agent and the Revolving Secured Parties.

(c)    Solely for the purpose of enabling the Revolving Collateral Agent to
exercise rights and remedies under this Section 7 and at such time as the
Revolving Collateral

 

46



--------------------------------------------------------------------------------

Agent shall be lawfully entitled to exercise such rights and remedies hereunder
and under the Intercreditor Agreement, each Grantor hereby grants to the
Revolving Collateral Agent, to the extent it has the right to do so, (i) an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, operate under,
license, or sublicense any Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located; and (ii) an absolute
power of attorney to sign, upon the occurrence and during the continuation of an
Event of Default, any document which may be required to effect any assignments
or enforce any rights or obligations as provided for in this Section 7.

7.7.    Cash Proceeds. Subject to the terms of the Intercreditor Agreement, in
addition to the rights of the Revolving Collateral Agent specified in
Section 4.3 with respect to payments of Receivables, if any Event of Default
shall have occurred and be continuing, all Proceeds of any Collateral received
by any Grantor consisting of Cash Proceeds shall be held by such Grantor in
trust for the Revolving Collateral Agent, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, unless otherwise
provided pursuant to Section 5.14 of the Revolving Credit Agreement, be turned
over to the Revolving Collateral Agent in the exact form received by such
Grantor (duly indorsed by such Grantor to the Revolving Collateral Agent, if
required) and held by the Revolving Collateral Agent, provided, however, that
prior to the Discharge of Term Obligations, such Grantor shall satisfy the
delivery requirements of this Section with respect to Cash Proceeds of
Collateral constituting Term Priority Collateral by delivering such Cash
Proceeds to the Term Collateral Agent. Subject to the terms of the Intercreditor
Agreement, any Cash Proceeds received by the Revolving Collateral Agent (whether
from a Grantor or otherwise), if an Event of Default shall have occurred and be
continuing, may, in the sole discretion of the Revolving Collateral Agent,
subject to the terms of the Intercreditor Agreement, (A) be held by the
Revolving Collateral Agent for the benefit of the Secured Parties, as collateral
security for the Secured Obligations (whether matured or unmatured), and/or
(B) then or at any time thereafter be applied by the Revolving Collateral Agent
against the Secured Obligations then due and owing; provided, however, that
prior to the Discharge of Term Obligations, such Grantor shall satisfy the
delivery requirements of this Section with respect to Cash Proceeds of Term
Priority Collateral by delivering such proceeds to the Term Collateral Agent.

 

Section 8. Revolving Collateral Agent; Agreement among Agents.

8.1.    The Revolving Collateral Agent. The Revolving Collateral Agent has been
appointed to act as Revolving Collateral Agent hereunder by the Revolving
Lenders and, by their acceptance of the benefits hereof, the other Revolving
Secured Parties. The Revolving Collateral Agent shall have the right hereunder
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking any action (including, without
limitation, the release or substitution of Collateral), solely in accordance
with this Agreement, the Revolving Credit Agreement, the other Credit Documents
and the Intercreditor Agreement. In furtherance of the foregoing provisions of
this Section, each Revolving Secured Party, by its acceptance of the benefits
hereof, agrees that it shall have no right individually to enforce or seek to
enforce this Agreement or to realize upon any of the Collateral hereunder, it
being understood and agreed by such Revolving Secured Party that all rights and
remedies hereunder may be

 

47



--------------------------------------------------------------------------------

exercised solely by the Revolving Collateral Agent for the benefit of Revolving
Secured Parties acting upon the instructions of the Required Secured Parties.
The Revolving Collateral Agent may execute any of the powers granted under this
Agreement and perform any duty hereunder either directly or by or through agents
or attorneys-in-fact, and shall not be responsible to the Revolving Secured
Parties for the gross negligence or willful misconduct of any agents or
attorneys-in-fact selected by it with reasonable care and without gross
negligence or willful misconduct.

8.2.    Intercreditor Arrangements Incorporated By Reference. Notwithstanding
anything to the contrary set forth herein, Sections 5.4(f) and 5.4(g) of the
Intercreditor Agreement are hereby incorporated herein by reference, mutatis
mutandis. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.

 

Section 9. Continuing Security Interest; Transfer of Loans.

This Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect until the Discharge of Revolving
Obligations, (other than any inchoate indemnification obligations or
reimbursement obligations for which no demand has been made), the cancellation
or termination of the Commitments, and the cancellation or expiration of all
outstanding Letters of Credit (or the backstopping thereof in a manner
reasonably acceptable to the Issuing Banks), (ii) be binding upon each Grantor,
its successors and assigns, and (iii) inure, together with the rights and
remedies of the Revolving Collateral Agent hereunder, to the benefit of the
Revolving Collateral Agent and its successors, transferees and assigns. Without
limiting the generality of the foregoing, but subject to the terms of the
Revolving Credit Agreement, any Revolving Lender may assign or otherwise
transfer any Loans or Commitments held by it to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to the Revolving Lenders herein or otherwise.

 

Section 10. Termination or Release.

(a)    This Agreement shall terminate (other than provisions hereof providing
for indemnities, reimbursement obligations and similar contingent obligations)
and the security interests granted hereby shall be automatically released upon
the Discharge of Revolving Obligations.

(b)    A Grantor which was a Credit Party immediately prior to the consummation
of any transaction permitted by the Revolving Credit Agreement shall
automatically be released from its obligations hereunder and the security
interests in the Collateral granted under this Agreement of such Grantor shall
be automatically released upon the consummation of any such transaction
permitted by the Revolving Credit Agreement as a result of which such Grantor
ceases to be a Credit Party in accordance therewith; provided, that, prior or
substantially concurrently with such release, all Liens in such Collateral
granted by such Grantor as security for the Term Obligations, shall have been or
shall be released, as applicable.

 

48



--------------------------------------------------------------------------------

(c)    Upon any sale or other transfer by any Grantor of any Collateral to a
Person that is not a Grantor that is permitted under the Revolving Credit
Agreement, the security interest in such Collateral shall be automatically
released; provided that, prior or substantially concurrently with such release,
all Liens in such Collateral granted by such Grantor as security for the Term
Obligations, shall have been or shall be released, as applicable.

(d)    In connection with any termination or release pursuant to clause (a), (b)
or (c) of this Section 10, the Revolving Collateral Agent shall, execute and
deliver to the applicable Grantor, at such Grantor’s sole expense (but without
recourse or representation or warranty), all documents that such Grantor shall
reasonably request to evidence such termination or release.

 

Section 11. Standard of Care Collateral Agent May Perform.

The powers conferred on the Revolving Collateral Agent hereunder are solely to
protect its interest in the Collateral and Mortgaged Property and shall not
impose any duty upon it to exercise any such powers. Except for the exercise of
reasonable care in the custody of any Collateral or Mortgaged Property in its
possession and the accounting for moneys actually received by it hereunder, the
Revolving Collateral Agent shall have no duty as to any Collateral or Mortgaged
Property or as to the taking of any necessary steps to preserve rights or
remedies against prior parties or any other rights or remedies pertaining to any
Collateral or Mortgaged Property. The Revolving Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of Collateral
in its possession if the Revolving Collateral Agent has performed its duties and
obligations as set forth in this Agreement. Neither the Revolving Collateral
Agent nor any of its directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon all or any part of the Collateral
or Mortgaged Property or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral or Mortgaged Property
upon the request of any Grantor or otherwise. If any Grantor fails to perform
any agreement contained herein, the Revolving Collateral Agent may itself
perform, or cause performance of, such agreement, subject to the terms of the
Intercreditor Agreement, and the costs, fees, expenses and disbursements of the
Revolving Collateral Agent incurred in connection therewith shall be payable by
each Grantor under Section 10.2 of the Revolving Credit Agreement.

 

Section 12. Amendment; Waiver.

Except as otherwise provided in the Revolving Credit Agreement, this Agreement
or any other Collateral Document with respect to updating Schedules hereto or
thereto and adding or releasing Grantors hereunder or thereunder, none of the
terms and conditions of this Agreement or any other Collateral Documents may be
changed, waived, modified or varied in any manner whatsoever unless in writing
duly signed by each Grantor directly affected thereby (it being understood that
the addition or release of any Grantor hereunder or thereunder shall not
constitute a change, waiver, discharge or termination affecting any Grantor
other than the Grantor so added or released) and the Revolving Collateral Agent
(with the written consent of the Required Secured Parties).

 

49



--------------------------------------------------------------------------------

Section 13. Miscellaneous.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Revolving Credit Agreement. No failure or
delay on the part of the Revolving Collateral Agent in the exercise of any
power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Credit Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. In the event
that any provision hereunder directly conflicts with any express provision of
the Revolving Credit Agreement, the Revolving Credit Agreement shall control.
This Agreement shall be binding upon and inure to the benefit of the Revolving
Collateral Agent, the Revolving Secured Parties and the Grantors and their
respective successors and assigns. No Grantor shall, without the prior written
consent of the Revolving Collateral Agent given in accordance with the Revolving
Credit Agreement, assign any right, duty or obligation hereunder. This Agreement
and the other Credit Documents embody the entire agreement and understanding
between the Grantors and the Revolving Collateral Agent and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Credit Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties. This
Agreement may be executed in one or more counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document. Delivery of an executed
signature page to this Agreement by facsimile, PDF or other electronic
transmission shall be as effective as delivery of an original executed
counterpart of this Agreement.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 

Section 14. Reinstatement.

The obligations of the Grantors under this Agreement shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Credit Party in respect of the Secured Obligations is
rescinded or must be otherwise restored by any holder of any of the Secured
Obligations, whether as a result of any Insolvency Proceedings or otherwise.

 

Section 15. Intercreditor Agreement.

(a)    Notwithstanding anything herein to the contrary, the Liens granted to the
Revolving Collateral Agent pursuant to this Agreement and the exercise of any
right or remedy

 

50



--------------------------------------------------------------------------------

by the Revolving Collateral Agent hereunder, are subject in all respects to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

(b)    Notwithstanding anything to the contrary in this Agreement, prior to the
Discharge of Term Obligations (as defined in the Intercreditor Agreement), any
obligation of the Grantors in this Agreement that requires delivery of Term
Priority Collateral to, possession or control of Term Priority Collateral with,
the pledge, assignment, endorsement or transfer of Term Priority Collateral to
or the registration of Term Priority Collateral in the name of, the Revolving
Collateral Agent shall be deemed complied with and satisfied if such delivery of
Term Priority Collateral is made to, such possession or control of Term Priority
Collateral is with, or such Term Priority Collateral be assigned, endorsed or
transferred to or registered in the name of, the Term Collateral Agent; provided
that, notwithstanding the foregoing, nothing contained in this Section 15 shall
limit or otherwise adversely affect the grant of a lien on or a security
interest in any Term Priority Collateral under Section 2.1 of this Agreement. To
the extent that any covenants, representations or warranties set forth in this
Agreement are untrue or incorrect solely as a result of the delivery to, or
grant of possession or control to, the Term Collateral Agent in accordance with
this Section 15, such covenant, representation or warranty shall not be deemed
to be untrue or incorrect for purposes of this Agreement.

(c)    Notwithstanding anything to the contrary in this Agreement, and subject
to the terms of the Intercreditor Agreement, the Grantors shall not be required
to obtain consent (or, with respect to clause (ii) below, approval of any
documentation) from the Revolving Collateral Agent in any instance where the
Term Collateral Agent is exercising discretion granted to it under the Term
Security Agreement to (i) grant additional time for delivery of any Term
Priority Collateral or (ii) determine that any documentation concerning the Term
Priority Collateral required to be delivered to it under the Term Security
Agreement is acceptable.

 

Section 16. Post Closing Obligations.

The Grantors shall complete the actions specified in Schedule 16 within the time
periods specified therein, or such longer period of time as Revolving Collateral
Agent may agree to in its sole discretion.

***

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Revolving Collateral Agent have caused
this Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

REV GROUP, INC. CAPACITY OF TEXAS, INC. CHAMPION BUS, INC. COLLINS BUS
CORPORATION COLLINS I HOLDING CORP. COLLINS INDUSTRIES, INC. COMPRESSED AIR
SYSTEMS, INC. ELDORADO MOBILITY, INC. ELDORADO NATIONAL (CALIFORNIA), INC.
ELDORADO NATIONAL (KANSAS), INC. E-ONE, INC. FERRARA FIRE APPARATUS, INC.
FERRARA FIRE APPARATUS HOLDING COMPANY, INC. FFA ACQUISITION COMPANY, INC. FFA
HOLDCO, INC. GENERAL COACH AMERICA, INC. GOLDSHIELD FIBERGLASS, INC. GOSHEN
COACH INC. HALCORE GROUP, INC. HORTON ENTERPRISES, INC. KME GLOBAL, LLC KME
HOLDINGS, LLC KME RE HOLDINGS, LLC KOVATCH MOBILE EQUIPMENT CORP. MOBILE
PRODUCTS, INC. REV AMBULANCE GROUP ORLANDO, INC. REV FINANCIAL SERVICES LLC REV
INSURANCE SOLUTIONS LLC REV PARTS, LLC REV RECREATION GROUP, INC. REV RECREATION
GROUP FUNDING, INC. REV RENEGADE LLC REV RENEGADE HOLDINGS CORP. REV RTC, INC.

 

By:  

 

Name:   Title:  

 

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

ALLY BANK,

as the Revolving Collateral Agent

By:                                        
                                                               Name:   Title:  

 

Signature Page to Pledge and Security Agreement